                                   Case 19-12416-MFW                   Doc 3        Filed 11/14/19   Page 1 of 142




                                                               United States Bankruptcy Court
                                                                      District of Delaware
  In re     HRI Holding Corp., et al.                                                                  Case No.   19-12415 ( )
                                                                                Debtor(s)              Chapter     11




                          VERIFICATION OF CONSOLIDATED CREDITOR MATRIX


I, the Chief Restructuring Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       November 14, 2019
                                                                     Matthew R. Manning/Chief Restructuring Officer
                                                                     Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                                                     Case 19-12416-MFW                        Doc 3              Filed 11/14/19                   Page 2 of 142
                                                                                                                    Creditor Matrix



                   CreditorName                            CreditorNoticeName                              Address1                                 Address2                    Address3                City            State       Zip      Country
1200 Harbor Boulevard, LLC                    Attn Mark Leonard                          c/o Horowitz, Rubino & Patton                   400 Plaza Drive                                      Seacaucus              NJ         07096
1-800-GOT-JUNK?                                                                          12031 NEBEL ST                                                                                       ROCKVILLE              MD         20852
1ST CHECKS.COM, INC.                                                                     P.O. BOX 93328                                                                                       PHOENIX                AZ         85070-3328
2658 ENTERPRISES INC                                                                     7911 GOLF RD                                                                                         MORTON GROVE           IL         60053
2CP, LLC                                                                                 10080 E. 121st. Street                          Ste. 182                                             Fishers                IN         46037
2M Ventures LLC                                                                          8600 Ward Parkway Ste. 2115                                                                          Kansas City            MO         64114
3 Stax Comercial Cleaning DFW                                                            7724 Terry Drive                                                                                     North Richland Hills   TX         76180
4 M Studios                                                                              7959 Broadway #402                                                                                   San Antonio            TX         78209
4275 LLC                                                                                 2465 N. HIGH ST                                                                                      COLUMBUS               OH         43215
618 Spirits, LLC                                                                         618 Spirit Drive Ste 125                                                                             Chesterfield           MO         63005
747 North Wabash Apartments Investors, LLC,
successor in interest to 747 North Wabash                                                Attn General Counsel and Asset
Partners, L.L.C.                              747 North Wabash Apartment Partners, LLC   Management                                      c/o UBS Realty Investors LLC   242 Trumbull Street   Hartford               CT         06103
747 NORTH WABASH AVE APTS INVESTORS
LLC                                           C/O BERNADIN MGMT OFFICE                   747 N WABASH AVE                                                                                     CHICAGO                IL         60611
747 North Wabash Ave Apts Investors LLC       Attn Dan McCaffery, CEO                    c/o McCaffery Interests                         737 N Michigan Ave, Ste 2050                         Chicago                IL         60611
747 North Wabash Partners, L.L.C.             c/o McCaffery Interests                    737 North Michigan Avenue, Ste 2050                                                                  Chicago                IL         60611
96-OP PROP LLC                                C/O GRUBB & ELLIS/WINBURY GRP              4520 MAIN ST STE 1000                                                                                KANSAS CITY            MO         64111
A BOMMARITO WINES INC                                                                    2827 S BRENTWOOD BLVD                                                                                ST LOUIS               MO         63144-2711
A Closer Look LLC                                                                        PO Box 936612                                                                                        Atlanta                GA         31193-6612
A New Dairy Co                                                                           1234 W. Randolph St                                                                                  Chicago                IL         60607
A&D Booth Company                                                                        1410 Union Avenue                                                                                    Kansas City            MO         64101
A&D Microwave Ovens Services Corp                                                        2545 North Jerusalem Rd                                                                              East Meadow            NY         11554
A&E Heat & Cool, LLC                                                                     2655 Woodbine Ave, SW                                                                                Grandville             MI         49418-1079
A&E MICROWAVE SERVICES, INC.                                                             P.O. BOX 701481                                                                                      SAN ANTONIO            TX         78270
A&F Fire Protection Co Inc                                                               90 Otis Street                                                                                       West Babyloon          NY         11704
A&H Mechanical Contracting Inc                                                           P.O Box 38                                                                                           Collinsville           IL         62234
A&M Power Washing & Maintenance                                                          PO Box 913                                                                                           Piscataway             NJ         08854
A. Maestranzi Sons Knife Services, LLC                                                   1031 Lunt Ave                                                                                        Schaumburg             IL         60193
A.I.S. COMMERCIAL PARTS & SERVICE                                                        1005 PARKWAY VIEW DRIVE                                                                              PITTSBURGH             PA         15205
A-1 SEWER & SEPTIC SERVICE                                                               6370 CARTER AVE                                                                                      MERRIAM                KS         66203
AA FIRE EQUIPMENT CO INC                                                                 480 N.E. 159 ST                                                                                      NORTH MIAMI BEACH      FL         33162
AAKJER, COLLEEN                                                                          4 KIMBERLY CT.                                  APT. 45                                              RED BANK               NJ         07701
A-Apollo Sewer                                                                           PO Box 303                                                                                           Keyport                NJ         07735
Aaron D. Linscheid                                                                       4415 Springfield St.                                                                                 Kansas City            KS         66103
Aaron Hendra                                                                             13770 Noel Rd #803586                                                                                Dallas                 TX         75240
ABAD, MANUELA                                                                            6 VAN BUREN PL                                                                                       LAWRENCE TOWNSH        NJ         08648
ABASS, S.                                                                                9023 GRANT STREET                                                                                    OP                     KS         66212
ABBASI, FARHEEN                                                                          316 55 STREET APT 309                                                                                WEST NEW YORK          NJ         07093
ABBATELLI, JAZZLYN                                                                       167 LOGAN ST                                                                                         WOODBURY               NJ         08096
ABC Liquor                                                                               4037 W Saginaw Hwy                                                                                   Lansing                MI         48917
ABC Restaurant Supplies & Equip                                                          1345 N Miami Ave                                                                                     Miami                  FL         33136
ABCO Fire Protection                                                                     PO BOX 931933                                                                                        Cleveland              OH         44193
Abdullah Motiwala                                                                        810 Foster Ave                                                                                       Bensenville            IL         60106
ABDULLAH, HAFEEZ                                                                         18 LAMONT AVENUE                                APARTMENT 14                                         HAMILTON               NJ         08619
ABEL, HOLLY                                                                              1650 FALLBROOK DR                                                                                    HAMPSHIRE              IL         60140
Abiding Locksmith & Door Service, LLC                                                    PO Box 325                                                                                           Barnhart               MO         63012
ABRAHAM, N.                                                                              881 N IOWA STREET                                                                                    OLATHE                 KS         66061
ABREGO, LUIS                                                                             5746 GRANDWOOD DR                                                                                    SAN ANTONIO            TX         78239
ABRIL, LEON                                                                              512 10TH ST                                     #1                                                   UNION CITY             NJ         07087
Absolutely Fresh Seafood Co. Inc.                                                        1727 Leavenworth St.                                                                                 Omaha                  NE         68102
ABT Design & Fire Protection                                                             1724 Church St                                                                                       Holbrook               NY         11741
ABUALKHAIR, SARAH                                                                        19106 E 37TH TERRACE S APT 7                                                                         INDEPENDENCE           MO         64057
ABUFARA, NAJI                                                                            13329 KIMBERLITE DRIVE                                                                               FISHERS                IN         46038
ABUTEL, ROBERT                                                                           49 MONROE ST                                    2ND FLOOR                                            FRANKLIN SQUARE        NY         11010
Accelerated Services Inc                                                                 158-2Reminton Blvd                                                                                   Ronkonkoma             NY         11779
Accent Advertising                                                                       1227 Clay                                                                                            North Kansas City      MO         64116
ACCENT ADVERTISING INC                                                                   1227 CLAY                                                                                            N KANSAS CITY          MO         64116
Accent Special Event Rental                                                              1700 Iron                                                                                            N.Kansas City          MO         64116
ACCOUNTEMPS                                                                              7400 COLLEGE BLVD                               SUITE 200                                            OVERLAND PARK          KS         66210-4028
Accounting Principals, Inc.                                                              Dept CH 14031                                                                                        Palatine               IL         60055-4031
ACCOUSTICAL CEILING SAVERS, LLC                                                          1401 S 20TH ST                                                                                       BLUE SPRINGS           MO         64015
ACCUCHEM CLEANING & RESTORATION                                                          1836 Lone Star Rd Bldg 2                                                                             MANSFIELD              TX         76063


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                                            Page 1 of 141
                                                                         Case 19-12416-MFW               Doc 3          Filed 11/14/19                   Page 3 of 142
                                                                                                              Creditor Matrix



                   CreditorName                                CreditorNoticeName                    Address1                             Address2              Address3              City      State       Zip      Country
ACE - Holmdel, NJ                               Attn Christian McOmber              c/o McOmber & McOmber                       54 Shrewsbury Avenue                       Red Bank          NJ         07701
ACE - Paramus, NJ                               Attn Paul Svensson                  55 Church St Suite 211                                                                 White Plains      NY         10601
Ace Fire Equipment Company, Inc                                                     P.O. BOX 80646                                                                         Austin            TX         78708
ACE MART RESTAURANT SUPPLY CO                                                       PO BOX 18100                                                                           SAN ANTONIO       TX         78218
Ace Property and Casualty Ins.                                                      436 Walnut Street                                                                      Philadelphia      PA         19106
Acevedo Lawn Care & Supply LLC                                                      509 Haven Cove Rd                                                                      Brick             NJ         08723
ACEVEDO SORIA, JOSE MANUEL                                                          42 MENLO AVE                                                                           METUCHEN          NJ         08840
ACEVEDO, DANIELLE                                                                   41 3RD ST                                                                              KEANSBURG         NJ         07734
ACEVEDO, SERGIO                                                                     112 BELLEVILLE AVENUE                                                                  BELLEVILLE        NJ         07109
ACHARYA, JASMINE                                                                    713 W BROMPTON                              APT 66                                     CHICAGO           IL         60657
ACKERLEY, SETH                                                                      20357 WEST 220TH TERRACE                                                               SPRING HILL       KS         66083
ACOSTA PRENZA, VANDELIGNE                                                           321 RUTGERS LANE                                                                       PARSIPPANY        NJ         07054
ACOSTA, ASHLY                                                                       1420 ISABELLA COURT                                                                    BRICK             NJ         08724
ACOSTA, GERARDO                                                                     APT 123 7575 W 106 TH ST                                                               OVERLAND PARK     KS         66212
ACOSTA, ISMAEL                                                                      89 ORMOND ST                                                                           HEMPSTEAD         NY         11550
ACOSTA, KENSY                                                                       321 RUTGERS LANE                                                                       PARSIPPANY        NJ         07054
ACOSTA, LARRY                                                                       25608 ECHO TERRECE                                                                     SAN ANTONIO       TX         78260
ACOSTA, RACHEL                                                                      321 RUTGERS LN                              321                                        PARSIPPANY-TROY   NJ         07054
ACOSTA, RYAN                                                                        402 GRANDE RIVER BLVD                                                                  TOMS RIVER        NJ         08755
ACOSTA, V.                                                                          5155 S CAMPBELL AVE                                                                    CHICAGO           IL         60632
ACOSTA, VICTOR                                                                      5155 S CAMPBELL                                                                        CHICAGO           IL         60632
ACS SUPPORT - STOP 5050                                                             PO BOX 219236                                                                          KANSAS CITY       MO         64121-9236
ACTEOPAN RAMIREZ, EVARISTO                                                          2775 HOOPER AVE                             APT 211                                    BRICK             NJ         08723
ACTION DELIVERY INC                                                                 PO BOX 2346                                                                            KANSAS CITY       KS         66110
ADAMCZYK, ANDREW                                                                    28 ALLISON AVE                                                                         NEWFOUNDLAND      NJ         07435
ADAMEZ, GABRIEL                                                                     7207 GLEN CROSS                                                                        SAN ANTONIO       TX         78239
ADAMO, ALLYSON                                                                      30 MAPLE STREET                             RIGHT                                      LITTLE FALLS      NJ         07424
ADAMO, RICHARD                                                                      1440 WILLIAMS ST.                                                                      WOOD RIVER        IL         62095
Adams Burch LLC                                                                     1901 Stanford Ct.                                                                      Landover          MD         20785
Adams Fire Protection Inc                                                           PO Box 154                                                                             Rockaway          NJ         07866
ADAMS, ANDREW                                                                       12047 MENTOR                                                                           BRIDGETON         MO         63044
ADAMS, BETH ANN                                                                     7940 W 132ND CT                             APT 7105                                   OVERLAND PARK     KS         66213
ADAMS, DUANE                                                                        1144 PAULINE AVE                                                                       COLUMBUS          OH         43224
ADAMS, MOLLY                                                                        4996 W 129TH PLACE                                                                     LEAWOOD           KS         66209
Adan Cruz                                       c/o Garces & Grabler                415 Watchung Avenue                                                                    Plainfield        NJ         07060
ADDISON, DEVIN                                                                      1333 SOUTH LORRAINE ROAD                    104                                        WHEATON           IL         60189
ADELMAN                                                                             1001 S. 84TH STREET                                                                    WEST ALLIS        WI         53214-2950
ADELPHIA PLUMBING & HEATING CORP                                                    4955 LANCASTER AVE                                                                     PHILADELPHIA      PA         19131
ADKINS, JEAN                                                                        10339 ROSCOMMON DR.                                                                    SAINT LOUIS       MO         63123
ADKINS, JOSEPH                                                                      5031 CRABAPPLE CT.                                                                     LEWIS CENTER      OH         43035
ADLONI, GHASSAN                                                                     13354 LOYALTY DRIVE                                                                    FISHERS           IN         46037
ADMIRAL LINEN & UNIFORM SERVICE                                                     2030 KIPLING                                                                           HOUSTON           TX         77096
ADR Parc, L.P.                                  c/o Allan Domb Real Estate          1845 Walnut Street, Ste 2200                                                           Philadelphia      PA         19103
ADR PARC, LP                                                                        1845 Walnut Street, Suite 2200                                                         Philadelphia      PA         19103
ADR PARC, LP dba Allan Domb Real Estate         ADR PARC, LP                        c/o Allan Domb Real Estate                  1845 Walnut Street, Ste 2200               Philadelphia      PA         19103
Adreline Productions LLC                                                            727 RANCH FLS                                                                          San Antonio       TX         78245
ADVANCED DISPOSAL SERVICES SOLID
WASTE MIDWEST, LLC                                                                  W144S6350 COLLEGE CT                                                                   MUSKEGO           WI         53150-2756
ADVANCED FIRE INC                                                                   LOCKBOX 72314                                                                          CLEVELAND         OH         44192--002
ADVANCED LIGHTING & SOUND INC                                                       45 MARTHA AVE.                                                                         ELMWOOD PARK      NJ         07407
Advantage Gas Service                                                               16891 SW 139 PL                                                                        Miami             FL         33177
Advertising Boelter & Lincoln Milwaukee, Inc.                                       222 E. Erie Street, STE 400                                                            Milwaukee         WI         53202
Affiliated FM Insurance Company                                                     270 Central Avenue                          P.O. Box 7500                              Johnston          RI         02919-4949
Affordable Plumbing & Sewer LLC                                                     5025 Prospect Ave                                                                      Kansas City       MO         64130-2652
Affordable Pumping Services                                                         37 Locker St                                                                           Bayville          NJ         08721
AFLAC                                                                               1932 WYNNTON ROAD                                                                      COLUMBUS          GA         31999
AFLAC WWHQ                                                                          ATTN Remittance Processing                  1932 Wynnton Road                          Columbus          GA         31999-0001
AGGRESSIVE ENERGY, LLC                                                              78 RAPELYE STREET                                                                      BROOKLYN          NY         11231
AGLIO, NICHOLAS                                                                     215 SEMTON BLVD                                                                        FRANKLIN SQUARE   NY         11010
AGOSTO, MONICA                                                                      683 FRANKLIN DRIVE                                                                     PERTH AMBOY       NJ         08861
AGREDA OSINAGA, SERGIO                                                              427 CENTER STREET                                                                      WOOD-RIDGE        NJ         07075
AGUILAR, EDUARDO                                                                    12-17 12TH ST                               #1                                         FAIR LAWN         NJ         07410
AGUILAR, JOAQUIN                                                                    1020 SOUTH WILLIAMS APT B9                                                             WESTMONT          IL         60559


              In re HRI Holding Corp., et al.
              Case No. 19-12415                                                                                 Page 2 of 141
                                                                      Case 19-12416-MFW                            Doc 3             Filed 11/14/19             Page 4 of 142
                                                                                                                         Creditor Matrix



                  CreditorName                             CreditorNoticeName                               Address1                                 Address2          Address3          City            State       Zip      Country
AGUILAR, JOSE LUIS                                                                           1118 GLYNN DR                                                                        GARLAND             TX         75040
AGUILAR, MICHELLE                                                                            106 HAWTHORNE AVE                                                                    HAWTHORNE           NJ         07506
AGUILAR, OCTAVIO                                                                             11612 S.W. 144TH CT.                                                                 MIAMI               FL         33186
AGUILLARD, LINDSAY                                                                           3364 LONE TREE LANE                                                                  FORT WORTH          TX         76244
AGUILLEN, GABRIELLE                                                                          9211 MONUMENT PARKE                                                                  SAN ANTONIO         TX         78254
AGUIRRE, FERNANDO                                                                            412 61ST ST                                  APT 1                                   WEST NEW YORK       NJ         07093
AHAUS, IAN                                                                                   1415 E 75TH ST                                                                       KANSAS CITY         MO         64131
AHMAD, SARAH                                                                                 922 BROOK AVENUE                                                                     SECANE              PA         19018
AHMADI, DEELON                                                                               14800 BOLTON RD                                                                      CENTREVILLE         VA         20121
AHMED, MOHAMMED                                                                              1817 WEST HOOD AVENUE                        UNIT C                                  CHICAGO             IL         60660
Ahold Real Estate Company
                                              Attn James H. Shulman, Executive Vice President 333 North Main Street                                                               West Hartford       CT         06117
AIELLO, ALEXANDRIA                                                                            91 JOHN M BOOR DRIVE                                                                GILBERTS            IL         60136
AIG                                                                                           175 Water Street                                                                    New York            NY         10038
AIKENS, DAVID                                                                                 5618 NORTH OZARK AVE                                                                CHICAGO             IL         60631
AIMERY, JAYDE                                                                                 420 S WALNUT STREET                         APT. 314                                LANSING             MI         48933
AINSWORTH, ANTHONY                                                                            24507 ELECTRIC DR.                                                                  BAY VILLAGE         OH         44140
AINSWORTH, SHAWN                                                                              1407 ELIOT TRAIL                                                                    ELGIN               IL         60120
AIR FILTER ENGINEERS USA LLC                                                                  489 MISSION STREET                                                                  CAROL STREAM        IL         60188
Aire-Master of the Valley                                                                     PO BOX 2155                                                                         Warren              OH         44484
Airgas Inc                                                                                    P O Box 802576                                                                      Chicago             IL         60680
AIRGAS NATIONAL CARBONATION                                                                   PO BOX 602792                                                                       CHARLOTTE           NC         28260-2792
Airgas Southwest                                                                              PO Box 734671                                                                       Dallas              TX         75373-4671
AKANDE, DAVE                                                                                  1717 N GRATZ STREET                                                                 PHILADELPHIA        PA         19121
AKIN, JEFF                                                                                    8026 HIGHLAND AVENUE                                                                KANSAS CITY         MO         64131
ALAN MCCURDY                                                                                  4268 West 400 South                                                                 Anderson            IN         46011
ALAN PLUMBING AND CO INC                                                                      44642 guilford Drive #114                                                           Ashburn             VA         20147
ALARM SYSTEM SECURITY GROUP, LLC                                                              160 E 9TH AVE                                                                       RUNNEMEDE           NJ         08078
ALBARRACIN, MARIANO                                                                           87 WASHINGTON PLACE ST                                                              SOMERVILLE          NJ         08876
ALBERT, JOSEPH                                                                                14419 BRISTOL AVE                                                                   GRANDVIEW           MO         64030
ALBERTI, JOSHUA                                                                               9123 VALLEY BEND                                                                    SAN ANTONIO         TX         78250
ALBERTO, LOUIE                                                                                6315 PIERCE ARROW DR                                                                ARLINGTON           TX         76001
ALBUREZ, CARLOS                                                                               148 CARLYLE COURT                                                                   CARLSTADT           NJ         07072
ALBURQUERQUE, KEVIN                                                                           8656 NW 8TH ST                                                                      MIAMI               FL         33126
ALCARAZ, NICHOLAS                                                                             2518 N.W 28TH ST                                                                    FORT WORTH          TX         76106
ALDIS, THOMAS                                                                                 1725 BRIAN GRANT CT                                                                 DOWNERS GROVE       IL         60516
Alecta Real Estate Investment, LLC                                                            Four Embarcadero Center - Suite 2500                                                San Francisco       CA         94111
Alecta Real Estate USA, LLC                                                                   235 Pine Street, Ste 1200                                                           San Francisco       CA         94104
ALEJOS, G.                                                                                    11501 ROBINSON ST                                                                   OVERLAND PARK       KS         66210
ALEMAN, RONALD                                                                                1025 S. GROVE AVENUE                                                                OAK PARK            IL         60304
A-LERMA, DAYTON                                                                               10 N MAPLEWOOD DR                                                                   BRICK               NJ         08723
Alert Locksmiths Inc                                                                          645 5th Ave                                                                         Lyndhurst           NJ         07071
ALEXANDER, KIERA                                                                              13225 W 107TH TER                                                                   LENEXA              KS         66210
ALEXANDER, STEPHANIE                                                                          12853 W 88TH CIRCLE                         #67                                     LENEXA              KS         66215
ALEXANDER, TAKARA                                                                             32 ELMHURST AVE                                                                     TRENTON             NJ         08608
ALFARO, CHRISTOPHER                                                                           1654 PAUL AVE                                                                       GLENDALE HEIGHT     IL         60139
ALFARO, JOSE                                                                                  120 GROVE STREET                                                                    RAMSEY              NJ         07446
ALFARO, MICHAEL                                                                               1887 LEE STREET                                                                     DES PLAINES         IL         60018
ALGARIN, NICK                                                                                 203 LIDO PKY                                                                        LINDENHURST         NY         11757
ALGONQUIN CHAMBER OF COMMERCE                                                                 2114 W. ALGONQUIN RD                                                                LAKE IN THE HILLS   IL         60156-1370
Algonquin Hans, LLC                           Attn Greg D. Owens                              224 East 8th Street                                                                 Tulsa               OK         74119
ALGYA, MAGGIE                                                                                 3460 WATSON RD.                             APT. A                                  ST.LOUIS            MO         63139
ALHAJ-OMAR, MIRIAM                                                                            926 WORTHINGTON WOODS BLVD.                                                         WORTHINGTON         OH         43085
ALI, AHMED                                                                                    0-76 26TH ST                                NA                                      FAIR LAWN           NJ         07410
ALI, CARMEN                                                                                   1575 ANDERSON RD                            707                                     MCLEAN              VA         22102
ALIAGA, NILDA                                                                                 20 MANCHESTER AVE                                                                   PATERSON            NJ         07502
ALICIA MICHELLE AUSTIN                                                                        10129 NAPA VALLEY DRIVE                                                             FRISCO              TX         75035
ALIOTO, RYAN                                                                                  5729 N SIEVERS PL                                                                   GLENDALE            WI         53209
ALISEO, KARISSA                                                                               610 SEWALL AVENUE APT. 11-E                                                         ASBURY PARK         NJ         07712
Alison E. Root                                                                                12547 Bent Oak Lane                                                                 Indianapolis        IN         46236
ALKIN, CRAIG                                                                                  122 ROLLING MEADOWS                         BLVD SOUTH                              ASBURY PARK         NJ         07712
ALL ABOUT COMMUNICATIONS                                                                      PO BOX 16046                                                                        SHAWNEE             KS         66208-6046
ALL ABOUT SPORTS                                                                              7107 BROADWAY                                                                       LEMON GROVE         CA         91945


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                                             Page 3 of 141
                                                                      Case 19-12416-MFW             Doc 3            Filed 11/14/19               Page 5 of 142
                                                                                                          Creditor Matrix



                    CreditorName                            CreditorNoticeName                     Address1                            Address2          Address3             City      State       Zip      Country
All American Sewer Service ll Inc                                                PO Box 605                                                                         Lodi             NJ         07644
ALL AROUND LANDSCAPING, INC                                                      1632 S 56TH ST                                                                     SPRINGDALE       AR         72762
All Commercial Signs and Graphics, Inc.                                          12942 S.W. 120 Street                                                              Miami            FL         33186
All County Pavement Maintenance Inc                                              164 East Hoffman Ave                                                               Lindenhurst      NY         11757
All Dade Plumbing Inc.                                                           12225 SW 128 street                       Suite 111                                Miami            FL         33186
ALL DONE UPHOLSTERY INC                                                          1600 PORTSMOUTH AVE                                                                WESTCHESTER      IL         60154
ALL SEASONS PARTY RENTAL                                                         5050 Kansas Ave                                                                    Kansas City      KS         66106-1135
All States Bayshore Services                                                     P.O. Box 93717                                                                     Las Vegas        NV         89193
All Systems Go                                                                   37 Oak Hill Rd                                                                     Midland Park     NJ         07432
All Test fire Protection                                                         600 Henrietta Creek Road Ste. 100                                                  Roanoke          TX         76262
ALL TEST SERVICE SOLULTIONS LLC                                                  12065 KATY ROAD, SUITE 401                                                         FORT WORTH       TX         76244
ALL TYPES ELEVATORS, INC.                                                        11105 S. NASHVILLE                                                                 WORTH            IL         60482
All Waste, Inc                                                                   P.O. Box 2472                                                                      Hartford         CT         06146
All Waste, Inc                                                                   143 Murphy Road                                                                    Hartford         CT         06114
All Weather Inc                                                                  161 Woodbine St                           Unit H3                                  Bergenfield      NJ         07621
ALLAN DOMB REAL ESTATE                                                           1845 WALNUT STREET, SUITE 2200            s-pr100                                  PHILADELPHIA     PA         19103
Allan Domb Real Estate                        Attn Iryna Patronyk                1845 Walnut St                            Ste 2200                                 Philadelphia     PA         19103
ALLAN S GOODMAN                                                                  BOX 749                                                                            HARTFORD         CT         06101
ALLEGHENY COUNTY HEALTH DEPT                  FEE AND PERMITS SECTION            542 4TH AVENUE                                                                     PITTSBURG        PA         15219-2111
ALLEGIANT SERVICE GROUP, INC.                                                    PO BOX 196                                                                         Raymore          MO         64083
ALLEGIANT TECHNOLOGY                                                             10983 GRANADA LANE, SUITE 300                                                      OVERLAND PARK    KS         66211
ALLEGIS GROUP HOLDINGS                                                           3689 COLLECTION CENTER DRIVE                                                       CHICAGO          IL         60693
ALLEN, ALEX                                                                      745 CALL                                                                           LANSING          MI         48906
ALLEN, BRANDY                                                                    1103 GRAND BLVD APT 705                                                            KANSAS CITY      MO         64106
ALLEN, BRITTANY                                                                  1928 W PENNWAY TERR                                                                KANSAS CITY      MO         64108
ALLEN, DAWN                                                                      11875 ARCHERTON DR                                                                 BRIDGETON        MO         63044-2839
ALLEN, DEJUAN                                                                    2345 FRANCIS                                                                       GRAND RAPIDS     MI         49507
ALLEN, DIMANI                                                                    725 MILLER AVE                            209                                      FREEPORT         NY         11520
ALLEN, DUNCAN                                                                    4303 RAMBLING CREEK COURT                                                          ARLINGTON        TX         76016
ALLEN, HEATHER                                                                   6741 W 138TH TERR                         1433                                     OVERLAND PARK    KS         66223
ALLEN, KESHONDRA                                                                 1326 NORTHFIELD AVE NE                                                             GRAND RAPIDS     MI         49505
ALLEN, MARISSA                                                                   400 ANN STREET                                                                     GARLAND          TX         75040
ALLEN, MARK                                                                      2604 TIMBERLEAF DR                                                                 CARROLLTON       TX         75006
All-Flo Plumbing LLC                                                             2130-3Mile Rd NE                                                                   Grand Rapids     MI         49505
ALLIANCE BEVERAGE DISTRIBUTING LLC                                               3710 ROGER B CHAFFEE                                                               WYOMING          MI         49548
Alliance Landscape Company LLC                                                   13825 Aviavtor Way                        Ste 200                                  Fort Worth       TX         76177
Alliance Mechanical Service                                                      100 FRONTIER WAY                                                                   BENSENVILLE      IL         60106
Alliance Town Center I, L.P.                  Attn Mr. Fremon Baker              1600 West 7th St, Ste 400                                                          Fort Worth       TX         76102
Allied Beverage Group                                                            PO Box 7000                                                                        Elizabeth        NJ         07201
Allied Beverage Group                                                            PO Box 8128                                                                        Trenton          NJ         08650
Allied Beverage Group                                                            PO Box 7000                                                                        Elizabeth        NJ         70201
Allied Beverage Group                                                            600 Washington Ave                        PO Box 0838                              Carlstadt        NJ         07072
Allied Beverage Group LLC                                                        PO Box 8128                                                                        Trenton          NJ         08650
Allied Beverage Group LLC                                                        901 Pleasant Valley Ave                                                            Mount Laurel     NJ         08054
Allied Construction Services                                                     708 North Frontier Drive                                                           Papillion        NE         68046
Allied Fence & Security of Kansas Corp                                           P.O. Box 403                                                                       Bonner Springs   KS         66012
ALLIED INTERSTATE LLC                                                            PO BOX 361563                                                                      COLUMBUS         OH         43236-1563
ALLISON, WHITNEY                                                                 53N FORESTVIEW LANE                                                                AURORA           IL         60504
ALLSTATE FIRE CO                                                                 PO Box 1963                                                                        INDEPENDENCE     MO         64055-1963
ALMANZA, DEVONTE                                                                 14500 BLANCO RD                                                                    SAN ANTONIO      TX         78216
ALMENDRA YEPEZ, ALMA ROSA                                                        16 MONTEREY                                                                        OLATHE           KS         66061
ALMOAMIN, ZAHRA                                                                  1921 LEXINGTON AVE                        APT 3E                                   KANSAS CITY      MO         64124
ALOGAVI, KOMLAN JACQUES                                                          10150 CABANA CLUB DR                      APT 1A                                   ST LOUIS         MO         63074
ALONSO, AGUSTIN                                                                  157 N 15TH STREET                         APT A                                    ST. CHARLES      IL         60174
ALONSO, JOSHUA                                                                   3613 LOFLAND LN                                                                    ROWLETT          TX         75088
ALONZO, RENE                                                                     112 BRIGHTSIDE AVE                                                                 CENTRAL ISLIP    NY         11722
Alpha Media                                                                      4050 Eisenhauer                                                                    San Antonio      TX         78218
ALSCO                                                                            725 S. Pickett Street                                                              Alexandria       VA         22304
ALSHEHRI, R.                                                                     62 PASEDNA DR                                                                      OLATHE           KS         66061
ALSTON, JERRY                                                                    40 WASHINGTON AVE                         C-7                                      DUMONT           NJ         07628
ALTMANN, BROOKE                                                                  10133 CHAPEL OAK TRAIL                                                             FORT WORTH       TX         76116
ALTMEYER, JOSHUA                                                                 4815 TURLEY MILL RD                                                                ST LOUIS         MO         63129
ALVA, ERIC                                                                       4803 NW WOODY CREEK LN                                                             KANSAS CITY      MO         64151


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                              Page 4 of 141
                                                          Case 19-12416-MFW                Doc 3      Filed 11/14/19                   Page 6 of 142
                                                                                             Creditor Matrix



                  CreditorName                  CreditorNoticeName                   Address1                            Address2             Address3             City      State       Zip      Country
ALVARADO AVILA, HUMBERTO                                             6228 NORTH BELL                                                                     CHICAGO          IL         60659
ALVARADO, ALEXANDER                                                  12301 BLANCO APT 1711                                                               SAN ANTONIO      TX         78216
ALVARADO, ERICK                                                      423 EAST UNION AVE. APT.1                                                           BOUND BROOK      NJ         08805
ALVARADO, JOSE                                                       11610 W. 56TH ST.                                                                   SHAWNEE          KS         66203
ALVARADO, KENIA                                                      205 3RD ST                                                                          ENGLEWOOD        NJ         07631
ALVARADO, MARLYN                                                     9 CODRINGTON DR                          APT A                                      BOUND BROOK      NJ         08805
ALVARADO, MELVIN                                                     53 COVERT ST                                                                        HEMPSTEAD        NY         11550
ALVARADO, SILVIA                                                     59 MIST LANE                                                                        WESTBURY         NY         11590
ALVARENGA, HENRY                                                     739 BROADWAY                             APT 4                                      BAYONNE          NJ         07002
Alvarez Upholstery                                                   30 Manning St                                                                       Edison           NJ         08817
ALVAREZ, AIMEE                                                       10751 KING STREET                                                                   OVERLAND PARK    KS         66210
ALVAREZ, ALEXANDER                                                   2S672 BUCKTHORN CT                                                                  WARRENVILLE      IL         60555
ALVAREZ, BRANDON                                                     8842 BROADMORE CT                        APT. 3608                                  OVERLAND PARK    KS         66212
ALVAREZ, CARLA                                                       220 RUSHMORE ST                          220 RUSHMORE ST                            WESTBURY         NY         11590
ALVAREZ, ELVIRA                                                      3232 HEWITTE AVE # 16                                                               SILVER SPRING    MD         20906
ALVAREZ, JOSE                                                        4905 LEXINGTON AVE                                                                  BELTSVILLE       VA         20705
ALVAREZ, JOSEPH                                                      217 RUES LANE                                                                       EAST BRUNSWICK   NJ         08816
ALVAREZ, LEONEL                                                      1015 N. FARNSWORTH AVE. APT F                                                       AURORA           IL         60505
ALVAREZ, MARTHA                                                      4905 LEXINGTON AVENUE                                                               BELTSVILLE       MD         20705
ALVAREZ, MARTIL                                                      8438 ROCKY KNOB CT                                                                  LORTON           VA         22079
ALVAREZ, PETER                                                       3023 PUCKETT RD APT 15                                                              KANSAS CITY      KS         66103
ALWELL, BRENDAN                                                      87 BEAVER AVE                                                                       MANCHESTER       NJ         08759
Alyson Peeler Kavanaugh                                              724 N. 48th St.                                                                     Omaha            NE         68132
AMADEO, CAITLYN                                                      26 EAST 35                                                                          BAYONNE          NJ         07002
AMADOR, ANGELEA                                                      3021 REEVES AVE                                                                     LORAIN           OH         44052
AMADOR, FERNANDO                                                     1103 REVERE AVE                                                                     TRENTON          NJ         08608
AMADOR, MONACA                                                       1701 EAST 29TH STR.                      APT #3                                     LORAIN           OH         44055
Amanda Enterprises LLC                                               7318 Crossing Place Suite 100                                                       Fishers          IN         46038
AMARO, MARVIN                                                        4606 PARK AVE                            APT 2C                                     WEEHAWKEN        NJ         07086
AMAT, CLAIRE                                                         746 FULTON E                             UNIT 2                                     GRAND RAPIDS     MI         49502
AMATO, ALLISON                                                       1221 SHOOP CIRCLE                                                                   GENEVA           IL         60134
AMATO, KATIE                                                         7331 SELIG PLACE                                                                    DOWNERS GROVE    IL         60516-3729
AMAYO, JOHN                                                          1140 COUNTY LLINE RD                                                                KANSAS CITY      KS         66103
AMAYO, VINCENT                                                       723 N 17TH ST                                                                       KANSAS           KS         66102
AMAZON CAPITAL SERVICES                                              PO BOX 035184                                                                       SEATTLE          WA         98124-5184
AMAZON PAYMENTS, INC                                                 410 TERRY AVE                                                                       SEATTLE          WA         98109
AMAZON PAYMENTS, INC                                                 410 TERRY AVE                                                                       SEATTLE          WA         98109-5210
AMBLER, BRETT                                                        331 TEAL LANDING                                                                    OFALLON          MO         63368
AMBROCIO, LUIS                                                       941 BROADWAY                                                                        BAYONNE          NJ         07002
AMBROSE, FRANK                                                       11091 PEARL ROAD                                                                    STRONGSVILLE     OH         44136
AMBROSE, LOUIS                                                       6127 MCGEE ST                                                                       KANSAS CITY      MO         64113-2209
AMBROSI BROS CUTLERY CO                                              3023 MAIN                                                                           KANSAS CITY      MO         64108-3323
Ameren IP                                                            P.O. Box 88034                                                                      Chicago          IL         60680-1034
Ameren IP                                                            300 Liberty St.                                                                     Peoria           IL         61602
Ameren UE                                                            P.O. Box 88068                                                                      Chicago          IL         60680-1068
Ameren UE                                                            PO Box 790098                                                                       St. Louis        MO         63179-0098
                                                                                                              Flood Insurance Processing
American Bankers Insurance Co                                        PO Box 731178                            Center                                     Dallas           TX         75373
American Cancer Society                                              25 North St                              C/O Connie Carpenter                       Bayonne          NJ         07002
American Cleaning Service Group Inc                                  PO Box 398                                                                          Union City       NJ         07087
American Electric Power                                              P.O. Box 371496                                                                     Pittsburgh       PA         15250-7496
American Electric Power                                              1 Riverside Plaza                                                                   Columbus         OH         43215-2372
AMERICAN EXPRESS                                                     1200W 7TH ST. L2-00                                                                 LOS ANGELES      CA         90017
American Integrity Restoration                                       60 Village Place                                                                    Glastonbury      CT         06033
American Power Cleaning of NJ Inc                                    PO Box 246                                                                          Marlboro         NJ         07746
American Power Cleaning of NJ Inc dba Kitchen
Power Cleaning of A                                                  PO Box 268                                                                          Wickatunk        NJ         07765
American Residential Services LLC                                    7899 Frontage Road                                                                  Overland Park    KS         66204
AMERIPARK, LLC                                                       233 Peachtree St NE                      Harris Tower Ste. 2600                     ATLANTA          GA         30339
AMINILARI, MOHAMMAD                                                  1307 W ALBION AVE                        APT 2                                      CHICAGO          IL         60626
AMOS, KERMIT                                                         3314 SPRUCE AVENUE                                                                  KANSAS CITY      MO         64128
AMY J. FRESHWATER                                                    10405 CAMELOT DRIVE                                                                 FRISCO           TX         75035
ANCZELOWICZ, RISA                                                    33-20 HALSEY RD                                                                     FAIR LAWN        NJ         07410


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                Page 5 of 141
                                                                          Case 19-12416-MFW          Doc 3           Filed 11/14/19                      Page 7 of 142
                                                                                                            Creditor Matrix



               CreditorName                                CreditorNoticeName                    Address1                                Address2               Address3           City         State       Zip      Country
ANDALUZ, JAMIE                                                                     437 HUTCHINSON ST                                                                       HAMILTON          NJ         08610
ANDERSEN, MICHAEL                                                                  3104 KYRA LANE                                                                          ELGIN             IL         60124
ANDERSON ERICKSON DAIRY                                                            2420 EAST UNIVERSITY                                                                    DES MOINES        IA         50317
ANDERSON, ANIYAH                                                                   5665 PEARL ROAD                                                                         PARMA             OH         44129
ANDERSON, BRIT                                                                     3011 N CEDAR                                                                            LANSING           MI         48906
ANDERSON, ERIN                                                                     3104 MIAMI STREET                                                                       SAINT LOUIS       MO         63118
ANDERSON, MICAH                                                                    13875 ZION CT                             30                                            FISHERS           IN         46038
ANDERSON, R.                                                                       620 CHATHAM CIRCLE                                                                      ALGONQUIN         IL         60102
ANDERSON, SHALA                                                                    611 RIVERVIEW ROAD                                                                      PENNSAUKEN        NJ         08110
ANDINO, MARIA                                                                      127 COLUMBUS BLVD                                                                       AMITYVILLE        NY         11701
ANDRADE, STEVEN                                                                    7205 ADAMS STREET                                                                       NORTH BERGEN      NJ         07047
ANDRE, JAMES                                                                       24856 S SYCAMORE ST                                                                     ELWOOD            IL         60421

ANDREA LEA, AUDITOR OF STATE                 UNCLAIMED PROPERTY DIVISION           1401 WEST CAPITOL AVENUE SUITE 325                                                      LITTLE ROCK       AR         72201
ANDREOTTA, DANIELLA                                                                6 CONSTITUTION AVE                                                                      SUCCASUNNA        NJ         07876
Andres Gomez                                 Attn Alberto R. Leal, Esq.            c/o The Leal Law Firm PA                  9314 Forest Hill Blvd #62                     Wellington        FL         33441
ANDRESEN, MARK                                                                     52 SILVER LANE                                                                          EAST HARTFORD     CT         06118
Andrew Bailie                                                                      5870 Bancroft St.                                                                       Omaha             NE         68106
ANDREW FENTON                                                                      5100 W 76th ST                                                                          PRARIE VILLAGE    KS         66208
Andrew Jones                                                                       P O Box 511                                                                             Aledo             TX         76008
ANDREW W. STINSON                                                                  8715 W 65 ST, APT 106                                                                   MERRIAM           KS         66202
Andrews Dist Co NT Dallas                                                          2730 Irving Blvd                                                                        Dallas            TX         75207
ANDREWS, AMY                                                                       4209 RIDGE TOP ROAD                       APT 305                                       FAIRFAX           VA         22030
ANDREWS, GABRIEL                                                                   27 OAK COURT                                                                            CRANBERRY TWP     PA         16066
ANDREWS, GARY                                                                      3300 WABASH AVE                                                                         KANSAS CITY       MO         64109
ANDREWS, JOSHUA                                                                    2644 S.51ST TERRACE                                                                     KANSAS CITY       KS         66106
Andy on Call                                                                       2536 S Old Hwy 94 #210                                                                  St Charles        MO         63303
ANESES, RAPHAEL                                                                    604 N 5TH STREET                                                                        NEWARK            NJ         07107
ANGAMARCA, RICHARD                                                                 40 HELMIG ST                                                                            BRENTWOOD         NY         11717
Angelo DiMeglio                                                                    22 Terhune Rd                                                                           Princeton         NJ         08540
ANGELONE, JENNIFER                                                                 221 STOCKTON BLVD                                                                       BERLIN            NJ         08009
ANGULO, JOSE                                                                       7 EMERSON STREET                                                                        CLIFTON           NJ         07013
ANHORN, DYLAN                                                                      307 N 7TH ST                                                                            COUNCIL BLUFFS    IA         51503
ANICETO, KEVEEN                                                                    2901 BERGENLINE AVE                       2A                                            UNION CITY        NJ         07087
ANKRUM, DEREK                                                                      5506 BERMUDA BAY DR APT 1B                                                              COLUMBUS          OH         43235
ANSWER KANSAS CITY                                                                 8725 ROSEHILL RD STE 117                                                                LENEXA            KS         66215-4611
ANSWER KANSAS CITY,LTD                                                             8725 ROSEHILL ROAD                        SUITE 117                                     LENEXA            KS         66215
ANTELA, ZAVIER                                                                     88 PARK AVENUE                            APT 1                                         RUTHERFORD        NJ         07070
Anthony R Weir                                                                     6384 Olde York Road                                                                     Parma Heights     OH         44130
ANTHONY, JESSE                                                                     408 W GIER ST                                                                           LANSING           MI         48906
ANTHONY, KEITH                                                                     2 HAMPTON COURT                                                                         MANORVILLE        NY         11949
ANTIGUA, JORLYN                                                                    138 WILLOW ST                             3                                             BLOOMFIELD        NJ         07003
ANTONIO ORIGLIO INC                                                                3000 MEETING HOUSE ROAD                                                                 PHILADELPHIA      PA         19154
Antonio Roberto Alvarez                                                            6106 Windy Forest                                                                       San Antonio       TX         78239
ANTONIO T, JOSE LUIS                                                               2707 S 20 TH                                                                            OMAHA             NE         68108
ANWAY, HAROLD                                                                      932 QUEENSBRIDGE ROAD                                                                   ST. LOUIS         MO         63021
ANZALOTA, CARMEN                                                                   2028 SANCERRE LANE                                                                      CARROLLTON        TX         75007
AON Premium Finance, LLC                                                           200 E Randolph St                                                                       Chicago           IL         60601
Aon Risk Services                                                                  One Liberty Place                         1650 Market Street                            Philadelphia      PA         19103
AON RISK SERVICES CENTRAL INC                                                      PO BOX 7247-7376                                                                        PHILADELPHIA      PA         19170-7376
AON RISK SERVICES CENTRAL, INC                                                     50 LOUIS ST NW, STE 200                                                                 GRAND RAPIDS      MI         49503
Aon Risk Services Central, Inc.              Philadelphia PA Office                One Liberty Place                         1650 Market Street, Suite 1000                Philadelphia      PA         19103
APARICIO, MARILYN                                                                  64 LINDEN AVE                             1E                                            HEMPSTEAD         NY         11550
APARICIO-NIETO, OSCAR                                                              311 LEE AVE.                              APT. 2                                        NEW BRUNSWICK     NJ         08901
Apec Services LLC                                                                  37 Tilley Ave                                                                           Pompton Plains    NJ         07444
Apis Business Intelliance LLC                                                      5055 W park Blvd                          Ste 700                                       Plano             TX         75093
Apollo Sewer & Plumbing                                                            110 W Front St                            PO Box 303                                    Keyport           NJ         07735
APPLEGATE, ELIZABETH                                                               15 RIDGE ROAD                                                                           MORGANVILLE       NJ         07751
APPLEGATE, JOHNNY                                                                  903 WEST LAKE SHORE DRIVE                                                               BROWNS MILLS      NJ         08015
APPLEMAN, ALEXIS                                                                   5603 WEST 97TH STREET                                                                   OVERLAND PARK K   KS         66207
APPLEMAN, DAVID                                                                    5603 WEST 97TH STREET                                                                   OVERLAND PARK     KS         66207
APPLEMAN, E.                                                                       11410 W 99TH PLACE                                                                      OVERLAND PARK     KS         66214
APPROVED FIRE PROTECTION COMPANY                                                   210 WEST DRIVE                                                                          GREENSBURG        PA         15601


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                                 Page 6 of 141
                                                         Case 19-12416-MFW              Doc 3            Filed 11/14/19               Page 8 of 142
                                                                                              Creditor Matrix



                 CreditorName                  CreditorNoticeName                  Address1                                Address2          Address3            City        State       Zip      Country
Aqua Quality Water systems                                          500 Sandau Rd                              Ste 600                                  San Antonio       TX         78216
AQUILINO, VINCENT                                                   45 CONSTITUTION BLVD                                                                MANCHESTER TOWN   NJ         08759
AQUINO, MADISON                                                     11262 KINGSBURY CT                                                                  HUNTLEY           IL         60142
ARAMARK UNIFORM & CAREER APPAREL                                    PO BOX 731676                                                                       DALLAS            TX         75373-1676
Aramark Uniform & Career Apparel Group, Inc                         AUCA National Consolidated Lockbox         PO Box 22808 Network Place               Chicago           IL         60673-1228
ARAMARK UNIFORM SERVICES A DIVISION OF
ARAMARK UNIFORM & CAREER APPAREL, LLC
                                                                    115 NORTH FIRST STREET                                                              BURBANK           CA         91502
ARANA-MARTINEZ, SERGIO                                              222 WILLIAMS STREET E.                     #422                                     GLASTONBURY       CT         06033
ARAUJO, SEBRINA                                                     62 GREENBELT LN                                                                     LEVITTOWN         NY         11756
ARAYA, DAWIT                                                        2025 SOUTH AIKENS STREET                                                            PHILADELPHIA      PA         19142
Arbor Development LLC                                               9744 N. Conant Avenue                                                               Kansas City       MO         64153
ARCATA, MARIO                                                       28 ONLOOK ROAD                                                                      WETHERSFIELD      CT         06109
ARCH, JEREMY                                                        580 CHANCELLOR CIRCLE                                                               AVON LAKE         OH         44012
ARCHER, GRACE                                                       5632 MISSION ROAD                                                                   FAIRWAY           KS         66205
ARCHER, MICHAEL                                                     5632 MISSION ROAD                                                                   FAIRWAY           KS         66205
ARCHER, MIRANDA                                                     1310 NE 44TH ST.                                                                    KANSAS CITY       MO         64116
ARENDS, MATTHEW                                                     4327 ARIEL CT                                                                       NAPERVILLE        IL         60564
ARES, JOCELYN                                                       6321 WEST CORNELIA AVE                                                              CHICAGO           IL         60634
ARGENTINO, SYDNEY                                                   47 OAK ST                                                                           KEYPORT           NJ         07735
ARGUELLES, ARMANDO                                                  841 HUDSON AVE                                                                      SECAUCUS          NJ         07094
ARGUERA, JUAN C                                                     1142 LITTLE NECK ROAD                                                               BABYLON           NY         11704
ARGUETA, AGUSTIN                                                    802 S ARLINGTON MILL                       DR A.10                                  ARLINGTON         VA         22204
ARIAS, ANTONIO                                                      4706 ARBOR DR APT 102                                                               ROLLING MEADOWS   IL         60008
ARIAS, ATZEL                                                        221 WHITE TRL                                                                       CIBOLO            TX         78108
ARISPE, JAVIER                                                      2819 S.WWWHITE RD                                                                   SAN ANTONIO       TX         78222
ARISPE, JAVIER JR                                                   2819 S W W WHITE RD                        1311                                     SAN ANTONIO       TX         78222
ARMAN, SHEILA                                                       3197 MOUNTVIEW RD                                                                   COLUMBUS          OH         43221
ARMENDINGER, HEATHER                                                142 OCEANVIEW RD                                                                    EAST ROCKAWAY     NY         11518
Armstrong                                                           P.O. Box 37749                                                                      Philadelphia      PA         19101-5049
Armstrong                                                           1 Armstrong Place                                                                   Butler            PA         16001
ARMSTRONG TEASDALE LLP                                              PO BOX 790100                              DEPT NO 478150                           ST LOUIS          MO         63179
ARMSTRONG UTILITIES, INC.                                           437 NORTH MAIN STREET                                                               BUTLER            PA         16001
ARMSTRONG, A.                                                       13939 AVALON BLVD                                                                   FISHERS           IN         46037
ARNEAUD, KASHIF                                                     15 JEAN AVE                                                                         HEMPSTEAD         NY         11550
ARNIE RUNESTED                                                      713 SURREY LANE                                                                     FRANKLIN LAKES    NJ         07417
Arnold s Safe & Lock Co Inc                                         3615 Haddonfield Rd                                                                 Pennsauken        NJ         08109
Arnold Scott Harris, P.C.                                           111 W Jackson Blvd                         Ste 600                                  Chicago           IL         60604
ARNOLD, HEATHER                                                     713 PERSHING AVE                                                                    WHEATON           IL         60189
ARNOLD, JACK                                                        3410 STONEHENGE CT                                                                  COLUMBUS          OH         43221
ARNOLD, QUINTAN                                                     5033 MISSION RD                                                                     WESTWOOD          KS         66205
ARNOLD, ROBERT                                                      5033 MISSION ROAD                                                                   WESTWOOD          KS         66205
ARREGUIN, G.                                                        11701 WEST 53RD STREET                                                              SHAWNEE           KS         66203
ARROYO, MANUEL                                                      332 59TH ST                                2                                        WEST NEW YORK     NJ         07093
ARROYO, VICTORIA                                                    230 PIAGET AVE                             APT 1                                    CLIFTON           NJ         07011
ARROYO-HOPPER, IAN                                                  248 HIGHFIELD DR                                                                    COLUMBUS          OH         43214
Arthur, Amy                                                         1206 RUTH DR                                                                        KIRKWOOD          MO         63122-1022
Artisan Menu Covers, LLC.                                           420 West Main Street                                                                Eastland          TX         76448
Artisan Specialty Foods, INC.                                       2528 S. 27th Ave                                                                    Broadview         IL         60155
ARTRAGE
Arts Refrigeration Inc                                              3774 28th St SW                                                                     Grandville        MI         49418
ARZT, ERIKA                                                         37 ALTAMAWR AVE                                                                     LAWRENCE          NJ         08648
ASAGWARA, CHISOM                                                    405 CRAWFORD ST                            APT. 2210                                FORT WORTH        TX         76104
Asbury Park Press                                                   PO Box 742621                                                                       Cincinnati        OH         45274
ASCAP                                                               PO BOX 331608                                                                       NASHVILLE         TN         37203-7515
ASCHAKER, NICHOLAS                                                  N1446 STAR DUST DR.                                                                 GREENVILLE        WI         54942
ASENCIO, OSMIN                                                      327 WAGARAW ROAD                           2                                        HAWTHORNE         NJ         07506
ASGN Incorporated                                                   PO Box 74008799                                                                     Chicago           IL         60674-8799
ASHBURN, AUSTIN                                                     16694 SUNWOOD OVAL                                                                  STRONGSVILLE      OH         44136
Asheer Akram LLC                                                    2011 Tracy Ave                                                                      Kansas City       MO         64110
ASPEN LIMITED INC                                                   P.O. Box 358                                                                        Potterville       MI         48876
ASSI, GRACE                                                         550 SOUTH BRENTWOOD BLVD                   3C                                       CLAYTON           MO         63105
Associated Water Conditioners Inc                                   23 Green Lane                                                                       Succasunna        NJ         07876


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                 Page 7 of 141
                                                                      Case 19-12416-MFW               Doc 3          Filed 11/14/19                  Page 9 of 142
                                                                                                           Creditor Matrix



                  CreditorName                             CreditorNoticeName                     Address1                               Address2           Address3             City      State       Zip      Country
ASTORGA-BRENES, REBECCA                                                           3 VAN DERIPE RD                                                                      HILLSBOROUGH     NJ         08844
ASTUDILLO, FERNANDO                                                               67 TERRACE ST                              25B                                       HEMPSTEAD        NY         11550
ASUME                                                                             PO BOX 71442                                                                         SAN JUAN         PR         00936
AT & T                                                                            PO Box 5001                                                                          Carol Stream     IL         60197-5001
AT&T                                                                              P.O. BOX 105262                                                                      Atlanta          GA         30348-5262
AT&T                                                                              P.O. Box 105414                                                                      Atlanta          GA         30348-5414
AT&T                                                                              P.O. Box 5001                                                                        Carol Stream     IL         60197-5001
AT&T                                                                              P.O. Box 5014                                                                        Carol Stream     IL         60197-5014
AT&T                                                                              P.O. Box 5019                                                                        Carol Stream     IL         60197-5019
AT&T                                                                              P.O. Box 5080                                                                        Carol Stream     IL         60197-5080
AT&T                                          c/o Bankruptcy                      4331 Communications Dr Flr 4W                                                        Dallas           TX         75211
AT&T CAPITAL SERVICES                                                             36 S FAIRVIEW AVE                                                                    PARK RIDGE       IL         60068-4016
AT&T CORP                                                                         2121 E 63RD STREET                                                                   KANSAS CITY      MO         64130
AT&T CORP                                                                         500 E 8TH 808                                                                        KANSAS CITY      MO         64106
AT&T CORP                                                                         ONE AT&T WAY                                                                         BEDMINSTER       NJ         07921-0752
AT&T Long Distance                                                                P.O. Box 5017                                                                        Carol Stream     IL         60197-5017
AT&T Long Distance                                                                225 W Randolph St                          Floor 27A                                 Chicago          IL         60606
AT&T Mobility                                                                     P.O. Box 6463                                                                        Carol Stream     IL         60197-6463
AT&T Mobility                                                                     225 W Randolph St                          Floor 27A                                 Chicago          IL         60606
AT&T Teleconference Services                                                      P.O. Box 5002                                                                        Carol Stream     IL         60197-5002
AT&T Teleconference Services                                                      225 W Randolph St                          Floor 27A                                 Chicago          IL         60606
ATC Investors                                                                     PO BOX 301501                                                                        Dallas           TX         75303-1501
ATC Investors, LP                             Attn ATC Property Manager           c/o Trademark Property Company             1701 River Run #500                       Fort Worth       TX         76107

A-TECH COMMERCIAL PARTS & SERVICE INC                                             460 HAYDEN STATION RD                                                                WINDSOR          CT         06095
ATKINS, ANTHONY                                                                   4309 CAMPBELL                                                                        KANSAS CITY      MO         64110

ATKINSON, KENNY                                                                   907 WEST 40 TERRACE APT 4                  907 WEST 40 TERRACE APT 4                 KANSAS CITY      MO         64111
ATKINSON, ROBERT                                                                  2217ASKEW                                                                            KANSAS CITY      MO         64109
Atlantic Construction Enterprises LLC                                             35 Kathryn St                                                                        Clark            NJ         07066
Atlas Locksmiths                                                                  1 McCabe Street                                                                      Manchester       CT         06041
Atmos Energy                                                                      P.O. Box 790311                                                                      St Louis         MO         63179-0311
Atmos Energy                                                                      Atmos Energy #790311                       1005 Convention Plaza                     St Louis         MO         63101
Attorney General of the State of Ohio         Ohio Attorney General Mike DeWine   30 E. Broad St., 14th Floor                                                          Columbus         OH         43215
ATWOOD, SKYLER                                                                    15709 W 127TH TER                                                                    OLATHE           KS         66062
AUCAPINA, LUIS                                                                    552 40TH ST                                1                                         UNION CITY       NJ         07087
AUER, ZACHARY                                                                     477 FLOCK ROAD                                                                       HAMILTON         NJ         08619
AUERBACH, CHAD                                                                    7860 MARTY ST                              APT 115                                   OVERLAND PARK    KS         66204
AUGUST, THOMAS                                                                    21920 ROBINHOOD AVE                                                                  FAIRVIEW PARK    OH         44126
AUGUST, TYLER                                                                     174 SOMER SET LN.                          5                                         AVON LAKE        OH         44012
AUGUSTINE, AUTUMN                                                                 2457 SPRING VALLEY COURT                                                             AURORA           IL         60503
AULT, NATHAN                                                                      5018 CASS ST.                                                                        OMAHA            NE         68132
AULTHOUSE, HAILEY                                                                 2208 EAST 58TH STREET                                                                KANSAS CITY      MO         64130
Austin Forrest                                                                    PO BOX 200967                                                                        San Antonio      TX         78220
AUSTIN, CORNELIUS                                                                 3805 N SUMMER TRAIL                                                                  FORT WORTH       TX         76137
AUSTIN-HALLENBECK, ALEXA                                                          45 E 18TH ST                               APT 114                                   BAYONNE          NJ         07002
Auto Chlor System NY                                                              1530 Old Country Rd                                                                  Plainview        NY         11803
AUTO OWNERS INSURANCE COMPANY                                                     1111 MICHIGAN AVE STE 300                                                            EAST LANSING     MI         48823
Auto-Chlor System NJ                                                              685 Gotham Pkwy                                                                      Carlstadt        NJ         07072
Auto-Chlor System PA                                                              1606 Manning Blvd                          Suite E                                   Levittown        PA         19057
Automatic Printing Co                                                             1713 Cuming St                                                                       Omaha            NE         68102
AUTO-OWNERS LIFE INSURANCE COMPANY                                                3865 BRIGHT RD                                                                       DUBLIN           OH         43016
AVANZADO, VERHNY                                                                  8929 POWELL AVE                                                                      BRENTWOOD        MO         63144
AVENDANO LOPEZ, JUAN                                                              41 FAIRVIEW AVE                                                                      BOUND BROOK      NJ         08805
AVENDANO, JESUS                                                                   41 FAIRVIEW AVE                                                                      BOUND BROOK      NJ         08805
AVERS, TYLER                                                                      631 HAWLEY DR                                                                        OSWEGO           IL         60543
AVERUS, INC.                                                                      3851 CLEARVIEW CT                                                                    GURNEE           IL         60031-1247
AVILA GARCIA, GENARO                                                              742 ROMAN AVE.APT 2                                                                  WESTBURY         NY         11590
AVILA, ALVARO                                                                     3939 W ARGYLE                              APT 2                                     CHICAGO          IL         60625
AVILA, ALVARO                                                                     3939 W ARGYLE                                                                        CHICAGO          IL         60625
AVILA, HUGO                                                                       591 SILVER CREEK RD                                                                  WOODSTOCK        IL         60098
AVILA, JENNIFER                                                                   5 BIEL DRIVE                                                                         AMITYVILLE       NY         11701
AVILA, MARIA                                                                      51 HOME ST                                                                           SOMERSET         NJ         08873


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                                Page 8 of 141
                                                     Case 19-12416-MFW           Doc 3        Filed 11/14/19                  Page 10 of 142
                                                                                      Creditor Matrix



                  CreditorName              CreditorNoticeName                    Address1                         Address2           Address3             City      State       Zip      Country
AVILA, OSCAR                                                     742 ROMAN APT 2                                                                 WESTBURY         NY         11590
AVIS RENT A CAR SYSTEM INC                                       7876 COLLECTIONS CENTER DRIVE                                                   CHICAGO          IL         60693
AWAD, ALI                                                        PO BOX 218282                                                                   COLUMBUS         OH         43221
AWAD, REEM                                                       11000 MERRIMAR CIR                     APT I                                    COLUMBUS         OH         43220
AYALA MERCADO, LUIS                                              140 W 54TH                             3                                        BAYONNE          NJ         07201
AYALA, JANNETTE                                                  93 NORTH 17TH STREET                                                            WYANDANCH        NY         11798
AYALA, ROBERTO                                                   3622 N LAVERNE AVE                                                              CHICAGO          IL         60641
AYERS, JAMES                                                     331 WEBSTER AVE                                                                 JERSEY CITY      NJ         07307
AYLLON, NICK                                                     19 DIANNE COURT                                                                 CLIFTON          NJ         07012
AYRES, TYLER                                                     932 S.W. DANEY DRIVE                                                            LEES SUMMIT      MO         64081
AZCONA, ILIANA                                                   242 TALMADGE STREET                                                             NEW BRUNSWICK    NJ         08901
AZIAH, VERNON                                                    11901 WORNALL ROAD                                                              KANSAS CITY      MO         64145
AZTATZI, ELENA                                                   4461 ELLENWOOD AVE.                                                             ST. LOUIS        MO         63116
AZTEC GRILL (AMERICAS WOOD GRILL INC)                            PO BOX 820037                                                                   DALLAS           TX         75382
AZZAM, NEDA                                                      157 WILBER AVE                                                                  COLUMBUS         OH         43215
B NELSEN SERVICES                                                920 N. RIDGE AVE UNIT 6                                                         LOMBARD          IL         60148
B&B Landscape LLC                                                PO Box 873                                                                      Ramsey           NJ         07446
B&G STAINLESS WORKS, INC.                                        8538 H. TERMINAL RD.                                                            LORTON           VA         22079
B&X Enterprises, Inc.                                            P.O. Box 12350                                                                  Charlotte        NC         28220
Babcocks Appliance Repair                                        3523 N. East St.                                                                Lansing          MI         48906
BABER, MARGUERITE                                                1500 AVE PORT IMPERIAL                 529                                      WEEHAWKEN        NJ         07086
BACHARACH, BETH                                                  701 MADISON AVENUE                                                              TOMS RIVER       NJ         08757
BACHARACH, SARAH                                                 1055 BELL ST                                                                    TOMS RIVER       NJ         08753
BACHELDER, ERLINDA                                               7509 GOLF GATE DR                                                               LANSING          MI         48917
BACHNA, AIMEE                                                    24228 WESTWOOD RD                                                               WESTLAKE         OH         44145
BADGER LIQUOR CO INC                                             PO BOX 1137                                                                     FOND DU LAC      WI         54936
BAFFUTO, JENNA                                                   175 UNION AVENUE                       APT C202                                 RUTHERFORD       NJ         07070
BAGLIORE, MATHEW                                                 503 GREEN HILL MANOR                   DR                                       FRANKLIN PARK    NJ         08823
BAGWELL, PERRY                                                   2525 ONTARIO RD NW                     # 309                                    WASHINGTON DC    VA         20009
BAIDA, LENA                                                      175 OCEAN AVE                          APT B1                                   JERSEY CITY      NJ         07305
BAILEY, MICHAEL                                                  545 SYDNEY AVE                                                                  UNION BEACH      NJ         07735
BAILEY, STEPHEN                                                  2017 EAGLE RIDGE DRIVE                                                          VALENCIA         PA         16059
BAIN, CAROLINE                                                   19536 DIVISON ST                                                                MOKENA           IL         60448
BAINE, JACOB                                                     125 PROSPECT HILL ROAD                                                          COLCHESTER       CT         06415
BAIR, WILLIAM                                                    12 HOLLY DR.                                                                    CRANBERRY        PA         16066
BAIRD, KAITLYN                                                   4 BASSET DRIVE                                                                  TOMS RIVER       NJ         08757
BAIRD, MEGAN                                                     703 MAINSAIL LANE                                                               SECAUCUS         NJ         07094
BAJOREK, BARBARA                                                 8541 PALOMA DRIVE                                                               ORLAND PARK      IL         60462
BAKER STREET BREAD CO INC                                        8009 GERMANTOWN AVENUE                                                          PHILADELPHIA     PA         19118
BAKER, ALYSSA                                                    416 JEFFERSON STREET                                                            ELYRIA           OH         44035
BAKER, BRANDON                                                   213 SW SOUTH AVE                                                                BLUE SPRINGS     MO         64014
BAKER, GRACE                                                     42W466 FOXFIELD DR                                                              ST CHARLES       IL         60175
BAKER, HANNAH                                                    14858 MASSASOIT AVE                                                             OAK FOREST       IL         60452
BAKER, JASHAWN                                                   1006 BROADWAY APT 321                  321                                      BAYONNE          NJ         07002
BAKER, SHANE                                                     327 SOUTH ST                                                                    PHILADELPHIA     PA         19147
BAKER, STEVE                                                     3206 CRIPPLE CREEK                     APT 30A                                  SAN ANTONIO      TX         78209
BAKERY DE FRANCE                                                 PO BOX 65106                                                                    BALTIMORE        MD         21264-5106
BAKEWELL, ALAN                                                   3902 HIGHCLIFF DRIVE                                                            SAN ANTONIO      TX         78218
BAKOS, SHIANNA                                                   331 SHEPPARD ST                                                                 LANSING          MI         48910
BALAREZO, GLORIA                                                 47 HESTER STREET                                                                LITTLE FERRY     NJ         07643
BALBUENA JIMENEZ, EVARISTO                                       20 MECHANIC ST                                                                  SOMERVILLE       NJ         08876
BALDERAS JAIMES, SAUL                                            9315 WESTERN AVE APT 8C                                                         OMAHA            NE         68114
BALDWIN, CAROLINE                                                4656 BURBANK DRIVE                                                              COLUMBUS         OH         43220
BALFORD FARMS                                                    PO BOX 827228                                                                   PHILADELPHIA     PA         19182-7228
BALINSKI, A.                                                     1548 SEQUOIA ROAD                                                               NAPERVILLE       IL         60540
BALINSKI, CIARA                                                  736 ALCHESTER DRIVE                                                             WHEATON          IL         60189
BALKEMA, JAMESON                                                 2141 OAKWOOD NE                                                                 GRAND RAPIDS     MI         49506
BALLARD, JAMES                                                   6778 GARDEN TERRACE RD                                                          COLUMBUS         OH         43229
BALLARD, JEFFREY                                                 1326 MADISON                                                                    SAINT LOUIS      MO         63106
BALLARD, KAREN                                                   6700 HALSEY DRIVE                                                               SHAWNEE          KS         66216
Baltazar Perez                                                   111 W. Brown St                                                                 West Chicago     IL         60185
BAME, PAUL                                                       471 EAST TOMPKINS                                                               COLUMBUS         OH         43202
Bananas Restoration Inc                                          114 Crystal Canyon                                                              Universal City   TX         78148


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                             Page 9 of 141
                                                       Case 19-12416-MFW            Doc 3         Filed 11/14/19                 Page 11 of 142
                                                                                          Creditor Matrix



                 CreditorName                 CreditorNoticeName                    Address1                          Address2           Address3             City        State       Zip      Country
BANCEWICZ, ANGELIKA                                                9 MAPLE DR                                                                       LINDENHURST        NY         11757
BANDA, RAUL                                                        117 E KENNEDY BLVD                       APT 9                                   LAKEWOOD           NJ         08701
BANDELIER, NICHOLAS                                                896 GLENGERA STREET                                                              PECULIAR           MO         64078
BANDURA, BRIAN                                                     3716 WAPELLO ST.                                                                 PITTSBURGH         PA         15212
BANDY, DAVE                                                        14016 HAYES                                                                      OVERLAND PARK      KS         66221
BANEGAS, CALEB                                                     9642 W 116TH CIR                                                                 OVERLAND PARK      KS         66210
BANFILL, MARIA                                                     901 HAZEN ST SE                                                                  GRAND RAPIDS       MI         49507
BANGHART, PAUL                                                     14050 PINE FOREST DR#104                                                         NORTH ROYALTON     OH         44133
BANKS, SADE                                                        14606 DALLAS PARKWAY                                                             DALLAS             TX         75254
BANNON, JUSTIN                                                     72 SHELDON PL                                                                    PISCATAWAY         NJ         08854
BARAHONA, ABRAHAM                                                  101 CHANEL TERRACE                       APT 103                                 FALLS CHURCH       VA         22046
BARAJAS, KALEIGH                                                   4811 MISSION ROAD                                                                WESTWOOD           KS         66205
BARAJAS, MADELYN                                                   4811 MISSION RD                                                                  WESTWOOD           KS         66205
BARATTA, GERALDINE                                                 252 RAYMOND ST                                                                   HASBROUCK HEIGH    NJ         07604
BARBEE, KOURTNEY                                                   14030 FM 1506                                                                    SAN ANTONIO        TX         78023
BARBER, BRANDON                                                    1742 NE RIDGEVIEW DR                                                             LEES SUMMIT        MO         64086
BARCLAY, HEATHER                                                   2714 ANN AVE.                                                                    ST. LOUIS          MO         63104
BARCLAY, MATTHEW                                                   5 SUGAR MAPLE LANE APT. 7                                                        ST. CHARLES        MO         63303
Bardia Plumbing & Heating LLC                                      PO Box 2152                                                                      Teaneck            NJ         07666
BARE, JASON                                                        7812 W 100TH TERR                                                                OVERLAND PARK      KS         66212
BARE, TAYLOR                                                       425 WASHINGTON ST.                       APT 405                                 KANSAS CITY        MO         64105
BARGER, DANIEL                                                     5149 SENATOR DR                                                                  FORTWORTH          TX         76244
BARKER, MICHELE                                                    3302 MARSH LANE #3302                                                            CARROLLTON         TX         75006
BARKER, REBECCA                                                    16822 ELM LANE DRIVE                                                             TINLEY PARK        IL         60477
BARKER, TRENTON                                                    516 NE SPRING CREEK PL                                                           LEES SUMMIT        MO         64086
BARKLEY, RAQUEL                                                    8025 W 123RD TERRACE                                                             OVERLAND PARK      KS         66213
BARKUS, KRISTEN                                                    349 WESTBROOK DRIVE                                                              BUTLER             PA         16001
BARLETTA, HANNAH                                                   169 DIAMOND SPRING RD                                                            DENVILLE           NJ         07834
BARNES, BRIAN                                                      9143 WEST 131ST TERR                                                             OVERLAND PARK      KS         66213
BARNES, CHRISTOPHER                                                10224 TOELLE LANE                                                                BELLEFONTAIE       MO         63137
BARNES, TIMOTHY                                                    140 HAWTHORNE DRIVE                                                              DIMONDALE          MI         48821
BARNESCARE                                                         PO BOX 956404                                                                    ST LOUIS           MO         63195-6404
BARNETT, ALEXIS                                                    8388 TOMES LN                                                                    CEDAR HILL         MO         63016
BARNETT, NICOLE                                                    21 OAK STREET                                                                    HICKSVILLE         NY         11801
BARNETTE, DANIELLE                                                 2531 NE LAKE BREEZE DR                                                           LEES SUMMIT        MO         64086
BARNHILL, KARLA                                                    5544 FARROW AVE                                                                  KANSAS CITY        KS         66104
BARON, JENNA                                                       2065 MENDOCINO LANE                                                              ALTADENA           CA         91001
BARONE, HALLIE                                                     7 COLBY LANE                                                                     HAZLET             NJ         07730
BARRERA, J.                                                        3414 S 21 ST                                                                     OMAHA              NE         68108
BARRERA, JULIANA                                                   304 8TH STREET                                                                   SADDLE BROOK       NJ         07663
BARREUTHER, ROBERT                                                 3468 SAINT BARTHELEMY LN                                                         AURORA             IL         60504
BARREZUETA JUAREZ, FRANCISCO                                       1358 BOLENHILL AVENUE                                                            COLUMBUS           OH         43229
BARRIENTOS, RAYMOND                                                1324 PATERSON PLANK ROAD                                                         SECAUCUS           NJ         07094
BARRIENTOS, RYAN                                                   18777 STONE OAK PKWY APT#1412                                                    SAN ANTONIO        TX         78258
BARRIGA, GENNAVIE                                                  55 LAWRENCE AVE                                                                  LODI               NJ         07644
Barrington Area Animal Rescue & Kennels                            18 Little Beno Road                                                              Barrington Hills   IL         60010
BARRIOS, SOPHIA                                                    3520 HOBBES DRIVE                                                                NAPERVILLE         IL         60564
BARRON, BRIANNA                                                    1741 CHESTNUT ST                                                                 MERRICK            NY         11566
BARROS, JESSICA                                                    11 HILLSIDE PLACE                                                                NORTH ARLINGTON    NJ         07031
BARRY, CAMERON                                                     63 STEPHEN STREET                                                                MANCHESTER         CT         06040
BARTELS, CHRISTINE                                                 2553 SOUTH MARSHALL STREET                                                       PHILADELPHIA       PA         19148
BARTELS, JOSH                                                      2908 SW MUIR DR                                                                  LEES SUMMIT        MO         64081
BARTHELMY, WILFRANTZ                                               195 AMHERST ST                           2ND FL                                  EAST ORANGE        NJ         07018
BARYENBRUCH, KURT                                                  760 COUNTRYSIDE DR                                                               BOLINGBROOK        IL         60490-5458
BASA, ARTHUR                                                       313 6TH ST.                              APT 2                                   CARLSTADT          NJ         07072
Bass, Natalie                                                      23720 W. 125TH STREET                                                            OLATHE             KS         66061
Bassetts Ice Cream Company, Inc.                                   1211 Chestnut Street, Suite 410                                                  Philadelphia       PA         19107
BASTIAN, ASHLEY                                                    9 GLENDALE RD                                                                    COLONIA            NJ         07067
BASTOS, M.                                                         12253 S STRANGLINE ROAD #420                                                     OLATHE             KS         66062
BATAVIA CHAMBER OF COMMERCE                                        106 W. WILSON STREET                                                             BATAVIA            IL         60510
BATES, SCOTT                                                       1219 BRIARBROOK DR 1B                                                            WHEATON            IL         60189
BATT, SHANE                                                        123 HAWTHORN STREET                                                              MASSAPEQUA PARK    NY         11762
BATTISTA, JEFFREY                                                  1221 METHYL STREET                                                               PITTSBURGH         PA         15216


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                              Page 10 of 141
                                                                    Case 19-12416-MFW               Doc 3             Filed 11/14/19                    Page 12 of 142
                                                                                                           Creditor Matrix



                   CreditorName                             CreditorNoticeName                 Address1                                    Address2               Address3             City       State       Zip      Country
BAUER, ALEXIS                                                                    4377 STONEBRIDGE DR APT 1                                                                   WYOMING           MI         49519
BAUGHER, KRISTEN                                                                 2906 S WEBB ROAD                                                                            OAK GROVE         MO         64075
BAUTISTA, CHRISTIAN                                                              190 UNION AVENUE                               APARTMENT 2                                  RUTHERFORD        NJ         07070
BAUTISTA, FAVIOLA                                                                15 FULLERTON DR                                                                             BRICK             NJ         08723
BAUTISTA, LAUREANA                                                               21 VANARD DR                                                                                BRICK             NJ         08723
BAUTISTA, LIZBET                                                                 2538 DEER POINT DR                                                                          MONTGOMERY        IL         60538
Baxter Softshell Crabs Inc                                                       P.O. Box 812                                                                                St. Michaels      MD         21663
BAYSHORE SHOPPING CENTER PROPERTY
OWNER LLC                                                                        PO BOX 208261                                                                               DALLAS            TX         75320-8261
Bayshore Shopping Center Property Owner LLC   Attn Tom Rinka                     8343 Douglas Ave                               Ste 200                                      Dallas            TX         75225
Bayshore Town Center, LLC                     Attn Lease Administration          c/o Steiner Properties, LLC                    4016 Townsfair Way, Suite 201                Columbus          OH         43219
BAZANY, CAELEY                                                                   350 GYORR AVE                                  118                                          SOUTH ELGIN       IL         60177
BC ADVANTAGE SERVICES LLC                                                        500 Trade Rd                                                                                COLUMBUS          OH         43228
BCD AWNING SPECIALISTS INC                                                       PO BOX 2713                                                                                 SHAWNEE MISSION   KS         66201
Be The Change Revolutions, LLC                                                   304 Arlington Rd.                                                                           Brookville        OH         45309
BE THE CHANGE REVOLUTIONS, LLC                                                   1440 G ST. NW 8TH FLOOR                                                                     WASHINGTON        DC         20005
BEACH, CHELSEA                                                                   11406 WINGFOOT DRIVE                                                                        KANSAS CITY       KS         66109
BEACH, ROBERT                                                                    28333 HOUSTON COURT                                                                         SAUGUS            CA         91350
BEACHER, JACOB                                                                   31 WOODBRIDGE AVENUE                                                                        METUCHEN          NJ         08840
BEACOM, JONAH                                                                    2719 SOUTH 49TH AVENUE                                                                      OMAHA             NE         68106
BEADLE, MICHAEL                                                                  723 N 17TH ST                                                                               KANSAS CITY       KS         66102
BEAHM, AUSTIN                                                                    11709 MASTIN STREET                                                                         OVERLAND PARK     KS         66210
BEAL, CURTIS                                                                     141 MISSION PARKWAY                                                                         NEW CENTURY       KS         66031
BEAN, TONY                                                                       1209 WILMINGTON AVE                                                                         SAINT LOUIS       MO         63111
BEARD, JACOB                                                                     8725 GAINES DR.                                                                             KELLER            TX         76244
BEARDEN, KYLE                                                                    701 E ARMOUR BLVD                              611                                          KANSAS CITY       MO         64109
BeavEx Inc                                                                       PO Box 219241                                                                               Kansas City       MO         64121
Beazley Insurance Co.                                                            30 Batterson Park Road                                                                      Farmington        CT         06032
BECHER-SCHMIDT VSA INC                                                           15 PARK AVENUE                                                                              WESTWOOD          NJ         07675
BECKER, KILLIAN                                                                  3825.BIRCHWOOD DRIVE                                                                        KC                MO         64137
BECKETT FARMS LLC                                                                1269 MAIN ST                                                                                GLASTONBURY       CT         06033
BECKWITH, ERIC                                                                   563 MARYLAND AVENUE NE                                                                      GRAND RAPIDS      MI         49503
BEDOYA, GINO                                                                     75 FILLMORE ST                                                                              NEWARK            NJ         07105
Beechwood Jericho Building Corp and Beechwood
Merrick, LLC                                  Attn Ronald J. Rosenberg, Esq.     c/o Rosenberg, Calica & Burney LLP             100 Garden City Plaza Suite 408              Garden City       NY         11530
BEECHWOOD SALES & SERVICES INC                                                   PO BOX 510946                                                                               NEW BERLIN        WI         53151
BEEMAN, RYAN                                                                     5341 GAWAIN DR                                 APT 911                                      SAN ANTONIO       TX         78218
BEER CAPITOL DISTRIBUTING INC                                                    4502 SOLUTIONS CENTER                                                                       CHICAGO           IL         60677-4005
BEESLER, JENNIFER                                                                1121 NORTH HAGUE AVENUE                                                                     COLUMBUS          OH         43204
BEHESHTIAN, SEPIDEH                                                              9026 JEFFERY RD                                                                             GREAT FALLS       VA         22066
BEHRLE, JACOB                                                                    1618 ELLIS AVE                                                                              FAIR LAWN         NJ         07410
BEILFUSS, MADELINE                                                               6608 WEST 100TH TERR                                                                        OVERLAND PARK     KS         66212
BEISSMANN, B.                                                                    6651 VICTORIA DR                                                                            OAK FOREST        IL         60452
BELDEN, JULIET                                                                   36550 CHESTER ROAD                             #4304                                        AVON              OH         44011
BELIMOV, DIMITRY                                                                 30 ASPEN ROAD                                                                               SLOATSBURG        NY         10974
BELISLE, JUDITH                                                                  38 RICKARD CT                                                                               LAWRENCE          NJ         08648
BELL, DARREN                                                                     3528 CLARENCE AVE                                                                           STLOUIS           MO         63115
BELL, JASON                                                                      728 YALE AVENUE                                7126                                         UNIVERSITY CITY   MO         63130
BELL, STANLEY                                                                    9710 UNION AVE                                                                              CLEVELAND         OH         44105
BELL, SUSAN                                                                      13335 FAIRFIELD SQUARE DR.                                                                  CHESTERFIELD      MO         63017
BELL, TROY                                                                       20 CLERMONT CROSSING CT APTJ                                                                SAINT LOUIS       MO         63146
BELLE, JENNIFER                                                                  1 ISLANDVIEW CT.                               APT. 116                                     BAYONNE           NJ         07002
BELLO, ANTONIA                                                                   25 EAST 27TH STREET                                                                         BAYONNE           NJ         07002
BELLO, DANIEL                                                                    1212 FORESTWOOD DR.                                                                         MCLEAN            VA         22101
BELLOSO, ISAAC                                                                   371 MCKINLEY BOULEVARD                                                                      PARAMUS           NJ         07652
BELLOWS, MARLENE                                                                 100 CAMMERON CT                                                                             AURORA            IL         60504
Bellrieve Properties                                                             1067 N MASON ROAD                              SUITE ONE                                    ST. LOUIS         MO         63141
BELTRAN, ANDY                                                                    47 SPRING STREET                                                                            RAMSEY            NJ         07446
BELTRAN, ANTHONY                                                                 2606 LADYWOOD DR                                                                            GARLAND           TX         75040
BELTRAN, CRISTIAN                                                                11 PROSPEC STREET                                                                           RAMSEY            NJ         07446
BELTRAN, GILBERTO                                                                62 DARLINGTON AVE                                                                           RAMSEY            NJ         07446
BELTRAN, JUAN                                                                    11 MAPLE STREET                                                                             RAMSEY            NJ         07446
BELTRE, EDILI                                                                    806 21ST                                       4                                            UNION CITY        NJ         07087


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                                  Page 11 of 141
                                                                   Case 19-12416-MFW           Doc 3         Filed 11/14/19                  Page 13 of 142
                                                                                                     Creditor Matrix



                   CreditorName                           CreditorNoticeName                     Address1                         Address2           Address3            City          State       Zip      Country
BELTRE, MELANY                                                                 806 21ST APT#4                                                                   UNION CITY          NJ         07087
BEMBERY, GABRIELLE                                                             411 VIOLA ST                                                                     CAMDEN              NJ         08104
BEN E KEITH CO                                                                 PO BOX 1570                                                                      FORT WORTH          TX         76101
Ben E. Keith Beers                                                             1805 Record Crossing                                                             Dallas              TX         75235
BENARD, STEVEN                                                                 1536 FARIS                                                                       ST.LOUIS            MO         63133
BENAVENTE, ANDREW                                                              6115 GRANTON AVE                        3M                                       NORTH BERGEN        NJ         07047
BENAVIDES, CHRISTOPHER                                                         374 AVENUE E                            APT 1                                    BAYONNE             NJ         07002
BENDER, MATTHEW                                                                2111 HENRY CT                                                                    MAHWAH              NJ         07430
BENEDETTI, AMBER                                                               2329 SW HAWKVIEW RD                                                              LEES SUMMIT         MO         64082
BENFORD, KATHERINE                                                             3073 SANDALWOOD CT                                                               AURORA              IL         60504
BENITES, BETTY                                                                 661 EAST 23RD STREET                    APT 16                                   PATERSON            NJ         07504
BENITEZ, CINDY                                                                 1040 BRAXTON ST.                                                                 UNIONDALE           NY         11553
BENITEZ, CYNTHIA                                                               500 PLAINFIELD AVE                                                               EDISON              NJ         08817
BENITEZ, MARTA                                                                 1040 BRAXTON ST                                                                  UNIONDALE           NY         11553
BENITEZ, SANTIAGO                                                              813 10 ST.                              1                                        UNION CITY          NJ         07087
BENITEZ, TRISTAN                                                               59 HOME AVENUE                                                                   RUTHERFORD          NJ         07070
Benjamin C Northcutt                                                           102 Aurora Circle                                                                Rockwall            TX         75032
Benjamin Ryan Pieper                                                           1501 Swift Street                                                                North Kansas City   MO         64116
BENJAMIN, JERMAINE                                                             4513 MERION AVE                                                                  PHILADELPHIA        PA         19131
BENNINGTON, JENNIFER                                                           595 PATTISON ST. EXTENTION                                                       EVANS CITY          PA         16033
BENOIT, ELENA                                                                  209 JANE STREET                                                                  WEEHAWKEN           NJ         07086
BENSON, ANTHONY                                                                9809 WORNALL RD. APT. H                                                          KANSAS CITY         MO         64114
BERBERICH, ANDREW                                                              13 MIDDLESEX ROAD                                                                MATAWAN             NJ         07747
BERESKY, ELIZABETH                                                             2019 N GRANT                                                                     SPRINGFIELD         MO         65803
BERESKY, THOMAS                                                                306 NE INDEPENDENCE AVE. APT A                                                   LEES SUMMIT         MO         64063
BERGERON, ANNA                                                                 10215 CEDAR DRIVE                                                                OVERLAND PARK       KS         66207
BERGH, KATHRYN                                                                 404 MONTICELLO DR                                                                BALLWIN             MO         63011
BERHEIMER                                                                      PO BOX 25132                                                                     LEHIGH VALLEY       PA         18002
BERMAN-BRODSKY, SONYA                                                          535 WALNUT LANE                                                                  PHILADELPHIA        PA         19128
BERNAL, JENNIFER                                                               6053 MELANIE DR.                                                                 FORT WORTH          TX         76131
BERNSTEIN, JOEY                                                                1286 DAUTEL                                                                      ST.LOUIS            MO         63146
BERRIAN, LISA                                                                  111 DOTY ROAD                                                                    OAKLAND             NJ         07436
BERRIOS, VLADIMIR                                                              3934 ADRA AVE                                                                    DORAL               FL         33178
BERROTERAN, LINDA                                                              9711 HAMMOCKS BLVD #207                 207                                      MIAMI               FL         33196
BERRY, DEONTA                                                                  4300 BALES                                                                       KANSAS CITY         MO         64130
BERRY, XAVIER                                                                  126 COOK AVENUE                                                                  MIDDLESEX           NJ         08846
BERRY, Z.                                                                      251 SW CHARTWELL PLACE                                                           LEES SUMMIT         MO         64082
BERTARELLI CUTLERY INC                                                         1927 MARCONI                                                                     ST LOUIS            MO         63110
BERTRAM, JODI                                                                  23603 W 52ND TERR                                                                SHAWNEE             KS         66226
BESTAR, LLC                                                                    PO BOX 410842                           ATTN MICHELLE WU                         CREVE COEUR         MO         63141-0842
Bestar, LLC                                   Attn Raymond Chang               PO Box 410842                                                                    Creve Coeur         MO         63141-0842
BETEN, ABIGAIL                                                                 21810 COUNTRY WAY                                                                STRONGSVILLE        OH         44149
Bethany Associates                                                             PO Box 986                                                                       Hammonton           NJ         08037
BETHEA, TASH                                                                   21460 SHELDON RD                        C6                                       BROOKPARK           OH         44142
Better Ingredients Inc                                                         2901 Harney St.                                                                  Omaha               NE         68131
BETTIS, DAHMIL                                                                 1467 BRADLEY AVE                                                                 CAMDEN              NJ         08103
BETTS, AUSTIN                                                                  3809 N. 25TH STREET                                                              SAINT LOUIS         MO         63107
BEUBIS, EVAN                                                                   234 FLORENCE ROAD                                                                HARRINGTON PARK     NJ         07640
BEURMAN, AMANDA                                                                6727 LACKMAN ROAD #207                                                           SHAWNEE             KS         66217
BEVERAGE DISTRIBUTORS                                                          3800 KING AVENUE                                                                 CLEVELAND           OH         44114
BEVERAGE ENGINEERING OF OHIO                                                   4705 VAN EPPS ROAD                                                               BROOKLYN HEIGHTS    OH         44131
BEVERAGE SOLUTIONS                                                             10740 HILLPOINT STE 5                                                            SAN ANTONIO         TX         78217
BEVERIDGE, JEANNA                                                              15 VANARD DRIVE                                                                  BRICK               NJ         08723
BEXAR COUNTY                                                                   100 Dolorosa                                                                     San Antonio         TX         78205
BEXAR COUNTY TAX ASSESSOR                                                      VISTA VERDE PLAZE BUILDING              233 N PECOS LA TRINIDAD                  SAN ANTONIO         TX         78207
BEYER, DANIEL                                                                  250 FERNDALE CT                                                                  COPIAGUE            NY         11726
BEYER, MATTHEW                                                                 180 HEYWOOD CT                                                                   MATAWAN             NJ         07747
BFA Foodservice Equip & Supplies                                               325 Division St                                                                  Boonton             NJ         07005
BIANCO, THERESA                                                                1308 WARWICK ST                                                                  GARLAND             TX         75040
BICKERT, MOLLY                                                                 1358 RUSTICVIEW DRIVE                                                            BALLWIN             MO         63011
Bi-County Scale & Equipment Co LLC                                             75 Kean St                                                                       West Babylon        NY         11704
BIDDLE, ANTHONY                                                                118 N 34TH ST                           APT 3                                    OMAHA               NE         68131
BIDEGAIN, JEAN-BAPTISTE                                                        8415 SW 107TH AVE                       APT 130W                                 MIAMI               FL         33173


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                         Page 12 of 141
                                                                    Case 19-12416-MFW           Doc 3           Filed 11/14/19                     Page 14 of 142
                                                                                                         Creditor Matrix



                   CreditorName                          CreditorNoticeName                   Address1                                  Address2           Address3            City        State       Zip      Country
BIDWELL, JORDAN                                                               261 SKINNER LANE                                                                        HEBRON            CT         06248
BIELA, CHERYL                                                                 720 HILLSIDE COURT                                                                      ALGONQUIN         IL         60102
BIEN-AIME, NAIKISHA                                                           15251 SW 144TH ST                                                                       MIAMI             FL         33196
BIGGS, JOHN                                                                   291 3RD ST                                                                              TRENTON           NJ         08611
BILBO, DENNIS                                                                 4053 N. LONG AVE APT. 2                                                                 CHICAGO           IL         60641
BILLINGS, JARID                                                               901 ALPINE NW                                                                           GRAND RAPIDS      MI         49504
BILOLO, CELESTE                                                               2519 WILLOWDALE DR.                                                                     CARROLLTON        TX         75006
BILOUSKO, ANASTASIIA                                                          5555N. SHERIDAN RD.                         APT 232                                     CHICAGO           IL         60640
BINOTTO, ANGELINA                                                             314 MAIN ST.                                P. O. BOX 182                               RICHEYVILLE       PA         15358
Bio Kleen Technologies Inc                                                    10 Bridge St                                                                            Hackensack        NJ         07601
BIRCHFIELD, ANDREW                                                            8401 FARLEY ST                                                                          OVERLAND PARK     KS         66212
BIRNEY, DANIELLE                                                              12620 DEER CREEK DR.                        104                                         NORTH ROYALTON    OH         44133
BirthdayPak of Central NJ/Bucks Cty PA                                        31 Andover Way                                                                          Hamilton          NJ         08610
BISHOP, NICOLE                                                                2122 N CLIFTON AVE                                                                      CHICAGO           IL         60614
BISHOV, BRETT                                 CAPITAL INSIGHT LLC             101 N ACACIA AVE                            STE 107                                     SOLANA BEACH      CA         92075
BITESQUAD                                                                     905 Park Avenue                                                                         Minneapolis       MN         55404
BJN INC                                                                       6900 SW 21st court                          Units 10-11                                 Davie             FL         33317
BLACK DIAMOND PLUMBING & MECHANICAL,
INC.                                                                          748 TEK DRIVE                                                                           CRYSTAL LAKE      IL         60014
Black Hills Energy                                                            P.O. Box 6001                                                                           Rapid City        SD         57709-6001
Black Hills Energy                                                            7001 Mt Rushmore Rd                                                                     Rappid City       SD         57702
BLACK, SEAN                                                                   18724 SLOANE AVE                                                                        LAKEWOOD          OH         44107
BLACKMON, JAMES                                                               1144 PAULINE AVE                                                                        COLUMBUS          OH         43224
BLACKWELL, VERONICA                                                           274 GRANNY SMITH ROAD                                                                   LINDEN            VA         22642
BLACKWOOD, STEPHANIE                                                          28 HUTCHINSON DRIVE                                                                     PORT MONMOUTH     NJ         07758
BLADES, CHRIS                                                                 1017 NE CEDAR ST                                                                        LEES SUMMIT       MO         64086
BLAGG, TRISTAN                                                                2502 WOODPARK DR                                                                        GARLAND           TX         75044
Blaine R Davis                                                                3240 E Riley Thompson Rd                                                                Twin Lake         MI         49457
BLAKE, BRIELLE                                                                610 SPRUCE CT.                                                                          OSWEGO            IL         60543
BLANCO, CECILIA                                                               73 PROSPECT RD                                                                          PARSIPPANY        NJ         07054
BLANCO, JHOANA                                                                195 8TH AVENUE                                                                          PATERSON          NJ         07514
BLANCO, RAFAEL                                                                71 MARINE ST                                                                            MASSAPEQUA        NY         11758
BLANCO-CRUCES, WILSON                                                         599 BROADWAY AVE                            2H                                          PATERSON          NJ         07514
BLANKENSHIP, ANTHONY                                                          5113 DENTON CIRCLE                                                                      BRUNSWICK         OH         44212
BLANKENSHIP, EVELYN                                                           2577 HOOPER AVE                             APT 3A                                      BRICK             NJ         08723
BLASHILL, DAWN                                                                881 EAST 3RD AVE                                                                        COLUMBUS          OH         43201
BLASI, ALEXANDRIA                                                             275 MILLER ROAD                                                                         MAHWAH            NJ         07430
Blast Masters INC                                                             P. O Box 2684                                                                           Big Spring        TX         79721-2684
BLATZ, HEIDI                                                                  811 VICTORY ROAD                                                                        ALLISON PARK      PA         15101
BLAYLOCK, SHAWN                                                               10824 BAILEY SCHOOL RD.                                                                 FESTUS            MO         63028
BLEACHER, JUSTINE                                                             238 SOUTH MAIN STREET                                                                   MANVILLE          NJ         08835
BLEHM, TAELYR                                                                 8451 RENNER BOULEVARD                       3211                                        LENEXA            KS         66215
BLEST, ALEXANDER                                                              1927 FOREST HAVEN DR                                                                    IMPERIAL          MO         63052
Blitt & Gaines                                                                661 Glenn Ave.                                                                          Wheeling          IL         60090
BLOMSTRANN, ERIK                                                              23 BUCKLAND RD                                                                          WETHERSFIELD      CT         06109
BLOMSTRANN, ROBERT                                                            61 HILLS STREET                                                                         MANCHESTER        CT         06040
Blue Cross and Blue Shield of Kansas City                                     PO Box 419169                                                                           Kansas City       MO         64141-6169
BLUE CROSS BLUE SHIELD KANSAS CITY                                            2301 Main St                                                                            Kansas City       MO         64108
Blue Cross Blue Shield of Kansas City, Inc                                    2301 Main Street                                                                        Kansas City       MO         64108
BLUE RIBBON PRODUCTS CO.                                                      2410 MCDONOUGH STREET                                                                   JOLIET            IL         60436
BLUES SOCIETY                                                                 PO BOX 97978                                                                            PITTSBURGH        PA         15227
BLUMBERG, ALYSSA                                                              7 AMSEL CT                                                                              BRIDGEWATER       NJ         08807
BLYTHER-TAYLOR, ANTHONY                                                       678 COTTAGE STREET                                                                      UNIONDALE         NY         11553
BNC INC                                                                       14564 Grover Street                                                                     Omaha             NE         68144
BOAIN, JOSEPH                                                                 1711 RIDGEMONT COURT                                                                    SAINT LOUIS       MO         63146
BOBS SEAFOOD INC.                                                             8660 OLIVE BLVD                                                                         UNIVERSITY CITY   MO         63132
BOCK, WILLIAM                                                                 117 HERBERT PLACE                                                                       EDWARDSVILLE      IL         62025
BOCTOR, SAMUEL                                                                474 SUSAN ST                                                                            ROMEOVILLE        IL         60446
BODNAR, JEFFREY                                                               2 SUTTON DRIVE                              APT G4                                      MATAWAN           NJ         07747
Boening Bros Inc                                                              1098 Route 109                                                                          Lindenhurst       NY         11757
BOERGADINE, JASON                                                             1312 OSAGE MEADOWS DR                                                                   OFALLON           MO         63366
BOES, HANNAH                                                                  23607 PERSIAN HOLLOW                                                                    SAN ANTONIO       TX         78260
BOGASON, GUDBRANDUR                                                           60 CHITTENDEN AVENUE                        953 CHARA LANE                              COLUMBUS          OH         43201


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                            Page 13 of 141
                                                                          Case 19-12416-MFW           Doc 3         Filed 11/14/19                   Page 15 of 142
                                                                                                            Creditor Matrix



                  CreditorName                              CreditorNoticeName                       Address1                             Address2           Address3            City          State       Zip      Country
BOIVIN, MAX                                                                         5 DORA LANE                                                                         HOLMDEL             NJ         07733
BOJORQUEZ, VIDAL                                                                    90 GARFIELD AVE                                                                     JERSEY CITY         NJ         07305
BOKENKROGER, C.                                                                     2485 SW SAMPSON RD                                                                  LEES SUMMIT         MO         64082
BOKER, MARTINA                                                                      78 CLERK STREET                           2                                         JERSEY CITY         NJ         07305
Boleh Enterprise Inc                                                                1177 Chesapeake Ave                                                                 Columbus            OH         43212
BOLET, KARINA                                                                       1000 ASTER CT                                                                       LAKE IN THE HIL     IL         60156
BOLIN, D.                                                                           4115 FAIR AVE                                                                       STL                 MO         63115
BOLL, GEORGE                                                                        2504 N 132 AVE                                                                      OMAHA               NE         68164
BOLLE, CHLOE                                                                        12250 RIDGE CROWN                                                                   SAN ANTONIO         TX         78247
BOLLINGER, DIANA                                                                    5300 DARLINGTON RD                        APT B                                     COLUMBUS            OH         43220
BONAPACE, ERIKA                                                                     22 RALPH DRIVE                                                                      FAIRFIELD           NJ         07004
BONAVITO, KYLE                                                                      1588 COUNTRY CLUB LANE                                                              TOMS RIVER          NJ         08753
BOND, ETHAN                                                                         6624 NW DEASING DRIVE                                                               KANSAS CITY         MO         64152
BOND, JOEL                                                                          7307 MAYWOOD AVE                                                                    RAYTOWN             MO         64133
BONDS, KATLYN                                                                       4016 MITCHELL CT                                                                    SACHSE              TX         75048
BONO, JOHN RYAN                                                                     4508 N CENTRAL PARK AV                    UNIT #3                                   CHICAGO             IL         60625
BONOW, MADELINE                                                                     16733 FOREST VIEW DR                                                                TINLEY PARK         IL         60477
BOOMER, H.                                                                          700 MAJESTIC DR                                                                     ALGONQUIN           IL         60102
BOONE, MICHEAL                                                                      709 BROADWAY                                                                        BAYONNE             NJ         07002
BOOS, KRISTIN                                                                       7918 BELLEVIEW                                                                      KANSAS CITY         MO         64114
Borden Dairy Company                                                                PO Box 679378                                                                       Dallas              TX         75267-9378
BORDEN, ANA                                                                         526 LINDA CT                                                                        BRICK               NJ         08724
BORDERS, JEREMY                                                                     9010 W. 77TH ST                                                                     OVERLAND PARK       KS         66204
BORHA, NDIDI                                                                        2120 LORRAINE AVE                         APT 3A                                    WAUKEGAN            IL         60087
BOROJEVICH, AMANDA                                                                  1314 LE ANNE MARIE CIRCLE                                                           COLUMBUS            OH         43235
Borough of Hasbrouck Heights                                                        320 Boulevard                                                                       Hasbrouck Heights   NJ         07604
Borough of Paramus                            Office of Municipal Clerk             One Jockish Square                                                                  Paramus             NJ         07652
Borough of Paramus                                                                  One Jockish Square                                                                  Paramus             NJ         07652
Borough of Ramsey                                                                   33 N Central Ave                                                                    Ramsey              NJ         07446
BORSCH, CLAIRE                                                                      PO BOX 616                                                                          MANHATTAN           IL         60442
BOSCH, MAC                                                                          1284 PENNCROSS DR SE                                                                CALEDONIA           MI         49316
BOSSERMAN, PARKER                                                                   1880 EASTWICK LN                                                                    AURORA              IL         60503
BOSSERT, MICHAEL                                                                    4 CRAIG STREET                                                                      HAZLET              NJ         07730
BOSSI, LORENA                                                                       46 ASPEN COURT                                                                      HAMILTON            NJ         08619
BOST, JAMES                                                                         11720 S. SHANNON STREET                   APT. 1121                                 OLATHE              KS         66062
Boston Square Lock & Key Inc                                                        1625 Kalamazoo Ave SE                                                               Grand Rapids        MI         49507
BOUDREAU, KENNETH                                                                   8 DOERING DRIVE                                                                     CROMWELLL           CT         06416
BOURMAN, ISABELLA                                                                   13711 JANA LEI AVE                                                                  BONNER SPRINGS      KS         66012
BOUWMAN, CLARE                                                                      1141 NELAND AVENUE SE                                                               GRAND RAPIDS        MI         49507
BOUZAMMOUR, KARIM                                                                   3449 WEST BRYN MAWR AVE                   APT. 1W                                   CHICAGO             IL         60659
BOVA, POLLY                                                                         5219 ABERDEEN RD                                                                    FAIRWAY             KS         66205
BOWA Carpet Cleaning                                                                2390 Elinore Ave                                                                    Merrick             NY         11566
BOWDEN, AALIYAH                                                                     4265 ADAMS                                                                          GARY                IN         46408
BOWEN, AMANDA                                                                       1028 DOGWOOD COURT                                                                  NEW BRUNSWICK       NJ         08901
BOWEN, HALEY                                                                        4444 FOLKESTONE CT S                                                                COLUMBUS            OH         43220
BOWERS, LAQUANDES                                                                   1094 LORING ROAD                          APT C                                     COLUMBUS            OH         43224
BOWERS, SKYLAR                                                                      9000 WEST 124TH STREET                    APT 160                                   OVERLAND PARK       KS         66213
BOWLES, KAYLA                                                                       16150 EAST 48TH TER                       APT 434                                   KANSAS CITY         MO         64136
BOWMAN, JOHN                                                                        1740 EUCLID ST NW                         307                                       DISTRICT OF COU     WA         20009
BOWMAN, MACI                                                                        519 LAKEWOOD AVE                                                                    BRUNSWICK           OH         44212
BOWMAN, TAMIA                                                                       7230 SHADY KNOLL DR SE                                                              CALENDONIA          MI         49316
BOWRA, AMANDA                                                                       664 SCHINDLER DRIVE                                                                 BRICK               NJ         08723
BOYD, DARRYL                                                                        1463 FAIRMEADOWS LN                                                                 SAINT LOUIS         MO         63138
BOYD, KEITH                                                                         524 FRANKLIN DR APT. 9                                                              LANSING             MI         48917
BOYD, KEITH                                                                         4122 COLLEGE                                                                        KANSAS CITY         MO         64130
BOYD, RYAN                                                                          506 HICKORY POST DR                                                                 WENTZVILLE          MO         63385
BOYD, TAMICHAEL                                                                     4906 ROSE BLOSSOM LN                                                                HAZELWOOD           MO         63042
BOYER, MAX                                                                          138 ASILOMAR CT                                                                     BALLWIN             MO         63021
BOYLAN, ASHLEY                                                                      872 PEPPERIDGE ROAD                                                                 WESTBURY            NY         11590
BOZZI, AMY                                                                          1503 RIVEREDGE LANE                                                                 WHIPPANY            NJ         07981
BRACCO, ANGELA                                                                      2 ALTAMORE STREET                                                                   MELVILLE            NY         11747
BrackinSchwartz PLLC                                                                511 W 7th St                                                                        Austin              TX         78701
Bradley Dietz                                                                       136 East 64th Street Apt 8C                                                         New York            NY         10065


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                                Page 14 of 141
                                                                    Case 19-12416-MFW              Doc 3           Filed 11/14/19                   Page 16 of 142
                                                                                                            Creditor Matrix



                    CreditorName                          CreditorNoticeName                  Address1                                 Address2             Address3            City        State       Zip   Country
BRADLEY, NICOLE                                                                3158 TULIP STREET                                                                       PHILADELPHIA      PA         19134
BRADLEY, ROBERT                                                                555 NORTH SOMERSET                            H                                         OLATHE            KS         66062
BRADLEY, TIMOTHY                                                               813 E LAYTON DR                                                                         OLATHE            KS         66061
BRADSHAW, CONNOR                                                               168 32ND ST                                                                             LINDENHURST       NY         11757
BRADY, DEVON                                                                   12900 OAK TERRACE DR.                         1123                                      LIVE OAK          TX         78233
BRADY, MICHAEL                                                                 451 W HURON ST                                #1307                                     CHICAGO           IL         60654
BRAGG, EDWARD                                                                  1243 N. MAPLE AVE.                                                                      TOMS RIVER        NJ         08755
BRAKKE, SARAH                                                                  1017 S SPRING ST. #165                                                                  PORT WASHINGTON   WI         53074
BRALYNSKI, RYAN                                                                87 ARMOUR AVENUE                                                                        HAMILTON          NJ         08619
BRAMASCO, EMILY                                                                1102 ANDERSON ST                                                                        SHELBYVILLE       IN         46176
BRAMLETT, KRYSTLE                                                              3670 LONG DR                                                                            SAINT ANN         MO         63074
BRANAGH, CHRISTOPHER                                                           117 BEVERLY ROAD                                                                        HAWTHORNE         NJ         07506
BRANCATO, JOSEPH                                                               50 BON AIRE CIRCLE.                           APT C16                                   SUFFERN           NY         10901
BRANCH, BARRY                                                                  9113 RENNER BLVD APT# 1009                                                              LENEXA            KS         66219
BRANDNER, KATE                                                                 9620 W HIGGINS RD                             UNIT 1D                                   ROSEMONT          IL         60018
BRANDON, DAVID                                                                 9622 E 32 ST S                                                                          INDEPENDENCE      MO         64052
Brannan Holdings LLC                                                           P.O. Box 1968                                                                           Lake Ozark        MO         65049
Brannan Holdings LLC                        Attn Lance Elkin                   P.O. Box 1968                                                                           Lake Ozark        MO         65049
BRANSON, JOSHUA                                                                97 TIMBERBROOKE DR.                                                                     ST. PETERS        MO         63376
BRANTON, CASSIDY                                                               1014 NORTH UNION STREET                                                                 INDEPENDENCE      MO         64050
BRANTON, LINDSAY                                                               14221 PARKHILL                                                                          OVERLAND PARK     KS         66221
BRANUM, CALLIE                                                                 915 BROADWAY BLVD                                                                       KANSAS CITY       MO         64105
BRASFIELD, HOLLY                                                               1N329 NORTHWAY DRIVE                                                                    ELBURN            IL         60119
BRASS TAP BEVERAGE SYSTEMS INC                                                 668 E. NORTHWEST HWY                                                                    MT. PROSPECT      IL         60056
BRATT, RACHEL                                                                  1808 RANCH DR                                                                           PAPILLION         NE         68046
BRATT, T.                                                                      3315 NORTH 47TH AVENUE                                                                  OMAHA             NE         68133
BRAUNER, CHRISTINE                                                             9727 ANTIOCH ROAD #13348                                                                OVERLAND PARK     KS         66212
BRAVERMAN, ERICA                                                               10536 WALMER STREET                                                                     OVERLAND PARK     KS         66212
BRAVO, RICARDO                                                                 8741 GLENWOOD ST.                             APT # 8741                                OVERLAND PARK     KS         66212
BRAX, HAYDEN                                                                   4744 W. 138TH TERR                                                                      LEAWOOD           KS         66224
BRAXTON, ABRIL                                                                 134 GUILDEN STREET                            A                                         NEW BRUNSWICK     NJ         08901
BRAXTON, ANDRE                                                                 7 NEWPORT CT                                                                            BRICK             NJ         08724
BRAZIL, KIZZIE                                                                 2228 TROUP AVE                                                                          KANSAS CITY       KS         66104
BREAD BY NISHON, INC.                                                          8701 TORRESDAL AVENUE                         UNIT 1                                    PHILADELPHIA      PA         19136
BREADNER, ADAM                                                                 3235 HEATHER GLEN DRIVE                                                                 AURORA            IL         60504
BREAKTHRU BEVERAGE ILLINOIS, LLC                                               3333 S LARAMIE AVE                                                                      CICERO            IL         60804
BREAKTHRU BEVERAGE WISCONSIN-ON
PREMISE LLC                                                                    PO BOX 78465                                                                            Milwaukee         WI         53278
BRECKA, KRISTINA                                                               1100 PARSIPPANY BLVD                          277                                       PARSIPPANY        NJ         07054
BREE, KATHARYN                                                                 103 BEACH DR                                                                            ALGONQUIN         IL         60102
Brenda Rios Best                                                               PO Box 143                                                                              Yorktown          TX         78164
Brenda Rios Best EXP                                                           PO Box 143                                                                              Yorktown          TX         78164
BRENTS, KIRSTEN                                                                7328 SILVER SAGE DR                                                                     FORT WORTH        TX         76137
BRENTWOOD DIST CO INC                                                          1200 LEBANON ROAD                                                                       WEST MIFFLIN      PA         15122
BRESCOME BARTON INC                                                            69 DEFCO PARK ROAD                            P O BOX 481                               NORTH HAVEN       CT         06473
BRESNIHAN, MILAGROS                                                            1210 KENNEDY BLVD                                                                       BAYONNE           NJ         07002
BRETHOUR, J.                                                                   5067 W. 130TH TER                                                                       LEAWOOD           KS         66209
Breton Village LLC                                                             50 Louis NW Suite 600                                                                   Grand Rapids      MI         49503
Breton Village, L.L.C.                      c/o CWD Real Estate Investment     50 Louis St N.W., Ste 600                                                               Grand Rapids      MI         49503
BRETON, ALEX                                                                   1712 FRANKLIN BLVD                                                                      LINWOOD           NJ         08221
BREVARD, KAHEEM                                                                26 PLANTEN AVENUE                             NA                                        PROSPECT PARK     NJ         07508
BREWER, MICAH                                                                  5 COLUMBIA DRIVE                              UNIT 1B                                   BRIDGEWATER       NJ         08807
BREWER, RACHAEL                                                                15 NORTH RIDGE DR                                                                       CROMWELL          CT         06416
BREWER, SHAWN                                                                  601 ASPEN TRACE DRIVE                                                                   ST PETERS         MO         63376
BRIAN D PRATT                                                                  11916 Dusty Trail                                                                       Orland Park       IL         60467
Brian E Hariston                                                               6 Spruce Lane                                                                           Piscataway        NJ         08854
Brian Freeman                                                                  115 Valleyview Dr.                                                                      Imperial          PA         15126
Brian R. Kovacs                                                                2236 Gallant Fox Cir.                                                                   Montgomery        IL         60538
Brick Utilities Authority                                                      1551 Highway 88 West                                                                    Brick             NJ         08724
BRIDGES II, PHILLIP                                                            2401 GARDENDALE DR.                                                                     COLUMBUS          OH         43219
BridgeWater Realty Corp                     Attn Charles J. Mund               c/o Mega Management                           100 Franklin Avenue                       Nutley            NJ         07710
BridgeWater Realty Corp                     Lowenstein Sandler PC              Attn R. Barry Stiger, Esq.                    65 Livingston Avenue                      Roseland          NJ         07068
BridgeWater Realty Corp                     Hudson United Bank                 Attn Mortgage Department                      1000 MacArthur Boulevard                  Mahwah            NJ         07430


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                                                 Page 15 of 141
                                                                  Case 19-12416-MFW          Doc 3         Filed 11/14/19                 Page 17 of 142
                                                                                                   Creditor Matrix



                     CreditorName                       CreditorNoticeName                   Address1                          Address2           Address3            City        State       Zip      Country
BRIDGEWATER REALTY LLC                                                       429 MARKET ST                                                                   SADDLE BROOK      NJ         07663
Bridgewater Realty LLC                      Attn Susan McNaught              429 Market Street                                                               Saddle Brook      NJ         07663
Bridgewater Twp Health Dept                                                  100 Commons Way                                                                 Bridgewater       NJ         08807
BRIDGMON, STERLING                                                           1407 E RIDGEWAY DR                                                              OLATHE            KS         66061
BRIGGS, HARVEY                                                               412 N. BARNES ST.                                                               MASON             MI         48854
BrightView Landscape Services Inc                                            PO Box 31001-2463                                                               Pasadena          CA         91110-2643
BRIGHTVIEW LANDSCAPE SERVICES, INC                                           980 JOLLY ROAD, SUITE 300                                                       BLUE BELL         PA         19422
BRILL, PATRICIA                                                              50 BLACK OAK RIDGE ROAD                                                         WAYNE             NJ         07470
Brilliant Electric Sign Co., Ltd                                             PO BOX 901508                                                                   CLEVELAND         OH         44190-1508
BRINKS, INC                                                                  7373 SOLUTIONS CENTER                                                           CHICAGO           IL         60677-7003
Brinks, Incorporated                                                         PO BOX 101031                                                                   ATLANTA           GA         30392-1031
BRINKS,INC                                                                   PO BOX 101031                                                                   ATLANTA           GA         30392
BRIONES, ABRAHAM                                                             141 PROSPECT STREET                                                             HASBROUCK HEIGH   NJ         07604
BRIONES, JUSTIN                                                              12047 WOODSRIM STREET                                                           LIVE OAK          TX         78233
BRISCOE, JESSICA                                                             5621 SPRING VALLEY RD                  255                                      DALLAS            TX         75254
BRISTER, ISAIAH                                                              533 E 33RD PL                          APT 608                                  CHICAGO           IL         60616
BRISTOL, KELVIN                                                              6829 PASEO                                                                      KANSAS CITY       MO         64132
BRITE, ANGELA                                                                3558 JONES ST                                                                   OMAHA             NE         68105
BRITE, CHAD                                                                  1726 SPRUCE ST                         APT 1F                                   PHILADELPHIA      PA         19103
BRITO, BRENDON                                                               166 JONES AVENUE                                                                NEW BRUNSWICK     NJ         08901
BRITO, DANIEL                                                                100 PARK BLVD                          APT 34A                                  CHERRY HILL       NJ         08034
BROADCAST MUSIC INC                                                          P.O. BOX 630893                                                                 CINCINNATI        OH         45263-0893
BROADUS, BRIANA                                                              805 DEERFIELD RD                                                                ANDERSON          IN         46012
BROCK, ISAIAH                                                                5068 WEST CAMPUS DR APT F27            APT F27                                  ALLENDALE         MI         49401
BROMBACHER, ALLISON                                                          502 SWORD DANCE PL                                                              CRANBERRY TWP     PA         16066
BROOKE RENTAL CENTER                                                         321 MILL ST NE                                                                  VIENNA            VA         22180
BROOKLYN SLATE COMPANY LLC                                                   165 COURT ST. #132                                                              BROOKLYN          NY         11201
BROOKS, JESSICA                                                              5742 N WINTHROP AVE                    APT 307                                  CHICAGO           IL         60660
Brothers Line Cleaning Serv Inc                                              1788 Slocum Ave                                                                 Wall              NJ         07719
BROTHERS PRODUCE OF AUSTIN                                                   PO BOX 6008                                                                     AUSTIN            TX         78762
BROTHERS PRODUCE OF DALLAS                                                   PO BOX 550278                                                                   DALLAS            TX         75355
BROUDY, EVAN                                                                 321 BEVERLY ROAD                       APT. 3                                   PITTSBURGH        PA         15216
BROWN DISTRIBUTING COMPANY, INC.                                             1300 ALLENDALE ROAD                                                             WEST PALM BEACH   FL         33405
BROWN SPRINKLER CORP                                                         5250 COMMERCE CIR                                                               INDIANAPOLIS      IN         46237
BROWN, ALLEN                                                                 2683 ELTAROSE DR                       C                                        STLOUIS           MO         63121
BROWN, ANTHONY                                                               111 CIRCLE CREEK                                                                CAHOKIA           IL         62206
BROWN, ANTHONY                                                               5411 NELSON RD                                                                  EAST ST.LOUIS     IL         62207
BROWN, BENJAMIN                                                              6648 HAZEL LN                                                                   MCLEAN            VA         22101
BROWN, CAMRYN                                                                1903 EAST LINDENWOOD CIR                                                        OLATHE            KS         66062
BROWN, CORTNEY                                                               3734 WISCONSIN APT 2A 63118            2A                                       ST LOUIS          MO         63118
BROWN, DEMARCO                                                               3908 WEST MAIN ST.                     APT. C11                                 BELLEVILLE        IL         62226
BROWN, HALEY                                                                 14779 SIR BARTON DR. APT C                                                      NOBLESVILLE       IN         46060
BROWN, HERBERT                                                               1433 MANCHESTER                                                                 WESTCHESTER       IL         60154
BROWN, J.                                                                    21604 W 100TH TERRACE                                                           LENEXA            KS         66220
BROWN, JAMES                                                                 6648 HAZEL LN                                                                   MCLEAN            VA         22101
BROWN, JASON                                                                 21604 WEST 100TH TERRACE                                                        LENEXA            KS         66220
BROWN, JAURON                                                                320 MARLTON AVE                        APT B                                    CAMDEN            NJ         08105
BROWN, JEFFERY                                                               417 CHARITY CIR APT 112                                                         LANSING           MI         48917
BROWN, KAYCIE                                                                8480 S HOWELL AVE                                                               OAK CREEK         WI         53154
BROWN, LACEY                                                                 9316 W. 99TH TERRACE                                                            OVERLAND PARK     KS         66212
BROWN, MARCUS                                                                16 GIFFORD PL                                                                   IRVINGTON         NJ         07111
BROWN, MEGAN                                                                 331 TRINITY DRIVE                                                               WASHINGTON        PA         15301
BROWN, RONALD                                                                604 NE MAGELLAN AVENUE                                                          LEES SUMMIT       MO         64063
BROWN, S.                                                                    1216 CARMAN RD                                                                  MANCHESTER        MO         63021
BROWN, SAMAYA                                                                520 COLLINGS AVE                       APT B414                                 COLLINGSWOOD      NJ         08107
BROWN, SARA                                                                  8611 WINCHESTER ST.                    #8104                                    LENEXA            KS         66219
BROWN, SHATIMA                                                               509 COOPER ST                                                                   CAMDEN            NJ         08102
BROWN, THEODORE                                                              320 WEST MAPLE AVE                                                              MERCHANTVILLE     NJ         08109
BROWN, TYANA                                                                 5918 WANDA AVE                                                                  SAINT LOUIS       MO         63116
BROWN, VICTORIA                                                              857 BAY AVENUE                                                                  TOMS RIVER        NJ         08753
BROWN, VIRGIL E                                                              1810 S. VERMONT                                                                 INDEPENDENCE      MO         64052
BROWN, VIRGINIA                                                              6300 W. MICHIGAN AVE                   APT E10                                  LANSING           MI         48917
BROWNE, CLAUDE                                                               155 WEST 9TH ST                                                                 BAYONNE           NJ         07002


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                                        Page 16 of 141
                                                                       Case 19-12416-MFW               Doc 3         Filed 11/14/19                  Page 18 of 142
                                                                                                             Creditor Matrix



                 CreditorName                               CreditorNoticeName                        Address1                            Address2           Address3            City        State       Zip      Country
Bruce Bonham                                                                          3618 Ridge Dawn                                                                   San Antonio       TX         78247
Bruce Burnelli                                                                        426 Whispering Hills Dr                                                           Coppell           TX         75019
Bruce G Earnhart                                                                      7588 Big Beaver Blvd                                                              Wampum            PA         16157
BRUCE PIEKARSKY                                                                       P.O. BOX 1006                                                                     HACKENSACK        NJ         07602
BRUCE, SHANNON                                                                        7919 MOTGALL AVE                                                                  KANSAS CITY       MO         64123
BRUEGGEMAN, MADELYN                                                                   12452 ROYAL MANOR DRIVE                                                           ST. LOUIS         MO         63141
BRUNDIES, JACOB                                                                       2154 PARKSIDE DRIVE                                                               PARK RIDGE        IL         60068
BRUNO, JUSTIN                                                                         1900 PARK AVE.                           D5                                       BENSALEM          PA         19020
BRUTCHER, ALEX                                                                        5846 PARKMONT DR                                                                  IMPERIAL          MO         63052
BRUTUS, CHRISNEL                                                                      5030 OWEN STREET                                                                  COLUMBUS          OH         43228
Bryan Cave Leighton Paisner LLP                                                       PO Box 503089                                                                     St.Louis          MO         63150-3089
Bryan Jacobs                                   Attn John Thompson                     c/o Edelman & Thompson                   3100 Broadway #1400                      Kansas City       MO         64111
BRYANT, DRAKE                                                                         1000 S ROSE AVE                                                                   PARK RIDGE        IL         60068
BRYANT, DYNESTY                                                                       325 PREAKNESS AVE                                                                 PATERSON          NJ         07502
BRYANT, LYNDA                                                                         824 ENGLISH LANE                                                                  BELLEVILLE        IL         62223
BRYANT, ROSEANNA                                                                      659 OUTLOOK AVE                                                                   WEST BABYLON      NY         11704
BRYANT, STEPHEN                                                                       136 N 25TH                                                                        CAMDEN            NJ         08105
BRYANT, TAURUS                                                                        4575 N 45STREET                                                                   MILWAUKEE         WI         53218
BUBERMAN, A.                                                                          11919 ENGLAND ST                                                                  OVERLAND PARK     KS         66213
BUCHANAN, BRANDON                                                                     607 NW FIELDCREST DR. UNIT A                                                      LEES SUMMIT       MO         64081
BUCHANAN, CHANDLER                                                                    11540 S LENNOX ST                                                                 OLATHE            KS         66061
BUCHANAN, GERALD                                                                      808 SWISS MILL ST                        APT#203                                  LEES SUMMIT       MO         64081
BUCHANAN, JAMES                                                                       6000 RALSTON RD                                                                   PARMA             OH         44129
BUCHHOLTZ, JAMES                                                                      1879 FISHINGER ROAD                                                               UPPER ARLINGTON   OH         43221
BUCK, KRISTINA                                                                        15631 DELAWARE AVE                                                                LAKEWOOD          OH         44107
BUCKHANNON, WAYHEME                                                                   2805 MITCHELL ST                         F                                        CAMDEN            NJ         08105
BUDD, CHARLES                                                                         180 MCNAMARA LOOP                                                                 DELAWARE          OH         43035
BUENO, BRAYAN                                                                         409 15TH STREET                                                                   UNION CITY        NJ         07087
BUERGER, CHRISTOPHER                                                                  7006 CREEKSIDE DR                                                                 PLAINFIELD        IL         60586
BUFFINGA, MAKAYA                                                                      1850 ROSEWOOD AVE SE                                                              GRAND RAPIDS      MI         49506
BUIE, KEVIN                                                                           8105 GILLETTE                                                                     LENEXA            KS         66215
BULFORD, ALYSSA                                                                       1217 RAYMOND AVENUE                                                               MCLEAN            VA         22101
BULL, KAYTLIN                                                                         12617 CHEROKEE LANE                                                               LEAWOOD           KS         66209
BULLOCK, JESSICA                                                                      618 E 96TH STREET                                                                 KANSAS CITY       MO         64131
BULLOCK, REBECCA                                                                      210 S GLENWOOD PL                                                                 AURORA            IL         60506
BULLOCK, SIDNEY                                                                       2116 W CRYSTAL                           REAR HOME                                CHICAGO           IL         60622
BUNCE, CAMERON                                                                        4913 WAINWRIGHT AVE                                                               LANSING           MI         48911
BUNSELMEYER, KEVIN                                                                    602 E 109TH STREET                                                                KC                MO         64131
BURCHELL, JAMES                                                                       106 JAROD DRIVE                                                                   CORAOPOLIS        PA         15108
BURCHFIELD, ARIANA                                                                    1003 HEMLOCK COURT                                                                MONMOUTH JUNCTI   NJ         08852
BURCIAGA, SHELDON                                                                     1141 HOYT ST. SE.                                                                 GRAND RAPIDS      MI         49507
BURDITT, STACEY                                                                       11148 W 76TH TERRACE                     APT. 13                                  SHAWNEE           KS         66214
BURDWOOD, JACQUELINE                                                                  28 ZELLEY AVE                                                                     TRENTON           NJ         08620
                                               NJ Labor/Workforce Dev Div of Public
Bureau of Boiler and Pressure Vessel Comp      Safety/Health                          PO Box 392                                                                        Trenton           NJ         08625
BURGARD, JARED                                                                        109 NORTH BELLEVILLE STREET                                                       FREEBURG          IL         62243
BURGESS, ANTWAN                                                                       1 KINGSBURY SQ                           1-19C                                    TRENTON           NJ         08611
BURGOS, CARLOS                                                                        411 MARTIN LUTHER KING DRIVE             4L                                       JERSEY CITY       NJ         07304
BURGOS, OSCAR                                                                         1225 S. 48TH STREET                                                               CICERO            IL         60804
BURK, TYLER                                                                           209 S DIVISION AVE                       APT. 110                                 GRAND RAPIDS      MI         49503
BURKE, AMANDA                                                                         13024 STELLAR LANE                                                                PLAINFIELD        IL         60585
BURKS, MICHAEL                                                                        4037 CAMBRIDGE F                                                                  KANSAS CITY       KS         66103
BURNETT, DIAMONZ                                                                      5613 EAST 28TH ST                        1                                        KANSAS CITY       MO         64128
BURNETT, JUSTICE                                                                      8400 WEDD ST                             APT D                                    OVERLAND PARK     KS         66212
Burno Services                                                                        1807 Chestnut St                                                                  Philadelphia      PA         19103
Burns and Scalo Roofing Co., Inc                                                      22 Rutgers Road                                                                   Pittsburgh        PA         15205
BURNS, BERNARD                                                                        3009 KEOKUK                                                                       ST. LOUIS         MO         63118
BURNS, CHRIS                                                                          7562 HAZELCREST DR                                                                HAZELWOOD         MO         63042
BURNSIDE, JORDAN                                                                      179 EDGEWOOD AVE                                                                  AUDUBON           NJ         08106
BURR, COREY                                                                           585 BLOOMFIELD AVE APT 18                                                         WEST CALDWELL     NJ         07006
BURR, SHEILA                                                                          3 LAKEVIEW RD. PO BOX 769                                                         MOODUS            CT         06469
BURRIS, LANCE                                                                         6022 ANTIOCH RD                                                                   MERRIAM           KS         66202
BURROW, PAULA                                                                         1275 CIBOLO TRL                                                                   UNIVERSAL CITY    TX         78148


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                Page 17 of 141
                                                                   Case 19-12416-MFW            Doc 3         Filed 11/14/19                Page 19 of 142
                                                                                                      Creditor Matrix



                  CreditorName                            CreditorNoticeName                   Address1                          Address2           Address3             City         State       Zip      Country
BURT, KYJUAN                                                                   299 BEACON BLVD                                                                 CHICAGO HEIGHTS     IL         60411
BURTON, APRIL                                                                  709 11TH ST                              APT 6                                  MIAMI BEACH         FL         33139
BURTON, LAWRENCE                                                               833 VISTA POINTE                                                                ST LOUIS            MO         63138
BURTONE, STEPHANIE                                                             11 GREGORY STREET                                                               HAZLET              NJ         07730
BURTON-KENNEDY, DORIAN                                                         8712 RILEY STREET                                                               OVERLAND PARK       KS         66212
BUSBY, JEFFERY                                                                 2419 DELBERT RD                                                                 COLUMBUS            OH         43211
BUSH, JOIA                                                                     1906 WEIMAN                              APT B                                  E SAINT LOUIS       IL         62269
BUSH, KENYA                                                                    3622 KOSCIUSKO ST. APT 202                                                      ST LOUIS            MO         63118
BUSH, ZACHARIAH                                                                147 1/2 ISBELL STREET                                                           LANSING             MI         48910
BUSTAMANTE, SHANNON                                                            130 CLINTON PLACE                                                               TINTON FALLS        NJ         07724
Butcher on the Block Meat & Deli, Inc.                                         4660 W. Algonquin Road                                                          Lake in the Hills   IL         60156
BUTEAU, FREDERIC                                                               24102 145TH AVE                                                                 ROSEDALE            NY         11422
BUTLER & ASSOCIATES PA                       ZACHARY A KING                    3706 S TOPEKA BLVD STE 300                                                      TOPEKA              KS         66609
BUTLER COUNTY TOURISM & CONVENTION
BUREAU                                                                         310 E. GRANDVIEW AVE                                                            ZELIENOPLE          PA         16063
BUTLER, DONDRE                                                                 510 NE HOWARD AVE                        1                                      LEES SUMMIT         MO         64063
BUTLER, LENNY                                                                  322 BERWYN AVE                           APARTMENT 1                            TRENTON             NJ         08638
BUTLER, LEONARD                                                                3013 NE 37TH STREET                      303                                    KANAS CITY          MO         64117
BUTLER, NATALIE                                                                7201 W 78TH ST                           APT B                                  OVERLAND PARK       KS         66204
BUTLER, STEPHAN                                                                1439 SOUTH 52ND                                                                 PHILADELPHIA        PA         19143
BUTLER, TRACY                                                                  596 BASSWOOD RD                                                                 COLUMBUS            OH         43207
BUXTON, GERADO                                                                 5083 BENHAM DR                                                                  COLUMBUS            OH         43232
BUXTON, JONATHAN                                                               5387 MOUNTVILLE AVE                                                             COLUMBUS            OH         43232
BUXTON, S.                                                                     5387 MOUNTVILLE AVE                                                             COLUMBUS            OH         43232
BYCZEK, JENNIFER                                                               2269 ASICS RD                                                                   HILLIARD            OH         43026
BYERS, JOHN                                                                    909 NORTHRIDGE OVAL                                                             BROOKLYN            OH         44144
BYERS, NICHOLAS                                                                13129 PALANCAR DR                                                               KELLER              TX         76244
BYLER, SAVANNAH                                                                1940 WEST 138TH TERRACE APT 96           96                                     LEAWOOD             KS         66224
BYRD, ANDRE                                                                    7800 E 48TH STREET                                                              KANSAS CITY         MO         64129
BYRD, TERESA                                                                   202 W 73RD TERRACE                                                              KANSAS CITY         MO         64114
BYRNE, CADE                                                                    78 DERWENT AVE                                                                  VERONA              NJ         07044
BYRNES, KATHY                                                                  1576 BURR OAK CT                         UNIT C                                 WHEATON             IL         60189
BYROM, SHANE                                                                   1103 OAK BOROUGH DR.                                                            BALLWIN             MO         63021
C&C PRODUCE INC                                                                PO BOX 7466                                                                     NORTH KANSAS CITY   MO         64116
C&C Produce Inc                              Attn Nick Conforti                1100 Atlantic Ave.                                                              North Kansas City   MO         64116
C&C SALES, INC.                              DBA C&C GROUP                     PO BOX 871749                                                                   KANSAS CITY         MO         64187-1749
C-6 Disposal Systems INC                                                       P O Box 160489                                                                  San Antonio         TX         78280
CABADA, BRYAN                                                                  151 STEWART AVE                                                                 HEMPSTEAD           NY         11550
CABALAR, JONATHAN                                                              37 MANITO AVE                                                                   LAKE HIAWATHA       NJ         07034
CABALLERO, ALEXISS                                                             6568 REFLECTIONS DRIVE APT.C                                                    DUBLIN              OH         43017
CABALLERO, ARQUIMIDES                                                          203 48TH STREET                          6                                      UNION CITY          NJ         07087
CABALLERO, JORGE                                                               50 CARUTH AVENUE                                                                ELMWOOD PARK        NJ         07407
CABRERA MENDEZ, FELIX                                                          38 OAKDALE MANOR                                                                SUFFERN             NY         10901
CABRERA, ASTRID                                                                19123 ALLISON SQ                                                                WEST WINDSOR        NJ         08550
CABRERA, OSVALDO                                                               14 SUNSET RD                                                                    BRICK               NJ         08723
CABRERA, ROBERT                                                                1308 7TH STREET                          APT 2                                  NORTH BERGEN        NJ         07047
CACCIATORE, JAMES                                                              2325 S LEE STREET                                                               PHILADELPHIA        PA         19148
CACCIATORE, STEVEN                                                             2325 S LEE STREET                                                               PHILADELPHIA        PA         19148
CACERES, EDWARD                                                                185 HACKENSACK PLANK                     ROAD APT 3                             WEEHAWKEN           NJ         07086
CAD CONTRACTING INC.                                                           P O BOX 3243                                                                    FAIRVIEW HEIGHTS    IL         62208
CADENA, NICOLETTE                                                              7667 N SHERIDAN RD                       3C                                     CHICAGO             IL         60626
CAESAR, LARWANCE                                                               7540 CALVIN                                                                     SAINT LOUIS         MO         63136
CAFFEY, AMBER                                                                  11653 BRIARBRAE CT                                                              ST LOUIS            MO         63138
CAIN, ALEX                                                                     11221 W 57TH TERRACE                                                            SHAWNEE             KS         66203
CAIN, SHELBY                                                                   5652 COUNTRIE GLEN DR                                                           GALLOWAY            OH         43119
CALABRESE, RACHEL                                                              49 CODDINGTON AVENUE                                                            STATEN ISLAND       NY         10306
CALCARA, F.                                                                    3176 SW ROCKBRIDGE DR                                                           LEES SUMMIT         MO         64081
CALDERON, DEBBIE                                                               155 W 30TH STREET                        2                                      BAYONNE             NJ         07002
CALDERON, WENDI                                                                377 KETTLE CREEK ROAD                    6                                      TOMS RIVER          NJ         08753
CALDERONE, JACK                                                                110 RED MAPLE DR N                                                              LEVITTOWN           NY         11756
CALDERONE, KATELYN                                                             110 RED MAPLE DR N                                                              LEVITTOWN           NY         11756
CALIA, B.                                                                      1214 N PARKWAY DR.                                                              OLATHE              KS         66061
CALKINS, LIANA                                                                 2817 SUN VALLEY DR                                                              CARY                IL         60013


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                           Page 18 of 141
                                                                          Case 19-12416-MFW                           Doc 3         Filed 11/14/19                   Page 20 of 142
                                                                                                                            Creditor Matrix



                   CreditorName                                CreditorNoticeName                                 Address1                                Address2           Address3            City      State       Zip      Country
Callis Professional Services LLC                                                                  435 ISOM Road STE 214                                                                 San Antonio       TX       78216
CALLISON, MARY                                                                                    3911 WHISPERING WAY SE.                     304                                       GRAND RAPIDS      MI       49546
CALORE, RAYMOND                                                                                   30886 WEBB LOOP                                                                       STOVER            MO       65078
Calvin M Robol                                                                                    210 Turkeyfoot RD                                                                     Venetia           PA       15367
CAMACHO PAREDES, DANIEL                                                                           185 LIVINGSTON AVE.                                                                   NEW BRUNSWICK     NJ       08901
CAMACHO, JUAN                                                                                     6056 NE MOONSTONE DR                                                                  LEES SUMMIT       MO       64064

Camden County Regional Chamber of Commerce                                                        295 Route 70 West                                                                     Cherry Hill       NJ       08002
                                                  Div of Envir Health & Consumer Serv - DiPiero
Camden County Treasurer                           Center                                          512 Lakeland Rd - Ste 301                                                             Blackwood         NJ       08012
CAMERON, EME                                                                                      3895 HENDERSON RD.                                                                    COLUMBUS          OH       43220
CAMERON, SCOTT                                                                                    7909 DEWEY AVE                                                                        OMAHA             NE       68114
CAMILO, CINDY                                                                                     101 PATERSON PLANK ROAD                                                               SECAUCUS          NJ       07094
Campbell Fire Protection Inc                                                                      PO Box 389                                                                            Suffern           NY       10901
CAMPBELL, AMANDA                                                                                  39893 STATE ROUTE 303                                                                 LAGRANGE          OH       44050
CAMPBELL, BRETT                                                                                   612 ASHLAND RD                                                                        MIDDLESEX         NJ       08846
CAMPBELL, JESSICA                                                                                 173 EAST 11TH AVENUE                                                                  COLUMBUS          OH       43201
CAMPBELL, LEAH                                                                                    8325 W MORELAND RD                                                                    PARMA             OH       44129
CAMPBELL, OMAR                                                                                    229 WOODLAWN TERRACE                                                                  COLLINGSWOOD      NJ       08108
CAMPBELL, ROSE                                                                                    8839 NALL AVE                                                                         PRAIRIE VILLAGE   KS       66207
CAMPBELL, ROSELLA                                                                                 1606 HOLCAINE ST                                                                      CAMDEN            NJ       08104
CAMPBELL, SHAYLEE                                                                                 173 NORTH 11TH AVE                                                                    COLUMBUS          OH       43201
CAMPBELL, WAYNE                                                                                   920 HAWTHORNE DR.                                                                     ALLEN             TX       75002
CAMPOS HARO, BRANDON                                                                              2903 LAKE VISTA DR                                                                    WYLIE             TX       75098
CAMPOS, CIRILA                                                                                    16 PLANTEN AVENUE                                                                     HALEDON           NJ       07508
CAMPOS, DANIELLA                                                                                  3518 W 100TH TERR                                                                     LEAWOOD           KS       66206
CAMPOS, EDER                                                                                      6858 RADCLIFFE DR                                                                     ALEXANDRIA        VA       22307
CAMPOS, EDUARDO                                                                                   6210 WEST JOLIE CT                                                                    SAN ANTONIO       TX       78240
CAMPOS, ELISEO                                                                                    22 FAIRVIEW AVE                                                                       BOUND BROOK       NJ       08805
CAMPOS, JACOB                                                                                     24245 WILDERNESS OAK                        306                                       SAN ANTONIO       TX       78258
CAMPOS, MAGDALENO                                                                                 2747 HOOPER AVENUE                          BLD 4 APT 6                               BRICK             NJ       08723
CAMPOS, SANTIAGO                                                                                  16 PLANTEN AVE                                                                        PROSPECT PARK     NJ       07508
CANALES, VANESA                                                                                   355 CATSKILL AVENUE                                                                   COPIAGUE          NY       11726
CANELLE DEVELOPMENT CORPORATION                                                                   5220 NW 72ND AVE #5                                                                   MIAMI             FL       33166
CANGIANO, CHRISTOPHER                                                                             28 RAMSEY RD                                                                          MIDDLESEX         NJ       08846
CANNARELLA, PHALON                                                                                10581 SW 155TH PL                           1603                                      MIAMI             FL       33196
CANNELLA, KRISTI                                                                                  817 SEAMAN AVE                                                                        BEACHWOOD         NJ       08722
CANNON, CHEYANNE                                                                                  251 JACKSON STREET                          5J                                        HEMPSTEAD         NY       11550
CANO, ANGEL                                                                                       1244 N AJERS                                                                          CHICAGO           IL       60651
Canopies Events with Distinction                                                                  7234 N. 60th Street                                                                   Milwaukee         WI       53223
CANTEEN REFRESHMENT SERVICES                                                                      PO Box 91337                                                                          CHICAGO           IL       60693-1337
CANTRELL, JOSEPH                                                                                  192 W MADISON AVE                           APT1                                      DUMONT            NJ       07628
CANTRELL, KRISTA                                                                                  100 CERASI DR APT 618                                                                 WEST MIFFLIN      PA       15122
CANTRELL, STEVEN                                                                                  9077 RENNER BLVD.                           APT. 3706                                 LENEXA            KS       66219
CANTY, TIMOTHY                                                                                    1307 SAYRS AVE                                                                        CAMDEN            NJ       08104
CANUL, OSCAR                                                                                      14350 NORTH DALLAS PARKWAY                  APT. # 2125                               DALLAS            TX       75254
CAPALDO, NICOLE                                                                                   2 MARTEL CT                                                                           MIDDLETOWN        NJ       07748
CAPARCO THREE INC & DP OLIVE BLVD LLC                                                             PO BOX 419121                                                                         ST LOUIS          MO       63141
Caparco Three, Inc. and DP Olive Boulevard, LLC
                                                  c/o Capitol Land Company                        11850 Studt Avenue                                                                    St. Louis         MO       63141
CAPITAL CONTRACTORS INC                                                                           ONE CA PLAZA SUITE 101                                                                ISLANDIA          NY       11749
CAPITAL CONTRACTORS, INC                                                                          615 W JOHNSON AVENUE                        STE 202                                   CHESHIRE          CT       06410
CAPITAL DISTRICT HOTEL, LLC                       SHAMROCK DEVELOPMENT                            1111 N 13TH STREET                          SUITE 101                                 OMAHA             NE       68102
CAPITAL DISTRICT HOTEL, LLC                       INVESTORS REALTY, INC                           11301 DAVENPORT ST                                                                    OMAHA             NE       68154
Capital Insight                                                                                   101 N. Acacia Ave Ste. 107                                                            Solana Beach      CA       92075
CAPITAL INSIGHT LLC                                                                               101 N ACACIA AVE                            STE 107                                   SOLANA BEACH      CA       92075
CAPITAL OFFICE SUPPLY INC                                                                         777-E DEARBORN PARK LANE                                                              WORTHINGTON       OH       43085
Capital One Bank                                                                                  4110 Chain Bridge Rd Ct RM 2A                                                         Fairfax           VA       22030
Capitol Awning Co Inc                                                                             105-15 180th St                                                                       Jamaica           NY       11433
Capitol District Hotel, LLC                                                                       12500 I Street                              Ste 160                                   Omaha             NE       68137
CAPITOL HUSTING                                                                                   12001 W CARMEN AVE                                                                    MILWAUKEE         WI       53225
CAPITOL WASTE & RECYCLING SERVICES                                                                321 DERING AVENUE                                                                     COLUMBUS          OH       43207
CAPLES, BRANDON                                                                                   2718 BROOK MEADOW LANE                                                                OFALLON           MO       63368


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                               Page 19 of 141
                                                                      Case 19-12416-MFW              Doc 3          Filed 11/14/19                   Page 21 of 142
                                                                                                            Creditor Matrix



                  CreditorName                              CreditorNoticeName                      Address1                              Address2           Address3             City        State       Zip      Country
CAPOLINO, NICOLE                                                                 2029 WYANDOTTE                               406                                       KANSAS CITY        MO         64108
CAPOZZI, ANTHONY                                                                 88 MIDLAND AVE                                                                         GARFIELD           NJ         07026
CAPTIVE AIRE SYSTEMS INC                                                         PO BOX 60270                                                                           CHARLOTTE          NC         28260
CAPUTO, JUSTIN                                                                   116 SOUTH 8TH AVE                                                                      HIGHLAND PARK      NJ         08904
CAPWELL, CHRISTOPHER                                                             46 EDGEWOOD SPRINGS                          UNIT 26                                   STAFFORD SPRINGS   CT         06076
CARAN, OLIVIA                                                                    4841 FONTANA STREET                                                                    ROELAND PARK       KS         66205
CARAWAY, NICOLE                                                                  8137 PERRY                                                                             OVERLAND PARK      KS         66204
CARBAJAL, ANA                                                                    18 NORTH EMERALD LANE                                                                  AMITYVILLE         NY         11701
CARBONE, LISETTE                                                                 77 LIBERTY STREET                            APT 42                                    LITTLE FERRY       NJ         07643
CARBONS GOLDEN MALTED                                                            PO BOX 129                                                                             CONCORDVILLE       PA         19331-0128
CARDENAS, CARLOS                                                                 69 EVERGREEN AVE                                                                       EDISON             NJ         08837
CARDENAS, ESTHER                                                                 4 CARROT ST                                                                            HICKSVILLE         NY         11801
CARDFACT IV, INC                                                                 747 VERNON RD                                                                          COLUMBUS           OH         43209
CARDFACT IV, LTD                                                                 460 NICHOLS ROAD                             SUITE 300                                 KANSAS CITY        MO         64112
CARDFACT-IV, LTD                                                                 747 VERNON RD                                                                          COLUMBUS           OH         43209
Cardino Realty, L.L.C.                         c/o Dorchester Manor              195 Dilworth Road                                                                      New Milford        NJ         07646
Cardino Realty, L.L.C.                         Murray L. Cole, Esq.              Williams, Caliri, Miller & Otley             1428 Route 23                             Wayne              NJ         07474-0995
CARDLYTICS                                                                       675 PONCE DE LEON AVE NE,                    SUITE 6000                                ATLANTA            GA         30308
CARDLYTICS, INC                                                                  75 REMITTANCE DR. DEPT 3247                                                            CHICAGO            IL         60675-3247
CARDONA, MATTHEW                                                                 4019 VANCE JACKSON                           APT #111B                                 SAN ANTONIO        TX         78213
CARDONE, CHRIS                                                                   18 MATAWAN RD                                G                                         SOUTH AMBOY        NJ         08879
CARE NOW                                                                         PO BOX 744044                                                                          ATLANTA            GA         30374-4044
CAREW, SHANICE                                                                   128 PROSPECT STREET                                                                    HASBR HEIGHTS      NJ         07604
CARILLI, JESSICA                                                                 36 LONG DRIVE                                                                          WINDHAM COUNTY     CT         06256
CARLIN, D.                                                                       20181 GRANNIS RD                             4                                         FAIRVIEW PARK      OH         44126
CARLOS, JOSE                                                                     5850 BELTINE                                 #122                                      DALLAS             TX         75254
CARLOS, NICHOLE                                                                  7325 NORTHGATE WAY                           UNIT 8                                    DOWNERS GROVE      IL         60516
CARLSON, ALYSSA                                                                  15332 ELLINGTON DRIVE                                                                  FISHERS            IN         46040
CARLSON, DANNIELLE                                                               6510 W 83RD ST.                                                                        OVERLAND PARK      KS         66204
CARLSON, STACEY                                                                  8801 W 102ND PL                              APT Q                                     OVERLAND PARK      KS         66212
CARMELLINI, LAUREN                                                               136 MYSTIC COVE                                                                        OFALLON            MO         63368
CARMONA, MAXIMINO                                                                7548 STONE LAKE DR.                                                                    DUBLIN             OH         43016
CARPENTER, ANTONY                                                                821 NORTH PURDOM                                                                       OLATHE             KS         60661
CARPENTER, CHRISTIAN                                                             821 N PURDOM ST                                                                        OLATHE             KS         66061
CARPENTER, MARGARET                                                              3428 S PENNSYLVANIA AVE                                                                MILWAUKEE          WI         53207
CARPENTIER, SEAN                                                                 3465 SUNNYCREST DR.                                                                    BROOKFIELD         WI         53005
CARRANZA, CARLOS                                                                 774 POLO DRIVE NORTH                                                                   COLUMBUS           OH         43229
CARRASCO, JESUS                                                                  15018 CHALCO POINTE CIRCLE                                                             OMAHA              NE         68138
Carrco                                                                           13191 56th Ct.N. Suite 102                                                             Clearwater         FL         33760
CARREON GARCIA, MARIA                                                            4 TERRY ST SECOND FLOOR                      2                                         PASSAIC            NJ         07055
CARRICK, MADISON                                                                 14244 W 121ST TER                                                                      OLATHE             KS         66062
CARRILLO, ANGEL                                                                  550 HUDSON AVE                               APT 4                                     WEEHAWKEN          NJ         07086
CARRILLO, HANNAH                                                                 22107 MCNABB CIRCLE                                                                    SAN ANTONIO        TX         78258
CARRILLO, JULIE                                                                  57 CONDICT ST                                57                                        JERSEY CITY        NJ         07306

Carrington, Coleman, Sioman & Blumenthal LLP                                     901 Main Street Ste 5500                                                               Dallas             TX         75202
CARRION, A.                                                                      2325 N HARDIG AVE                            HARDING                                   CHICAGO            IL         69647
CARRION, FLOR                                                                    1106 NEW YORK AVE                            #6                                        UNION CITY         NJ         07087
CARRION, INDI                                                                    6903 YORK RD                                 303                                       PARMA HEIGHTS      OH         44130
Carroll Electric Cooperative Corp                                                P.O. Box 4000                                                                          Berryville         AR         72616
Carroll Electric Cooperative Corp                                                920 Hwy 62 Spur                              PO Box 4000                               Berryville         AR         72616
CARROLL, KAYLYN                                                                  1622 ROCKMILL RD SW                                                                    LANCASTER          OH         43130
CARROLL, MATTHEW                                                                 4822 BOND                                                                              SHAWNEE            KS         66203
CARROLL, SUSAN                                                                   227 CADMAN AVE                                                                         BABYLON            NY         11702
CARSON, LARRY                                                                    792 MAPLE LANE                                                                         JUSTICE            IL         60458
CARSON, MEGAN                                                                    1233 FAIRWOOD CT                             APT 1                                     ELGIN              IL         60123
CARSON, REGINALD                                                                 3831 SHENANDOAH AVE                                                                    SAINT LOUIS        MO         63110
CARTER, ASHLEY                                                                   6406 WEST CT                                                                           ST.LOUIS           MO         63116
CARTER, BOBBY                                                                    8000 MIDCROWN DR.                            608                                       SAN ANTONIO        TX         78218
CARTER, JOSH                                                                     11 TIMBER KNOLL DR                                                                     WASHINTON CROSS    PA         18977
CARTER, PAIGE                                                                    2203 HOLLY RIDGE DRIVE                                                                 PLAINFIELD         IL         60586
CARTER, TAYLOR                                                                   3108 ARCHWOOD AVE                            116                                       CLEVELAND          OH         44109
CARUSO, HANNAH                                                                   4972 HAMPTON DRIVE                                                                     NORTH OLMSTED      OH         44070


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                                Page 20 of 141
                                                                     Case 19-12416-MFW        Doc 3         Filed 11/14/19                Page 22 of 142
                                                                                                   Creditor Matrix



                 CreditorName                            CreditorNoticeName                     Address1                       Address2           Address3              City       State       Zip      Country
CARUSO, SHELBY                                                                 17742 ROSEWOOD DRIVE                  2E                                      LANSING            IL         60438
CARUTHERS, DIMITRIUS                                                           1138 GEORGE STREET                                                            ST LOUIS           MO         63130
CARVER, KELLE                                                                  13425 W 56TH TERRACE                                                          SHAWNEE            KS         66216
CASALAN, KASEEM                                                                123 SCHINDLER DRIVE                   123                                     BRICK              NJ         08723
CASALES, IVAN                                                                  6422 WEST 26TH PLACE                                                          BERWYN             IL         60402
CASANOVA, KATIE                                                                620 BROADWAY                                                                  AMITYVILLE         NY         11701
CASARIO, CHARLENE                                                              42 MANOR ROAD                                                                 DENVILLE           NJ         07834
CASELLO, EMILY                                                                 119 BERT AVE                                                                  WESTBURY           NY         11590
CASEUS, JOSEPH                                                                 733 EAST 24TH STREET                  2ND FLOOR                               PATERSON           NJ         07504
CASEY, ANDREW                                                                  4 OLDE WOODS LANE                                                             MONTVALE           NJ         07645
CASEY, AUBRI                                                                   54 E 13TH AVE                         APT. A                                  COLUMBUS           OH         43201
Caseyville Township Sewer                                                      P.O. Box 1900                                                                 Fairview Heights   IL         62208
Caseyville Township Sewer                                                      #1 Ecology Drive                                                              OFallon            IL         62269
CASH, MICHAEL                                                                  900 S. ALDINE                                                                 PARK RIDGE         IL         60068
CASH-ALSTON, DAVID                                                             19 VERMEER DR                         APT 20                                  SOUTH AMBOY        NJ         08879
CASHSTAR, INC                                                                  25 PEARL STREET                                                               PORTLAND           ME         04101
CASIANO, JOHANNA                                                               500 8TH STREET                        33                                      UNION CITY         NJ         07087
Cassandra Sproch                             c/o Simon & Simon, PC             500 Grant Street #2900                                                        Pittsburgh         PA         15219
CASSELL, DANIEL                                                                3743 MINNESOTA AVE NE                 20723 CRYSTAL HILL CIR                  GERMANTOWN         MD         20874
CASSINERA, JOSHUA                                                              272 MITCHELL AVE                                                              EAST MEADOW        NY         11554
CASTANE, KIERAN                                                                11 LIBERTY COURT                                                              SECAUCUS           NJ         07094
CASTANEDA, ZULEIMA                                                             889NW SOUTH SHORE DR                                                          KANSAS CITY        MO         64151
CASTANETO, MICHAEL                                                             11330 FINE DESIGN                                                             SAN ANTONIO        TX         78245
CASTANO-COLON, SABRINA                                                         433 EAST 21ST STREET                  1                                       PATERSON           NJ         07513
CASTELLANOS, KATHERINE                                                         1115 S. CLIFTON STREET                                                        PHILADELPHIA       PA         19147
CASTILLA, MICHAEL                                                              9716 W 121ST TERRACE                                                          OVERLAND PARK      KS         66213
CASTILLO, ANA                                                                  1524 FLORIDA AVE.                                                             WOODBRIDGE         VA         22191
CASTILLO, ANDREW                                                               1903 BURLINGTON AVE                                                           LISLE              IL         60532
CASTILLO, CATALINO                                                             14439 JEFFERSON AVE                   1N                                      ORLAND PARK IL     IL         60462
CASTILLO, DANIEL                                                               991 MARBILYNN DR                                                              ELGIN              IL         60120
CASTILLO, DANIELLE                                                             1718 SOUTH WAUBESA AVE                                                        INDEPENDENCE       MO         64052
CASTILLO, EMMANUEL                                                             638 E 114TH ST                                                                WHITING            IN         46394
CASTILLO, ESBERTH                                                              200 HOFFMAN BLVD                      3F                                      NEW BRUNSWICK      NJ         08901
CASTILLO, KARLA                                                                2025 CROSSING CT                                                              LOMBARD            IL         60148
CASTILLO, MARCO                                                                9 CONDRINGTON DR                      APT A                                   BOUND BROOK        NJ         08805
CASTILLO, MARILUZ                                                              174 HIGH STREET                                                               HACKENSACK         NJ         07601
CASTILLO, MATTHEW                                                              49 E 18TH ST                          APT 523                                 BAYONNE            NJ         07002
CASTILLO, MELISSA                                                              65 PARK BROOK GDNS                                                            MIDDLESEX          NJ         08846
CASTILLO, RAUL                                                                 991 MARBILYNN DR                                                              ELGIN              IL         60120
CASTILLO, YISMAR                                                               55 RAILROAD AVE                       55 RAILROAD AVE                         HACKENSACK         NJ         07601
CASTLE, MATTHEW                                                                5632 COURAGE DR.                      UNIT D                                  NEW ALBANY         OH         43054
CASTOR, SARA                                                                   7318 HARBOR DRIVE                                                             ROWLETT            TX         75088
CASTRO, CAROLIN                                                                104 CATALPA AVE                       1                                       PERTH AMBOY        NJ         08861
CASTRO, DAYSY                                                                  153 POTOMAC AVENUE                    4                                       PATERSON           NJ         07503
CASTRO, ERIK                                                                   47 GREENWICH DR                                                               BERGENFIELD        NJ         07621
CASTRO, FELIX                                                                  31 MARRION ST                                                                 CLIFTON            NJ         07013
CASTRO, JULIO                                                                  105 MAIN STREET                                                               RAMSEY             NJ         07446
CASTRO, JUSTIN                                                                 49 CODRINGTON DRIVE                   APT A                                   BOUND BROOK        NJ         08805
CASWELL, GREG                                                                  5834 FLOYD ST                                                                 OVERLAND PARK      KS         66202
CATANIA-RUTTENBERG, JEREMY                                                     810 LEXINGTON CIRCLE                                                          HANOVER PARK       IL         60133
CATANIO, GABRIELLA                                                             88 W 12TH ST                          1                                       BAYONNE            NJ         07002
CATO CORNER FARM, LLC                                                          178 CATO CORNER ROAD                                                          COLCHESTER         CT         06415
CATO, ANTHONY                                                                  1301 EAST 89TH STREET                                                         KANSAS CITY        MO         64131
CATON, MOLLY                                                                   1251 W 71ST TERR                                                              KANSAS CITY        MO         64114
CAUL, ZYREE                                                                    2268 NORTH COLORADO STREET                                                    PHILADELPHIA       PA         19132
CAVALIER DISTRIBUTING CO. INC                                                  4650 LAKE FOREST DR                   STE 580                                 BLUE ASH           OH         45242-3756
CAVALIER DISTRIBUTING INDIANA LLC                                              3332 PAGOSA CT                                                                INDIANAPOLIS       IN         46226

CAVALIER SPIRITS LLC                                                           4930 LAKELAND COMMERCE PARKWAY                                                LAKELAND           FL         33805
Cavanaugh s Inc                                                                60 Jerseyville Ave                                                            Freehold           NJ         07728
CAVANAUGH, HAILEY                                                              1887 WILD INDIGO LANE                                                         YORKVILLE          IL         60560
CAVATAIO, MICHAELA                                                             116 FELIX DRIVE                                                               PITTSBURGH         PA         15236
CAVATAIO, SOPHIA                                                               116 FELIX DRIVE                                                               PITTSBURGH         PA         15236


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                        Page 21 of 141
                                                                     Case 19-12416-MFW                          Doc 3             Filed 11/14/19                Page 23 of 142
                                                                                                                       Creditor Matrix



                CreditorName                              CreditorNoticeName                                Address1                                Address2            Address3          City         State       Zip      Country
CAVNAR, WILL                                                                                350 GYORR AVE                                APT. 118                                  SOUTH ELGIN      IL         60177
Caydenzar Associates, L.P.                   Attn Steven Denholtz                           1600 St. Georges Avenue                                                                Rahway           NJ         07065
                                             Sills Cummis Radin Tischman Epstein & Gross,
Caydenzar Associates, L.P.                   P.A.                                           Attn Robert R. DiVita, Esq.                  One Riverfront Plaza                      Newark           NJ         07102
CB Richard Ellis, Inc.                                                                      Tower Square                                 1500 Main Street                          Springfield      MA         01115
CBIZ Benefits & Insurance Services INC                                                      PO Box 636029                                                                          Cincinnati       OH         45263-6029
CBIZ MHM, LLC                                EFL Associates at 5th 3rd Bank                 PO Box 636029                                                                          Cincinnati       OH         45263-6029
CBIZ MHM,LLC                                                                                700 W 47TH STREET, SUITE 1100                                                          KANSAS CITY      MO         64112
CBL-T-C, LLC                                                                                PO BOX 746395                                                                          ATLANTA          GA         30374-6395
CBL-T-C,LLC                                                                                 P.O Box 531791                                                                         Atlanta          GA         30353-1791
CBRE Capital Markets, Inc. (Lender)          CBRE Capital Markets, Inc.                     2800 Post Oak Boulevard, Suite 2100                                                    Houston          TX         77056
CCH Incorporated                                                                            PO BOX 71882                                                                           Chicago          IL         60694-1882
CDW DIRECT LLC                                                                              PO BOX 75723                                                                           CHICAGO          IL         60675
CEARLEY, ANTHONY                                                                            4440 MORNING SONG DR                                                                   FORT WORTH       TX         76244
CECERE, JOHN                                                                                154 GOULD AVENUE                                                                       NORTH CALDWELL   NJ         07006
CECILIO, LUIS                                                                               1862 COVENTRY LN                             APT B                                     COLUMBUS         OH         43232
CEDENO, ANELIS                                                                              105 ZABRISKIE ST                                                                       JERSEY CITY      NJ         07307
CEILING CLEAN INTL INC                                                                      1315 Caulks Hill Rd.                                                                   St. Charles      MO         63304
CELIS, JORGE                                                                                3725 S 60TH CT                                                                         CICERO           IL         60804
CELSO, SANDRA                                                                               29050 DETROIT RD. APT. 131                                                             WESTLAKE         OH         44145
CEMBALA, MARC                                                                               8510 W. 95TH STREET                          APT 6                                     HICKORY HILLS    IL         60457
Centegra Occupational Medicine                                                              PO BOX 273                                                                             Bedford Park     IL         60499-0273
CENTENO, KASSANDRA                                                                          22 WEST 19 STREET                                                                      LINDEN           NJ         07036
CENTENO, MOISER                                                                             8636 E.96TH TERR.                                                                      KANSAS CITY      MO         64134
CENTINI, JACK                                                                               47 SOUTHWINDS                                                                          ST. PETERS       MO         63376
CENTRAL BEVERAGE GROUP                                                                      871 MICHIGAN AVE                                                                       COLUMBUS         OH         43215
Central Business Systems                                                                    1219 Walt Whitman Rd                                                                   Melville         NY         11747
CENTRAL STATES BEVERAGE CO                                                                  14220 WYANDOTTE ST                                                                     KANSAS CITY      MO         64145
CENTRAL STATES BEVERAGE COMPANY OF
KANSAS                                                                                      PO Box 481873                                                                          Kansas City      MO         64148
CENTRAL STATES SERVICES, INC.                                                               PO BOX 1476                                                                            LAKE OZARK       MO         65049
Centurytel                                                                                  P.O. Box 4300                                                                          Carol Stream     IL         60197-4300
Centurytel                                                                                  10 S. LaSalle St., Suite 2400                                                          Chicago          IL         60603
Centurytel                                                                                  100 CenturyLink Drive                                                                  Monroe           LA         71203
CEPAITIS, REBECCA                                                                           103 D BAYBERRY COURT                                                                   GLEN CARBON      IL         62034
CEPIN DUCOS, JACQUELINE                                                                     333 MARSHALL STREET                          APT 2B                                    PATERSON         NJ         07503
CERDA, VICTORIA                                                                             206 CANDELARIA                                                                         HELOTES          TX         78023
CERDAS, JOSE                                                                                708 FRANKLIN ST                                                                        TRENTON          NJ         08610
CERRITOS, ELVA                                                                              74 LONG FERRY ROAD                                                                     PERTH AMBOY      NJ         08861
Certified Professional Repairs Inc.                                                         4700 N. Hiatus Rd. Suite 154                                                           Sunrise          FL         33351
CERVANTES, PABLO                                                                            3542 COLLINGWOOD AVE SW                                                                WYOMING          MI         49519
CERVANTES, ROBERT                                                                           2002 DES PLAINES                                                                       PARK RIDGE       IL         60068
CESAS, ANDREA                                                                               3604 CHERVIL DRIVE                                                                     ST. CHARLES      MO         63303
CFP HOLDING CO                                                                              4303 40TH STREET SE                                                                    GRAND RAPIDS     MI         49512
CHABAK, BRITTANY                                                                            81 MASON STREET                                                                        METUCHEN         NJ         08840
CHACON, F.                                                                                  15003 S GLEN EYRIE ST                                                                  OLATHE           KS         66061
CHAD DEVORAK                                                                                14301 FARLEY STREET                                                                    OVERLAND PARK    KS         66221
CHADWICK, NIKKOLE                                                                           20115 BERNARD CT                                                                       WHARTON          NJ         07865
CHAHOUD, MAYA                                                                               22 PROSPECT ST                               APT. 53                                   MANCHESTER       CT         06040
CHAHOUD, MICHELLE                                                                           95 SYCAMORE LANE                             A                                         MANCHESTER       CT         06040
CHALCO GALECIO, MARCO                                                                       160 DIVISION AVE                                                                       GARFIELD         NJ         07026

CHALLENGE ENTERTAINMENT MISSOURI LLC                                                        PO BOX 3720                                                                            CORDOVA          TN         38089
CHAMBERS, DANIEL                                                                            401 N. PINON STREET                                                                    OLATHE           KS         66061
CHAMBERS, JESSE                                                                             7 LILLIE RD                                  2                                         TOMS RIVER       NJ         08753
CHAMBERS, OWEN                                                                              17 HIGHLAND WOODS BLVD                                                                 HIGHLAND MILLS   NY         10930
CHAN, JUAN                                                                                  114 BURTON ST SW                                                                       GRAND RAPIDS     MI         49507
CHANSKI, KAILEE                                                                             25 KRISTEM LANE                                                                        HEBRON           CT         06248
CHANT, BAILEY                                                                               78 BERLIN ROAD                                                                         PARSIPPANY       NJ         07054
Chantler Duplantier                                                                         7366 Texas Rangers Drive #3404                                                         Frisco           TX         75034
CHAPARRO, EDWIN                                                                             146 LAWRENCE STREET                          1ST FLOOR                                 HACKENSACK       NJ         07601
CHAPIN, ERIN                                                                                1915 BRANDYWINE DRIVE                                                                  COLUMBUS         OH         43220
CHAPMAN, ALICE                                                                              1123 BROOKHOLLOW DR                                                                    IRVING           TX         75061


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                                            Page 22 of 141
                                                                        Case 19-12416-MFW           Doc 3      Filed 11/14/19                    Page 24 of 142
                                                                                                        Creditor Matrix



                    CreditorName                            CreditorNoticeName                    Address1                           Address2            Address3            City        State       Zip      Country
CHAPMAN, CEANNA                                                                   11301 E 139TH STREET                                                              KANSAS CITY       MO         64149
CHAPMAN, TIMOTHY                                                                  373 WEST TERRA COTTA                   6                                          CRYSTAL LAKE      IL         60014
CHAPPELL, DEVONTE                                                                 6041 HAVERHILL DR                                                                 LANSING           MI         48910
CHAR CRUST INC                                                                    3017 W LINCOLN AVE                                                                CHICAGO           IL         60657
CHARLES ANDREW MACKINNON                                                          1010 HILLTOP DRIVE                                                                LAWRENCE          KS         66044
Charles Barath                                                                    149 Shad Hollow RD                                                                Monaca            PA         15061
CHARLES WOOBAY, DBA COVERALL                                                      771 BROOKSEDGE PLAZA DR                                                           WESTERFILLE       OH         43081
CHARLES, JACOB                                                                    330 VILLA DRIVE                                                                   LAKE ST. LOUIS    MO         63367
CHARTER COMMUNICATIONS
ENTERTAINMENT, LLC                                                                12405 POWERSCOURT DRIVE                                                           ST LOUIS          MO         63131
CHARTER COMMUNICATIONS
ENTERTAINMENT, LLC AND ITS AFFILIATES                                             3605 HWY 52 NORTH                      BUILDING 002                               ROCHESTER         MN         55901
CHARTER COMMUNICATIONS INC                                                        PO BOX 790086                                                                     ST LOUIS          MO         63179
Charter Communications Inc.                                                       400 Atlantic Street                                                               Stamford          CT         06901
CHARTER COMMUNICATIONS OPERATING,
LLC                                                                               12405 POWERSCOURT DRIVE                                                           ST. LOUIS         MO         63131
CHATMAN, ANTHONY                                                                  116 HAWKSBURY DRIVE 63121                                                         SAINT LOUIS       MO         63121
CHAU, JOSE                                                                        118 PATRICIA AVE                                                                  COLONIA           NJ         07067
CHAUHUARA, CESAR                                                                  124 MAPLEWOOD AVE                                                                 CLIFTON           NJ         07013
CHAUMIN, HENRI MARC                                                               5144 SW 163RD PLACE                                                               MIAMI             FL         33185
CHAVEZ FERNANDEZ, JESUS                                                           7625 GODDAR ST APT 204 SAWNEE          204                                        KANSAS            KS         66214
CHAVEZ, ANTHONY                                                                   21 PLAIN DRIVE                                                                    EAST HARTFORD     CT         06118
CHAVEZ, BRYAN                                                                     6 CROSS ST.                                                                       SUFFERN           NY         10901
CHAVEZ, JULIO                                                                     4404 SYCAMORE DRIVE                                                               ROELAND PARK      KS         66205
CHAVEZ, MIRNA                                                                     202 MERHOFF RD.                        APT 2                                      LITTLE FERRY      NJ         07643
CHAVEZ, STEPHANIE                                                                 725 HAMILTON ST                        APT 2                                      SOMERSET          NJ         08873
CHAVEZ, SUAMY                                                                     24 LEONARD STREET                      APT 1                                      JERSEY CITY       NJ         07307
CHBCS Holding LLC                                                                 3714 S.W. 8th Street Ter                                                          Blue Springs      MO         64015
CHECK MATES CONFECTIONERY CO                                                      PO BOX 1708                                                                       SHARON            CT         06069
Cheer Force Athletics                                                             78 1/2 Trask Ave                       c/o Jennifer Cotter                        Bayonne           NJ         07002
CHEF WORKS INC                                                                    12325 KERRAN ST                        STE A                                      POWAY             CA         92054-8837
CHELSEA BEACH                                                                     11406 WINGFOOT DRIVE                                                              KANSAS CITY       KS         66109
CHEMELLO, JONATHAN                                                                8447 FAVERO COVE                                                                  CONVERSE          TX         78109
CHEN, RACHEL                                                                      1375 HOLLY AVE                         SUITE 105                                  COLUMBUS          OH         43212
CHENLIKAS, KELLIE                                                                 227 MATTHEW AVE                                                                   WESTERVILLE       OH         43081
CHEONG, DYLAN                                                                     629 NORTH WOOD AVE                     1                                          LINDEN            NJ         07036
CHERIE MEYER                                                                      627 W 69TH TERR                                                                   KANSAS CITY       MO         64113
CHERIE MEYER                                                                      627 W 69TH TER                                                                    KANSAS CITY       MO         64113
CHERNAUSKAS, ALEXANDER                                                            6820 DELMAR BLVD                       SUITE 605                                  UNIVERSITY CITY   MO         63130
Cherry Hill Retail Partners                                                       1260 Stelton Road                      c/o Edgewood Properties Inc                Piscataway        NJ         08854
Cherry Hill Retail Partners LLC                Attn Sheryl Weingarten             1260 Stelton Road                                                                 Piscataway        NJ         08854
Cherry Hill Retail Partners LLC                JMP Holdings                       Joseph Marino                          69 Century Drive                           Clifton           NJ         07013
Cherry Hill Township                                                              820 Mercer St                          PO Box 5002                                Cherry Hill       NJ         08002
CHERRY, TYECE                                                                     1651 SAINT GEORGE AVE                  APT C3                                     ROSELLE           NJ         07203
Cheryl Rinovato                                                                   307 Jefferson St.                                                                 Verona            PA         15147
Chesterman Co.                                                                    4700 S. Lewis Blvd.                                                               Sioux City        IA         51106
CHESTNUT, PORTER                                                                  1133 MOSSY LN                                                                     SCHERTZ           TX         78154
CHETS LOCK & KEY, INC                                                             4587 INDIAN CREEK PKWY                                                            OVERLAND PARK     KS         66207
CHEVALIER, JEREMY                                                                 1830 CREEKVIEW DRIVE                                                              OFALLON           IL         62269
CHEWNING, ALENA                                                                   360 BAXTER ST                                                                     MEDINA            OH         44256
CHIC ADEES TROPHY & ENGRAVING INC.                                                10544 METCALF AVE.                                                                OVERLAND PARK     KS         66212
CHICAGO BEVERAGE SYSTEMS                                                          135 S LaSalle Dept 6230                                                           CHICAGO           IL         60674-6230
Chicago Hygiene I Corp                                                            205 Airport Dr.                                                                   Joliet            IL         60431
CHICAGO WICKER TRADING CO                                                         PO BOX 88713                                                                      CHICAGO           IL         60680-1713
Chicagoland Beverage Co.                                                          2056 W. Walnut Streeet                                                            Chicago           IL         60612
Chicagoland Restaurant Equipment Service Inc                                      1400 S. Hull Ave                                                                  Westchester       IL         60154
CHICHIZOLA, ALYSSA                                                                12 HIGHCREST                                                                      HAWTHORNE         NJ         07506
Child Support Enforcement Agency                                                  PO Box 1860                                                                       Honolulu          HI         96805
CHILDERS, RYAN                                                                    480 FULLERS CIRCLE                                                                PICKERINGTON      OH         43147
CHILTON, ROBIN                                                                    7216 CHAMBERLAIN AVE.                                                             ST. LOUIS         MO         63130
CHINO OROZCO, JAIME                                                               124 S LAWRENCE AVE                     APT B                                      SOMERSET          NJ         08873
CHIPMAN ADAMS ARCHITECTS, INC                                                     2700 SOUTH RIVER ROAD                  SUITE 400                                  DES PLAINES       IL         60018
CHOCOLATL, MISAEL                                                                 2133 WALCOTT RD #202                                                              AURORA            IL         60504


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                          Page 23 of 141
                                                                   Case 19-12416-MFW           Doc 3          Filed 11/14/19                 Page 25 of 142
                                                                                                    Creditor Matrix



                   CreditorName                           CreditorNoticeName                    Address1                          Address2           Address3              City        State       Zip      Country
CHOMOS, MERCEDES                                                               306 PARK BLVD.                                                                   WORTHINGTON         OH         43085
CHOMOS, STEVEN                                                                 306 PARK BLVD.                                                                   WORTHINGTON         OH         43085
CHOX, ESDRAS                                                                   86 WEST 17TH STREET                      APT 1                                   BAYONNE             NJ         07002
CHRISTENSEN, KELSE                                                             5901 WILLOW WAY                                                                  ROWLETT             TX         75089
CHRISTENSON, MAKENNA                                                           18400 JUNIPER TERRACE                                                            GARDNER             KS         66030
CHRISTESSON, SERAH                                                             149 VILLAGE GREEN                        #303                                    UNIVERSAL CITY      TX         78148
CHRISTIANA, AMANDA                                                             13 MORNINGSIDE PLACE                                                             PORTMONMOUTH        NJ         07758
CHRISTIANS, KATHERINE                                                          1111 IDEMA DR SE                                                                 EAST GRAND RAPI     MI         49506
CHRISTOPHER CORP                                                               5108 S NECESSARY CT                                                              BLUE SPRINGS        MO         64015
Christopher Henry                                                              PO Box 176                                                                       Lavon               TX         75166
Christopher M. Johnson                                                         302 NW 67th Terrace                                                              Gladstone           MO         64118
CHRISTOPHER MILES                                                              2415 LAFAYETTE AVE                                                               ROSLYN              PA         19001
Christopher Schwendeman                                                        2763 East B Street Road                                                          Belleville          IL         62221
Christopher Villasenor                                                         9007 Via Hermosa                                                                 San Antonio         TX         78245
CHRYSTY, BROOKE                                                                901 RIDGEFIELD LANE                                                              WHEELING            IL         60090
CHU, VICTORIA                                                                  329 E BEECH DR                                                                   SCHAUMBURG          IL         60193
CHUATZ, ARTURO                                                                 915 SOUTH LIBERTY STREET                                                         ELGIN               IL         60120
Churchill Linen Services                                                       6112 New Jersey Ave                                                              Wildwood Crest      NJ         08260
CIANFLONE, TIA                                                                 25 WOODLAWN AVE                                                                  BRIDGEWATER         NJ         08807
CIANI, CHRISTINA                                                               2812 MT HOLYOKE RD                                                               UPPER ARLINGTON     OH         43221
CICCONE, JASON                                                                 181 RIVER RD BLD 2 APT                   APT 4G                                  NUTLEY              NJ         07110
CICHON, TAYLOR                                                                 15 SOUTH LINCOLN                                                                 BATAVIA             IL         60510
CINTAS                                                                         PO BOX 630910                                                                    CINCINNATI          OH         45263
CINTAS #14 INC                                                                 10611 IRON BRIDGE RD                     SUITE K                                 JESSUP              MD         20794
CINTAS #145                                                                    PO BOX 630803                                                                    CINCINNATI          OH         45263
CINTAS #304                                                                    P.O. BOX 630803                                                                  CINCINNATI          OH         45263-0803
CINTAS CORP NO 2                                                               6800 CINTAS BLVD                                                                 CINCINNATI          OH         45262-5737
Cintas Corporation                                                             PO Box 630803                                                                    Cincinnati          OH         45263
CINTAS CORPORATION NO 2                                                        PO BOX 631025                                                                    CINCINNATI          OH         45263-1025
CINTAS FIRST AID INC                                                           1055 PROGRESS INDUSTRIAL BLVD                                                    LAWRENCEVILLE       GA         30043
CINTAS INC #031                                                                40 ABELE RD                                                                      BRIDGEVILLE         PA         15017
Circle Center Grade School PTO                                                 901 MIll Street                                                                  Yorkville           IL         60560
Circuit Clerk                                                                  105 S. Central Ave                                                               Clayton             MO         63105
CIRCUIT CLERK                               ST LOUIS COUNTY                    P O BOX 16994                                                                    CLAYTON             MO         63105-6994
CIRCUIT COURT OF JACKSON COUNTY                                                PO BOX 219533                                                                    KANSAS CITY         MO         64121-9533
CIRINO, JONATHAN                                                               164 QUINCY AVE                           1R                                      KEARNY              NJ         07032
CISNEROS, DENNIS                                                               855 COUNTY LINE RD                                                               AMITYVILLE          NY         11701
CISNEROS, EMILY                                                                29 THE BOULEVARD                                                                 AMITYVILLE          NY         11701
CISNEROS, JOSSELYN                                                             29 THE BOULEVARD                                                                 AMITYVILLE          NY         11701
CISSELL, REBECCA                                                               249 COACHMAN WAY                                                                 OFALLON             MO         63368
CIT Bank, N.A.                                                                 11 West 42nd Street                                                              New York            NY         10036
CITY BEVERAGE MARKHAM                                                          2064 W 167TH ST                                                                  MARKHAM             IL         60428
CITY BEVERAGES                                                                 1401 E. Algonquin Road                                                           Arlington Heights   IL         60005
CITY FISH MARKET INC                                                           884 SILAS DEANE HWY                                                              WETHERSFIELD        CT         06109
City of Bayonne                             Health Dept                        630 Avenue C - RM 18                                                             Bayonne             NJ         07002
City of Bayonne Liquor                                                         Municipal Bldg                           630 Avenue C                            Bayonne             NJ         07002
CITY OF CHICAGO                                                                121 N LASALLE STREET                     7TH FLOOR                               CHICAGO             IL         60602
CITY OF CHICAGO                                                                121 N. LaSalle Street                                                            Chicago             IL         60602
CITY OF CHICAGO DEPT. OF BUSINESS
AFFAIRS & LICENSING                                                            121 N. LASALLE STREET                    ROOM 800                                CHICAGO             IL         60602
CITY OF COLUMBUS                            INCOME TAX DIVISION                77 N FRONT STREET                        2ND FLOOR                               COLUMBUS            OH         43215
CITY OF CREVE COEUR                                                            300 N NEW BALLAS RD                                                              CREVE COEUR         MO         63141
City of Dallas                                                                 7901 Goforth Road                                                                Dallas              TX         75238
City of Dallas                                                                 City Hall, 2D South                                                              Dallas              TX         75277
CITY OF DE PERES                                                               12325 MANCHESTER ROAD                                                            DES PERES           MO         63131
CITY OF DES PERES                                                              12325 Manchester Rd.                                                             Des Peres           MO         63131
CITY OF FAIRVIEW HEIGHTS                                                       10025 BUNKUM ROAD                                                                FAIRVIEW HEIGHTS    IL         62208
CITY OF FAIRWAY                                                                5252 BELINDER                                                                    FAIRWAY             KS         66205
CITY OF FORT WORTH                                                             PO BOX 961003                                                                    FORT WORTH          TX         76161-0003
City of Fort Worth                                                             200 Texas St.                                                                    Fort Worth          TX         76102
City of Forth Worth                                                            P.O. Box 961003                                                                  Forth Worth         TX         76161-0003
City of Forth Worth                                                            200 Texas St.                                                                    Fort Worth          TX         76102
CITY OF GARLAND                                                                PO BOX 469002                                                                    GARLAND             TX         75046-9002


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                                            Page 24 of 141
                                                                         Case 19-12416-MFW                  Doc 3          Filed 11/14/19                    Page 26 of 142
                                                                                                                    Creditor Matrix



                  CreditorName                                  CreditorNoticeName                       Address1                                 Address2           Address3             City      State       Zip      Country
City of Garland                                                                      P.O. Box 461508                                                                            Garland          TX         75046-1508
City of Garland                                                                      200 N. Fifth St.                                                                           Garland          TX         75040
City of Geneva                                                                       15 South First St                                                                          Geneva           IL         60134
                                                                                                                                     300 MONROE AVE NW 3RD
CITY OF GRAND RAPIDS                            INCOME TAX DEPARTMENT                CITY HALL                                       FLOOR                                      GRAND RAPIDS     MI         49503
City of Grand Rapids Treasurer                                                       300 Monroe Ave. NW, RM 220                                                                 Grand Rapids     MI         49503-2296
CITY OF KANSAS CITY                                                                  CITY HALL, 2ND FLOOR                            414 E 12TH ST.                             KANSAS CITY      MO         64106
CITY OF LEAWOOD                                 LICENSING DEPARTMENT                 4800 TOWN CENTER DRIVE                                                                     LEAWOOD          KS         66211
CITY OF LEAWOOD                                                                      4800 Town Center Drive                                                                     Leawood          KS         66211
CITY OF LEES SUMMIT                             Mayor William A. Baird               220 SE Green St.                                                                           LEES SUMMIT      GA         64063
CITY OF LEES SUMMIT                                                                  220 SE GREEN ST                                                                            LEES SUMMIT      MO         64063-2706
CITY OF LIVE OAK                                                                     8001 Shin Oak Dr                                                                           Live Oak         TX         78233
CITY OF NAPERVILLE                                                                   400 S EAGLE ST                                  P.O. BOX 3020                              NAPERVILLE       IL         60566-7020
                                                                                                                                     Attn Finance Dept., Food &
CITY OF NAPERVILLE                                                                   400 S. Eagle Street                             Beverage Tax                               Naperville       IL         60540
City of Naperville                                                                   P.O. BOX 3020                                                                              Naperville       IL         60566-7020
City of Naperville                                                                   400 S Eagle St                                                                             Naperville       IL         60566-7020
City of New Brunswick                           Water Utility                        PO Box 269                                                                                 New Brunswick    NJ         08903
City of New Brunswick                                                                PO Box 269                                                                                 New Brunswick    NJ         08903
City of New Brunswick                                                                78 Bayard Street                                                                           New Brunswick    NJ         08901-0269
City of Noblesville Wastewater                                                       Dept 78864                                      PO BOX 78000                               Detroit          MI         48278-0864
City of Noblesville Wastewater                                                       333 N 2nd St.                                                                              Niles            MI         49120
CITY OF OLATHE                                                                       100 E Santa Fe St.                                                                         Olathe           KS         66061-3409
CITY OF OLATHE                                  FALSE ALARMS                         PO BOX 768                                                                                 OLATHE           KS         66051-0768
City of Olathe - Water                                                               P.O. Box 2100                                                                              Olathe           KS         66051-2100
City of Olathe - Water                                                               City of Olathe                                  100 E Santa Fe St                          Olathe           KS         66061-3409
CITY OF OMAHA                                                                        1819 FARNAM ST                                  RM H-10                                    OHAHA            NE         68183
City of Omaha                                                                        1819 Farnam Street #1004                                                                   Omaha            NE         68183
City of Omaha                                                                        1819 Farnam Street                              Suite #308                                 Omaha            NE         68183
CITY OF OVERLAND PARK                                                                8500 ANTIOCH                                                                               OVERLAND PARK    KS         66212
CITY OF PARK RIDGE                                                                   505 Butler Place                                                                           Park Ridge       IL         60068-4182
City of Park Ridge                                                                   505 Butler Place                                                                           Park Ridge       IL         60068-9985
CITY OF PARKRIDGE                               FINANCE DEPT. - BARB                 505 BUTLER PLACE                                                                           PARK RIDGE       IL         60068
CITY OF PHILADELPHIA                                                                 MUNICIPAL SERVICES BUILDING                     1401 JFK BLVD                              PHILADELPHIA     PA         19102
CITY OF PHILADELPHIA                                                                 1515 ARCH STREET                                12TH FLOOR                                 PHILADELPHIA     PA         19102
CITY OF PHILADELPHIA                            DEPARTMENT OF FINANCE                PO BOX 56318                                                                               PHILADELPHIA     PA         19130
City of San Antonio                             FSD-Revenue Collections              PO Box 60                                                                                  San Antonio      TX         78291-0060
City of Selma                                                                        9375 Corporate Drive                                                                       Selma            TX         78154
CITY OF WHEATON                                                                      303 W WESLEY                                    PO BOX 727                                 WHEATON          IL         60187
City of Wheaton                                                                      P.O. Box 727                                                                               Wheaton          IL         60187
City of Wheaton                                                                      303 W Wesley                                                                               Wheaton          IL         60187
CITY TREASURER                                                                       PO BOX 182158                                                                              COLUMBUS         OH         43218-2158
CITY TREASURER LICENSE SECTION                                                       750 PIEDMONT,SOUTH ENTRANCE                                                                COLUMBUS         OH         43224
Citywide Sewer & Drain Service Corp                                                  PO Box 350                                                                                 Carle Place      NY         11514
CKL CORPORATION                                                                      4124 MANCHESTER RD                                                                         KALAMAZOO        MI         49001
CLAASSENS, NICOLE                                                                    2037 COUNTRY CLUB DR                            UNIT 14                                    WOODRIDGE        IL         60517
CLANCY, SEAN                                                                         26 GATES AVENUE                                                                            WARREN           NJ         07059
Clare Rose Inc                                                                       100 Rose Executive Blvd                                                                    East Yaphank     NY         11967
Clarita Villaluna                               c/o Cupo Law Firm                    578 Summit Ave. 2nd Fl.                                                                    Jersey City      NJ         07306
Clark Foods Inc                                                                      PO Box 347                                                                                 New Albany       IN         47151-0347
CLARK QUINN MOSES SCOTT & GRAHN LLP                                                  320 N MERIDIAN ST                               STE 1100                                   INDIANAPOLIS     IN         46204
Clark Service Group INC                                                              2551 Horsehoe RD                                                                           Lancaster        PA         17601
CLARK, AMY                                                                           217 STILES ST                                                                              GENOA            IL         60135
CLARK, AUGUST                                                                        1308 4TH AVE                                                                               ASBURY PARK      NJ         07712
CLARK, CAREN                                                                         2083 TAVEL CT.APT D                                                                        ST. LOUIS        MO         63146
CLARK, JASON                                                                         5504 ROUNDTREE ST.                                                                         SHAWNEE          KS         66226
CLARK, JESSICA                                                                       14 FRANKLIN AVE                                 APT 1                                      MERCHANTVILLE    NJ         08109
CLARK, MATT                                                                          8145 RENNER RD                                  APT 10                                     LENEXA           KS         66219
CLARK, RACHEL                                                                        3858 LORAINE AVE SW                                                                        GRAND RAPIDS     MI         49548
CLARK, ROBERT                                                                        3022 STATE ROUTE 59 LOT E11 RA                                                             RAVENNA          OH         44276
CLARKE, CHANEL                                                                       152 EGE AVE                                                                                JERSEY CITY      NJ         07304
CLARKE, GRIFFIN                                                                      2732 FAIRHAUSER ROAD                                                                       NAPERVILLE       IL         60564
CLARKE, KLEON                                                                        23 LEDGECREST TERRACE                                                                      MANCHESTER       CT         06040


              In re HRI Holding Corp., et al.
              Case No. 19-12415                                                                                     Page 25 of 141
                                                                       Case 19-12416-MFW             Doc 3          Filed 11/14/19                   Page 27 of 142
                                                                                                           Creditor Matrix



                    CreditorName                             CreditorNoticeName                     Address1                              Address2           Address3             City        State       Zip      Country
CLAROS, ALEXANDER                                                                 10 WADSWORTH STREET                         FLOOR 2                                   WALLINGTON         NJ         07057
CLASEN, ALLISON                                                                   15 FREY RD                                                                            FARMINGDALE        NY         11735
CLAUS, NICOLE                                                                     4813 ELM STREET                                                                       DOWNERS GROVE      IL         60515
CLAX, PHILLIP                                                                     103 A 35TH ST                                                                         CAMDEN             NJ         08105
CLAYMAN, MICHAEL                                                                  2364 WESCREEK DR                                                                      MARYLAND HEIGHT    MO         63043
CLAYTON, CARLY                                                                    9410 HALL DRIVE                                                                       LENEXA             KS         66219
CLAYTON, JOSHUA                                                                   2410 TRAILS OF SUNBROOK                                                               SAINT CHARLES      MO         63301
CLAYTOR, SAMUEL                                                                   3620 S ECHO TRAIL                                                                     PLANO              TX         75023
Clean Tap                                                                         PO Box 1956                                                                           Fairview Heights   IL         62208
CLEAN WINDOWS & MORE, INC                                                         7301 Sunset Dr                                                                        CRYSTAL LAKE       IL         60014
Cleaner Image Enterprises Inc                                                     10371 PQ Avenue                                                                       Mattawan           MI         49071
Clear Beer Draft System, Inc                                                      51 Fawn Lane                                                                          South Setauket     NY         11720
CLEAR IMAGE INC                                                                   4949 WINDPLAY DRIVE                         SUITE 100                                 EL DORADO HILLS    CA         95762
CLEARY, PATRICK                                                                   14057 BOXFORD COURT                                                                   CHESTERFIELD       MO         63017
CLEARY, PATRICK                                                                   3633 W LAKEVIEW DR                                                                    HOUSE SPRINGS      MO         63051
Clemcla Realty Corp.                             M & T Bank - 640 Johnson Ave     Ste 102 - Attn S Spooner                                                              Bohemia            NY         11716
CLEMMER, VICTORIA                                                                 1701 PARK VILLAGE DR                                                                  COLUMBUS           OH         43235
Clerk of District Court of Johnson County
                                                                                  ONE HAMILTON COUNTY SQUARE, SUITE
CLERK OF HAMILTON COUNTY                                                          106                                                                                   NOBLESVILLE        IN         46060
Cleveland Fish & Seafood                                                          4800 Crayton Ave                                                                      Cleveland          OH         44104
Cleveland Municipal Court                                                         1200 Ontario St                   Level 2 Justice Center                              Cleveland          OH         44113
CLEVELAND, KIM-ALEXIS                                                             2914 KESLAKE STREET                                                                   SAN ANTONIO        TX         78222
Cliffhanger Productions Inc                                                       161 Park Ave                                                                          Rutherford         NJ         07070
CLIFT, A.                                                                         723 CEDAR COVE DR                                                                     GARLAND            TX         75040
CLINCH, MIKE                                                                      306 EASTLEY DR                                                                        SAN ANTONIO        TX         78217
Clint Hoover                                                                      825 Orchard Ave                                                                       Avalon             PA         15202
CLIPPER MAGAZINE, LLC                                                             3708 HEMPLAND ROAD                                                                    MOUNTVILLE         PA         17554
Cloud 9 VolP                                                                      P.O. Box 5666                                                                         Williamsburg       VA         23188

Cloud 9 VolP                                                                      4102 George Wash. Mem. Hwy., Suite 101                                                Yorktown           VA         23692
CLOUGH, JACQUI                                                                    3030 N. 60TH STREET APT#425                 425                                       OMHA               NE         68104
CLURMAN, STEPHANIE                                                                13600 HAUSER ST                             106                                       OVERLAND PARK      KS         66221
Clyde Callicott Jr.                                                               722 Wisteria Drive                          #F7                                       Pittsburgh         PA         15228
CLYMORE, CYDNI                                                                    1710 NE LUTHER RD                                                                     LEES SUMMIT        MO         64086
CLYMORE, JAMES                                                                    1710 NE LUTHER ROAD                                                                   LEE SUMMIT         MO         64086
CMB NEBRASKA INFRASTRUCTURE
INVESTMENT GROUP 47, LP                          SHAMROCK DEVELOPMENT             1111 N 13TH STREET                          SUITE 101                                 OMAHA              NE         68102
CNL American Properties Fund, Inc.                                                400 E South Street, Suite 500                                                         Orlando            FL         32801
CNL Fund Advisors, Inc., and/or its Affiliates                                    400 E South Street, Suite 500                                                         Orlando            FL         32801
Coast Linen Services                                                              1100 Sixth Ave                                                                        Neptune            NJ         07753
COBB, ADAMARIE                                                                    5113 25TH STREET                                                                      ARLINGTON          VA         22207
COBB, MEGAN                                                                       3159 BENT AVE                               APARTMENT 2S                              ST LOUIS           MO         63116
COBBINS, DASIA                                                                    1012 CHURCHILL DR                                                                     BOLINGBROOK        IL         60440
COBERLY, NATHAN                                                                   1908 S 34TH ST                                                                        OMAHA              NE         68105
COBOS, IGNACIO                                                                    8417 GRANDVIEW LN                                                                     OVERLAND PARK      KS         66212
COCA COLA BTLG OF MID AMERICA                                                     P.O. Box 74008600                                                                     CHICAGO            IL         60674-8600
COCA-COLA BOTTLING CO                                                             PO BOX 602937                                                                         CHARLOTTE          NC         28260-2937
COCA-COLA NORTH AMERICA                                                           12980 FOSTER ST #300                                                                  OVERLAND PARK      KS         66213
COCA-COLA REFRESHMENTS USA                                                        PO Box 780810                                                                         PHILADELPHIA       PA         19178-0810
COCA-COLA REFRESHMENTS USA INC                                                    PO BOX 419784                                                                         BOSTON             MA         02241-9784
Coca-Cola Refreshments USA, Inc.                                                  One Coca-Cola Plaza                                                                   Atlanta            GA         30313
COCA-COLA USA                                                                     PO BOX 102703                                                                         ATLANTA            GA         30368
COCANIG, JESSE                                                                    9109 FALCON GREENS DRIVE                                                              LAKEWOOD           IL         60014
COCHRAN, DOROTHY                                                                  7118 GRASSY TRAIL                                                                     SAN ANTONIO        TX         78244
COCHRAN, MAGGIE                                                                   296 PARK ENTRANCE DRIVE                                                               PITTSBURGH         PA         15228
COCKERHAM, COBY                                                                   317 N KANSAS AVE                                                                      OLATHE             KS         66061
CODERRE, MELISSA                                                                  438 CHIMNEY SWEEP HILL ROAD                                                           GLASTONBURY        CT         06033
CODY, CORY                                                                        9023 WALNUT ST                                                                        KANSAS CITY        MO         64114
CODY, ROBERT                                                                      2 LUFBERRY AVENUE                                                                     NEW BRUNSWICK      NJ         08901
COELLAR, NEHEMIAH                                                                 191 BELL AVE                                                                          LODI               NJ         07644
COGENSIA, LLC                                                                     100 WEST HILLCREST BLVD                     SUITE 406                                 SCHAUMBURG         IL         60195
COHEN SILVERMAN ROWAN LLP                                                         6662 Gunpark Drive                          Suite 202                                 Boulder            CO         80301


              In re HRI Holding Corp., et al.
              Case No. 19-12415                                                                              Page 26 of 141
                                                                      Case 19-12416-MFW              Doc 3           Filed 11/14/19                   Page 28 of 142
                                                                                                            Creditor Matrix



                    CreditorName                          CreditorNoticeName                    Address1                               Address2               Address3              City      State       Zip      Country
COHN REZNICK LLP                                                                1900 AVENUE OF THE STARS                      28TH FLOOR                                 LOS ANGELES       CA         90067
COHU, CHEYENNE                                                                  801 SHERIDAN CIRCLE                                                                      OLATHE            KS         66061
COIT CLEANING AND RESTORATION                                                   23580 MILES ROAD                                                                         BEDFORD HEIGHTS   OH         44128
COKEFAIR, NOELLE                                                                61B EATONCREST DR                                                                        EATONTOWN         NJ         07724
COKER, KRISTEN                                                                  1850 N LENNOX DR APT 27A                                                                 OLATHE            KS         66061
COLBERT, SAMUEL                                                                 8 NASSAU CIRCLE                                                                          EAST HARTFORD     CT         06118
COLE, BRETT                                                                     8712 DAVID AVE.                                                                          ST. JOHN          MO         63114
COLE, IBRAHIM                                                                   324 ALDEN ST                                                                             ORANGE            NJ         07050
COLE, JULIE                                                                     10 HERITAGE WAY                                                                          ROCKAWAY          NJ         07866
COLE, KYRA                                                                      2566 CR 2320                                                                             DECATUR           TX         76234
COLE, MEGAN                                                                     68 STERLING CIRCLE. APEX. 107                                                            WHEATON           IL         60189
COLEMAN, CHARLES                                                                1925 N ARBOGAST AVE                           2E                                         GRIFFITH          IN         46319
COLEMAN, JAMES                                                                  238 MATTHEWS AVE.                                                                        PITTSBURGH        PA         15210
COLEMAN, QUINCY                                                                 2119 E 16TH ST                                                                           KANSAS CITY       MO         64127
COLEMAN, RACHEL                                                                 71 CONCORD DR                                                                            FAIRVIEW HEIGHT   IL         62208
COLEMAN, RUSSELL                                                                5304 COLUMBIA DRIVE                                                                      SCHERTZ           TX         78108
COLES, MAURICE                                                                  2036 NORTH 6TH STREET                                                                    PHILADELPHIA      PA         19122
COLINDREZ, JAZMIN                                                               1040 NORTH 32ND STREET                                                                   CAMDEN            NJ         08105
COLINEAR, JOHN                                                                  21 JONQUIL PLACE                                                                         MT. LEBANON       PA         15228
COLLADO, WESTLY                                                                 3114 W.56TH ST                                                                           CLEVELAND         OH         44102
COLLADO, YANEIKA                                                                409 15 AT                                     APT A2                                     UNION CITY        NJ         07087
COLLANTE, MATTHEW                                                               50 COURTLAND LANE                                                                        ABERDEEN          NJ         07747
COLLAZO, JOSUE                                                                  122 CANTELLO ST                                                                          UNION CITY        NJ         07087
COLLAZO, TIARA                                                                  122 CANTELLO                                  2                                          UNION CITY        NJ         07087
COLLETT, JOSHUA                                                                 102 W RAMPART DR K14                                                                     SAN ANTONIO       TX         78216
Colliers International                       Attn Steve Lane                    4204 S Pinnacle Hills Parkway, Ste 102                                                   Robers            AR         72758
Collins Plumbing & Jettling, Inc.                                               3050 S 25th Ave Suite A                                                                  Broadview         IL         60155
COLLINS, BRYANNA                                                                518 HULTON ST                                                                            CARNEGIE          PA         15106
COLLINSON, ALLURA                                                               71 HUDSON AVENUE                                                                         HAZLET            NJ         07734
COLLINSWORTH, DERRICK                                                           23920 S LUCILLE LANE                                                                     PECULIAR          MO         64078
COLMON, KHALIL                                                                  6357 BUIST AVE                                                                           PHILADELPHIA      PA         19143
COLON, ANGEL                                                                    26 HIGHLAND AVE.                                                                         KEANSBURG         NJ         07734
COLON, JENNIFER                                                                 649 HACKENSACK STREET                                                                    CARLSTADT         NJ         07072
COLON, JONATHAN                                                                 829 KENTUCKY DERBY LAN E                                                                 FORT WORTH        TX         76179
COLON, JONATHON                                                                 4208 E. 10TH ST                                                                          INDIANAPOLIS      IN         46201
COLON, LOUIS                                                                    7100 WALDORF AVENUE                                                                      PENNSAUKEN        NJ         08110
COLON, LUZ                                                                      66 B GARDEN DR                                                                           ELMWOOD PARK      NJ         07407
COLON, TYLER                                                                    577 BROAD STREET                                                                         CARLSTADT         NJ         07072
Columbia Gas of Ohio Inc                                                        P.O. Box 742510                                                                          Cincinnati        OH         45274-2510
Columbia Gas of Ohio Inc                                                        290 W Nationwide Blvd                                                                    Columbus          OH         43215-2561
Columbia Gas of PA                                                              P.O. Box 742537                                                                          Cincinnati        OH         45274-2537
Columbia Gas of PA                                                              121 Champion Way, Ste 100                                                                Canonsburg        PA         15317-5817
COLUMBUS DISTRIBUTING CO                                                        4949 FREEWAY DRIVE EAST                                                                  COLUMBUS          OH         43229
COMBS, BRIDGET                                                                  13201 GOODMAN ST APT 2205                                                                OVERLAND PARK     KS         66213
COMBS, KAYLA                                                                    840 STONECREST DR                                                                        LANSING           KS         66043
COMC Property Owners Association Inc         c/o Jones Lang LaSalle             400 Interpace Pkwy, Bldg D, Ste 150                                                      Parsippany        NJ         07054
COMCAST                                                                         PO BOX 3001                                                                              SOUTHEASTERN      PA         19398-3001
Comcast                                                                         P.O. Box 70219                                                                           Philadelphia      PA         19176
Comcast                                                                         1701 John F Kennedy Blvd                                                                 Philadelphia      PA         19103-2838
COMCAST CABLE COMMUNICATIONS
MANAGEMENT, LLC                                                                 600 GALLERIA PARKWAY SE # 1100                                                           ATLANTA           GA         30339
COMCAST CABLE COMMUNICATIONS
MANAGEMENT, LLC                                                                 676 ISLAND POND RD                                                                       MANCHESTER        NH         03109
COMDATA                                                                         5301 MARYLAND WAY                                                                        BRENTWOOD         TN         37027
COMDATA NETWORK, INC                                                            5301 MARYLAND WAY,                                                                       BRENTWOOD         TN         37027
COMMERCIAL APPLIANCE REPAIR INC                                                 7200 W. 132nd St STE 160                                                                 Overland Park     KS         66213
COMMERCIAL EQUIPMENT SERVICES CO                                                70 GREENWOOD                                                                             FAYETTEVILLE      AR         72701
COMMERCIAL FOODSERVICE REPAIR                                                   PO BOX 638959                                                                            Cincinnati        OH         45263-8959
Commercial Kitchen Services Inc.                                                808 Hanley Industrial Ct.                                                                St. Louis         MO         63144
COMMERCIAL PARTS & SERVICE                                                      PO BOX 36441                                                                             CINCINNATI        OH         45236
COMMERCIAL SALES INC                                                            7540 MANCHESTER TRWY                                                                     KANSAS CITY       MO         64132
Commissioner of Health Services                                                 360 Yaphank Ave                               Food Control Suite 2A                      Yaphank           NY         11980
COMMONWEALTH OF PA                           UNITED INDUSTRIAL PARK             98 VANADIUM ROAD BLDG D                                                                  BRIDGEVILLE       PA         15017


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                                 Page 27 of 141
                                                                     Case 19-12416-MFW              Doc 3           Filed 11/14/19                 Page 29 of 142
                                                                                                             Creditor Matrix



                  CreditorName                              CreditorNoticeName                 Address1                                 Address2                  Address3                  City        State       Zip      Country
COMO, ALLYSON                                                                    832 MEADOW LN                                                                                       SYCAMORE        IL         60178
COMPOSANO, ALISIA                                                                9 ANDOVER CT                                                                                        SOUTH ELGIN     IL         60177
COMPTON, JENNIFER                                                                15650 GARDNER WEST RD                                                                               GARDNER         KS         66030
COMUNALE, DANIEL                                                                 671 EAST DR                                                                                         LINDENHURST     NY         11757
CONCEPCION, KASSANDRA                                                            13354 SW 46 TERRACE                                                                                 MIAMI           FL         33175
CONCEPTION, JOSEPH                                                               310 JACKSON STREET                                                                                  HOBOKEN         NJ         07030
CONFER RBR LLC/RBR MELVILLE SNOW
CONTRACTORS                                                                      434 OLD SUFFOLK AVE                                                                                 ISLANDIA        NY         11749
Confluence Graphics, Inc.                                                        265 East Hampton Avenue                                                                             Milwaukee       WI         53217
CONFORTI, JORDAN                                                                 2559 WALNUT AVE                                                                                     GENEVA          IL         60134
CONLEY, BRIAN                                                                    4525 BLACKHAWK LANE                          #102                                                   LISLE           IL         60532
CONLEY, JEFFREY                                                                  200 SHADY ROCK LANE                                                                                 OFALLON         MO         63368
CONLON, STACY                                                                    77 KENNEDY BLVD                                                                                     BAYONNE         NJ         07002
Connecticut Department of Revenue Services    Department of Revenue Srvices      450 Columbus Blvd., Ste 1                                                                           Hartford        CT         06103
CONNECTICUT DISTRIBUTORS                                                         PO BOX 487                                                                                          STRATFORD       CT         06615
Connecticut Natural Gas Corp                                                     P.O. Box 847820                                                                                     Boston          MA         02284-7820
Connecticut Natural Gas Corp                                                     77 Hartland St Fl 4                                                                                 East Hartford   CT         06108-6201
CONNECTICUT NATURAL GAS CORPOR                                                   PO BOX 847820                                                                                       BOSTON          MA         02284-7820
Connecticut Shellfish Company                                                    26 East Industrial Road                                                                             Branford        CT         06770
CONNECTICUT-CCSPC                                                                PO BOX 990032                                                                                       HARTFORD        CT         06199
CONNOR, ALLEN                                                                    748 CHURCH LANE                                                                                     YEADON          PA         19050
CONNOR, MARCUS                                                                   5555 N SHERIDAN RD                           801                                                    CHICAGO         IL         60640
CONNORS, MARINA                                                                  1556 MARY ELLEN COURT                                                                               MCLEAN          VA         22101
CONOVER, TIA                                                                     90 NEILSON STREET                            APT 11K                                                NEW BRUNSWICK   NJ         08901

CONQUEST FINANCIAL MANAGEMENT CORP                                               11451 NW 36TH AVE                                                                                   MIAMI           FL         33167
Consolidated Communications of Pennsylvania
Company                                                                          P.O. Box 66523                                                                                      St Louis        MO         63166-6523
Consolidated Communications of Pennsylvania
Company                                                                          4008 Gibsonia Road                                                                                  Gibsonia        PA         15044
CONSOLIDATED COMMUNICATIONS, INC                                                 4008 GIBSONIA ROAD                                                                                  GIBSONIA        PA         15044
Constangy Brooks, Mith & Prophete LLP         Billing Department                 PO Box 102476                                                                                       Atlanta         GA         30368-0476
Constangy, Brooks, Smith & Prophete LLP                                          P.O. Box 102476                                                                                     Atlanta         GA         30368-0476
CONSTANTINE, TAYLOR                                                              8 TARA LANE                                                                                         MONTVILLE       NJ         07045
CONSTELLATION NEWENERGY - GAS
DIVISION, LLC                                                                    PO BOX 4911                                                                                         HOUSTON         TX         77210
CONSTELLATION NEWENERGY, INC                  ATTN CONTRACT ADMINISTRATION       1001 LOUISIANA ST                            CONSTELLATION SUITE 2300                               HOUSTON         TX         77002
CONSTELLATION NEWENERGY, INC                  ATTN CONTRACT ADMINISTRATION       1221 LAMAR ST SUITE 750                                                                             HOUSTON         TX         77010
CONSTELLATION NEWENERGY, INC                                                     900A LAKE STREET                             SUITE 2                                                RAMSEY          NJ         07446
Constellation NewEnergy, Inc.                                                    15246 COLLECTIONS CENTER DR                                                                         Chicago         IL         60693
Constellation NewEnergy, Inc.                                                    P.O. Box 4640                                                                                       Carol Stream    IL         60197-4640
Constellation NewEnergy, Inc.                                                    750 East Pratt Street                                                                               Baltimore       MD         21202
Consumers Energy                                                                 P.O. Box 740309                                                                                     Cincinnati      OH         45274-0309
Consumers Energy                                                                 4000 Clay Avenue Southwest                   PO Box 201                                             Grand Rapids    MI         49501
CONSUMERS PACKING COMPANY                                                        1301 Carson Drive                                                                                   Melrose Park    IL         60160
CONTINENTAL/GALLERIA LP                                                          PO BOX 209266                                                                                       AUSTIN          TX         78720-9266
CONTINENTAL/GALLERIA, LP                                                                                                      c/o RREEF Management
                                              Galleria/Continental LP            ATTN ASSET MANAGER                           Company                     200 Crescent Court, #560   Dallas          TX         75201
CONTINENTAL/GALLERIA, LP                      C/O CONTINENTAL REAL ESTATE                                                     150 E BROAD STREET, SUITE
                                              COMPANIES                          ATTN PROPERTY MANAGEMENT                     800                                                    COLUMBUS        OH         43215
CONTRERA, FERNANDO                                                               9305 HARRISON ST                             APT 832                                                KANSAS CITY     MO         64131
CONTRERAS, MARIO                                                                 1050 PARK AVE APT 1112                                                                              CARROLLTON      TX         75006
CONTRERAS, RONI                                                                  6163 GLEN EAGLES.CT.                                                                                FALLS CHURCH    VA         22044
CONVENTION & VISITORS BUREAU OF
GREATER KC                                                                       1321 BALTIMORE AVE                                                                                  KANSAS CITY     MO         64105
CONVERT, ANTHONY                                                                 1324 EAST 59TH ST.                           SAME                                                   KANSAS CITY     MO         64110
COOK COUNTY REVENUE DEPARTMENT                                                   118 N CLARK ST #1160                                                                                CHICAGO         IL         60602
COOK, C.                                                                         3168 KINGBIRD LANE                                                                                  NAPERVILLE      IL         60564
COOK, MATTHEW                                                                    411 JANES AVE APT 301                                                                               BOLINGBROOK     IL         60440
COOK, MICHAEL                                                                    37235 DETROIT ROAD                           APT 3                                                  AVON            OH         44011
COOKE, DAVID                                                                     4152 WOODBRIDGE DR                                                                                  LANSING         MI         48911
COOKE, ESMERALDA                                                                 15550 KNOLL TRAIL DRIVE                      1308                                                   DALLAS          TX         75248
COOKE, EVAN                                                                      3627 SCHILLINGER CT                                                                                 NAPERVILLE      IL         60564


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                                Page 28 of 141
                                                                     Case 19-12416-MFW            Doc 3          Filed 11/14/19                  Page 30 of 142
                                                                                                         Creditor Matrix



                  CreditorName                            CreditorNoticeName                     Address1                             Address2           Address3              City      State       Zip      Country
COOL, JAMIE                                                                    411 CARROLLTON DR                                                                    WENTZVILLE        MO         63385
COONS, M.                                                                      10025 E 96 ST                               10025 E 96 ST                            KANSAS CITY       MO         64134
COOPER, C.                                                                     7609 W 98TH ST                                                                       OVERLAND PARK     KS         66212
COOPER-KOWALESKI, MARINA                                                       315 WOODLAWN AVE                            135                                      OFALLON           MO         63366
COPENHAVER, MADISON                                                            2758 CASTLE BLUFF CT SE                     APT 203                                  KENTWOOD          MI         49512
COPPINGER, PARRIS                                                              10231 CUMBERLAND POINTE BLVD                                                         NOBLESVILLE       IN         46060
COPPOCK, SAWYER                                                                611 W NATIONAL AVE                                                                   MILWAUKEE         WI         53204
Coravin Inc.                                                                   800 District Ave Ste 400                                                             Burlington        MA         01803-5136
CORBETT, STEPHANIE                                                             87 BEAVER AVENUE                                                                     WHITING           NJ         08759
CORDA, CHRISTINE                                                               22647 PEACHTREE LANE                                                                 ROCKY RIVER       OH         44116
CORDERO, JONATHAN                                                              50 WILLARD ST                               APT 312                                  HARTFORD          CT         06105
CORDERO, NELSON                                                                45 RIVER DRIVE                                                                       PASSAIC           NJ         07055
CORDOVA, MAURICE                                                               2542 PLAINFIELD AVE NE                                                               GRAND RAPIDS      MI         49505
CORDOVA, MEGHAN                                                                428 TROTTI COVE                                                                      CIBOLO            TX         78108
CORELL, KYLIE                                                                  1856 ROSEWOOD SE                                                                     GRAND RAPIDS      MI         49506
Corepoint TRS LLC                                                              5423 N. Port Washington Rd                                                           Glendale          WI         53217
CORNEJO XIQUI, LUIS                                                            56 S 28TH STREET                                                                     CAMDEN            NJ         08105
CORNERSTONE COMMUNICATIONS                                                     1449 W LARK INDUSTRIAL DRIVE                                                         FENTON            MO         63026
CORNERSTONE COMMUNICATIONS INC                                                 1449 W. Lark Industrial Drive                                                        Fenton            MO         63026
CORONA, ELADIO                                                                 809 E MAIN ST APT. 303                                                               WEST CHICAGO      IL         60185
CORONA, JOSE                                                                   1030 CEDAR BRIDGE AVE                                                                BRICK             NJ         08723
CORONA, MONICA                                                                 404 STEVENSON ST                                                                     MARENGO           IL         60152
CORONADO, ALEXANDER                                                            816 VALENTINE RD                                                                     KANSAS CITY       MO         64111
CORONADO, TANIA                                                                437 N 22ND ST                                                                        KANSAS CITY       KS         66102
CORP, CHRISTOPHER                                                              5108 S NECESSARY CT                                                                  BLUE SPRINGS      MO         64015-2255
CORP, SUSAN                                                                    1109 S MINTON                                                                        INDEPENDENCE      MO         64056
CORP, SUSAN                                                                    1109 S MINTON RD                                                                     INDEPENDENCE      MO         64056
Corporate Services Consultant LLC                                              P.O. Box 1048                                                                        Dandridge         TN         37725
Corporate Services Consultant LLC                                              1015 N. Gay Street                          PO Box 1048                              Dandridge         TN         37725
Corporation Service Company                                                    P O Box 13397                                                                        Philadelphia      PA         19101
CORRALEZ, DAVID                                                                418 OMAHA AVE                               APT. 2                                   NORFOLK           NE         68701
CORREALE-OTTO, ALEXANDRIA                                                      28 WESLAKE DR                                                                        FAIRVIEW HEIGHT   IL         62208
CORTES, AMBER                                                                  435 CONCORD PL                                                                       SAN ANTONIO       TX         78201
CORTES, REINO                                                                  4211 PALISADES AVENUE                                                                UNION CITY        NJ         07087
CORTEZ, JOSE                                                                   5850 BELTLINE RD APT 710                                                             DALLAS            TX         75240
COSCINO, M.                                                                    100 BELLEPLAINE AVE                                                                  PARK RIDGE        IL         60068
COSCINO, MATTEO                                                                100 BELLEPLAINE AVE                                                                  PARK RIDGE        IL         60068
COSENTINO, PETER                                                               184 VALLEY VIEW DRIVE                                                                ROCKAWAY          NJ         07866
COSGROVE, MATTHEW                                                              322 ROCKHILL ROAD                                                                    PITTSBURGH        PA         15243
COSKEY, RICHARD                                                                139 OAKLEY AVE                                                                       KANSAS CITY       MO         64321
COSTELLO, KATHERINE                                                            531 CARLYSLE DRIVE #10                                                               CLARENDON HILLS   IL         60514
COSTELLO, RONIN                                                                104 CRESTVIEW COURT                                                                  MULLICA HILL      NJ         08062
COTO, JOSE                                                                     800 CLOCKS BOULEVARD                                                                 MASSAPEQUA        NY         11758
COTTER, CHRIS                                                                  7017 BRANDYWINE RD                                                                   PARMA HEIGHTS     OH         44130
COTTER, MAGGIE                                                                 1715 US HIGHWAY 46                          APT. 456                                 PARSIPPANY        NJ         07054
Country Clean Inc                                                              Box 2128 Wanamassa, NJ 07712                                                         Wanamassa         NJ         07712
Country Clean Inc                           Attn Frank Pavia, President        1703 Valley Road                                                                     Ocean             NJ         07712
COUNTY BEVERAGE COMPANY                                                        1290 SE HAMBLEN RD.                                                                  LEES SUMMIT       MO         64081
County of Eaton                                                                1045 Independence Blvd                                                               Charlotte         MI         48813
COUNTY OF FAIRFAX FIRE PREVENTION                                              12099 Government Center Pkwy 3rd Floor                                               FAIRFAX           VA         22035
COURT OFFICER KAVANAGH                                                         PO BOX 1702                                                                          MORRISTOWN        NJ         07962-1702
COURTNEY MARTINEZ                                                              25406 W 95TH LANE # 1903                                                             LENEXA            KS         66227
COVELL, ANTHONY                                                                1223 INGLESIDE AVE                                                                   MCLEAN            VA         22101
COVERALL OF COLUMBUS INC                                                       2955 MOMENTUM PLACE                                                                  CHICAGO           IL         60689
COVINGTON, COREY                                                               13332 DOVE RANCH ROAD                                                                ROANOKE           TX         76262
COWELL, JESSE                                                                  300 LOOKOUT AVENUE                          B8                                       HACKENSACK        NJ         07601
COWELL, MICHAEL                                                                1735 N. MARYWOOD AVE APT 203                                                         AURORA            IL         60505
COWEN, KEE-LYN                                                                 8404 WEDD STREET                            APT B                                    OVERLAND PARK     KS         66212
Cox Business                                                                   P.O. Box 248871                                                                      Oklahoma City     OK         73124-8871
Cox Business                                                                   6205-B Peachtree Dunwoody Road                                                       Atlanta           GA         30328
Cox Business 826                                                               Dept. 781110                                P.O. BOX 78000                           Detroit           MI         48278-1110
Cox Business 826                                                               6205-B Peachtree Dunwoody Road                                                       Atlanta           GA         30328



          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                                               Page 29 of 141
                                                                      Case 19-12416-MFW                        Doc 3           Filed 11/14/19                  Page 31 of 142
                                                                                                                        Creditor Matrix



                CreditorName                                CreditorNoticeName                             Address1                                 Address2           Address3              City    State      Zip       Country
COX COMMUNICATIONS OHAMA, LLC DBA COX
NEBRASKA TELECOM                                                                            401 N 117TH STREET                                                                    OMAHA             NE       68154
COX COMMUNICATIONS, INC                                                                     P.O. Box 78000                               Dept. 781114                             Detroit           MI       48278-1114
Cox Communications, Inc.                                                                    Dept. 781114                                 Dept. 781114                             Detroit           MI       48278-1114
Cox Communications, Inc.                                                                    P.O. Box 2742                                                                         Omaha             NE       68103
Cox Communications, Inc.                                                                    6205-B Peachtree Dunwoody Road                                                        Atlanta           GA       30328
COXCOM, LLC COX ARKANSAS TELCOM, LLC
                                                                                            6301 WATERFORD BLVD                                                                   OKLAHOMA CITY     OK       73118
COXCOM, LLC dba COX BUSINESS                                                                3080 CENTREVILLE ROAD                                                                 HERNDON           VA       20171
COXCOM, LLC DBA COX RHODE ISLAND
TELECOM                                                                                     170 UTOPIA ROAD                                                                       MANCHESTER        CT       06040
COYLE, MEGAN                                                                                1008 MONMOUTH AVE                                                                     TOMS RIVER        NJ       08757
COYNE, JESSICA                                                                              3310 S CREEK DR SE                           APT 104                                  KENTWOOD          MI       49512
COYNE, S.                                                                                   119 ORDALE BLVD                                                                       PITTSBURGH        PA       15228
COZZI, ASHLEY                                                                               80 EAST WILSON CIRCLE                                                                 RED BANK          NJ       07701
COZZINI BROTHERS INC                                                                        350 HOWARD AVENUE                                                                     DES, PLAINES      IL       60018
CPS Energy                                                                                  P.O. Box 2678                                                                         San Antonio       TX       78289-0001
CPS Energy                                                                                  2305 Maxwell Dr                                                                       Midland           TX       79705
CRABB, TARA                                                                                 15393 YORKLEIGH DR                                                                    LANSING           MI       48906
CRAIG, PHILIP                                                                               9523 SANDY RIDGE WAY                                                                  SAN ANTONIO       TX       78239
CRAINE, MADONNA                                                                             200 CIRCLEVIEW DR. N                                                                  HURST             TX       76054
Cranberry Township                                                                          2525 Rochester Rd STE 400                                                             Cranberry TWP     PA       16066
CRANDALL, JASMINE                                                                           12 HARRAWAY LANE                                                                      CINNAMINSON       NJ       08077
Crawford Mechanical                                                                         3445 Morse Road                                                                       Columbus          OH       43231
CRAWFORD SALES CO                                                                           1377 S HAMILTON CIRCLE                       PO BOX 156                               OLATHE            KS       66051
CRAWFORD, KEVIN                                                                             3937 PENNSYLVANIA AVE                                                                 WASHINGTON        WA       20020
CRAWFORD, SYDNEI                                                                            3315 N 103RD PLACE                                                                    KANSAS CITY       KS       66109
Cream Wine Company, LLC                                                                     2455 S. Damen Ave Ste 900                                                             Chicago           IL       60608
Cream-O-Land Dairy Inc.                                                                     PO Box 146                                                                            Florence          NJ       08518
Creative Communtiy Living of CT, Inc                                                        60 Church St.                                                                         Manchester        CT       06040
CREATIVE CONSUMER CONCEPTS INC                                                              PO BOX 88016                                 BIN #150016                              Milwaukee         WI       53288-8016
CREATIVE CONSUMER CONCEPTS, INC                                                             10955 GRANADA LANE                                                                    OVERLAND PARK     KS       66211
Creve Coeur Restaurant Partnership            c/o Mary R. Wolfe Real Estate Management
                                              Company                                       225 S Meramac                                                                         St Louis          MO       63105
Creve Coeur Restaurant Partnership            c/o Stephen Wolff, Trustee, General Partner   225 S Meramec, Suite 301                                                              St Louis          MO       63105
CREVE COEUR-OLIVETTE CHAMBER OF
COMMERCE                                                                                    10950 OLIVE BLVD., STE. #101                                                          CREVE COEUR       MO       63141
Creve Coeur-Olivette Chamber of Commerce                                                    10950 Olive Blvd Suite 101                                                            Creve Couer       MO       63141
CREWS, ALLISON                                                                              5516 GENESTA WALK                            5516                                     ST LOUIS          MO       63123
CREWS, DEVANTE                                                                              166 JONES AVE                                                                         NEW BRUNSWICK     NJ       08901
CREWS, ROBERT                                                                               7 BEAR CREEK DR.                                                                      WENTZVILLE        MO       63385
CRIDER, CZERNEY                                                                             8102 SLEEPY FOREST                                                                    SAN ANTONIO       TX       78239
CRISPIN, CARLA                                                                              390 HAMILTON STREET                          APT B                                    SOEMRSET          NJ       08873
CRISPIN, CRISTINA                                                                           10 SUYDAM ST.                                13                                       NEW BRUNSWICK     NJ       08901
CROCKER, DALE                                                                               43 HILLSIDE DRIVE                                                                     ELLINGTON         CT       06029
CROCKER, PAIGE                                                                              2501 LESLIE                                                                           OVERLAND          MO       63114
CROOKS, CASSANDRA                                                                           8139 HOLMES APT 202                                                                   KANSAS CITY       MO       64131
CROSBY, NIJA                                                                                273 FRANKLIN BLVD                            26                                       SOMERSET          NJ       08873
Cross Ventures Inc.                                                                         2990 Franklin Ave SW                         STE 113A                                 Grandville        MI       49418
CROSS, SHAYLA                                                                               210 N. 17TH ST.                              APT 1007                                 ST. LOUIS         MO       63103
CROSSON, DYLAN                                                                              524 FRANKLYNN DR                             6                                        LANSING           MI       48917
CROSSON, STACY                                                                              524 FRANKLYNN DR #6                                                                   LANSING           MI       48917
CROW, ASHLEY                                                                                702 NW OBRIEN RD                                                                      LEES SUMMIT       MO       64063
CROWE, AARON                                                                                306 E UNION AVE                                                                       WHEATON           IL       60187
Crown Linen Servce Inc                                                                      15 Technology Way                                                                     Nahua             NH       03060
CROWN LINEN SERVICE INC                                                                     215 S Jefferson St                                                                    MEXICO            MO       65265
Crown Trophy - River Edge                                                                   488 Kinderkamack Rd                                                                   River Edge        NJ       07661
CRUCET, HUGO                                                                                4115 MEDFORD DR                              APT #30                                  ANNANDALE         VA       22003
Crum & Forster                                                                              305 Madison Ave.                                                                      Morristown        NJ       07960
CRUMER, LATACHA                                                                             7224 PERSHING AVE                                                                     UNIVERSITY CITY   MO       63103
CRUZ MORENO, JOSE                                                                           90 HANCOCK AVENUE                            2R                                       JERSEY CITY       NJ       07307
CRUZ Z, ZENAYDA                                                                             172 STEELE PLACE                                                                      AMITYVILLE        NY       11701
CRUZ, ADAN                                                                                  659 E 22ND STREET                                                                     PATERSON          NJ       07514


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                                           Page 30 of 141
                                                                  Case 19-12416-MFW             Doc 3         Filed 11/14/19                  Page 32 of 142
                                                                                                      Creditor Matrix



                  CreditorName                           CreditorNoticeName                   Address1                             Address2           Address3              City      State       Zip      Country
CRUZ, ANTHONY                                                                 32 WEST 18TH                              5                                        BAYONNE           NJ         07002
CRUZ, CAITLIN                                                                 374 PLEASANT AVE                                                                   CLIFFSIDE PARK    NJ         07010
CRUZ, D.                                                                      13045 SW 68 STREET                        APT. 203                                 MIAMI             FL         33183
CRUZ, JORGE                                                                   4 CARROLL ST                                                                       HICKSVILLE        NY         11801
CRUZ, JOSE                                                                    1S118 HOIYOKE LN                                                                   VILLA PARK        IL         60181
CRUZ, JOSE                                                                    1628 S 20TH ST                                                                     PHILADELPHIA      PA         19145
CRUZ, JUAN                                                                    523 LONGHORN TRL                                                                   SEGUIN            TX         78155
CRUZ, KEVIN                                                                   3515 ASPEN ST                                                                      PHILADELPHIA      PA         19104
CRUZ, LINDA                                                                   193 ORIENT ST                             3RD FLOOR                                BAYONNE           NJ         07002
CRUZ, MARIBEL                                                                 23-03 ROSALIE STREET                                                               FAIRLAWN          NJ         07410
CRUZ, NATHALY                                                                 80 VAN BUREN STREET                                                                PASSAIC           NJ         07055
CRUZ, ROBERTO A.                                                              84 A CAMBRIDGE STREET                                                              MANCHESTER        CT         06042
CRUZ, ROBIN                                                                   182 COLUMBIA AVENUE                       2                                        JERSEY CITY       NJ         07307
CRUZ, RUFINO                                                                  542 38TH STREET                           APT 5                                    UNION CITY        NJ         07087
CRUZ, SILVERIO                                                                1508S 74TH ST                                                                      WEST ALLIS        WI         53214
CRUZ, TOMAS                                                                   1100 PATRICIA APT. 303                                                             SAN ANTONIO       TX         78213
CRUZAN, ANDREW                                                                14890 E. 206 STREET                                                                NOBLESVILLE       IN         46060
CRUZ-CRUZ, JUAN                                                               11851 W. 95TH ST.                                                                  OVERLAND PARK     KS         66214
CRUZ-MARTINEZ, FLORENCIO                                                      1006 S 20TH ST                                                                     MILWAUKKE         WI         53204
Crystal Heating and Cooling Services INC                                      PO BOX 378                                                                         Crystal City      MO         63019
CT Corporation                                                                PO Box 4349                                                                        Carol Stream      IL         60197-4349
CT DEPARTMENT OF LABOR                                                        20 FOLLY BROOK BLVD                                                                WETHERSFIELD      CT         06109
CT DEPARTMENT OF REVENUE                                                      450 COLUMBUS BLVD                         SUITE 1                                  HARTFORD          CT         06103
CT STATE FRATERNAL ORDER OF POLICE                                            1 GROVE PL                                                                         NEW BRITAIN       CT         06053
CUATLACUATL, RAUL                                                             2827 WHITE KNIGTH BLVD B                                                           INDIANAPOLIS      IN         46229
CUATLATL, JOSE                                                                9465 SAN JACINTO DR. APT.B                                                         INDIANAPOLIS      IN         46250
CUBBERLEY, CAMRYN                                                             180 FRANKLIN CORNER ROAD                  I8                                       LAWRENCE          NJ         08648
CUC, ANGEL                                                                    112 LIBERTY STREET                                                                 TRENTON           NJ         08611
CUCUKOW, SARA                                                                 104 W RIDING ROAD                                                                  CHERRY HILL       NJ         08003
CUDDY, STEPHEN                                                                472 OAKLAWN DRIVE                                                                  PITTSBURGH        PA         15241
CUEL, DANIEL                                                                  2528 W FLOURNOY ST.                                                                CHICAGO           IL         60612
CUELLO, BRYAN                                                                 2745 BIRCHCREST DR. SE                    APT #701                                 GRAND RAPIDS      MI         49506
CUFFIE, DEMETRIUS                                                             1109 KIMBALL ST                                                                    PHILADELPHIA      PA         19147
CUISINE SOLUTIONS INC                                                         PO BOX 79525                                                                       BALTIMORE         MD         21279-0525
Culinaria                                                                     1248 Austin Highway #106-134                                                       San Antonio       TX         78209
CULLEN, ALEXANDRA                                                             959 S CASSINGHAM RD                                                                BEXLEY            OH         43209
CULLIGAN DUPAGE SOFT WATER SERVICE
INC                                                                           120 BRIDGE STREET                                                                  WHEATON           IL         60187
CULLIGAN OF CEDARBURG                        DEPT 8502                        PO BOX 77043                                                                       MINNEAPOLIS       MN         55480-7743
Culligan of Greater Kansas City                                               PO Box 2170                                                                        Olathe            KS         66051
CULLIGAN OF GREATER KANSAS CITY                                               P O BOX 2170                                                                       OLATHE            KS         66061
CULLIGAN WATER CONDITIONIN INC                                                3460 DUNCKEL RD                                                                    LANSING           MI         48911
CULLIGAN WATER CONDITIONING                                                   9400 ENTERPRISE DRIVE                                                              MOKENA            IL         60448-8321

CULLIGAN WATER OF GRT KANSAS/TOPEKA                                           PO BOX 843142                                                                      KANSAS CITY       MO         64184-3142
CULLINAN, SEAN                                                                812 BENTON BLVD                                                                    KANSAS CITY       MO         64124
CULP, ALLYSON                                                                 607 LOCUST STREET                                                                  CORAOPOLIS        PA         15108
CUMMENS, TYLER                                                                3532 N OTTAWA                                                                      CHICAGO           IL         60634
CUNNINGHAM, CLAIRE                                                            32 EAST MAYER DRIVE                                                                SUFFERN           NY         10901
CUNNINGHAM, CRYSTAL ROSE                                                      24 WAGNER ST                                                                       HAMILTON          NJ         08610
CUNNINGHAM, JOSHUA                                                            26 CHURCH ST                                                                       PORTLAND          CT         06480
CUNNINGHAM, TAYLOR                                                            173 E. 11TH AVENUE                                                                 COLUMBUS          OH         43201
CURCIO, MARIA                                                                 4705 OLD OAKS DR                                                                   LISLE             IL         60532
CURCIO, NICOLE                                                                1632 QUAIL ROAD                                                                    TOMS RIVER        NJ         08753
CURRY ITO, RODRIGO                                                            114 DULLES DRIVE                                                                   DUMONT            NJ         07628
CURRY, JULIE                                                                  820 MCCLELLAND                                                                     FINLEYVILLE       PA         15332
CURRY, MOLLY                                                                  9914 WHEELING AVE                                                                  KANSAS CITY       MO         64134
CURRY, SAVANNAH                                                               9701 SOUTH PERDUE ROAD                                                             GRAIN VALLEY      MO         64029
CURRY, TERRENCE                                                               501 S 20TH ST                                                                      BELLEVILLE        IL         62226
CURTIN, JULIE                                                                 141 MISSION PARKWAY                                                                NEW CENTURY       KS         66031
CURTIS, BRETT                                                                 322 N 153RD CIR                                                                    OMAHA             NE         68154
CURTISS, BRITTON                                                              427 OAK MEADOW DR                                                                  MIDDLEVILLE       MI         49333
CUSICK, WILLIAM                                                               914 TAM O SHANTER DR                                                               KANSAS CITY       MO         64145


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                           Page 31 of 141
                                                                Case 19-12416-MFW                  Doc 3           Filed 11/14/19                    Page 33 of 142
                                                                                                          Creditor Matrix



            CreditorName                               CreditorNoticeName                    Address1                                   Address2             Address3            City      State       Zip      Country
CUSTOM COLOR CORPORATION                                                      14320 West 101st Terrace                                                                  Lenexa            KS       66215

CUSTOMER ASSET CONSULTING GROUP, INC.                                         100 W. HILLCREST BLVD., SUITE 406                                                         SCHAUMBURG        IL       60195
Customer Asset Consulting Group, Inc. Attn Cardina Morabito                   100 W. Hillcrest Blvd.                        Ste. 406                                    Schaumburg        IL       60195
CVETAS, SUZANNE                                                               4925 GRAND AVE                                                                            OMAHA             NE       68104
CYGAN, DANIEL                                                                 487 WOOD-RIDGE AVE                                                                        WOOD-RIDGE        NJ       07075
CYIARK, BILLIE                                                                4018C W GOOD HOPE RD                                                                      MILWAUKEE         WI       53209
CYNTHIA DILLARD PARRES                                                        3027 W. 84TH PLACE                                                                        LEAWOOD           KS       66206
CZERWINSKI, BART                                                              13 RONIT DRIVE                                                                            EWING             NJ       08638
CZISCHKI, CORRIN                                                              1034 BIG EAGLE TRL                                                                        CAROL STREAM      IL       60188
CZYZEWSKI, MARISSA                                                            16 BROOKWOOD ROAD                                                                         TOWACO            NJ       07082
D & B POWER ASSOC INC                                                         453 DUNHAM RD 100                                                                         SAINT CHARLES     IL       60174-1438
D & D Perfection Irrigation Inc                                               245 Centereach Mall                           Unit 182                                    Centereach        NY       11720
D & J GARCIA SERVICES, INC                                                    2401 BROOK CREST DRIVE                                                                    GARLAND           TX       75040
D & S VENTURES OF KS LLC DBA LICENSE
SOLUTIONS                                                                     3316 W 79TH ST                                                                            PRAIRIE VILLAGE   KS       66208
D ALESSANDRO, RYAN                                                            50 FOX PLACE                                                                              HICKSVILLE        NY       11801
D Lariat D Enterprises, Inc                                                   2117 W Euless Blvd                                                                        Euless            TX       76040
D&G ENTERPRISES LLC                                                           10931 W. 97TH CIR                                                                         OVERLAND PARK     KS       66214-2801
D&J Garcia Services Inc.                                                      2401 Brook Crest Drive                                                                    Garland           TX       75040
D&S VENTURES OF KS LLC                                                        3316 W 79TH ST                                                                            PRAIRIE VALLEY    KS       66208
DAAROL, JONATHAN CLYDE                                                        6037 N ELSTON AVE                             UNIT 2                                      CHICAGO           IL       60646
DACHIARDI, DANICA                                                             99 DOVER RD                                                                               COLONIA           NJ       07067
DACKO, ETHAN                                                                  1228 CHAMPION FOREST COURT                                                                WHEATON           IL       60187
DAGONDON, AIZA MYLEN                                                          8 COLUMBIA DRIVE                              APT 1B                                      BRIDGEWATER       NJ       08807
DAGOSTA, NICHOLAS                                                             163 ROOSEVELT AVENUE                                                                      MASSAPEQUA PARK   NY       11762
DAILEY, BENJAMIN                                                              12460 S ELLSWORTH ST                                                                      OLATHE            KS       66062
DAILEY, JOHN                                                                  2538 MCGUFFEY RD.                                                                         COLUMBUS          OH       43211
DAILEY, KAYLA                                                                 9521 W. 53RD ST.                                                                          MERRIAM           KS       66203
DAILY, EMMA                                                                   19544 SILVER SPRING DR                                                                    NOBLESVILLE       IN       46062
DAIN, CHRISTOPHER                                                             11 GEROLD LANE                                                                            BELLEVILLE        IL       62223
DALEY, CHRISTOPHER                                                            18182 SOUTHDALE PLAZA                                                                     OMAHA             NE       68135
DALLAS COUNTY TEXAS                                                           1201 ELM STREET                               SUITE 2600                                  DALLAS            TX       75270
DALTRY, IKIE                                                                  4633 WEST VILLARD AVENUE                                                                  MILWAUKEE         WI       53218
DALZELL, DANIELLE                                                             28 E LARKSPUR LANE                                                                        BRISTOL           IL       60512
DAMATO, GINA                                                                  40 NORTH RAILROAD AVENUE                                                                  MAHWAH            NJ       07430
DAMATO, TRISHA                                                                33 WOODSIDE AVE                                                                           NEWTON            NJ       07860
DAMIANI, ALISSA                                                               308 BLAZE MOON                                                                            CIBOLO            TX       78108
DAMKE, JORDEN                                                                 16327 S CHURCH ST                                                                         OLATHE            KS       66062
DAN HENRY DISTRIBUTING                                                        5500 AURELIUS RD                                                                          LANSING           MI       48911
Danada Centers, Inc.                                                          c/o Kennedy Associates Real Estate
                                      Attn David Wexler                       Counsel, Inc.                                 2400 Financial Center Building              Seattle           WA       98161
Danada centers, LLC                   Grosvernor USA                          Attn Asset Manager                            1 California, Suite 2500                    San Francisco     CA       94111
DANBACK, LISA                                                                 739 MARSHALL AVE                              APT A                                       WEBSTER GROVES    MO       63119
DANDREA, PETER                                                                1011 SAW LEA DR                               B                                           LEES SUMMIT       MO       64081
Daniel Bubien                                                                 217 University Dr                                                                         Aliquippa         PA       15001
DANIEL, STEVEN                                                                691 NORTH 5TH STREET                                                                      NEWARK            NJ       07107
Daniel/Metcalf Associates Partnership                                         c/o Block & Company, Inc. and Daniel Realty
                                      Daniel Metcalf Associates Partnership   Company                                       608 W 47th Street                           Kansas City       MO       64112
DANIELS, CODY                                                                 3148 HICKORY ST                                                                           ST LOUIS          MO       63104
DANIELS, GABRIEL                                                              9800 BELMONT                                                                              KANSAS CITY       MO       64134
DANIS, DOGAN                                                                  1801 ANDERSON RD                                                                          FALLS CHURCH      VA       22043
DANNER, TAMMY                                                                 413 SE LANA CT                                                                            LEES SUMMIT       MO       64063
DANYO, RYAN                                                                   1015 BRUNSWICK AVENUE                                                                     LAWRENCEVILLE     NJ       08648
Daren Hickman                                                                 6825 HWY 131                                                                              Odessa            MO       64076
DARLING INTERNATIONAL INC                                                     PO BOX 552210                                                                             DETROIT           MI       48255-2210
DARLING INTERNATIONAL INC                                                     PO BOX 552210                                                                             DETROIT           MI       48255
DARLING INTERNATIONAL, INC/GRIFFIN                                            251 OCONNOR RIDGE BOULEVARD,
INDUSTRIES, LLC                                                               SUITE 300                                                                                 IRVING            TX       75038
DARROW, ALEXANDRA                                                             1040 W 41ST PLACE                                                                         KANSAS CITY       MO       64111
DAS INTERIORS INC.                                                            1628 JFK BLVD.                                SUITE 100                                   PHILADELPHIA      PA       19103
DASCOLI, EUGENE                                                               308 WILSON DRIVE                                                                          FAIRLESS HILLS    PA       19030
DAUGHERTY, VAKARA                                                             8712 QUILL STREET                                                                         LENEXA            KS       66227


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                               Page 32 of 141
                                                                       Case 19-12416-MFW             Doc 3           Filed 11/14/19                    Page 34 of 142
                                                                                                              Creditor Matrix



               CreditorName                                  CreditorNoticeName                    Address1                               Address2                Address3                    City           State       Zip      Country
DAVALOS, KATHERIN                                                                 121 MAPLE ST                                 APT 2                                              PATERSON                NJ         07522
DAVANZO, CHARLES                                                                  185 ABINGTON DR.                                                                                ST PETERS               MO         63376
Dave Epstein                                                                      PO Box 186                                                                                      Cottleville             MO         63338
DAVENPORT, HANNAH                                                                 11342 HAGEMANN RD                                                                               LEBANON                 IL         62254
DAVENPORT, SARA                                                                   11342 HAGEMANN ROAD                                                                             LEBANON                 IL         62254
Daves Supermarkets Inc                                                            5300 Richmond Rd                                                                                Bedford Hts             OH         44146
DAVEY INVESTMENTS, INC                                                            PO BOX 417                                                                                      PENDLETON               IN         46064
David Bain                                                                        709 1/2 13th Ave                                                                                Belman                  NJ         07719
David Benson                                                                      507 Perry Highway                                                                               Harmony                 PA         16037

David Bowling                                                                     2716 Hess Road                                                                                  Washington Courthouse   OH         43160
David Dobbs Enterprises Inc.                                                      4600 US Highway 1 North                                                                         St. Augustine           FL         32095
DAVID FRAWLEY                                                                     PO BOX 731                                                                                      ST PETERS               MO         63376
DAVID FRENCH                                   C/O David French                   6210 Belmont Trail Ct                                                                           San Diego               CA         92130
David Iglar                                                                       7420 Noblestown Rd                                                                              Oakdale                 PA         15071
DAVID MALOOT                                                                      8334 Delphian                                                                                   Universal City          TX         78148
                                                                                                                                                           18305 Biscayne Blvd. Suite
David Moreno                                   Attn B. Bradley Weitz              c/o The Weitz Law Firm PA                    Bank of America Bldg.       214                        Aventura            FL         33160
David Zuidema Inc                                                                 90 Midland Ave                                                                                      Midland Park        NJ         07432
DAVID, HUNTER                                                                     1247 WHITING ST                              1247 WHITING ST                                        WYOMING             MI         49509
DAVIES, H.                                                                        130 LONGUEVUE DRIVE                                                                                 PITTSURGH           PA         15228
DAVILA, JOSHUA                                                                    12814 WOODLAND AVE                                                                                  KANSAS CITY         MO         64145
Davis Creative Service LLC                                                        7013 Planters Row Dr                                                                                Mckinney            TX         75070
DAVIS, AARON                                                                      117 ROSETTE DR                                                                                      BELLEVILLE          IL         62220
DAVIS, ANNAMARIE                                                                  4787 N. SHEFFIELD AVE                                                                               MILWAUKEE           WI         53211
DAVIS, ASHLEY                                                                     1004 EDGEHILL DRIVE                                                                                 ST LOUIS            MO         63135
DAVIS, ASHLI                                                                      43 W 30TH ST                                                                                        BAYONNE             NJ         07002
DAVIS, BREANNA                                                                    2553 S.8TH STREET                                                                                   CAMDEN              NJ         08104
DAVIS, BRETT                                                                      1417 SE 8TH STREET                                                                                  LEES SUMMIT         MO         64063
DAVIS, CLAYTON                                                                    1218 ILLINI DR.                                                                                     O FALLON            IL         62269
DAVIS, I.                                                                         12018 SOUTH CLINTON STREET                                                                          OLATHE              KS         66061
DAVIS, JAMES                                                                      664 SCHINDLER DRIVE                                                                                 BRICK               NJ         08723
DAVIS, JAVON                                                                      639 DUNLAP                                                                                          LANSING             MI         48910
DAVIS, JONTE                                                                      4525 DRAKE LN                                928                                                    FORT WORTH          TX         76137
DAVIS, KEITH                                                                      1234 LAIRE                                                                                          SAINT LOUIS         MO         63137
DAVIS, KEVIN                                                                      1907 NORTH 19TH STREET                                                                              ST.LOUIS            IL         62204
DAVIS, L.                                                                         12018 SCOUTH CLINTON STREET                                                                         OLATHE              KS         66061
DAVIS, MATTHEW                                                                    702 PROVIDENCE COURT                                                                                TOMS RIVER          NJ         08755
DAVIS, NICHOLAS                                                                   15221 GRAND SUMMIT EXT APT 106                                                                      GRANDVIEW           MO         64030
DAVIS, SHAWNA                                                                     889 EDWARDS RD APT 3                         BUILDING A                                             PARSIPPANY          NJ         07054
DAVIS, TAYLOR                                                                     32 ELMHURST AVE                                                                                     TRENTON             NJ         08618
DAVIS, TERESA                                                                     12122 WEST 97 TH ST. APT 307                                                                        LENEXA              KS         66215
DAVIS, TRAVON                                                                     1522 HALO ST                                                                                        COLUMBUS            OH         43240
DAVIS, VARLEER                                                                    7209 W SILVERSPRING APT1                                                                            MILWAUKEE           WI         53218
DAVIS, WENDY                                                                      13845 S CONSTANCE CT                                                                                OLATHE              KS         66062
DAVIS, WILLIAM                                                                    5152N SANTA MONICA BLVD                                                                             MILWAUKEE           WI         53217
DAVIS-STATEN, DAYVON                                                              166 JONES AVE                                                                                       NEW BRUNSWICK       NJ         08901
DAVLANTES, CHRISTOS                                                               12605 SHERWOOD DRIVE                                                                                LEAWOOD             KS         66209
DAWKINS, DALTON                                                                   8110 WEST 87TH ST                            9311 WEST 99TH TER                                     OVERLAND PARK       KS         66212
DAY, AMANDA                                                                       35 HEMLOCK STREET                                                                                   PATERSON            NJ         07503
DAY, ARRON                                                                        3511 NE 67 TERR                                                                                     GLADSTONE           MO         64119
DAY, IVETTE                                                                       9421 DOMINCAN DRIVE                                                                                 CUTLER BAY          FL         33189
DAY, ROLAND                                                                       316 BRYAN ST.                                                                                       GRETNA              NE         68028
DBJR MARKETING LLC                                                                200 TUDOR LANE                                                                                      PITTSBURGH          PA         15205
DC Child Support Clearinghouse                                                    PO Box 37868                                                                                        Washington          DC         20013-7868
DE ANDA RAMIREZ, MAXIMILIANO                                                      9932 ANTIOCH RD                                                                                     OVERLAND PARK       KS         66212
DE JESUS, LUCINDA                                                                 1020 KINGS HWY                               APT 182                                                BELLMAWR            NJ         08031
DE LA CRUZ, FRANCISCO                                                             P.O. 1430                                                                                           HOBOKEN             NJ         07307
DE LA CRUZ, VILLA                                                                 75EDEGWATER PL.                              2B                                                     EDEGWATER           NJ         07020
DE LA O, JOSE                                                                     749 N. MONTICELLO AVE.                                                                              CHICAGO             IL         60624
DE LA ROSA, EILEEN                                                                30 MADISON AVE                                                                                      MONTVALE            NJ         07645
DE LEON, SOL                                                                      418 RIVER DR                                 1                                                      PASSAIC             NJ         07055
DE LOS ANGELES, ROSMAILIN                                                         233 17TH ST                                                                                         PATERSON            NJ         07524


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                Page 33 of 141
                                                                            Case 19-12416-MFW                   Doc 3         Filed 11/14/19                 Page 35 of 142
                                                                                                                      Creditor Matrix



                 CreditorName                                   CreditorNoticeName                            Address1                            Address2           Address3              City       State       Zip   Country
DE NICOLAS, CARLOS                                                                          307 SOUTH ROSEDALE CRT                                                              ROUND LAKE         IL         60073
DE ORTA, B.                                                                                 741 LINCOLN AVE. APT1W                                                              VILLA PARK         IL         60181
DEBOER, RYAN                                                                                356 STEEPLECHASE DRIVE                                                              CRANBERRY TOWNS    PA         16066
Deborah Holly Pace                                                                          3906 Willow Ave                                                                     Pittsburgh         PA         15234
DECAIRE, CHLOE                                                                              15623 S BROUGHAM DR                                                                 OLATHE             KS         66062
DECLEMENTE, LAURA                                                                           624 NINTH AVE                                                                       LINDENWOLD         NJ         08021
DECOURSEY, DEVON                                                                            5317 GREENWAY AVE                                                                   PHILADELPHIA       PA         19143
DEDRICK, SHAWN                                                                              6636 HARDY ST.                                                                      MERRIAM            KS         66202
DEE ZEE ICE LLC                                                                             93 INDUSTRIAL DRIVE                                                                 SOUTHINGTON        CT         06489
DEEGAN, AUBREY                                                                              11410 WEST 99TH PLACE                                                               OVERLAND PARK      KS         66214
DEEGAN, EVAN                                                                                5603 W 97TH ST                                                                      OVERLAND PARK      KS         66207
DEEL, MARLA                                                                                 10101 LONG ST.                                                                      LENEXA             KS         66215
DEFELICE, TYLER                                                                             510 DELAWARE ST                             APT 303                                 KANSAS CITY        MO         64105
DEHN, JONATHAN                                                                              5504 NORTH MULLIGAN AVENUE                                                          CHICAGO            IL         60630
DEJESUS, MATTHEW                                                                            1 ENNIS DR                                                                          HAZLET             NJ         07730
DEJOSEPH, SAMANTHA                                                                          1112 CENTER AVE                                                                     ELLWOOD CITY       PA         16117
DEL RE, MICHELLE                                                                            65 MARTIN RD N                                                                      BETHPAGE           NY         11714
DEL ROSARIO, JOEL                                                                           5616 HUDSON AVENUE                          3E                                      WEST NEW YORK      NJ         07093
DELAHUNTY, KEITH                                                                            100 WEST EDWARD ST                                                                  ISELIN             NJ         08830
DELAS, HIOSVANI                                                                             8500 SW 109 AVE APT 104                                                             MIAMI              FL         33173
DELAU FIRE & SAFETY INC                                                                     823 TERMINAL ROAD                                                                   LANSING            MI         48906
Delaware Attorney General                         Matthew Denn                              Carvel State Office Building                820 N French St                         Wilmington         DE         19801
Delaware Dept of Justice                          Attn Bankruptcy Dept                      820 N French St 6th Fl                                                              Wilmington         DE         19801

Delaware Division of Revenue Bankruptcy Service   Division of Revenue/Bankruptcy Services   820 N. French Street, 8th Floor                                                     Wilmington         DE         19801
Delaware Secretary of State                       Franchise Tax                             401 Federal Street                          PO Box 898                              Dover              DE         19903
Delaware State Treasury                                                                     820 Silver Lake Blvd Suite 100                                                      Dover              DE         19904
DELCID, ANDY                                                                                5813 MADISON ST                             APT 2                                   WEST NEW YORK      NJ         07093
DELEON, DAVID                                                                               15411 LEGEND SPRINGS                                                                SAN ANTONIO        TX         78247
DELGADILLO, EILEEN                                                                          2614 W 24TH PLACE                                                                   CHICAGO            IL         60608
DELGADILLO, ERICK                                                                           6411 41ST STREET                                                                    STICKNEY           IL         60402
DELGADO, CARLOS                                                                             58 VAN WINKLE AVE AP                                                                PASSAIC            NJ         07055
DELGADO, JOSETTE                                                                            225 VAN HORNE ST. APT.1                                                             JERSEY CITY        NJ         07304
DELGADO, JOSHUA                                                                             6958 N. OLEANDER AVE.                                                               CHICAGO            IL         60631
DELGADO, MANUEL                                                                             38 BIRCH ST                                                                         CARPENTERSVILLE    IL         60110
DELGADO, MARICELA                                                                           7406 COERS BLVD                                                                     CONVERSE           TX         78109
DELGADO, RUBEN                                                                              353 TULSA AVE                                                                       CARPENTERSVILLE    IL         60110
Delmar Deli Provisions LLC                                                                  7946 Cessna Ave                                                                     Gaithersburg       MD         20879
Delmar Enterprises Inc                            T/A Capital Electronics                   995 Louis Dr                                                                        Warminster         PA         18974
DELOACH, ANTHIA                                                                             9713 SHOAL CREEK DRIVE                                                              ROWLETT            TX         75089
DELTA FLOWERS INC                                                                           8741 W. SAIGNAW HWY. STE M                                                          LANSING            MI         48917
DELTA GASES INC                                                                             2340 Verna Ave                                                                      MARYLAND HEIGHTS   MO         63043
Delta Safety Systems Inc                                                                    102 Walnut                                                                          Cranford           NJ         07016
Delta Township Treasurer                                                                    7710 W Saginaw Highway                                                              Lansing            MI         48917
DELUXE FOR BUSINESS                                                                         368 VICTORIA STREET NORTH                                                           SHOREVIEW          MN         55126
DELVILLAR, CARLOS                                                                           14941 W. 139TH ST.                                                                  OLATHE             KS         66062
DEMARCO, ANALISE                                                                            2214 LEELAND DRIVE                                                                  FALLS CHURCH       VA         22043
DEMBY, MAURICE                                                                              1 MAGNOLIA COURT                                                                    SICKLERVILLE       NJ         08081
DEMIERRRE, SAMANTHA                                                                         2635 APPLE CREEK DRIVE                                                              SAINT LOUIS        MO         63129
DEMPSEY, KELLIANNE                                                                          76 OLIVE STREET                                                                     LAKE GROVE         NY         11755
DENEWETH, TERESE                                                                            1148 RUNAWAY BAR DR                         APT 3A                                  LANSING            MI         48917
DENHAM, KRISTINA                                                                            2831 DIAMOND RIDGE DR                                                               ARLINGTON          TX         76001
DENHOF, MAUREEN                                                                             1N043 DARLING ST                                                                    CAROL STREAM       IL         60188
DENIS, AMANDA                                                                               23 E 27TH ST                                APT 3                                   BAYONNE            NJ         07002
DENIS, MYNEHIA                                                                              1166 ALICIA AVENUE                                                                  TEANECK            NJ         07666
DENNEY, SARAH                                                                               2108 JEFFERSON ST                                                                   ANDERSON           IN         46016
DENNIS, BREYON                                                                              9412 E. 81ST TERRACE                                                                RAYTOWN            MO         64138
DENNY, AUBRYONA                                                                             3226 FREEMAN AVE                                                                    KANSAS CITY        KS         66102
DENNY, TARA                                                                                 141 MISSION PKWY                                                                    NEW CENTURY        KS         66031
DENSON, ALEXIA                                                                              1350 MADISON LANE                                                                   FLORISSANT         MO         63031
DENTI, MARY                                                                                 3070 PINEHURST AVENUE                                                               PITTSBURGH         PA         15216
DEORIO, KILEY                                                                               329 SUMMIT AVE.                                                                     CANONSBURGH        PA         15317
DEPARTMENT OF AGRIGULTURE                                                                   2301 N CAMERON ST                                                                   HARRISBURG         PA         17110


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                         Page 34 of 141
                                                                      Case 19-12416-MFW                  Doc 3         Filed 11/14/19                     Page 36 of 142
                                                                                                                Creditor Matrix



                  CreditorName                              CreditorNoticeName                       Address1                               Address2               Address3          City        State      Zip       Country
DEPARTMENT OF ALCOHOLIC BEVERAGE
CONTROL
DEPARTMENT OF FINANCE AND
ADMINISTRATION                                                                          1509 W 7TH ST                                                                         LITTLE ROCK       AR       72201
DEPARTMENT OF REVENUE SERVICES                                                          PO BOX 2929                                                                           HARTFORD          CT       06104-2929
DEPARTMENT OF THE TREASURY                                                              INTERNAL REVENUE SERVICE                                                              CINCINNATI        OH       45999
DEPHILLIPO, GABBY                                                                       913 QUEENSBRIDGE ROAD                                                                 MANCHESTER        MO       63021
Deposition Solutions LLC                                                                P O Box 734298                                                                        Dallas            TX       75373-4298
DEPRISCO, MICHELLE                                                                      469 RIVER STYX RD                        22                                           HOPATCONG         NJ       07843
DERSCH, JACOB                                                                           509 COLLEGE NE                                                                        GRAND RAPIDS      MI       49503
DESIDERIO, SANDRA                                                                       18 ELIZABETH AVE                                                                      BRICK             NJ       08724
Design Technologies                                                                     888 Huguenot Ave                                                                      Staten Island     NY       10312
DESIGN TEMPERATURE CORP                                                                 11 E Oak Street                                                                       Sturgeon Bay      WI       54235
DESMANGLES, MERCEDES                                                                    227-07 114TH RD                                                                       QUEENS            NY       11411
DESTEFANO, MICHAEL                                                                      6A BAYVIEW AVE                                                                        KEANSBURG         NJ       07734
DETROIT COLUMBIA PROPERTIES LLC                                                         LA CENTRE BLDG 1 ID FAX001               PO BOX 6213                                  HICKSVILLE        NY       11802-6213

Detroit Columbia Properties LLC                Attn Edward Schwartz and Katie Zarback   ORG Portfolio Management LLC             3733 Park East Drive, Suite 210              Cleveland         OH       44122
Detroit Columbia Properties LLC                Bene Sys, Inc.                           700 Tower Drive, Suite 300                                                            Troy              MI       48098
Detroit Columbia Properties LLC                Christine M. Yagersz, Property Manager   CBRE, Inc.                               950 Main Avenue, Suite 200                   Cleveland         OH       44113
DEUTSCH, KRISTEN                                                                        19 MAPLE AVE                                                                          LINDENHURST       NY       11757
DEVER, DENISE                                                                           14100 E 43RD STREET S                                                                 INDEPENDENCE      MO       64055
DEVLIN, D.                                                                              261 JEFFERSON DRIVE                                                                   PITTSBURGH        PA       15228
Devon Bernadin                                 Attn Sanford Kahn                        c/o Sanforld Kah, LLP                    180 N. LaSalle St. Suite 2025                Chicago           IL       60601
DEVORAK, CHARLES                                                                        14301 FARLEY STREET                                                                   OVERLAND PARK     KS       66221
DEVRIES, DYLAN                                                                          1760 CLEARBROOK SE                                                                    GRAND RAPIDS      MI       49508
DEWEY, MOLLY                                                                            1666 KALAMAZOO AVE. SE                                                                GRAND RAPIDS      MI       49507
DEXHEIMER, MADISYN                                                                      4362 ST.DOMINIC LN                                                                    SAINT ANN         MO       63074
DFISA Foundation                               c/o CCMC                                 8456-A Tyco Road                                                                      Vienna            VA       22182
DFISA FOUNDATION                                                                        8456-A TYCO ROAD                                                                      VIENNA            VA       22182
DHATT, NOOR                                                                             3 DICKINSON ROAD                                                                      KENDALL PARK      NJ       08824
DIANA, ASHLEY                                                                           137 MORRIS AVE                                                                        BELFORD           NJ       07718
DIANA, MARISSA                                                                          137 MORRIS AVE E                                                                      BELFORD           NJ       07718
DIANGE, AMANDA                                                                          86 WEST SECOND ST APT 2                                                               BOUND BROOK       NJ       08805
DIAS, MARISSA                                                                           155 STILL BROOK LANE                                                                  CIBOLO            TX       78108
DIAZ JR, DAVID                                                                          4709 HAYES ST                                                                         MERRIAM           KS       66203
DIAZ TEJADA, LUZ                                                                        297 SOMERSET STREET                                                                   NEW BRUNSWICK     NJ       08901
DIAZ, ANTONIO                                                                           404 HACKNEY LN.                                                                       OSWEGO            IL       60543
DIAZ, ASHLEE                                                                            50 WEST 23RD STREET                      APT 2                                        BAYONNE           NJ       07002
DIAZ, C.                                                                                4709 HAYES ST                                                                         MERRIAM           KS       66203
DIAZ, DAVID                                                                             4709 HAYS AVE                                                                         MERRIAM           KS       66203
DIAZ, JESSICA                                                                           4419 BUTTERMILK CT                                                                    NAPERVILLE        IL       60564
DIAZ, JOSE                                                                              7575 W 106TH ST APT 449                                                               OVERLAND PARK     KS       66212
DIAZ, JOSE                                                                              2039 INCHCLIFF ROAD                                                                   COLUMBUS          OH       43221
DIAZ, MARGARITA                                                                         527 CENTRAL AVENUE                       2                                            JERSEY CITY       NJ       07307
DIAZ, MICHELLE                                                                          18139 SW 3 STREET                                                                     PEMBROKE PINES    FL       33029
DIAZ, RICARDO                                                                           8041 WEST COUNTRY CLUB                   LANE                                         NORTH RIVERSIDE   IL       60546
DIAZ, ROSA                                                                              220 WAYNE AVENUE                         2ND FLOOR                                    PATERSON          NJ       07502
DIAZ, ZAIDA                                                                             4714 MEADOWVIEW AVE                                                                   NORTH BERGEN      NJ       07047
DIBARRO, SOPHIA                                                                         53 PARK AVE                                                                           MAYWOOD           NJ       07607
DIBELLA, SOPHIA                                                                         37 N ORCHARD ST                                                                       GIBBSTOWN         NJ       08027
DICAPO, WILLIAM                                                                         8109 N HICKORY ST APT 235                                                             KANSAS CITY       MO       64118
DICAPRIO, CHRISTINA                                                                     2249 S. NORWOOD STREET                                                                PHILADELPHIA      PA       19145
DICK, THOMAS                                                                            230 OAKLAND AVE                          NO 6                                         AUDUBON           NJ       08106
DICKERSON, LEE                                                                          997 W. 75TH ST.                                                                       KANSAS CITY       MO       64114
DICKINSON, KELLY                                                                        47 LEO TERRACE                                                                        BLOOMFIELD        NJ       07003
DICKSON, DAVONTAE                                                                       20 ROCKLAND TER                                                                       NEWARK            NJ       07106
DICLEMENTI, MICHAEL                                                                     1806 S. 8TH ST.                                                                       PHILADELPHIA      PA       19148
DIEDERICH, KYLE                                                                         298 HORSESHOE DR                                                                      LAGRANGE          OH       44050
DIERFIELD, JOHN                                                                         152 SENN LANE                                                                         NEW GALILEE       PA       16141
DIETZ, BRADLEY                                                                          136 EAST 64TH STREET                     APT 8C                                       NEW YORK          NY       10065
DIETZ, COLE                                                                             312 PENNSYLVANIA BOULEVARD                                                            PITTSBURGH        PA       15228
DIEUJUSTE, ESAIE                                                                        12 FREMONT STREET                                                                     WEST ORANGE       NJ       07052


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                  Page 35 of 141
                                                               Case 19-12416-MFW            Doc 3         Filed 11/14/19                    Page 37 of 142
                                                                                                  Creditor Matrix



                  CreditorName                        CreditorNoticeName                    Address1                             Address2           Address3              City      State       Zip      Country
DIGGS, TYUS                                                                9909 BODEGA BAY ROAD                                                                FORT WORTH        TX         76177
DIGNAN, SUSAN                                                              1302 CALLAWAY DRIVE N.                                                              SHOREWOOD         IL         60404
DIGRAZIA, ELISE                                                            417 MELROSE AVENUE                                                                  MIDDLESEX         NJ         08846
DILL, JARRET                                                               2051 S. AIKENS ST                                                                   PHILADELPHIA      PA         19142
DIMAGGIO, BRIAN                                                            136 PENN DALE ROAD                                                                  WAMPUM            PA         16157
DIMAGGIO, JOSEPH                                                           1312 3RD AVE.                                                                       BEAVER FALLS      PA         15010
DIMAIOLO, PASQUALE                                                         121 SURREY CT                                                                       RAMSEY            NJ         07446
DINOVA, LLC                                                                11950 JONES BRIDGE ROAD                  SUITE 115-117                              JOHNS CREEK       GA         30005
DIOTALLEVI, DANIEL                                                         2632 IMPERIAL VALLEY TRAIL                                                          AURORA            IL         60503
DIOTALLEVI, JOE                                                            2632 IMPERIAL VALLEY TRAIL                                                          AURORA            IL         60503
Direct Energy Business                                                     P.O. Box 32179                                                                      New York          NY         10087
Direct Energy Business                                                     P.O. Box 70220                                                                      Philadelphia      PA         19176
Direct Energy Business                                                     1 Hess Plaza                                                                        Woodbridge        NJ         07095
Direct Energy Business                                                     1001 Liberty Avenue                      12th Floor                                 Pittsburgh        PA         15222
DIRECT ENERGY BUSINESS MARKETING LLC
                                                                           194 WOOD AVE SOUTH                       2ND FLOOR                                  ISELIN            NJ         08830
DIRECT ENERGY BUSINESS, INC                                                1001 LIBERTY AVENUE                                                                 PITTSBURGH        PA         15222
DIRECT TV                                                                  PO BOX 105249                                                                       Atlanta           GA         30348-5249
Direct TV                                                                  PO Box 5006                                                                         Carol Stream      IL         60197
DIRECT TV IL                                                               PO BOX 5006                                                                         CAROL STREAM      IL         60197-5006
DIRECTV, LLC                                                               P.O. BOX 410347                                                                     CHARLOTTE         NC         28241
DIREZZE, CRISTINA                                                          89 HANOVER RD                                                                       MOUNTAIN LAKES    NJ         07046
DISCH, DANIEL                                                              715 W 91ST ST                                                                       KANSAS CITY       MO         64114
Discovery Benefits                                                         PO BOX 9528                                                                         FARGO             ND         58106-9528
DISCOVERY BENEFITS, INC                                                    4321 20th AVE SW                                                                    FARGO             ND         58103
District Cler, Guadalupe County                                            211 West Court Street                    Suite 209                                  Seguin            TX         78155
DITCHMAN, CLAIRE                                                           3 WHEATON CENTER APT. 302                                                           WHEATON           IL         60187
DIV CRANBERRY LLC                           C/O MANAGEMENT OFFICE          149 W BRIDGE ST                                                                     HOMESTEAD         PA         15120
DIV CRANBERRY, LLC                          C/O THE DAVIS COMPANIES        125 HIGH STREET #2111                                                               BOSTON            MA         02110
DIVISION OF HOTELS & RESTAURAN              DEPT OF BUSINESS REG           1940 N MONROE STREET                                                                TALLAHASSEE       FL         32399
DIXON, ALEC                                                                1150 MILLBURN CT                                                                    SAINT CHARLES     IL         60174
DIXON, AUNDRAY                                                             6000 HAZELHURST                                                                     PHILADELPHIA      PA         19151
DIXON, JADA                                                                31 WRIGHT PLACE                                                                     NEW BRUNSWICK     NJ         08901
DIXON, MICHAEL                                                             5 CHASE PARK DRIVE                                                                  BELLEVILLE        IL         62226
DIXON, TYHIEM                                                              88 ALBION                                                                           PATERSON          NJ         07502
DJURIC, REBECCA                                                            2509 S. 6TH AVE                                                                     NORTH RIVERSIDE   IL         60546
DMC Service, Inc                                                           PO Box 158                                                                          Olathe            KS         66051
DMC SERVICES, LLC                                                          2030 Springdale Road                     Suite 800                                  Cherry Hill       NJ         08003
DNB Electrical Contracting Inc                                             4427 S 139th St                                                                     Omaha             NE         68137
DNN Corp                                                                   PO Box 670293                                                                       Dallas            TX         75267-0293
DNN CORP                                                                   401 CONGRESS AVE STE 2650                                                           AUSTIN            TX         78701-3708
DOANE, MARJORIE J                                                          6658 W DEVON                             APT 1E                                     CHICAGO           IL         60631
DOBBIN, ANFERNEE                                                           19536 DIVISION ST.                                                                  MOKENA            IL         60448
DOBKIN, KIRILL                                                             3479 BOWMAN ST.                          APT.3                                      EAST FALLS        PA         19129
DOCKERY, MARCUS                                                            7630 LOMA VISTA DR                                                                  KANSAS CITY       MO         64138
DOLFI, JUSTIN                                                              3944 WENZLICK AVE                                                                   ST. LOUIS         MO         63109
DOLL, CHRISTOPHER                                                          1114 ORCHARD LAKES DR.                                                              ST LOUIS          MO         63146
DOMARACKI, JESSICA                                                         11 OAKVIEW CT                                                                       SOUTH ELGIN       IL         60177
DOMBROWSKI, MICHAEL                                                        10208 W96TH TERRACE                                                                 OVERLAND PARK     KS         66212
DOMENICO, MADISON                                                          223 WOODCROFT ROAD                                                                  BADEN             PA         15005
DOMINGUEZ, FRANCISCO                                                       1718 PEBBLE BEACH DRIVE                                                             LEWISVILLE        TX         75067
DOMINGUEZ, OMAR                                                            1240 N COWAN AVE #68                                                                LEWISVILLE        TX         75057
DOMINGUEZ, RENE                                                            9 MALCOLM ST                                                                        MORRISTOWN        NJ         07960
DOMINION ELECTRIC SUPPLY, CO.                                              5053 LEE HIGHWAY                                                                    ARLINGTON         VA         22207
Dominion Virginia Power                                                    P.O. Box 26543                                                                      Richmond          VA         23290
Dominion Virginia Power                                                    600 E. Canal Street                                                                 Richmond          VA         23219
DOMINIQUE, TED                                                             1509 67TH ST                             1                                          NORTH BERGEN      NJ         07047
DOMINIQUE, WOODLEINE                                                       410 KENNDY DRIVE                                                                    LINDEN            NJ         07026
DOMITROWSKI, DESIREE                                                       1500 RARITAN AVE                                                                    MANVILLE          NJ         08835
DOMIZIO, RAUL                                                              1803 43RD ST                             APT B                                      NORTH BERGEN      NJ         07047
DOMOND, CHRISTINA                                                          244 WEST 5TH AVE                                                                    ROSELLE           NJ         07203
DON LEE DISTRIBUTOR, INC                                                   28100 GORSUCH AVE                                                                   ROMULUS           MI         48174
Donald E McGuirh                                                           400 Hoff St                                                                         Carnegie          PA         15106


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                                        Page 36 of 141
                                                                         Case 19-12416-MFW             Doc 3            Filed 11/14/19                   Page 38 of 142
                                                                                                               Creditor Matrix



                  CreditorName                                CreditorNoticeName                    Address1                                  Address2           Address3            City        State       Zip      Country
Donald X. Clavin, Jr., Receiver of Taxes                                           200 North Franklin St                                                                    Hempstead         NY         11550
DONALD, MELODY                                                                     2162 FARTHING CT                                                                         FLORISSANT        MO         63031
DONALDSON, DEVIN                                                                   905 WOODLAND AVE                                                                         ORADELL           NJ         07649
DONALDSON, JEFFREY                                                                 9229 ARLINE                                                                              OVERLAND          MO         63114
DONEGAN, BRIDGET                                                                   224 AMBER CREST DR.                                                                      OFALLON           MO         63366
DONELSON, MARIO                                                                    1418 EAST 97ST                                 B                                         KANSAS            MO         64131
DONLIN RECANO & COMPANY, INC.                                                      6201 15TH AVE                                                                            BROOKLYN          NY         11219
DONOHUE, KYLA                                                                      720 POTOMAC RIVER RD                                                                     MCLEAN            VA         22102
DONOVAN, CINDEE                                                                    284 MACARTHUR AVE                                                                        GARFIELD          NJ         07026
DOOLEY, LAUREN                                                                     2806 HIDDEN VALLEY CT                                                                    CARPENTERSVILLE   IL         60110
DOOR SYSTEM INC                                                                    507 SW LEA DR                                                                            LEES SUMMIT       MO         64081
DOORDASH                                                                           901 MARKET STREET                                                                        SAN FRANCISCO     CA         94103
DOORDASH, INC                                                                      901 MARKET STREET                              SUITE 600                                 SAN FRANCISCO     CA         94103
DOORDASH, INC                                                                      901 MARKET STREET                                                                        SAN FRANCISCO     CA         94103
DOORS DONE RIGHT, INC                                                              1004 COVENTRY LANE                                                                       CRYSTAL LAKE      IL         60014
Dora Soto                                       Attn Gerard Nisivoccia             175 Market Street #200                                                                   Peterson          NJ         07505
DORAN, JOSS                                                                        5327 CANTERBURY RD                                                                       FAIRWAY           KS         66205
DORFMAN, JESSE                                                                     95 BRAEN AVE                                                                             HAWTHORNE         NJ         07506
Doris Pierson
DORSEY, YALE                                                                       12806 W 108ST                                  10201 BROADMOOR ST                        OVERLAND PARK     KS         66210
DOS SANTOS, CAROLINA                                                               56 SHELBY STREET                                                                         DUMONT            NJ         07628
DOTSON, GARRETT                                                                    880 CHESTERSHIRE ROAD                                                                    COLUMBUS          OH         43204
DOTSON, RILEY                                                                      2401 WEST GREENTREE RD                                                                   GLENDALE          WI         53209
DOTY, OLIVIA                                                                       1788 ANDOVER LANE                                                                        CRYSTAL LAKE      IL         60014
DOUGHERTY, ANGELICA                                                                619 PARKSIDE AVE                                                                         TOMS RIVER        NJ         08753
DOUGHERTY, JENNIFER                                                                619 PARKSIDE AVE                                                                         TOMS RIVER        NJ         08753
Douglas County Nebraska                                                            1819 Farnam St.                                H08                                       Omaha             NE         68183
DOVER GREASE TRAPS, IN                                                             16585 13 MILE ROAD                                                                       FRASER            MI         48026
DOWDELL III, JAMES                                                                 18104 DALEWOOD AVE                                                                       MAPLE HEIGHTS     OH         44137
DOWNES, RILEY                                                                      14874 WAR EMBLEM DR.                                                                     NOBLESVILLE       IN         46060
DOWNING, IAN                                                                       497 DUGUESNE DRIVE                                                                       PITTSBURGH        PA         15243
DOWNS, ED                                                                          1519 SHOEMAKER CT                                                                        ST.LOUIS          MO         63146
DOYLE, GRACE                                                                       5411 WEST 71ST TERRACE                                                                   PRAIRIE VILLAGE   KS         66208
DOYLE, RONALD                                                                      247 5TH AVE.                                                                             PHOENIXVILLE      PA         19460
DOYLE, RYAN                                                                        2433 WOODLAND RD                                                                         MANCHESTER        NJ         08759
DR VINYL ENTERPRISES LLC                                                           10211 W 97TH TERRACE                                                                     OVERLAND PARK     KS         66212
Dr. Woods                                                                          310 Lincoln Ave                                                                          Fox River Grove   IL         60221
DRAKE, GEORGE                                                                      2118 W MASTER STREET                                                                     PHILADELPHIA      PA         19121
DRANCIK, ETHAN                                                                     5928 NORTHWEST HWY                                                                       CHICAGO           IL         60631
DRAPER, JESSICA                                                                    9715 HORSESHOE PASS                                                                      SAN ANTONIO       TX         78254
DRESSLER, KARSYN                                                                   498 COLTS NECK ROAD                                                                      FARMINGDALE       NJ         07727
DREW GABE HOPKINS                                                                  10200 W 98TH TERRACE                                                                     OVERLAND PARK     KS         66214
DREW, KIRSTIE                                                                      892 S. WOODSON CT.                                                                       GARDNER           KS         66030
DREY, ASHLEY                                                                       3116 PIONEER AVE                               APT#2                                     PITTSBURGH        PA         15226
DROST, ERIC                                                                        84 FRANCIS DR                                                                            GLASTONBURY       CT         06033
DROST, TALIA                                                                       16065 PAULDING BLVD                                                                      BROOKPARK         OH         44142
DROVANDI, DANTE                                                                    350 BALDWIN ROAD                               APT 2 NJ                                  PARSIPPANY        NJ         07054
DRURY, DAVID                                                                       815 INDIANA ST                                                                           ST. CHARLES       IL         60174
DTE Energy                                                                         P.O. Box 740786                                                                          Cincinnati        OH         45274-0786
DTE Energy                                                                         1527 S Mayhill Rd                                                                        Denton            TX         76208
DTOM Enterprises Inc                                                               PO Box 285                                                                               Yardley           PA         19067
DUARTE-MARTINEZ, OSCAR                                                             200 HOFFMAN BLVD                               APT 2E                                    NEW BRUNSWICK     NJ         08901
                                                                                                                                  215 Park Avenue South, Suite
Dubuque Casino Hotel, LLC                       Robert H. Pace, Jr.                c/o Central Group Companies                    200                                       St. Cloud         MN         56301
Dubuque Casino Hotel, LLC                                                          Greyhound Park Drive                                                                     Dubuque           IA         52001
DUBUQUE RACING ASSOCIATIONMYSTIQUE
CASINO                                          JESUS AVILES                       1755 GREYHOUND PARK DRIVE                                                                DUBUQUE           IA         52001
DUCAS, TAMYRIS                                                                     30 WILLOW ST                                                                             BAYONNE           NJ         07002
Duckett Creek                                                                      P.O. Box 790169                                                                          St Louis          MO         63179
Duckett Creek                                                                      3550 HIGHWAY K                                                                           OFALLON           MO         63368
DUDLEY, LEON                                                                       58 MAHL AV                                                                               HARTFORD          CT         06106

Duff & Phelps, LLC                              Jeremy Sacks, Managing Director    10100 Santa Monica Boulevard, Suite 1100                                                 Los Angeles       CA         90067


              In re HRI Holding Corp., et al.
              Case No. 19-12415                                                                                  Page 37 of 141
                                                                  Case 19-12416-MFW                 Doc 3         Filed 11/14/19                     Page 39 of 142
                                                                                                          Creditor Matrix



                CreditorName                             CreditorNoticeName                         Address1                             Address2            Address3             City         State       Zip      Country
DUFFLEY, NEIL                                                                       3230 WAINBELL AVE APARTMENT #8                                                      PITTSBURGH          PA         15216
DUFFY, BROOKE                                                                       25 11TH STREET                                                                      BESSEMER            PA         16112
DUGAL, EMILY                                                                        759 MAYFLOWER AVE                                                                   LAWRENCE            NJ         08648
DUHIGG, ADAM                                                                        2480 MIDDLESEX ROAD                                                                 UPPER ARLINGTON     OH         43220
DUISTERHOF, MARGARET                                                                4925 HUNSBERGER                                                                     GRAND RAPIDS        MI         49525
Duke Energy                                                                         P.O. Box 1326                                                                       Charlotte           NC         28201-1326
Duke Energy                                                                         Duke Energy Corp                        550 South Tryon Street                      Charlotte           NC         28202
DUKUREH, MUSA                                                                       32 S MUNN AVE.                                                                      EAST ORANGE         NJ         07018
DUKUREH, SAIBOU                                                                     32 S MUNN AVE                           APT 801                                     EAST ORANGE         NJ         07018
DUNBAR ARMORED INC                                                                  P O BOX 64115                                                                       BALTIMORE           MD         21264-4115
DUNBAR ARMORED, INC (now Brinks)                                                    50 SCHILLING ROAD                                                                   HUNT VALLEY         MD         21031
DUNCAN, EBONY                                                                       862 DIEHNWELLS DR                                                                   SAINT LOUIS         MO         63119
DUNCAN, HEIDI                                                                       31 BERKLEY ROAD                                                                     HOPATCONG           NJ         07843
DUNN, JHASIM                                                                        540 PARK AVENUE                         APT 2                                       EAST ORANGE         NJ         07017
DUNN, PATRICK                                                                       10 EAST THIRD STREET                                                                KEYPORT             NJ         07735
DUNN, WILLIAM                                                                       9601 SW 142 AVE                         APT 221                                     MIAMI               FL         33186
DUNSING, NICOLE                                                                     2005 LINDSAY LANE                                                                   FLORISSANT          MO         63031
DUNSTER, A.                                                                         15900 W 129TH ST                                                                    OLATHE              KS         66062
Dupage County Publicworks                                                           P.O. Box 4751                                                                       Carol Stream        IL         60197
Dupage County Publicworks                                                           421 N. County Farm Road                                                             Wheaton             IL         60187
DUPKE, R.                                                                           2230 GLENVIEW AVE                                                                   PARK RIDGE          IL         60068
                                                                                                                            PAYMENT PROCESSING
DUQUESNE LIGHT CO INC                                                               PO BOX 10                               CENTER                                      PITTSBURGH          PA         15230-0010
Duquesne Light Co Inc                                                               Payment Processing Center               P.O. Box 10                                 Pittsburgh          PA         15230-0010
Duquesne Light Co Inc                                                               411 Seventh Avenue (6-1)                                                            Pittsburgh          PA         15219
DUSKEY, P.                                                                          747 OAKMONT DR                                                                      AVON LAKE           OH         44012
DUTAN INGA, CAROLINA                                                                77 MAPLE STREET                         1                                           HACKENSACK          NJ         07601
DUVAL, JULIO                                                                        4506 BROWN ST APT C1                                                                UNION CITY          NJ         07087
DUVALL, SKYLAR                                                                      9841 COUNTY RD 540                                                                  LAVON               TX         75166
DUVALLON, ALBERTO                                                                   128 35ST APT#3                                                                      UNION CITY          NJ         07087
DVORAK, ASHLEY L                                                                    2629 N. HAMPDEN CT.                     404                                         CHICAGO             IL         60614
Dwight Deloatch                                                                     4027 Clay Place NE                                                                  Washington          DC         20019
DWORAK, SUMMER                                                                      38W482 MCQUIRE PLACE                                                                GENEVA              IL         60134
DWYER, MARSHALL                                                                     4150 W BROAD ST                         30                                          COLUMBUS            OH         43228
DYBIEC, JOSH                                                                        1251 LAKELAND AVE                                                                   LAKEWOOD            OH         44107
DYCHES, DONTE                                                                       2032 MARSHALL STREET                                                                PHILA               PA         19122
DYCK, GRADY                                                                         130 TALAVERA PKWY. APT. 217                                                         SAN ANTONIO         TX         78232
DYDIO, JOSEPH                                                                       203 W CEDAR ST                                                                      ARLINGTON HEIGHTS   IL         60005
DYER, JESSICA                                                                       551 GREAT OAKS MEADOW DR                                                            WENTZVILLE          MO         63385
DYGART, ZACHARY                                                                     7740 SILKWOOD COURT                                                                 COLUMBUS            OH         43085
Dylan August                                                                        855 Boulder Dr.                                                                     Bethel Park         PA         15102
Dynegy Energy Services                                                              28344 Network Place                                                                 Chicago             IL         60673
DYNEGY ENERGY SERVICES EAST, LLC                                                    312 WALNUT STREET, STE 1500                                                         CINCINNATI          OH         45202
DYSON, DALTON                                                                       4527 OAK GROVE RD                                                                   KANSAS CITY         KS         66106
DZIENNIK, ZACHARIAH                                                                 7123 EMBER CT.                                                                      INDIANAPOLIS        IN         46236
E & B CARPET CLEANING INC                                                           3050 MARSHALL AVE                                                                   ST LOUIS            MO         63114
E GOODWIN & SONS INC                                                                7901 OCEANO AVENUE                      UNIT 36-44                                  JESSUP              MD         20794
E&K of Omaha Inc                                                                    13864 L Street                                                                      Omaha               NE         68137
E.B. OREILLY SERVICING CORP                                                         30 W HIGHLAND AVENUE                                                                PHILADELPHIA        PA         19118
E.B. OReilly Servicing Corporation                                                  30 W. Highland Ave                                                                  Philadelphia        PA         19118
E.C. ROBINS INTERNATIONAL                                                           9878 MAYLAND DRIVE                                                                  RICHMOND            VA         23233
EADDY, JOSEPH                                                                       245 W QUEEN LANE APT 207                207                                         PHILADELPHIA        PA         19144
EAGLES, SCOTT                                                                       22101 GLENN ELLEN COVE                                                              WARRENTON           MO         63383
EAN SERVICES, LLC
                                               ATTN BUSINESS RETAL SALES DEPARTMENT 600 CORPORATE PARK DRIVE                                                            ST LOUIS            MO         63105
EAN SERVICES, LLC                              ATTN GENERAL COUNCIL                 600 CORPORATE PARK DRIVE                                                            ST LOUIS            MO         63105
EARHART, ALEXANDER                                                                  421 S ELMWOOD AVE APT 2                                                             OAK PARK            IL         60302
EARTH BIO TECHNOLOGIES                                                              50 RICES MILL ROAD                                                                  GLENSIDE            PA         19038
Earthtek, INC                                                                       2310 W Interstate 20                    STE 202                                     Arlington           TX         76017
East Farmingdale Water District                                                     P.O. Box 9044                                                                       Hicksville          NY         11802-9044
East Farmingdale Water District                                                     72 Gazza Boulevard                                                                  Farmingdale         NY         11735
EASTLAND, TIARA                                                                     629 NE SWANN CIRCLE                                                                 LEES SUMMIT         MO         64086
EASTMAN, MICHAEL                                                                    7 PINE HILL STREET                                                                  MANCHESTER          CT         06042


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                             Page 38 of 141
                                                                       Case 19-12416-MFW           Doc 3          Filed 11/14/19                       Page 40 of 142
                                                                                                           Creditor Matrix



              CreditorName                                   CreditorNoticeName                 Address1                               Address2                Address3           City       State       Zip      Country
EASTON, EVERETT                                                                   1049 BERKELEY RD.                                                                       COLUMBUS          OH       43206
EATON, WILLIAM                                                                    11020 FLORENCE AVE                                                                      ST ANN            MO       63074
EBERHART, C.                                                                      714 GARNES ST                                                                           RAYMORE           MO       64083
ECCLES, SERGEY                                                                    11 SUMMERALL RD                                                                         SOMERSET          NJ       08873
ECHO KINGSDALE, LLC                                                               PO Box 379                                                                              Emerson           NJ       07630
ECHO/CONTINENTAL KINGSDALE, LLC                                                   701 ALPHA DRIVE                                                                         PITTSBURGH        PA       15238
ECHO/CONTINENTAL KINGSDALE, LLC                C/O ECHO REAL ESTATE SERVICES
                                               COMPANY                            ATTN LEGAL NOTICE                         560 EPSILON DRIVE                             PITTSBURGH        PA       15238
ECHOLS, QUINCY                                                                    16600 E 36TH ST S                                                                       INDEPENDENCE      MO       64055
Ecolab                                                                            24198 Network Place                                                                     Chicago           IL       60673
ECOLAB (CENTER NORTH) INC.                                                        P.O. BOX 70343                                                                          CHICAGO           IL       60673-0343
ECOLAB FOOD SAFETY SPECIALISTS                                                    24198 NETWORK PLACE                                                                     CHICAGO           IL       60673-1241
ECOLAB INC                                                                        26252 NETWORK PLACE                                                                     CHICAGO           IL       60673-1262
ECOLAB PEST ELIMINATION                                                           26252 NETWORK PLACE                                                                     CHICAGO           IL       60673-1262
ECOLAB, INC                                                                       ECOLAB CENTER                                                                           ST PAUL           MN       55102
Ed Tribout, Inc                                                                   517 S. Illinois St.                                                                     Belleville        IL       62220
EDDY, COLLEEN                                                                     6655 NORTH OGALLAH AVE                                                                  CHICAGO           IL       60631
EDEN, MATTHEW                                                                     9411 W. 55 ST.                                                                          MERRIAM           KS       66203
Edgar Espinoza                                                                    7109 Jackson St 3 FL                                                                    North Bergen      NJ       07047
Edgewater Residential Newspaper                                                   P.O. Box 133                                                                            Edgewater         NJ       07020-0133
EDMOND, CURTIS                                                                    32 N FARSON ST                                                                          PHILADELPHIA      PA       19139
EDMOND, JAMEEL                                                                    323 WASHINGTON AVE                                                                      PHILADELPHIA      PA       19147
EDWARD DON & COMPANY INC                                                          2562 PAYSPHERE CIRCLE                                                                   CHICAGO           IL       60674
Edward Don & Company Inc                       Attn Roger Mellum                  2500 S. Harlem Avenue                                                                   North Riverside   IL       60546
EDWARD DON & COMPANY, LLC                                                         9801 ADAM DON PARKWAY                                                                   WOODRIDGE         IL       60517
Edward Occupational Health                                                        29027 Network Place                                                                     Chicago           IL       60673
EDWARDS, AMY                                                                      24 WEST 35TH PLACE                                                                      STEGER            IL       60475
EDWARDS, BRIAN                                                                    34 FRANCIS PL                                                                           KEANSBURG         NJ       07734
EDWARDS, CRYSTAL                                                                  1110 MADISON                              2                                             GRAND RAPIDS      MI       49507
EDWARDS, KERRI-ANN                                                                88 ALBION AVENUE                          2                                             PATERSON          NJ       07502
EDWARDS, OLIVIA                                                                   220 VIVIAN DR                                                                           BEREA             OH       44017
EDWARDS, PATRICK                                                                  34 FRANCES PLACE                                                                        KEANSBURG         NJ       07734
EDWARDS, REGINALD                                                                 8664 RIGGS STREET                                                                       OVERLAND PARK     KS       66212
EDWARDS, TANIA                                                                    1746 N. 57TH ST.                                                                        MILWAUKEE         WI       53218
EDWARDS, TREY                                                                     6015 E 151ST STREET                       UNIT B                                        GRANDVIEW         MO       64030
EDZARDS, SKYLER                                                                   503 NE TUDOR ROAD                         APT. 9                                        LEES SUMMIT       MO       64086
EEC Acquisition LLC                                                               PO Box 74008980                                                                         Chicago           IL       60674-8980
EGHAN, SOLOMON                                                                    7045 S MERRILL AVE.                                                                     CHICAGO           IL       60649
Ehab Sulaiman                                  Attn Alejandro Uriate              c/o Uriate Law, P.A.                      8660 Flager St Suite 120                      Miami             FL       33144
EHRET, BRIAN                                                                      1201 MAIN ST                                                                            HIGGINSVILLE      MO       64037
EHRET, GAVIN                                                                      206 TIFFANY DR                                                                          FATE              TX       75189
EHRHART, MARYFRANCES                                                              1914 WEST MAIN STREET APT A                                                             NORRISTOWN        PA       19401
EHS MANAGEMENT GROUP OF FL, INC.                                                  1920 Adams Lane                                                                         Sarasota          FL       34236
EHS MANAGEMENT GROUP OF FLORIDA, INC
                                                                                  1630 MORRILL STREET                                                                     SARASOTA          FL       34236
EIGENBRODT, DEJA                                                                  166 HAMILTON STREET                                                                     NEW BRUNSWICK     NJ       08901
EILBERT, MEGAN                                                                    13918 BIG YANKEE LANE                                                                   CENTREVILLE       VA       20121
EISELE, D.                                                                        3609 AUGUSTA GLADE                                                                      SCHERTZ           TX       78154
EISMAN, DAVID                                                                     11 EAST 79TH STREET                                                                     KANSAS CITY       MO       64114
EJCJ.LLC                                                                          362 HILLSBORO TECHNOLOGY DR                                                             DEERFIELD BEACH   FL       33441
ELDER, STEPHANIE                                                                  435 HOPSON                                                                              GRAND RAPIDS      MI       49503
Elders Helpers LLC                                                                500 Cherry St SE                                                                        Grand Rapids      MI       49503
ELDERS, KEITH                                                                     6068 PARKEDGE LN                                                                        HOUSE SPRINGS     MO       63051
ELDRIDGE, MELISSA                                                                 39 PAUL JONES DR                                                                        BRICK             NJ       08723
Electronic Office Systems                                                         330 Fairfield Rd                          PO Box 10303                                  Fairfield         NJ       07004
ELGANTIRY, MARIAM                                                                 101 WEST 57 STREET                                                                      BAYONNE           NJ       07002
ELGIN BEVERAGE                                                                    1685 FLEETWOOD                                                                          ELGIN             IL       60123
ELIAS, RICARDO                                                                    337 W GRAHAM AVE                                                                        LOMBARD           IL       60148
Elizabethtown Gas                                                                 P.O. Box 5412                                                                           Carol Stream      IL       60197
Elizabethtown Gas                                                                 520 Green Lane                                                                          Union             NJ       07083
ELKINS, LAURA                                                                     2207 PARK RIDGE DR.                                                                     PLAINFIELD        IL       60586
ELLENZ, AARON                                                                     12008 W 78TH TERRACE                                                                    LENEXA            KS       66216
Elliot Food Equipment, LLC                                                        2224 W. Willow St.                                                                      Lansing           MI       48917-1842


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                             Page 39 of 141
                                                                               Case 19-12416-MFW              Doc 3           Filed 11/14/19                   Page 41 of 142
                                                                                                                       Creditor Matrix



                  CreditorName                                      CreditorNoticeName                  Address1                                    Address2           Address3           City         State       Zip      Country
ELLIOTT, BRIAHNA                                                                         6323 RUSTIC RIDGE TRL                                                                    GRAND BLANC       MI         48439
ELLIOTT-DURAN, KELI                                                                      8800 MADISON AVE                                                                         KANSAS CITY       MO         64114
ELLIS, ANDREW                                                                            PO BOX 211046                                                                            COLUMBUS          OH         43220
ELLIS, JOEL                                                                              51 MONICA CT.                                                                            AVENEL            NJ         07001
ELLIS, KYLEE                                                                             624 SE SUMPTER DRIVE                                                                     LEES SUMMIT       MO         64063
ELLIS, LARRY                                                                             4312 MACDOUGAL CIRCLE                                                                    LANSING           MI         48911
ELLIS, MIRANDA                                                                           607 DERBY CRSE                                                                           ST CHARLES        IL         60174
ELLIS, RAHEEM                                                                            612 NEW WILLOW STREET                                                                    TRENTON           NJ         08618
Ellis, Robert                                                                            2616 W. 112TH STREET                                                                     LEAWOOD           KS         66211
ELLISON, BRITNEY                                                                         19010 E 37TH TERR S APT 2                                                                INDEPENDENCE      MO         64057
ELMESSAOUDI, ZAHRA                                                                       7 FAIRFIELDS CT                                                                          HUNTINGTON STAT   NY         11746
ELMORE, LAKIN                                                                            9130 SWITZER                                                                             OVERLAND PARK     KS         66212
ELNAKIRA, AHMED                                                                          1827BRUNSWICK AVE LAWRENCE NJ                  1827                                      LAWRENCEVILLE     NJ         08648
ELWOOD, ETHAN                                                                            1510 S. SHORE DR. APT. H                       H                                         EAST LANSING      MI         48823
EMANUEL, STEVEN                                                                          350 N OAK STREET                                                                         WATERMAN          IL         60556
EMERALD RESTORATION & CLEANING
SERVICES, LTD                                                                            PO Box 1096                                                                              WEST CHICAGO      IL         60186
Emergency Ice LLC                                                                        260 W 27 Street                                                                          Hialeah           FL         33010
EMERGENCY ICE, INC                                                                       8700 DIPLOMACY ROW                                                                       DALLAS            TX         75247
Emergent Care Plus, LLC                                                                  PO Box 207950                                                                            Dallas            TX         75320-7950
EMERSON, JORDAN                                                                          6990 WINDHAVEN PKWY                            316                                       THE COLONY        TX         75056
EMHUFF, MEGHAN                                                                           2652 AIKIN CIR. S                                                                        LEWIS CENTER      OH         43035
EMILE, JAMILA                                                                            715 CHESTNUT AVE.                                                                        TRENTON           NJ         08611
Empire Merchants                                                                         16 Bridgewater St                                                                        Brooklyn          NY         11222
EMPLOYER SOLUTIOINS STAFFING GROUP,
LLC                                                                                      7480 FLYING CLOUD DRIVE, STE 200                                                         EDEN PRAIRIE      MN         55344
ENCARNACION, RUBEN                                                                       565 W 181ST ST                                 5RW                                       NEW YORK          NY         10033
Encore One, LLC                                                                          11311 Hampshire Ave. S                                                                   Bloomington       MN         55438
ENDRES, JONATHAN                                                                         818 N 11TH AVE                                                                           MELROSE PARK      IL         60160
ENGELHARDT, OLYVIA                                                                       610 PAWNEE LANE                                                                          BELTON            MO         64012
ENGELMANN, ASHLEY                                                                        14114 W 88TH PL                                                                          LENEXA            KS         66215
ENLOE, RENEE                                                                             593 BLUE SPRINGS DR                                                                      FOX LAKE          IL         60020
ENOCHS, GRACE                                                                            9333 WOODSON DRIVE                                                                       OVERLAND PARK     KS         66207
ENRIQUEZ, STEFANI                                                                        581 BURLINGTON AVE APT 2                                                                 CLARENDON HILLS   IL         60514
Enterprise Rent-A-Car                                                                    PO Box 840173                                                                            Kansas City       MO         64184-0173
                                                                                         US EPA William Jefferson Clinton               1200 Pennsylvania Avenue NW
Environmental Protection Agency                        Office of General Counsel         Building South (WJC South)                     2310A                                     Washington        DC         20004
ENYEART, G.                                                                              521 NE STATION DR                                                                        LEES SUMMIT       MO         64086
Epilepsy Foundation of Michigan                                                          25200 Telegraph Rd                             Ste 110                                   Southfield        MI         48033
EPLEY, SYDNEY                                                                            4629 SILVERTON                                                                           SCHERTZ           TX         78154
EPPS, KEVIN                                                                              21460 SHELDON RD                               APT C6                                    BROOK PARK        OH         44142
EQUIFAX                                                                                  3455 MILL RUN DR                                                                         HILLIARD          OH         43026
ERFORT, JASON                                                                            2946 CHURCHVIEW AVE                            APT. C                                    PITTSBURGH        PA         15227
Ergo Desktop LLC                                                                         2116 Eaglebrooke Parkway                                                                 Celina            OH         45822
ERICSON, S.                                                                              310 BRIDGEVIEW CIR.                                                                      GENEVA            IL         60134
Erikca Vasquez                                                                           1903 Ventana Drive                                                                       Coraopolis        PA         15108
ERMC, LLC                                                                                2226 Encompass Drive                           Suite 116                                 Chattanooga       TN         37421
ERMC, LLC                                                                                PO BOX 161222                                                                            ATLANTA           GA         30321
EROGLU, EREN                                                                             68 FALCON LN                                                                             GLASTONBURY       CT         06033
ERRANT, E.                                                                               16436 CRANBERRY COURT                                                                    TINLEY PARK       IL         60487
ERRANT, MADELYN                                                                          16436 CRANBERRY COURT                                                                    TINLEY PARK       IL         60487

Ervin & Smith Advertising and Public Relations, Inc.                                     1926 S. 67th St., Suite 250                                                              Omaha             NE         68106
Erwin Mielke                                                                             2094 S 56th Street                                                                       Milwaukee         WI         53219-1506
Escal Institute of Advanced Technologies INC                                             PO Box 419108                                                                            Boston            MA         02241-9108
ESCOBAR, CLAUDIA                                                                         5200 CHESSIE CR                                                                          HALTOM CITY       TX         76137
ESCOBAR, JHONNY                                                                          316 ROSLYN RD                                                                            MINEOLA           NY         11501
ESCOBAR, MIRNA                                                                           1040 B MARGATE CT                                                                        STERLING          VA         20164
ESCOLERO, JOSE                                                                           11214 CHERRY HILL RD.                          APT 201                                   BELTSVILLE        MD         20705
ESPANA, MARIO                                                                            297 BRANCH BROOK DR                                                                      BELLEVILLE        NJ         07109
ESPINAL, AIMEE                                                                           7 VIOLET COURT                                                                           BERGENFIELD       NJ         07621
ESPINAL, ALEXANDER                                                                       201 S CLARK RD                                 APT 304                                   CEDAR HILL        TX         75104
ESPINAL, ELIZABETH                                                                       29B 16TH AVENUE                                29B                                       ELMWOOD PARK      NJ         07407


              In re HRI Holding Corp., et al.
              Case No. 19-12415                                                                                        Page 40 of 141
                                                                     Case 19-12416-MFW            Doc 3           Filed 11/14/19              Page 42 of 142
                                                                                                        Creditor Matrix



                  CreditorName                              CreditorNoticeName                     Address1                        Address2           Address3              City        State       Zip      Country
ESPINAL, SELENNY                                                                 115 TRUMAN DR                            228                                    EDISON              NJ         08817
ESPINET, JESSICA                                                                 55 GASTON AVENUE                         1ST FLOOR                              GARFIELD            NJ         07026
ESPINOSA, EMILIANO                                                               433 CLINTON AVE                                                                 OAK PARK            IL         60302
ESPINOSA, NELSON                                                                 65 LEWIS ST                              2                                      PATERSON            NJ         07501
ESPINOZA, DAVID                                                                  1126 HUDSON ST                           2                                      HOBOKEN             NJ         07030
ESQUEA, AMLUIS                                                                   230 UNION AVE                                                                   PATERSON            NJ         07502
Esquire Deposition Solutions, LLC                                                PO Box 846099                                                                   Dallas              TX         75284-6099
ESQUIVEL, DAVID                                                                  143 N 35 AVE                             143                                    OMAHA               NE         68131
ESSEX, DANIEL                                                                    17608 W 113TH TERR                                                              OLATHE              KS         66061
ESTACION, AL                                                                     29W406 THORNWOOD LANE                                                           WARRENVILLE         IL         60555
ESTEPAN, BYRON                                                                   7101 PARK AVENUE                         1                                      GUTTENBERG          NJ         07093
Ester Kahoro                                  Attn Peter Briskin                 P.O. Box 489                                                                    Hillsdale           NJ         07642
ESTES, TIFFANY                                                                   1301 CRAIG RD.                                                                  ST. LOUIS           MO         63146
ESTRADA, DUSTIN                                                                  6816 METCALF AVENUE                                                             OVERLAND PARK       KS         66204
EUCLID BEVERAGE INC                                                              200 OVERLAND DRIVE                                                              NORTH AURORA        IL         60174
Euclid Glass & Steel Door, INC                                                   4560 Glenbrook Rd                                                               Willoughby          OH         44094
Eugene G Morgan                                                                  P.O. Box 605                                                                    Harmony             PA         16037
EURO GOURMET INC                                                                 431 BROWN ROAD                                                                  ST. PETERS          MO         63376
Euro Plumbing and Sewer LLC                                                      8435 Pyott Rd                                                                   Lake in the Hills   IL         60156
EUSEBIO, JUANDY                                                                  3313MITCHELL STRE                        3313MITCHELL STRE                      CAMDEN              NJ         08105
Evans Investment Group                                                           9810 Page Avenue                                                                St. Louis           MO         63132
EVANS, BROOKE                                                                    7428 GLENWOOD LANE                                                              OVERLAND PARK       KS         66204
EVANS, JAHAD                                                                     8 SHELBURNE DR                                                                  EWING               NJ         08638
EVANS, JESELLE                                                                   75 BERNIE CIRCLE                                                                MARYLAND HEIGHT     MO         63043
EVANS, JOSEPH                                                                    820 HUMBOLT ST                           APT. 3                                 GRAND RAPIDS        MI         49507
EVANS, JOSEPH                                                                    167 PROSPECT ST                          LOWER                                  MIDLAND PARK        NJ         07432
EVANS, KATHERINE                                                                 2119 SW EAGLE CREEK CT                                                          LEES SUMMIT         MO         64082
EVANS, MIKALA                                                                    4307 S UNIVERSITY DR                                                            ALLENDALE           MI         49401
EVANS, PAUL                                                                      314 CANTERBURY LANE                                                             BELTON              MO         64012
EVANS, SARAH                                                                     1414 SNYDER AVE                                                                 PHILADELPHIA        PA         19145
EVANS, TEDDY                                                                     617 12 DANBURY STREET                                                           PITTSBURGH          PA         15214
EVERETT, HEATHER                                                                 1904 N. MUNSON RD                                                               ROYCE CITY          TX         75189
EVERSON, BRENDAN                                                                 12158 BECKFORD ESTATES DRIVE                                                    MARYLAND HEIGHT     MO         63043
Eversource                                                                       P.O. Box 56002                                                                  Boston              MA         02205-6002
Eversource                                                                       300 Cadwell Drive                                                               Springfield         MA         01104
EVM Services,INC                                                                 P.O Box 12350                                                                   Charlotte           NC         28220
EWA STEC                                                                         707 DEVON AVE                                                                   PARK RIDGE          IL         60068
Exact Prowash INC                                                                8280 Abigail Cir NW                                                             N. Canton           OH         44720
EXCEL LINEN SUPPLY                                                               2027 HOLMES STREET                                                              KANSAS CITY         MO         64108
EXCEL LINEN SUPPLY INC                                                           501 FUNSTON ST.                                                                 KANSAS CITY         MO         66115
Exelon Corporation                                                               P.O. Box 5473                                                                   Carol Stream        IL         60197-5473
Exelon Corporation                                                               10 S. Dearborn St., 48th Floor           PO Box 805398                          Chicago             IL         60680-5398
Expert Building Service                                                          154 Norwood Ave                                                                 Long Branch         NJ         07740
EXPRESS SIGNS INC                                                                P.O. Box 14423                                                                  Lenexa              KS         66285
EXQUISITE VALET, INC.                                                            9400 ROBINSON ROAD                       SUITE B                                FRANKLIN PARK       IL         60131-2001
EXTRA SPACE MANAGEMENT INC.                                                      9435 HOLMES RD                                                                  KANSAS CITY         MO         64131
EXTRA SPACE MANAGEMENT, INC.
                                                                                 2795 E. COTTONWOOD PWKY, SUITE 400                                              SALT LAKE CITY      UT         84121
FABEAN, COOPER                                                                   1386 TERRACE DR                                                                 PITTSBURGH          PA         15228
FABEAN, M.                                                                       1386 TERRACE DR                                                                 PITTSBURGH          PA         15228
FABIAN, JOSHUA                                                                   1022 BEDFORD LN                                                                 BALLWIN             MO         63011
FABULOUS FISH CO                                                                 13560 NORTHWEST IND DR                                                          BRIDGETON           MO         63044
FACEBOOK                                      1 HACKER WAY                                                                                                       MENLO PARK          CA         94025
FACTORY GRINDING SERVICE INC                                                     570 INDUSTRIAL DRIVE                                                            LEWISBERRY          PA         17339
FADAI, ALYSSA                                                                    129 GRANITE MIST                                                                UNIVERSAL CITY      TX         78148
FAERBER, SAMANTHA                                                                537 JACKSON ST                                                                  ST. CHARLES         MO         63301
FAGAN, JENIFER                                                                   11304 BROOK CROSSING COURT                                                      ORLAND PARK         IL         60467
FAGAN, PATRICK                                                                   380 CHARLESTON AVE                                                              COLUMBUS            OH         43214
FAGBAYI, LOUKMON                                                                 7754 ASTRA CIRCLE                                                               REYNOLDSBURG        OH         43068
FAIRFAX GEN DISTRICT COURT-TRAFFIC                                               P.O. BOX 10157                                                                  FAIRFAX             VA         22038-8057
Fairfax Water                                                                    P.O. Box 71076                                                                  Charlotte           NC         28272-1076
Fairfax Water                                                                    8570 Executive Park Ave.                                                        Fairfax             VA         22031
FAIRFIELD LAND I LLC                                                             429 MARKET ST                                                                   SADDLE BROOK        NJ         07663


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                            Page 41 of 141
                                                                    Case 19-12416-MFW           Doc 3         Filed 11/14/19                    Page 43 of 142
                                                                                                      Creditor Matrix



                  CreditorName                           CreditorNoticeName                     Address1                            Address2            Address3            City       State       Zip      Country
FAIRWAY RESTAURANT GROUP, LLC                                                 605 WEST 47TH ST, STE 200                                                            KANSAS CITY      MO         64112
Fairway Restaurant Group, LLC               c/o Block and Company             605 W 47th Street                                                                    Kansas City      MO         64112
FALCON REALTY ADVISORS                                                        16000 N. DALLAS PARKWAY                   SUITE 225                                  DALLAS           TX         75248
FALEN, BRENDAN                                                                12931 W 116TH ST                                                                     OVERLAND PARK    KS         66210
FALVEY LINEN & UNIFORM INC.                                                   88 TOLLAND STREET                                                                    EAST HARTFORD    CT         06108
FAMILY SUPPORT PYMT CENTER                                                    PO BOX 109001                                                                        JEFFERSON CITY   MO         65110-9001
FAMOUS, B.                                                                    6942 NW PRARIE VIEW RD                                                               KANSAS CITY      MO         64151
FANG, SUZIE                                                                   93 JAMIE COURT                                                                       MONMOUTH JCT     NJ         08852
FANSKA, MARIA                                                                 6535 MILHAVEN DR                                                                     MISSION          KS         66202
FANTAUZZI, DAVID                                                              16 POND VIEW DRIVE                                                                   SUFFERN          NY         10901
FARAJI, NAILAH                                                                3520 MANTUA AVE                                                                      PHILADELPHIA     PA         19104
FARM TO MARKET BREAD CO INC                                                   100 E. 20th Street                                                                   KANSAS CITY      MO         64108
FARMER, JESSICA                                                               1457 MCFARLAND RD                         2                                          PITTSBURGH       PA         15216
FARPARAN, RAYMOND                                                             34 WEST CONCOURSE                                                                    KEYPORT          NJ         07735
FARR, ASHLYN                                                                  30 MARGARET DRIVE                                                                    COVENTRY         CT         06238
FARR, B.                                                                      10249 CROWNE POINTE LN                                                               FORT WORTH       TX         76244
FARR, MICHAEL                                                                 4544 NE WEBSTER DR                                                                   LEES SUMMIT      MO         64064
FARRINGTON, SAM                                                               3005 VASSAR ST SE                                                                    GRAND RAPIDS     MI         49506
Fasholt-Fisher, Amy                                                           685 GRAND VIEW RIDGE CT                                                              EUREKA           MO         63025-3718
FASTSIGNS                                                                     447 E Ohio St                                                                        CHICAGO          IL         60611
FATAL, NATALIE                                                                193 HENRY PLACE                                                                      WYCKOFF          NJ         07481
Fatemeh Vahaby                              Attn Blake Heath                  c/o Heath Injury Law                      917 W. 43rd St. Suite 100                  Kansas City      MO         64111
FAULKNER, DEONDRA                                                             9955 HALLS FERRY APT B                                                               SAINT LOUIS      MO         63136
FAULKNER, JASON                                                               1412 TRAIL RIDGE DRIVE                                                               BLUE SPRINGS     MO         64015
FAVOR                                                                         3405 GLENVIEW AVE                                                                    AUSTIN           TX         78703
Fay Marker
FBG CORPORATION                                                               1015 S. ROUTE 83                                                                     ELMHURST         IL         60126
Fed Ex                                                                        PO Box 371461                                                                        Pittsburgh       PA         15250
FEDERAL EXPRESS                                                               PO BOX 371461                                                                        PITTSBURGH       PA         15250
FEDERAL EXPRESS CORP                                                          P.O. BOX 660481                                                                      DALLAS           TX         75266-0481
FEDERAL EXPRESS INC                                                           PO BOX 94515                                                                         PALATINE         IL         60094
Federal Insurance Co.                                                         15 Mountain View Road                                                                Warren           NJ         07059
Federal Realty Investment Trust                                               1475 PO Box 8500-9320                     Property #500                              Philadelphia     PA         19178
Federal Realty Investment Trust             Attn Legal Department             1626 East Jefferson Street                                                           Rockville        MD         20852-4041
Federal Realty Investment Trust             Attn Judy Maurer                  Property #500-1475                        PO Box 8500-9320                           Philadelphia     PA         19178-9320
FEDERO, PEDRO                                                                 6201 WINDHAVEN PARKWAY                    2821                                       PLANO            TX         08863
FedEx Kinkos                                                                  PO Box 672085                                                                        Dallas           TX         75267-2085
Fedway National Accounts                                                      PO Box 651                                                                           Basking Ridge    NJ         07920
FEELEY, DASHA                                                                 84 COUNTRY VILLAGE ROAD                   FLOOR 2                                    JERSEY CITY      NJ         07305
FEGES, PATRICK                                                                14 ROSEHILL COURT                                                                    ALGONQUIN        IL         60102
FEHRMANN, WILIBALDO                                                           14692 SW 145TH TER.                                                                  MIAMI            FL         33186
FELDER, LAWANDA                                                               6102 VIRGINIA AVE                         A                                          ST LOUIS         MO         63111
FELICIANO, MARIA                                                              4407 GREYSTONE DR                                                                    SAN ANTONIO      TX         78233
FELIPE, ALVARO                                                                2019 S 36TH ST.                                                                      MILWAUKEE        WI         53215
Felix Castillo                                                                3370 Arthington Blvd.                                                                Indianaplois     IN         46218
FELIX, JOHANNA                                                                1221 SW 122ND AVE                         APT 205                                    MIAMI            FL         33184
FENZIL, BENJAMIN                                                              5S715 PARK MEADOW DRIVE                                                              NAPERVILLE       IL         60540
FERBER, JAMES                                                                 64 LEISURE LN                                                                        LEVITTOWN        PA         19054
FERGUSON, KATHERINE                                                           1143 TY DRIVE                                                                        MEDINA           OH         44256
FERGUSON, LEE                                                                 82 ROSEDALE AVE                                                                      TRENTON          NJ         08638
FERGUSON, TYRONE                                                              15WEST PENNYWOOD AVE                                                                 ROOSEVELT        NY         11575
FERNANDES, RAYANE                                                             724 5TH STREET                                                                       LYNDHURST        NJ         07071
FERNANDEZ, ARIANA                                                             858 COLUMBUS DR                                                                      BRICK            NJ         08724
FERNANDEZ, ENA                                                                39 N 25TH ST                                                                         CAMDEN           NJ         08105
FERNANDEZ, FABIAN                                                             538 48ST                                                                             PENNSAUKEN       NJ         08110
FERNANDEZ, HARSHINI                                                           182 CONGRESS STREET                       8                                          JERSEY CITY      NJ         07307
FERNANDEZ, JESUS                                                              8500 SW 150TH AVE                         APT 101                                    MIAMI            FL         33193
FERNANDEZ, MANUEL                                                             6332 SW 158CT                                                                        MIAMI            FL         33193
FERNANDO, ROVAENI                                                             1100 PARSIPPANY BLVD                      APT 275                                    PARSIPPANY       NJ         07054
FERRA, ANTONIO                                                                4247 BRADLEY ROAD                                                                    WESTLAKE         OH         44145
FERRARA, ANTHONY                                                              64 SHOREHAVEN TRAILER PARK                                                           HAZLET           NJ         07730
FERRARA, ANTHONY                                                              3902 FISHER STREET                                                                   KANSAS CITY      KS         66103
FERRARA, GLEN                                                                 1741 HEROYS POND CT                                                                  BELMAR           NJ         07719


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                                            Page 42 of 141
                                                       Case 19-12416-MFW             Doc 3           Filed 11/14/19                    Page 44 of 142
                                                                                              Creditor Matrix



               CreditorName                   CreditorNoticeName                   Address1                                 Address2           Address3              City      State       Zip      Country
FERRARA, MEGAN                                                     481 NORTH FOX AVENUE                                                                   BELFORD           NJ         07718
FERRARI LARREA, GIANCARLO                                          8412 86TH ROAD                                                                         WOODHAVEN         NY         11421
FERRARO, ANGELICA                                                  247 MADISON AVENUE                                                                     WYCKOFF           NJ         07481
FERREIRA, MIKE                                                     13918 BIG YANKEE LANE                                                                  CENTERVILLE       VA         20121
FERRER-SABINO, JOSE MIGUEL                                         6666 N 58TH ST                                                                         MILWAUKEE         WI         53223
FERRIER, FELICIA                                                   467 BARNABY DRIVE                                                                      OSWEGO            IL         60543
FERRUFINO, ANA                                                     245 PATERSON AVE                            APT 3                                      EAST RUTHERFORD   NJ         07073
FESSLER, M.                                                        35W837 PARSONS RD                                                                      WEST DUNDEE       IL         60118
FEYE, SAMUEL                                                       5018 SKYLINE DRIVE                                                                     ROELAND PARK      KS         66205
FGS USA inc                                                        3351 Bigelow Blvd                                                                      Pittsburgh        PA         15219
                                                                                                               2808 N 65TH TER KANSAS
FICHUO, KS                                                         2808 N 65TH TER KANSA CITY 66               CITY 66                                    KANSA CITY        KS         66102
FICOCIELLO, ALFRED                                                 1601 WEST ST                                                                           POINT PLEASANT    NJ         08742
FIELD, RYAN                                                        8231 GREENWOOD VIEW DRIVE                   709                                        PARMA HEIGHTS     OH         44129
FIELDS, KAYLA                                                      5214 ALEC DRIVE                                                                        GARLAND           TX         75043
FIERRO, ERMILIO                                                    871 LYNNWOOD AVE.                                                                      BRICK             NJ         08723
FIERRO, MARCOS                                                     2447 HOOPER AVENUE                          APT 12 BLDG 6                              BRICK             NJ         08723
FIERRO, RICARDO                                                    413.CARLISA DR                                                                         BRICK             NJ         08723
FIERRO, RODRIGO                                                    1007 VAUXHALL ROAD                                                                     TOMS RIVER        NJ         08753
FIEW, JACOB                                                        9296 SOUTH 300 WEST                                                                    PENDLETON         IN         46064
FIGGINS, HANNAH                                                    9001 SW 142ND AVE                           APT 1321                                   MIAMI             FL         33186
FIGUEROA, AUBREY                                                   8531 LONE SHADOW TRL                        8531 LONE SHADOW TRL                       CONVERSE          TX         78109
FIGUEROA, GIANA                                                    63 IRONWOOD CT.                                                                        MIDDLETOWN        NJ         07748
FIGUEROA, RICARDO                                                  57 GROVE STREET                             APT 1                                      ELMWOOD PARK      NJ         07407
FIGUEROA, SUSAN                                                    601 8TH STREET                                                                         CARLSTADT         NJ         07072
FIKKI, HANNA                                                       2204 SW FORESTPARK CIRCLE                                                              LEES SUMMIT       MO         64081
FILA, ALYSSA                                                       130 BURNT OAK CT.                                                                      WENTZVILLE        MO         63385
FILONUK, LYLE                                                      31 TINDALL ROAD                                                                        MIDDLETOWN        NJ         07748
FINAN, JAMES                                                       83 MONMOUTH AVE                                                                        MIDDLETOWN        NJ         07748
FINAZZO, CAMERON                                                   12324 W 79TH TERR                                                                      LENEXA            KS         66215
FINAZZO, NICHOLAS                                                  12324 W 79TH TERRACE                                                                   LENEXA            KS         66215
FINAZZO, RYAN                                                      1210 N 133RD TERRACE                                                                   KANSAS CITY       KS         66109
FINCH, BRODIE                                                      519 E BROADWAY ST                                                                      IOLA              KS         66749
FINNEGAN, MICHAEL                                                  403 PASTELL LANE                                                                       CONSHOHOCKEN      PA         19428
FINNIGAN, ROBERT                                                   2122 VERANDA CT                                                                        FALLS CURCH       VA         22043
FIRE FIGHTER SALES & SERVICE                                       791 COMMONWEALTH DRIVE                                                                 WARRENDALE        PA         15086
Fire King Commercial Services LLC                                  2789 Solution Center                                                                   Chicago           IL         60677
Fire Prevention Division                                           635 Woodland Ave.                           Suite 2103                                 Kansa City        MO         64106
                                                                   1900 Hempstead Tpke East Meadow NY
Fire Safety Cleaning Corp                                          11554                                       Suite 312                                  East Meadow       NY         11554
FireGuard, Inc.                                                    4404 S. 76th Circle                                                                    Omaha             NE         68127
FIREKING SECURITY PRODUCTS, LLC                                    2789 SOLUTION CENTER                                                                   CHICAGO           IL         60677
First Bank                                                         11901 Olive Blvd.                                                                      Creve Coeur       MO         63141
FISCHER, ASHLEY                                                    1559 BRIGHTSHORE BLVD                                                                  BAY SHORE         NY         11706
FISCO, AMANDA                                                      556 PROSPECT AVENUE                                                                    DUMONT            NJ         07628
FISH BOWL INC                                                      PO BOX 740513                                                                          ATLANTA           GA         30374-0513
Fish Window Cleaning                                               PO Box 188                                                                             Wharton           NJ         07885
FISH WINDOW CLEANING                                               PO BOX 413631                                                                          KANSAS CITY       MO         64141
Fish Window Cleaning                                               PO Box 302                                                                             Rivervdale        NJ         07457
FISH WINDOW CLEANING, INC                                          2820 W 53RD ST                                                                         SHAWNEE MISSION   KS         66205
FISHBOWL, INC                                                      44 CANAL CENTER PLAZA, SUITE 500                                                       ALEXANDRIA        VA         22314
Fisher Window Cleaning, LLC                                        PO Box 24526                                                                           Omaha             NE         68124
FISHER, CALLIE                                                     8031 FARLEY ST                              APT 403                                    OVERLAND PARK     KS         66204
FISHER, JOHN                                                       416 SW JOSEPH LANE                                                                     GRAIN VALLEY      MO         64029
FITTZ, DELANEY                                                     2110 AUTUMN TRAIL                                                                      GARLAND           TX         75040
FIVE STAR REFRIGERATION, INC.                                      PO BOX 263                                                                             WILDWOOD          PA         15091-0263
Five Star Valet Inc.                                               801 S Elm                                                                              Mount Prospect    IL         60056
FL DEPARTMENT OF BUSINESS &
PROFESSIONAL REGULATION                                            2601 BLAIR STONE RD                                                                    TALLAHASSEE       FL         32399
FLAHERTY & OHARA PC                                                610 SMITHFIELD STREET                       SUITE 300                                  PITTSBURGH        PA         15222
FLAHERTY, CONSTANCE                                                289 INDIAN CREEK DRIVE                                                                 LEVITTOWN         PA         19057
FLAME GRILLING PRODUCTS, INC                                       2500 Winslows Miles RD                                                                 Waldobro          ME         04572
FLANC, MADELINE                                                    442 LINCOLN LANE                            1N                                         FRANKFORT         IL         60423


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                 Page 43 of 141
                                                        Case 19-12416-MFW             Doc 3          Filed 11/14/19                  Page 45 of 142
                                                                                              Creditor Matrix



              CreditorName                     CreditorNoticeName                  Address1                               Address2           Address3           City        State       Zip      Country
FLANIGAN, MALLORIE                                                  7086 BRIARMEADOW DR.                                                                DALLAS             TX       75230
FLARTEY, CHARLES                                                    62 RESERVOIR ROAD                                                                   PARSIPPANY         NJ       07054
FLECK, ALEXIS                                                       1518 N CARLISLE ST.                        2                                        PHILADELPHIA       PA       19121
FLEMING, DAWAYNE                                                    676 FAIRVIEW STREET                                                                 CAMDEN             NJ       08401
FLESSNER, NOAH                                                      7615 W 96TH TER                                                                     OVERLAND PARK      KS       66212
FLETCHER, ANDREA                                                    1509 E 123RD ST                                                                     OLATHE             KS       66061
FLETCHER, B.                                                        3809 HABERSHAM                                                                      SCHERTZ            TX       78154
FLETCHER, DONIELLE                                                  1035 S. BROAD ST                           UNIT 2                                   TRENTON            NJ       08611
FLETCHER, LOVELL                                                    1027 E 9TH ST # 320                                                                 KANSAS CITY        MO       64106
FLOOD BROTHERS
                                                                    17 W 697 BUTTERFIELD ROAD                                                           OAKBROOK TERRACE   IL       60181
Flood Brothers Disposal & Recycling Services                        P.O. Box 4560                                                                       Carol Stream       IL       60197-4560
Flood Brothers Disposal & Recycling Services                        17 W 609 14th Street                                                                Oakbrook Terrace   IL       60181
FLOOD, JESSICA                                                      280 WESTERN BLVD                                                                    BAYVILLE           NJ       08721
FLORES CHAVEZ, KEVIN                                                35 W MALTBIE AVE                                                                    SUFFERN            NY       10901
FLORES ROMERO, LORENA                                               2775 HOOPER AVE                            APT 505                                  BRICK              NJ       08723
FLORES, EDWIN                                                       217 BRANCHBROOK DRIVE                      217                                      BELLEVILLE         NJ       07009
FLORES, ELIU                                                        2910 KENTSHIRE CIRCLE                                                               NAPERVILLE         IL       60564-8426
FLORES, ELVIS                                                       1618 N 16TH AVE                                                                     MELROSE PARK       IL       60160
FLORES, EVA                                                         307 DIVISION STREET                        APT. #1B                                 EDISON             NJ       08817
FLORES, LEONARDO                                                    1810 N 48TH ST                                                                      KANSAS CITY        KS       66102
FLORES, MAGDALENO                                                   8819 BROADMOOR ST.                         APT 3903                                 OVERLAND PARK      KS       66212
FLORES, MARIA                                                       307 DIVISION STREET                        APARTMENT 1 B                            EDISON             NJ       08817
FLORES, MELISSA                                                     69 EVERGREEN AVE                                                                    EDISON             NJ       08837
FLORES, ORLANDO                                                     1030 CEDAR BRIDGE AVE                      APT D8                                   BRICK              NJ       08723
FLORES, RODOLFO                                                     2775 HOOPER AVE                            APT 312                                  BRICK              NJ       08723
FLORES, ROMULO                                                      2775 HOOPER AVE. A                         APT 312                                  BRICK              NJ       08723
FLORES, ROSENDO                                                     1030 CEDAR BRIDGE AVE BLDG 8               APT D 8                                  BRICK              NJ       08723
FLORES, RUTH                                                        1204 SW SUNSET ST.                                                                  BLUE SPRINGS       MO       64015
FLORES, SANTOS                                                      1175 FRONT STREET                          #1                                       UNIONDALE          NY       11553
FLORES, TATIANA                                                     212 KINKEL ST                              212 KINKEL ST                            WESTBURY           NY       11590
FLORES, TIFFANI                                                     7111 FALLEN TRAIL DR.                                                               SAN ANTONIO        TX       78244
FLORES, WALTER                                                      131 WEST 29TH STREET                                                                BAYONNE            NJ       07002
Florida City Gas                                                    P.O. Box 5410                                                                       Carol Stream       IL       60197-5410
Florida City Gas                                                    4045 Nw 97th Avenue                                                                 Doral              FL       33178
FLORIDA DEPARTMENT OF REVENUE                                       5050 WEST TENNESSEE ST                                                              TALLAHASSEE        FL       32399
Florida Power & Light Company                                       General Mail Facility                                                               Miami              FL       33188-0001
FLORIDA SEATING                                                     PO BOX 17660                                                                        CLEARWATER         FL       33762
FLORIDA STATE DISBURSEMENT UNIT                                     PO BOX 8500                                                                         TALLAHASSEE        FL       32314-8500
FLOURNOY, KENYATTA                                                  5909 LASALLE                                                                        CHICAGO            IL       60621
Flow Tech Air Conditioning Corp                                     7023 SW 13th Terrace                                                                Miami              FL       33144
FLOWERS, JANET                                                      40 MOUNTAIN VIEW COURT                     A                                        RIVERDALE          NJ       07457
FLOWERS, LANCESON                                                   174 CHESTNUT ST                                                                     AVENEL             NJ       07001
FLYINGHORSE, JOHNNY                                                 2417 S 21ST APT #1                                                                  OMAHA              NE       68108
FLYNN, CHARLES                                                      541 S 6TH ST                                                                        LINDENHURST        NY       11757
FLYNN, WILLIAM LIAM                                                 0N277 LEONARD STREET                                                                WINFIELD           IL       60190
FOHRAN, K.                                                          904 BARTON LANE                                                                     PEOTONE            IL       60468
FOHRAN, KARA                                                        904 BARTON LANE                                                                     PEOTONE            IL       60468
Foliage Design Systems of Chicago, Inc.                             324 Eisenhower Lane N                                                               Lombard            IL       60148
FOLKS, CONNOR                                                       12245 SOUTH STRANG LINE CT                 303                                      OLATHE             KS       66062
FONE, JASON                                                         635 GREEN GLADE CT                                                                  FENTON             MO       63026
FONSECA, BRANDON                                                    146 FAIRFIELD RD                                                                    WAYNE              NJ       07470
FONSECA, BRYAN                                                      146 FAIRFIELD RD                                                                    WAYNE              NJ       07470
FONSECA, EDUARDO                                                    802 STACEY DRIVE                                                                    BELTON             MO       64012
FONTANEZ, MATHEW                                                    320 HEMLOCK TERRACE SOUTH                                                           TEANECK            NJ       07666
FOOD AND DRINK RESOURCES                                            6555 S KENTON ST STE 302                                                            CENTENNIAL         CO       80111
FOOD EQUIPMENT SERVICE                                              3316A OLD CAPITOL TRL                                                               WILMINGTON         DE       19808
FOOS, BRUCE                                                         1420 S APACHE LANE                                                                  OLATHE             KS       66062
FORD HOTEL SUPPLY CO INC                                            2204 NORTH BROADWAY                                                                 ST LOUIS           MO       63102
FORD, ANTHONY                                                       3815 E 58TH ST                                                                      KANSAS CITY        MO       64130
FORD, JAHNAY                                                        79 LEHAVRE CT                                                                       HAMILTON           NJ       08619
FORD, NICHOLAS                                                      3733 S NORWOOD AVE                                                                  INDEPENDENCE       MO       64052
FOREMAN, CLEON                                                      8717 E 61ST TER APT#3                      3                                        RAYTOWN            MO       64129


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                Page 44 of 141
                                                                        Case 19-12416-MFW                    Doc 3        Filed 11/14/19                   Page 46 of 142
                                                                                                                  Creditor Matrix



                 CreditorName                         CreditorNoticeName                               Address1                                 Address2           Address3             City       State       Zip      Country
FOREMAN, LINDSAY                                                                        3309 JERREE ST.                                                                       LANSING           MI         48910
FORNAUF, ROBERT                                                                         1216 VINE STREET                                                                      MCKEES ROCKS      PA         15136
FORRESTER, HANNA                                                                        302 ASHBURY LANE                                                                      CRANBERRY TOWNS   PA         16066
Forte KC LLC                                                                            7200 Wornall                                                                          Kansas City       MO         64114
FORTUGNO, AUDREY                                                                        401 PARTENER WAY WEST                                                                 BRIDGEWATER       NJ         08802
FORTUNA, RONNY                                                                          223 WAINWRIGHT ST APT 2                     2                                         NEWARK            NJ         07112
FORTUNE FISH                                                                            PO BOX 88477                                                                          CHICAGO           IL         60680
FORTUNE FISH COMPANY INC                                                                DEPT. 10477                                 P O BOX 87618                             CHICAGO           IL         60680-0618
Fortune Fish Company Inc                Attn Sean O'Scannlain, President                8501 Page Boulevard                         Suite 7                                   St. Louis         MO         63114
FOSTER, A.                                                                              3114 CHIPPEWA                                                                         SAINT LOUIS       MO         63118
FOSTER, J.                                                                              5020 CONEFLOWER DRIVE                                                                 NAPERVILLE        IL         60564
FOSTER, JUSTIN                                                                          2308 MYRTLE AVE                                                                       KANSAS CITY       MO         64127
FOSTER, SHANNAN                                                                         8204 ANCHOR DR                                                                        WOODRIDGE         IL         60517
FOSTER, SHERYL                                                                          8204 ANCHOR DR.                                                                       WOODRIDGE         IL         60517
FOULKS, MEGAN                                                                           5 SHEFFIELD COURT                                                                     ALGONQUIN         IL         60102
Foundation of Food Processing Suppliers
Association                                                                             1451 Dolley Madison Boulevard                                                         McLean            VA         22101
Foundation of Food Processing Suppliers
Association                             c/o Dule Realty (Agent)                         4900 Seminary Road                                                                    Alexandria        VA         22311
FOUNDATION OF FOOD PROCESSING                                                                                                       1451 DOLLEY MADISON BLVD
SUPPLIES ASSOCIATION                                                                    ATTN ROBIN ROCHE                            #100                                      MCLEAN            VA         22101
FOUNDATION OF INTERNATIONAL
ASSOCIATION OF FOOD INDUSTRY SUPPLIERS
                                                                                        1451 DOLLEY MADISON BLVD                    SUITE 200                                 MCLEAN            VA         22101
Foundation of International Association of Food
Industry Suppliers                                c/o The Mark Winkler Company, Agent   4900 Seminary Road                                                                    Alexandria        VA         22311
Four J S Family LLLP                              John D. Pezold                        4408 Gilbert Ave.                                                                     Columbus          GA         31904
FOUR JS FAMILY LLLP                               TRACY SAYERS                          800 FRONT AVE                                                                         COLUMBUS          GA         31901
FOWLER & HUNTTING CO INC                                                                105 RESERVE RD                                                                        HARTFORD          CT         06114-1611
FOWLER, JAMIE                                                                           7676 RAINBOW DRIVE                                                                    PRAIRIE VILLAGE   KS         66208
FOX DEVELOPMENT CORPORATION                       PETER B FOX                           1909 FOX DRIVE                                                                        CHAMPAIGN         IL         61820
Fox Valley Deals, Inc                                                                   1921 W. Wilson St #400                                                                Batavia           IL         60510
FOX VALLEY FIRE & SAFETY INC                                                            2730 PINNACLE DR                                                                      ELGIN             IL         60124
FOX VALLEY FIRE AND SAFETY COMPANY                                                      2730 PINNACLE DRIVE                                                                   ELGIN             IL         60124

Fox Valley Helping Paws Animal Welfare Assoc.                                           2500 Harding Lane                                                                     Woodstock         IL         60098
FOX, ANGEL                                                                              9803 HEDGES AVE                             APT 3B                                    KANSAS CITY       MO         64134
FOX, C.                                                                                 26 MARLBOROUGH RD                                                                     GLASTONBURY       CT         06033
FOX, CORY                                                                               601 N SCHOOL ST APT 2                                                                 FORTVILLE         IN         46040
FOX, JONATHAN                                                                           83 RONALD ROAD                                                                        LAKEWOOD          NJ         08701
FOX, RIVERA                                                                             4275 ELLENWOOD                              APT.#4                                    ST LOUIS          MO         63116
FOX, SYDNEY                                                                             244 CECIL HENDERSON RD                                                                CANONSBURG        PA         15317
FRAGOSO, JUAN                                                                           1S136 RADFORD LN                                                                      VILLA PARK        IL         60181
FRAHM, JULIANNA                                                                         18 HOWARD AVENUE                                                                      CLIFTON           NJ         07013
FRAME, TIMOTHY                                                                          141 MISSION PARKWAY                                                                   NEW CENTURY       KS         66031
FRANCIS, GEENA                                                                          1310 ASPEN DRIVE                                                                      GREENWOOD         MO         64034
FRANCIS, JUSTICE                                                                        8744 CHESTNUT CIRCLE                        4                                         KANSAS CITY       MO         64131
FRANCISCO, MAZIE                                                                        6528 W 89TH ST APT 174                                                                OVERLAND PARK     KS         66210
FRANCO, ALEXANDER                                                                       6 LAGRANGE STREET                                                                     RARITAN           NJ         08869
FRANCO, MICHAEL                                                                         5 PIERSON DR                                                                          HILLSBOROUGH      NJ         08844
FRANCOLINO, RICHARD                                                                     79 RIVERVIEW COURT                                                                    SECAUCUS          NJ         07094
Frank A. Paul                                                                           263 Southfield Drive                                                                  Beecher           IL         60401-5098
Frank Marotta                                                                           3105 NE 70th St                                                                       Gladstone         MO         64119-5217
FRANKLIN COUNTY MUNICIPAL COURT                   CLERKS OFFICE, CIVIL DIVISION         375 S HIGH ST, 3RD FL                                                                 COLUMBUS          OH         43215-4520
FRANKLIN HEATING & REF INC.                                                             P.O. BOX 32362                                                                        COLUMBUS          OH         43232
FRANKLIN MACHINE PROD INC                                                               PO Box 74007311                                                                       Chicago           IL         60674-3711
Franklin Machine Products Inc                                                           PO Box 74007311                                                                       Chicago           IL         60674-7311
FRANKLIN, BETH                                                                          204 S. LINCOLN                                                                        BIG ROCK          IL         60511
FRANKLIN, JACOB                                                                         9552 ROSLAN PLACE                                                                     ST LOUIS          MO         63114
FRANKS, TYSON                                                                           4637 HARRISON STREET                                                                  KANSAS CITY       MO         64110
FRASER, STEPHANIE                                                                       369 N IOWA AVE                                                                        MASSAPEQUA        NY         11758
FRAUENFELDER, REGAN                                                                     6438 LEBANON ROAD                                                                     COLLINSVILLE      IL         62234
FRAZIER, AMYA                                                                           13945 WOOD VALLEY DR                                                                  OMAHA             NE         68142


              In re HRI Holding Corp., et al.
              Case No. 19-12415                                                                                    Page 45 of 141
                                                      Case 19-12416-MFW           Doc 3         Filed 11/14/19                 Page 47 of 142
                                                                                       Creditor Matrix



                 CreditorName                CreditorNoticeName                    Address1                         Address2           Address3              City      State       Zip   Country
FRAZIER, JAMES                                                    4944 AGNES                                                                      KANSAS CITY       MO         64130
Fred Delu                                                         714 Forest Green Dr                                                             Coraopolis        PA         15108
FRED W FAUST                                                      9296 METCALF AVENUE                                                             OVERLAND PARK     KS         66212
FREDERICK E TAYLOR                                                575 N. ROUTE 73                        SUITE A4                                 WEST BERLIN       NJ         08091
Fredirick D Dowe                                                  800 Switzer Lane                                                                Cedar Hill        TX         75104
FREEBUS, ELIZABETH                                                8 MILLBROOK CT                                                                  ALGONQUIN         IL         60102
FREEMAN, ANTHONY                                                  3821 COLBY AVE SW                                                               WYOMING           MI         49509
FREEMAN, TIMMORIE                                                 1820 S CRESCENT AVE                                                             PARK RIDGE        IL         60068
FRENCH, TERESA                                                    6201 WINDHAVEN PARKWAY                 APT 2821                                 PLANO             TX         75093
FreshStep Cleaning Services                                       PO Box 552                                                                      Howell            NJ         07731
FRESHWATER COMMUNICATIONS                                         10405 CAMELOT DRIVE                                                             FRISCO            TX         75035
FREY, BRAD                                                        14576 S. SAINT ANDREWS AVE.                                                     OLATHE            KS         66061
FREY, SAMANTHA                                                    3510 SHORESIDE DR.                                                              GARLAND           TX         75043
FRIAS, XIOMARA                                                    359 E 19TH AVE                                                                  PATERSON          NJ         07524
FRIEDMAN, LESLIE                                                  1761 APPLE HILL DR.                                                             ARNOLD            MO         63010
FRITZ, PATIENCE                                                   411 BELFAIR DRIVE                                                               GALLOWAY          OH         43119
FROHM, MIKAYLA                                                    2213 SPRING MILLS RD                                                            MESQUITE          TX         75181
FRONCZAK, SHANNON                                                 4208 DENNIS LANE                                                                BRUNSWICK         OH         44212
Frontier Southwest Incorporated                                   P.O. Box 740407                                                                 Cincinnati        OH         45274
Frontier Southwest Incorporated                                   600 Hidden Ridge                                                                Irving            TX         75038
FROST, DAVID                                                      1036 IMPERIAL DRIVE                                                             PITTSBURGH        PA         15236
FRUMHOFF, MARK                                                    2007 SERENIDAD LANE                    APARTMENT I                              MARYLAND HEIGHT   MO         63043
FRY, CAROLYN                                                      4651 W 95TH ST                                                                  OAK LAWN          IL         60453
FRY, MYCHAL                                                       2104 SPRING MEADOW TRL                                                          HEATH             TX         75032
FUDOR, RANDY                                                      25 OAK COURT                                                                    CRANBERRY TOWNS   PA         16066
FUENTES, HEYDI                                                    220 RUSHMORE ST                                                                 WESTBURY          NY         11590
FUGETT, SYDNEY                                                    8900 MEADOWLARK DRIVE                                                           TINLEY PARK       IL         60487
FUHREMANN, EVAN                                                   144 KEYSTONE CROSSING DRIVE                                                     OFALLON           MO         63368
FULCHER, KYLE                                                     17335 M STREET                                                                  OMAHA             NE         68135
FUNOVITS, JULIA                                                   3 FOREST GLEN DRIVE                                                             PITTSBURGH        PA         15228
FUSZ, ARIEL                                                       1327 MCCLURG DRIVE                                                              BATAVIA           IL         60510
FUTRELL, DANIEL                                                   10439 DURNESS DR                                                                SAINT LOUIS       MO         63137
FYE, BRANDON                                                      21 BANCROFT ROAD                                                                EAST HARTFORD     CT         06118
Gabriel Dumitrescu                                                2267 Hiram Dr                                                                   Wheaton           IL         60181
GABRYSZEWSKI, JEANNA                                              136 HOBSON AVE                                                                  TRENTON           NJ         08610
GADAN, CYRILLE                                                    45 CEDAR BLUFF DRIVE                   22-19                                    LAKE ST LOUIS     MO         63367
GADAROWSKI, KIMBERLY                                              21 EDWARD ST.                                                                   NEWINGTON         CT         06111
GADDY, MAKYNZEE                                                   805 NE CAROUSEL LN                                                              LEES SUMMIT       MO         64086
GADWOOD, BAILEY                                                   5528 MCCORMICK                                                                  SHAWNEE           KS         66226
GAIDOSZ, ALYSSA                                                   5S304 SCOTS DR.                                                                 NAPERVILLE        IL         60563
GAILEY, SAMANTHA                                                  408 NE TENNYSON PL                                                              LEES SUMMIT       MO         64081
GAILLARD, AARON                                                   2931 8TH AVENUE                        APT 2C                                   NEW YORK          NY         10039
GAJZER, TIMOTHY                                                   708 EAST BROAD STREET                                                           ELYRIA            OH         44035
GALARDI, JOSEPH                                                   24919 AMBROSE RD.                                                               PLAINFIELD        IL         60585
GALEAS, SANTANA                                                   5920 MINUTEMEN RD                                                               SPRINGFIELD       VA         22152
GALINDO, CHAD                                                     1034 W 6TH ST                                                                   LORAIN            OH         44052
GALINDO, JOSE                                                     1102 HIGH STREET                                                                AURORA            IL         60505
GALLARDO, ALEJANDRO                                               184 W 2ND ST                                                                    CLIFTON           NJ         07011
GALLEGO, JACOB                                                    7823 SW 135TH PLACE                                                             MIAMI             FL         33183
GALLEGOS DE PONCE, SONIA                                          12 LAFAYETTE AVE                       1                                        SUFFERN           NY         10901
GALLEGOS, EPIFANIO                                                5015 N. CENTRAL AVE                                                             CHICAGO           IL         60630
GALLEGOS, EVA                                                     23 W MAPLE AVENUE                      2                                        SUFFERN           NY         10901
GALLEGOS, KARINA                                                  5201 GRANADA STREET                                                             ROELAND PARK      KS         66205
Gallo Wine Sales of NJ Inc                                        PO Box 36446                                                                    Newark            NJ         07188
GALLUS, JASON                                                     1649 S MARSTON ST                                                               PHILADELPHIA      PA         19145
GALVAN, ALEXANDRIA                                                406 NW VILLAGE DR                                                               LEES SUMMIT       MO         64063
GALVAN, ANA                                                       1710 MARTY AVE                                                                  KANSAS CITY       KS         66103
GALVAN, CARLOS                                                    2125 MADISON AVE                                                                KANSAS CITY       MO         64108
GALVAN-SOTELO, LEVI                                               6159 S KILDARE AVE                                                              CHICAGO           IL         60629
GAMA, JAYZIAN                                                     69 WEST 21 STREET                                                               BAYONNE           NJ         07002
GANASSI, DAKOTA                                                   65 N MAIN ST                           8F                                       FLEMINGTON        NJ         08822
GANTT, JUSTIN                                                     220 S 30TH ST                                                                   CAMDEN            NJ         08105
GAR PRODUCTS INC                                                  170 LEHIGH AVE                                                                  LAKEWOOD          NJ         08701


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                            Page 46 of 141
                                                     Case 19-12416-MFW            Doc 3        Filed 11/14/19                   Page 48 of 142
                                                                                       Creditor Matrix



                  CreditorName              CreditorNoticeName                  Address1                             Address2           Address3           City         State       Zip   Country
GARABITO, JUAN                                                   3200S CRESENT LN                                                                  AURORA            IL         60504
GARAVENTA USA                                                    403 ELMWOOD AVE                                                                   SHARON HILL       PA         19079
GARAVUSO, SARA                                                   1631 WEST GIRARD AVE                    APT 2                                     PHILADELPHIA      PA         19130
GARCES, DAYSE                                                    221 BLOOMFIELD AVE                                                                NEPTUNE           NJ         07753
GARCIA CHIRINOS, CRISTIHAN                                       27 LOCUST DR                                                                      AMITYVILLE        NY         11701
GARCIA FLORES, ESTEBAN                                           379 E 167TH STREET                                                                HARVEY            IL         60426
GARCIA RIOS, M.                                                  2922 S 51ST ST                                                                    KANSAS CITY       KS         66106
GARCIA VINCENTE, BARTOLO                                         2747 HOOPER AVENUE                      BLDG 4 APT 6                              BRICK             NJ         08723
GARCIA, ABDIAS                                                   153 WAVERLY STREET                      APT 2                                     YONKERS           NY         10701
GARCIA, ALEJANDRA                                                71 ARTHUR STREET                        APT 1                                     CLIFTON           NJ         07011
GARCIA, ALEXIS                                                   18 N PARKSIDE AVE APT 2C                                                          GLEN ELLYN        IL         60137
GARCIA, ARACELI                                                  1818 SCOVILLE                                                                     BERWYN            IL         60402
GARCIA, ASHLEY                                                   110 DAVEY STREET                        APARTMENT A                               BLOOMFIELD        NJ         07003
GARCIA, BRIAN                                                    133 WEST CLINTON                                                                  DOVER             NJ         07801
GARCIA, CRISTOBAL                                                827 KENWOOD AVE                                                                   WEST CHICAGO      IL         60185
GARCIA, DANIEL                                                   11 BROOKLAWN DRIVE                                                                MORRIS PLAINS     NJ         07950
GARCIA, DAVID                                                    1S122 HOLYOKE LANE                                                                VILLA PARK        IL         60181
GARCIA, EILEEN                                                   2402 MICHAEL ST                                                                   WONDER LAKE       IL         60097
GARCIA, ERNESTO                                                  213 E FOREST AVE                                                                  WEST CHICAGO      IL         60185
GARCIA, FRANKLIN                                                 706 S ARLINGTON MILL DR                 APT # 102                                 ARLINGTON         VA         22204
GARCIA, FRANKLIN                                                 2252 PIMMIT RUN LN                      3                                         FALLSCHURCH       VA         22043
GARCIA, GEANNA                                                   126 W 56TH ST                                                                     BAYONNE           NJ         07002
GARCIA, ISAAC                                                    7255 W.MARINE DR                                                                  MILWAUKEE         WI         53223
GARCIA, ISAAC                                                    433 NORTH 7TH STREET                    APT 21 -G                                 CAMDEN            NJ         08102
GARCIA, JAZMINE                                                  44 W 41ST STREET                                                                  BAYONNE           NJ         07002
GARCIA, JENI                                                     4 6TH ST                                                                          NEW BRUNSWICK     NJ         08901
GARCIA, JESSICA                                                  507 DUKEWOOD AVE                                                                  GLOUCESTER CITY   NJ         08030
GARCIA, JESUS                                                    730 LYMAN ST.                                                                     WEST CHICAGO      IL         60185
GARCIA, JOSE                                                     2104 SPICEBERRY LANE                                                              MESQUITE          TX         75149
GARCIA, JOSUE                                                    54 JAMES ST                                                                       PATERSON          NJ         07502
GARCIA, JUAN                                                     4801 GOLDFIELD LOT#168                  1502                                      SAN ANTONIO       TX         78218
GARCIA, NICOLE                                                   545 AVENUE A                                                                      BAYONNE           NJ         07002
GARCIA, RAUL                                                     509 S KEELER ST                                                                   OLATHE            KS         66061
GARCIA, RAUL                                                     4117 4TH ST N                           1                                         ARLINGTON         VA         22203
GARCIA, SEBASTIAN                                                219 MAIN STREET                                                                   LEDGEWOOD         NJ         07852
GARCIA, SIMON                                                    1136 COUNTY LINE ROAD                   APT 30                                    KANSAS CITY       KS         66103
GARCIA, SONIA                                                    582 CLARK PL                                                                      UNIONDALE         NY         11553
GARDA CL CENTRAL INC                                             LOCKBOX 233209                          3209 MOMENTUM PLACE                       CHICAGO           IL         60689
GARDA CL SOUTHWEST, INC.                                         2000 NW CORPORATE BLVD                                                            BOCA RATON        FL         33431
GARDELLA, MICHAEL                                                20 ROOSEVELT AVE                                                                  ROCHELLE PARK     NJ         07662
GARDEN STATE FIRST & SECURITY ALARM
CO, INC                                                          144 LOWER MAIN STREET                                                             ABERDEEN          NJ         07747
GARDNER, DEVON                                                   8317 MCLAREN AVE                                                                  ST LOUIS          MO         63136
GARDNER, SUSAN                                                   7415 W. LAWLER AVE.                                                               NILES             IL         60714
GARDNER, TARIQ                                                   25 ARTHUR STREET                                                                  EAST BRUNSWICK    NJ         08816
GAREE, CHARLOTTE                                                 342 LOVEMAN AVE                                                                   WORTHINGTON       OH         43085
GARGUS, STEVE                                                    275 WEST CHERRY STREET                                                            TROY              MO         63379
Garland Fire Systems Inc                                         33 Tec St                                                                         Hicksville        NY         11801
GARLEN INC                                                       9320 JOHNSON DRIVE                                                                MERRIAM           KS         66203
GARNER, ROBIN                                                    1101 LEEANN STREET                                                                CROWLEY           TX         76036
GARRETT, APRIL                                                   928 LINDENWOOD AVE                                                                ST CHARLES        MO         63301
GARRETT, BRAD                                                    2521 PARK AVE                                                                     SAINT CHARLES     MO         63301
GARRETT, JARVIS                                                  247 W. 46TH ST                                                                    CHICAGO           IL         60609
GARRETT, JENNY                                                   7 LEROY PLACE                                                                     KEANSBURG         NJ         07734
GARRETT, RAPHEAL                                                 65 BYERS AVE                            1006                                      AKRON             OH         44302
GARRIS, SARAH                                                    15 GRENOBLE COURT                                                                 MATAWAN           NJ         07747
GARRISON INVESTMENT GROUP LP                                     1290 AVENUE OF THE AMERICAS             STE 914                                   NEW YORK          NY         10104
GARRISON, DREW                                                   OS975 WEST BURNHAM LANE                                                           GENEVA            IL         60134
GARVELINK, CRAIG                                                 817 BLANCHARD                                                                     WYOMING           MI         49509
GARVIN, MARCY                                                    1 PARKWOOD RD                                                                     SUCCASUNNA        NJ         07876
Gary LaPelusa                                                    PO Box 966                                                                        Bayonne           NJ         07002
Gary Prisby                                                      735 Darlington St.                                                                Carnegie          PA         15106
GARZA, RIANA                                                     215 NORTH CANAL LOT 22                                                            LANSING           MI         48917


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                             Page 47 of 141
                                                                        Case 19-12416-MFW                  Doc 3           Filed 11/14/19                Page 49 of 142
                                                                                                                 Creditor Matrix



                  CreditorName                               CreditorNoticeName                              Address1                        Address2            Address3              City       State       Zip      Country
GASCA, LUIS                                                                                436 WOODLAND ST                                                                  TRENTON            NJ         08610
Gaskets Rock International, Inc                                                            504 Parkway View Drive                                                           Pittsburgh         PA         15205
GASKETS ROCK OF CENTRAL OHIO LLC                                                           5083 Lambert Rd                                                                  Grove City         OH         43123
GASKILL, WILLIAM                                                                           4820 RINCON WAY                                                                  FORT WORTH         TX         76137
GATCHALIAN, FELIPE                                                                         10562 MORTIMER LANE                                                              EDMUNDSON          MO         63134
Gather Technologies Inc                                                                    715 Peachtree St. NE #800                                                        Atlanta            GA         30308
GATTON, KATLYN                                                                             13881 W 138TH ST APT 202                                                         OLATHE             KS         66062
GAUDIOUS, KAYTLYN                                                                          835 AMBOY AVE                                                                    EDISON             NJ         08837
GAUSE, ASHLEY                                                                              1213 JACKSON                            #209                                     OMAHA              NE         68102
GAUSE, KEITH                                                                               8912 BESSEMER                                                                    ST. LOUIS          MO         63134
GAWLEY, ALEKSANDRA                                                                         4601 CUMNOR RD                                                                   DOWNERS GROVE      IL         60515
GEARHARTS UPHOLSTERY                                                                       431 S HUDSON STREET                                                              BUCKNER            MO         64016
GEASE, BRIAN                                                                               214 HIGHFIELD DR                                                                 COLUMBUS           OH         43214
GECKO DEVELOPMENT CORPORATION                                                              2431 FIRST STREET                                                                FORT MYERS         FL         33901
GECKO HOSPITALITY                                                                          DEPARTMENT 4542                                                                  CAROLSTREAM        IL         60122-4542
GEDDINS, ASHLEY                                                                            404 NW 66TH TERRACE                     APT 2                                    KANSAS CITY        MO         64118
Geechie Boy Markey & Mill                                                                  2995 Highway 174                                                                 Edisto Island      SC         29438
GEER GAS CORPORATION                                                                       PO BOX 16396                                                                     COLUMBUS           OH         43216
GELMAS, MATTHEW                                                                            27801 MARQUETTE BLVD                                                             NORTH OLMSTEAD     OH         44070
GENAO, REBECCA                                                                             31 MASON ST                                                                      METUCHEN           NJ         08840
GENERAL BEVERAGE SALES                                                                     PO BOX 510203                                                                    NEW BERLIN         WI         53151
General Fire and Safety Equip Co of Omaha                                                  5641 S 85th Circle                                                               Omaha              NE         68127
GENERAL LANDSCAPING                                                                        100 KRIEGER LANE                                                                 GLASTONBURY        CT         06033
GENERAL PARTS,INC                              MI10                                        PO BOX 9201                                                                      MINNEAPOLIS        MN         55480-9201
GENEVA CHAMBER OF COMMERCE                                                                 8 S. THIRD STREET                                                                GENEVA             IL         60134
Geneva Retail Company, LLC                     c/o Jeffrey R. Anderson Real Estate, Inc.   Rookwood Tower                          3805 Edwards Road, Ste 700               Cincinnati         OH         45209
GENGO, ELAINE                                                                              6321 OLDE MOAT WAY                                                               DAVIE              FL         33331
Gentle Harvest Management LC                                                               P O Box 69                                                                       Marshall           VA         20116
GENTRY, KALEY                                                                              2750 ROKI-DELL LN                                                                ROCKWALL           TX         75032
George Herbert, Court Officer                                                              PO Box 181                                                                       Avon               NJ         07717
George Kalantzis                                                                           680 Heinz Camp Rd                                                                Portersville       PA         16051
GEORGE L WELLS MEAT CO INC                                                                 PO BOX 37011                                                                     PHILADELPHIA       PA         19123
GEORGE, ERIANA                                                                             4010 SPRINGFIELD ST                                                              KANSAS CITY        KS         66103
GEORGE, KEYANI                                                                             36 PHILLIPS RD                          97A                                      SOMERSET           NJ         08873
Georgia Office of Secretary of State           BRAD RAFFENSPERGER                          214 State Capitol                                                                Atlanta            GA         30334
GEORGIADES, ABIGAIL                                                                        5 DENLER DRIVE                                                                   MARLBOROUGH        CT         06447
Gerald Guzman                                                                              752 Thornbury Court                                                              Bartlett           IL         60103
Gerald Len McDonald                                                                        10740 Hillpoint Suite 5                                                          San Antonio        TX         78217
GERBER, DEBBIE                                                                             23029 VIRGINIA AVE                                                               NORTH OLMSTED      OH         44070
GERENCSER, BRIAN                                                                           22280 CLIFFORD DR                                                                FAIRVIEW PARK      OH         44126
GERGES, SAAD                                                                               140 HEPBURN RD                          APT# 2A                                  CLIFTON            NJ         07012
GERHARDT, ARTHUR                                                                           2817 RUTH FITZGERALD                    DRIVE                                    PLAINSFIELD        IL         60586
GERHARDT, SAMANTHA                                                                         29 MONIQUE CIRCLE                                                                HAZLET             NJ         07730
GERINGER, MICHELLE                                                                         607 NE GREEN ST.                                                                 LEES SUMMIT        MO         64063
GERY, SUSAN                                                                                295 EASTERN BLVD                                                                 BAYVILLE           NJ         08721
GET FRESH PRODUCE INC                                                                      1441 Brewster Creek Blvd                                                         Bartlett           IL         60103
Get Fresh Produce Inc                          Attn Gino Alinondi                          1441 Brewster Creek Blvd.                                                        Bartlett           IL         60103
GFI DIGITAL, INC                                                                           12163 PRICHARD FARM ROAD                                                         MARYLAND HEIGHTS   MO         63043
GFS MARKETPLACE NORTH AMERICA                                                              1300 GEZON PARKWAY SW                   P.O. BOX 1787                            GRAND RAPIDS       MI         49509
GHACHAM, MOHAMED                                                                           7721 KENNEDY BLVD                                                                NORTH BERGEN       NJ         07047
GIANNETTI, DANIEL                                                                          12 NEWBY AVE                                                                     LITTLE FALLS       NJ         07424
GIANNONE, TAYLOR                                                                           65 MORRELL STREET                                                                NEW BRUNSWICK      NJ         08901
GIBBS TECHNOLOGY CO                            DBA GFI DIGITAL INC                         PO Box 775010                                                                    St Louis           MO         63177-5010
GIBBS, JANENE                                                                              6100 OXFORD STREET                      UNIT 1B                                  PHILADELPHIA       PA         19151
GIBBS, KAYLEEN                                                                             4610 DARKWOODS DRIVE                                                             WENTZVILLE         MO         63385
GIBSON, DONNA                                                                              8614 W 84TH ST.                                                                  OVERLAND           KS         66212
GIBSON, JAMES                                                                              14916 HALE DRIVE                                                                 ORLAND PARK        IL         60462
GIBSON, JENNIFER                                                                           1018 N. BUCHANAN                                                                 OLATHE             KS         66061
GIBSON, WILLIAM                                                                            14701 SOUTHWEST 82 AV                                                            PALMETTO BAY       FL         33158
GIERCYK, STEPHEN                                                                           128 MINNEHAHA BLVD                                                               LAKE HIAWATHA      NJ         07034
GIGNAC, M.                                                                                 1553 TANGLEWOOD DR                                                               CRYSTAL LAKE       IL         60014
GIL HERNANDEZ, JORGE                                                                       138 MACARTHUR DR                                                                 EDISON             NJ         08837
GIL, DIANA                                                                                 18777 STONE OAK PWKY APT 1238                                                    SAN ANTONIO        TX         78258


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                    Page 48 of 141
                                                                   Case 19-12416-MFW              Doc 3              Filed 11/14/19               Page 50 of 142
                                                                                                         Creditor Matrix



                   CreditorName                          CreditorNoticeName                    Address1                                Address2           Address3             City         State       Zip      Country
GIL, GABRIEL                                                                  14185 SW 87 ST                               APPT 115                                  MIAMI               FL         33183
GIL, RAMIRO                                                                   122 70TH ST APT 1                                                                      WEST NEW YORK       NJ         07093
GILGES, KEITH                                                                 210 SOUTH PLEASANT STREET                    #514                                      INDEPENDENCE        MO         64050
GILL, KELLY                                                                   2123 N 17TH STREET                                                                     PHILADELPHIA        PA         19121
GILLENWATER, TODD                                                             6209 WEST 126TH STREET                                                                 LEAWOOD             KS         66209
GILLESPIE, GABRIEL                                                            3550 TIMBERGLEN ROAD                         APT 111                                   DALLAS              TX         75287
GILLESPIE, PEYTON                                                             43W361 HAWKEYE DRIVE                                                                   ELBURN              IL         60119
GILLETTE, WILLIAM                                                             105 BIRCHWOOD DRIVE                                                                    BRICK               NJ         08723
GILLIAM, ANTONIO                                                              327 DIAMOND AVE SE                                                                     GRAND RAPIDS        MI         49507
GILLIANO, WALTER                                                              32 BIEL RD                                                                             NEW BRUNSWICK       NJ         08091
GILLIHAN-HURSH, ADAM                                                          600 WEST ELM                                                                           OLATHE              KS         66061
GILLILAND, ANTHONY                                                            1111 W 40TH STREET                           1W                                        KANSAS CITY         MO         64111
GILLIT, CHAD                                                                  6400 ROSSI DR.                                                                         CANAL WINCHESTER    OH         43110
GILMER, AARON                                                                 1116 WESTERN AVE                                                                       SWANSEA             IL         62226
GILMORE, ALEXIS                                                               2208 E. 58TH ST.                                                                       KANSAS CITY         KS         64130
Gils Sales Company                                                            16506 Cornerstone Drive                                                                Belton              MO         64012
GINCHEREAU, M.                                                                2782 MIDDLECOFF PL.                          2782 MIDDLECOFF PL.                       FALLS CHURCH        VA         22043
GIPSON, CHRIS                                                                 3102 DODGE STREET #1105                                                                OMAHA               NE         68131
GIPSON, WENDY                                                                 3102 DODGE STREET                            1105                                      OMAHA               NE         68131
GIRESI, JOHN                                                                  9 27 WESTMORELAND AVE                                                                  FAIR LAWN           NJ         07410
GIRI CORPORATION                                                              422 N 5TH ST                                                                           MILWAUKEE           WI         53203-3005
Girl Scouts of Northern Illinois                                              353 Randall Road                                                                       South Elgin         IL         60177
GIRMA, GABRIEL                                                                1703 MAYHEW DRIVE                                                                      SILVER SPRING       MD         20902
GISELLE BROWN REALTY LLC                                                      222 GRAND AVE                                                                          ENGLEWOOD           NJ         07631
GIULAMBARIAN, EMILIIA                                                         222 BRIGHTON AVE                                                                       BELLEVILLE          NJ         07109
GIVENS, MICHAEL                                                               5533 DONBAR DR                                                                         NORMANDY            MO         63121
GLANDT, ALEXANDRA                                                             1836 ALVARADO DRIVE                                                                    FENTON              MO         63026
GLASPER, DARELL                                                               711 SAINT NICHOLAS DR                                                                  CAHOKIA             IL         62206
GLASS, ERIC                                                                   7063 CROWN POINT AVE ST 315B                 315B                                      OMAHA               NE         68104
Glastonbury MZL LLC                         c/o KPR, Accts Receivable         254 W 31st St, 4th FL                                                                  New York            NY         10001
Glastonbury MZL LLC                         c/o KPR                           254 w 31ST St, 4th Floor                                                               New York            NY         10001
Glazers Dist. of KS, Inc.-BR109                                               ACCT 106765                                  1100 Blake Street                         Edwardsville        KS         66111
GLAZERS DISTRIBUTION OF OHIO                                                  4800 POTH ROAD                                                                         COLUMBUS            OH         43213
GLAZERS MIDWEST-KC 156                                                        ACCT 10625                                   ONE GLAZER WAY                            ST CHARLES          MO         63301
GLAZERS MIDWEST-KC 162                                                        ACCT 10051                                   One Glazer Way                            St Charles          MO         63301
GLAZERS MIDWEST-KC 825                                                        ONE GLAZER WAY                                                                         ST CHARLES          MO         63301
GLAZERS MIDWEST-MISSOURI INC                                                  1 GLAZER WAY                                                                           ST CHARLES          MO         63301
Glazers Wholesale Dist                                                        PO Box 814450                                                                          Dallas              TX         75381
GLAZERS WHOLESALE DRUG CO.                                                    3030 ANIOL STREET                            P O BOX 200270                            SAN ANTONIO         TX         78220-0270
GLAZERS, INC. (AR)                                                            11101 SMITTY LN                              PO BOX 17980                              NORTH LITTLE ROCK   AR         72117
GLEASON, SUZY                                                                 8014 HALSEY ST                                                                         LENEXA              KS         66215
GLEASON, WAYNE                                                                2503 S WHITE CLIFF LN                                                                  WICHITA             KS         67210
GLEMAUD, STANLEY                                                              103 SPRING ST.                                                                         MIDDLETOWN          CT         06457
Glenborough Properties, LP                  Attn Legal Dept                   400 South El Camino Real, Suite 1100                                                   San Mateo           CA         94402
GLENDALE CHAMBER OF COMMERCE, INC.                                            P O BOX NO 170056                                                                      GLENDALE            WI         53217
GLENN, CASEY                                                                  717 EAST D STREET                                                                      BELLEVILLE          IL         62220
GLENN, JOE                                                                    3820 WALNUT STREET                           APT. 301                                  KANSAS CITY         MO         64111
GLI DISTRIBUTING                                                              803 SOUTH MEDINA ST.                         P O BOX 830728                            SAN ANTONIO         TX         78283-0000
GLIMCHER PROPERTIES L.P.                                                      PO BOX 645089                                                                          CINCINNATI          OH         45264-5089
GLINCHER, ASHLEY                                                              1509 E KANE PL                               #21                                       MILWAUKEE           WI         53202
GLOBAL COMPLIANCE INC.                                                        PO BOX 607                                                                             MONROVIA            CA         91016
GLOBAL MICROWAVE SERVICE                                                      11151 DENTON DRIVE                                                                     DALLAS              TX         75229
Global Music Rights LLC                     File 2280                         1801 W Olympic Blvd                                                                    Pasadena            CA         91199-2281
GLOSTER, ELYAS                                                                118 COOPER FOLLY ROAD                        N/A                                       ATCO                NJ         08004
GLS SCRIPT CENTER                                                             PO BOX 8158                                                                            KENTWOOD            MI         49518
GM Construction                                                               1275 Bloomfield Ave                          Bldg 5 - Unit 23                          Fairfield           NJ         07004
GNYP, ALISA                                                                   641 HERMANN ROAD                                                                       NORTH BRUNSWICK     NJ         08902
GO GASKET GO, LLC                                                             10114 NORTH BROOKLYN AVE                                                               KANSAS CITY         MO         64155
GODADDY                                     14455 HAYDEN ROAD                                                                                                        SCOTTSDALE          AR         85260
GODART, ALEX                                                                  10 WYNDHAM PLACE                                                                       ROBBINSVILLE        NJ         08691
GODDING, SARAH                                                                274 GREAT SMOKEY LANE                                                                  MAHWAH              NJ         07430
GODFREY, LEAH                                                                 7301 N. CONANT AVE                                                                     KANSAS CITY         MO         64152
GODLEWSKI, BRIAN                                                              6115 GRANTON AVE                             APT 10M                                   NORTH BERGEN        NJ         07047


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                                               Page 49 of 141
                                                     Case 19-12416-MFW           Doc 3           Filed 11/14/19              Page 51 of 142
                                                                                       Creditor Matrix



              CreditorName                  CreditorNoticeName                  Address1                          Address2           Address3            City         State       Zip   Country
GODOY, JAROC                                                     132 S CENTER ST                                                                ORANGE              NJ        07050
GODRON, DALLIS                                                   200 N PEMBERTON RD                                                             PEMBERTON           NJ        08068
GODWIN, ANDREW                                                   11961 OAKMONT STREET APT 1118          1118                                    OVERLAND PARK       KS        66213
GOERING, WILLIAM                                                 4865 NORTHWOOD DR                                                              SHEFFIELD LAKE      OH        44054
GOETTLER DISTRIBUTING, INC.                                      153 HINDMAN ROAD                                                               BUTLER              PA        16001
GOLD COAST DISTRIBUTORS                                          1005 NW 12th ST                                                                DORAL               FL        33172
GOLDEN BEAR LOCK & SAFE INC                                      7445 DARON COURT                                                               PLAIN CITY          OH        43064
GOLDEN EAGLE INC                                                 30800 BLOCK ROAD                                                               PAOLA               KS        66071

GOLDEN-GLO CARPET CLEANIN INC                                    PO BOX 740                                                                     HUNTINGDON VALLEY   PA        19006
GOLDMAN, ANTHONY                                                 218 SOUTH 34TH STREET                  APT. A                                  CAMDEN              NJ        08105
GOLDMAN-GRASSI, ZACHARY                                          302 MIDSTREAMS RD                                                              BRICK               NJ        08724
GOLIN, TIFANIE                                                   808 S. MCKINLEY AVE                                                            ARLINGTON HEIGH     IL        60005
GOLUB, ALANA                                                     101 W 36TH ST                                                                  BAYONNE             NJ        07002
GOMBERG, KERI                                                    3 RACHEL CT                                                                    FRANKLIN PARK       NJ        08823
GOMEZ, ALEXANDER                                                 5313 N. VIRGINIA AVE.                  2 SOUTH                                 CHICAGO             IL        60625
GOMEZ, ANTHONY                                                   96-C EDINBURGH LANE                                                            LAKEWOOD            NJ        08701
GOMEZ, EOLEDARIO                                                 5536 W. PARKER AVE                                                             CHICAGO             IL        60639
GOMEZ, J.                                                        9243 NEWTON ST.                        APT.1G                                  OVERLAND PARK       KS        66212
GOMEZ, JOSE                                                      511 W 38TH ST.                         12                                      KANSAS CITY         MO        64111
GOMEZ, ROGELIO                                                   100 PARK BLVD                          APT 34A                                 CHERRY HILL         NJ        08034
GOMEZ, SANDRA                                                    449 WINDHAM COVE DR.                                                           CRYSTAL LAKE        IL        60014
GOMEZ, STEVEN                                                    4709 N. BRETON CT SE                   36                                      KENTWOOD            MI        49508
GOMEZ-SOLIS, SILVIA                                              9610 CORBY ST                                                                  OMAHA               NE        68134
GONET, KELLY                                                     565 W. HARRISON RD.                                                            LOMBARD             IL        60148
GONZALES, ELLEN                                                  1861 PHILADELPHIA AVENUE SOUTH                                                 GRAND RAPIDS        MI        49507
GONZALES, JUAN                                                   14500 DALLAS PARKWAY #2157                                                     DALLAS              TX        75254
GONZALES, NATHAN                                                 15302 JUDSON RD                        833                                     SAN ANTONIO         TX        78247
GONZALES, PAUL                                                   4709 BRISTOL TRACE TRAIL                                                       KELLER              TX        76244
GONZALES, PEDRO                                                  55 SIXTH STREET                                                                EDISON              NJ        08837
GONZALES, SAMANTHA                                               2402 E 69TH TERRACE                                                            KANSAS CITY         MO        64132
GONZALEZ CABALLERO, REGULO                                       3 4TH ST                               APT A                                   NEW BRUNSWICK       NJ        08901
GONZALEZ GARCIA, BEYRIZA                                         412 24 STREET                          412 24 STREET                           UNION CITY          NJ        07087
GONZALEZ, ABIMAEL                                                106 COMMERCIAL AVE                     #2                                      NEW BRUNSWICK       NJ        08901
GONZALEZ, ABNER                                                  420 70TH STREET                        APT. 2                                  GUTTENBERG          NJ        07093
GONZALEZ, ADALBERTO                                              1269 HODIAMONT                                                                 ST LOUIS            MO        63112
GONZALEZ, ADRIAN                                                 1119 BIRCH HILL                                                                SAN ANTONIO         TX        78232
GONZALEZ, BRIAN                                                  9312 W 99TH TERR                                                               OVERLAND PARK       KS        66212
GONZALEZ, CAITLYN                                                722 13TH ST                                                                    UNION CITY          NJ        07087
GONZALEZ, CANDACE                                                1099 AVENUE C                                                                  BAYONNE             NJ        07002
GONZALEZ, CARLOS                                                 1523 WINSLOWE                                                                  PALATINE            IL        60074
GONZALEZ, CARLOS                                                 16603 BOULDER RIDGE                                                            SAN ANTONIO         TX        78247
GONZALEZ, CHRISTIANE                                             4 MORGAN HILL CT.                                                              BLACKWOOD           NJ        08012
GONZALEZ, DARLIN                                                 456 SADDLE RIVER ROAD                                                          SADDLE BROOK        NJ        07663
GONZALEZ, DEANNA                                                 322 KANSAS ST                                                                  LINDENHURST         NY        11757
GONZALEZ, EVELYN                                                 506 LYNWOOD AVE                                                                HAMILTON            NJ        08629
GONZALEZ, ISAAC                                                  79 81 WASHINGTON PLACE                 APT 8                                   PASSAIC             NJ        07055
GONZALEZ, ISMAEL                                                 918 N 4TH ST                                                                   CAMDEN              NJ        08102
GONZALEZ, JESSICA                                                70 W 9TH STREET                                                                BAYONNE             NJ        07002
GONZALEZ, JESUS                                                  515 WEST FRENCH AVE                                                            MANVILLE            NJ        08835
GONZALEZ, JOEL                                                   49 OAK ST                                                                      KEANSBURG           NJ        07734
GONZALEZ, JOHAN                                                  115 36ST                               1                                       UNION CITY          NJ        07087
GONZALEZ, KEVIN                                                  35 SNYDER AVE                                                                  KEANSBURG           NJ        07734
GONZALEZ, NELSON                                                 257 VESPUCCI AVE APT RGT                                                       COPIAGUE            NY        11726
GONZALEZ, ROGELIO                                                595 GUNDERSON ST. APT. 309                                                     CAROL STREAM        IL        60188
GONZALEZ, ROSELVI                                                32 EAST SHORE ST                                                               KEANSBURG           NJ        07734
GONZALEZ, SERENITY                                               216 W. KYRA LANE                                                               CORTLAND            IL        60112
GONZALEZ, VERONICA                                               2717 BELLEVIEW                                                                 KANSAS CITY         MO        64108
GONZALEZ, VICTOR                                                 5 WOODS END RD.                                                                CLIFTON             NJ        07012
GOOD NEIGHBOR MAINTENANCE INC.                                   6030 LOUIS DRIVE                                                               N. OLMSTED          OH        44070
GOOD, ALTHEA                                                     6854 COLUMBIA RIDGE DR                                                         CONVERSE            TX        78109
GOODALL, BRANDON                                                 220 W 94TH                                                                     CHICAGO             IL        60620
GOODE, KAYDREANNA                                                349 WOODLAWN AVENUE                                                            JERSEY CITY         NJ        07305


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                            Page 50 of 141
                                                                          Case 19-12416-MFW                 Doc 3          Filed 11/14/19                 Page 52 of 142
                                                                                                                    Creditor Matrix



                 CreditorName                                  CreditorNoticeName                        Address1                              Address2           Address3           City         State       Zip      Country
GOODRICH, A.                                                                             7321 SANDALWOOD DR                                                                  TINLEY PARK       IL         60477
Goodwin                                          Attn Jon Kanter                         100 Northern Avenue                                                                 Boston            MA         02210

Goodwin & Associates Hospitality Services, LLC                                           11 South Main Street, STE 200                                                       Concord           NH         03301
GOODWIN PROCTER                                                                          100 Northern Avenue                                                                 Boston            MA         02210
Goodwin Procter LLP                              Jon P Kanter, Chief Financial Officer   100 Northern Avenue                                                                 Boston            MA         02210
GOODWIN, GRANT                                                                           615 KNOLLWOOD DRIVE                                                                 FALLS CHURCH      VA         22046
GORDON FOOD SERVICE INC                                                                  333 50TH STREET                             P.O. BOX 1787                           GRAND RAPIDS      MI         49501
GORDON FOOD SERVICE INC                                                                  5912 W SAGINAW                                                                      LANSING           MI         48917
Gordon Food Service Store LLC                                                            PO BOX 2992                                 1300 Gezon Pkwy SW                      Grand Rapids      MI         49501-2992
GORDON PLUMBING, INC                                                                     8711 CASTLE PARK DR                                                                 INDIANAPOLIS      IN         46256
GORDON, KAITLIN                                                                          9006 SW 137ST APT D                                                                 MIAMI             FL         33176
GORE, WAVELAND                                                                           194 VAN NOSTRAND AVE                        FL 1                                    JERSEY CITY       NJ         07305
GORIS, PAUL                                                                              60 HAMILTON RD                                                                      TEANECK           NJ         07666
GOROBETS, VIKTORIYA                                                                      2109 MILL ROAD APT 121                                                              ALEXANDRIA        VA         22314
GOSNEY, ADAM                                                                             1315 N 77TH STREET                                                                  KANSAS CITY       KS         66112
GOSNEY, VERONICA                                                                         1315 N 77TH ST                                                                      KANSAS CITY       KS         66112
GOSSELIN, VICTOR                                                                         413 A STREET                                APT 1                                   UNION CITY        NJ         07087
GOULD, VALERIE                                                                           208B PRINCETON RD                                                                   HADDONFIELD       NJ         08033
GPB Waste OH-OH, LLC                                                                     321 Dering Ave                                                                      Columbus          OH         43207
GRACE, NATALIE                                                                           1882 SETTLERS RESERVE WAY                                                           WESTLAKE          OH         44145
GRADE, NICOLE                                                                            65 CONOVER TERRACE                                                                  LEBANON           NJ         08833
GRAHAM, ANDRE                                                                            21254 JEFFERSON STREET                                                              PHILADELPHIA      PA         19134
GRAHAM, DANIEL                                                                           5939 QUANTRELL AVE                          #204                                    ALEXANDRIA        VA         22312
GRAHAM, DUNCAN                                                                           1338 ROSELAWN AVE                                                                   LANSING           MI         48912
GRAHAM, JANET                                                                            1611 NE RIDGEVIEW DR.                                                               LEES SUMMIT       MO         64086
GRAHAM, KARA                                                                             102 CYPRESS COURT                                                                   RAMSEY            NJ         07446
GRAHAM, MEGAN                                                                            327 SOUTH ST                                2                                       PHILADELPHIA      PA         19146
GRAHAM, MICHELLE                                                                         1506 W FLORA ST                                                                     PHILADELPHIA      PA         19121
GRAHAM, STEVEN                                                                           879 WINDERMERE AVE                                                                  DREXEL AVE        PA         19026
GRAHOVAC, AMELA                                                                          276 E 23RD ST                                                                       PATERSON          NJ         07514
Grainger                                                                                 Dept 886247893                                                                      Palatine          IL         60038-0001
GRAMPUS, BENJAMIN                                                                        716 PATERSON AVENUE                         APT. 4                                  EAST RUTHERFORD   NJ         07073
GRANADOS, CRISTINA                                                                       31 MOUNT PLEASANT AVE                       1                                       WOODLAND PARK     NJ         07424
GRANADOS, FAUSTO                                                                         39 BIRCH RD                                                                         AMITYVILLE        NY         11701
GRANATO, LINDA                                                                           11107 W LOOP 1604 N                         307                                     SAN ANTONIO       TX         78254
Grand Butcher LLC                                                                        855 Michigan St                             Ste 102                                 Grand Rapids      MI         49503
Grandmas Office Catering, LLC                                                            2800 Guinotte Ave, Ste. A                                                           Kansas City       MO         64120
Granite Telecommunications                                                               P.O. Box 983119                                                                     Boston            MA         02298-3119
Granite Telecommunications                                                               100 Newport Avenue Extension                                                        Quincy            MA         02171
GRANITE TELECOMMUNICATIONS, LLC                                                          100 NEWPORT AVE EXT                                                                 QUINCY            MA         02171
GRANT, ASHLEY                                                                            2652 W WINNEMAC                             3E                                      CHICAGO           IL         60625
GRANT, NATALIE                                                                           300 PARK ST                                 APT 4E                                  HACKENSACK        NJ         07601
GRANT, TONY                                                                              3759 DELOR ST APT A                                                                 SAINT LOUIS       MO         63116
GRAUE, FROSTIE                                                                           8620 WEST 109TH TERR                                                                OVERLAND PARK     KS         66210
GRAUE, ZACHARY                                                                           8620 W 109TH TERR                                                                   OVERLAND PARK     KS         66210-1656
GRAVER, LISA                                                                             227 WARREN AVE                                                                      VERNON            CT         06066
GRAVES, HUGH                                                                             5130 CAMPIRE TRAIL DR.                      APT. D                                  ST LOUIS          MO         63033
GRAVLIN, THOMAS                                                                          604 CHAMPIONS CT                                                                    CASEYVILLE        IL         62232
GRAY, CORI                                                                               700 EAST 8TH STREET                         4N                                      KANSAS CITY       MO         64106
GRAY, DOMINIQUE                                                                          5342 RACE STREET                                                                    PHILADELPHIA      PA         19139
GRAY, JENNIFER                                                                           907 SW LEA DR                                                                       LEES SUMMIT       MO         64081
GRAY, KAITLYN                                                                            13212 EL MONTE ST                                                                   LEAWOOD           KS         66209
GRAY, KRISLYN                                                                            7509 ARLINGTON AVE                                                                  RAYTOWN           MO         64138
GRAY, MADISON                                                                            68 ADAMS ST                                 APT 2                                   BEREA             OH         44017
GRAZIOSI, MICHELE                                                                        181 BIRCH HILL ROAD                                                                 LOCUST VALLEY     NY         11560
GREASE MASTERS, LLC                                                                      PO BOX 132                                                                          COTTLEVILLE       MO         63338
Great American Trucking                                                                  785 South Congress Ave                                                              Delray Beach      FL         33445
Great College Towns LLC                                                                  2465 Central Ave Ste. 203                                                           Boulder           CO         80301
GREAT LAKES FIRE AND SAFETY                                                              PO BOX 1732                                                                         McHenry           IL         60051
Great Lakes Wine & spirits                                                               3101 Gully, Ste 1                                                                   Dearborn          MI         48124
GREATER MIAMI CONVENTION & VISITORS
BUREAU                                                                                   701 BRICKELL AVE                            SUITE 2700                              MIAMI             FL         33131


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                      Page 51 of 141
                                                                   Case 19-12416-MFW            Doc 3         Filed 11/14/19                   Page 53 of 142
                                                                                                       Creditor Matrix



                   CreditorName                           CreditorNoticeName                Address1                                Address2           Address3          City        State      Zip       Country
GREATER OAK BROOK CHAMBER OF
COMMERCE                                                                       619 ENTERPRISE DRIVE                     SUITE 100                                 OAK BROOK         IL       60523
Greater Omaha Refrigeration                                                    3313 North 88h Plaza                                                               Omaha             NE       68134
GREB, LAURA                                                                    15513 BEVERLY CT                                                                   OVERLAND PARK     KS       66223
GRECO, CARLA                                                                   7640 W PETERSON AVE                                                                CHICAGO           IL       60631
GRECO, NICHOLAS                                                                9-10 MANSFIELD DRIVE                                                               FAIR LAWN         NJ       07410
Green Clean Illinois                                                           1658 N Milwakee Ave                      Box 283                                   Chicago           IL       60647
GREEN MOUNTAIN, LLC                            NAVEEN SHAH                     1274 W RXR PLAZA                                                                   UNIONDALE         NY       11556
GREEN OUTDOORS                                                                 6030 METCALF LANE                                                                  OVERLAND PARK     KS       66202
GREEN OUTDOORS INC                                                             5816 MERRIAM DRIVE SUITE A                                                         SHAWNEE           KS       66203
GREEN, BENNETT                                                                 918 HEMINGWAY LANE                                                                 WELDON SPRING     MO       63304
GREEN, JUSTIN                                                                  208 VILLAGE DR.                                                                    GLEN CARBON       IL       62034
GREEN, LAMONT                                                                  1814 ENGELHOLM                                                                     SAINT LOUIS       MO       63133
GREEN, MAKENZIE                                                                605 NE SWANN CIRCLE                                                                LEES SUMMIT       MO       64086
GREEN, MARION                                                                  10432 ASHBY PLACE LANE                                                             SAINT LOUIS       MO       63074
GREEN, MONIQUE                                                                 2116 MARSH LANE                          1502                                      CARROLTON         TX       75006
GREEN, PATRICK                                                                 102 EAST 73RD STREET                                                               KANSAS CITY       MO       64114
GREEN, TARA                                                                    1311 S. OPAL STREET                                                                PHILADELPHIA      PA       19146
GREENE, MADISON                                                                136 SOUTH LECATO AVE                                                               AUDUBON           NJ       08106
GREENFIELD, T.                                                                 1734 E 72ND ST                           304                                       CHICAGO           IL       60649
GREENFIELD, TERREIA                                                            1734 E. 72ND STREET                      304                                       CHICAGO           IL       60649
GREENLEAF, SHAKIA                                                              5555 S MLK JR BLVD                                                                 LANSING           MI       48911
GREENLEE, MEGAN                                                                5401 STERLING AVE.                                                                 RAYTOWN MO        MO       64133
GREENSHADES SOFTWARE INC                                                       7020 AC SKINNER PARKWAY                  SUITE 100                                 JACKSONVILLE      FL       32256
GREENWALD, A.                                                                  29005 EAST STRINGTOWN RD                                                           GREENWOOD         MO       64034
GREENWICH INC                                                                  PO BOX 831128                                                                      SAN ANTONIO       TX       78283
GREENWOOD ENERGY SOLUTIONS LLC                                                 1151 SE Century Drive                                                              Lees Summit       MO       64081
GREENWOOD, RONALD                                                              11120 LEAMINGTON AVE                                                               ALSIP             IL       60803
GREENWOOD, TAYLOR                                                              12490 QUIVIRA RD                         3916                                      OVERLAND PARK     KS       66213
GREER, TAISHA                                                                  19002 DALLAS PARKWAY                     1838                                      DALLAS            TX       75287
GREGORY F.X. DALY, COLLECTOR OF
REVENUE                                        EARNINGS TAX DIVISION           PO BOX 66966                                                                       ST. LOUIS         MO       63166-8966
GRENIER, MATTHEW                                                               2209 GRAY HAWK DRIVE                                                               PLAINFIELD        IL       60586
GREY EAGLE DIST INC                                                            ONE BUSCH BLVD                                                                     BELLEVILLE        IL       62223
GRIDDINS, JARMAN                                                               19004 E 37TH TER S INDEPENDENC                                                     INDEPENDENCE      MO       64057
GRIECO, ALYSSA                                                                 22 LINCOLN AVE                                                                     LAKE HIAWATHA     NJ       07034
GRIER, ERICA                                                                   2107 E CAMBRIA ST                                                                  PHILADELPHIA      PA       19134
GRIFFIN, ADRIANA                                                               1035 WINTER PARK DRIVE                                                             FENTON            MO       63026
GRIFFIN, DESIAUNNA                                                             2429 MARY ST                                                                       OMAHA             NE       68112
GRIFFIN, DOMINIQUE                                                             2429 IVERSON ST                                                                    TEMPLE HILLS      MD       20748
GRIFFITH, A.                                                                   3840 CADELLA CIRCLE                                                                NAPERVILLE        IL       60564
GRIFFITHS, ROBERT                                                              4600 FOUR MILE RUN DR.                   705                                       ARLINGTON         VA       22204
GRIGGLE, KACIE                                                                 600 OLD ZELIENOPLE RD.                   APARTMENT 4                               ELLWOOD CITY      PA       16117
GRIGGS, CARLEY                                                                 8612 CHESTNUT CIRCLE                     #2                                        KANSAS CITY       MO       64131
GRIMALDI, MCKENZIE                                                             4144 WARWICK BLVD.                       APT. 202                                  KANSAS CITY       MO       64111
GRIST, KENNY                                                                   7604 NALL                                                                          PRARIE VILLAGE    KS       66208
GRIST, KERRI                                                                   7604 NALL AVE                                                                      PRAIRIE VILLAGE   KS       66208
GRIST, MADISON                                                                 7604 NALL AVENUE                                                                   PRAIRIE VILLAGE   KS       66208
GROEBLI, MEAGAN                                                                5306 BRIER GLEN DR                                                                 PLAINFIELD        IL       60586
GROSE, JULIE                                                                   81 WILLIAMS ST WEST                                                                GLASTONBURY       CT       06033
GROSS, DAN                                                                     708 OZEM GARDNER WAY                                                               WESTERVILLE       OH       43081
GROSS, JUSTIN                                                                  287 BALDWIN AVENUE                                                                 NEW MILFORD       NJ       07646
GROSSMAN, ETHAN                                                                6 NANTUCKET LANE                                                                   ST.LOUIS          MO       63132
GROUP RAISE INC                                                                16327 PAINTER ST                                                                   HOUSTON           TX       77053
GROVER, ANDREA                                                                 10 LANDING LANE 1E                                                                 NEW BRUNSWICK     NJ       08901
GRUBEN, EMILIE                                                                 39W342 W. MALLORY DR.                                                              GENEVA            IL       60134
GRUBER, SUSAN                                                                  460 HAYS AVENUE                                                                    PITTSBURGH        PA       15210
GRUBHUB HOLDINGS, INC                                                          111 W WASHINGTON ST                                                                CHICAGO           IL       60602
GRUNE, KIM                                                                     166 CHARLES STREET APT 2                                                           GARFIELD          NJ       07026
GRUNWALD, KURT                                                                 1650 LA SALLE AVE                                                                  MCLEAN            VA       22102
GRZYBEK, KEVIN                                                                 51 BEDFORD PLACE                                                                   RAMSEY            NJ       07446
Guarantee Electrical Construction Company                                      3415 Bent Avenue                                                                   St. Louis         MO       63116
GUARDADO, TULIANO                                                              14 SPRING SONG CY                                                                  ST PETERS         MO       63376


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                         Page 52 of 141
                                                       Case 19-12416-MFW           Doc 3        Filed 11/14/19                 Page 54 of 142
                                                                                         Creditor Matrix



                CreditorName                  CreditorNoticeName                  Address1                          Address2           Address3            City        State       Zip      Country
GUARDIAN FIRE PROTECT INC                                          7668 STANDISH PL                                                               ROCKVILLE         MD         20855
GUDE, SEAN                                                         31 CYPRESS ST.                                                                 FARMINGDALE       NY         11735
GUERRA, RICARDO                                                    370 ECCO LN.                                                                   AURORA            IL         60504
GUERRERO, JESSE                                                    7823 KINGSBURY WOOD                    #3                                      SAN ANTONIO       TX         78240
GUERRERO, JULIAN                                                   135 WEST 22ND STREET                   APT 3                                   BAYONNE           NJ         07002
GUESS, VICKY                                                       7840 MAIN ST                                                                   KANSAS CITY       MO         64114
GUEVARA BENITEZ, NAPOLEON                                          200 BALDWIN ROAD                       APT D29                                 PARSIPPANY        NJ         07054
GUEVARA, EVER                                                      1819 GILSON ST                                                                 FALLS CHURCH      VA         22043
GUEVARA, JOSE                                                      15 JEFFERSON AVE                                                               WYANDANCH         NY         11798
GUEVARA-GARCIA, HERIBERTO                                          3726 COLUMBIA PAKE 11                                                          ARLINGTON         VA         22204
GUGLE, JACOB                                                       1554 MATHEW DR                                                                 ALGONQUIN         IL         60102
GUILBEAU, EVAN                                                     9612 HALSEY ST APT. 202                                                        LENEXA            KS         66215
GUILLEN DIAZ, NIOBER                                               10 GREEN ST                            #3RD FL                                 PATTERSON         NJ         07501
GUILLEN, CHARLES                                                   1727 N RIDGEVIEW RD #303                                                       OLATHE            KS         66061
GUILLEN, CYNTHIA                                                   11 GODWIN AVE                          1F                                      PATERSON          NJ         07501
GUILLEN, MARVIN                                                    911 HILLCREST                                                                  PLEASANT HILL     MO         64080
GULGULE, JITENDRA                                                  308 COUNTRY RIDGE DR                                                           ROYERSFORD        PA         19468-3144
GULINO, ALEXANDRA                                                  706 BROADWAY                           APT. 5                                  BAYONNE           NJ         07002
Gulvik, Jenifer                                                    5607 OAK ST                                                                    KANSAS CITY       MO         64113-2133
GULYAA, MELISSA                                                    5 WILLIAM STREET                                                               OLD BRIDGE        NJ         08857
GUNDEL-TUCKER, RAMON                                               99A STONY HILL RD                                                              EATONTOWN         NJ         07724
GUNTER, DARBY                                                      4209 W 94TH TERRACE                    APT 210                                 PRAIRIE VILLAGE   KS         66207
GUNTI, KIRAN                                                       703 SOUTH BROAD STREET                 4                                       TRENTON           NJ         08611
GUSCIORA, JOHN                                                     119 JOHNSON AVE                                                                WALLINGTON        NJ         07057
GUSTAVSONO, VINCENT                                                1001 LARCHMONT STREET                                                          TOMS RIVER        NJ         08757
GUTIERREZ, ADAM                                                    11831 FEATHERWOOD DRIVE                                                        SAINT LOUIS       MO         63146
GUTIERREZ, ANTONIO                                                 599 BROADWAY AVENUE                    9H                                      PATERSON          NJ         07514
GUTIERREZ, CASSANDRA                                               16621 SW 64TH TERR                                                             MIAMI             FL         33193
GUTIERREZ, LEOPOLDO                                                5427 N BROADWAY ST APT 2D                                                      CHICAGO           IL         60640
GUTIERREZ, MIGUEL                                                  137 JEFFERSON ST                       APT 3B                                  PASSAIC           NJ         07055
GUY M JENSEN, COURT OFFICER                                        PO BOX 217                                                                     CRANFORD          NJ         07016
GUZMAN JR, JOHN                                                    66 BRUSH CREEK RANCH RD                                                        SARATOGA          WY         82331
GUZMAN, MARIO                                                      1 LAKEWOOD AVE                                                                 KEANSBURG         NJ         07734
GUZNAY, GUILLERMO                                                  4615 COTTAGE AVENUE                    A#1                                     NORTH BERGEN      NJ         07047
HAAN, MITCHELL                                                     1037 MICHIGAN STREET NE                313                                     GRAND RAPIDS      MI         49506
HABERMAN, KAYLIN                                                   36 DAY AVE                                                                     MIDDLETOWN        NJ         07748
HACK, LAVELL                                                       6246 E 129TH STREET                                                            GRANDVIEW         MO         64030
Hackensack High School Athletics                                   135 First St                           C/O Cara Silverman                      Hackensack        NJ         07601
HACKERT, TYLER                                                     2205 MCARTHUR STREET                                                           EAST MEADOW       NY         11554
HACKING, BROOKE                                                    949 VILLA GRAN WAY                                                             FENTON            MO         63026
HACKLEMAN, GERID                                                   2312 FRANKS STREET                                                             FORT WORTH        TX         76177
HACKS KEY SHOP INC                                                 222 SOUTH GRAND AVE                                                            LANSING           MI         48933
HADDAD, KEITH                                                      139 PUDDIN LANE                                                                MANSFIELD         CT         06250
HADDAD, NADINE                                                     810 WYNETTA PL                                                                 PARAMUS           NJ         07652
HADDOCK, RICHARD                                                   901 AMIS ROAD                                                                  ROGERS            AR         72756
HADIEH, DEMA                                                       1511 LINCOLN WAY                       201                                     MCLEAN            VA         22102
HADLEY, JOHN                                                       2667 BEULAH ROAD                                                               COLUMBUS          OH         43211
HAFFOUDA, AHMED                                                    32 HARDING AVE                                                                 NORTH ARLINGTON   NJ         07031
HAGAN, HANNAH                                                      457 PRICKLY PEAR DR                                                            CIBOLO            TX         78108
HAGEMAN, GABRIELLE                                                 17511 WESTDALE AVENUE                                                          CLEVELAND         OH         44135
HAGERTY, MARIAH                                                    424 CHAMBERLIN DR                                                              BALLWIN           MO         63021
HAGOOD, KAMISHA                                                    270 POWERS STREET                                                              NEW BRUNSWICK     NJ         08901
HAIDLEY, J.                                                        2722 COFFEY AVE                                                                BELLEVUE          NE         68123
HAJEK, SUNDIANN                                                    4808 ROLLING HILLS RD.                                                         PITTSBURGH        PA         15236
HALABI, NIDDAL                                                     4027 ROCKY RIVER DRIVE                                                         CLEVELAND         OH         44135
HALINSKI, QUINN                                                    11612 E. 75TH STREET                                                           LAWRENCE          IN         46236
HALL, ANDREW                                                       2110 S. CARLISLE ST.                                                           PHILADELPHIA      PA         19145
HALL, BRIANNA                                                      3255 HILLCROFT AVENUE SW                                                       WYOMING           MI         49548
HALL, DANIEL                                                       211 LIPPINCOTT AVE                                                             RIVERTON          NJ         08077
HALL, DAVID                                                        367 PATTIE DR                                                                  BEREA             OH         44017
HALL, DEREK                                                        511 SCARLETT LN                        APT 814                                 LANSING           MI         48917
HALL, GABRIEL                                                      7660 W 95TH ST APT C                                                           OVERLAND PARK     KS         66212
HALL, GRACE                                                        1208 DOGWOOD DRIVE                                                             GREENWOOD         MO         64034


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                            Page 53 of 141
                                                                    Case 19-12416-MFW               Doc 3          Filed 11/14/19                    Page 55 of 142
                                                                                                           Creditor Matrix



                CreditorName                               CreditorNoticeName                  Address1                                 Address2             Address3           City           State       Zip      Country
HALL, I.                                                                        1094 SUNDERLAND CT                                                                      WHEATON             IL         60189
HALL, JACOB                                                                     5010 SUGAR OAK LN                            1740 W BELLE ST                            BELLEVILLE          IL         62223
HALL, KELSEY                                                                    5866 W FALLING WATERS DR                                                                MCCORDSVILLE        IN         46055
HALL, N.                                                                        344 SW CHATHAM CT                                                                       LEES SUMMIT         MO         64082
HALL, NICOLE                                                                    38941 CHESTNUT RIDGE                                                                    ELYRIA              OH         44035
HALL, STEPHANIE                                                                 600 W SUNRISE                                                                           BELTON              MO         64012
HALLBERG, KIARA                                                                 1136 W. KAMPS AVE.                                                                      APPLETON            WI         54014
HALLOCK, JAMES                                                                  76 RT 181                                                                               LAKE HOPATCONG      NJ         07849
HALL-PARKER, ASIA                                                               1665 PENNINGTON RD                                                                      EWING               NJ         08618
HALL-RELF, ASHLEY                                                               7254 S EUCLID AVE                                                                       CHICAGO             IL         60649
HALPERNS PURVEYORS OF STEAK AND
SEAFOOD                                                                         PO BOX 116421                                                                           ATLANTA             GA         30368-6421
HALPIN, JOHN                                                                    7 ROTHE LANE                                                                            ELLINGTON           CT         06029
HALYARD, IMAGINE                                                                2 FORD DRIVE SOUTH                                                                      MASSAPEQUA          NY         11758
HAMBLIN, MICHAEL                                                                101SURREY CT                                                                            SMITHVILLE          MO         64089
HAMCO KANSAS CITY INC                                                           17501 West 98th Street #35-47                                                           LENEXA              KS         66219
HAMCO ST LOUIS INC                                                              137 WELDON PARKWAY                                                                      MARYLAND HEIGHTS    MO         63043
HAMEED, FAHID                                                                   106 CASMAR ST SE                                                                        VIENNA              VA         22180
HAMID, RAED                                                                     106 CASMAR ST SE                                                                        VIENNA              VA         22180
HAMILTON COUNTY TREASURER                    HISTORIC COURTHOUSE                33 N 9TH ST STE 112                                                                     NOBLESVILLE         IN         46060
HAMILTON TC, LLC                                                                867974 RELIABLE PARKWAY                                                                 CHICAGO             IL         60686-0079
Hamilton Town Center LLC                     Attn Chris Cassidy                 c/o Cleveland Lehner Cassidy                 8250 Haverstick Rd. Suite 235              Indianapolis        IN         46240
HAMILTON TOWN CENTER, LLC                                                                                                    225 WEST WASHINGTON
                                             HAMINTON TOWN CENTER, LLC          MS MANAGEMENT ASSOCIATES, INC                STREET                                     INDIANAPOLIS        IN         46204
HAMILTON, SHAWN                                                                 2102 OAK WILD ST.                                                                       SAN ANTONIO         TX         78232
HAMMER, JANET                                                                   114 COUNTRY VIEW DRIVE                                                                  MCKEES ROCKS        PA         15136
HAMMERSTONE, JESSE                                                              1799 TODD                                                                               TOMS RIVER          NJ         08755
HAMMILL, HEATHER                                                                12512 SPRECHER AVE                                                                      CLEVELAND           OH         44135
HAMMOND, ANDREA                                                                 2956 BERNICE RD                              APT 2W                                     LANSING             IL         60438
HAMMOND, MARSHALL                                                               4495 HERMAN AVE SW                                                                      WYOMING             MI         49509
HAMPTON, FERNANDO                                                               7328 LIMEKILN PIKE                                                                      PHILADELPHIA        PA         19138
HAMPTON, SCOTT                                                                  16216 W. 127TH TERR.                                                                    OLATHE              KS         66062
HAN, XUELIN                                                                     7606 SAVANNAH ST                                                                        FALLS CHURCH        VA         22043
Handa Enterprises Inc                                                           110 Stonewater Ct                                                                       Berea               OH         44017
HANDY JR, MICHAEL                                                               501 DAYTON ST                                                                           TRENTON             NJ         08610
HANEY JR., CARL                                                                 3420 LAWN AVE                                                                           MO                  MO         63139
HANEY, CARL                                                                     6504 ETZEL AVE.                                                                         UNIVERSITY CITY     MO         63130
HANEY, KYLE                                                                     5030 VILLAGE LAWN                                                                       SAN ANTONIO         TX         78218
HANKINS, LUKE                                                                   9025 SPYGLASS HILL COURT                                                                OFALLON             MO         63368
HANNA, NADA                                                                     26 BALDWIN ST.                                                                          NEW BRUNSWICK       NJ         08901
HANNERS, K.                                                                     1629 SE 5TH TERRACE                                                                     LEES SUMMIT         MO         64063
HANNUM, BRIANNA                                                                 13415 W. 80TH TERR.                                                                     LENEXA              KS         66215
HANRATTY, MEGHAN                                                                484 N FULTON AVENUE                                                                     LINDENHURST         NY         11757
HANSAN, ALLISON                                                                 7616 RUSSELL ROAD                                                                       PRIAIRE VILLAGE     KS         66204
HANSEN, SHERRI                                                                  6700 N. OSH KOSH                             APT. 2 A                                   CHICAGO IL          IL         60631
HANSON, CAMEY                                                                   2049 W. WALNUT                               #A                                         GARLAND             TX         75042
HANSON, RAY                                                                     817 EAST 21ST AVE #2 S                                                                  NORTH KANSAS CITY   MO         64116
HAPCHUK INC                                                                     226 RANKIN RD                                                                           WASHINGTON          PA         15301
Happy Chef Inc                                                                  22 Park Place                                                                           Butler              NJ         07405
HARB, HUSSEIN                                                                   453 62ND STREET                              APT 7                                      WEST NEW YORK       NJ         07093
HARCO, LLC                                                                      12100 Blue Valley Pkwy                                                                  Overland Park       KS         66213
HARDAWAY, SHARDE                                                                3495 WEST 99TH                                                                          CLEVELAND           OH         44102
HARDER, CATHERINE                                                               3395 LUDLOW AVE                                                                         BRIDGETON           MO         63044
HARDIN, MALON                                                                   713 NE BALL DR                               APT B                                      LEES SUMMIT         MO         64086
HARDING, NICODEMUS                                                              19 WEST 5TH AVE                              APT 7                                      COLUMBUS            OH         43201
HARDY, CHRIS                                                                    983 IMPERIAL POINT                                                                      BALLWIN             MO         63021
HAREN, MASON                                                                    800 FOREST AVENUE                                                                       BELLEVILLE          IL         62221
HARGER, CURTIS                                                                  9854 MEADOWVEIW                                                                         OVERLAND            MO         63114
HARKIN, SAGEN                                                                   11955 PARLIAMENT ST                          2801                                       SAN ANTONIO         TX         78216
HARMAN, BENJAMIN                                                                2270 MORNING VIEW LN                                                                    HILLIARD            OH         43026
Harmon Meadow Owner LLC                                                         PO Box 782533                                                                           Philadelphia        PA         19178
Harmon Meadow Owner LLC                      Attn Timothy Decola                975 US Hwy 22 W                                                                         North Plainfield    NJ         07060



           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                                Page 54 of 141
                                                                     Case 19-12416-MFW                Doc 3            Filed 11/14/19                 Page 56 of 142
                                                                                                              Creditor Matrix



                  CreditorName                              CreditorNoticeName                    Address1                                 Address2              Address3          City        State      Zip       Country
Harmon Meadow Plaza, Inc. (as successor in
interest to Meadow Park Associates)            Harmon Meadow Plaza, Inc.         c/o Hartz Mountain Industries, Inc.            400 Plaza Drive           PO Box 1515       Secaucus          NJ       07096
HARMON, ALEXYS                                                                   456 GRAND AVE                                                                              LEONIA            GA       07605
HARRINGTON, JAMAR                                                                851 SOUTH BROAD ST                                                                         TRENTON           NJ       08611
HARRINGTON, MICHAEL                                                              315 BROADWAY                                   APT 2                                       BAYONNE           NJ       07002
HARRIS, ALESHIA                                                                  164 WYNEVA ST                                                                              PHILADELPHIA      PA       19144
HARRIS, AMIYA                                                                    321 PARKWEST COURT                             K9                                          LANSING           MI       48917
HARRIS, CNEDRA                                                                   17200 WESTGROVE DRIVE                          1935                                        ADDISON           TX       75001
HARRIS, CURTIS                                                                   1918 N. 14TH ST                                                                            SAINT LOUIS       MO       63106
HARRIS, DAMONE                                                                   6724 INDIANA AVE                                                                           KANSAS CITY       MO       64132
HARRIS, JAWON                                                                    9057 S. MARSHFIELD AVE.                                                                    CHICAGO           IL       60620
HARRIS, JESSICA                                                                  6336 ROSSI DRIVE                                                                           CANAL WINCHESTE   OH       43110
HARRIS, K.                                                                       2049 CONWAY LANE                                                                           AURORA            IL       60503
HARRIS, KATRINA                                                                  1146 ATLANTIC AVE                                                                          CAMDEN            NJ       08104
HARRIS, LAWRENCE                                                                 1288EAST21STAVE                                                                            COLUMBUS          OH       43211
HARRIS, PHILLIP                                                                  7446 CANTON AVE                                                                            UNIVERSITY CITY   MO       63130
HARRIS, PRECSIOUS                                                                1189 PARTRIDGE AVENUE                                                                      SAINT LOUIS       MO       63130
HARRIS, ROBBIN                                                                   1110 EUCLID AVE                                                                            KANSAS CITY       MO       64127
HARRIS, SIMMIAN                                                                  628 NORTON AVE                                                                             KANSAS CITY       MO       64124
HARRIS, TANIKO                                                                   3420 COUNTRY SQUARE DR                         704                                         CARROLLTON        TX       76006
HARRIS, TARYN                                                                    8653 ARCADIA PARK DRIVE                                                                    FORT WORTH        TX       76244
HARRISON, KENNETH                                                                5514 N.65TH ST                                                                             OMAHA             NE       68104
HARRISON, MECHIAL                                                                2237 CAMDEN AVE SW                                                                         WYOMING           MI       49519
HARRISON, TAYLOR                                                                 504 GROVE STREET                                                                           NEW MILFORD       NJ       07646
Harrisons Poultry Farm Inc.                                                      1201 Waukegan Rd                                                                           Glenview          IL       60025
HARRYMAN, TERRY                                                                  14650 BRIAR STREET                                                                         LEAWOOD           KS       66224
HART, ERICA                                                                      126 57TH STREET                                                                            WEST NEW YORK     NJ       07093
HART, ERIN L.                                                                    28 TENNESSEE AVE.                                                                          WALLINGFORD       CT       06492
HART, KATIE                                                                      10759 OAKMONT ST                                                                           OVERLAND PARK     KS       66210
HART, KENDRIC                                                                    5221 N MOHAWK AVE                                                                          MILWAUKEE         WI       53217
HARTFORD DISTRIBUTORS INC                                                        PO BOX 8400                                                                                MANCHESTER        CT       06040
Harties Touch LLC                                                                175 N. Main 27D                                                                            Spring Valley     NY       10977
HARTLEY & PARKER LTD INC                                                         100 BROWNING ST                                                                            STRATFORD         CT       06497
HARTMAN, JAMES                                                                   11213 MCGEE                                    302                                         KANSAS CITY       MO       64114
HARTMANN, ROBERT                                                                 39 PAUL JONES DR                                                                           BRICK             NJ       08723
Hartz Mountain                                 Attn Mark Leonard                 c/o Horowitz, Rubino & Patton                  400 Plaza Drive                             Seacaucus         NJ       07096
Hartz Mountain Industries, Inc.                                                  400 Plaza Drive                                PO Box 1515                                 Secaucus          NJ       07096
HARWELL, ASHLEIGH                                                                8910 N LOOP 1604 W                             223                                         HELOTES           TX       78249
HASAN, ANWAR                                                                     629 6TH AVE                                                                                CORAOPOLIS        PA       15108
HASHEMIAN, S.                                                                    2707 BAYVIEW CIRCLE                                                                        ALGONQUIN         IL       60102
HASKELL, SABRENA                                                                 57 GLEN RD                                                                                 BOUND BROOK       NJ       08805
HASSAN, SAMI                                                                     9 EAST COURT                                                                               BAYONNE           NJ       07002
HASSELL, MOLLY                                                                   3822 MAVERICK CREEK                                                                        SAN ANTONIO       TX       78247
HASSETT, EVAN                                                                    2250 HEBRON AVE                                                                            GLASTONBURY       CT       06033
HASWELL, RUBY                                                                    3800 PERRIN-CENTRAL BLVD                       APT 533                                     SAN ANTONIO       TX       78217
HATCHETT, FRANK                                                                  187 OLD ROSE STREET                                                                        TRENTON           NJ       08618
HATFIELD, BROOKE                                                                 18736 W. 164TH STREET                                                                      OLATHE            KS       66062
HATLOVIC, SAMANTHA                                                               28007 WEST OAKLAND RD                                                                      BAY VILLAGE       OH       44140
HATTENBERGER, CAROLINE                                                           5515 N. MONITOR AVENUE                         G                                           CHICAGO           IL       60630
HAUPT, SETH                                                                      1104 CLAYTON DR                                                                            RAYMORE           MO       64083
HAUSFELD, ANTHONY                                                                17172 JENNIFER STREET                                                                      GARDNER           KS       66030
HAVENS, MAURICE                                                                  527 DEKLYN AVE                                                                             TRENTON           NJ       08610
Hawaiian Fresh Seafood                                                           6491 Weathers Place                                                                        San Diego         CA       92121-2935
HAWK, JOHN                                                                       3342 LAKESIDE VIEW DR                                                                      FALLS CHURCH      VA       22041
HAWKINS, IVAN                                                                    4689 N BRETON COURT APT 103                                                                GRAND RAPIDS      MI       49508
HAWKINS, NAASHON                                                                 7154 HAWKSBURY DR                                                                          NOBLESVILLE       IN       46062
HAWKINS, SAKEENA                                                                 20235 ROSEWOOD CT                                                                          FRANKFORT         IL       60423
Hawroniak Electric LLC                                                           113 Summit Ave                                                                             Garfield          NJ       07026
HAWS, CODY                                                                       23 LOUIS STREET                                                                            NEW BRUNSWICK     NJ       08901
HAY, ASHLEY                                                                      1211 PARKER AVENUE                                                                         OSAWATOMIE        KS       66064
HAY, TODD                                                                        1507 E 123RD TERR                                                                          OLATHE            KS       66061
HAYDASZ, DEREK                                                                   336 CONESTOGA STREET                                                                       WINDSOR           CT       06095
HAYDEN, CARLOS                                                                   3814 PENNSYLVANIA                                                                          ST LOUIS          MO       63118


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                 Page 55 of 141
                                                    Case 19-12416-MFW              Doc 3            Filed 11/14/19                   Page 57 of 142
                                                                                         Creditor Matrix



                  CreditorName             CreditorNoticeName                   Address1                                  Address2           Address3             City       State       Zip      Country
HAYEN, AMANDA                                                   13068 AMES AVENUE                                                                       OMAHA             NE         68164
HAYES BEER DISTRIBUTING COMPANY                                 12160 S CENTRAL AVENUE                                                                  ALSIP             IL         60803
HAYES, CONNOR                                                   52 9TH ST                                                                               KEANSBURG         NJ         07734
HAYES, DAVID                                                    3441 E 54TH STREET                                                                      KANSAS CITY       MO         64130
HAYES, FRANCIS                                                  52 9TH ST                                                                               KEANSBURG         NJ         07734
HAYES, MATTHEW                                                  470 VETTERLEIN AVENUE                                                                   HAMILTON          NJ         08619
HAYES, SHAKIYLA                                                 7050 CORBITT AVE                                                                        UNIVERSITY CITY   MO         63130
HAYES, SUSAN                                                    6701 NAVAJO DR.                                                                         PALOS HEIGHTS     IL         60463
HAYMOND, THOMAS                                                 24507 ELECTRIC DRIVE                                                                    BAY VILLAGE       OH         44140
HAYNES JR, MICHAEL                                              5255 DEANA LANE                                                                         RICHTON PARK      IL         60471
HAYNES, EDWARD                                                  23 LASALLE AVENUE                             23 LASALLE AVENUE                         TRENTON           NJ         08618
HAYNIK, CHRISTOPHER                                             14629 ORDNER DR.                                                                        STRONGSVILLE      OH         44136
HAYS, ANTHONY                                                   3213 LEXINGTON AVENUE                                                                   KANSAS CITY       MO         64124
HAYS, JASON                                                     211 WARREN STREET                                                                       CHARLOTTE         MI         48813
HAYS, KAITLIN                                                   1952 ARROYO VERDE TRAIL                                                                 FORT WORTH        TX         76131
Hayt, Hayt, & Landau P.L.                                       7765 SW 87th Avenue Ste. 101                                                            Miami             FL         33173
HAZEN, WILLIAM                                                  17107 HAWKS LOOKOUT LANE                                                                STRONGSVILLE      OH         44136
HAZESLIP, TYLER                                                 1531 WEST PARK STREET                                                                   OLATHE            KS         66061
HEALY, MICKEY                                                   8830 NOLAND RD.                                                                         LENEXA            KS         66215
HEAP, BROOKE                                                    4400 SPRINGHURST DR                                                                     PLANO             TX         75074
HEARD, MARCUS                                                   3685 GIDDINGS AVE SE                                                                    GRAND RAPIDS      MI         49508
Hearth Microwave Oven Service Corp.                             4900 W Side Ave                                                                         North Bergen      NJ         07047
HEARTLAND COCA-COLA BOTTLING COMPANY
LLC                                                             PO BOX 74008600                                                                         CHICAGO           IL         60674-8600
Heartland Waste Solutions                                       363 Teton Circle                                                                        Iowa City         IA         52245
HEARTLAND WASTE SOLUTIONS, INC                                  828 PEPPER DRIVE                              SUITE 101                                 IOWA CITY         IA         52240
HEB GROCERY COMPANY LP                                          PO BOX 839999                                                                           SAN ANTONIO       TX         78283
HEBERT, KYIEREE                                                 17254 71ST COURT                              4                                         TINLEY PARK       IL         60477
HEBERT, SKYE                                                    6305 HARDING HWY                                                                        MAYS LANDING      NJ         08330
HEBRON, TERRELL                                                 5315 ELSIE A.V.                                                                         FERGUSON          MO         63135
HECKEL, GARY                                                    706 MONMOUTH PKWY                                                                       MIDDLETOWN        NJ         07748
HECKEL, ROBIN                                                   706 MONMOUTH PARKWAY                                                                    NORTH MIDDLETOW   NJ         07748
HEIDELBERG DIST CO INC                                          3801 PARKWAY DRIVE                                                                      COLUMBUS          OH         43228
HEIDELBERG DIST. CO.                                            9101 East Pleaseant Valley                                                              Independence      OH         44131
HEIDEN PLUMBING COMPANY INC                                     1100 W. BRUCE ST                                                                        MILWAUKEE         WI         53204-1215
HEIDER, EKAN                                                    3108 N CAMBRIDGE                                                                        MILWAUKEE         WI         53211
HEIDKAMP, PHILIP                                                21 E BLAKE AVENUE                                                                       COLUMBUS          OH         43202
HEIGHTMAN, CAITLIN                                              110 S 19TH STREET                                                                       BELLEVILLE        IL         62226
HEIL, DANIELLE                                                  109 N BELLEVILLE ST.                                                                    FREEBURGE         IL         62243
HEILMAN, Q.                                                     7300 W. 101ST ST.                                                                       OVERLAND PARK     KS         66212
HEISLER, RICHARD                                                401 SUMMER FAIR CT                                                                      LAKE ST. LOUIS    MO         63367
HELBLE, JENNIFER                                                1 ANTHONY WAYNE TEACE                                                                   BADEN             PA         15005
HELGET GAS PRODUCTS INC                                         PO BOX 24246                                                                            OMAHA             NE         68124
Helium Plus                                                     39 McCellan St                                                                          Newark            NJ         07114
HELLANDBRAND, EVONNA                                            91 OLMSTED ST                                                                           EAST HARTFORD     CT         06108
HELM, CHESTER                                                   14359 SUMMERFIELD LANE                                                                  FLORISSANT        MO         63033
HELMS, AARON                                                    404 NW WOODLAND RD                                                                      RIVERSIDE         MO         64150
HELPINGSTINE, CORBIN                                            10101 LONG STREET                                                                       LENEXA            KS         66215
HELY, ELIZABETH                                                 2525 FLORENT AVE                                                                        MAPLEWOOD         MO         63143
Hemingways/The Farmers Cow                                      101 Reserve Road                                                                        Hartford          CT         06114
HEMMITT, CHRISTOPHER                                            427 N HARDESTY                                                                          KANSAS CITY       MO         64123
HENANDEZ, RAMIRO                                                1007 SPRING GARDEN                                                                      PHILADELPHIA      PA         19143
HENDERSON, BRANDON                                              10020 NEVILLE WALK                            C                                         STLOUIS           MO         63137
HENDERSON, BRITTANY                                             290 LEE AVE                                                                             NEW BRUNSWICK     NJ         08901
HENDERSON, DON                                                  15 BEAUMONT STREET                                                                      EAST HARTFORD     CT         06108
HENDERSON, JERMAINE                                             11831 E.83RD ST                               101                                       RAYTOWN           MO         64138
HENDERSON, KIARA                                                42 DUNHAM ST                                                                            TRENTON           NJ         08618
HENDERSON, MCKENZIE                                             9210 MOODY PARK DR                                                                      OVERLAND PARK     KS         66212
HENDERSON, NICOLE                                               1311 HIGHLAND AVE                                                                       LOCKPORT          IL         60441
HENDERSON, SAVON                                                145 ARLINGTON                                                                           JERSEY CITY       NJ         07305
HENDRON, TIMOTHY                                                56 CEDAR ST                                                                             WETHERSFIELD      CT         06109
HENDRY, SCOT                                                    1510 VOLTAIRE DR.                                                                       SAINT LOUIS       MO         63146
HENGESBACH, DEBRA                                               410 SCHOOLCRAFT ST.                                                                     GRAND LEDGE       MI         48837


         In re HRI Holding Corp., et al.
         Case No. 19-12415                                                                   Page 56 of 141
                                                      Case 19-12416-MFW           Doc 3        Filed 11/14/19                 Page 58 of 142
                                                                                       Creditor Matrix



                    CreditorName             CreditorNoticeName                   Address1                         Address2           Address3              City      State       Zip   Country
HENGSTLER, HANNA                                                  1300 GALENA COURT                                                              NAPERVILLE        IL         60564
HENKE, DALTON                                                     9205 W 102ND ST APT B                  B                                       OVERLAND PARK     KS         66212
HENNESSEY, MELISSA                                                585 CANTERBURY ROAD                                                            BAY VILLAGE       OH         44140
HENRY A FOX SALES                                                 4494 36TH ST S E                                                               GRAND RAPIDS      MI         49512
Henry Booth                                                       8014 Whittlewood St                                                            San Antonio       TX         78250
HENRY, CLIFFORD                                                   209 N PARK ST                                                                  EAST ORANGE       NJ         07017
HENRY, NAJJA                                                      127 W FOREST AVE                                                               ENGLEWOOD         NJ         07631
HENRY, VINECNT                                                    486 PITTSFIELD DRIVE                                                           COLUMBUS          OH         43805
HER, VALERIE                                                      3861 N 81ST ST                                                                 MILWAUKEE         WI         53222
HERAS, VALENTIN                                                   161 PRIGMORE ST                                                                EAST BRUNSWICK    NJ         08816
HEREDIA, TABATHA                                                  14692 SW 145 TERR                                                              MIAMI             FL         33186
HERGUTH, AIDAN                                                    861 N MERRILL                                                                  PARK RIDGE        IL         60068
Heriberto Ortiz Jr.                                               2807 Carmel Dr                                                                 Carrollton        TX         75006
HERITAGE FOOD SERVICE                                             5130 EXECUTIVE BLVD                                                            FORT WAYNE        IN         46808
HERITAGE HOUSE WINES INC                                          6610 W HOWARD STREET                                                           NILES             IL         60648
HERITAGE WINE CELLARS,LTD                                         6600 W HOWARD STREET                                                           NILES             IL         60714
HERMAN, BENJAMIN                                                  1959 NW 550TH RD                                                               KINGSVILLE        MO         64061
HERMAN, C.                                                        14576 SOUTH SAINT ANDREWS AVEN                                                 OLATHE            KS         66061
HERMAN, LAURA                                                     PO BOX 8                                                                       WARRENVILLE       IL         60555
HERMAN, SARAH                                                     1010 CENTRAL AVENUE                    FLOOR 2                                 HIGHLAND PARK     NJ         08904
HERMANSON-STEFANO, NOAH                                           56 GRACE DRIVE                                                                 OLD BRIDGE        NJ         08857
HERMES COMPANY INC                                                13030 W 87th ST                                                                LENEXA            KS         66215
HERMES LANDSCAPING, INC                                           13030 W 87TH STREET PKWY                                                       LENEXA            KS         66215
HERNANDEZ CANALES, JOSUE                                          716 COUNTY LINE RD                                                             AMITYVILLE        NY         11701
HERNANDEZ HERNANDEZ, MAYRA                                        505 WHITTIER ST                                                                WESTBURY          NY         11590
HERNANDEZ RESENDIZ, CARLOS                                        23011 BIRCH MEAD RD                                                            CLARKSBURG        MD         20871
HERNANDEZ, AARON                                                  2522 NORTH WEST 28TH STREET                                                    FORT WORTH        TX         76106
HERNANDEZ, AARON                                                  3418 WEST 127 STREET                                                           CLEVELAND         OH         44111
HERNANDEZ, ADELA                                                  70 W MAIN ST APT 1                                                             RAMSEY            NJ         07446
HERNANDEZ, ALFREDO                                                108 PROSPECT ST                                                                RAMSEY            NJ         07446
HERNANDEZ, ANTHONY                                                6415 BROADWAY                          2C                                      WEST NEW YORK     NJ         07093
HERNANDEZ, ANTONIO                                                7400 STORM COURT                                                               FALLS CHURCH      VA         22043
HERNANDEZ, BIANCA                                                 37 MARINA VIEW DRIVE                                                           SEWAREN           NJ         07077
HERNANDEZ, BLANCA                                                 418 E MAIN ST                          # 3E                                    BOUND BROOK       NJ         08805
HERNANDEZ, CARLOS                                                 2812 W 43RD ST.                        APT #6                                  KANSAS CITY       KS         66103
HERNANDEZ, CESAR                                                  242 N CENTRAL AV                       1                                       RAMSEY            NJ         07446
HERNANDEZ, CLAUDIA                                                17326 GREENWOOD DRIVE                                                          STRONGSVILLE      OH         44149
HERNANDEZ, EDITH                                                  512 10TH STREET                        1                                       UNION CITY        NJ         07087
HERNANDEZ, ELIOSA                                                 7541 BIG LEAF LN                                                               FORT WORTH        TX         76137
HERNANDEZ, ELIZABETH                                              2842 MAPLE AVE                                                                 BERWYN            IL         60402
HERNANDEZ, EMILIO JOSE                                            8519 GLENWOOD ST                                                               OVERLAND PARK     KS         66212
HERNANDEZ, ERICK                                                  204 MONITOR ST                                                                 WESTBURY          NY         11590
HERNANDEZ, ERNESTO                                                68 LAFAYETTE AVE. APT 5                                                        SUFFERN           NY         10901
HERNANDEZ, EZEKIEL                                                12119 W. 93RD ST                                                               LENEXA            KS         66215
HERNANDEZ, FRANKLIN                                               566 BRIDGEWATER AVE                                                            BRIDGEWATER       NJ         08807
HERNANDEZ, GIANNA                                                 2930 SW 23RD TER                                                               MIAMI             FL         33145
HERNANDEZ, GRACE                                                  15581 W 141ST STREET                                                           OLATHE            KS         66062
HERNANDEZ, GUSTAVO                                                2122 RENAULT DR. APT. A                                                        ST.LOUIS          MO         63146
HERNANDEZ, HUGO                                                   6600 W 91ST APT #220                                                           OVERLAND PARK     KS         66212
HERNANDEZ, JAIRO                                                  171 MADISON AVE                                                                CLIFTON           NJ         07011
HERNANDEZ, JAVIER                                                 280 CARR AVENUE                                                                KEANSBURG         NJ         07734
HERNANDEZ, JOEL                                                   34 SCHOOL ST                                                                   RAMSEY            NJ         07446
HERNANDEZ, JORGE                                                  34 MAIN ST                                                                     LITTLE FERRY      NJ         07643
HERNANDEZ, JOSE                                                   950 LINDSAY LANE                                                               ST. LOUIS         MO         63031
HERNANDEZ, JOSE                                                   7744 MARTY ST.                                                                 OVERLAND PARK     KS         66204
HERNANDEZ, JUAN CARLOS                                            2119 ABERDEEN DR.                                                              CARPENTERSVILLE   IL         60110
HERNANDEZ, KAYLA                                                  120 JOANNE TERRACE                                                             GARFIELD          NJ         07026
HERNANDEZ, MARGARITO                                              2600 W. 22ND PL                                                                CHICAGO           IL         60608
HERNANDEZ, MARLON                                                 28 JONHSON ST                                                                  AMITYVILLE        NY         11701
HERNANDEZ, MARLON                                                 7021 POLK ST                                                                   GUTTEMBER         NJ         07093
HERNANDEZ, MEREDITH                                               5508 W 98 TERRACE                      5508 W 98 TERRACE                       OVERLAND PARK     KS         66207
HERNANDEZ, MICHAEL                                                8000 VILLAGE OAK DRIVE                 APT B5                                  LIVE OAK          TX         78233
HERNANDEZ, MIGUEL                                                 133 E MAIN ST                                                                  RAMSEY            NJ         07446


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                            Page 57 of 141
                                                                            Case 19-12416-MFW          Doc 3        Filed 11/14/19                      Page 59 of 142
                                                                                                             Creditor Matrix



                 CreditorName                                CreditorNoticeName                       Address1                            Address2                Address3           City         State       Zip      Country
HERNANDEZ, RANDY                                                                      913 TRINITY STREET                                                                     NORTH BRUNSWICK   NJ         08902
HERNANDEZ, RAUL                                                                       15 BRINKERHOFF PL 4                                                                    PASSAIC           NJ         07055
HERNANDEZ, ROCIO                                                                      552 AVENUE C                            APT 3                                          BAYONNE           NJ         07002
HERNANDEZ, SANTOS                                                                     108 PROSPECT ST                                                                        RAMSEY            NJ         07446
HERNANDEZ, SHEILA                                                                     6950 N. KENTON                                                                         LINCOLNWOOD       IL         60712
HERNANDEZ, VICTOR                                                                     98 WEST BERGEN STREET                                                                  RED BANK          NJ         07701
HERRERA, ANTHONY                                                                      16306 HIGHT AVE                                                                        BELTON            MO         64012
HERRERA, EZEQUIEL                                                                     137 KENNEDY BLVD                        1                                              BAYONNE           NJ         07002
HERRERA, IVAN                                                                         6 PLEASANT AVENUE                       1ST FLOOR                                      CLIFTON           NJ         07013
HERRERA, PEDRO                                                                        1331 S 25TH ST                                                                         OMAHA             NE         68105
HERRING, TYLESIE                                                                      1211 N FRANKLIN STREET                  APT 1                                          PHILADELPHIA      PA         19122
HERSHEY ENTERTAINMENT & RESORT                DBA HOULIHANS                           27 W. CHOCOLATE AVENUE                                                                 HERSHEY           PA         17033
HERSHEY ENTERTAINMENT & RESORTS               BRIAN DAILEY                            WEST CHOCOLATE AVE                      UNIVERSITY DRIVE              PO BOX 446       HERSHEY           PA         17033
Hershey Entertainment & Resorts Company       Attn Franklin A. Miles. Jr.             300 Park Boulevard                                                                     Hershey           PA         17033
                                                                                                                              University Drive & West
Hershey Entertainment & Resorts Company       Hershey Lodge                           Attn James C. Miles                     Chocolate Avenue                               Hershey           PA         17033
HERTZ, MICHELLE                                                                       1200 LITTLE GLOUCESTER RD               2403                                           CLEMENTON         NJ         08021
HERZOG, CHAD                                                                          16105 SPRING VALLEY RD                                                                 BELTON            MO         64012
HESLET, KRISTY                                                                        3396 COLUMBIA DRIVE                                                                    PITTSBURGH        PA         15234
HESMHANT, LUIS                                                                        23 E. HAWTHORNE AVE 2                                                                  VALLEY STREAM     NY         11580
HETRICK, JAMES                                                                        3919 N WAKEFIELD ST                                                                    ARLINGTON         VA         22207
HETTINGER, ROBERT                                                                     39 RAILROAD AVENUE                                                                     HELMETTA          NJ         08828
HEYD, ZOEI                                                                            10110 WEST 65TH DRIVE                                                                  SHAWNEE           KS         66203
HIBBITT, ORLANDO                                                                      10918 ALMIRA AVE                                                                       CLEVELAND         OH         44111
HICKEY, KRISTINA                                                                      86 E 26 STREET                                                                         BAYONNE           NJ         07002
HICKS, ANDREW                                                                         97 TIMBERBROOK DR.                                                                     ST. PETERS        MO         63376
HICKS, ANTHONY                                                                        7565 ALLEGHANY RD                                                                      MANASSA           VA         20111
HICKS, CODY                                                                           600 W ELM                                                                              OLATHE            KS         66061
HICKS, TARA                                                                           5973 PLATINUM DR                                                                       GROVE CITY        OH         43123
HICKS, WHITNEY                                                                        5801 SPRING VALLEY RD                   #409                                           DALLAS            TX         75254
HIGGINS, PATRICK                                                                      11 WEST 19TH STREET                                                                    WEEHAWKEN         NJ         07086
HIGGINS, TIMOTHY                                                                      11 W 19TH ST                                                                           WEEHAWKEN         NJ         07086
High End Uniforms, Inc.                                                               5442 Gateway Plaza Dr.                                                                 Benicia           CA         94510
High Grade Beverage                                                                   PO Box 7092                                                                            North Brunswick   NJ         08902
HIGHER EDUCATION STUDENT ASSIS                                                        PO BOX 529                                                                             NEWARK            NJ         07101-0529
Highland Baking Co.                                                                   PO Box 74743                                                                           Chicago           IL         60694-4743
Hiland Dairy Foods Company, LLC                                                       2901 Cuming Street                                                                     Omaha             NE         68131
Hilco Real Estate, LLC                                                                5 Revere Drive Suite 320                                                               Northbrook        IL         60062
HILCO REAL ESTATE, LLC                                                                5 REVERE DRIVE                          SUITE 206                                      NORTHBROOK        IL         60062
HILDEBRAND, NOAH                                                                      8815 WELLESLEY MANOR DR                                                                SAN ANTONIO       TX         78240
HILGER, EMILY                                                                         7115 N LOMBARDY RD                                                                     FOX POINT         WI         53217
Hill Country Dairies, LLC                                                             912 Kramer Lane                                                                        Austin            TX         78758
HILL, ADAM                                                                            9455 WESTERN PLZ                        APT 2                                          OMAHA             NE         68114
HILL, AZHINE                                                                          509 COOPER STREET                                                                      CAMDEN            NJ         08102
HILL, JOSH                                                                            2773 BERTHA STREET                                                                     BETHEL PARK       PA         15102
HILL, VASHON LAMONT                                                                   301 MAPLE AVENUE                        APT 180                                        NORTH PLAINFIEL   NJ         07060
HILL, ZACHARIS                                                                        905 PENROSE LN                                                                         SAINT CHARLES     MO         63301
HILT, HOLLI                                                                           1084 SHERWOOD COURT                     APT 615                                        GREENWOOD         IN         46142
HILYARD, ZACHARIAH                                                                    5730 GREAT NORTHERN BLVD. APT.                                                         NORTH OLMSTED     OH         44070
HIMMELMAN, BRIAN                                                                      16447 EDGEWOOD RD                                                                      PLAINFIELD        IL         60586
HINCKLEY, JAY                                                                         376 SANDHURST CIRCLE                    APT. 5                                         GLEN ELLYN        IL         60137
HINES, JEROME                                                                         3205 28 ST                                                                             DISTRICT OF COL   WA         20020
HINES, SHAMARE                                                                        15 CHURCH ST. APT 1                                                                    LODI              NJ         07644
HINKLE, DAVONTA                                                                       12562 ARDWICK LN APT A                                                                 STL               MO         63146
HINKLE, JOE                                                                           719 VASBINDER DR                                                                       CHESTERFIELD      IN         46017
HINKLE, KAILAH                                                                        111 PINEHURST DRIVE                                                                    CRANBERRY         PA         16066
HINOJOSA, ARMANDO                                                                     610 BALBOA DR                                                                          UNIVERSAL CITY    TX         78148
HINTERLANG, SARAH                                                                     210 OAK STREET                                                                         BUTLER            PA         16001
HINTON, HERMAN                                                                        131 CLARK ST                                                                           HARTFORD          CT         06120
HINTON, SUZANNE                                                                       12303 WEST 99TH TERRACE                                                                LENEXA            KS         66215
HIPP, LAUREN                                                                          210 W 2ND STREET                        1201                                           KANSAS CITY       MO         64105
Hirschman Realty Management LLC                                                       40 Eisenhower Dr                        Ste 206                                        Paramus           NJ         07652
Hirschman Realty Management LLC               Attn Robert Morris, President           40 Eisenhower Drive Suite 206                                                          Paramus           NJ         07652


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                                Page 58 of 141
                                                                Case 19-12416-MFW            Doc 3          Filed 11/14/19                 Page 60 of 142
                                                                                                     Creditor Matrix



                 CreditorName                          CreditorNoticeName                 Address1                              Address2           Address3             City        State       Zip      Country
HNAT, A.                                                                    15576 PARKWOOD LANE                                                               STRONGSVILLE       OH         44149
HOA WINDOW CLEANING                                                         PO BOX 3250                                                                       SHAWNEE            KS         66203
HOBART CORPORATION                                                          PO BOX 2517                                                                       CAROL STREAM       IL         60132-2517
Hobart Service                             ITW Food Equipment Group LLC     PO Box 2517                                                                       Carol Stream       IL         60132
HOBBS, MOLLY                                                                421 E MICHIGAN ST                                                                 FORTVILLE          IN         46040
HOCKENBERGS EQUIPMENT AND SUPPLY
COMPANY INC                                                                 PO BOX 30156                                                                      OMAHA              NE         68103
HOCKETT, ANDREA                                                             1210 CHAMBERS ROAD                                                                COLUMBUS           OH         43212
HODGE, SANDRA                                                               1189 VILLAGE AVE.                                                                 BALDWIN            NY         11510
HODGES, CHASE                                                               100 SE CHELSEA DR.                                                                LEES SUMMIT        MO         64063
HODGES, MEAGAN                                                              30611 EASY ST.                                                                    GRAIN VALLEY       MO         64029
HODSON, SARAH                                                               8501 GRANT DR                                                                     RAYTOWN            MO         64138
HOFFER, KAYLI                                                               416 E MORSE AVE                                                                   BONNER SPRINGS     KS         66012
HOFFMAN, ALYSSA                                                             5124 REEDS RD                                                                     MISSION            KS         66202
HOGAN, PHILIP                                                               19 PRESTON WOODS CT                                                               LAKE ST LOUIS      MO         63367
Holbon Holdings LLC                                                         601 Dresher Rd, Ste 250                                                           Horsham            PA         19044
HOLBROOK, EMILY                                                             185 WALNUT ST                                                                     GROVEPORT          OH         43215
HOLCOMB, COLTON                                                             304 AVIATION AVE                                                                  SCHERTZ            TX         78154
HOLCOMB, JENNIFER                                                           3412 KENLAWN                                                                      COLUMBUS           OH         43224
HOLDA-MELLING, MARY                                                         10322 PACIFIC ST                          APT 312                                 OMAHA              NE         68114
HOLFORD, ROBERT                                                             589 ROBINHOOD RD                                                                  BRICK              NJ         08724
HOLLAND, KRISTEN                                                            4338 WEST 66TH STREET                                                             CLEVELAND          OH         44144
HOLLAND, MONIQUE                                                            2964 MAYER DR                                                                     SAINT CHARLES      MO         63301
HOLLEY, DIAMOND                                                             6525 BARTON CIRCLE APT 106                106                                     SHAWNEE MISSION    KS         66203
HOLLIS, HENRY                                                               6636 CREST AVE                                                                    ST LOUIS           MO         63130
HOLLOWAY, MACKENZIE                                                         625 NW KAY DRIVE                                                                  LEES SUMMIT        MO         64063
HOLLOWAY, TAMI JO                                                           8233 S. QUARTER MOON DRIVE                                                        PENDLETON          IN         46064
HOLMDAHL, CHRISTOPHER                                                       844 REINDEER DR                                                                   MANCHESTER         MO         63021
Holmdel Commons, LLC                                                        PO Box 62045                                                                      Newark             NJ         07101
Holmdel Township                                                            4 Crawfords Corner Rd                                                             Holmdel            NJ         07733
HOLMES, AKIYA                                                               18 PEAR ST                                                                        CENTRAL ISLIP      NY         11722
HOLSTEIN, JENNIFER                                                          16621 S COVENTRY LN                                                               LOCKPORT           IL         60441
HOLT, SPENCER                                                               10904 OASIS COURT APT 115                                                         SHAWNEE            KS         66203
HOME DEPOT                                                                  3550 WM PENN HIGHWAY                                                              PITTSBURGH         PA         15235
HOME DEPOT USA, INC                                                         2455 PACES FERRY RD                                                               ATLANTA            GA         30339
Homers Ice Cream                                                            1237 Green Bay Rd                                                                 Wilmette           IL         60091
HONEYCUTT, BRANDON                                                          12013 W 58TH PL                           CONDO E                                 SHAWNEE            KS         66216
HOOD, T.                                                                    5552 BELINDER ROAD                                                                FAIRWAY            KS         66205
Hoodmasters, Inc                                                            1925 Shirley St.                                                                  Omaha              NE         68130
Hoodz of North Dallas                                                       5435 North Garland Ave                    Suite 140 #153                          Garland            TX         75040
HOOK, KARLIE                                                                601 OAKWOOD AVE                                                                   PITTSBURGH         PA         15202
HOOPER, SYDNEY                                                              5500 BERMUDA BAY DR. #1C                  1C                                      COLUMBUS           OH         43235
HOOTEN, JEFF                                                                1423 ELMWOOD AVE.                                                                 COLUMBUS           OH         43212
HOP & WINE BEVERAGE LLC                                                     45490 RUITAN CIRCLE                                                               STERLING           VA         20164
HOPKINS GREASE CO                                                           P O BOX 7722                                                                      LAKE IN THE HILL   IL         60156
HOPKINS, BRIAN                                                              907 CHARBONIER RD                                                                 FLORISSANT         MO         63031
HOPPER, NICK                                                                5703 BRINKLEY CT                                                                  COLUMBUS           OH         43235
HORGAN, ZACHARY                                                             1030 COTTAGE ST.                                                                  ASHLAND            OH         44805
HORN, MARY KAY                                                              2318 ENGELWOOD DRIVE                                                              PITTSBURGH         PA         15241
HORNE, CAROLINE                                                             13109 SIMSBURY TERRACE                                                            FORT MYERS         FL         33913
HORNICK, FRANK                                                              129 PRESERVE CT                                                                   GRAFTON            WI         53024
HORNSBY CONSULTING, LLC                                                     2625 GEROL DR                                                                     GALVESTON          TX         77551
Horrocks Farm Market Inc                                                    7420 W Saginaw Hwy                                                                Lansing            MI         48917
HORSLEY, CODY                                                               1110 SW LEA DR                                                                    LEE SUMMIT         MO         64081
HORTON, EMILY                                                               247 LINEAS LN                                                                     GENEVA             IL         60134
HORTON, JACOB                                                               10 HALSTED STREET                                                                 VERONA             NJ         07044
HOSEMAN, JENNIFER                                                           2446 WEST BALMORAL                        2                                       CHICAGO            IL         60625
HOSKINS, ADONIS                                                             1410 SOUTH 15TH AVENUE                                                            MAYWOOD            IL         60153
HOSKINS, DANNICA                                                            1119 N CHESTNUT ST                                                                LANSING            MI         48916
HOSMER MOUNTAIN BOTTLING CO                                                 217 MOUNTAIN STREET                                                               WILLIMANTIC        CT         06226
HOSPITALITY MINTS                                                           213 CANDY LANE                                                                    BOONE              NC         28607
HOSSAIN, MUKTAR                                                             3315 PLEASANT AVE                         APT 424                                 UNION CITY         NJ         07087
HOTTENSTINE, JENNIFER                                                       2518 NORTH BREMEN ST                      APT A                                   MILWAUKEE          WI         53212


         In re HRI Holding Corp., et al.
         Case No. 19-12415                                                                           Page 59 of 141
                                                       Case 19-12416-MFW            Doc 3         Filed 11/14/19                Page 61 of 142
                                                                                           Creditor Matrix



                CreditorName                  CreditorNoticeName                Address1                             Address2           Address3           City              State       Zip      Country
HOUGH, S.                                                          42W153                                   TIMBER TRAIL                           SAINT CHARLES        IL           60175

HOUSE BROTHERS PLUMBING CONTRACTORS                                74 KREIGER LANE                                                                 GLASTONBURY          CT           06033
HOUSEL, EMILY                                                      12 ADAM PL                                                                      HAZLET               NJ           07730
HOUSKA, VICKI                                                      3511 BROOKWOOD CIRCLE                                                           ST. CHARLES          MO           63301
HOUSTON, MICHELLE                                                  7634 NALL                                                                       PRAIRIE VILLAGE      KS           66208
HOUSTON, ROY                                                       4225 APPLETREE LN                                                               LANSING              MI           48917
HOVEY WILLIAMS LLP                                                 10801 MASTIN ST STE 1000                                                        OVERLAND PARK        KS           66210-1697
HOWANIETZ, KATIE                                                   43 W 730 RT.64                                                                  MAPLE PARK           IL           60151
HOWARD, DWAYNE                                                     259 SPRINGFIELD AVE                      3                                      NEWARK               NJ           07103
HOWARD, JAMIE                                                      8422 GREEN RD                                                                   LENEXA               KS           66227
HOWARTH, MARIAH                                                    224 FALLS CT                             UNIT B                                 LANSING              MI           48917
HOWE, MATTHEW                                                      807 EDGEMOOR TERRACE                                                            CHERRY HILL          NJ           08034
HOWE, MICHAEL                                                      1101 PINE HILL RD                                                               MCLEAN               VA           22101
HOWELL, KELSEY                                                     26 PARK LANE                                                                    HAMILTON             NJ           08609
HOYT, JOSEPH                                                       2660 N ASHLAND AVE                                                              CHICAGO              IL           60614
HRICZKO, BOBBI JO                                                  478 KENNEDY BLVD.                                                               BAYONNE              NJ           07002
HS HERITAGE INN OF COLUMBUS OPCO                                   3841 PARK MILL RUN DRIVE                                                        HILLIARD             OH           43026
HUAMAN, DONNA                                                      23 KRAEMER ST                                                                   HICKSVILLE           NY           11801
HUATAY, JUAN                                                       10 WASHINGTON ST APT 3C                                                         HEMPSTEAD            NY           11550
Hubbard Broadcasting, Inc.                                         PO box 83141                                                                    Chicago              IL           60691-0141
HUBBARD, MYRON                                                     6109 PULLMAN LANE                        APT 2221                               FORT WORTH           TX           76131
HUBBER, NOEL                                                       40 E. 9TH STREET #1216                                                          CHICAGO              IL           60605
HUBER, JASON                                                       2326 LAREDO DRIVE                                                               OFALLON              MO           63368
HUBER, LEIGH                                                       1302 SKY HIGH TERRACE                                                           BRIDGEWATER          NJ           08807
HUBER, MARISA                                                      628 TWILIGHT TRAIL                                                              RICHARDSON           TX           75080
HUCKINS, JACKSON                                                   11608 W 154TH ST.                                                               OVERLAND PARK        KS           66221
HUDON, WILLIAM                                                     41W354                                   SUNSET DR.                             ST CHARLES           IL           60175
HUDSON, DONALD                                                     4020 LINDELL AVE                         APT 402                                ST. LOUIS            MO           63108
HUDSON, EZRA                                                       818 SOUTH 8TH STREET                     B                                      CAMDEN               NJ           08103
HUDSON, MATTHEW                                                    2994 JAMESTOWN                                                                  MARYLAND HEIGHT      MO           63043
HUDSON, MICHAEL                                                    9038 W 124TH ST                          149                                    OVERLAND PARK        KS           66213
HUERTA CONSTRUCTION REMODELING &
CLEANING, LLC                                                      730 PACIFIC AVE                                                                 KANSAS CITY          KS           66101
HUERTA, VALERIE                                                    2202 W. CERMAK                                                                  CHICAGO              IL           60608
HUERTAS, ANTHONY                                                   6208 PALISADE AVENUE                     7                                      WEST NEW YORK        NJ           07093
HUGG, JOHN                                                         41 CLOVER HILL LN                                                               COLTS NECK           NJ           07722
HUGG, PATRICIA                                                     30 MADISON AVENUE                                                               MONTVALE             NJ           07645
HUGGINS, DAYLON                                                    1118 ADAMS                               E402                                   HOBOKEN              NJ           07030
HUGHES CUSTOM FIRST AID & SAFETY LLC                               170 BOULDER INDUSTRIAL DR                                                       BRIDGETON            MO           63044

HUGHES, CHRIS                                                      314 HALLORAN HOUSE                       60 WEST WOODRUFF AVENUE                COLUMBUS             OH           43210
HULL, JON                                                          1612 SLEEPY HOLLOW CIR.                                                         OLATHE               KS           66062
HULL, NOAH                                                         1612 SLEEPY HOLLOW CIR                                                          OLATHE               KS           66062
HUND, ALEXANDRIA                                                   1000 GENEVA RD                           APT 11A                                SAINT CHARLES        IL           60174
HUNTER, KERRY                                                      2625 CLEVELAND AVE                                                              TOWNSHIP OF WAS      NJ           07676
Hunterdon Brewing Company                                          PO Box 1050                              12 Coddington Rd                       Whitehouse Station   NJ           08889
HUNTINGTON ELECTRIC INC.                                           PO BOX 650308                                                                   POTOMAC FALLS        VA           20165
HUNTSINGER, STEVE                                                  1113 NORTH HOWARD STREET                                                        PHILADELPHIA         PA           19123
HURT, LAUREN                                                       17120 OVERHILL AVE                                                              TINLEY PARK          IL           60477
HURTADO, ANTHONY                                                   9548 W 91ST ST.                                                                 OVERLAND PARK        KS           66212
HURTADO, CAMILLE                                                   901 RIVER DRIVE                          3RD FLOOR                              ELMWOOD PARK         NJ           07407
HURTADO, SANDRA                                                    2-40 GRUANEUER PLACE                                                            FAIRLAWN             NJ           07410
HUSSEIN, MURIDI                                                    3722 BRIGGS RD APT 9                                                            COLUMBUS             OH           43228
HUSSEIN, NOWIAR                                                    14 CORNELL DRIVE                                                                HAZLET               NJ           07730
HUSSEY, EMILY                                                      7300 STATE AVE                           APT 315                                KANSAS CITY          KS           66112
HUTCHINGS, SAVANNAH                                                565 CATAWBA AVENUE                       1551 EASTMEADOW PLACE                  COLUMBUS             OH           43221
HUTCHINSON, ANTHONY                                                9042 SW 142ND AVE                        APT. 206                               MIAMI                FL           33186
HUTCHISON, AMBER                                                   117 N IONIA RD                                                                  VERMONTVILLE         MI           49096
HUTCHISON, DEMETRIA                                                2091 TAVEL CT                            D                                      SAINT LOUIS          MO           63146
HUYNH, RENE                                                        4110 N CAMPBELL AVE                                                             KANSAS CITY          MO           64116
HUYNH, TIENLOC                                                     14508 PERRY ST                                                                  OVERLAND PARK        KS           66221
HWStar Holdings Corp.                                              P.O. Box 74008053                                                               Chicago              IL           60674-8053


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                              Page 60 of 141
                                                                          Case 19-12416-MFW                Doc 3          Filed 11/14/19                   Page 62 of 142
                                                                                                                  Creditor Matrix



                  CreditorName                                  CreditorNoticeName                        Address1                              Address2           Address3            City       State       Zip      Country
HWStar Holdings Corp.                                                                   90 Fort Wade Road # 200                                                               Ponte Vedra      FL         32081
HYDE, ROBERT                                                                            26 SCOTT DRIVE                                                                        HAZLET           NJ         07730
Hygiene Linen Supply                                                                    1100 Sixth Ave                                                                        Neptune          NJ         07753
HYNES, ROBERT                                                                           23 LANDON LANE CT                                                                     ISLIP TERRACE    NY         11752
HYSENI, RIGERS                                                                          49 LINCOLN PARK                                                                       NEWARK           NJ         07102
I Operations, LLC                                                                       1901 S. First Street                                                                  Champaign        IL         61820
IA CRANBERRY SPECIALTY, L.P.                                                            ATTN LEGAL & PROPERTY MGMT (BLDG            2809 BUTTERFIELD ROAD,
                                                  C/O INVENTRUST PROPERTY MGMT, LLC     4461)                                       SUITE 200                                 OAK BROOK        IL         60523
IA CRANBERRY SPECIALTY, L.P.                                                            ATTN PROPERTY MANAGER (BLDG                 2809 BUTTERFIELD ROAD,
                                                  C/O INVENTRUST PROPERTY MGMT, LLC     #44618)                                     SUITE 200                                 OAK BROOK        IL         60523
IACCARINO, FRANCESCA                                                                    33 MAPLE AVE                                                                          FARMINGDALE      NY         11735
IANNETTI, BRIANNE                                                                       35 ORCHARD RD                                                                         MIDDLESEX        NJ         08846
IBITZ, SCOTT                                                                            17047 MERCANTILE BLVD                                                                 NOBLESVILLE      IN         46060
IBRAHIM, DIANA                                                                          4 DEER TRAIL ROAD                                                                     NORTH CALDWELL   NJ         07006
IBTEDA, MIRZA                                                                           8001W 149TH ST                                                                        OVERLAND PARK    KS         66223
ICE-MASTERS                                                                             6218 MELROSE                                                                          SHAWNEE          KS         66203
ICKER, ROBERT                                                                           11 ACADEMY ROAD                                                                       MORRIS PLAINS    NJ         07950
IDEAL HEATING, AC & REFRIGERATION, INC                                                  1417 N HARDING ST                                                                     INDIANAPOLIS     IN         46202
IDRISSI CHOUAHDI, MOHAMED AMINE                                                         203 YOAKUM PKWY                             APT 605                                   ALEXANDRIA       VA         22304
IGNACIO, GERMAN                                                                         5519 CREST DRIVE                                                                      KANSAS CITY      KS         66106
IGNASIK, JAKUB                                                                          5502 W LAWRENCE AVE                         308                                       CHICAGO          IL         60630
IL OFFICE OF STATE FIRE MARSHALL                  CASHIERS, BOILERS                     PO BOX 3331                                                                           SPRINGFIELD      IL         62708-3331
ILLESCA, MARIO                                                                          187 HUTTON ST                               2                                         JERSEY CITY      NJ         07307
ILLINOIS DEPARTMENT OF EMPLOYMENT
SECURITY                                                                                4314 S. Cottage Grove Avenue                                                          Chicago          IL         60653

ILLINOIS DEPARTMENT OF REVENUE                    JAMES R THOMPSON CENTER - 7TH FLOOR   100 WEST RANDOLPH STREET                                                              CHICAGO          IL         60601
ILLINOIS LIQUOR CONTROL COMMISSION                                                      100 W. Randolph St, 7-801                                                             Chicago          IL         60601
Illinois Secretary of State                       Jesse White                           213 State Capitol                                                                     Springfield      IL         62756

Illinois State Treasurer                          Legal Dept                            James R Thompson Center                  100 W Randolph St Suite 15-600               Chicago          IL         60601
IMPACT PAPER & INK                                                                      1590 GILBRETH RD                                                                      BURLINGAME       CA         94010
Imperial Bag & Paper                                                                    255 Route 1 and 9                                                                     Jersey City      NJ         07306
                                                                                        Indiana Government Center South, Room E-
INDIANA ALCOHOLIC TOBACCO COMMISSION                                                    114                                      302 W. Washington Street                     Indianapolis     IN         46204
Indiana American Water                                                                  P.O. Box 3027                                                                         Milwaukee        WI         53201-3027
Indiana American Water                                                                  153 N. Emerson Avenue                                                                 Greenwood        IN         46143
INDIANA DEPARTMENT OF REVENUE                                                           100 N SENATE AVE                                                                      INDIANAPOLIS     IN         46204
Indiana Dept of Revenue                           Bankruptcy Section MS 108             100 N Senate Ave N240                                                                 Indianapolis     IN         46204

Indiana Wholesale Wine & Liquor Company, Inc.                                           5337 West 78th Street Bldg 70                                                         Indianapolis     IN         46268
Indianapolis Direct Mail                                                                3003 E 98th Street                          Suite 207                                 Indianapolis     IN         46280
INDINEMAO, ROBERT                                                                       2759 WEBSTER AVE.                                                                     BRONX            NY         10458
INDOMENICO, KAYLA                                                                       120 CANDLELIGHT DRIVE                                                                 GLASTONBURY      CT         06033
Industrial Door, Incorporated                                                           1001 Winchester Avenue                                                                Kansas City      MO         64126
INDUSTRIAL KITCHEN PARTS CORP                                                           625 ESTES AVE                                                                         SCHAUMBURG       IL         60193-4402
INDUSTRIAL STEAM CLEANING OF NJ Inc                                                     Dept. #888083                                                                         Knoxville        TN         37995
INDUSTRY SUPPLY & SERVICES, LLC                                                         PO BOX 182                                                                            GREENSBURG       PA         15601
INFINITY SIGNS                                                                          4900 LISTER AVE                             PO BOX 300228                             KANSAS CITY      MO         64130
Infinium Air Conditioning and Refrigeration LLC                                         20770 US HWY 281 N                          Ste #108-305                              San Antonio      TX         78258
INGA CRUZ, ANDREA                                                                       4521 BERGENLINE AVE                                                                   UNION CITY       NJ         07087
INGLES, GERSON                                                                          14 MOUNTAINSIDE AVE                                                                   MAHWAH           NJ         07430
INGLESE, MATTHEW                                                                        15 LONDONBERRY DR                                                                     HOLMDEL          NJ         07733
INGRAM, STEFAN                                                                          1444 HIGBEE ST                                                                        PHILADELPHIA     PA         19149
INIRIO, JESSE                                                                           169 WEST 17TH STREET                                                                  BAYONNE          NJ         07002
INNISS, TYRONE                                                                          2337 HUDSON TER                             D16                                       FORT LEE         NJ         07024
INNOVATIVE SERVICE SOLUTIONS, INC                                                       14405 S. SUMMIT STREET                      STE 100                                   OLATHE           KS         66062
INNOVATIVE SRVCE SOLUTIONS INC                                                          16021 KING ST                                                                         OVERLAND PARK    KS         66221
INSTANTWHIP-BALTIMORE INC                                                               PO Box 645592                                                                         Cincinnati       OH         45264-5592
INTELICATO, JOHN                                                                        133 ARBOR LANE                                                                        MARLTON          NJ         08053
Intelligent Business Solutions Midwest LLC                                              3913 S Lynn Ct                                                                        Independence     MO         64055
INTERNAL REVENUE SERVICE                                                                1122 TOWN AND COUNTRY COMMONS                                                         CHESTERFIELD     MO         63017
Internal Revenue Service                          Centralized Insolvency Operation      PO Box 7346                                                                           Philadelphia     PA         19101-7346


              In re HRI Holding Corp., et al.
              Case No. 19-12415                                                                                    Page 61 of 141
                                                                    Case 19-12416-MFW                Doc 3          Filed 11/14/19                     Page 63 of 142
                                                                                                           Creditor Matrix



                  CreditorName                              CreditorNoticeName                      Address1                             Address2                  Address3                     City       State       Zip      Country
Internal Revenue Service                      Attn Susanne Larson                  31 Hopkins Plz Rm 1150                                                                             Baltimore         MD         21201
Internal Revenue Service                      Centralized Insolvency Operation     2970 Market St                                                                                     Philadelphia      PA         19104
International Beverage Co. LLC                                                     3839 28th St. SE Suite 200                                                                         Grand Rapids      MI         49512
INTERNATIONAL GOURMET FOODS INC                                                    7520 FULLERTON RD                                                                                  SPRINGFIELD       VA         22153
INTERPARK                                                                          91144 COLLECTION CENTER DR.                                                                        CHICAGO           IL         60693
INTERSTATE GAS SUPPLY, INC                    ATTN COMMERCIAL & INDUSTRIAL SALES   6100 EMERALD PARKWAY                                                                               DUBLIN            OH         43016
INTERWINE, INC.                               DBA OPICI WINE CO. OF CT             210 OLD GATE LANE                                                                                  MILFORD           CT         06460
INTRIAGO, LIDIA                                                                    27 WALNUT ST                              1                                                        MONTCLAIR         NJ         07042
INVENTRUST PROPERTIES CORP                    DEPT 40105                           32057 COLLECTION CENTER DR                                                                         CHICAGO           IL         60693
IPFS                                                                               30 Montgomery Street Suite 501            NJN-922811                                               Jersey City       NJ         07302
IPFS Corporation                                                                   PO Box 32144                                                                                       New York          NY         10087-2144
IRELAND, DELANEY                                                                   5483 NW VENETIAN DRIVE                                                                             KANSAS CITY       MO         64151
IRIGOYEN, JULIO                                                                    722 W. GALENA                                                                                      AURORA            IL         60506
IRIZARRY, JOHN                                                                     1445 NEWMAN AVE APT 112                                                                            LAKEWOOD          OH         44107
IRON MOUNTAIN                                                                      PO BOX 915004                                                                                      DALLAS            TX         75391-5004
IRON MOUNTAIN                                                                      ONE FEDERAL STREET                                                                                 BOSTON            MA         02110
IRS                                           ACS SUPPORT - STOP 5050              PO BOX 219236                                                                                      KANSAS CITY       MO         64121
IRVIN, CAROL                                                                       103 GATEWOOD DR                           2A3                                                      LANSING           MI         48917
IRWIN, LISA                                                                        15521 HILLCREST RD                        APT 1018                                                 DALLAS            TX         75248
ISAACS, MITCHELL                                                                   10421 CERULEAN DR                                                                                  NOBLESVILLE       IN         46060
ISBERTO, MIA                                                                       1731 W FARRAGUT                           APT 1                                                    CHICAGO           IL         60640
IVEY, THOMAS                                                                       6731 CREST AVE #1F                                                                                 ST. LOUIS         MO         63130
IVY, MARCUS                                                                        529 S. PERSIMMON DR.                                                                               OLATHE            KS         66061
IZZYS ESPRESSO SERVICE INC                                                         17211 E 35TH ST                                                                                    INDEPENDENCE      MO         64055
J & C Irrigation                                                                   5 Phyllis Dr                                                                                       Montvale          NJ         07645
J & H Dinettes & Upholstery Inc                                                    21 South St                                                                                        Freehold          NJ         07728
J & M Maintenance And Repairs Corp                                                 PO Box 165927                                                                                      Miami             FL         33116
J AMBROGI FOOD DISTRIBUTION INC                                                    PO BOX 38                                                                                          THOROFARE         NJ         08086
J B FINE FOODS INC                                                                 3420 S 6TH ST.                                                                                     LINCOLN           NE         68502
J Jammal Upholstrey & Interior Design                                              647 Newark Ave                                                                                     Jersey City       NJ         07306
J S PALUCH CO INC                                                                  3708 RIVER ROAD SUITE 400                                                                          FRANKLIN PARK     IL         60131
J&B Services                                                                       645 Lincoln Ave                                                                                    Pompton Lakes     NJ         07442
J&H Dinettes & Upholstery Inc                                                      21 South St                                                                                        Freehold          NJ         07728
J&H Restaurant, LLC                           Thomas M. Jackson, CHA               President & CEO                           Hospitality Hotel Group       370 Neff Avenue, Suite U   Harrisonburg      VA         22801-3439
J.E.R.A. INC.                                                                      1241 Ford Road                                                                                     Bensalem          PA         19020
JABIF, CAMILA                                                                      241 PASSAIC AVENUE                                                                                 HASBROUCK HEIGH   NJ         07604
JACK, ALEXANDER                                                                    6903 DILLON AVENUE                                                                                 MCLEAN            VA         22101
JACK, JOSEPH                                                                       58 NUTHATCH KNOB                                                                                   GLASTONBURY       CT         06033
JACK, NAHOUS                                                                       1112 N 26TH CIR                                                                                    OMAHA             NE         68131
JACK, T.                                                                           3951 MOUNTVIEW RD                                                                                  COLUMBUS          OH         43220
JACKS, ABIGAIL                                                                     1234 EVANS ROAD                           523                                                      SAN ANTONIO       TX         78258
Jackson County Collector                                                           PO Box 219747                                                                                      Kansas City       MO         64121-9747
JACKSON COUNTY MISSOURI                       JACKSON COUNTY COURTHOUSE            415 E 12TH STREET                                                                                  KANSAS CITY       MO         64106
JACKSON, ANNA                                                                      6304 HEDGE LANE TERR #201                                                                          SHAWNEE           KS         66226
JACKSON, CATHERINE                                                                 1010 MAPLE AVE                            UNIT 228                                                 DOWNERS GROVE     IL         60515
JACKSON, CHRISTOPHER                                                               7208 W. 115TH STREET                      #809                                                     OVERLAND PARK     KS         66210
JACKSON, DAMIEN                                                                    5704 W. SUNNYSIDE                                                                                  CHICAGO           IL         60630
JACKSON, DARIAN                                                                    12057 W 77TH TER                                                                                   SHAWNEE           KS         66216
JACKSON, DARRELL                                                                   12087 MCKELVEY                                                                                     MARYLAND HTS      MO         63043
JACKSON, DARRELL                                                                   9667 OUTLOOK DR                                                                                    OVERLAND PARK     KS         66207
JACKSON, DOUGLAS                                                                   1665 MARS AVE                                                                                      LAKEWOOD          OH         44107
JACKSON, JEREMY                                                                    6415 OLD DENTON RD                        710                                                      FORT WORTH        TX         76131
JACKSON, KAYLA                                                                     20 SWAN CT.                                                                                        DELRAN            NJ         08075
JACKSON, KELSEY                                                                    3538 BOBTOWN ROAD                         APT. #201                                                GARLAND           TX         75043
JACKSON, KIARA                                                                     7311 TYLER AVE                                                                                     FALLS CHURCH      VA         22042
JACKSON, KYLIE                                                                     237 N POND DR                                                                                      MOUNT LAUREL      NJ         08054
JACKSON, MELISSA                                                                   3132 N. 49TH ST                                                                                    MILWAUKEE         WI         53216
JACKSON, PAUL                                                                      1745 W 83RD ST                                                                                     CHICAGO           IL         60620
JACKSON, RICKY                                                                     21 BRIAWOOD AVE                                                                                    KEANSBURG         NJ         07724
JACKSON, RYAN                                                                      3103 LITTLE PINEY DE                                                                               LAKE SAINT LOUI   MO         63367
JACOBS, BRYAN                                                                      6634 METCALF AVE                                                                                   MISSION           KS         66202
JACOBS, HARROLD                                                                    96 HARRISON ST                            306                                                      PATERSON          NJ         07501
JACOBS, KAYCEE                                                                     8319 S. CANOE TRAIL                                                                                PENDLETON         IN         46064


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                               Page 62 of 141
                                                                       Case 19-12416-MFW             Doc 3       Filed 11/14/19                   Page 64 of 142
                                                                                                          Creditor Matrix



                  CreditorName                               CreditorNoticeName                    Address1                            Address2           Address3            City      State       Zip   Country
JACOBSEN, J.                                                                      846 KEWANNA AVENUE                                                                 PITTSBURGH      PA         15234
Jacobson Fish Co.                                                                 915 Pacific St.                                                                    Omaha           NE         68108
JACOBSON, MATTIE                                                                  1209 SW ARBORWAY DRIVE                                                             LEES SUMMIT     MO         64082
JACOVER, S.                                                                       2643 WILD TIMOTHY ROAD                                                             NAPERVILLE      IL         60564
JACQUES, DAVID                                                                    11 ORCHARD STREET                                                                  WARWICK         NY         10990
Jade Pig Ventures - Breton Village II, L.L.C.   c/o CWD Real Estate Investment    15 Ionia, SW, Ste 630                                                              Grand Rapids    MI         49503
Jade Pig Ventures - Breton Village, L.L.C.                                        2249 Wealthy, S.E.                                                                 Grand Rapids    MI         49506
JAIME, MICHAEL                                                                    1629 S 5TH STREET                        1                                         PHILADELPHIA    PA         19148
JAIMES, JULIE                                                                     6 SHERINGTON COURT                                                                 BOLINGBROOK     IL         60440
JAITE, MEGAN                                                                      18900 DETROIT EXTENSION                  APT 523                                   LAKEWOOD        OH         44107
JAKES Industrial, Inc                                                             PO Box 810                               1101 SW 1st Street                        Oak Grove       MO         64075
JAKUBOWSKI, AMBER                                                                 5220 RANCHVIEW DR                                                                  PITTSBURGH      PA         15236
Jamaica Ash & Rubbish Removal Co                                                  172 School St                            POBox 833                                 Westbury        NY         11590
Jamaica Ash & Rubbish Removal Co                                                  PO Box 833                                                                         Westbury        NY         11590
Jamaica Ash & Rubbish Removal Co                                                  172 School St                                                                      Westbury        NY         11590
JAMAICA ASH & RUBBISH REMOVAL CO. INC.
                                                                                  PO BOX 833                                                                         WESTBURY        NY         11590
James Forbes                                                                      1098 Hilo In                                                                       Columbus        OH         43212
James R Addlespurger                                                              254 Institue St.                                                                   Pittsburgh      PA         15210
James Sickles
JAMES, ALEXANDREA                                                                 1326 MILLERS CT.                                                                   NOBLESVILLE     IN         46060
JAMES, JOHN                                                                       9508 EAST 64TH STREET                                                              RAYTOWN         MO         64133
JAMES, JOSEPH                                                                     8138 BELLEVIEW AVE                                                                 KANSAS CITY     MO         64114
JAMES, RAJAAN                                                                     161 LOCUST ST                                                                      TRENTON         NJ         08609
JAMESCUPP, LEVI                                                                   8218 HARDY HOUSE                                                                   OVERLAND PARK   KS         66013
JAMESON, ZHYESIA                                                                  817 JEFFERSON STREET                     403                                       KANSAS CITY     MO         64105
JAMISON, STEFAN                                                                   8022 CLER AVE                                                                      ST. LOUIS       MO         63114
JAMISON, WILLIAM                                                                  1036 N DEARBORN                          901                                       CHICAGO         IL         60610
JANESKY, NICHOLAS                                                                 223 STUYVESANT AVE                                                                 LYNDHURST       NJ         07071
JANICE FOSTER                                                                     971 WATERSIDE COURT                                                                AURORA          IL         60502
JANICE, KIMBERLY                                                                  244 OLD SAND RD                                                                    FAIRFIELD       NJ         07004
JANKE, K.                                                                         208 WELLFORD WAY                                                                   BRUNSWICK       OH         14424
JANKOVICH, KAITLYN                                                                1324 S 6TH ST                                                                      OMAHA           NE         68108
JANNUCCI, JESSICA                                                                 1352 ROOSEVELT AVE                                                                 CARTERET        NJ         07008
JANOWSKI, SKYLER                                                                  543 MAIN ST.                             C4                                        GRAFTON         OH         44044
JAN-PRO OF ANTONIO NOW CALLIS
PROFESSIONAL SERVICES, LLC                                                        431 ISOM RD                              STE 214                                   SAN ANTONIO     TX         78216
JAN-PRO OF MILWAUKEE                                                              10150 W NATIONAL AVE #201                                                          MILWAUKEE       WI         53227
JANSSEN GLASS & DOOR LLC                                                          4949 HADLEY AVE                                                                    OVERLAND PARK   KS         66203
JARAMILLO, JUAN                                                                   121 ORAM ST.                                                                       ARLINGTON       TX         76010
JARUSINSKY, JASON                                                                 6 ESSEX LANE                             UNIT 2104                                 SUFFERN         NY         10901
JARVIS, DEVAN                                                                     3602 SOUTH LAKE PARK AVE                                                           CHICAGO         IL         60653
JARVIS, RUBEN                                                                     500 NE 95TH CT                                                                     KANSAS CITY     MO         64155
Jason Boros                                                                       120 France St                                                                      Toms River      NJ         08753
JASON, MARTIN                                                                     4383 INNER CIRCLE. B24                                                             BRUNSWICK       OH         44212
JASSO, ROBERTO                                                                    9898 COLONNADE BLVD                      2101                                      SAN ANTONIO     TX         78230
JAVIER, ABRIELIZ                                                                  610 3RD ST                               APT. 2                                    UNION CITY      NJ         07087
JAVIER, ALEJANDRO                                                                 183 RIVER STREET                                                                   RED BANK        NJ         07701
JAVIER, NIELSON                                                                   256 COLUMBIA AVE                                                                   LODI            NJ         07644
JAYSHREE HOLDINGS INC                                                             PO BOX 397                                                                         GROVELAND       FL         34736
Jayshree Holdings Inc                                                             18830 State Rd 19                                                                  Groveland       FL         34736

JB&A REAL ESTATE & TENANT DEVELOPMENT                                             14504 HERTZ QUAIL SPRINGS                                                          OKLAHOMA CITY   OK         73134
JBK Group Inc                                                                     6001 Towpath Drive                                                                 Cleveland       OH         44125
JC LOVE INSTALLATIONS INC                                                         3609 MAIN ST                                                                       GRANDVIEW       MO         64030
JCP&L                                                                             P.O. Box 3687                                                                      Akron           OH         44309
JCP&L                                                                             76 South Main Street                                                               Akron           OH         44308
JDL INVESTMENTS                       DONALDSON ENTERPRISES                       BJ LOWENTHAL                             2801 WICKLOW STREET                       SAVANNAH        GA         31404
JDL Investments, LLC                                                              2801 Wicklow Street                                                                Savannah        GA         31404
JDS Mechanical                                                                    125 Half Mile Rd                         Ste 200                                   Red Bank        NJ         07701
JEAN-BAPTISTE, LAUREN                                                             1205 WILLIAM ST.                                                                   HAMILTON        NJ         08610
Jeff LaMarre                                                                      745 Churchill Ln                                                                   Osmego          IL         60543
JEFFERSON, WILBERT                                                                70 N KELLNER RD                                                                    COLUMBUS        OH         43209


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                             Page 63 of 141
                                                                         Case 19-12416-MFW               Doc 3             Filed 11/14/19                   Page 65 of 142
                                                                                                                Creditor Matrix



                   CreditorName                                CreditorNoticeName                    Address1                                    Address2           Address3             City       State       Zip      Country
Jeffrey Davis                                                                       2665 Dunmore Circle                                                                        Ofallen           MO         63368
JENEZON, JASON                                                                      11250 SW 44TH PLACE                              APT. 1306                                 MIRAMAR           FL         33025
JENKINS, JANICE                                                                     389 BOYD ST APT A                                A                                         CAMDEN            NJ         08105
JENKINS, SHAKINA                                                                    11433 S CALUMET AVE                                                                        CHICAGO           IL         60628
JENKINS, SHAYLA                                                                     1163 BERNHARD RD                                                                           COLUMBUS          OH         43227
Jenkintown Building Services                                                        1445 N 32nd Street                                                                         Brewerytown       PA         19121
JENKS, RHONDA                                                                       328 WEST NEW CASTLE ST                                                                     BUTLER            PA         16001
JENN, DAVID                                                                         5356 KNOLL CREEK DR                              F                                         HAZELWOOD         MO         63042
JENNINGS, CHRISTOPHER                                                               81 N MAPLE STREET                                                                          AVENEL            NJ         07001
JENNINGS, NOAH                                                                      196 BOYD AVE                                                                               JERSEY CITY       NJ         07304
JENNINGS, ROBERT                                                                    8016 WALROND AVE                                                                           KANSAS CITY       MO         64132
JENQUINE, VERONICA                                                                  2416 N. 67TH STREET                                                                        WAUWATOSA         WI         53213
JENSEN, KRISTA                                                                      227 E CENTRAL BLVD                               2ND FLOOR                                 PALISADES PARK    NJ         07650
JENSON, LINDE                                                                       9525 MELROSE APT 4                                                                         OVERLAND PARK     KS         66214
JEREZ, LOURDES                                                                      44 RACE ST                                                                                 PLAINFIELD        NJ         07060
JERRY DAVIS INC.                                                                    2017 Naudin St                                                                             Philadelphia      PA         19146
Jersey Draught LLC                                                                  2415 6th Ave                                     C/O Roger Neil                            Toms River        NJ         08753
Jersey Elevator Co Inc                                                              Inc 657 Line Rd                                                                            Aberdeen          NJ         07747
JERSEY ELEVATOR COMPANY, INC.                                                       657 LINE ROAD                                                                              ABERDEEN          NJ         07747
Jersey Paper Plus                                                                   255 ROUTE 1 AND 9                                                                          JERSEY CITY       NJ         07306
Jesse Mark Guerrero                                                                 7823 Kingsburywood Unit #3                                                                 San Antonio       TX         78240
JESUS J MALACARA JR                                                                 1335 Cavern Trail                                                                          San Antonio       TX         78245
Jesus Mejia                                      Attn Anselmo Duran                 4440 S Ashland Ave                                                                         Chicago           IL         60609
Jet Sanitation Service Corp                                                         228 Blydenburgh Rd                                                                         Islandia          NY         11749
JEWELL, MADOLYN                                                                     12953 MAYERLING DR                                                                         SAINT LOUIS       MO         63146
Jim Jammals                                                                         647 Newark Ave                                                                             Jersey City       NJ         07306
Jim Leach                                                                           4064 South Division Avenue                                                                 Grand Rapids      MI         49548
JIMENEZ, EVERARDO                                                                   39 S TALMAGDE ST                                                                           NEW BRUNSWICK     NJ         08901
JIMENEZ, GUADALUPE                                                                  637 CANTRELL STREET                                                                        PHILADELPHIA      PA         19148
JIMENEZ, MARIMAR                                                                    2747 HOOPER AVENUE                               APT 16 BLD 9                              BRICK             NJ         08723
JIMENEZ, PABLO                                                                      742 ROMAN AVE.                                   5                                         WESTBURY          NY         11590
JIMENEZ, R.                                                                         1809 SW 2ND STREET                                                                         LEES SUMMIT       MO         64081
JIMENEZ, ROBERTO                                                                    1122 S 35TH AVE                                                                            OMAHA             NE         68105
JIMENEZ, YRMA                                                                       1408 STARK STREET                                                                          LAKEWOOD          NJ         08701
JIMS LOCK & SAFE SERVICE                                                            2005 N 77TH STREET                                                                         KANSAS CITY       KS         66109
JL Hearn Plumbing, Inc                                                              110 Millridge                                                                              Universal City    TX         78148
JMS ELECTRIC INC                                                                    1006 MORSE AVE                                                                             SCHAUMBURG        IL         60193
JMS Electric Inc.                                                                   871 E State Parkway                                                                        Schaumburg        IL         60173
JNK GASKET GUYS                                                                     18051 PROMISE RD                                                                           NOBLESVILLE       IN         46060
JOA, BERNIE                                                                         7200 5TH AVENUE                                                                            NORTH BERGEN      NJ         07047
JOE, MALIK                                                                          204 W CHAMPLOST ST                                                                         PHILADELPHIA      PA         19120
Joes Crab Shack/Personal Injury                  Attn Attn Stephen W. Bruccoleri    1628 John F Kennedy Blvd                                                                   Philadelphia      PA         19103
Jog Realty, L.L.C.                               c/o Stanley Gruber, Inc.           100 Ring Road West, Ste 102                                                                Garden City       NY         11530
Jog Realty, L.L.C.                               Dave French                        6210 Belmont Trail Ct                                                                      San Diego         CA         92130
JOG Realty, L.L.C.                               c/o Stanley Gruber, Inc.           7761 Trieste Place                                                                         Delray Beach      FL         33446
JOGGERST, ERIC                                                                      20 SOUTH 41 ST STREET                            APARTMENT 118                             COUNCIL BLUFFS    IA         51501
JOHANNSEN, LISA                                                                     10503 S. 88TH AVE.                                                                         PALOS HILLS       IL         60465
John Burgh                                                                          207 Meadow Lane                                                                            Sewickley         PA         15143
John Henry Rudolph Meyer Family Farm Trust dba
RE Meyer Companies, LLC                                                             300 Chesterfield Center, #190                                                              Chesterfield      MO         63017
JOHN K WEINSTEIN, ALLEGHENY COUNTY
TREASURER                                                                           ROOM 217 COURTHOUSE                              436 GRANT STREET                          PITTSBURGH        PA         15219
JOHN K WEINSTEIN, ALLEGHENY COUNTY
TREASURER                                        ROOM 217 COURTHOUSE                436 GRANT STREET                                                                           PITTSBURGH        PA         15219
John Kirsch                                                                         PO Box 84                                                                                  Park Ridge        NJ         07656
JOHN MARSHALL                                                                       116 S WESTGLEN DR                                                                          RAYMORE           MO         64083-9667
JOHN MEESEY                                                                         101 W ARGONNE DR                                 DOCK 254                                  ST LOUIS          MO         63122
John Perales                                                                        10314 Western Sun                                                                          San Antonio       TX         78240
JOHNS LOCK SHOP                                                                     932 OLD YORK ROAD                                                                          ABINGTON          PA         19001
JOHNSON BROS BEVERAGE INC                                                           301 E Vienna Ave                                                                           Milwaukee         WI         53212
Johnson Brothers of Nebraska, LLC                                                   9320 J Street                                                                              Omaha             NE         68127
JOHNSON COUNTY KANSAS                                                               111 S CHERRY ST                                                                            OLATHE            KS         66061
JOHNSON COUNTY TREASURER                                                            P O BOX 2902                                                                               SHAWNEE MISSION   KS         66201-1302


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                                       Page 64 of 141
                                                      Case 19-12416-MFW                Doc 3          Filed 11/14/19                  Page 66 of 142
                                                                                              Creditor Matrix



                CreditorName                 CreditorNoticeName                   Address1                                 Address2           Address3            City        State       Zip      Country
Johnson County Wastewater                                         P.O. Box 219948                                                                        Kansas City       MO         64121
Johnson County Wastewater                                         11811 S. Sunset Dr., Suite 2500                                                        Olathe            KS         66061-7061
JOHNSON III, RICHARD                                              37 BELSHAW AVE                                                                         EATONTOWN         NJ         07724
JOHNSON WATER                                                     220 W ST. CHARLES ROAD                                                                 VILLA PARK        IL         60181
JOHNSON, AMIR                                                     F5 RIVERVIEW DRIVE                                                                     SOUTH RIVER       NJ         08882
JOHNSON, AMY                                                      9510 W.121ST TER                                                                       OVERLAND PARK     KS         66213
JOHNSON, ANTHONY                                                  12392 TRAILFOREST LN                                                                   BLACKJACK         MO         63033
JOHNSON, ASHLEY                                                   4716 BOSTON RD                                                                         STRONGSVILLE      OH         44149
JOHNSON, BAILEY                                                   2809 DOGWOOD DRIVE                                                                     GRANITE CITY      IL         62040
JOHNSON, BENJAMIN                                                 11179 GRANDVIEW STREET                                                                 OVERLAND PARK     KS         66210
JOHNSON, CHRISTOPHER                                              302 NW 67TH TERRACE                                                                    GLADSTONE         MO         64118
JOHNSON, DERRICK                                                  8203 ROSARYVILLE RD                                                                    UPPER MARLBORO    MD         20772
JOHNSON, DESIRE                                                   1137 BARING ST                                                                         CAMDEN            NJ         08103
JOHNSON, DESTINY                                                  13314 W. 88TH CIR.                            APT. L                                   LENEXA            KS         66215
JOHNSON, DOMINIQUE                                                117 OAKWOOD DRIVE                                                                      WAYNE             NJ         07470
JOHNSON, DONOVAN                                                  12203 WEATHERED EDGE DR                                                                FISHERS           IN         46037
JOHNSON, ERIN                                                     837 CLANCY NE                                 APT 1                                    GRAND RAPIDS      MI         49503
JOHNSON, ERIN                                                     24 GRAND ST                                                                            GARFIELD          NJ         07026
JOHNSON, JAMAL                                                    416 N CHURCH ST                                                                        MOORESTOWN        NJ         08057
JOHNSON, JAMES                                                    4029 BLUEGLADE DR                                                                      CANAL WINCHESTE   OH         43110
JOHNSON, JASON                                                    15 HARDING AVE APT 2                                                                   CLIFTON           NJ         07011
JOHNSON, JEREMIAH                                                 1412 TABITHA LN                                                                        GREENWOOD         MO         64034
JOHNSON, KALIF                                                    87 VAN WAGENEN AVE                            1B                                       JERSEY CITY       NJ         07306
JOHNSON, KELSIE                                                   734 FAITH LN                                                                           PLEASANT HILL     MO         64080
JOHNSON, KUAZMON                                                  43 HAYDEN                                                                              COLUMBUS          OH         43222
JOHNSON, LARRY                                                    4921 SEMINARY RD                              APT 525                                  ALEXANDRIA        VA         22311
JOHNSON, LONNY                                                    13251 WEST 109TH TERRACE                                                               LENEXA            KS         66210
JOHNSON, MARANDA                                                  3747 SPRINGFIELD ST.                                                                   KANSAS CITY       KS         66103
JOHNSON, MATTHEW                                                  4526 CARTER                                                                            SAINT LOUIS       MO         63115
JOHNSON, MCDARREN                                                 122 45TH STREET N.E.                                                                   WASHINGTON        VA         20001
JOHNSON, MILTON                                                   2106 N HIGH ST.                                                                        LANSING           MI         48906
JOHNSON, SHAWN                                                    2545 SOMMERS RD                                                                        LAKE ST LOUIS     MO         63367
JOHNSON, TERANCE                                                  5 THIRD ST                                                                             SOMERVILLE        NJ         08876
JOHNSON, TYLER                                                    1022 JACKSON STREET                           210                                      OMAHA             NE         68102
JOHNSON, TYLER                                                    609 SANTA FE                                                                           LEAVENWORTH       KS         66048
JOHNSON, TYRONE                                                   5753 WALTON AVE                                                                        PHILADELPHIA      PA         19143
JOHNSON, VERONICA                                                 13251 W 109TH TER                                                                      OVERLAND PARK     KS         66210
JOHNSTON, MATT                                                    7446 BALLYCASTLE DR.                                                                   COLUMBUS          OH         43235
JOHNSTON, TAYLOR                                                  519 N SPRUCE ST                                                                        GARDNER           KS         66030
JOINER, TAYLOR                                                    13245 EASTWOOD LANE                                                                    FISHERS           IN         46038
JONAS, MELISSA                                                    109 SW WALNUT                                                                          LEES SUMMIT       MO         64063
JONES II, MICHAEL                                                 2022 LARK ST                                                                           LAKEWOOD          OH         44107
JONES, ALLI                                                       524 WELLSMONT DRIVE                                                                    ST CHARLES        MO         63304
JONES, B.                                                         1914 CHERRI DR                                                                         FALLS CHURCH      VA         22043
JONES, BRANDON                                                    3016 GASCONADE                                A                                        ST LOUIS          MO         63118
JONES, BRANDON                                                    144 OLD BERGEN ROAD                           B7                                       JERSEY CITY       NJ         07305
JONES, BRIAN                                                      1307 S 15TH ST                                                                         PHILADELPHIA      PA         19146
JONES, CHARLES                                                    6310 N 53RD ST                                                                         OMAHA             NE         68104
JONES, DANIEL                                                     9009 EAST 66TH TERRACE                                                                 RAYTOWN           MO         64133
JONES, DANIELLE                                                   769 VAN BUREN AVE                                                                      EAST MEADOW       NY         11554
JONES, DENVER                                                     6880 N OVERHILL AVE. APT. 2                                                            CHICAGO           IL         60631
JONES, EVAN                                                       12509 LIGHTHOUSE WAY DR.                                                               ST. LOUIS         MO         63141
JONES, FELIESHA                                                   9840 LOCUST ST                                                                         KANSAS CITY       MO         64131
JONES, JULIUS                                                     315 BROAD ST                                                                           PHILADELPHIA      PA         19107
JONES, KRISTINA                                                   94 E. PATTERSON AVE.                                                                   COLUMBUS          OH         43201
JONES, MADELINE                                                   451 CEDAR ST NE                                                                        GRAND RAPIDS      MI         49503
JONES, MARQUAN                                                    2083 LAWRENCEVILLE ROAD                                                                LAWRENCE TOWNSH   NJ         08648
JONES, MATTHEW                                                    225 N. 12TH ST.                               APT. 423                                 OMAHA             NE         68102
JONES, MICHELLE                                                   4013 LAUREN CT                                                                         MCHENRY           IL         60050
JONES, MONIQUE                                                    13315 W. 88TH CIRCLE                          APT. K                                   LENEXA            KS         66215
JONES, NICHOLAS                                                   74 3RD AVE SW                                                                          PATASKALA         OH         43062
JONES, NICK                                                       11317 W 75TH ST                                                                        SHAWNEE           KS         66214
JONES, RAYMOND                                                    534 CROWS MILL RD                                                                      FORDS             NJ         08863


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                   Page 65 of 141
                                                                         Case 19-12416-MFW                            Doc 3           Filed 11/14/19                    Page 67 of 142
                                                                                                                               Creditor Matrix



                   CreditorName                                CreditorNoticeName                                    Address1                               Address2            Address3              City         State       Zip      Country
JONES, ROBYN                                                                                       8816 MADGE AVE                                                                          ST.LOUIS             MO         63144
JONES, SHALEXUS                                                                                    1305 GERST AVE                                                                          UNIVERSITY CITY      MO         63130
JONES, SHELBY                                                                                      8309 INDIAN BLUFF TRAIL                                                                 FORT WORTH           TX         76131
JONES, TAMRA                                                                                       10477 CORBEIL DRIVE                                                                     SAINT LOUIS          MO         63146
JONES, TAYLOR                                                                                      1005 HOLLYBEND DR                                                                       BALLWIN              MO         63021
JONES, TAYLOR                                                                                      4701 14TH ST                                 3103                                       PLANO                TX         75074
JONES, TEREE                                                                                       8248 ZOE DRIVE                                                                          SAINT LOUIS          MO         63134
JONES, TITO                                                                                        8230 PERRY STREET                                                                       OVERLAND PARK        KS         66204
JONES, WILLIAM                                                                                     1214 N CHESTNUT APT 1                                                                   LANSING              MI         48906
JONES, WILLIE                                                                                      417 JOSEPH DRIVE APT A                       A                                          FAIRVIEW HEIGHT      IL         62208
JONES, ZACHARY                                                                                     621 S. MARTHA ST.                                                                       OMAHA                NE         68108
Jonesboro Hotel Partners, LLC                   Timothy B. OReilly                                 OReilly Hospitality LLC                      4045 E. Sunshine, Suite 200                Springfield          MO         65809
JONES-CSUBAK, CONNOR                                                                               2567 E 40TH ST                                                                          LORAIN               OH         44055
JORAWAR, RANDY                                                                                     1665 BARBRA LANE                                                                        EAST MEADOW          NY         11554
JORAY, NICHOLAS                                                                                    P.O. BOX 1292                                                                           LOUISBURG            KS         66053
JORDAHL, BENJAMIN                                                                                  11351 SW 68 TER                                                                         MIAMI                FL         33173
JORDAN JR, CHRISTOPHER                                                                             89 BROAD ST UNIT 2                                                                      KEYPORT              NJ         07735
JORDAN TAX SERVICE                                                                                 102 Rahway Road                              ATTN Russell                               McMurray             PA         15317
JORDAN TAX SERVICE, INC                                                                            102 RAHWAY ROAD                                                                         MCMURRAY             PA         15317
JORDAN, JESSICA                                                                                    36 LONG DRIVE                                                                           NORTH WINDHAM        CT         06256
JORDAN, JULIE                                                                                      3411 HIGHLAND MEADOW DR                                                                 FARMERS BRANCH       TX         75234
JORDON JR, MARION                                                                                  3426 E. 6 TH.. ST.                                                                      KANSAS CITY          MO         64124
Jorge Eduardo Alvarez                                                                              3832 Wyeth Dr.                                                                          Plano                TX         75023
JOSE NAPOLES                                                                                       10259 NIBLIC AVE                                                                        OVERLAND             MO         63114
Jose Perez                                                                                         2339 Gold Holly Place                                                                   San Antonio          TX         78259
JOSE, DALLAS                                                                                       857 E DUBLIN GRANVILLE RD                    APT B                                      COLUMBUS             OH         43229
JOSE, JOSEFA                                                                                       303 JERSEY AVE                               APT B                                      NEW BRUNSWICK        NJ         08901
JOSEPH BELAN                                                                                       1285 SNEE DRIVE                                                                         PITTSBURGH           PA         15236
JOSEPH HAZINSKY                                                                                    872 WYNDOM TERRACE                                                                      SECANE               PA         19018
Joseph J. Yugovich                                                                                 52 Surrey Road                                                                          Mansfield            OH         44902
JOSEPH MULLARKEY DISTR INC                                                                         2200 RIDGE DRIVE                                                                        GLENVIEW             IL         60025
Joseph P. Fascetta                                                                                 15600 Lorel Ave                                                                         Oak Forest           IL         60452
Joseph Pinchotti III                                                                               4324 34th Ave                                                                           New Brighton         PA         15066
Joseph R Munroe                                                                                    104 Noble St                                                                            Monaca               PA         15061
Joseph R Thompson                                                                                  2374 Brodhead Rd                                                                        Aliquippa            PA         15001
Joseph Settineri and Marie Settineri                                                               128 Dimmig Road                                                                         Upper Saddle River   NJ         07458
Joseph Settineri and Marie Settineri            Marie Gloria Settineri                             Joseph Settineri, POA                        119 Beckingham Loop                        Cary                 NC         27519-6372

Joseph Settineri and Marie Settineri            Joseph Settineri, POA for Marie Gloria Settineri   31 Homeport Way                                                                         Westport             NY         12993
Joseph Sweeney                                                                                     20 Joan Street                                                                          Kendall Park         NJ         08824
JOSEPH V POSKIN IV                                                                                 336 EAST JEFFERSON STREET                                                               BUTLER               PA         16001
JOSEPH, JESSICA                                                                                    390 COMSTOCK DRIVE                                                                      ELGIN                IL         60124
Josephs Law Partners LLC                                                                           6 South Jersey Avenue Ste. C                                                            Setauket             NY         11733
Josh Rother                                                                                        5129 Goethe Ave.                                                                        St. Louis            MO         63109
Jostle Corporation                                                                                 163 West Hastings Street                     Suite 310                                  Vancouver            BC         V6H 1B5
JOYCE, CHRISTINE                                                                                   187 JACKSONVILLE DR                                                                     PARSIPPANY           NJ         07054
JP Morgan Chase Bank                            ATTN Todd H. Dubovy, Vice President                c/o JPMorgan Chase Bank, N.A.                345 Park Avenue                            New York             NY         10154

JRC INVESTMENTS, LLC                                                                               2 MID AMERICA PLAZA, SUITE 722                                                          OAKBROOK TERRACE IL             60181
JRC Investments, LLC                            OBrien & Associates, P.C.                          Walter J. OBrien II                          1900 Spring Road, Suite 501                Oakbrook Terrace IL             60181
                                                Edgewood Properties Corp Headquarters/attn
JSM At Brick LLC                                Shoshana M                                         1260 Stelton Rd                                                                         Piscataway           NJ         08854
JSM at Brick, LLC                               Attn Sheryl Weingarten                             1260 Stelton Road                                                                       Piscataway           NJ         08854
JTECH Communications Inc, an HME Company                                                           1400 Northbrook Pkwy #320                                                               Suwanee              GA         30024
JUAN C. VASQUEZ                                                                                    309 Parmcrest Dr                                                                        Oakdale              PA         15071
JUAREZ GARCIA, BRAULIO                                                                             82 SEABREEZE WAY                                                                        KEANSBURG            NJ         07734
JUAREZ, ANASTASIA                                                                                  5210 W. 49TH TERR.                                                                      ROELAND PARK         KS         66208
JUAREZ, JUAN                                                                                       836 COPPER LANDING                           APT 212 WEST                               CHERRY HILL          NJ         08002
JUAREZ, MAURICIO                                                                                   1 LOWER MAIN ST                                                                         MATAWAN              NJ         07747
JUBRAN, EMAD                                                                                       117 THORNE ST                                                                           JERSEY CITY          NJ         07307
JUDE HOLDINGS LLC                                                                                  P.O. BOX 164138                                                                         COLUMBUS             OH         43216
JUHASZ, ATTILA                                                                                     651 GEORGES RD                                                                          MONMOUTH JCT         NJ         08852
Julian D. Stallworth                                                                               2829 Davis Trace                                                                        San Antonio          TX         78245


              In re HRI Holding Corp., et al.
              Case No. 19-12415                                                                                                Page 66 of 141
                                                                     Case 19-12416-MFW             Doc 3         Filed 11/14/19                     Page 68 of 142
                                                                                                         Creditor Matrix



                   CreditorName                             CreditorNoticeName                    Address1                            Address2                   Address3             City      State       Zip      Country
Julian Speer Co                                                                  5255 Sinclair Road                                                                         Columbus         OH         43229
Julian Speer Company                                                             PO BOX 931307                                                                              Columbus         OH         44193
JULIAN, ALYSSA                                                                   218A CORTLAND RD                                                                           EATONTOWN        NJ         07724
JUMP, L.                                                                         2916 WELSFORD ROAD                                                                         COLUMBUS         OH         43221
JUNE, SARAH                                                                      13015 W. 77TH TER.                                                                         LENEXA           KS         66216
JUNGE, ANGELA                                                                    3732 KEOKUK STREET                        APARTMENT 2F                                     SAINT LOUIS      MO         63116
JURADO, JUAN                                                                     870WINDSOR CTAPT 2B IL WEST CH                                                             WEST CHICAGO     IL         60185
JURICA, JOHN                                                                     12722 CRAIG AVENUE                                                                         GRANDVIEW        MO         64030
JUST WINDOWS INC                                                                 PO BOX 31367                                                                               DES PERES        MO         63131
JUSTICE, MICHAEL                                                                 40 CLINTON ST.                            32136                                            NEWARK           NJ         07102
Justin Wade Smith                                                                1717 Dynasty Dr                                                                            Glenn Heights    TX         75154
JUSTIN, PAULE                                                                    5336 MALL DRIVE W.                        APT. 1B4                                         LANSING          MI         48917
JUSTRITE RUBBER STAMP CO INC                                                     1701 Locust                                                                                KANSAS CITY      MO         64108
JWANMERY, AKAR                                                                   13971 SAWTEETH WAY                                                                         CENTREVILLE      VA         20121
K Jett Services, LLC                                                             PO Box 53                                                                                  Belton           MO         64012
K&S Cutlery LLC                                                                  4416 Buckeye St                                                                            Fort Worth       TX         76137
K&S Pressure Washing                                                             12222 Big Rock Dr                                                                          Rhome            TX         76078
K2D Inc                                                                          2035 2nd Avenue                                                                            Greeley          CO         80631
KAARI, RAY                                                                       26 CHARLEN ROAD                                                                            TOMS RIVER       NJ         08755
KABAK, MARK                                                                      4108 OAK STREET                                                                            KANSAS CITY      MO         64111
KABAM LLC                                                                        6412 BRANDON AVE #178                                                                      SPRINGFIELD      VA         22150
KACZYNSKI, JESSICA                                                               248 COLLEGE ST                                                                             WADSWORTH        OH         44281
KAGABINES, NICHOLAS                                                              173 SEELEY AVE. APT 2                                                                      KEANSBURG        NJ         07734
KAGALI, GILBERT                                                                  102 N HUBBARD STREET                                                                       ALGONQUIN        IL         60102
KAHLE, STONE                                                                     39 HOLLANDBUSH COURT                                                                       SAINT PETERS     MO         63304
Kahrs Law Offices, P.A.                                                          PO BOX 780487                                                                              Wichita          KS         67278
KALE, TYLER                                                                      2304 SOUTH 14TH STREET                                                                     KANSAS CITY      KS         66103
KALEPS, MONIKA                                                                   197 S WESTMOOR AVE                                                                         COL              OH         43204
KALLASH, ANTHONY                                                                 202 ADDISON DRIVE                                                                          ST. PETERS       MO         63376
KAMAL, AMINE                                                                     7215 NE 47TH ST                                                                            KANSAS CITY      MO         64117
KAMARA, ISSA                                                                     633 B SUNDERLAND DR                                                                        COLUMBUS         OH         43229
KAMEN, JUSTIN                                                                    38 ZEELAND DRIVE                                                                           TOMS RIVER       NJ         08757
KAMM, ELLA                                                                       2415 E. KENSINGTON BLVD.                                                                   SHOREWOOD        WI         53211
KANAN, BRENT                                                                     2200 WEST 119 TRRACE                                                                       LEAWOOD          KS         66209
KANDA, MITCHELL                                                                  6636 HARDY ST.                                                                             MERRIAM          KS         66202
KANDOUS, YAZMINE                                                                 210 DONOR AVE                                                                              ELMWOOD PARK     NJ         07407
KANSAS ALCOHOLIC BEVERAGE CONTROL                                                Mills Building                            109 SW 9th Street, 5th Floor   PO Box 3506       Topeka           KS         66601-3506
KANSAS CITY CONVENTION & VISITORS
ASSOC                                        C/O Visit KC                        1321 Baltimore Ave                                                                         Kansas City      MO         64105
KANSAS CITY HEALTH DEPARTMENT                                                    2400 TROOST AVE STE 3200                                                                   KANSAS CITY      MO         64108
Kansas City Live Block 139 Retail, LLC       c/o The Cordish Company             601 E Pratt Street, 6th Floor                                                              Baltimore        MD         20202
Kansas City Power & Light                                                        P.O. Box 219330                                                                            Kansas City      MO         64121-9330
Kansas City Power & Light                                                        1200 Main Street                                                                           Kansas City      MO         64105
KANSAS CITY TRANSPORTATION GROUP                                                 32331 COLLECTION CENTER DR                                                                 CHICAGO          IL         60693-0323
Kansas City Young Audiences Inc                                                  3732 Main Street                                                                           Kansas City      MO         64111
KANSAS DEPARTMENT OF LABOR                                                       417 SW JACKSON STREET                                                                      TOPEKA           KS         66603
KANSAS DEPARTMENT OF REVENUE                                                     Scott State Office Building               120 SE 10th Avenue                               Topeka           KS         66612-1103
KANSAS DEPT OF AGRICULTURE                   RECORDS CENTER-FOOD SAFETY          1320 RESEARCH PARK DR                                                                      MANHATTAN        KS         66502
Kansas Dept of labor                                                             401 SW Topeka Blvd                                                                         Topeka           KS         66603-3186
Kansas Dept of Revenue                       Secretarys Office                   Mills Buidling                            109 SW 9th Street, 4th Floor                     Topeka           KS         66612
Kansas Gas Service                                                               P.O. Box 219046                                                                            Kansas City      MO         64121-9046
Kansas Gas Service                                                               7421 W. 129th Street                                                                       Overland Park    KS         66213
KANSAS STATE TREASURER                                                           900 SW JACKSON ST. SUITE 201                                                               TOPEKA           KS         66612-1235
KAPPELER, ALLISON                                                                129 HILLCREST DR                                                                           PITTSBURGH       PA         15237
KARDASZ, JESSICA                                                                 9 MERRITT DRIVE                                                                            LAWRENCEVILLE    NJ         08648
Karen Slavin                                                                     675 Dane Street                                                                            Woodstock        IL         60098
KARKI, ASHIS                                                                     14889 GRASSY KNOLL CT                                                                      WOODBRIDGE       VA         22124
Karlsburger Foods, Inc.                                                          3236 Chelsea Road West                                                                     Monticello       MN         55362
KARNS, SCOTT                                                                     5200 HUNTER ST                                                                             KANSAS CITY      MO         64133
KARSON, ERIN                                                                     9732 RUSSELL                                                                               OVERLAND PARK    KS         66212
KASHAR, KYLE                                                                     1845 N 18TH ST                                                                             PHILADELPHIA     PA         19121
KASPERZAK, EDWARD                                                                8 SAMUEL COURT                                                                             LINCOLN PARK     NJ         07035
KASPROWICZ, DAVE                                                                 1021 MAIN STREET                                                                           WELLSBURG        WV         26070-1631


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                              Page 67 of 141
                                                                    Case 19-12416-MFW                    Doc 3          Filed 11/14/19                     Page 69 of 142
                                                                                                                 Creditor Matrix



                 CreditorName                              CreditorNoticeName                            Address1                            Address2              Address3             City        State       Zip      Country
KASSAYE, FREZER                                                                         115 BRIMSTONE ACADEMY CT                                                              OLNEY              MD         20832
KASTELIC, JOHN                                                                          3635 BARK LAKE RD                                                                     HUBERTUS           WI         53033
KASZIAN, TYLER                                                                          18708 HEARTHSTONE DR                                                                  STRONGSVILLE       OH         44136
KASZUBA, ZACHARY                                                                        9392 BRISTOL LANE                                                                     HUNTLEY            IL         60142
Kathleen Weiss                               Attn John Molinari                         1 Main Street                                                                         Chatham            NJ         07928
KaTom Restaurant Supply Inc                                                             One Katom Way                                                                         Kodak              TN         37764
Katrina Kibben                                                                          69 Spring Dale Place                                                                  Longmont           CO         80504
KATSOULIS, DAWN                                                                         5213 ALTA LOMA DR                                                                     FORT WORTH         TX         76244
Katten Muchin Rosenman LLP                   Attn William B Freeman and Karen B. Dine   575 Madison Ave                                                                       New York           NY         10022
KATZBECK, ADRIANA                                                                       2850 N. NATOMA                                                                        CHICAGO            IL         60634
KAUR, SANDEEP                                                                           13137 S HAGAN ST                                                                      OLATHE             KS         66062
KAUTZ, MADISON                                                                          48 ELLEN HEATH                                                                        MATAWAN            NJ         07747
KAVANAUGH, ALYCE                                                                        675 TEA STREET                            2104                                        BOUND BROOK        NJ         08805
KAVCAR, JULIA                                                                           17780 SCOTT RD                                                                        HINCKLEY           IL         60520
KAVILA, ELIJAH                                                                          1612S 30TH ST                                                                         KANSAS CITY        KS         66106
KAZOO MARKETING LLC                                                                     821 WEST 17TH STREET                                                                  KANSAS CITY        MO         64108
KC LIVE BLK 139 RETAIL,LLC                                                              P O Box 62667                                                                         BATLIMORE          MD         21264-2700
KCLP INC                                                                                PO BOX 33417                                                                          KANSAS CITY        MO         64120
KEACHER, JOSEPH                                                                         808 OAK MANOR .                                                                       MARENGO            IL         60152
KEAL, ALEXANDER                                                                         18391 MIMOSA CT                                                                       GARDNER            KS         66030
KEANE, JAMES                                                                            2254 MAGNOLIA ST.                                                                     DES PLAINES        IL         60018
KEANY PRODUCE CO.                                                                       3310 75TH AVE.                                                                        LANDOVER           MD         20785
KEATING, ALEXANDER                                                                      62 NEDSHIRE DRIVE                                                                     MIDDLETOWN         NJ         07748
KEATON, MARISSA                                                                         3004 QUIET LANE                                                                       SAINT LOUIS        MO         63114
KECK, RYAN                                                                              12713 SOUTH TWILIGHT DRIVE                                                            OLATHE             KS         66062
KEECH-SOSNA, LEA                                                                        612 ASHLAND RD                                                                        MIDDLESEX          NJ         08846
KEELEY, SEAMUS                                                                          306 LUMAGHI HEIGHTS                                                                   COLLINSVILLE       IL         62234
KEENEY, LOREN                                                                           422 N WALNUT                                                                          LANSING            MI         48933
KEFFER, ZOEY                                                                            3410 OLD HICKORY LN                                                                   MEDINA             OH         44256
KELLER, KATIE                                                                           9512 MINERVA                                                                          OVERLAND           MO         63114
Kellermeyer Bergensons Services, LLC                                                    1575 Henthorne Dr                                                                     Maumee             OH         43537
KELLEY, DEEANNA                                                                         3137 S 46TH ST                                                                        KANSAS CITY        KS         66106
KELLEY, KINTE                                                                           3237 BRISBANE DR                                                                      LANSING            MI         48911
KELLEY, MICHAEL                                                                         11068 W.98TH ST.                                                                      OVERLAND PARK      KS         66214
KELLY, JACOB                                                                            15517 BORMAN ST.                                                                      OMAHA              NE         68138
KELLY, KAILEE                                                                           37 KETTLE CREEK DRIVE                                                                 BRICK              NJ         08723
KELLY, KATHRYN                                                                          86 NOBLE ST                                                                           SOUTH BOUND BRO    NJ         08880
KELLY, KRYSTAL                                                                          502 N ELM AVE                                                                         WEBSTER GROVES     MO         63119
KELLY, MEKA                                                                             5443 FOREST AVE                                                                       KANSAS CITY        MO         64110
KELLY, MICHELLE                                                                         24239 APPLETREE LN                                                                    PLAINFIELD         IL         60585
KELLY, N.                                                                               24239 APPLE TREE LANE                                                                 PLAINFIELD         IL         60585
KELLY, PATRICK                                                                          9013 FAIRWAY DR.                                                                      ORLAND PARK        IL         60462
KELLY, PEYTON                                                                           200 N. 24TH ST.                                                                       KANSAS CITY        KS         66102
Kellywood LLC                                                                           222 Grand Ave                                                                         Englewood          NJ         07631
Kellywood, LLC                               Attn Bruce L. Safro                        c/o Safro Law LLC                         One University Plaza Suite 14               Hackensack         NJ         07601
KELSER, KATHERINE                                                                       7108 N 67TH ST                                                                        OVERLAND PARK      KS         66202
KELSEY, COURTNEY                                                                        4415 ATHLONE AVE                                                                      SAINT LOUIS        MO         63115
KELSEY, DOUGLAS                                                                         967 LANDS END CIRCLE                                                                  ST. CHARLES        MO         63304
KEMPF, NICHOLAS                                                                         27 HICKSVILLE ROAD                                                                    CROMWELL           CT         06416
KEN W JOHNSON                                                                           PO BOX 25404                                                                          SHAWNEE MISSION    KS         66225
KENEA, SAMSON                                                                           539 E CEDAR ST.                                                                       OLATHE             KS         66061
KENNEDY, CHRISTIAN                                                                      5219 WEST 68TH STREET                                                                 PRAIRIE VILLAGE    KS         66208
KENNEDY, DOUGLAS                                                                        1425 TYRELL AVE                                                                       PARK RIDGE         IL         60068
KENNEDY, KATHRYN                                                                        110 GOLDEN GATE PKWY                                                                  FORISTELL          MO         63348
KENNEDY, MARC                                                                           244 N. GREENBRIER ST                                                                  ARLINGTON          VA         22203
KENNEDY, VICTORIA                                                                       811 BOULEVARD STREET                                                                  KANSAS CITY        MO         64106
Kenneth J Gilder                                                                        36303 Behm Dr                                                                         North Ridgeville   OH         44039
Kent Taylor                                                                             6001 W 101st St                                                                       Overland Park      KS         66207
KENTON BROTHERS INC. SYSTEM FOR
SECURITY                                                                                1718 BALTIMORE AVE.                                                                   KANSAS CITY        MO         64108
KENYON, JEREMIAH                                                                        327 TALL OAK LN                                                                       HILLSBOROUGH       NJ         08844
KEON, STACIE                                                                            12318 S. MULLEN CT.                                                                   OLATHE             KS         66062
KERMOADE, DAVID                                                                         14335 W 116TH ST #3116                                                                OLATHE             KS         66062


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                                     Page 68 of 141
                                                                   Case 19-12416-MFW             Doc 3          Filed 11/14/19                         Page 70 of 142
                                                                                                        Creditor Matrix



                   CreditorName                           CreditorNoticeName                     Address1                             Address2                 Address3            City        State       Zip      Country
KERNS, JUSTIN                                                                  1308 POINT BREEZE AVE                                                                      PHILADELPHIA      PA         19146
Kerostes Theatres                                                              641 W Lake St                              Suite 305 - Attn Andy Gift                      Chicago           IL         60661
KETCHAM, NEIL                                                                  11217 SPRING BLOSSOM                       LN                                              FISHERS           IN         46038
Keter Environmental Services, Inc                                              P.O. Box 417468                                                                            Boston            MA         02241
Keter Environmental Services, Inc                                              4 High Ridge Park, Suite 202                                                               Stamford          CT         06905
KETTERING, JOSH                                                                1638 SE BOONE TRAIL                                                                        LEES SUMMIT       MO         64063
KEVIN PIKE                                                                     9407 W. 124 TERRACE                                                                        OVERLAND PARK     KS         66213
Keymasters of Greater Omaha, Inc.                                              3422 Leavenworth St.                                                                       Omaha             NE         68105
KHAN, MATTHEW                                                                  229 PIEDMONT DRIVE                                                                         BOUND BROOK       NJ         08805
KHOMPHENGCHANH, VANNASINH                                                      5703 BURKE TOWNE CT.                                                                       BURKE             VA         22015
KHOUZAM, CHRISTOPHER                                                           472 KENNEDY BLVD                           1R                                              BAYONNE           NJ         07002
KHVAN, IGOR                                                                    13324 HORSEPEN WOODS                       LANE                                            HERNDON           VA         20171
Kiara Baldwin                                Attn Daniel Gore                  c/o Kenn Nunn Law Office                   104 S. Franklin Rd.                             Bloomington       IN         47404
Kiara L Williams                                                               2015 Hillview Road                                                                         Lawrence          KS         66046
KIEFFER, CATHERINE                                                             553 MICHIGAN AVE                                                                           BRICK             NJ         08724
KIESELHORST, DAVID                                                             222 WEST FELTON                            REAR                                            ST. LOUIS         MO         63125
KIESLING, ABIGAIL                                                              7515 MONROVIA ST                                                                           SHAWNEE           KS         66216
KILBANE, PATRICK                                                               17785 WHITNEY RD                           622                                             STRONGSVILLE      OH         44136
KILBRIDE, MARGARET                                                             123 AVON RD                                                                                ELMHURST          IL         60126
KILBURN, VERONICA                                                              151 ASHMORE AVE                                                                            TRENTON           NJ         08611
Killala LLC                                                                    204 Miller Ave                                                                             Clark             NJ         07066
KILLELEA, LAUREN                                                               8154 168TH PLACE                           1E                                              TINLEY PARK       IL         60477
KILLINGER, JOSHUA                                                              1335 PORT LANE                                                                             OSAGE BEACH       MO         65065
Kimball & Thompson Produce Co. Inc.                                            305 S Lincoln                                                                              Lowell            AR         72745
KIMBLE, KELLY                                                                  2602 BERWYN ROAD                                                                           COLUMBUS          OH         43221
KIMBROUGH FIRE EXTINGUISHER CO. INC.                                           PO BOX 13296                                                                               ARLINGTON         TX         76094-0296
KIMMEL, KATHERINE                                                              605 ROUTE 68                                                                               NEW BRIGHTON      PA         15066
KIMMINS, DWAYNE                                                                1006 GRAND BLVD                            203                                             KANSAS CITY       MO         64106
KINDLE, EBONY                                                                  7432 E 100TH TERRACE                                                                       KANSAS CITY       MO         64131
KING, JOHN                                                                     8429 OAK DR                                                                                SAINT LOUIS       MO         63121
KING, SARAH                                                                    4437 EAST 54TH TERRACE                                                                     KANSAS CITY       MO         64130
KINGCANNON, DARRIAN                                                            9421 ALDEN ST.                                                                             LENEXA            KS         66215
KINGSTON, PATRICIA                                                             35595 COOLEY RD.                                                                           GRAFTON           OH         44044
KINKEAD, RYAN                                                                  2501 MARYLAND RD APT K10                                                                   WILLOW GROVE      PA         19090
KIRBY, CHANISE                                                                 7949 N FLINTLOCK RD APT D                                                                  KANSAS CITY       MO         64158
KIRBY, KYLE                                                                    55 BAYVIEW DR                                                                              BRICK             NJ         08723
KIRBY, MICHELLE                                                                6703 S BROOKSIDE RD                                                                        PLEASANT          MO         64068
KIRK, JAKE                                                                     950 E. BITTERS RD APT 1214                                                                 SAN ANTONIO       TX         78216
KIRK, JENNIFER                                                                 3422 BENNINGTON WAY                                                                        SAN ANTONIO       TX         78261
KIRK, JUSTIN                                                                   1618 MILITARY AVE APT.9                                                                    OMAHA             NE         68131
KIRKAM, JOE                                                                    1353 WOODBERRY PL                                                                          GAHANNA           OH         43230
Kirkland & Ellis LLP                                                           300 N Lasalle Dr                                                                           Chicago           IL         60654
KIRKLAND & ELLIS LLP                                                           601 LEXINGTON AVE                                                                          NEW YORK          NY         10022
KIRKLAND, FAITH                                                                4044 CARLTON AVE                           A                                               COLUMBUS          OH         43227
KIRSE, NICOLE                                                                  19 VIRGINIA AVENUE                                                                         HAZLET            NJ         07730
KISKER, KATIE                                                                  10121 WHIETCAP WAY                                                                         INDIANAPOLIS      IN         46256
KIST, STEPHEN                                                                  397 HOLIDAY PARK DRIVE                                                                     PITTSBURGH        PA         15239
Kitchen Power Cleaning of America LLC                                          PO Box 268                                                                                 Wickatunk         NJ         07765
KITCHEN, CATRINA                                                               152 SENN LANE                                                                              NEW GALILEE       PA         16141
KITTERMAN, MAKENNA                                                             9306 S LITCHFORD                                                                           GRAIN VALLEY      MO         64029
KITTSTEINER, MAXIMILIANO                                                       12400 W 119TH PL                           524                                             OVERLAND PARK     KS         66213
KJ Electric Co INC                                                             144 Hess                                                                                   San Antonio       TX         78212
KJOS RESTAURANT GROUP                                                          5000 BIRCH STREET                          SUITE 3000                                      NEWPORT BEACH     CA         92660
Klabunde Delivery Services Inc.                                                8555 Izard Street                                                                          Omaha             NE         68114
KLAUS, MICHELLE                                                                152 RUSSELL AVE                                                                            BARRINGTON        NJ         08007
KLAUSER, NICHOLAS                                                              3656 SHAKESPEARE LANE                                                                      NAPERVILLE        IL         60564
KLEIN, G.                                                                      10019 KESSLER ST.                                                                          OVERLAND PARK     KS         66212
KLEIN, HANNAH                                                                  10019 KESSLER STREET                                                                       OVERLAND PARK     KS         66212
KLINE, TAYLOR                                                                  9712 HOLLOWAY HILL COURT                                                                   POTOMAC           MD         20854
KLOEPPEL, ANDREA                                                               552 LAFAYETTE RD                                                                           HARRINGTON PARK   NJ         07640
kmG Hauling, Inc                                                               P.O. Box 650821                                                                            Potomac Falls     VA         20165
kmG Hauling, Inc                                                               14 Bryant Ct                                                                               Sterling          VA         20166
KNAPP, ALEXANDRA                                                               755 MELROSE AVENUE                                                                         COLUMBUS          OH         43224


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                             Page 69 of 141
                                                     Case 19-12416-MFW           Doc 3        Filed 11/14/19                 Page 71 of 142
                                                                                      Creditor Matrix



                   CreditorName             CreditorNoticeName                     Address1                       Address2           Address3            City        State       Zip      Country
KNAPP, JAMES                                                     41746 ELMWOOD ST                                                               ELYRIA            OH         44035
KNAPP, ROSS                                                      210 S 16TH STREET                      #1006                                   OMAHA             NE         68102
KNAPP, SAVANNA                                                   41746 ELMWOOD STREET                                                           ELYRIA            OH         44035
KNECHTEL, KAURYNN                                                8593 GREEN VALLEY RD SE                                                        CALEDONIA         MI         49316
KNG INC                                                          2102 E KARCHER ROAD                                                            NAMPA             ID         83687
KNIGHT, C.                                                       924 BIRCH STREET EUDORA KANSAA                                                 EUDORA            KS         66025
KNIGHT, MEI LI                                                   8400 WEST 108TH PLACE                                                          OVERLAND PARK     KS         66210
KNIPPEN, ALEXIS                                                  7788 MARQUETTE DR. S.                                                          TINLEY PARK       IL         60477
KNOBBE, JENNA                                                    1437 SUNVIEW DRIVE                                                             OFALLON           MO         63366
KNOX, JORDANA                                                    443 DAVID ST                                                                   SOUTH AMBOY       NJ         08879
KOBEL-STULTZ, ELIJAH                                             11305 MCKINLEY AVE                                                             KANSAS CITY       MO         64134
KOCHER, JOSEPH                                                   92 CANIS DRIVE                                                                 BRICK             NJ         08724
KOCHERSPERGER, AURORA                                            22 BAILEY DRIVE                                                                PRINCETON         NJ         08540
KOCHERSPERGER, SUMMER                                            22 BAILEY DRIVE                                                                PRINCETON         NJ         08540
KOCORIS, TOMMY                                                   594 SYRACUSE AVE                                                               NORTH MASSAPEQU   NY         11758
KOEHLER, KAYLEE                                                  3663 EAST 59TH                                                                 CLEVELAND         OH         44105
KOERNER DISTRIBUTOR INC                                          PO BOX 67                                                                      EFFINGHAM         IL         62401
KOERNER JR, JOSEPH                                               508 WHITMAN DRIVE                                                              HADDONFIELD       NJ         08033
KOGER, KRISTON                                                   1850 N LENNOX DR APT 27A                                                       OLATHE            KS         66061
KOGO, ALICE                                                      1226 E JOHNSTON ST                                                             OLATHE            KS         66061
Kohler Distributing Co                                           PO Box 643                             150 Wagaraw Rd                          Hawthorne         NJ         07507
KOHLER, DAVID                                                    2560 CHAPELWOOD DRIVE                                                          PITTSBURGH        PA         15241
KOHLMANN, GLENN                                                  110 HILLSIDE RD                                                                FARMINGDALE       NY         11735
KOKKINIS, MARIA                                                  3130 WISCONSIN AVE                                                             WASHINGTON        DC         20012
KOLLER, BRIANNE                                                  59 JARED DR                                                                    NORTH BRUNSWICK   NJ         08902
KOLLER, JULIE                                                    339 W MARGARET TERRACE                                                         CARY              IL         60013
KONETSKI, JAMES                                                  625 ROBINWOOD COURT                                                            WHEATON           IL         60189
KONOPKA, HALEY                                                   20 PALMER ROAD                                                                 KENDALL PARK      NJ         08824
KONOZSI, ABBY                                                    207 RAINMAKER RUN                                                              LAKE IN THE HIL   IL         60156
Konrad Beer Dist Inc                                             1320 Hurffville Rd                                                             Debtford          NJ         08096
KONTURA, NICHOLAS                                                125 TRENTON AVENUE                                                             HAMILTON          NJ         08619
KOOL KLEEN                                                       PO BOX 87                                                                      MURRYSVILLE       PA         15668
KOONS, ADAM                                                      2326 LAREDO                                                                    OFALLON           MO         63366
KOONSE FOOD EQUIPMENT SERVICE                                    5510 BROWNSVILLE ROAD                                                          PITTSBURGH        PA         15236-2910
KOONSE FOOD EQUIPMENT SERVICE                                    5510 BROWNSVILLE ROAD                                                          PITTSBURGH        PA         15236
KOORSEN FIRE & SECURITY INC                                      2719 N ARLINGTON AVE                                                           INDIANAPOLIS      IN         46218
KOPP, JOSEPH                                                     2331 CASSIDY DR.                                                               BETHEL PARK       PA         15102
KORNELY, MICHAEL                                                 1010 WEST CRESCENT                                                             PARK RIDGE        IL         60068
KORNKVEN, ELLE                                                   21 MILLER STREET                       UNIT 2                                  MORRISTOWN        NJ         07960
KOSANKE, KAYLEE                                                  14350 DALLAS PARKWAY                   #1139                                   DALLAS            TX         75254
KOSECK, T.                                                       6677 MAJESTIC WAY                                                              CARPENTERSVILLE   IL         60110
KOSINSKI, MATTHEW                                                414 E CENTER STREET                                                            MANCHESTER        CT         06040
KOSKOLOS, STEVEN                                                 5336 PRECIOUS STONE DRIVE                                                      ST CHARLES        MO         63304
KOTCHE, KOLE                                                     7077 N. 42ND STREET                                                            MILWAUKEE         WI         53209
KOTESKY, MARLA                                                   6 SIERRA CT                                                                    LITH              IL         60156
KOVACH, KATHY                                                    9708 W. 115TH                                                                  OVERLAND PARK     KS         66210
KOVALIK, JACOB                                                   1316 KYLE DR.                                                                  ST CHARLES        MO         63304
KOWALICZKO, T.                                                   4924 N. LARKIN STREET                                                          MILWAUKEE         WI         53217
KOWALSKI, M.                                                     1458 PINETREE DRIVE                                                            NAPERVILLE        IL         60565
KOZAR, TYLER                                                     24550 SURREY CIRCLE                                                            WESTLAKE          OH         44145
KOZEL, JUSTIN                                                    4124 CHINABERRY LANE                                                           NAPERVILLE        IL         60564
KOZESKA, ANGELA                                                  22 BLAKELY PLACE                       2                                       GARFIELD          NJ         07026
KOZOL BROS, INC                                                  2010 S BRIGGS STREET                                                           JOLIET            IL         60433
KRAMARCZYK, KIMBERLY                                             851 GREENWOOD AVE                                                              CARPENTERSVILLE   IL         60110
Kramer Beverage Co LLC                                           PO Box 470                                                                     Hammonton         NJ         08037
Kramer Beverage Co LLC                                           PO Box 470                             161 South 2nd Road                      Hammonton         NJ         08037
KRAMER, KAYLEE                                                   732 GLENDALE RD                                                                WEST BABYLON      NY         11704
KRAMER, T.                                                       11829 W 100TH TERR                                                             OVERLAND PARK     KS         66214
KRAUSE, JASON                                                    512 S ILLINOIS AVE                                                             VILLA PARK        IL         60181
KRAUSEN, REID                                                    3950 THORNBERRY WAY                                                            LAKE IN THE HIL   IL         60156
KRAWCIW, MARISSA                                                 6619 RIDGE AVE                         305                                     PHILADELPHIA      PA         19128
KRAWCZYK, REGINA                                                 714 SHADY DRIVE E #B                                                           PITTSBURGH        PA         15228
KREN, JEREMY                                                     11937 KIRTON AVE.                                                              CLEVELAND         OH         44135


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                            Page 70 of 141
                                                    Case 19-12416-MFW           Doc 3          Filed 11/14/19                Page 72 of 142
                                                                                      Creditor Matrix



                   CreditorName            CreditorNoticeName                    Address1                         Address2           Address3             City         State       Zip      Country
KRETZ, TYLER                                                    26619 SILVERLEAF DR                                                             PLAINFIELD          IL         60585
KRIEGER, R.                                                     521 SOUTH STREET                                                                GENEVA              IL         60134
KRIEGLER, ALLISON                                               3690 PERSIMMON DRIVE                                                            ALGONQUIN           IL         60102
KRISHNAN, ABIGAIL                                               3343 WORTHINGTON LANE                                                           LAKE IN THE HIL     IL         60156
Kristen Brandt                                                  3301 Dewey Ave.                                                                 Omaha               NE         68105
KRSTIC, PETAR                                                   2237 W 124TH STREET                                                             LEAWOOD             KS         66209
KRUEGER, BRANDI                                                 495 ALLEN DR                                                                    FLORISSANT          MO         63033
KRUG, LINDSEY                                                   1911 NE 54 TER                                                                  KANSAS CITY         MO         64118
KRUK, JOSEPH                                                    219 MOUNT PLEASANT AVENUE                                                       WALLINGTON          NJ         07057
KRUK, SAMANTHA                                                  244 MOUNT PLEASANT AVENUE                                                       WALLINGTON          NJ         07057
KRUNIC, N.                                                      4822 OLD BOSTON RD                                                              PITTSBURGH          PA         15227
KRUPSKI, KRISTEN                                                815 TANGLEWOOD ROAD                                                             WEST ISLIP          NY         11795
KRYSZ, MATTHEW                                                  253 PARK AVE                            APT 103                                 RUTHERFORD          NJ         07070
KRZESINSKI, ROSE                                                7630 WINDSOR DRIVE                                                              PRAIRIE VILLAGE     KS         66208
KUELKER, N.                                                     5766 PEBBLE ACRES DR                                                            HIGH RIDGE          MO         63049
KUFTA, CASSANDRA                                                74 WEST 10TH STREET                     1                                       BAYONNE             NJ         07002
KUHLMEIER, STACY                                                19 KIMBERLY CT.                         151                                     RED BANK            NJ         07701
KUHN, ADAM                                                      1515 GOLDSTRIKE TRAIL                                                           WENTZVILLE          MO         63385
KUJA, C.                                                        622 WESLEY DR                                                                   PARK RIDGE          IL         60068
KULEVICH, SARAH                                                 4N210 KENWOOD AVE                                                               WEST CHICAGO        IL         60185
KUMAR, SHERVIN                                                  268 BEECH ST.                           B                                       HACKENSACK          NJ         07601
KUNDMUELLER, KATHLEEN                                           4300 WEST 217                                                                   FAIRVIEW PARK       OH         44126
KUNSA, SOPHIA                                                   1142 SHADYCREST DRIVE                                                           PITTSBURGH          PA         15216
KUNZ, RYAN                                                      1136 WASHINGTON AVE UNIT 708                                                    SAINT LOUIS         MO         63101
KURCESKI, MEGAN                                                 73 WALNUT PL                                                                    ROCKAWAY            NJ         07866
KURLBAUMS HEIRLOOM TOMOATOES, LLC                               9904 BUENA VISTA ST                                                             OVERLAND PARK       KS         66207
KURTZMAN CARSON CONSULTANTS LLC                                 222 N PACIFIC COAST HIGHWAY             3RD FLOOR                               EL SEGUNDO          CA         90245
Kutak Rock LLP                                                  1650 Farnam Street                      The Omaha Building                      Omaha               NE         68102-2103
KWAK, H.                                                        1585 PEMBERTON DRIVE                                                            COLUMBUS            OH         43221
KWIATKOSKI, KELSEY                                              41W348 MCDONALD RD                      STREET ADDRESS LINE2                    ELGIN               IL         60124
KWIATKOSKI, SCOTT                                               41W348 MCDONALD ROAD                                                            ELGIN               IL         60124
LA COLOMBE TORREFACTION INC                                     2600 EAST TIOGA STREET                                                          PHILADELPHIA        PA         19134
LA DUE, TREVOR                                                  12 LAUREL COURT                                                                 HIGHLAND MILLS      NY         10930
LA GRASSO BROS.                                                 5001 BELLEVUE                           P O BOX 2638                            DETROIT             MI         48202-2638
La Quinta Holdings Inc                                          5423 N Port Washington Rd                                                       Glendale            WI         53217
LAASER, GEORGE                                                  20 DOVE LANE                                                                    MIDDLETOWN          CT         06457
LABARRE, RACHEL                                                 2552 BROCKTON CIRCLE                                                            NAPERVILLE          IL         60565
LABORATORY CORPORATION OF AMER                                  PO BOX 12140                                                                    BURLINGTON          NC         27216
LABROVIC, STEVEN                                                14 HEATHER RIDGE                                                                HIGHLAND MILLS      NY         10930
LACHKY, BRITTANY                                                128 SAINT JAMES AVENUE                                                          UNION BEACH         NJ         07735
LACIVITA, CHRISTINA                                             115 ATLANTA PLACE                                                               PITTSBURGH          PA         15228
LACKEY, LAUREN                                                  75 CATHERINE CT                                                                 CRYSTAL LAKE        IL         60014
Laclede Gas                                                     Drawer 2                                                                        St Louis            MO         63171
LACY, CATHERINE                                                 6628 MARTY                                                                      OVERLAND PARK       KS         66202
LACY, MOLLY                                                     6628 MARTY                                                                      OVERLAND PARK       KS         66202
LADUE, ANDREW                                                   12 LAUREL CT                                                                    HIGHLAND MILLS      NY         10930
LAESCH, VANESSA                                                 507 IROQUOIS RD                                                                 HILLSIDE            IL         60162
LAFON, JACQUELYN                                                1107 KENSINGTON RD.                                                             MCLEAN              VA         22101
LAGOMARSINO, JOHN                                               594 ROCKAWAY VALLEY RD                                                          BOONTON             NJ         07005
LAGRONE, CHARLES                                                8327 WOODHURST DRIVE                                                            ST. LOUIS           MO         63134
LAISTER, ELIZABETH                                              9301 REEDER DRIVE                                                               OVERLAND PARK       KS         66214
Lake Erie Electric Inc                                          25730 First Street                                                              Westlake            OH         44145
Lake in theHills Teacher Council                                519 Willow St                                                                   Lake in the Hills   IL         60156
LAKE, JONATHAN                                                  2040 JOLLY RD. OKEMOS MI                                                        OKEMOS              MI         48864
LAKE, KIM                                                       1181 EASTFIELD RD                                                               WORTHINGTON         OH         43085
Lakewood BlueClaws                                              2 Stadium Way                           Attn Bob Amundson                       Lakewood            NJ         08701
LAKKIREDDY, M.                                                  11213 DELMAR STREET                                                             LEAWOOD             KS         66211
LALLY, MARIA                                                    24 BROOKSIDE AVE                                                                CALDWELL            NJ         07006
LALWANI, ANJALI                                                 456 RACETRACK ROAD                                                              RIDGEWOOD           NJ         07450
LAMB, RICHARD                                                   93 STRECKER                                                                     ELLISVILLE          MO         63011
LAMBDIN, CONNOR                                                 1113 N HOWARD STREET                                                            PHILADELPHIA        PA         19123
LAMBERT, AMANDA                                                 85 CHURCHILL DRIVE                                                              CLIFTON             NJ         07013
LAMBERT, ANTHONE                                                201 WILDFLOWER RIDGE DRIVE                                                      WENTZVILLE          MO         63385


         In re HRI Holding Corp., et al.
         Case No. 19-12415                                                             Page 71 of 141
                                                                     Case 19-12416-MFW                       Doc 3           Filed 11/14/19                    Page 73 of 142
                                                                                                                    Creditor Matrix



                  CreditorName                             CreditorNoticeName                              Address1                               Address2               Address3              City       State       Zip      Country
LAMBERTH, DEION                                                                          3219 NOBILITY COURT                                                                        WALDORF            MD         20603
LAMELA, ANTHONY                                                                          50 HUMPHREY AVE                                                                            BAYONNE            NJ         07002
LAMONT, REBECCA                                                                          102 WISCONSIN AVE                            ROOM418                                       CRANBERRY TOWNS    PA         16066
LANASA, ALLISON                                                                          5323 OAKES RD                                                                              BRECKSVILLE        OH         44141
LANDA, DANIEL                                                                            913 PYRAMID DR                                                                             GARLAND            TX         75040
LANDA, JHONATAN                                                                          263 AVENUE B APT 1                                                                         BAYONNE            NJ         07002
LANDAJOB, INC                                                                            8700 STATE LINE ROAD                         SUITE 330                                     LEAWOOD            KS         66206
Landau Uniforms Inc                                                                      8410 Sandidge Rd                                                                           Olive Branch       MS         38654
Landau Uniforms Inc                                                                      P.O. Box 11407 Dept 5847                                                                   Birmingham         AL         35246-5847
LANDAU, JASON                                                                            66B LINN DRIVE                                                                             VERONA             NJ         07044
LANDIS RATH & COBB LLP                                                                   919 MARKET STREET                            SUITE 1800                   PO BOX 2087      WILMINGTON         DE         19899
LANDON, SHAWNA                                                                           3310 MEMORIAL DR N                                                                         ELWOOD             IN         46036
LANDSCAPE CONCEPTS                                                                       1504 CROWELL ROAD                                                                          VIENNA             VA         22182
Landscape Concepts Management Inc.                                                       31745 Alleghany Road                                                                       Graysake           IL         60030
LANE, ANNA                                                                               8005 WAINSTEAD DRIVE                                                                       PARMA              OH         44129
LANE, COLLIN                                                                             2125 WAYLAND DR                                                                            LANSING            MI         48917
LANE, NOAH                                                                               16 HOPE ROAD                                                                               MOUNT TABOR        NJ         07878
LANE, ROBERT                                                                             4861 SCENIC POINT LOOP                       BLVD                                          LOUISVILLE         TN         37777
LANGSTON, JAMES                                                                          892 CINDY COURT                                                                            BRICK              NJ         08724
LANING, JEREMY                                                                           36 HELEN AVE                                                                               LAWRENCEVILLE      NJ         08648
LANING, SAMANTHA                                                                         8106 ROBIN CT                                                                              TINLEY PARK        IL         60487
LANK, WILLIAM                                                                            210 CRICKET KNOLL                                                                          WETHERSFIELD       CT         06109
LANNERS, CRYSTAL                                                                         9912 CAPTAINS DRIVE                                                                        ALGONQUIN          IL         60102
LANNERS, DYLAN                                                                           9912 CAPTAINS DRIVE                                                                        ALGONQUIN          IL         60102
LANSDALE, JONATHAN                                                                       4735 N 37TH ST                                                                             OMAHA              NE         68111
Lansing Mall                                  Attn Law/Lease Administration Department   c/o Lansing Mall Limited Partnership         110 North Wacker Drive                        Chicago            IL         60606
Lansing Mall Ltd Partnership                                                             P.O. Box 639697                                                                            Cincinnati         OH         45263-9697
Lansing Mall Ltd Partnership                                                             5330 West Saginaw Highway                                                                  Lansing            MI         48917
LANSING MALL LTD PRTNRSHP                                                                PO BOX 639697                                                                              CINCINNATI         OH         45263-9697
Lansing Mall, LLC                             Attn General Counsel                       1114 Avenue of the Americas, Suite 2800                                                    New York           NY         10036
Lansing Urgent Care, LLC                                                                 PO Box 30516-8701                                                                          Lansing            MI         48909-8016
                                                                                                                                      1650 STANLEY STREET NEW
LAPLANTE, DAVID                                                                          8 FRANKS COURT                               BRITAI                                        WALLINGFORD        CT         06492
LARA DURAN, JOSE                                                                         P.O BOX 4524                                                                               FALLS CHURCH       VA         22044
LARA IBARRA, HECTOR                                                                      174 NATASHA DR.                                                                            NOBLESVILLE        IN         46062
LARA, GREGORY                                                                            8705 BARTON CREEK                                                                          ROWLETT            TX         75089
LARA, JOSE                                                                               55 FERRARA AVE                                                                             WAYNE              NJ         07470
LARBERG, RACHEL                                                                          6502 MULLEN ROAD                                                                           SHAWNEE            KS         66216
LARGE, AMANDA                                                                            817 14TH STREET                                                                            NEW BRIGHTON       PA         15066
LARIVIERE, LEVI                                                                          303 SHERRY DR.                                                                             BELLEVUE           NE         68005
LARKIN, RYAN                                                                             947 OAKLAND PARK AVE                                                                       COLUMBUS           OH         43224
LAROUSSI, AZIZ                                                                           2729 MERRILEE DRIVE                          APT 242                                       FAIRFAX            VA         22031
Larsen Supply Company                                                                    1106 35th Avenue                                                                           Council Bluffs     IA         51501
LARSEN, ADRIANA                                                                          1177 WAKE FOREST DR                                                                        TOMS RIVER         NJ         08753
LARSEN, JON                                                                              1500 KILBORN DRIVE                                                                         PETOSKEY           MI         49770
LARSON, DAVID                                                                            3031 LINCOLN BLVD                                                                          OMAHA              NE         68131
LARSON, EMILY                                                                            129 MONTCLAIR DRIVE                                                                        WEST HARTFORD      CT         06107
LARSON, JOSSALYN                                                                         12016 CHARTER HOUSE LN                                                                     ST LOUIS           MO         63146
LASALLE PROPERTY FUND REIT, INC                                                          26953 NETWORK PL                                                                           CHICAGO            IL         60673-1269
Lasalle Property Fund Reit, Inc               Attn Jean Cappozzo                         One Parkview Plaza                           9th Floor                                     Oakbrook Terrace   IL         60181
LATIMER, RAYMOND                                                                         320 JACKSON ST                               APT 161                                       HOBOKEN            NJ         07030
LATINIS, MATTHEW                                                                         14641 BRIAR ST.                                                                            LEAWOOD            KS         66224
LAUBER, MELISSA                                                                          720 S FRANKLIN STREET                                                                      RAYMORE            MO         64083
LAUDE, EDNALYN                                                                           26 N BARRETT AVENUE                                                                        AUDUBON            NJ         08106
LAUDERDALE, JAMES                                                                        8614 OXFORD                                                                                RAYTOWN            MO         64138
LAUER, DOUGLAS                                                                           611 LATHROP                                                                                LANSING            MI         48912
LAUER, JON                                                                               8830 CRESCENT AVE                                                                          KANSAS CITY        MO         64138
LAUGHLIN, CRYSTA                                                                         960 W RED OAK LN                                                                           SHERIDAN           IN         46069
LAUNIUS, NIKKI                                                                           11953 CHARTER HOUSE LANE                                                                   ST LOUIS           MO         63146
Lauren Elizabeth Peterson                                                                85 Green Valley Drive                                                                      Naperville         IL         60540
LAURIHA, KELLY                                                                           210 ZILINSKI DR                                                                            BELFORD            NJ         07718
LAVELLE, DEANNA                                                                          9 LILIAN PLACE                                                                             FARMINGDALE        NY         11735
LAVENDER, MEGHAN                                                                         15612 RIDGELAND AVE                                                                        OAK FOREST         IL         60452


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                                        Page 72 of 141
                                                                    Case 19-12416-MFW          Doc 3        Filed 11/14/19                   Page 74 of 142
                                                                                                     Creditor Matrix



                  CreditorName                            CreditorNoticeName                   Address1                           Address2           Address3              City      State       Zip      Country
LAVENDER, RITA                                                                 7500 NEWTON                                                                      OVERLAND PARK     KS         66204
LAVIERA, STEPHEN                                                               500 NORTH STATE RD                     P12                                       MEDINA            OH         44256
LAWHEAD, SARAH                                                                 3531 WILSON WOODS DR                                                             COLUMBUS          OH         43204
LAWLER, LAUREN                                                                 10061 BLUEJACKET DR                                                              OVERLAND PARK     KS         66214
LAWLER, MARISSA                                                                7 LAUREL DRIVE                                                                   PARSIPPANY        NJ         07054
Lawn Masters, Ltd                                                              4900 Van Epps Rd                                                                 Brooklyn          OH         44131
Lawn-Mex, Inc                                                                  15 Johnson Pl Rear                                                               Belleville        IL         62223
Lawrence James Knesel                                                          10961 SW 121st Street                                                            Miami             FL         33176
LAWRENCE, A.                                                                   16304 SOUTH BRENTWOOD STREET                                                     OLATHE            KS         66062
LAWRENCE, MARNAE                                                               1735 LAKEWOOD TERRACE APT 200          3838 E 53RD TERRACE                       BELTON            MO         64012
LAWRENCE, PETER                                                                21407 W 98TH PLACE                                                               LENEXA            KS         66220
LAWS, MALIK                                                                    225 TALMADGE ST                                                                  NEW BRUNSWICK     NJ         08901
LAWSON, ABIGAIL                                                                7924 MAPLE                                                                       RAYTOWN           MO         64138
LAWSON, CRYSTAL                                                                4629 ELMWOOD AVENUE                                                              KANSAS CITY       MO         64130
LAWTON, AUSTIN                                                                 645 SILVER ST.                                                                   PENDLETON         IN         46064
LAY, ELLIARD                                                                   7604 HAZELCREST DRIVE                  D                                         HAZELWOOD         MO         63042
LAY, MADISON                                                                   13219 MONTECITO ST                                                               SAN ANTONIO       TX         78233
LBK Ltd                                                                        821 Wakefield                                                                    Plainwell         MI         49080
LEATHERWOOD, HEATHER                                                           5509 JESTER DR                                                                   GARLAND           TX         75044
LEAVITT, BRETT                                                                 735 PARIS AVE SE                                                                 GRAND RAPIDS      MI         49503
LEAVITT, CONNOR                                                                1709 DES PLAINES AVENUE                                                          PARK RIDGE        IL         60068
LEAVITT, JORDAN                                                                9126 WEST 49 ST                                                                  MERRIAM           KS         66106
LEAWOOD CHAMBER OF COMMERCE                                                    13451 BRIAR DR #201                                                              LEAWOOD           KS         66209
Leawood TCP, LLC                            Attn General Counsel               180 E Broad Street, 21st Floor                                                   Columbus          OH         43215
Leawood TCP, LLC                            C/O Glimcher-Leawood TCP           PO Box 645089                                                                    Cincinnati        OH         45264
LEBOWITZ, A.                                                                   1212 SUFFIELD DR                                                                 MC LEAN           VA         22101
LEBRON DE VAZQUEZ, MARIANA                                                     1100 PARSIPPANY BLVD                   APT 303                                   PARSIPPANY        NJ         07054
LECEA-GARZA, JENNIFER                                                          235 S 13TH STREET                                                                MIDDLETOWN        IN         47356
LEDDY, ADRIAN                                                                  160 43RD STREET                                                                  LINDENHURST       NY         11757
LEDDY, KRISTEN                                                                 130 HEMPSTEAD AVENUE                   208                                       WEST HEMPSTEAD    NY         11552
LEE, BIANCA                                                                    11 DOROTHY LANE                                                                  MILLTOWN          NJ         08850
LEE, DAVID                                                                     354B SOUTH ST.                                                                   EATONTOWN         NJ         07724
LEE, LOGAN                                                                     11921 BRIDGEVALE AVE                                                             ST LOUIS          MO         63138
LEE, MADYSON                                                                   13928 MACKEY ST                                                                  OVERLAND PARK     KS         66223
LEE, PATRICK                                                                   34 FARM HOUSE LANE                                                               MAPLE SHADE       NJ         08052
LEE-BROCKHOFF, JOLYANN                                                         17808 W. 68TH STREET                                                             SHAWNEE           KS         66217
LEEDY, DILLON                                                                  4775 WYNWOOD CT                                                                  COLUMBUS          OH         43220
LEEMAN, NICK                                                                   7420 SOUTH GRAND                                                                 ST. LOUIS         MO         63111
LEEs SUMMIT INV-98 LLC                                                         4240 BLUE RIDGE BLVD #900                                                        KANASAS CITY      MO         64133
Lees Summit Investors-98, LLC               Attn Patrick T. Hayes              4240 Blue Ridge Blvd., Ste 900                                                   Kansas City       MO         64133
Lees Summit Water Utility                                                      P.O. Box 219306                                                                  Kansas City       MO         64121-9306
Lees Summit Water Utility                                                      1200 SE Hamblen Road                                                             Lees Summit       MO         64081
LEFKANDINOS, MARK                                                              72 BUCKINGHAM DR.                                                                TOMS RIVER        NJ         08753
LEFT BANK WINE CO INC                                                          4910 TRIANGLE STREET                                                             MCFARLAND         WI         53558
LEFURGE, WILLIAM                                                               90 PORT MONMOUTH ROAD                                                            KEANSBURG         NJ         07734
LEGALSHIELD                                                                    BOX 145                                                                          ADA               OK         74821
LEHMANN, EVAN                                                                  2025 OMENA DR                                                                    GRAND RAPIDS      MI         49506
LEHMER, JEREMY                                                                 6201 WINDHAVEN PARKWAY                 #1814                                     PLANO             TX         75093
LEIBENGOOD, WILLIAM                                                            16104 REEDER STREET                                                              OVERLAND PARK     KS         66221
LEIDY, RICHARD                                                                 3355 N HOLTON                                                                    MILWAUKEE         WI         53212
LEIERZAPF, LORRAINE                                                            120 S 2ND ST                           2ND FLOOR                                 LINDENHURST       NY         11757
LEIGH, COREY                                                                   8 SYCAMORE RD                                                                    MIDDLESEX         NJ         08846
LEINENBACH, MATTHEW                                                            113 WOODBURY DRIVE                                                               BUTLER            PA         16001
LEKWUWA, JESSE                                                                 9106 TUSCAN HILLS DR.                                                            GARDEN RIDGE      TX         78266
LELLO APPLIANCES CORPORATION                                                   355 MURRAY HILL PARKWAY #202                                                     EAST RUTHERFORD   NJ         07073
LEMA ORELLANA, JOSE                                                            200 BALDWIN ROAD                       APT A20                                   PARSIPPANY        NJ         07054
LEMBERG ELECTRIC CO. INC.                                                      4085 N 128TH STREET, SUITE 100                                                   BROOKFIELD        WI         53005
LEMING, HOLDEN                                                                 546 BRAEBRIDGE RD                                                                BALLWIN           MO         63021
LEMUS GONZALEZ, JOSE                                                           2152 EVANS CT.                         APT # 302                                 FALLS CHURCH      VA         22043
LEMUS, MIGUEL                                                                  562 SHIN OAK                                                                     LIVE OAK          TX         78233
LEN THE PLUMBER LLC                                                            1552 RIDGELY STREET                                                              BALTIMORE         MD         21230
LENNON, TEANNA                                                                 12C BETSY ROSS COURT                   C                                         BOUNDBROOK        NJ         08805
LENNOX, JENNY                                                                  1119 NEWTON AVENUE                                                               HADDON TOWNSHIP   NJ         08107


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                                          Page 73 of 141
                                                                 Case 19-12416-MFW           Doc 3          Filed 11/14/19                  Page 75 of 142
                                                                                                     Creditor Matrix



                CreditorName                            CreditorNoticeName                Address1                               Address2           Address3          City        State      Zip       Country

LENS CARPET CARE AND CONSULTANTS INC                                         3436 FRANETTE ROAD                                                                LANSING           MI       48906
LEON, JOSE                                                                   508 CENTRAL AVE                                                                   BRICK             NJ       08723
LEON, PERLA                                                                  1153 ELAINE CT                                                                    FLOSSMOOR         IL       60422
LEONARD, DOMINIQUE                                                           2420 GRAND RAPIDS DRIVE                                                           FORT WORTH        TX       76177
LEPAK, JANET                                                                 411 RAMBLEWOOD DR                        APT C                                    GLEN ELLYN        IL       60137
LEPEZ, ALVARO                                                                5326 NORTH WINTHROP APT 208              208                                      CHICAGO           IL       60640
LERDO, KATHERINE                                                             127 WEST 8TH STREET                      127                                      BAYONNE           NJ       07002
LEROW, CALEB                                                                 2010 WALSBROOK                                                                    SAN ANTONIO       TX       78260
LERTORA, LUCIANA                                                             305 REA AVENUE                                                                    HAWTHORNE         NJ       07506
LESSER, COREY                                                                672 7TH ST S                                                                      GARDEN CITY       NY       11530
LEVENHAGEN, RICHARD                                                          13204 FENWICK ST                                                                  FISHERS           IN       46037
LEVEY, ELIZABETH                                                             27 FROST AVE                                                                      EAST BRUNSWICK    NJ       08816
LEVITT, ALEXANDRA                                                            613 WARWICK ROAD                                                                  HADDONFIELD       NJ       08033
LEVY, ANDREA                                                                 49 WHITBY CIRCLE                                                                  SOMERSET          NJ       08873
LEWIS & CLARK MEDIA, LLC                      DBA 614 MAGAZINE               458 E. MAIN STREET                                                                COLUMBUS          OH       43215
LEWIS II, ALFRED                                                             7373 VALLEY VIEW LN 3093                 3093                                     DALLAS            TX       75240
LEWIS, ANTOINE                                                               2803 CYPRESS AVE                                                                  KANSAS CITY       MO       64128
LEWIS, DEMETRIA                                                              3003 THOMAS AVE                                                                   GROVE CITY        OH       43123
LEWIS, DORIANN                                                               396 MUNCY ST                                                                      LINDENHURST       NY       11757
LEWIS, ERIC                                                                  418 STARWOOD PASS                                                                 LAKE IN THE HIL   IL       60156
LEWIS, ERIKA                                                                 262 CHURCH ST                                                                     TRENTON           NJ       08618
LEWIS, JEROME                                                                2513 EAST MAIN ST.                                                                BELLEVILLE        IL       62221
LEWIS, JORDAN                                                                3644 BALTIMORE                                                                    KANSAS CITY       MO       64111
LEWIS, JOWAN                                                                 1625 W. HOWARD ST.                       APT 320                                  CHICAGO           IL       60626
LEWIS, KAITLYN                                                               1720 N LENNOX                            APT. 20B                                 OLATHE            KS       66061
LEWIS, MACKENZIE                                                             619 MAIDEN LANE                                                                   GLEN ELLYN        IL       60137
LEWIS, ROBERT M                                                              396 MUNCY STREET                                                                  LINDENHURST       NY       11757
LEWIS, STEPHON                                                               5306 W 71ST TERRACE                                                               PRAIRIE VILLAGE   KS       66208
Lexington Plumbing & Heating Co., Inc                                        1620 Troost Ave                                                                   Kansas City       MO       64108
LEZAMA, DANIEL                                                               1717 CENTRAL AVENUE                      2                                        UNION CITY        NJ       07087
Liane Garrett                                                                26635 Forest Link                                                                 New Braunfels     TX       78132
LIARDI, CAITLIN                                                              183 W 32ND ST                                                                     BAYONNE           NJ       07002
LIBAL, JACE                                                                  8833 GLENWOOD ST                         APT 3                                    OVERLAND PARK     KS       66212
Liberty Pest Management Services, LLC                                        22 Stockbridge Ct                                                                 Shamong           NJ       08088
LIBETARIO, ISABELLE                                                          115 HARDING AVE                                                                   EDISON            NJ       08820
                                                                                                                      27. 4 AVENIDA HUNTINGTON
LICONA, IRMA                                                                 7 6 AVENIDA HUNTINGTON STATI             NY 11                                    NEW YORK          NY       11746
LICONA, MIRNA                                                                27 4TH AVE                                                                        HUNTINGTON        NY       11746
LIEB, STEPHANIE                                                              721 ENTERPRISE ST.                                                                MC KEESPORT       PA       15132
LIEBOWITZ, AARON                                                             7 KRISTIN COURT                                                                   TOWACO            NJ       07082
LIEDEL, KRISTOPHER                                                           2567 DOUGLAS ST #2                                                                OMAHA             NE       68131
Life Storage LP                                                              269 Oakwood Drive                                                                 Glastonbury       CT       06033
Light Bulb Depot 14 LLC                                                      PO Box 410                                                                        Aurora            MO       65605-0410
Light Bulb Depot 28 LLC                                                      PO BOX 2363                                                                       Sarasota          FL       34230-2363
LIGHTCAP, SARAH                                                              201 E. KIRK                                                                       HARRISONVILLE     MO       64701
LIGHTEN, XAVIER                                                              91 ELM                                   UNIT B                                   RAHWAY            NJ       07065
LILA, ALBAN                                                                                                                                                    SILVERSPRING      MD       20906
LILLARD, DONTE                                                               15630 164TH AVE                                                                   GRAND HAVEN       MI       49417
LINARES, SAMUEL                                                              17 DEERFIELD COURT APT. C                                                         EAST HARTFORD     CT       06108
LINDEBOOM, MARTIN                                                            2787 NOTTINGHAM ROAD                                                              COLUMBUS          OH       43221
LINDENBAUM, LEORA                                                            1401 E GOODRICH CT                                                                MILWAUKEE         WI       53217
LINDQUIST, THOMAS                                                            132 FALLS CT APT D                                                                LANSING           MI       48917
LINDSEY, BRIAN                                                               486 HAMPTON LANE NW                      1B                                       WALKER            MI       49534
LINDSEY, Z.                                                                  1109 W SHERIDAN ST                                                                OLATHE            KS       66061
Line 1-1 LLC                                                                 220 Meadow Lane Unit D-2                                                          Secaucus          NJ       07094
LINFANTE, GIANNI                                                             663 HARBOR ROAD                                                                   BRICK             NJ       08724
LINK, JOSEPH                                                                 1 COLLEGE PARK DR.                                                                CREVE COEUR       MO       63141
Lionel Garcias Window Cleaning                                               14902 Preston Rd #207                                                             Dallas            TX       75254
LIOS, MARKELLA                                                               2441 BELLMORE AVE                                                                 BELLMORE          NY       11710
LIPKIN, ELIZABETH                                                            39 N WIOTA ST                                                                     PHILADELPHIA      PA       19104
LIPPINCOTT, GABRIELLE                                                        34D 1ST MONTGOMERY DRIVE                 34D                                      MOUNT HOLLY       NJ       08060
LIPPMANN, AMANDA                                                             11411 BRISTOL TER                                                                 KANSAS CITY       MO       64134


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                        Page 74 of 141
                                                     Case 19-12416-MFW            Doc 3          Filed 11/14/19                   Page 76 of 142
                                                                                          Creditor Matrix



                   CreditorName             CreditorNoticeName                 Address1                                Address2           Address3          City         State       Zip      Country
LIQUID ALCHEMIST                                                 2034 HOLLY DRIVE STE 2                                                              LOS ANGELES        CA       90068
LIQUID ENVIRONMENTAL SOLUTIONS OF
ILLINOIS, LLC                                                    PO BOX 733372                                                                       DALLAS             TX       75373-3372
LIQUID ENVIRONMENTAL SOLUTIONS OF KS                             PO BOX 733372                                                                       DALLAS             TX       75373-3372
Liquid Environmental Solutions of TX                             PO BOX 733372                                                                       Dallas             TX       75373-3372
Liquid Logistics, LLC                                            12300 Wirth Drive Unit C                                                            Manchaca           TX       78652
LIRA, MATTHEW                                                    1960 E. SHERIDAN BRIDGE LN.                                                         OLATHE             KS       66062
LIRIANO, ASHLEY                                                  10 CAMBRIDGE AVENUE                       5                                         JERSEY CITY        NJ       07307
Lisa De Simone                                                   31320 VIA COLINAS                         SUITE 103                                 WESTLAKE VILLAGE   CA       91362
LISKA, JAYMASON                                                  9912 S 9TH AVE                                                                      BELLEVUE           NE       68123
LISKA, LUCY                                                      33703 MACOMB AVE                                                                    FARMINGTON         MI       48335
LISKA, MISTY                                                     9912 S 9TH AVENUE                                                                   BELLEVUE           NE       68123
LISTON, JESSICA                                                  30601 WILLOWAY LANE                                                                 BAY VILLAGE        OH       44140
LITTEKEN, J.                                                     850 SULPHUR SPRINGS RD                                                              ST LOUIS           MO       63021
LITTLE MAN SYRUP                                                 W14591 SPRUCE RD                                                                    BIRNAMWOOD         WI       54414
LITTLE, ASHLEIGH                                                 1134 TRINIDAD LN                                                                    GARLAND            TX       75040
LITTLE, KATERINA                                                 9205 CONESTOGA DRIVE                                                                FORT WORTH         TX       76131
LITTLE, MADDILYN                                                 103 WALKER RD                                                                       PROSPECT           PA       16052
LITTLE, MADELINE                                                 1826B SUMMIT ST                                                                     COLUMBUS           OH       43201
LITTLES, NICHELLE                                                11010 HARMONY HILL LANE                   APT 6208                                  ROWLETT            TX       75089
LIU, BENJAMIN                                                    5845 REINHARDT DRIVE                                                                FAIRWAY            KS       66205
LIU, KAROLINA                                                    3568 BLUFF GAP DR.                                                                  GROVE CITY         OH       43123
LIVINGSTON, DAMIEN                                               261 UNION ST                              APT 2                                     JERSEY CITY        NJ       07304
LIVINGSTON, KELLIE                                               4231 HAVEFORD AVENUE                                                                PHILADELPHIA       PA       19104
LLAMAS, MELANIE                                                  3409 S OAK PARK AVE                       APT 2W                                    BERWYN             IL       60402
LLANES, MATTHEW                                                  12901 GRANDE POPLAR CIRCLE                                                          PLAINFIELD         IL       60585
LLANOS, JAIME                                                    8602 2ND AVE                                                                        NORTH BERGEN       NJ       07047
LOADWICK, MIRANDA                                                6909 ELM STREET                                                                     MCLEAN             VA       22101
LOBB, SHANNON                                                    11 BARNETT ST                                                                       ROCKAWAY           NJ       07866
LOBO, JUAN                                                       1300 OSAGE MEADOWS DR                                                               OFALLON            MO       63366
LOCKE, TREVOR                                                    10029 KESSLER                                                                       OVERLAND PARK      KS       66212
Lockshop Inc.                                                    PO BOX 791383                                                                       San Antonio        TX       78279
Locksmith Assistance                                             1125 Fairfax St                                                                     Stephens City      VA       22655
LODOVICO WINDOW CLEANING, INC                                    PO BOX 341                                                                          MURRYSVILLE        PA       15668
Loffredo Garden Inc.                                             4001 SW 63RD STREET                                                                 DES MOINES         IA       50321
LOFTIN, VICTORIA                                                 458 S OLDEN AVE                           2                                         TRENTON            NJ       08629
LOHNES, ARTHUR                                                   2424 CANTER WAY                                                                     ST LOUIS           MO       63114
LOHR DIST CO INC                                                 1100 S NINTH ST                                                                     ST LOUIS           MO       63104
LOLLAR, KYLE                                                     5707 TPC PKWY #933                                                                  SAN ANTONIO        TX       78261
LONARDO, FRED                                                    710 CAMBRIDGE AVE                                                                   UNION BEACH        NJ       07735
LONDONO, RICARDO                                                 7628 KENNEDY BLVD.                        APT. 2R                                   NORTH BERGEN       NJ       07047
LONG, TIMOTHY                                                    8738 STERNS                                                                         OVERLAND PARK      KS       66214
LONGO, JONATHAN                                                  367 DOGWOOD DR                                                                      BRICK              NJ       08723
Loomis                                                           Dept CH10500                                                                        Palatine           IL       60055
LOOMIS ARMORED US, LLC                                           2500 CITYWEST BLVD                                                                  HOUSTON            TX       77042
LOPES, FERNANDA                                                  6701 W 138TH TERRACE APT 1913                                                       OVERLAND PARK      KS       66223
LOPEZ AQUINO, JOSE                                               6565 FOXRIDGE DR. APT. 3111                                                         MISSION            KS       66202
LOPEZ CASTRO, ROSALINDA                                          41 MARTIN LUTHER KING                                                               MORRISTOWN         NJ       07960
LOPEZ JOSE, ELIZANDRA                                            15 HARRISON AVE                                                                     MATAWAN            NJ       07747
LOPEZ, AMILCAR                                                   14 NEW ST                                                                           RAMSEY             NJ       07446
LOPEZ, ANDRE                                                     306 A VICTORIA ST                                                                   RARITAN            NJ       08869
LOPEZ, ARMANDO                                                   448 HOODRIDGE DR                          APT D3                                    PITTSBURGH         PA       15234
LOPEZ, ARMANDO                                                   345 HIGH ST                                                                         DUNELLEN           NJ       08812
LOPEZ, ARMANDO                                                   12 MAPLE STREET                           2                                         RAMSEY             NJ       07446
LOPEZ, BELKIZ                                                    14601 TRUMBULL AVE                                                                  MIDLOTHIAN         IL       60445
LOPEZ, ERIVER                                                    250 SHADELAND AVE                                                                   DREXEL HILL        PA       19026
LOPEZ, FERNANDO                                                  940 GARYS MILL ROAD                       APT 1F                                    WEST CHICAGO       IL       60185
LOPEZ, FRANCISCO                                                 872 JERI LN                                                                         WEST CHICAGO       IL       60185
LOPEZ, HAJEE                                                     135 COLUMBIA AVE                          135 BLUE HERRON DRIVE                     NEWARK             NJ       07106
LOPEZ, HERNAN                                                    626 APPLECROSS CT                                                                   BALLWIN            MO       63021
LOPEZ, IRMA                                                      46 RONALD DR N                                                                      AMITYVILLE         NY       11701
LOPEZ, JOSE                                                      35 WEST MALTBIE AVE                       B                                         SUFFERN            NY       10901
LOPEZ, JOSSELENE                                                 20 SERVISS AVENUE                                                                   NORTH BRUNSWICK    NJ       08902


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                               Page 75 of 141
                                                                     Case 19-12416-MFW                  Doc 3           Filed 11/14/19                  Page 77 of 142
                                                                                                               Creditor Matrix



               CreditorName                                 CreditorNoticeName                     Address1                                Address2             Address3           City             State       Zip   Country
LOPEZ, JUAN                                                                         54 PARK STREET                                                                         JERSEY CITY           NJ         07304
LOPEZ, MARCO                                                                        537 42ND STREET                                                                        UNION CITY            NJ         07087
LOPEZ, MARIBEL                                                                      25 ARTHUR ST APT 1                                                                     EAST BRUNSWICK        NJ         08816
LOPEZ, MIA                                                                          11047 GENEVA FORD                                                                      SAN ANTONIO           TX         78254
LOPEZ, NAUM                                                                         9164 WEST 123RD ST APT 1211                                                            OVERLAND PARK         KS         66213
LOPEZ, NICOLE                                                                       225 GRANT AVE                                APT 2                                     FARMINGDALE           NY         11735
LOPEZ, OSCAR                                                                        1109 S EUCLID AVE                                                                      VILLA PARK            IL         60181
LOPEZ, PAULINA                                                                      1653 MORRISON DR.                                                                      GARLAND               TX         75040
LOPEZ, RAFAEL                                                                       14 REMSEN AVE                                APT 3                                     NEW BRUNSWICK         NJ         08901
LOPEZ, ROSE                                                                         550 HUDSON AVENUE                            APT 3                                     WEEHAWKEN             NJ         07086
LOPEZ, STEPHANY                                                                     94 WESTERVELT PL                             #2                                        LODI                  NJ         07644
                                                                                                                                 1971 SW 4TH APARTAMETO
LOPEZ, STEVE                                                                        1971 SW 4TH                                  308                                       MIAMI FLORIDA         FL         33135
LOPEZ, SUSAN                                                                        7719 MISSION RD                                                                        PRAIRIE VILLAGE       KS         66208
LOPEZ, VICTOR                                                                       106 BELMONT DR                                                                         SOUTH TOMS RIVE       NJ         08757
LOPEZ, VIVIANA                                                                      207 HAMILTON AVE                                                                       TRENTON               NJ         08609
LOPEZ, WALTER                                                                       54 BLAUVELT AVE                                                                        BERGENFIELD           NJ         07621
LOPEZ, WILLIAM                                                                      637 E 41ST UNIT 1                                                                      CHICAGO               IL         60653
LOPEZ, YENSY                                                                        200 HOFFMAN BLVD                             APT 3F                                    NEW BRUNSWICK         NJ         08901
LOPEZ-CUEVAS, DANIEL                                                                8919 W. 97TH ST.                             APT 1E                                    PALOS HILLS           IL         60465
LOPEZ-GONZALEZ, BRANIA                                                              5 WOODSEND ROAD                                                                        CLIFTON               NJ         07012
LORBERT IMPORTS LLC                                                                 1455 PAGE INDUSTRIAL BLVD                                                              OVERLAND              MO         63132
LORD, MARY                                                                          2083 W 101ST ST.                                                                       CLEVELAND             OH         44102
LORENZANA, SOPHIA                                                                   5122 SIERRA MADRE                                                                      SAN ANTONIO           TX         78233
Lori Stark                                                                          6042 Boyer Ave.                                                                        Bethel Park           PA         15102
LOSARDO, ABIGAIL                                                                    3 LOIS LANE                                                                            OLD BETHPAGE          NY         11804
LOSCHE, GEORGE                                                                      HACKENSACK 310 SUMMIT AVENUE                                                           HACKENSACK            NJ         07601
LOSOS, JENNIFER                                                                     17 TWINBROOK CT                                                                        RAMSEY                NJ         07446
LOSURE, M.                                                                          16309 W 125TH ST                                                                       OLATHE                KS         66062
LOTT, TAICHEE                                                                       6771 MANDERSON ST                                                                      OMAHA                 NE         68104
LOTUS HOSPITALITY, INC                       JAY SINGH                              264 SOUTH AIRPORT RD                                                                   S SAN FRANCISCO       CA         94080
Lotus Hospitality, Inc.                      Monika Singh                           275 South Airport Blvd.                                                                South San Francisco   CA         94080
LOTUS, BRAVE                                                                        8675 OLD M 78                                                                          HASLETT               MI         48840
LOU AMBROSE                                                                         6127 MCGEE ST                                                                          KANSAS CITY           MO         64113
LOUGHERY, CHRISTEN                                                                  5615 TERRACE AVENUE                                                                    BENSALEM              PA         19020
LOUIS GLUNZ INC                                                                     7100 N CAPITOL DRIVE                                                                   LINCOLNWOOD           IL         60712
LOVE, JIMMY                                                                         2209 FOSS CT                                                                           ST LOUIS              MO         63136
LOVELESS, JARED                                                                     14779 SIR BARTON DR                          C                                         NOBLESVILLE           IN         46060
LOVELL, CYNDA                                                                       111 N 15TH ST APT 602                                                                  SAINT LOUIS           MO         63103
LOWE, DAVID                                                                         2048 ROYAL FERN COURT                                                                  RESTON                VA         20191
LOWE, HARRISON                                                                      10868 SOUTH REDBUD LANE                                                                OLATHE                KS         66061
LOWERY, DONNA                                                                       1142 MARSH AVENUE                                                                      ELLISVILLE            MO         63011
LOWES                                                                               955 S RANDALL ROAD                                                                     ST CHARLES            IL         60174
LOWES HOME CENTERS, INC                                                             320 MARKETPLACE BLVD                                                                   LANSING               MI         48917
LOWES HOME CENTERS, INC.                                                            1605 CURTIS BRIDGE ROAD                                                                WILKESBORO            NC         28697
LOWING, CRAIG                                                                       1345 HERITAGE LANDING                                                                  SAINT CHARLES         MO         63303
LOWLICHT, RENEE                                                                     350 E LAFAYETTE ROAD                         2A                                        METUCHEN              NJ         08840
LOZANO, NELLY                                                                       6024 FILLMORE PLACE                          5                                         WEST NEW YORK         NJ         07093
LPF Geneva Commons, LLC                                                                                                          333 West Wacker Drive, Suite
                                             Attn Asset Manager - Nicholas Koshiw   c/o LaSalle Investments Management, Inc.     2300                                      Chicago               IL         60606
LUCAS, JOSHUA                                                                       10311 W. VILLARD AVE                         8                                         MILWAUKEE             WI         53225
LUCKY, ANDREA                                                                       227 E BRADY APT 1                                                                      BUTLER                PA         16001
LUDGATE, LEXI                                                                       5602 PONTIAC DR                                                                        FAIRVIEW HEIGHT       IL         62208
LUECK, VALERIE                                                                      2945 S 58TH STREET                                                                     MILWAUKEE             WI         53219
LUGO, DAMARIS                                                                       574 BRIDGEWATER AVE                                                                    BRIDGEWATER           NJ         08807
LUGO, LORAINE                                                                       314 KINGSLAND AVE                                                                      LYNDHURST             NJ         07071
LUGO, NAOMI                                                                         68 BARTHOLDI AVE                                                                       JERSEY CITY           NJ         07305
LUIS RAMIREZ, ADOLFO                                                                311 LEE AVE                                  APT 2                                     NEW BRUNSWICK         NJ         08901
LUIS, EDWIN                                                                         67 WEST 20TH STREET APT # 4                                                            BAYONNE               NJ         07002
LUKAS, JUNIOR                                                                       2428 N 45 ST                                                                           KANSAS CITY           KS         66104
LUNA, ANGEL                                                                         315 11TH STREET                              A5                                        UNION CITY            NJ         07087
LUNA, EDUARDO                                                                       15140 EL CAMENO TERR                         APT 2N                                    ORLAND PARK           IL         60642
LUNA, EDUARDO                                                                       1629 FAIRFAX LANE                                                                      BARTLETT              IL         60103


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                                    Page 76 of 141
                                                                     Case 19-12416-MFW                Doc 3          Filed 11/14/19                       Page 78 of 142
                                                                                                             Creditor Matrix



                  CreditorName                            CreditorNoticeName                          Address1                             Address2               Address3             City       State       Zip      Country
LUNA, JOSE                                                                          1629 FAIRFAX LN                                                                          BARTLETT          IL         60103-7410
LUNA, MARIO                                                                         5605 WALZEM                                                                              SAN ANTONIO       TX         78251
LUNA, ROGERIO                                                                       270 BALDWIN RD                             APT B1                                        PARSIPPANY        NJ         07054
Lunas Custom Upholstery LLC                                                         701 Curtis St                                                                            Mason             MI         48854
Lund Valve Testing                                                                  PO Box 420                                                                               Ridge             NY         11961
LUND, JACK                                                                          1689 BRIGHAM LN                                                                          CRYSTAL LAKE      IL         60014
LUNDQUIST, J.                                                                       24131 W 124 TERR                                                                         OLATHE            KS         66061
Lund-Ross Constructors Inc.                                                         4601 F Street                                                                            Omaha             NE         65117
LUPTOWSKI, NATHAN                                                                   110 FULLER SE                                                                            GRAND RAPIDS      MI         49506
LUTMAN, JENNIFER                                                                    4020 CANE RIVER RD.                                                                      KELLER            TX         76248
LUUKKONEN, BENJAMIN                                                                 107 W. 78TH STREET                                                                       KANSAS CITY       MO         64114
LUX, ALLENE                                                                         107 SE ROCK GARDEN LANE                                                                  LEES SUMMIT       MO         64064
LUXURY VALET LLC                                                                    37906 Wildwood Land                                                                      Summit            WI         53066
LYLE, DAWARD                                                                        2252 SAGINAW RD                                                                          GRAND RAPIDS      MI         49506
LYNCH, AMANDA                                                                       17 HAMPSHIRE ROAD                                                                        MAHWAH            NJ         07430
LYNCH, DEVIN                                                                        30W001 WEMBLY DR                                                                         WARRENVILLE       IL         60555
LYNCH, MIKE                                                                         10301 LAKE AVE                             514                                           CLEVELAND         OH         44102
LYNCH, R.                                                                           8817 LOCHGREEN LN                                                                        ROWLETT           TX         75089
LYNCH, THOMAS                                                                       80 MALIBU DRIVE                                                                          EATONTOWN         NJ         07724
LYONS, B.                                                                           7216 SUMMIT STREET                                                                       SHAWNEE           KS         66216
LYONS, DANIEL                                                                       1501 ROOSEVELT AVE                         LOT N6                                        CARTERET          NJ         07008
LYONS, NICOLE                                                                       823 W PORTER STREET                                                                      PHILADELPHIA      PA         19148
M POVINELLI & SONS INC                                                              318 9TH STREET                                                                           FAIRVIEW          NJ         07022
M&M DISTRIBUTORS INC                                                                PO BOX 80077                                                                             LANSING           MI         48908
M. A. Construction Group, LLC                                                       P O Box 566421                                                                           Miami             FL         33256-6421
M. SOLUTIONS INC                                                                    5100 LEESBURG PIKE, STE 305                                                              ALEXANDRIA        VA         22302
M.F. FOLEY INC                                                                      PO Box 3093                                                                              New Bedford       MA         02741
M.F. Foley Inc                               Peter Ramsden, Co-Owner                77 Wright Street                                                                         New Bedford       MA         02740
M2G Net Lease Funding Ltd.                   Attn Paul T Curl                       c/o Curl Stahl Geis, PC                    700 Saint Marys St. 1800                      San Antonio       TX         78205-3507
M2G NET LEASE FUNDING, LTD.                  c/o HPI Real Estate Management, Inc.   1020 NE Loop 410, Suite 510                                                              SAN ANTONIO       TX         78209
M2G Net Lease Funding, Ltd.                  Attn Renee Alton                       c/o HPI Real Estates Services              1020 NE Loop 410 Suite 510                    San Antonio       TX         78209
MAAMARI, SAVANNAH                                                                   3425 MAPLECREST AVE                                                                      PARMA             OH         44134
MACALLISTER, GABRIELLE                                                              636 IRONWOOD DRIVE                                                                       WILLIAMSTOWN      NJ         08094
MACALLISTER, MADISON                                                                40 KAY AVENUE                                                                            CHERRY HILL       NJ         08034
MACARIO, RANDOLFO                                                                   721 S BROAD ST                                                                           TRENTON           NJ         08611
MACHAJEWSKI, CHELSEA                                                                4848 N. LYDELL AVE. APT. 141                                                             MILWAUKEE         WI         53217
MACIAS, LIZETH                                                                      5228 MCQUADE ST                                                                          HALTOM CITY       TX         76117
MACK, BOBBIE JO                                                                     912 NEVILLE STREET                                                                       FOLLANSBEE        WV         26037
MACK, TREVOR                                                                        210 GALVIN ROAD SOUTH                                                                    BELLEVVE          NE         68005
MACKAY, CHRISTOPHER                                                                 1908 COLE DRIVE                                                                          EAST MEADOW       NY         11554
MACMAHON, LEONILDE                                                                  10 SALKA COURT                                                                           EDISON            NJ         08817
MACNAUGHTON, JESSICA                                                                7309 NW OAK DRIVE                                                                        PARKVILLE         MO         64152
MACNEAL, CAITLYN                                                                    30 MADISON AVENUE                                                                        MONTVALE          NJ         07645
MACREADY, DANE                                                                      417 AME LN                                                                               ROYSE CITY        TX         75189
MACRIS, LAUREN                                                                      1501 EAST HARRISON AVE                                                                   WHEATON           IL         60187
MADDOX, STEPHANIE                                                                   372-B DELANCEY PLACE                                                                     MOUNT LAUREL      NJ         08054
MADDUX, KATY                                                                        11521 RILEY STREET                                                                       OVERLAND PARK     KS         66210
MADISON, DAWN                                                                       3271 EAST 48TH ST                                                                        CLEVELAND         OH         44127
MADRID CANALES, JOSE                                                                1516 BERGENLINE AVE                        APT 2                                         UNION CITY        NJ         07087
Mae Grace, LLC                               Attn Bob Quinn                         250 E 96th Street, Suite 580                                                             Indianapolis      IN         46240
MAEBURG II LLC                               ID 2570                                PO BOX 310680                                                                            DES MOINES        IA         50331-0680
MAESTRANZI BROS.                                                                    4715 N RONALD                                                                            HARWOOD HEIGHTS   IL         60706
Maffei Cutlery                                                                      6119 Adams St                                                                            West New York     NJ         07093
MAFFEI, DAVID                                                                       6 KENT CT                                                                                LAWRENCE          NJ         08648
MAGAN, CHELSEA                                                                      220 MAPLE STREET                           APT. 1                                        WEEHAWKEN         NJ         07086
MAGANA, MARIA                                                                       512 BURNSIDE AVE                                                                         EAST HARTFORD     CT         06108
MAGWOOD, LANDNESHE                                                                  8200 E 133RD TERRACE                                                                     GRANDVIEW         MO         64030
MAHLENBROCK, MELISSA                                                                1504 MAPLE AVE                                                                           CHERRY HILL       NJ         08002
MAHON, THOMAS                                                                       118 BURLINGTON AVE.                                                                      LEONARDO          NJ         07737
Mahwah PBA Local 143                                                                115 Franklin Turnpike                      # 140 - attn Golf Outing                      Mahwah            NJ         07430
Main & Elm LLC                               c/o Breslin Realty Development Corp.   500 Old Country Rd                         Ste 200                                       Garden City       NY         11530
MAINES PAPER & FOOD SERV INC                                                        PO BOX 642530                                                                            PITTSBURGH        PA         15264-2530
MAITLAND, K.                                                                        1563 PROSPECTOR TRAIL                                                                    WENTZVILLE        MO         63385


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                                  Page 77 of 141
                                                                     Case 19-12416-MFW              Doc 3            Filed 11/14/19                   Page 79 of 142
                                                                                                           Creditor Matrix



                  CreditorName                              CreditorNoticeName                     Address1                              Address2             Address3            City        State       Zip      Country
MAJANO, BOANERGE                                                                 52-51 14TH ST                                                                           WEST NEW YORK     NJ         07093
MAJERLE, ALEKSIJA                                                                7834 HOERTZ RD                                                                          PARMA             OH         44134
MAJOR APPLIANCE SERVICE. INC.                                                    4330 PRESCOTT AVENUE                                                                    LYONS             IL         60534
MAJOR BRANDS                                                                     P.O. Box 804464                                                                         N. Kansas City    MO         64180-4464
MAJOR BRANDS-ST LOUIS INC                                                        P.O. Box 840141                                                                         Kansas City       MO         64184-0141
MALDONADO, CINDY                                                                 412 OAK ST                                                                              COPAIGUE          NY         11726
MALDONADO, GIOVANNI                                                              65 WEST 13TH STREET                                                                     BAYONNE           NJ         07002
MALDONADO, MAKAYLA                                                               1417 ALAMO BELL WAY                                                                     HASLET            TX         76052
MALESKO, MICHELLE                                                                517 FARMSTEAD                                                                           LANSING           MI         48917
MALKO, VANESSA                                                                   900 PREAKNESS AVE                                                                       WAYNE             NJ         07470
MALLETT, BREONA                                                                  2939 N 29TH ST                                                                          MILWAUKEE         WI         53210
MALONE, TAYLOR                                                                   848 MATHILDA PL                                                                         UNIONDALE         NY         11553
MALONEY, ANDREW                                                                  1950 MATTHEW CT                               UNIT D                                    ELGIN             IL         60123
MALONEY, LORETTA                                                                 3811 N OKETO AVE                                                                        CHICAGO           IL         60634
MANACK, JUSTIN                                                                   2765 LEHMAN DRIVE                                                                       WEST CHICAGO      IL         60185
MANCHENO, CARLOS                                                                 548 38TH ST                                   BSMT                                      UNION CITY        NJ         07087
MANDARANO, ERICKA                                                                27600 DETROIT RD                              101                                       WESTLAKE          OH         44145
Mangano Plumbing Sewer & Drain Inc                                               174 Greeley Ave                                                                         Sayville          NY         11782
MANGIARACINA, MATTEA                                                             3312 WOODS CREEK LANE                                                                   ALGONQUIN         IL         60102
Manhattan Beer Distributors                                                      955 East 149th Street                                                                   New York          NY         10455-2097
MANHATTAN HOSPITALITY, INC                    COLIN NOBLE                        1641 ANDERSON AVE                                                                       MANHATTAN         KS         66502
Manhattan Hospitality, Inc.                   W.A. Colin Noble                   1641 Anderson Avenue                                                                    Manhattan         KS         66502
Manhattan Hospitality, Inc.                   Mark Stumm                         Noble Hospitality, Inc.                       5322 Longview Road                        Kansas City       MO         64137
MANLY, ANDREW                                                                    681 N SAGINAW BLVD                            1222                                      SAGINAW           TX         76179
MANN, SYDNEY                                                                     974 E 19TH ST                                 2                                         PATERSON          NJ         07501
MANNARA, JESSICA                                                                 16 VIRGINIA ST                                                                          CENTEREACH        NY         11720
MANNE, CHARLS                                                                    2523 WEST 91ST STREET                                                                   LEAWOOD           KS         66206
MANOO, MARWATIE                                                                  422 CENTRAL AVENUE                            2ND FLOOR                                 EAST ORANGE       NJ         07018
MANOSALVAS, BRUNO                                                                624 FALMOUTH AVE                                                                        PARAMUS           NJ         07652
MANSOUR, SHAHAD                                                                  31 MORGAN PLACE                               3                                         NORTH ARLINGTON   NJ         07031
MANSURI, HAANI                                                                   1 S. 308 WINDSOR LN                                                                     VILLA PARK        IL         60181
MANUAL CHECKS-SUSAN
Manuel I Espinoza                                                                7109 Jackson St 3 Fl                                                                    North Bergen      NJ         07047
MANUEL, CHRISTAN                                                                 12308 E. 47TH TER. S.                                                                   INDEPENDENCE      MO         64055
MANY, REBECCA                                                                    7307 BLUESTONE                                                                          SAN ANTONIO       TX         78249
MARANDA, DUSTIN                                                                  511 COIT AVE NE                               1                                         GRAND RAPIDS      MI         49503
Marc Guttke                                   Attn Kristen Prinz                 c/o Prinz Law Firm                            One East Wacker Suite 2500                Chicago           IL         60601
Marc Jones Window Cleaning                                                       1481 Orchid Street                                                                      Yorkville         IL         60560
MARCELIN, ANGLADE                                                                204 CLEVELAND ST                              C8                                        ORANGE            NJ         07050
Marcin Cymmer                                                                    2100 Thorntree Lane                                                                     Palatine          IL         60067
MARCOS, DELFIN                                                                   2826 BRUCKNER BLVD                            1ST FLOOR                                 BRONX             NY         10465
MARDEN, CANDICE                                                                  26920 BEVERLY DRIVE                                                                     MONEE             IL         60449
MARES, GUADALUPE                                                                 1351 FIFTH ST.                                                                          MONTGOMERY        IL         60538
MARGOLIS EDELSTEIN SCHERL                     THE CURTIS CENTER 4TH FLR          INDEPENDENCE SQ WEST                                                                    PHILADELPHIA      PA         19106-3304
MARI, LOYAD                                                                      101 WEST 36TH STREET                                                                    BAYONNE           NJ         07002
Marianne Sullivan                                                                335 Marion Ave                                                                          Aurora            IL         60505
MARIANO, LAUREN                                                                  224 ADAMS POINTE BLVD                         3                                         MARS              PA         16046
Marie Mennicucci                              Attn Roy Malculuso                 150 Passaic Avenue                                                                      Passaic           NJ         07055
MARIN, JOSE                                                                      147 WASHINGTON AVE.                           STE. B                                    LITTLE FERRY      NJ         07643
MARIN, ORLANDO                                                                   42 OAK AVE                                                                              SMITHTOWN         NY         11787
Mario Noe Claros Hernandez                                                       9960 Waterside Dr.                                                                      Noblesville       IN         46060
Marissa Chibli                                                                   101 Quail Run St                                                                        Colleyville       TX         76034
Mark Ferrari                                                                     5979 Murray Ave.                                                                        Bethel Park       PA         15102
Mark Joseph Faticoni                                                             146 Butler Avenue                                                                       Southington       CT         06489
Mark Moss                                                                        3936 Maggies Meadow                                                                     Denton            TX         76210
Markel American Ins. Co.                                                         4521 Highwoods Parkway                                                                  Glen Allen        VA         23068
Marketplace Selections INC                                                       1723 W Altorfer Drive                                                                   Peoria            IL         61615
MARKS, BRITTANY                                                                  223 GROVELAND ST                                                                        OBERLIN           OH         44074
Marquee Event Group, Inc.                                                        9480 W. 55th Street                                                                     McCook            IL         60525
MARQUETTI, ALEX                                                                  4810 SW 114 CT                                                                          MIAMI             FL         33165
MARQUEZ, MIRANDA                                                                 24425 JOHN ADAMS DRIVE                                                                  PLAINFIELD        IL         60544
MARRERO, MARIA                                                                   7019 SW 115TH PL APT. F                       F                                         MIAMI             FL         33173
MARRIOTT, BROOKE                                                                 2403 E JOLLY RD                               APT 12                                    LANSING           MI         48910


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                                 Page 78 of 141
                                                       Case 19-12416-MFW              Doc 3         Filed 11/14/19                   Page 80 of 142
                                                                                            Creditor Matrix



                    CreditorName              CreditorNoticeName                   Address1                              Address2            Address3             City       State       Zip   Country
MARROQUIN-JUAREZ, STEVEN                                           49 CREST CIRCLE                                                                      MATAWAN           NJ         07747
MARSH, LAURA                                                       2443 CHARLACK AVE                                                                    ST LOUIS          MO         63114
Marshall Dennehey Warner Coleman & Goggin                          2000 Market Street                         Cash Receipt Dept 22nd Floor              Philadelphia      PA         19103
MARSHALL, BEN                                                      1708 WOODLAND AVE                                                                    PARK RIDGE        IL         60068
MARSHALL, EMILY                                                    1802 E 97TH                                APT A                                     KANSAS CITY       MO         64131
MARSHALL, HAILEY                                                   2562 SUMMIT RIDGE DR                                                                 GRAND RAPIDS      MI         49505
MARSHALL, KELSEY                                                   1320 N16TH                                                                           STL               MO         63106
MARSHALL, STEVEN                                                   4317 SAN CARLOS DR                                                                   FAIRFAX           VA         22030
MARTENS, KELSEY                                                    614 OTTER CREEK TR                                                                   ST. PETERS        MO         63376
MARTENSEN, CINDY                                                   8201 W FOREST PRESERVE                                                               CHICAGO           IL         60634
MARTIN, AMANDA                                                     1 SPRUCE LN                                                                          PISCATAWAY        NJ         08854
Martin, Frost & Hill, P.C.                                         3345 Bee Cave Road, Suite #105                                                       Austin            TX         78746
MARTIN, RAYMOND                                                    500 WEST BRADLEY ROAD                      APT#A319                                  BAYSIDE           WI         53217
MARTIN, SHON                                                       8499 AVALON LANE                                                                     CEDARBURG         WI         53012
MARTINES, LUIS                                                     812 MILITARY DR                                                                      GALLOWAY          OH         43119
MARTINEZ AGUILAR, MICHEL                                           470 BROADWAY                                                                         PATERSON          NJ         07514
MARTINEZ DURAN, ZENAIDA                                            2316 DEER PARK BLVD                                                                  OMAHA             NE         68107
MARTINEZ JIMENEZ, JAVIER                                           7548 STONELAKE DR                                                                    DUBLIN            OH         43016
MARTINEZ RAMIREZ, RAUL                                             1204 SW SUNSET ST                                                                    BLUE SPRINGS      MO         64015
MARTINEZ, ANGELICA                                                 3744 SPRINGFIELD ST                                                                  KANSAS CITY       KS         66103
MARTINEZ, ANTONIO                                                  151 WHALEY ST                                                                        FREEPORT          NY         11520
MARTINEZ, ARTURO                                                   3S517 ELIZABETH AVENUE                                                               WARRENVILLE       IL         60555
MARTINEZ, BRIANNA                                                  37 LAFAYETTE AVENUE                                                                  MAYWOOD           NJ         07607
MARTINEZ, COURTNEY                                                 25406 W 95TH LANE                          #1903                                     LENEXA            KS         66227
MARTINEZ, DAVID                                                    2775HOPPERAVEAPT309                        309                                       BRICK             NJ         08723
MARTINEZ, FAWMAN                                                   320 ASHFORD RD                                                                       TOMS RIVER        NJ         08755
MARTINEZ, FERNANDO                                                 2244 TROUP AVE                                                                       KANSAS CITY       KS         66104
MARTINEZ, GIOVANNI                                                 6216 POLK STREET                           BASEMENT                                  WEST NEW YORK     NJ         07093
MARTINEZ, HEATHER                                                  2523 OHIO DRIVE                            APT 2507                                  PLANO             TX         75093
MARTINEZ, HORTENSIA                                                11 MOUNT ST                                                                          RED BANK          NJ         07701
MARTINEZ, ISMAEL                                                   2323 S 14TH AVENUE                                                                   NORTH RIVERSIDE   IL         60546
MARTINEZ, JENA                                                     18 HOWARD AVENUE                           APT 1                                     CLIFTON           NJ         07013
MARTINEZ, JORGE                                                    11851 W. 95TH ST.                                                                    OVERLAND PARK     KS         66214
MARTINEZ, JOSE                                                     4625 BROADWAY APT 3                        S                                         UNION CITY        NJ         07087
MARTINEZ, JOSE                                                     9 UNION ST                                                                           JOLIET            IL         60433
MARTINEZ, JOSE                                                     501 SOUTH HOLDEN AVENUE                                                              TRENTON           NJ         08629
MARTINEZ, JUAN                                                     138 MACARTHUR DRIVE                        138                                       EDISON            NJ         08837
MARTINEZ, KAYLA                                                    28 CONCANNON DRIVE                                                                   WOODBRIDGE        NJ         08863
MARTINEZ, MANUEL                                                   675 SOUTHERN PKWY                                                                    UNIONDALE         NY         11553
MARTINEZ, MARIA                                                    207 3RD STREET                                                                       ENGLEWOOD         NJ         07631
MARTINEZ, MIGUEL                                                   7378 CIMARRON ST                                                                     COLUMBUS          OH         43235
MARTINEZ, PRISCILLA                                                3631 WESTFIELD AVE                                                                   PENNSAUKEN        NJ         08110
MARTINEZ, RENE                                                     136 OCEAN AVENUE                                                                     JERSEY CITY       NJ         07305
MARTINEZ, ROGELIO                                                  3170 WESTFIELD AVE                                                                   CAMDEN            NJ         08105
MARTINEZ, ROSALLYN                                                 2558 GRAYLAND WALK APT. 53                                                           SAINT LOUIS       MO         63129
MARTINEZ, ROSANNA                                                  138 SOUTH GRAND STREET                                                               WEST SUFFIELD     CT         06093
MARTINEZ, ROY                                                      514 N CEDAR AVENUE                                                                   WOOD DALE         IL         60191
MARTINEZ, SASHA                                                    156 ROBINSON STREET                                                                  TEANECK           NJ         07666
MARTINEZ, TYRONE                                                   187 HUTTON ST APT 1                                                                  JERSEY CITY       NJ         07307
MARTINEZ-CORDOVA, CELESTINO                                        1029 PARK AVENUE                           APT 101                                   OMAHA             NE         68105
MARTINEZ-ROJAS, DANIELA                                            2924 SOUTH 4TH STREET                                                                OMAHA             NE         68108
MARTIR, TRAVIS                                                     825 S WEAVER ST                                                                      OLATHE            KS         66061
MARTIRE, LUCAS                                                     16324 DEER RUN DRIVE                                                                 LOCKPORT          IL         60441
MARTORELLA, MARC                                                   1535 BEECHVIEW AVE                                                                   PGH               PA         15216
MARTZ BROS. SNOW MANAGEMENT INC                                    PO BOX 15478                                                                         LENEXA            KS         66285
MARY ELIZABETH MURPHY                                              2920 COLE CASTLE DR                                                                  LEWISVILLE        TX         75056
MASCAL, KEVIN                                                      6009 BIRCH                                                                           MISSION           KS         66205
MASCENIK, CHELSEA                                                  165 HEIGHTS AVE                                                                      FAIR LAWN         NJ         07410
MASCHINO, GREGORY                                                  196 FENIMORE AVE                                                                     UNIONDALE         NY         11553
MASCHMEYER, JONATHAN                                               7907 BRAELOCH CT.                                                                    ORLAND PARK       IL         60462
MASON, BRIAN                                                       5606 N 8TH ST                                                                        OMAHA             NE         68110
MASON, DERRICK                                                     5300 WEST MALL DR APT 3014                                                           LANSING           MI         48917
MASON, JUSTIN                                                      1924 PLEASANT VIEW AVE                                                               LANSING           MI         48910


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                Page 79 of 141
                                                         Case 19-12416-MFW              Doc 3         Filed 11/14/19                  Page 81 of 142
                                                                                              Creditor Matrix



                 CreditorName                   CreditorNoticeName                    Address1                             Address2           Address3            City        State       Zip   Country
MASON, KATIE                                                         17222 BRIGHT MOON DR.                                                               NOBLESVILLE       IN         46060
MASS MUTUAL                                                          1295 STATE STREET                                                                   SPRINGFIELD       MA         01111
MASSA, VINCENT                                                       51 DAVIS DRIVE                                                                      BERGENFIELD       NJ         07621
MASSARI, STEPHANIE                                                   312 WEST COUNTY DRIVE                                                               BRANCHBURG        NJ         08876
MASSEY, JERMAINE                                                     703 CATHARINE STREET                                                                DUQUENSE          PA         15110
Master Maintenance & Service LLC                                     399 Michigan Ave                                                                    Paterson          NJ         07503
Master Maintenance & Services LLC                                    399 Michigan Ave                                                                    Paterson          NJ         07503
MASTERS, JAMES                                                       1311 SOUTH 165TH ST                                                                 OMAHA             NE         68130
MASTERSON, JOSEPH                                                    5612 N. SMALLEY AVE.                                                                KANSAS CITY       MO         64119
MASTERSON, MARY                                                      12324 WEDD STREET                                                                   OVERLAND PARK     KS         66213
MATA, JAIME                                                          1613 HIAWATHA WAY                                                                   GARLAND           TX         75043
MATEJICKA, JONATHAN                                                  6600 BURNHAM DR                                                                     MERRIAM           KS         66202
MATERNAS MAINTENANCE INC                                             1319 RIVERVIEW DR                                                                   KEWASKUM          WI         53040
MATHEWS, JOHNATHAN                                                   5256 EAST 102 STREET                                                                GARFIELD HEIGHT   OH         44125
MATHIES, WILLIAM                                                     804 PARK PLACE                                                                      UNIONDALE         NY         11553
MATIAS, GONZALO                                                      11315READ CT                               APT 397                                  OMAHA             NE         68142
MATOS, JORGE                                                         484 FRITSCH AVE                                                                     CARLSTADT         NJ         07072
MATRIX SECURITY SYSTEMS                                              72 VERONICA AVE                            SUITE 1                                  SOMERSET          NJ         08873
MATSON, K.                                                           13926 NORTHCOAT PLACE                                                               FISHERS           IN         46038
MATT BALDWIN                                                         5411 CHARLOTTE STREET                                                               KANSAS CITY       MO         64110
Matt Barron                                                          725 Yellowstone                                                                     Allen             TX         75002
Matthew Bell Music                                                   406 W. Ash                                                                          Celina            TX         75009
MATTHEW OTTO                                                         5117 GRAND AVE                                                                      KANSAS CITY       MO         64112
MATTHEWS, KATHERINE                                                  18 OAK BLUFF DRIVE                                                                  SAINT PETERS      MO         63376
MATTHEWS, KRISTIE                                                    627 MAYVILLE AVENUE                                                                 PITTSBURGH        PA         15226
MATTHYS, CASSIDY                                                     8164 NE FLAGOR RD                                                                   KANSAS CITY       MO         64118
MATTOO, RISHI                                                        5 RIDGELINE DRIVE                                                                   LONG VALLEY       NJ         07853
MATTOX, CHELSEY                                                      1710 LENNOX ST                             APT 29B                                  OLATHE            KS         66061
MATUS, KYLE                                                          2732 N. MOZART                                                                      CHICAGO           IL         60647
MAU III, MARVIN                                                      4604 LLOYD ST                                                                       KANSAS CITY       KS         66103
Maurer & Son Refrigeration & Air Conditioning                        117 Cross Keys Rd                                                                   Berlin            NJ         08009
MAURER, JOHN                                                         12734 S. CARDIFF ST                                                                 OLATHE            KS         66062
MAURICIO, ARNULFO                                                    9193 CAROL ST                              9193 CARROL ST                           RAMSEY            NJ         07446
MAVERICK WINE CO.,LLC                                                1101 N. ELLIS AVENUE                                                                BENSENVILLE       IL         60106
MAVES, CHEYENNE                                                      1S078 EAST BURNHAM LN                                                               GENEVA            IL         60134
MAWAD, BRIANNA                                                       271 CHARLES AVE                                                                     MASSAPEQUA PARK   NY         11762
MAXIMUM SECURITY                                                     1030 G WEST 23RD ST                                                                 INDEPENDENCE      MO         64055
MAXWELL, ALEXIS                                                      3011 LUSITANIA DRIVE                                                                STAFFORD          VA         22554
MAY, JULIA                                                           26 SOMMERFIELD AVENUE                      APT 26                                   MOUNT TABOR       NJ         07878
MAYBERRY, ROSEMARY                                                   330 NE 94TH ST                             APT #225                                 KANSAS CITY       MO         64155
Mayer Hoffman McCann P.C.                                            13576 Collections Center Dr                                                         Chicago           IL         60693
MAYFIELD, FURQUIN                                                    1103 WEST 101ST TERRACE                    UNIT D                                   KANSAS CITY       MO         64114
MAYHUA, JUAN                                                         30 PIAGET AVENUE APT 2                     APT 2                                    CLIFTON           NJ         07011
MAYLAND, DAVID                                                       243 W GLEN AVE                                                                      RIDGEWOOD         NJ         07450
MAYOR, ALEJANDRA                                                     9217 SW 170TH PLACE                                                                 MIAMI             FL         33196
MAYOR, ANDREA                                                        9217 SW 170TH PL                                                                    MIAMI             FL         33196
MAYS, DONAVON                                                        2144 N 30TH ST                                                                      FORT SMITH        AR         72904
MAYSE, AMBER                                                         106 WHITNEY DR                                                                      CRANBERRY         PA         16066
MAZUREK, LAUREN                                                      303 LADUE WOODS COURT                                                               CREVE COEUR       MO         63141
MAZZA, HEATHER                                                       15 BROADHURST ST                                                                    PORT JEFFERSON    NY         11776
MAZZACANO, DEANNA                                                    3537 LINCOLN ST.                                                                    FRANKLIN PARK     IL         60131
MAZZO, CHANCELLOR                                                    3 FOX ROAD                                                                          MONTVILLE         NJ         07045
McAdams Multigraphics                                                900 Jorie Blvd                                                                      Oak Brook         IL         60523
MCAFEE, MIA                                                          1909 N SAYRE AVE.                                                                   CHICAGO           IL         60707
MCAULAY, PATRICK                                                     9110 W 98TH TERRACE                                                                 OVERLAND PARK     KS         66212
MCAULIFFE, RYLEY                                                     347 SPRINGVALE ROAD                                                                 GREAT FALLS       VA         22066
MCBRIDE, TRISTAN                                                     13161 HADLEY ST                                                                     OVERLAND PARK     KS         66213
MCCAFFREY, GRETCHEN                                                  PO BOX 288                                 135 MAIN ST                              CONNOQUENESSING   PA         16027
MCCAFFREY, ROBERT                                                    521 W OREGON AVE                                                                    PHILADELPHIA      PA         19148
MCCAFFREY, SUMMER                                                    15 ROBINHOOD DR                                                                     CRANBERRY TWP     PA         16066
MCCALEB, MELVIN                                                      747 WATKINS SE                             HOUSE                                    GRAND RAPIDS      MI         49507
MCCANTS, JEROME                                                      661 CUYAHOGA CT                                                                     COLUMBUS          OH         43210
MCCARTHY, COLIN                                                      891 MALIBU CT                                                                       CAROL STREAM      IL         60188


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                 Page 80 of 141
                                                     Case 19-12416-MFW           Doc 3         Filed 11/14/19                 Page 82 of 142
                                                                                       Creditor Matrix



               CreditorName                 CreditorNoticeName                  Address1                           Address2           Address3           City         State       Zip   Country
MCCARTHY, ERIN                                                   13729 BOND ST                                                                   OVERLAND PARK     KS         66221
MCCARTHY, MEGHAN                                                 39 CLEARVIEW RD                                                                 EAST BRUNSWICK    NJ         08816
MCCLANAHAN, HEATHER                                              178 GREENSHIRE CT                                                               DARDENNE PRAIRI   MO         63368
MCCLERNON, ZACHARY                                               3450 N LAKESHORE DRIVE                  906                                     CHICAGO           IL         60657
MCCLINTON, BOBBY                                                 16 GARDEN TERRACE                                                               JERSEY CITY       NJ         07305
MCCLOSKEY, JOHN                                                  7016 LONG AVE                                                                   SHAWNEE           KS         66216
MCCOLLIGAN, MICHAEL                                              9708 W 92 ST                                                                    OVERLAND PARK     KS         66212
MCCOLLUM, ELIJAH                                                 15 KNICKERBOCKER AVE                                                            PATERSON          NJ         07503
MCCOMB, JASON                                                    538 KING GEORGE AVE                                                             GAHANNA           OH         43230
MCCONICO, JANAY                                                  719 NE BARNES DR.                       B                                       LEES SUMMIT       MO         64086
MCCORVEY JR, IRA                                                 2409 LAWTON LANE                                                                ROWLETT           TX         75089
MCCOTTRELL, VANITY                                               210 FREEDOM DR                                                                  BELLEVILLE        IL         62226
MCCOY, KARLI                                                     942 S BRAMPTON DR                                                               ST. CHARLES       MO         63304
MCCRAE, RYDEAN                                                   586 RIVER ST                            1                                       PATERSON          NJ         07505
MCCREADY, CHRISTIE                                               194 WALDEN WOODS DR                                                             TOMS RIVER        NJ         08755
MCCRORY, PATRICK                                                 2526 SOUTH 29TH STREET                                                          MILWAUKEE         WI         53215
MCCUE, TANJA                                                     484 GREEN MOUNTAIN RD                                                           MAHWAH            NJ         07430
MCCURDY, HANNAH                                                  42W038 RETREAT COURT                                                            SAINT CHARLES     IL         60175
MCDANIEL, FRANK                                                  1 GLEN STREET                           BASEMENT APT.                           CLIFFSIDE PARK    NJ         07010
MCDERMOT, MADALYN                                                209 YOLANE DR                                                                   SUGAR GROVE       IL         60554
MCDERMOTT, DEVIN                                                 157 NORTH DETROIT AVENUE                                                        NORTH MASSAPEQU   NY         11758
MCDERMOTT, ERIN                                                  173 W 8TH ST                                                                    BAYONNE           NJ         07002
MCDONALD, NATHANIEL                                              1016 SE DOVER DRIVE                                                             LEES SUMMIT       MO         64081
MCDONALD, TIARA                                                  816 17TH AVE                            816 17TH AVE                            COUNCIL BLUFFS    IA         51501
MCDONNELL, AMELIA                                                12957 EMERSON AVENUE                                                            LAKEWOOD          OH         44107
MCDOUGAL, ASHLEY                                                 611 N LOCUST ST                                                                 GARDNER           KS         66030
MCDOUGALD, KRYSTAL                                               1012 BROADWAY BLVD                      APT 506                                 KANSAS CITY       MO         64105
MCDS VENTURES, LLC                                               51 Koweba Lane                                                                  INDIANAPOLIS      IN         46201
MCELFRESH, TRISHA                                                10911 W. 91ST ST.                                                               OVERLAND PARK     KS         66214
MCELHANEY, PATRICK                                               4501 HUNTER STREET                                                              HALTOM CITY       TX         76117
MCFEE, JENNIFER                                                  212 SPRING ST                                                                   OAKDALE           PA         15071
MCGALE, EMILY                                                    24 SEAMAN ST                                                                    NEW BRUNSWICK     NJ         08901
MCGARITY, CORTNEY                                                210 ESTATE                                                                      SAN ANTONIO       TX         78220
MCGARR, D.                                                       902 REDWING DR                                                                  GENEVA            IL         60134
MCGEORGE, COLLEEN                                                115 NEW BROOK DRIVE                                                             PISCATAWAY        NJ         08854
MCGHEE, TIMOTHY                                                  4150 WINFIELD RD                                                                UPPER ARLINGTON   OH         43220
MCGILLIVRAY, HOLLY                                               956 POWERS AVE                                                                  GRAND RAPIDS      MI         49504
MCGUINNESS, ASHLEY                                               6 PENN ST                                                                       FARMINGDALE       NY         11735
MCGUIRE, JENNIFER                                                8016 HEMLOCK STREET                                                             OVERLAND PARK     KS         66204
MCI COMMUNICATIONS DBA VERIZON
BUSINESS SERVICES                                                22001 LOUDOUN COUNTY PKWY.                                                      ASHBURN           VA         20147
MCISAAC, JUSTIN                                                  27630 CAROLINE CIRCLE                   BUILDING C                              WESTLAKE          OH         44145
MCKEE, LYDIA                                                     3310 WOODBURN VILLAGE DR.               APT. #11                                ANNANDALE         VA         22003
MCKENNY, DECLAN                                                  60 HILLCREST RD                                                                 GLASTONBURY       CT         06033
MCKINLEY, KEIYNON                                                14401 SOUTH KAW DRIVE                                                           OLATHE            KS         66062
MCKINZIE, NICHOLE                                                21230 W 56TH ST                                                                 SHAWNEE           KS         66218
MCKITRICK PROPERTIES, INC AND BETHEL
ROAD INVESTMENT COMPANY, INC.                                    3865 BRIGHT RD                                                                  DUBLIN            OH         43016
MCKNIGHT, ANTIONE                                                2539 LEXINGTON AVE                                                              COLUMBUS          OH         43211
MCLAUGHLIN, RYAN                                                 40 OAK STREET                                                                   KEANSBURG         NJ         07734
MCLAUGHLIN, RYLEIGH                                              308 SHEFFIELD RD                                                                CHERRY HILL       NJ         08034
MCLAURIN, TREMAEL                                                2726 W CLYBOURN ST                      APT 101                                 MILWAUKEE         WI         53208
MCLEAN, LAVERN                                                   324 BROADWAY                            402                                     PATERSON          NJ         07501
MCLOUGHLIN, M.                                                   8900 EAST 227TH STREET                                                          PECULIAR          MO         64078
MCMAHON, E.                                                      5305 ALDEN                                                                      SHAWNEE           KS         66216
MCMILLAN, ALICIA                                                 634 DEVONSHIRE LN                                                               WHEATON           IL         60189
MCMILLON, LESLIE                                                 509 COOPER STREET                                                               CAMDEN            NJ         08102
MCMULLEN, ALEX                                                   510 NE HOWARD AVE                       APT 12                                  LEES SUMMIT       MO         64063
MCNABB, MICHAEL                                                  1853 SHERWOOD AVE SE                                                            GRAND RAPIDS      MI         49506
MCNEAL, TREVAUGHN                                                11284 LAKE FOREST DRIVE                                                         OMAHA             NE         68164
MCNEALEY, RYAN                                                   7209 W SILVERSPRING APT#1               7023                                    MILWAUKEE         WI         53218
MCNEIL, QAYSHAWN                                                 70 KELSEY AVE                                                                   TRENTON           NJ         08618
MCNULTY, BRANDON                                                 112 HOLMES ST                                                                   BOONTON           NJ         07005


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                             Page 81 of 141
                                                                     Case 19-12416-MFW            Doc 3          Filed 11/14/19                   Page 83 of 142
                                                                                                         Creditor Matrix



                 CreditorName                              CreditorNoticeName                   Address1                               Address2           Address3             City       State       Zip      Country
MCPHERSON, YARLETH                                                              213 BRIAR MILLS DR                                                                   BRICK             NJ         08724
MCRAE, MARKUS                                                                   106 NEWHILLCREST                                                                     EWING             NJ         08638
MCRAE, RYAN                                                                     106 NEW HILLCREST AVE                                                                EWING             NJ         08638
MCSWIGGAN, REID                                                                 403 KATHY LANE                                                                       WYLIE             TX         75098
MCTALL, BRIAN                                                                   6409 STARDUST DR. SOUTH                    6409 STARDUST DR. SOUTH                   WATAUGA           TX         76148
MCTALL, TERRI                                                                   6409 STARDUST DR. SOUTH                                                              WATAUGA           TX         76148
MCWHIRTERYOUNG, SAMANTHA                                                        735 LONGFELLOW CIRCLE                                                                OFALLON           MO         63366
MCWRIGHT, MARVIN                                                                323 MING ST                                                                          WARRENSBURG       MO         64093
MDL LLC                                                                         8850 W 95TH ST                                                                       OVERLAND PARK     KS         66212
MEAD, TERESA                                                                    106 BELMONT DR                                                                       TOMS RIVER        NJ         08757
Meadow Park Associates                                                          One Harmon Plaza (PO Box 1411)                                                       Secaucus          NJ
Meadowlands Regional Chamber                                                    201 Route 17 North                                                                   Rutherford        NJ         07070
Mechanical Contractors & Consultants, Inc.                                      620 N CLINTON ST                                                                     GRAND LEDGE       MI         48837
Mechanical Experts LLC                                                          28523 Network Place                                                                  Chicago           IL         60673-1285
MEDEXPRESS URGENT CARE, PC
PENNSYLVANIA                                                                    PO BOX 7964                                                                          BELFAST           ME         04915
MEDHIN, TSEDENIA                                                                7925 SAN LEANDRO PL                                                                  ALEXANDRIA        VA         22309
MEDIA SERVICES LLC (now Iron Mountain)                                          8600 NE UNDERGROUND DRIVE                  SUITE 128                                 KANSAS CITY       MO         64161
MEDINA, ALFONSO                                                                 16426 ALAMO DERBY                                                                    SCHERTZ           TX         78154
MEDINA, BRANDON                                                                 1707 71ST NORTH BERGEN NEW JER                                                       NORTH BERGEN      NJ         07047
MEDINA, CLAUDIA                                                                 58 WEBB DR                                                                           FORDS             NJ         08863
MEDINA, EVA                                                                     8123 WATERBURY CT                          APT 210                                   WOODRIDGE         IL         60517
MEDINA, HEMBERD                                                                 8134 PRESCOTT DR                                                                     VIENNA            VA         22180
MEDINA, JOSE                                                                    8123 WATERBURY CT                          APT 210                                   WOODRIDGE         IL         60517
MEDINA, MICHELLE                                                                2513 COTTAGE AVE                           APT D                                     NORTH BERGEN      NJ         07047
MEDLIN, NICHOLAS                                                                15 EAST WINTHROPE ROAD                                                               KANSAS CITY       MO         64113
MEDRANDA ALCIVAR, STEPHANY                                                      393 LANZA AVENUE                           1B                                        GARFIELD          NJ         07026
MEDRANO, DAVID                                                                  195 MAZZINI AVE                                                                      COPIAGUE          NY         11726
MEDRANO, EDUARDO                                                                11236 SW 236TH LN                                                                    HOMESTEAD         FL         33032
MEDVIK, MONICA                                                                  4006 YAEGER RD.                                                                      SAINT LOUIS       MO         63129
MEE, SHERI                                                                      549 RUTHERFORD DRIVE                                                                 SPRINGFIELD       PA         19064
MEET GRAND RAPIDS                                                               171 MONROE AVE NW                          SUITE 545                                 GRAND RAPIDS      MI         49503
Mega Development LLC                                                            429 Market Street                                                                    Saddlebrook       NJ         07663
Mega Operations LLC                                                             429 Market St                                                                        Saddle Brook      NJ         07663
MEGYESI, MICHAEL                                                                25603 EATON WAY                                                                      BAY VILLAGE       OH         44140
MEHALICK, MIKAYLA                                                               974 LINWOOD PLACE                                                                    NORTH BRUNSWICK   NJ         08902
MEIER, JENNA                                                                    53 SHUART ROAD                                                                       AIRMONT           NY         10952
MEIER, RYANN                                                                    24344 W 57TH ST                                                                      SHAWNEE           KS         66226
MEIJER                                                                          5125 W SAGINAW HIGHWAY                                                               LANSING           MI         48917
Meijer, Inc.                                                                    PO BOX 2281                                                                          Grand Rapids      MI         49501-2281
MEIKENHOUS, MURRAY                                                              4212 N MULBERRY DR                                                                   KANSAS CITY       MO         64116
MEINHOLDT, C.                                                                   10781 SOUTH CEDAR NILES CIRCLE                                                       OLATHE            KS         66061
MEINHOLDT, NOAH                                                                 10781 S CEDAR NILES CIRCLE                                                           OLATHE            KS         66061
MEJIA, BELKIS                                                                   86 FAIRWAY CT APT I                                                                  LAKEWOOD          NJ         08701
MEJIA, DAVID                                                                    6040 PARK AVE APT 9                                                                  WEST NEW YORK     NJ         07093
MEJIA, JESUS                                                                    34200 N NEEDLEGRASS DR                                                               ROUND LAKE        IL         60073
MEJIA, JOSE RICARDO                                                             242 N CENTRAL AVE                          #2                                        RAMSEY            NJ         07446
MEJIA, MASSIEL                                                                  79 ELTON ST                                                                          WEST HEMPSTEAD    NY         11552
MEJIA, RANULFO                                                                  2600 W 23RD ST                             APT #1                                    CHICAGO           IL         60608
MEJIA, REMBER                                                                   1170 SUMMIT AVENUE                         1                                         JERSEY CITY       NJ         07307
MEJIA, ROBERTO                                                                  9 WEST 26TH STREET                         APT 3                                     BAYONNE           NJ         07002
MEJIAS, FRANCISCO                                                               12 14 ROSEWOOD ST                                                                    FAIR LAWN         NJ         07410
MEJIAS, KRYSTIAN                                                                12-14 ROSEWOOD STREET                                                                FAIR LAWN         NJ         07410
MELENDEZ, ANTONIO                                                               44 GLASGOW TERRACE                                                                   MAHWAH            NJ         07446
MELENDEZ, KRYSTAL                                                               580 60TH STREET                            3                                         WEST NEW YORK     NJ         07093
MELIS, KIRT                                                                     1638 WEST RAILROAD                                                                   CARNEGIE          PA         15106
Melissa Dunham                                 Attn Melissa Dunham              1718 State Avenue                                                                    Coraopolis        PA         15108
MELMS, RACHEL                                                                   13717 GILLETTE                                                                       OVERLAND PARK     KS         66221
MELOY, JAMES                                                                    1416 LINCOLN AVE                                                                     PLATTSMOUTH       NE         68048
MELTON, CHRISTIAN                                                               21 OAK ST                                                                            HICKSVILLE        NY         11801
MENCHO ZACARIAS, DAVID                                                          9 MORTON STREET                                                                      MORRISTOWN        NJ         07960
MENCHU, ARCADIO                                                                 365 BROADWAY                               3                                         BAYONNE           NJ         07002
MENCHU, SANTOS                                                                  137 FRANKLIN STREET                                                                  TRENTON           NJ         08611


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                            Page 82 of 141
                                                       Case 19-12416-MFW                Doc 3        Filed 11/14/19                 Page 84 of 142
                                                                                              Creditor Matrix



                 CreditorName                 CreditorNoticeName                   Address1                              Address2           Address3             City      State       Zip      Country
MENDES, CHRISTOPHER                                                26 POPPY CT                                                                         BRICK            NJ         08723
MENDEZ, ANA                                                        302 HOWARD STREET                                                                   NEW BRUNSWICK    NJ         08901
MENDEZ, ELIAS                                                      222 PAUL ROBESON BLVD                       2                                       NEW BRUNSWICK    NJ         08901
MENDEZ, EVELYN                                                     55 6TH ST.                                                                          EDISON           NJ         08837
MENDEZ, FRANCISCO                                                  217 E 16TH AVE                              3RD FLOOR                               PATERSON         NJ         07524
MENDEZ, MARIO                                                      2509 MCDEARMON ST                                                                   SACHSE           TX         75048
MENDEZ, MARTIN                                                     806 RIVAS ST                                                                        SAN ANTONIO      TX         78207
MENDEZ, MAYRA                                                      4816 N SPRINGFIELD                          1ST FLOOR                               CHICAGO          IL         60625
MENDEZ, PEDRO                                                      637 CANTRELL                                                                        PHILADELPHIA     PA         19148
MENDEZ, VICENTE                                                    37 BRIAR ST APT 17                                                                  GLEN ELLYN       IL         60137
MENDOZA, ANGEL                                                     508 W DIVISION ST                           4 FLOOR                                 VILLA PARK       IL         60181
MENDOZA, CALI                                                      5720 CRICKET RIDGE                                                                  INDIANAPOLIS     IN         46250
MENDOZA, JAQUELINE                                                 2386 BLUE SPRUCE LN                                                                 AURORA           IL         60502
MENDOZA, JOSE                                                      1S282 INGERSOLL LN.                                                                 VILLA PARK       IL         60181
MENDOZA, JOSE                                                      709 WORCESTER LN                                                                    GARLAND          TX         75040
MENDOZA, MICHAEL                                                   5730 GRANITE DR                                                                     ANDERSON         IN         46013
MENDOZA, OLYMPIA                                                   4120 GLADNEY LANE                                                                   KELLER           TX         76244
MENDOZA-JACINTO, KEILA                                             7054 PGA DR APT B                                                                   INDIANAPOLIS     IN         46250
MENEFEE, ANDREW                                                    29009 SE 245TH ST.                                                                  HARRISONVILLE    MO         64701
MENESES, GIAMPIER                                                  144 CLINTON AVE                                                                     CLIFTON          NJ         07011
MENFL INC                                                          61 ALBANY AVENUE #2                                                                 NEW BRITAIN      CT         06053
MENKE, SAMANTHA                                                    303 AUSTIN DRIVE                                                                    SHOREWOOD        IL         60404
MENSE, ANTHONY                                                     804 N. WOODRIDGE LN.                                                                LIBERTY          MO         64068
Menu Maker Foods Inc                                               P O Box 107507                                                                      Jefferson City   MO         65110
MERCADO GONZALEZ, JOSE                                             62 DARLIGTON AVE                                                                    RAMSEY           NJ         07446
MERCADO, CARLOS                                                    418 4TH STREET                              APARTMENT 1                             CARLSTADT        NJ         07072
MERCADO, JONATHAN                                                  1910 VAIL DRIVE                                                                     GARLAND          TX         75044
MERCADO, LAUREN                                                    5504 STONEY GLEN DR                                                                 MESQUITE         TX         75150
MERCADO, SANTIAGO                                                  40 CIANCI ST                                3                                       PATERSON         NJ         07501
MERCEDES, ALEX                                                     51 JACKSON AVE                                                                      CARTERET         NJ         07008
MERCEDES, MIGUEL                                                   221 N 41ST STREET                                                                   PENNSAUKEN       NJ         08110
MERCEDES, MISTY                                                    2815 PIERCE AVE                                                                     CAMDEN           NJ         08105
MERCER, HAYLEY                                                     537 GRANDSHIRE DRIVE                                                                CRANBERRY TWP    PA         16066
MERCHANT, EMMA                                                     2066 FARLEIGH RD                                                                    COLUMBUS         OH         43221
Merchantville-Pennsauken Water Comm                                6751 Westfield Ave                                                                  Pennsauken       NJ         08810
MERCURIO, ANTHONY                                                  1209 BALSAM DR                                                                      IMPERIAL         PA         15126-1167
MERILATT, H.                                                       12490 QUIVERIA RD                           2213                                    OLATHE           KS         66213
MERINO, DOMINGO                                                    209 HOWARD ST                               APT 2                                   NEW BRUNSWICK    NJ         08901
MERINO-RAFAEL, MATEO                                               209 HOWARD ST                               #2                                      NEW BRUNSWICK    NJ         08901
MERLE, ISABEL                                                      21 FEN COURT                                                                        RAMSEY           NJ         07446
MERLOS, MIGUEL                                                     15113 35TH ST                                                                       INDEPENDENCE     MO         64055
MERRITT, DEVEN                                                     7509 ARLINGTON AVE                                                                  RAYTOWN          MO         64138
MERRIWEATHER, PAIGE                                                4722 HANNOVER AVE                                                                   AFFTON           MO         63123
MESHARER, HOWARD                                                   3067 SUNSET DR                                                                      COLUMBUS         OH         43202
Metal Monkey Brewing LLC                                           515 Anderson Drive #900                                                             Romeoville       IL         60446

METRO LEATHER FURNITURE RESTORATION                                202 LANE CT                                 STE E                                   STERLING         VA         20166
Metro Linen Service                                                PO Box 978                                                                          McKinney         TX         75070-0978
METRO SERVICES GROUP LLC                                           1144 N. UTAH ST                                                                     ARLINGTON        VA         22201
METRO ST LOUIS SEWER DIST                                          PO BOX 437                                                                          ST LOUIS         MO         63166
Metro St. Louis Sewer District                                     P.O. Box 437                                                                        St Louis         MO         63166
Metro St. Louis Sewer District                                     2350 Market Street                                                                  St. Louis        MO         63103-2555
Metrographics Print & Computer Ser Inc                             311 Route 46 West                                                                   Fairfield        NJ         07004
METROGRAPHICS PRINTING AND COMPUTER
SERVICES                                                           311 ROUTE 46 WEST                                                                   FAIRFIELD        NJ         07004
METROPOLITAN DUCT & FLUE CLEANING
SERVICES INC                                                       PO BOX 854                                                                          GAITHERSBURG     MD         20884
METROPOLITAN POULTRY CO INC                                        1920 STANFORD COURT                                                                 LANDOVER         MD         20785
Metropolitan Utilities District                                    P.O. Box 3600                                                                       Omaha            NE         68103-0600
Metropolitan Utilities District                                    1723 Harney Street                                                                  Omaha            NE         68102
Metuchen Area Chamber of Commerce                                  323 Main Street                             Ste B                                   Metuchen         NJ         08840
METZGER, RICH                                                      2023 CROMWELL DR.                                                                   WHEATON          IL         60189
METZIG, CARL                                                       901 LINDMARK DR                                                                     WENTZVILLE       MO         63385


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                 Page 83 of 141
                                                                      Case 19-12416-MFW              Doc 3          Filed 11/14/19                  Page 85 of 142
                                                                                                            Creditor Matrix



                   CreditorName                            CreditorNoticeName                  Address1                                 Address2                Address3           City          State       Zip      Country
METZLER, ZACHARY                                                                 12621 STRAWFLOWER LN                                                                      NOBLESVILLE         IN        46060
Meyer, Cherie                                                                    627 W 69TH TER                                                                            KANSAS CITY         MO        64113-2058
MEYER, CHERIE                                                                    627 W 69TH TER                                                                            KANSAS CITY         MO        64113
MEYER, DAVID                                                                     9901 BORDEAUX AVE                                                                         FRISCO              TX        75035
MEYER, DEREK                                                                     308 DELLA DR                                                                              ST PETERS           MO        63376
MEYER, ROBERT                                                                    16912 ALBION RD                                                                           STRONGSVILLE        OH        44136
MEZA, JOSE                                                                       321 SUMMER STREET                                                                         CLIFTON             NJ        07011
MEZZATESTA, PAIGE                                                                26 BRYERS LANE                                                                            UPPER SADDLE RI     NJ        07458
MI DEPARTMENT OF LABOR AND ECONOMIC                                                                                           3024 W GRAND BLVD STE 12-
OPPORTUNITY                                 UIA                                  BANKRUPTCY UNIT                              100                                          DETROIT             MI        48202
MIAMI DADE COUNTY                           STEPHEN P CLARK CENTER               111 NW 1ST STREET                            SUITE 2620                                   MIAMI               FL        33128
MIAMI DADE FIRE RESCUE DEPT                                                      9300 NW 41ST STREET                                                                       MIAMI               FL        33178-2424
Miami Dade Water & Sewer                                                         P.O. Box 026055                                                                           Miami               FL        33102-6055
Miami Dade Water & Sewer                                                         3071 SW 38th Ave                                                                          Miami               FL        33146
MIAMI-DADE COUNTY FLORIDA                   CONVENTION AND TOURIST TAX SECTION   PO BOX 10099                                                                              MIAMI               FL        33101-0099
MIAMI-DADE COUNTY TAX COLLECTOR                                                  P.O. BO X 13701                                                                           MIAMI               FL        33101-3701
MIAN, IBRAHIM                                                                    236 FYCKE LANE                                                                            TEANECK             NJ        07666
Michael E. Schirch                                                               7810 Riverview Rd.                                                                        Brecksville         OH        44141
Michael G. York                                                                  817 S. Sherman                                                                            Richardson          TX        75081
Michael Good                                                                     326 Naomi Way                                                                             Neshanic Station    NJ        08853
MICHAEL HARR                                                                     7508 TRIPLE LAKES ROAD                                                                    EAST CARONDELET     IL        62240
Michael J. Patterson                                                             1120 Greenridge                                                                           Algonquin           IL        60102
Michael J. Wagner                                                                40W076 Chadworth Dr.                                                                      Geneva              IL        60134
Michael Mervosh                                                                  440 Greenhurst Dr                                                                         Pittsburgh          PA        15243
Michael N. Schwartz                                                              904 Rutger St                                                                             St. Louis           MO        63104
Michael s Mechanical & Sons Inc                                                  PO Box 2121                                                                               Wake Forest         NC        27588
Michael Sanders                                                                  2520 Brookway Lane 214                                                                    Arlington           TX        76006
MICHAEL SAUER SCPO                          MICHAEL SAUER, COURT OFFICER         PO BOX 507                                                                                HACKENSACK          NJ        07602
MICHAEL SLAVIN                                                                   1104 LAKECREST CIRCLE                                                                     RAYMORE             MO        64083
MICHAELSS FINER MEATS                                                            29037 Network Place                                                                       Chicago             IL        60673-1290
MICHALAK, EMILY                                                                  21 WALNUT DRIVE                                                                           PINE BROOK          NJ        07058
Michelle Easton
MICHIGAN DEPARTMENT OF LICENSING AND
REGULARTORY AFFAIRS                                                              OTTAWA BUILDING                              611 W OTTAWA                PO BOX 30004     LANSING             MI        48909
Michigan Department of Treasury             Collection Division                  PO Box 30199                                                                              Lansing             MI        48909-7699
Michigan Dept of Treasury                   Attn Bankruptcy Dept                 PO Box 30741                                                                              Lansing             MI        48909
Michigan Dept of Treasury                   Attn Litigation Liaison              Austin Building 2nd Floor                    430 West Allegan St                          Lansing             MI        48922
MICHIGAN FOOD SERVICE INC                                                        15365 FRANCIS ROAD                                                                        LANSING             MI        48906
MICHIGAN PLUMBING SEWER INC                                                      PO BOX 80345                                                                              LANSING             MI        48917
Michigan Sharpening                                                              PO BOX 95                                                                                 Owosso              MI        48867
MICHIGAN STATE DISBURSEMENT UNIT                                                 PO BOX 30350                                                                              LANSING             MI        48909-7850
Mickey s Kids Charitable Foundation                                              50 Central Ave                               Attn Thomas Meli                             Hasbrouck Heights   NJ        07604
Micros Retail Systems Inc                                                        1200 Harbor Blvd                             10th floor                                   Weehawken           NJ        07086
Mid Iowa Refrigeration Inc                                                       PO Box 3285                                                                               Des Moines          IA        50316
Mid Suffolk Service Inc                                                          294 Lake Ave S                                                                            Nesconset           NY        11767
MID WEST CAD INC.                                                                620 SE291 HWY                                SUITE 106                                    LEES SUMMIT         MO        64063
MIDDENDORF MEAT CO INC                                                           PO BOX 790192                                3737 N BROADWAY                              ST LOUIS            MO        63179-0192
Middlesex Water Co                                                               P.O. Box 826538                                                                           Philadelphia        PA        19182
Middlesex Water Co                                                               485 C Route 1 South, Suite 400                                                            Iselin              NJ        08830
MIDDLETON, LINDSEY                                                               12026 MILL BERGER                                                                         SAN ANTONIO         TX        78254
MIDWEST CABINET CO INC                                                           1674 INDUSTRIAL AVE                                                                       OTTAWA              KS        66067
MIDWEST DISTRIBUTORS CO INC                                                      6501 KANSAS AVENUE                                                                        KANSAS CITY         KS        66111
MIDWEST EMPLOYERS SERVICES, LLC                                                  PO BOX 201501                                                                             DALLAS              TX        75320-1500
MIDWEST FOOD EQUIPMENT SERVICE                                                   3055 DIXIE AVE SW                                                                         GRANDVILLE          MI        49418
Midwest Motor Supply Co. Inc.                                                    4800 Roberts Road                                                                         Columbus            OH        43228
MIDWEST OFFICE TECHNOLOGY INC                                                    PO BOX 21228 Dept #91                                                                     Tulsa               OK        74121-1228
Midwest Trophy & Engraving, INC.                                                 7287 W. 97th Street                                                                       Overland Park       KS        66212
M-III Advisory Partners LP                                                       130 West 42nd Street                         17th Floor                                   New York            NY        10036
M-III PARTNERS, LP                                                               130 WEST 42ND STREET                         17TH FLOOR                                   NEW YORK            NY        10036
MIJARES, MICHELLE                                                                927 S CLAREMONT AVE                                                                       CHICAGO             IL        60612
MIKE ARCHER                                                                      5632 MISSION ROAD                                                                         FAIRWAY             KS        66205
MIKHAIL, DANIEL                                                                  169 WEST 5TH STREET APT 2                    2                                            BAYONNE             NJ        07002
MIKOS, TRISHA                                                                    1010 LAMBERTON STREET                                                                     TRENTON             NJ        08611


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                                                  Page 84 of 141
                                                                   Case 19-12416-MFW         Doc 3          Filed 11/14/19                 Page 86 of 142
                                                                                                   Creditor Matrix



                   CreditorName                          CreditorNoticeName                 Address1                            Address2           Address3           City       State       Zip      Country
MIKUS, KRISTINA                                                               906 HOLLY PL.                                                                   ST.CHARLES        MO       63301
MILAM, S.                                                                     17450 PARKSIDE DRIVE                                                            NORTH ROYALTON    OH       44133
MILANO, JENNIFER                                                              3706 LYNDELL STREET                                                             PITTSBURGH        PA       15234
MILAZZO JR., JOSEPH                                                           153 FOREST PKWY                        APT. A                                   VALLEY PARK       MO       63088
MILES, AMIRA                                                                  21230 WILLOW LANE                                                               STRONGSVILLE      OH       44149
MILEY, JASMINE                                                                302 CHERRYWOOD DR.                                                              CLEMENTON         NJ       08021
MILFORD, ARTHUR                                                               16709 RUSTIC MEADOWS DR                                                         DALLAS            TX       75248
MILLENNIUM TELCOM, LLC DBA ONESOURCE
COMMUNICATIONS                                                                4800 KELLER HICKS RD                                                            FORT WORTH        TX       76244
MILLER & STEENO PC                                                            11970 BORMAN DR                        STE 250                                  ST LOUIS          MO       63146
MILLER, BEVERLY                                                               7802 WAINSTEAD DR                                                               PARMA             OH       44129
MILLER, DAVID                                                                 854 MOON RD                                                                     COLUMBUS          OH       43224
MILLER, ELLIE                                                                 1200 WASHINGTON STREET #140                                                     KANSAS CITY       MO       64105
MILLER, GRACE                                                                 287 LINDEN CT                                                                   PENDLETON         IN       46064
MILLER, HAILEY                                                                1060 GRAYHAWK DR                                                                ALGONQUIN         IL       60102
MILLER, JENNA                                                                 6003 MONROVIA ST.                                                               SHAWNEE           KS       66216
MILLER, JOHN                                                                  15 HILLSIDE ROAD                                                                SPARTA            NJ       07871
MILLER, JORDAN                                                                10200 E. 220TH                                                                  PECULIAR          MO       64078
MILLER, KEITH                                                                 70 DONALD PLACE                                                                 WALDWICK          NJ       07463
MILLER, KYLE                                                                  287 LINDEN CT                                                                   PENDLETON         IN       46064
MILLER, LYDIA                                                                 3727 SUNSET DRIVE                                                               UPPER ARLINGTON   OH       43221
MILLER, MADISON                                                               2332 LAKE FALLS DR                                                              FORT WORTH        TX       76118
MILLER, MARK                                                                  5626 SOUTHERN KNL                                                               SAN ANTONIO       TX       78261-2495
MILLER, MICHELLE                                                              300 WESTERN AVE. APT D 320                                                      LANSING           MI       48917
MILLER, PRESTON                                                               1783 KINGS GATE LN                                                              CRYSTAL LAKE      IL       60014
MILLER, SHIANN                                                                5518 MABLE AVE                         APT A4                                   SAINT LOUIS       MO       63140
MILLER, THOMAS                                                                7728 MAIN ST                                                                    KANSAS CITY       MO       64114
MILLER, TRAVIS                                                                6310 E RED BRIDGE RD                                                            KANSAS CITY       MO       64134
MILLER, TYLER                                                                 208 FABIAN COURT                                                                OFALLON           MO       63368
MILLERS TEXTILE SERVICES INC                                                  P.O. BOX 239                                                                    WAPAKONETA        OH       45895
MILLET, CHRISTIAN                                                             1223 9TH STREET                        1                                        NORTH BERGEN      NJ       07047
MILLET, RONALD                                                                86 GALVESTON ST SW                     APT# 302                                 WASHINGTON DC     WA       20032
Milliagans Maple Products LLC                                                 4685 Larwell Drive                                                              Columbus          OH       43220
MILLIKEN & COMPANY                                                            PO Box 843234                                                                   Dallas            TX       75284
MILLS, BRENNAN                                                                7331 CHARLES ST.                                                                SHAWNEE           KS       66216
MILLS, GEOFFREY                                                               2709 PLEASANTDALE ROAD                 203                                      VIENNA            VA       22180
MILLS, SOPHIA                                                                 412 MALLARD DRIVE                                                               CRANBERRY TWP     PA       16066
MILLS, TAYLOR                                                                 750 SUNSET CIRCLE                                                               CRANBERRY TOWNS   PA       16066
Millstone Spirits Group LLC                                                   1431 N Cadwaller St                                                             Philadelphia      PA       19122
MILNER, MORGAN                                                                318 LADINO LANE                                                                 PENDLETON         IN       46064
MILOSCIA, LAUREN                                                              43 RIVERVIEW AVENUE                                                             CLIFFSIDE PARK    NJ       07010
MILOSCIA, RACHEL                                                              43 RIVERVIEW AVENUE                                                             CLIFFSIDE PARK    NJ       07010
MILTON, STEPHEN                                                               6302 W 77TH TERR                                                                PRAIRIE VILLAGE   KS       66204
MILTON, TONZONRIO                                                             1206 GLOUCHESTER DR.                                                            GARLAND           TX       75040
MILWAUKEE JOURNAL SENTINAL INC                                                PO BOX 2913                                                                     MILWAUKEE         WI       53201
MIMEO.COM INC                                                                 PO BOX 654018                                                                   DALLAS            TX       75265-4018
MINAS, MAGGIE                                                                 580 CONCORD LANE                                                                WASHINGTON TOWN   NJ       07676
MINAYA, YANNYESTER                                                            97 EVERGREEN ST                                                                 BAYONNE           NJ       07002
MING, NIZA                                                                    541 ANDREWS                                                                     KIRKWOOD          MO       63122
MINOTT, CURTIS                                                                10370 SW 167TH                                                                  MIAMI             FL       33157
MINTON, CHRISTINA                                                             12105 48TH ST                                                                   SHAWNEE           KS       66216
MINUCCI, ANTHONY                                                              460 CEDAR LN                                                                    EAST MEADOW       NY       11554
Mipal Realty Company                        Attn Michael Schmidt              222 Grand Avenue                                                                Englewood         NJ       07631
MIRANDA SANCHEZ, GABRIEL                                                      24 JAHN ST                                                                      KEANSBURG         NJ       07734
MIRANDA, DANIEL                                                               1844 AARON AVENUE                                                               EAST MEADOW       NY       11554
MIRELES, MARK                                                                 4523 EVERETT LOOP                                                               CONVERSE          TX       78109
MIRON, IRINA                                                                  1715 US HIGHWAY 46                     414                                      PARSIPPANY        NJ       07054
MISA, SAMANTHA                                                                23 VAN KRUINIGEN CT                                                             WALLINGTON        NJ       07057
Missouri American Water Co Inc                                                P.O. Box 790247                                                                 St Louis          MO       63179-0247
Missouri American Water Co Inc                                                Missouri American Water                727 Craig Road                           St Louis          MO       63179-0247
                                                                              HARRY S TRUMAN STATE OFFICE
MISSOURI DEPARTMENT OF REVENUE                                                BUILDING                               301 WEST HIGH STREET                     JEFFERSON CITY    MO       65101
Missouri Department of Revenue                                                PO Box 475                                                                      Jefferson City    MO       65105


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                                         Page 85 of 141
                                                                     Case 19-12416-MFW               Doc 3           Filed 11/14/19                      Page 87 of 142
                                                                                                            Creditor Matrix



                   CreditorName                            CreditorNoticeName                     Address1                                 Address2              Address3             City      State       Zip      Country
MISSOURI GAS ENERGY                                                             DRAWER 2                                                                                    ST LOUIS         MO         63171
MISSOURI RESTAURANT ASSOC                                                       4049 Pennsylvania                              SUITE 204                                    KANSAS CITY      MO         64111
MISSOURI TABLE AND CHAIR INC                                                    2077 NE RICE ROAD                              PO BOX 6827                                  LEES SUMMIT      MO         64064
MITCHELL INC.                                                                   18132 BENT RIDGE DR.                                                                        WILDWOOD         MO         63038
MITCHELL, AMEISHA                                                               4330 S. LANGLEY AVE                            BSMT                                         CHICAGO          IL         60653
MITCHELL, JUSTIN                                                                6020 KANSAS AVENUE                             LOT 41                                       KANSAS CITY      KS         66111
MITCHELL, MALCOLM                                                               51 HAMLIN STREET                                                                            MANCHESTER       CT         06040
MITCHELL, TYUS                                                                  201 LILAC LANE                                                                              NORTH AURORA     IL         60510
MITCHEM, RICHARD                                                                5155 BRAMBURY CIRCLE APT. B                                                                 COLUMBUS         OH         43228
Mittera Group, Inc                                                              1312 Locust St                                 Suite 202                                    Des Moines       IA         50309
MIZULSKI, BRANDON                                                               921 PRYNNWOOD LANE APT 105                     105                                          OFALLON          MO         63366
MJ Bevolution INC                                                               618 Spirit Drive Suite 125                                                                  Chesterfield     MO         63005
MJT Group LLC                                                                   31 Home Port Way                                                                            Westport         NY         12993
MKED Enterpirses, Inc                                                           PO Box 348                                                                                  East Troy        WI         53120
MLEYNEK, ROXANN                                                                 6021 BROOKSIDE BLVD                                                                         KANSAS CITY      MO         64113
MLP Hanley Station, LLC                       Attn General Counsel              c/o MLP Investments, LLC                       607 S. Lindbergh, Blvd.                      Frontenac        MO         63131
                                                                                Rosenblum, Goldenhersh, Silverstein & Zafft,
MLP Hanley Station, LLC                       Roger Herman, Esq.                P.C.                                           7733 Forsyth Blvd. - 4th Floor               St. Louis        MO         63105
MMC CONTRACTORS NATIONAL, INC.                                                  13800 WYANDOTTE ST                                                                          KANSAS CITY      MO         64145
                                                                                                                               Attn Roanne Bradley Treasurer
MMCSC Foundation - Renaissance Auxiliary                                        20 Isabella Dr                                 MMCSC                                        Manchester       NJ         08759
MO DEPARTMENT OF LABOR                                                          PO BOX 59                                                                                   JEFFERSON CITY   MO         65104-0059
MO STATE TREASURER                                                              PO BOX 1272                                                                                 JEFFERSON CITY   MO         65102-1272
Mobo Systems INC                                                                26 Broadway FL 24                                                                           New York         NY         10004
MOBO SYSTEMS INC. DBA OLO                                                       285 FULTON STREET                              FLOOR 82                                     NEW YORK         NY         10007
MOELLER, ROBERT                                                                 1533 PLUMWAY LN                                                                             LEWIS CENTER     OH         43035
MOFFETT, SHAKERA                                                                5550 WEST MALL DR. APT.2120                                                                 LANSING          MI         48917
MOFFITT, LYNETTE                                                                6606 EAST 10TH STREET                                                                       KANSAS CITY      MO         64126
MOHAMED, SAID                                                                   1742 S. 40TH ST. APT. 504                                                                   KANSAS CITY      KS         66106
MOHAN, VINAYASHREE                                                              3 W 19TH STREET                                                                             WEEHAWKEN        NJ         07086
MOHLER, CLAUDIA                                                                 124 WEATHERBY LANDING DRIVE                                                                 OFALLON          MO         63366
MOIST, GENNY                                                                    1336 W ST JOSEPH ST                                                                         LANSING          MI         48915
MOIST, MELISA                                                                   1012 CLEAR STREET                                                                           LANSING          MI         48910
MOJICA, ENICELY                                                                 33 COMMERCIAL AVENUE                           6F                                           NEW BRUNSWICK    NJ         08901
MOJICA, VICTOR                                                                  9524 DRURY AVE APT 104                                                                      KANSAS CITY      MO         64137
MOLINA, JENNIFER                                                                101 PROSPECT AVE                               5N                                           HACKENSACK       NJ         07601
MOLINARI, KRISTI                                                                137 BRUNSWICK ROAD                                                                          CEDAR GROVE      NJ         07009
MOLLINEDO, VICTOR                                                               3016 S 9TH TERR                                                                             KANSAS CITY      KS         66103
MOLLOY, BRIAN                                                                   112 BROWN AVE                                                                               ISELIN           NJ         08830
MOMENTFEED INC                                                                  1540 2ND STREET 3RD FLOOR                                                                   SANTA MONICA     CA         90401
MOMENTFEED, INC                                                                 1540 2ND STREET                                SUITE 302                                    SANTA MONICA     CA         90401
MONARCH BEVERAGE CO, INC                                                        9347 PENDLETON PIKE                                                                         INDIANAPOLIS     IN         46236-2768
MONBLEAU, JESSE                                                                 22 LIVI CT                                                                                  ELMWOOD PARK     NJ         07407
MONCION, ABRAHAM                                                                92 MALCOLM AVENUE                                                                           GARFIELD         NJ         07026
MONCOL, B.                                                                      5018 BOSTON ROAD                                                                            BRUNSWICK        OH         44212
MONCOL, NORA                                                                    5018 BOSTON RD                                                                              BRUNSWICK        OH         44212
MONETTE, B.                                                                     669 COTTON PATCH                                                                            SCHERTZ          TX         78154
MONG, R.                                                                        5737 SNOW DR                                                                                HILLIARD         OH         43026
MONIN INC                                                                       PO BOX 538475                                                                               Atlanta          GA         30353-8475
MONOSMITH, ANNA                                                                 611 COMMUNITY ST                                                                            LANSING          MI         48906
MONROE, AIMEE                                                                   156 COLLEGE ST.                                                                             BUTLER           OH         44822
MONROY, OCTAVIO                                                                 2073 POMMARDE DR                               APT C                                        ST.LOUIS         MO         63146
MONSERRATE FONSECA, JOSHUA                                                      802 AUTUMN WOODS                                                                            BELTON           MO         64083
MONSIEUR TOUTON SELECTIONS                                                      PO Box 10385                                                                                Albany           NY         12201
MONSIVAIS, MARIA                                                                6000 RANDOLPH BLVD 1901                                                                     SAN ANTONIO      TX         78233
MONTALVAN, SHAIENA                                                              189 EAST VILLAGE RD.                                                                        TUXEDO           NY         10987
MONTALVO PENA, JAIME                                                            11 MEEKER ST                                                                                WEST ORANGE      NJ         07052
Montana CSED SDU                                                                P. O. Box 8001                                                                              Helena           MT         59604-8001
MONTANA, MARISSA                                                                4563 ROYALTON RD                                                                            NORTH ROYALTON   OH         44133
MONTEJO, JENNIFER                                                               11612 SW 144TH CT.                                                                          MIAMI            FL         33186
MONTEJO, LUIS                                                                   11612 SW 144TH COURT                                                                        MIAMI            FL         33186
MONTES, TAYLOR                                                                  8054 TALLIHO DR                                                                             INDIANAPOLIS     IN         46256
MONTESINO, JADIEL                                                               167 JACKSON STREET                                                                          PATERSON         NJ         07503


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                                Page 86 of 141
                                                      Case 19-12416-MFW          Doc 3         Filed 11/14/19                  Page 88 of 142
                                                                                       Creditor Matrix



                CreditorName                 CreditorNoticeName                    Address1                         Address2           Address3              City      State       Zip      Country
MONTESINOS, BRICIA                                                280 CARR AVE                           APT 1                                    KEANSBURG         NJ         07734
Monteverdes Inc                                                   2 Rutgers Rd, Building B                                                        Pittsburgh        PA         15205
MONTGOMERY, JOSEPH                                                5505 MEADOWGREEN CT                                                             ST CHARLES        MO         63304
MONTGOMERY, MARISA                                                1835 ARDMORE                                                                    FLORISSANT        MO         63023
MONTGOMERY, RONALD                                                7109 SHOCKLEY RD 19082                                                          UPPER DARBY       PA         19082
MONTIEL, OSCAR                                                    99 AVENUE E                            APT 1A                                   BAYONNE           NJ         07002
MOON, JANNA                                                       8106 HEDGES AVE                                                                 RAYTOWN           MO         64138
MOON, SARAH                                                       27 WEYBURNE RD                                                                  HAMILTON          NJ         08690
MOONEY, DEANNA                                                    708 W LENAWEE ST                                                                LANSING           MI         48915
MOONEY, THOMAS                                                    2 ANN ST                               N214                                     CLIFTON           NJ         07013
MOORE, ASHER                                                      606 HIGHBURY LANE                                                               GENEVA            IL         60134
MOORE, ASHLEY                                                     2027 GODWIN AVE SE                     2027 GODWIN AVE SE                       GRAND RAPIDS      MI         49507
MOORE, CHELSEY                                                    8117 ADCOCK CT.                                                                 FORT WORTH        TX         76137
MOORE, FERRELL                                                    5720 NATURAL BRIDGE RD                                                          ST LOIUS          MO         63120
MOORE, J.                                                         8117 ADCOCK CT                                                                  FORT WORTH        TX         76137
MOORE, JANELLE                                                    74 GLADYS AVENUE                                                                MANVILLE          NJ         08835
MOORE, JORDYN                                                     74 GLADYS AVENUE                                                                MANVILLE          NJ         08835
MOORE, MARGARET                                                   3316 W 91ST STREET                                                              LEAWOOD           KS         66206
MOORE, MARY                                                       36 10TH ST                                                                      HAZLET TOWNSHIP   NJ         07734
MOORE, ROQUISE                                                    3030 BELTLINE RD #1716                                                          GARLAND           TX         75044
MOORE, VANESSA                                                    3557 JACKSON ST                        APT 1                                    OMAHA             NE         68105
MORALES, ALTARIQ                                                  71 TYLER ST                                                                     PATERSON          NJ         07501
MORALES, CARLA                                                    4005 COMANCHE SUNRISE                                                           SAN ANTONIO       TX         78244
MORALES, EMILY                                                    214 WEST HIGH STREET                                                            BOUND BROOK       NJ         08805
MORALES, FAITH                                                    60 VINEYARD AVENUE                                                              MIDDLETOWN        NJ         07748
Morales, Jon                                                      15318 Trails End Drive                                                          Dallas            TX         75248
MORALES, MATTHEW                                                  389 THOMAS ST                                                                   PERTH AMBOY       NJ         08861
MORALES, NELSON                                                   150 PERRY ST                           B                                        TRENTON           NJ         08618
MORALES, SULLIE                                                   420 BEVERLY ROAD                                                                TEANECK           NJ         07666
MORAN, CARLOS                                                     17 PINE STREET                                                                  EAST HARTFORD     CT         06108
MOREHOUSE, ANDREW                                                 125 MACK AVE NE                                                                 GRAND RAPIDS      MI         49503
MORELL, CHRISTINA                                                 329 ELLA AVE                                                                    AVENEL            NJ         07001
MORENO, ELADIO                                                    1300 PALISADES AVE                     B4                                       UNION CITY        NJ         07087
MORENO, MAIK                                                      15730 EL ESTADO DR.                    152-3                                    DALLAS            TX         75248
MORENO, MITCHELL                                                  8106 WILDEWOOD DR.                                                              RALSTON           NE         68127
MORENO, NATHALIE                                                  241 FULTON STREET                      APT. 2                                   ELIZABETHPORT     NJ         07206
MORENO, OLIVIA                                                    136 PERSINKO STREET                                                             MANVILLE          NJ         08835
MORETTI, MIA                                                      47906 BAKERSTOWN CULMERVILLE R                                                  GIBSONIA          PA         15044
                                                                                                         608 NORTH CROTON AVE
MORETTI, MORGAN                                                   608 NORTH CROTON AVE NEW CASTL         NEW CASTL                                NEW CASTLE        PA         16101
MOREYS SEAFOOD INTERNATIONAL                                      6544 Solution Center                                                            Chicago           Il         60677-6005
MORGAN HUNTER                                                     7600 W 110TH STREET                                                             OVERLAND PARK     KS         66210
Morgan Hunter Corporation                                         7600 W. 110th Street                                                            Overland Park     KS         66210
MORGAN, EMILY                                                     412 11TH ST.                           1                                        CONWAY            PA         15027
MORGAN, SHAUN                                                     28 COOLIDGE AVE                                                                 N.AMITYVILLE      NY         11701
MORIN, OLIVIA                                                     22 GALWAY DRIVE                                                                 HAZLET            NJ         07730
MOROCHO, JUNIOR                                                   4111 PARK AVE 41ST APT 2                                                        UNION CITY        NJ         07087
MORRALL, CALEB                                                    157 SHAMROCK CIRCLE                    APT.2                                    PENDLETON         IN         46064
MORRALL, L.                                                       157 SHAMROCK CIRCLE                    2                                        PENDLETON         IN         46064
Morris Visitor Publications                                       PO BOX 936                                                                      AUGUSTA           GA         30903-0936
MORRIS, ALEXIS                                                    6650 PRUE RD.                          214                                      SAN ANTONIO       TX         78240
MORRIS, ASHLEY                                                    10 IRWIN PL                                                                     LAWRENCE TOWNSH   NJ         08648
MORRIS, KAREN                                                     7636 FRANKFORT SQ. RD.                                                          FRANKFORT         IL         60423
MORRIS, KASSANDRA                                                 4821 DUVERNAY DRIVE                                                             LANSING           MI         48910
MORRIS, LANI                                                      10514 W. 91ST ST.                                                               OVERLAND PARK     KS         66214
MORRIS, MAX                                                       12349 WOLFRUN ROAD                                                              NOBLESVILLE       IN         46060
MORRIS, SHAWN                                                     821 EXCELSIOR AVENUE                                                            CROYDON           PA         19021
MORRISON, CLAIRE                                                  24 DELAVAN STREET                      2R                                       NEW BRUNSWICK     NJ         08901
MORRISON, DATRA                                                   15400 LOOKOUT ROAD                     APT 1636                                 LIVE OAK          TX         78233
MORROW, CRAIG                                                     8231 OFALLON LAKE DR                                                            OFALLON           MO         63366
MORROW, HASANI                                                    509 VASEY OAK DRIVE                                                             KELLER            TX         76248
MORTEL, SHAYLA                                                    1115 CROSSWIND DRIVE                                                            MURPHY            TX         75094
MORTERA, EDGAR                                                    2218 E. ARROWHEAD DR                                                            OLATHE            KS         66062


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                            Page 87 of 141
                                                     Case 19-12416-MFW            Doc 3        Filed 11/14/19                  Page 89 of 142
                                                                                       Creditor Matrix



               CreditorName                 CreditorNoticeName                   Address1                         Address2             Address3              City       State       Zip      Country
MORTON, MEGAN                                                    1521 PAPILLION DRIVE                                                             PAPILLION          NE         68133
MORTUZA, SALMA                                                   2216 GRAND AVENUE                                                                NORTH BERGEN       NJ         07047
MOSES, NATHANAEL                                                 311 GREYCLIFF DR                                                                 LIVE OAK           TX         78233
MOSES, TIMOTHY                                                   124 RUE DU BOIS                                                                  CHERRY HILL        NJ         08003
MOSLEY, CHANEL                                                   195 WATERFORD DR                                                                 ST LOUIS           MO         63033
MOSS, JAMIE                                                      3267 GREENWICH LANE                                                              ST. CHARLES        MO         63301
MOTHERWAY, JACK                                                  4 PEACE VALLEY RD                                                                TOWACO             NJ         07082
MOTOLINIA, ESPERANZA                                             398 HIGHLAND AVENUE                     #2                                       PASSAIC            NJ         07055
MOTSINGER, CHASE                                                 16911 TUCKER COURT                                                               BASEHOR            KS         66007
MOUNT, DAVID                                                     19 ALEXANDER AVE                                                                 MANCHESTER TOWN    NJ         08759
MOY, SAMANTHA                                                    4848 N LYDELL AVE                       #119                                     MILWAUKEE          WI         53217
MOYA, MIGUEL                                                     23 ALAMEDA DR                                                                    CARPENTERSVILLE    IL         60110
MOZAKIS, SAMANTHA                                                8002 RUIDOSO CHASE                                                               SELMA              TX         78154
Mpress LLC                                                       1715 Baltimore                                                                   Kansas City        MO         64108
MR DELIVERY                                                      5555 N Lamar Blvd                                                                Austin             TX         78751
MT LEBANON PA                                                    102 RAHWAY ROAD                                                                  MCMURRAY           PA         15317-3349
MT Lebanon PA                                                    710 Washington Rd                                                                Pittsburgh         PA         15228
MTS                                                              5412 ENTERPRISE BLVD                                                             BETHEL PARK        PA         15102
MUELLER, JACOB                                                   2149 HULL CT.                                                                    NAPERVILLE         IL         60565
MUETZEL PLUMBING & HEATING CO                                    1661 KENNY ROAD                                                                  COLUMBUS           OH         43212
MUIR, JISSELL                                                    15468 SW 85TH LN                                                                 MIAMI              FL         33193
MUJICA, CARLOS                                                   15995 SW 109 ST                                                                  MIAMI              FL         33196
MULCAHY, CONNOR                                                  8012 163STREET                                                                   TINLEY PARK        IL         60477
MULHOLLAND, JEFFREY                                              18502 W. 64TH ST                                                                 SHAWNEE            KS         66218
MULL, BAILEY                                                     8231 HARDY ST                                                                    OVERLAND PARK      KS         66204
MULLEN, MICHAEL                                                  7 E. 38TH ST. APT. 1                                                             KANSAS CITY        MO         64111
MULLER INC                                                       12800 GRANT AVENUE                                                               PHILADELPHIA       PA         19114
MULLETT, SYDNEY                                                  514 JENNE STREET                        1335 EASTBURY DRIVE                      LANSING            MI         48917
MULLETT, TAMI                                                    514 JENNE STREET                                                                 GRAND LEDGE        MI         48837
MULLIKIN, RACHEL                                                 37 ABEND ST.                            APT. 2                                   LITTLE FERRY       NJ         07643
MULTI FLOW                                                       4705 VAN EPPS ROAD                                                               BROOKLYN HEIGHTS   OH         44131
MUNACO, L.                                                       1006 RED ORCHARD TRAIL                                                           OFALLON            MO         63368
MUNDO, NANCY                                                     1439 ADAMS AVENUE                                                                PHILADELPHIA       PA         19124
MUNGUIA, IVAN                                                    3322 PALISADE AVE APT 33                                                         UNION CITY         NJ         07087
MUNOZ XIQUE, RUBEN                                               1303 PARK DRIVE APT. C                                                           MONTGOMERY         IL         60538
MUNOZ, CELESTINA                                                 2110 N 17T ST                                                                    KANSAS CITY        KS         66104
MUNOZ, MIGUEL                                                    1463 68TH STREET                        APT B                                    NORTH BERGEN       NJ         07047
MUNOZ, STEVEN                                                    51-47TH PARK AVE B2                     B2                                       WEEHAWKEN          NJ         07086
MUNSON, CECILIA                                                  14520 WOODS HOLE DR                                                              SAN ANTONIO        TX         78233
MURDOCK, MELODY                                                  539 N BRIDGE ST                                                                  BRIDGEWATER        NJ         08807
MURILLO, DARIO                                                   736 CONKLIN ST                                                                   FARMINGDALE        NY         11735
MURILLO, KERLEN                                                  9 BROOKDALE AVE                         APARTMENT A                              BLOOMFIELD         NJ         70003
MURN, RYAN                                                       7141 MERRIMAC DRIVE                                                              MCLEAN             VA         22101
MURPHY, CODY                                                     659 LINCOLN STATION                                                              OSWEGO             IL         60543
MURPHY, KACI                                                     321 AMETHYST DRIVE                                                               FORT WORTH         TX         76131
MURPHY, PAUL                                                     32 HEMLOCK ST.                                                                   NEWINGTON          CT         06111
MURPHY, RAY                                                      1120 PRESINDENT AVE APT.12              12                                       KANSAS CITY        MO         64131
MURPHY, THOMAS                                                   2818 COOPER CT                                                                   WOODRIDGE          IL         60517
MURRAY MEIKENHOUS                                                4212 N MULBERRY DR                                                               KANSAS CITY        MO         64116
MURRAY, CATHERINE                                                110 MILLRIDGE RD                                                                 UNIVERSAL CITY     TX         78148
MURRAY, JESSICA                                                  2485 QUARRY STONE DRIVE                                                          HILLIARD           OH         43026
MURRAY, JOAN                                                     102 N. GEORGE MASON DR                                                           ARLINGTON          VA         22203
MURRAY, JOSEPH                                                   2909 W 131ST                                                                     LEAWOOD            KS         66209
MURRAY, MICHAEL                                                  24 MOWHAWK DR                                                                    THORNTON           IL         60476
MUSALL, RICHARD                                                  49 BIDWELL STREET                                                                GLASTONBURY        CT         06033
MUSHINSKI, CALEB                                                 11416 WEST 117TH TERRACE                                                         OVERLAND PARK      KS         66210
MUSIOL, MAURA                                                    536 SOMERVILLE DRIVE                                                             PITTSBURGH         PA         15243
MUSKIN, LAWRENCE                                                 8119 MONROE STREET                                                               ST.LOUIS           MO         63114
MUSTAFA, T.                                                      8713 TRENT CT                                                                    TINLEY PARK        IL         60487
MUTLU, SELCUK                                                    12701 WEST AVENUE                       #1035                                    SAN ANTONIO        TX         78216
MUTTIE, MICHAEL                                                  1032 CHAMBERS COURT                                                              BRIDGEWATER        NJ         08755
MYERS, ALEXANDER                                                 7533 W 139TH TERR                       1805                                     OVERLAND PARK      KS         66223
MYERS, JANAE                                                     7109 FLORIAN AVE                                                                 ST LOUIS           MO         63121


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                             Page 88 of 141
                                                                    Case 19-12416-MFW            Doc 3         Filed 11/14/19                    Page 90 of 142
                                                                                                       Creditor Matrix



                  CreditorName                             CreditorNoticeName                    Address1                           Address2             Address3              City      State       Zip      Country
MYERS, JODY                                                                     1214 SW MISTY CREEK                                                                 BLUE SPRINGS      MO         64015
MYERS, JORDANNE                                                                 1214 SW MISTY CREEK                                                                 BLUE SPRINGS      MO         64015
MYERS, MADDISON                                                                 4913 CREST DR                                                                       KANSAS CITY       KS         66106
MYERS, RAYMERE                                                                  340 SAWMILL RD                           340                                        BRICK             NJ         08724
MYERS, ROBERT                                                                   12703 7TH ST                                                                        GRANDVIEW         MO         64030
MYLES, DAIJA                                                                    7260 W CENTER STREET                     APT B                                      WAUWATOSA         WI         53210
N WASSERSTROM & SONS                                                            PO Box 182056                                                                       COLUMBUS          OH         46218
N. Jill West                                                                    148 Fairview Ave.                                                                   Pittsburgh        PA         15220
NACCI, JILLIAN                                                                  1512 ROBERTS WAY                                                                    VOORHEES          NJ         08043
NADLER, SYDNEY                                                                  4413 W 150TH ST                                                                     LEAWOOD           KS         66224
NAGY, JACOB                                                                     2227 RUSSELL AVE                                                                    PARMA             OH         44134
NAGY, MATHEW                                                                    12615 WENONGA LANE                                                                  LEAWOOD           KS         66209
NAHULAK, ANDREW                                                                 1988 SOMERSET LANE                                                                  WHEATON           IL         60189
NAKHOST-KARIMI, FARAMARZ                                                        7721 TREMAYNE PLACE                      APT 211                                    MCLEAN            VA         22102
NAMJOU, SHAKIBA                                                                 453 KENNEDY BLVD                                                                    BAYONNE           NJ         07002
NAMJOU-KHALES, DIBA                                                             453 KENNEDY BLVD                                                                    BAYONNE           NJ         07002
NAMSICK, KYLIE                                                                  4760 CHRISTMAN ROAD                                                                 AKRON             OH         44319
NANCE, JESSICA                                                                  2209 PALESTRA DRIVE                      APT 22                                     ST. LOUIS         MO         63146
NANJE, HENRY                                                                    1102 HUNTMASTER TER                                                                 LEESBURG          VA         20176
NANNA, ALYSE                                                                    2647 BRUNO                                                                          SAINT LOUIS       MO         63114
Naperville Area Chamber of Commerce                                             55 S. Maine St. Ste 351                                                             Naperville        IL         60540
Naperville Crossings Station LLC                                                PO Box 645414                                                                       Pittsburgh        PA         15264-5414
NAPIER, TRAVIS                                                                  1409 NE WHITESTONE DR.                                                              LEE SUMMIT        MO         64086
NARCISE, SARAH                                                                  41 BOLTON ROAD                                                                      WAYNE             NJ         07470
NARDO, RAYMOND                                                                  199 SUNSET AVE                                                                      PORT MONMOUTH     NJ         07758
NASCENTI, DOMONIC                                                               1052 GLEN ROAD                                                                      FORT LEE          NJ         07024
NASH, CHARLESE                                                                  1035 W VERMONT                           APT B5                                     CALUMET PARK      IL         60827
NASTASIO, JOSEPH                                                                1312 N.E. VALLEY FORGE DR.                                                          LEES SUMMIT       MO         64086
NATIONAL DISTRIBUTING CO INC                                                    5401 EUBANK RD                                                                      SANDSTON          VA         23150
NATIONAL ENTERPRISE SYSTEMS, INC.                                               2479 EDISON BLVD                         UNIT A                                     TWINSBURG         OH         44087-2340
National Grid                                                                   P.O. Box 11791                                                                      Newark            NJ         07101
National Grid                                                                   300 Erie Blvd                            W                                          Syracuse          NY         13202
NATIONAL PEN CO., LLC                                                           12121 SCRIPPS SUMMIT DR, SUITE200                                                   SAN DIEGO         CA         92131-4609
NATIONAL SERVICE CENTER                      NATIONAL SERVICE CENTER            200 Ben Hamby Drive Ste. A                                                          Greenville        SC         29615
NATIONAL WINE & SPIRITS CORP                                                    700 W MORRIS ST                                                                     INDIANAPOLIS      IN         46225-1447
NATWEL SUPPLY CORP.                                                             PO BOX 7880                                                                         SAN ANTONIO       TX         78207-0880
NAUGHTON, A.                                                                    620 N. DEE RD.                                                                      PARK RIDGE        IL         60068
NAUKA, KATHERINE                                                                1214 BROOKDALE DRIVE                                                                CARPENTERSVILLE   IL         60110
NAVA, ALBERTO                                                                   69 KENSINGTON TERRACE                                                               PASSAIC PARK      NJ         07055
NAVA, J.                                                                        521 OAKWOOD AVE                                                                     AURORA            IL         60505
NAVARRO, ISABELLA                                                               5515 W. MARTIN DR.                       APT 4                                      MILWAUKEE         WI         53208
NAVARRO, RIGOBERTO                                                              7412 PINGREE RD                                                                     CRYSTAL LAKE      IL         60014
NAZARCHYK, JODIE                                                                121 CARRIAGE CROSSING                    LANE                                       MIDDLETOWN        CT         06457
NE DEPARTMENT OF LABOR                                                          1313 FARNAM STREET                       ROOM 200                                   OMAHA             NE         68102
NE DEPARTMENT OF REVENUE                                                        1313 FARNAM STREET                       ROOM 100                                   OMAHA             NE         68102
NEAL, SHANTWON                                                                  323 SENECA ST                                                                       PARK FOREST       IL         60466
NEALY, HOWARD                                                                   538 NORTH 27 STREET                                                                 EAST SAINT LOUI   IL         62205
NEBINGER, AMBER                                                                 10729 BRIDLE PATH                                                                   COLUMBIA STATIO   OH         44028
NEBRASKA CHILD SUPPORT                                                          PO BOX 82890                                                                        LINCOLN           NE         68510
Nebraska Dept of Revenue                                                        PO BOX 94818                                                                        LINCOLN           NE         68509-4818
Nebraska Dept of Revenue                     Attn Bankruptcy Unit               Nebraska State Office Building           301 Centennial Mall South                  Lincoln           NE         68508
Nebraska Dept of Revenue                     Attn Bankruptcy Unit               PO Box 94818                                                                        Lincoln           NE         68509-4818
Nebraska Distributing Company                                                   10367 South 134th Street                                                            Omaha             NE         68138
NECKOPULOS, TODD                                                                23W112 SUMMERHILL PL                                                                GLEN ELLYN        IL         60137
NEDDO, ROCHELLE                                                                 8829 IVANHOE TRAIL                                                                  KANSAS CITY       MO         64131
NEED-A-UNIFORM                               FORMERLY UNIFORM & TEXTILE DIS     3126 WATSON ROAD                                                                    ST. LOUIS         MO         63139
NEESVIG INC                                                                     4350 DURAFORM LANE                       PO BOX 288                                 WINDSOR           WI         53598-0288
NEFF, CURTIS                                                                    585 YORK CREEK DRIVE NW                  10                                         COMSTOCK PARK     MI         49321
NEFF, KAREN                                                                     27289 BELLEVUE DRIVE                                                                NORTH OLMSTED     OH         44070
NEGRI, LIAM                                                                     615 KENMORE RD                                                                      BRICK             NJ         08723
NEGRON, JAHSIAH                                                                 1410 CENTRAL AVE                         APT 2                                      UNION CITY        NJ         07087
NEIBECKER, CLAIRE                                                               8800 ASCOT PLACE                                                                    KIRTLAND          OH         44094
NEIGHBORFAVOR INC.                                                              3405 GLENVIEW AVE                                                                   AUSTIN            TX         78703


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                            Page 89 of 141
                                                                   Case 19-12416-MFW                   Doc 3          Filed 11/14/19                  Page 91 of 142
                                                                                                               Creditor Matrix



                 CreditorName                             CreditorNoticeName                        Address1                              Address2            Address3             City     State       Zip      Country
Neighborhood Networks Publishing, Inc.                                               PO Box 602906                                                                       Charlotte         NC       28260-2906
NEILL, BRADY                                                                         9 A YOUNGS DRIVE                                                                    FLEMINGTON        NJ       08822
NEITSCH, BRIAN                                                                       6430 GREEN APPLE DR                                                                 SAN ANTONIO       TX       78233
NEITSCH, REGAN                                                                       6430 GREEN APPLE                                                                    SAN ANTONIO       TX       78233
NELBUD SERVICES GROUP, INC.                                                          P.O. BOX 271                               1202 MOSS MILL ROAD                      EGG HARBOR CITY   NJ       08215
Nella Bros Inc                                                                       65 Washington Ave                                                                   Mineola           NY       11501
NELMAR SECURITY PACKAGING SYSTEMS
INC.                                                                                 3100 RUE DES BATISSEURS                                                             TERREBONNE        QC       J6Y 0A2
Nelsen Fine Wines, LLC                                                               1100 S. Bud Blvd.                                                                   Fremont           NE       68025
NELSON, APPOLOS                                                                      17810 SW 107 AVE APT 21                                                             MIAMI             FL       33157
NELSON, APRIL                                                                        2711 SOUTH 8TH ST.                         APT. A                                   COUNCIL BLUFFS    IA       51501
NELSON, BRIANNA                                                                      6 FOREST KNOLL DRIVE                                                                SUFFERN           NY       10901
NELSON, CHANCE                                                                       6914 W 52ND PLACE                          2A                                       MISSION           KS       66202
NELSON, HENRY                                                                        1200 E SINGER COURT                        APT. 19                                  MILWAUKEE         WI       53212
NELSON, JOHN                                                                         11236 SAINT SHAWN LN                                                                SAINT ANN         MO       63074
NELSON, MARIAH                                                                       870 WINDSOR CT APT 3A                                                               WEST CHICAGO      IL       60185
NELSON, RICHARD                                                                      421 DICKINSON ST                                                                    PHILADELPHIA      PA       19147
NEMEC, JACLYN                                                                        19 LAKE AVE                                                                         HELMETTA          NJ       08828
NENOVA, JOANNA                                                                       22W420 MCCARRON RD                                                                  GLEN ELLYN        IL       60137
NEON WORKFORCE TECHNOLOGIES, INC.                                                    PO BOX 5599                                                                         FLORENCE          SC       29502-5599
NERIS, HILDA                                                                         3036 NORTH 6TH ST                                                                   PHILADELPHIA      PA       19133
NESHEIM, STEVEN                                                                      8759 W 121ST TER APT 105 OP KS             105                                      OVERLAND PARK     KS       66213
NESTOR, MORGAN                                                                       155 JACKSON AVENUE                                                                  RUTHERFORD        NJ       07070
NETSPEND CORPORATION - 2nd Amendment
(was Skylight)                                                                       701 BRAZOS ST                                                                       AUSTIN            TX       78701
NETWORK SOLUTIONS                             13861 SUNRISE VALLEY DRIVE SUITE 300                                                                                       HERNDON           VA       20171
NEUGENT, AMANDA                                                                      9032 MELROSE                                                                        OVERLAND PARK     KS       66214
NEUMAN, CLAIRE                                                                       1636 IVY CHASE LANE                                                                 FENTON            MO       63026
NEUMANN, ZACHARY                                                                     360 W. PLUM                                                                         AURORA            IL       60506
NEW CARBON CO, LLC                                                                   PO BOX 129                                                                          CONCORDVILLE      PA       19331
NEW CARBON DISTRIBUTION                                                              PO BOX 71                                                                           BUCHANAN          MI       49107
New Directions Behavioral Health, LLC                                                PO BOX 87-0195                                                                      KANSAS CITY       MO       64187-0195
NEW DIRECTIONS EAP                                                                   8140 WARD PKWY #500                                                                 KANSAS CITY       MO       64114
New Jersey American Water                                                            PO Box 371476                                                                       Pittsburgh        PA       15250
New Jersey American Water                                                            Box 371331                                                                          Pittsburgh        PA       15250
New Jersey American Water                                                            P.O. Box 371331                                                                     Pittsburgh        PA       15250
New Jersey American Water                                                            1 Water Street                                                                      Camdem            NJ       08102
NEW JERSEY FAMILY                             SUPPORT PAYMENT CENTER                 PO BOX 4880                                                                         TRENTON           NJ       08650
New Jersey Natural Gas                                                               P.O. Box 11743                                                                      Newark            NJ       07101
New Jersey Natural Gas                                                               1415 Wykoff Rd                                                                      Wall              NJ       07719

NEW YORK STATE DEPARTMENT OF LABOR                                                   75 VARICK ST                                                                        NEW YORK          NY       10013
NEW YORK STATE DEPARTMENT OF
TAXATION AND FINANCE                          BANKRUPTCY SECTION                     PO BOX 5300                                                                         ALBANY            NY       12205
New York State Dept of Taxation and Finance   Attn Office of Counsel                 Building 9                                 WA Harriman Campus                       Albany            NY       12227
NEWBERY, JASON                                                                       42 CARNEGIE DRIVE                                                                   PRINCETON         NJ       08540
NEWBURY, JESSICA                                                                     1211 BARDOT LANE                                                                    ST LOUIS          MO       63146
NEWMAN, ALEXIS                                                                       15712 94TH AVE                                                                      FLORISSANT        MO       63034
NEWTOFF, AUSTIN                                                                      14625 KARLOV                               2W                                       MIDLOTHIAN        IL       60477
NEWTON, EARL                                                                         1323 HECK AVE                                                                       NEPTUNE           NJ       07753
NEWTON, GERALD                                                                       51 SYCAMORE ST                                                                      NORTH PLAINFIEL   NJ       07060
NEXT TO NATURE LANDSCAPE                                                             11785 S CONLEY ST                                                                   OLATHE            KS       66061
NEXT TO NATURE, LLC                                                                  11785 S CONLEY ST                                                                   OLATHE            KS       66061-9501
NEY, TARYN                                                                           650 FORD AVENUE                            #2                                       METUCHEN          NJ       08840
NGUYEN, CINDY                                                                        2904 RANDY LN                                                                       FARMERS BRANCH    TX       75234
NGUYEN, KHANH                                                                        904 E CHELTEN                                                                       PHILADELPHIA      PA       19138
Nguyen, Thuan                                                                        9305 W 103RD STREET                                                                 OVERLAND PARK     KS       66212
NICHOLAS, T.                                                                         6228 WEST 121ST STREET                                                              OVERLAND PARK     KS       66209
NICHOLS, DANIEL                                                                      1725 INWOOD BLVD.                                                                   GARLAND           TX       75042
NICHOLS, JENNA                                                                       7422 FLINT ST                              2                                        SHAWNEE           KS       66203
NICHOLSON, SANDRA                                                                    51 SHANNON RD                                                                       EAST HARTFORD     CT       06118
NICOLL, JACLYN                                                                       11195 DOUGLAS AVE                                                                   HUNTLEY           IL       60142
Nicor Gas                                                                            P.O. Box 5407                                                                       Carol Stream      IL       60197-5407


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                                  Page 90 of 141
                                                                 Case 19-12416-MFW              Doc 3          Filed 11/14/19                   Page 92 of 142
                                                                                                        Creditor Matrix



                  CreditorName                          CreditorNoticeName                   Address1                                Address2           Address3              City        State       Zip      Country
Nicor Gas                                                                    1844 West Ferry Road                                                                  Naperville          IL         60563
NIEBRES, NATALIE                                                             2613 STANFORD ST                            A                                         ROWLETT             TX         75088
NIEMIEC-BROWN, LISA                                                          74 FAIRVIEW AVE                                                                       PARK RIDGE          NJ         07656
NIETO, ANA                                                                   800 SOUTH DR                                                                          BALDWIN             NY         11510
NIETO, CIRILA                                                                2747 HOOPER AVE                             BLD 9 APT 16                              BRICK               NJ         08723
NIETO, FLOR                                                                  1030 CEDAR BRIDGE AVE                       APT 7A                                    BRICK               NJ         08723
NIEVES, ANTHONY                                                              28 JUNE ST                                                                            SOUTH RIVER         NJ         08882
NIEVES, JARIMAR                                                              2731 GARFIELD AVENUE                                                                  CAMDEN              NJ         08105
NIGG, DAVID                                                                  536 W EVERGREEN ST                                                                    WHEATON             IL         60187
NILA TAPIA, PEDRO                                                            33 FIRST AVENUE                                                                       RARITAN             NJ         08869
NIMIETZ, SEAN                                                                416 LEONARD ST.                                                                       PARK RIDGE          IL         60068
NISEN, ABIGAIL                                                               23824 SPRINGS CT                            114                                       PLAINFIELD          IL         60585
NISHIMURA, RIKAKO                                                            5906 N ARTESIAN AVE                         BASEMENT                                  CHICAGO             IL         60659
NIX, WILLIE                                                                  1042 CHEDDAR CT                                                                       ARLINGTON           TX         76017
NIZZARDINI, VENETIA                                                          1001 LARCHMONT ST                                                                     TOMS RIVER          NJ         08757
NJ Dept of Labor & Workforce Development                                     PO Box 379                                                                            Trenton             NJ         08625
NJ DIVISION OF TAXATION                                                      50 BARRACK ST                                                                         TRENTON             NJ         08608
NOBLES, DYWON                                                                4911 WESTFIELD AVE                          APT B                                     PENNSAUKEN          NJ         08110
NOBLESVILLE CHAMBER OF COMMERCE                                              601 E CONNER ST                                                                       NOBLESVILLE         IN         46060
NOEL, STANLEY                                                                27 HARDING ST                                                                         MAPLEWOOD           NJ         07040
NOLAN, KRISTEN                                                               555 7TH STREET                              405                                       GRAND RAPIDS        MI         49504
NOLE, DESIREE                                                                1 GARRETT PLACE                                                                       MIDDLETOWN          NJ         07748
NOLTE, BRIANNA                                                               2638 MANALL AVE                                                                       PENNSAUKEN          NJ         08109
NOLTE, D.                                                                    988 N FINDLEY ST                            988                                       OLATHE              KS         66061
NOORMAN, JUSTIN                                                              4496 SUMMERTIME CT                                                                    KENTWOOD            MI         49508
NORCIA, AMBER                                                                19 LAYTON AVE                                                                         PINE BEACH          NJ         08741
NORCOMM PUBLIC SAFETY
COMMUNICATIONS, INC.                                                         395 WEST LAKE STREET                                                                  ELMHURST            IL         60126
NORIEGA, ALEXANDRA                                                           151 RAY STREET                                                                        GARFIELD            NJ         07026
NORMAN, SAIVON                                                               2 LINDEN AVE                                                                          HADDONFIELD         NJ         08033
Norris Choplin Schroeder LLP                                                 101 West Ohio Street 9th Street                                                       Indianapolis        IN         46204
North Coast Security Inc.                                                    27951 Detroit Rd                                                                      Westlake            OH         44145-2149
North Hudson Sewerage Authority                                              P.O. Box 71352                                                                        Philadelphia        PA         19176
North Hudson Sewerage Authority                                              1600 Adams Street                                                                     Hoboken             NJ         07030
NORTH KANSAS CITY BEVERAGE CO                                                203 E 11TH AVE                                                                        NORTH KANSAS CITY   MO         64116
North Shore Environmental                                                    4800 W Green Brook Dr                                                                 Brown Deer          WI         53223
NORTH STAR SEAFOOD LLC                                                       2213 NW 30TH PLACE                                                                    POMPANO BEACH       FL         33069
NORTH, JENNIFER                                                              630 WHALOM                                                                            SCHAUMBURG          IL         60173
NORTHCOTT COMPANY                             PAUL KIRWIN                    600 MARKET STREET                           SUITE 230                                 CHANHASSEN          MN         55317
NORTHCOTT HOSPITALITY INC                                                    250 LAKE DRIVE EAST                                                                   CHANHASSEN          MN         55317
NORTHE, EMANUEL                                                              1041 VINE STREET                                                                      ST. CHARLES         MO         63301
Northern Eagle Beverage Co                                                   600 - 16th St                                                                         Carlstadt           NJ         07072
NORTHERN HASEROT                                                             PO BOX 74640                                                                          Cleveland           OH         44194-4640
NORTHERN VIRGINIA ROOFING CO INC.                                            14140 PARKE LONG COURT                      SUITE F                                   CHANTILLY           VA         20151
NORTHLAKE ENTERPRISES INC                                                    1356 OLD CHAIN BRIDGE ROAD                                                            MCLEAN              VA         22101
NORTON, DELIYAH                                                              430 VERA CT                                 3                                         FORTVILLE           IN         46040
NORVELL, MAX                                                                 1875 KING AVE                                                                         COLUMBUS            OH         43212
NOVA, ANDREW                                                                 246 THOMPSON AVENUE                                                                   TEANECK             NJ         07666
NOVACK, J.                                                                   13312 DENNISON DRIVE                                                                  FISHERS             IN         46037
NOVAK, ALISHA                                                                373 ANNE DR.                                                                          BAREA               OH         44017
NOVASH, ANASTASIA                                                            1225 KENNEDY BLVD                           APT 8K                                    BAYONNE             NJ         07002
NOVSHEK, IAN                                                                 2754 S 15TH ST                                                                        MILWAUKEE           WI         53215
NTN Buzztime Inc                                                             PO Box 846812                                                                         Los Angeles         CA         90084-6812
NTN BUZZTIME, INC                                                            1800 ASTON AVE                              STE 100                                   CARLSBAD            CA         92008
NU Frontiers Inc                                                             3645 Daisy Lane                                                                       Elgin               IL         60124
NuCO2                                                                        PO Box 417902                                                                         Boston              MA         02241
NUCO2 INC                                                                    2800 SE MARKET PLACE                                                                  STUART              FL         34997
NUCO2 LLC                                                                    PO BOX 9011                                                                           STUART              FL         34995-9011
NUMAIR, NATALIE                                                              5422 W 140TH ST                                                                       OVERLAND PARK       KS         66224
NUNEZ CASTRO, JORDANY                                                        121 TERRACE AVE                             121                                       WEST BABYLON        NY         11704
NUNEZ JARQUIN, KARLA                                                         9551 FONTAINEBLEAU BLV                      APT 21                                    MIAMI               FL         33172
NUNEZ, ARYANA                                                                306 SE COLONY DR                                                                      LEES SUMMIT         MO         64063
NUNEZ, ASELA                                                                 34 CONGRESS ST                              2                                         JERSEY CITY         NJ         07307


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                           Page 91 of 141
                                                                      Case 19-12416-MFW                         Doc 3              Filed 11/14/19                    Page 93 of 142
                                                                                                                        Creditor Matrix



               CreditorName                                 CreditorNoticeName                              Address1                                      Address2           Address3            City        State       Zip      Country
NUNEZ, CHRISTIAN                                                                           4528 PARK AVE                                     APT 1B                                     WEEHAWKEN         NJ         07086
NUNEZ, ESTEBAN                                                                             29W450 CANDLEWOOD LN                                                                         WARRENVILLE       IL         60555
NUNEZ, JASON                                                                               10505 MASTIN ST. APT. C                                                                      OVERLANDPARK      KS         66212
NUNEZ, JOSE                                                                                205 66TH STREET                                   D4                                         WEST NEW YORK     NJ         07093
NUNEZ, LESLIE                                                                              29W450 CANDLEWOOD LN                                                                         WARRENVILLE       IL         60555
NUNEZ, RUTH                                                                                132 SOUTH CENTER ST                                                                          ORANGE            NJ         07050
NUTRITIONAL INFORMATION SERVICES                                                           9316 Horizon Vista LN                                                                        Las Vegas         NV         89117
NUTTER HARDWARE, LLC                                                                       3078 KINGSDALE CENTER                                                                        COLUMBUS          OH         43221
NYDAM, JACOB                                                                               8611 KNOLL CROSSING                                                                          FISHERS           IN         46038
Nygren, Robert                                                                             9401 Meadow Lane                                                                             Leawood           KS         66206

NYS CHILD SUPPORT PROCESSING CENTER                                                        P.O. BOX 15363                                                                               ALBANY            NY         12212-5363
O CONNOR, JILLIAN                                                                          13 FAIRMOUNT AVENUE                               2                                          NORTH ARLINGTON   NJ         07031
O NEILL, COLLEEN                                                                           131 PERIWINKLE RD                                                                            LEVITTOWN         NY         11756
OADES, RAQUEL                                                                              5124 SCOTT ST                                                                                PISCATAWAY        NJ         08854
Oak Farms Dairy                                                                            P.O. box 100507                                                                              San Antonio       TX         78201
Oak Farms Dairy Dallas                                                                     P.O. Box 200300                                                                              Dallas            TX         75320-0300
Oak Foundation Pro Cleaning, Inc.                                                          PO Box 34129                                                                                 Omaha             NE         68134
Oak Highland Brewwery LLC                                                                  10484 Brockwood Rd                                                                           Dallas            TX         75238
Oak Lake Plaza Condominium Association                                                     2255 Glades Rd, Ste 423A                                                                     Boca Raton        FL         33431
Oak Park Mall, LLC                             Attn General Counsel c/o CBL & Associates
                                               Management, Inc.                            CBL Center, Suite 500                             2030 Hamilton Place Boulevard              Chattanooga       TN         37421
OBERMAN, PAUL                                                                              117 SADDLEHORN CT                                                                            FENTON            MO         63026
OBRIEN, CHARLES                                                                            511 E 27TH AVE                                                                               NORTH KANSAS CI   MO         64116
OCAMPO, TEODORO                                                                            7 E. FERNWOOD DR.                                                                            BOLINGBROOK       IL         60440
OCASIO, JOSHUA                                                                             2612 PALISADE AVE.                                2                                          WEEHAWKEN         NJ         07086
OCCUPATIONAL HEALTH CENTERS OF THE
SOUTHWEST, P.C.                                                                            PO BOX 369                                                                                   LOMBARD           IL         60148-0369
Ocean Cares Foundation                                                                     687 Route 9                                                                                  Bayville          NJ         08721
OCELOTL, PABLO                                                                             1408 STARK STREET                                                                            LAKEWOOD          NJ         08701
OChicago LLC                                   Attn Paul Switzer                           1200 White Hawk Drive                                                                        Crown Point       IN         46307
OChicago LLC                                   David Woodward, Esq.                        9223 Broadway, Suite A                                                                       Merrillville      IN         46410
OCHICAGO, LLC                                  PAUL SWITZER                                1200 WHITE HAWK DRIVE                                                                        CROWN POINT       IN         46307
OCHOA TELLEZ, JUAN                                                                         1599 ATHERTON                                                                                ELMONT            NY         11003
OCHOA, CARLY                                                                               1604 SADDLE BAG CT                                                                           COLUMBIA          MO         65201
OCHOA, EDWARD                                                                              1022 SEA WILLOW DRIVE                                                                        MARION            TX         78124
OCHOA, GUSTAVO                                                                             260 RIDDLE ST                                                                                BRENTWOOD         NY         11717
OCHOA, ROSAMARIA                                                                           K 1 MERCER ST                                                                                CARTERET          NJ         07008
OCHOA-GARCIA, IVAN                                                                         901 HERMANN RD                                    APT A                                      NORTH BRUNSWICK   NJ         08902
OCON, ELCIRA                                                                               1023 19 STREET                                    1                                          PATERSON          NJ         07051
OCONNELL, KELLI                                                                            2707 STRACHAN AVE.                                2ND FLOOR                                  PITTSBURGH        PA         15216
O'CONNOR, A.                                                                               5838 N SHORE DRIVE                                                                           WHITEFISH BAY     WI         53217
ODERMATT, CHRISTIAN                                                                        169 43RD STREET                                                                              LINDENHURST       NY         11757
ODONNELL, SEAN                                                                             30 KNOLL ROAD                                                                                PARSIPPANY        NJ         07054
ODWYER, TARA                                                                               11 CHELSEA ROAD                                                                              OLD BRIDGE        NJ         08857
OFallon Water and Sewer Dept                                                               255 S Lincoln Ave                                                                            OFallon           IL         62269
Office Depot, Inc                                                                          6600 North Military Trail                                                                    Boca Raton        FL         33496
Office of the Circuit Clerk                                                                PO Box 16994                                                                                 Clayton           MO         63105-6994
Office of the United States Trustee Delaware   Jane Leamy                                  844 King St Ste 2207                              Lockbox 35                                 Wilmington        DE         19801

OFFICE OF UNEMPLOYMENT COMPENSATION
OGLE, SAMUEL                                                                               322 CLAYHEATH CT                                                                             BALLWIN           MO         63011
OGLETREE, MYLES                                                                            8602 CAMBRIDGE AVENUE                                                                        KANSAS CITY       MO         64138
OH BUSINESS GATEWAY (UNCLAIMED)     Office of the Program Director                         30 E. Broad Street, 19th Floor                                                               Columbus          OH         43215
OH DEPARTMENT OF TAXATION                                                                  PO BOX 347                                                                                   COLUMBUS          OH         43216
OHARE, MATTHEW                                                                             39 RAMSEY AVE                                                                                KEANSBURG         NJ         07734
Ohio Beer Co Ltd                                                                           4384 Proprietors Rd.                                                                         Worthington       OH         43085

OHIO BUREAU OF WORKERS,COMPENSATION CORPORATE PROCESSING DEPT.                             P O Box 89492                                                                                Cleveland         OH         44101-6492
OHIO DEPARTMENT OF JOB AND FAMILY
SERVICES                                                                                   4200 EAST FIFTH AVE                                                                          COLUMBUS          OH         43219
Ohio Dept of Taxation               Tax Commissioners Office                               30 East Broad Street, 22nd Floor                                                             Columbus          OH         43215
Ohio Dept of Taxation               Attn Bankruptcy Division Rebecca Daum                  30 East Broad Street, 21st Floor                                                             Columbus          OH         43215


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                              Page 92 of 141
                                                                   Case 19-12416-MFW                Doc 3        Filed 11/14/19                   Page 94 of 142
                                                                                                       Creditor Matrix



                  CreditorName                            CreditorNoticeName                    Address1                               Address2           Address3              City       State       Zip      Country
OHIO DIVISION OF LIQUOR CONTROL                                                6606 Tussing Road                                                                     Reynoldsburg       OH         43068
OHIO MECHANICAL                                                                2091 HENDRIX DRIVE                                                                    GROVE CITY         OH         43123
Oilmatic LLC                                                                   155 Smith St                                Ste 5                                     Keasbey            NJ         08832
Oilmatic of New Jersey                                                         6985 Airport Highway Lane                                                             Pennsauken         NJ         08109
OINGERANG, MYUNS                                                               1224 NE 44 TERR                                                                       KANSAS CITY        MO         64116
OJA, KATELYN                                                                   8517 HEATHER DRIVE                                                                    BURR RIDGE         IL         60527
OJEDA GALICIA, M.                                                              406 N CHATHAM AVE                                                                     VILLA PARK         IL         60181
OJEDA, ARLETH                                                                  406 N CHATHAM AVENUE                                                                  VILLA PARK         IL         60181
OJEDA, JAMIE                                                                   417 NW 66TH TERR                            204                                       KANSAS CITY        MO         64118
OJEDA, JUAN                                                                    406 N CHATHAM AVE                                                                     VILLA PARK         IL         60181
OJEDA, SUSANO                                                                  84 CHESTER CIRCLE                           APT 1A                                    NEW BRUNSWICK      NJ         08901
OJEDA, VICTOR                                                                  7240 ARBORLEE DRIVE                                                                   REYNOLDSBURG       OH         43068
OJEDA-PESA, N.                                                                 13984 NANTUCKET AVE                                                                   PICKERINGTON       OH         43147
OJEDA-PESA, VICTORIA                                                           13984 NANTUCKET AVE                                                                   PICKERINGTON       OH         43147
OKORO, CHINYERE                                                                830 PEG OAK                                                                           SAN ANTONIO        TX         78258
OKORO, UGONNA                                                                  1935 SOUTH OLDEN AVENUE                                                               HAMILTON           NJ         08610
OKRASINSKI, CYNTHIA                                                            2110 PRATT                                                                            DES PLAINES        IL         60018
OKRASINSKI, LUCY                                                               2110 PRATT AVE                                                                        DES PLAINES        IL         60018
OLASEWERE, BROOKE                                                              3845 N. 17TH STREET                                                                   PHILADELPHIA       PA         19140
OLDE THOMPSON, INC.                                                            3250 CAMINO DEL SOL                                                                   OXNARD             CA         93030
OLEARY, MICHELLE                                                               2727 KIMBALL AVE                                                                      KANSAS CITY        KS         66104
OLEJNIK, KATHY                                                                 5346 W. PENSACOLA AVE                                                                 CHICAGO            IL         60641
OLIVARES, EDGAR                                                                434 HAMILTON AVE                                                                      TRENTON            NJ         08609
OLIVER, LINDSAY                                                                5632 E 16TH TERRACE                                                                   KANSAS CITY        MO         64127
OLIVIO, NICHOLAS                                                               1 GALE RD                                                                             BRICK              NJ         08723
OLLACA, DAEJIN                                                                 5003 TOM STAFFORD DR                                                                  SAN ANTONIO        TX         78219
Olympic Signs, Inc.                                                            1130 N. Garfield Street                                                               Lombard            IL         60148
Omaha Magazine, LTD                                                            5921 So. 118th Circle                                                                 Omaha              NE         68137
Omaha Performing Arts Society                                                  1200 Douglas Street                                                                   Omaha              NE         68102
Omaha Public Power District                                                    P.O. Box 3995                                                                         Omaha              NE         68103-0995
Omaha Public Power District                                                    444 S 16th St Mall                                                                    Omaha              NE         68103-0995
Omaha Restaurant Association                                                   4270 N. 139th St.                                                                     Omaha              NE         68164
OMALLEY, KATHLEEN                                                              9 BENEDICT PLACE                                                                      HUNTINGTON         NY         11743
OMALZA, LUKE                                                                   8501 EVENING STAR DR                                                                  ROWLETT            TX         75089
OMALZA, SETH                                                                   8501 EVENING STAR DR                                                                  ROWLETT            TX         75089
OMARA, KEVIN                                                                   210 MELROSE ST APT 203                                                                LIBERTY            MO         64068
OMNI CONTAINMENT SYSTEMS LLC                                                   PO BOX 12                                                                             ALGONQUIN          IL         60102
OMNI ELECTRIC                                                                  223 4TH AVE                                                                           TARENTUM           PA         15084
Omni Refrigeration Services, Inc                                               2820 Breckenridge Ind. Ct                                                             St. Louis          MO         63144
ON THE MARK SOLUTIONS                                                          2420 RED FESCUE CT                                                                    MENASHA            WI         54952
ONDREYKA, KRISTI                                                               251 VINEYARD DR                             APT 204                                   BROADVIEW HEIGH    OH         44147
One Source Gas of San Antonio                                                  19179 Blanco Rd Ste 105-238                                                           San Antonio        TX         78258
ONEAL, BRIANNA                                                                 3030 CLINTON STREET                                                                   CAMDEN             NJ         08105
ONEIL, ALISSA                                                                  23318 62ND ST                                                                         SALEM              WI         53168
ONEILL, JAMES                                                                  2328 KUDU DR.                                                                         AURORA             IL         60503
ONSITE MEDIA                                                                   PO BOX 682675                                                                         PARK CITY          UT         84068
OPEN TABLE INC                                                                 29109 Network Place                                                                   Chicago            IL         60673-1291
Open Table Inc                               Attn Louis Ambrose                1 Montgomery Street                         Suite 700                                 San Francisco      CA         94104
OPENTABLE, INC                                                                 799 MARKET STREET                           SUITE 400                                 SAN FRANCISCO      CA         94103
OPICI Family Distributing of NJ                                                25 Deboer Dr                                                                          Glen Rock          NJ         07452
OPICI WINE COMPANY                                                             1425 WATER TOWER ROAD                                                                 LAKE PARK          FL         33418
Optimum                                                                        1111 Stewart Ave                                                                      Bethpage           NY         11714
Optimum                                                                        P.O. Box 742698                                                                       Cincinnati         OH         45274-2698
Optimum                                                                        1111 Stewart Avenue                                                                   Long Island City   NY         11714

ORANGE TREE EMPLOYMENT SCREENING LLC                                           VB BOX -105-100797                          PO BOX 9202                               MINNEAPOLIS        MN         55480-9202
ORANGE TREE EMPLOYMENT SCREENING,
LLC                                                                            7275 OHMS LANE                                                                        MINNEAPOLIS        MN         55439
ORDONEZ, DEISY                                                                 120 OCEAN AVENUE                            APT 2                                     JERSEY CITY        NJ         07305
ORDONEZ, SIDNEY                                                                1666 EAGLE BROOK DR                                                                   GENEVA             IL         60134
ORDONEZ-ABAD, OLIVIA                                                           1232 VAN HOUTEN AVE.                        APT. 2                                    CLIFTON            NJ         07013
OREILLY HOSPITALITY LLC              TIMOTHY B OREILLY                         2808 S INGRAM MILL ROAD                     BUILDING C100                             SPRINGFIELD        MO         65804
OReilly Hospitality LLC                                                        2431 N. Glenstone Avenue                                                              Springfield        MO         65803


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                              Page 93 of 141
                                                                        Case 19-12416-MFW              Doc 3           Filed 11/14/19                   Page 95 of 142
                                                                                                              Creditor Matrix



                   CreditorName                             CreditorNoticeName                    Address1                                 Address2                     Address3                      City        State       Zip      Country
OReilly Hospitality LLC                        Timothy B. OReilly                 2808 S. Ingram Mill Road, Building A104                                                                  Springfield         MO         65804
OReilly Hospitality LLC                        Ryan C. OReilly                    2808 S. Ingram Mill Road, Building A104                                                                  Springfield         MO         65804
OReilly Hotel Partners - Denton, LLC                                              3120 Town Center Trail                                                                                   Denton              TX         76201
OReilly Hotel Partners - Denton, LLC           Timothy B. OReilly                 2808 S. Ingram Mill Road, Building A104                                                                  Springfield         MO         65804
OREILLY, SIOBHAN                                                                  879 LONGBOW COURT                             G                                                          WESTERVILLE         OH         43082
ORELLANA, IRAN                                                                    120 PARK PLAZA DR 3223                                                                                   SECAUCUS            NJ         07094
ORELLANA, ROBERTO                                                                 16 CROSSVIEW CT                               16 CROSSVIEW CT                                            LAKE IN THE HIL     IL         60156
ORELLANA, SONNY                                                                   15024 SW 127TH PLACE                                                                                     MIAMI               FL         33186
ORELLANO, EDDIE                                                                   409 E. 7TH AVE                                                                                           ROSELLE             NJ         07203
ORENCZAK, C.                                                                      4740 CLEARWATER LANE                                                                                     NAPERVILLE          IL         60564
ORIZABA, JUAN                                                                     2793 SHELLY LN                                                                                           AURORA              IL         60504
                                                                                                                                                                22nd Street and Butterfield
Orlahans, LLC                                  Attn Dennis J. Hiffman             c/o NAI Hiffman                               One Oakbrook Terrace, Suite 600 Road                        Oakbrook Terrace   IL         60181
                                                                                                                                191 North Wacker Drive, Suite
Orlahans, LLC                                  Attn Morrie Much                   Much Shelist                                  1800                                                        Chicago            IL         60606-1615
ORLAND PARK AREA CHAMBER OF
COMMERCE                                                                          8799 WEST 151ST STREET                                                                                   ORLAND PARK         IL         60462
ORLAND PARK INVESTMENTS, LLC                                                      760 WILSON LN                                                                                            HINSDALE            IL         60521
Orland Park Investments, LLC                   Attn Farhan Hanif                  9305 S Madison St                                                                                        Burr Ridge          IL         60527
OROSZ, ELIZABETH                                                                  205 GARRETT PL                                                                                           COLUMBUS            OH         43214
OROURKE, KYLE                                                                     934 SARAVALLE DRIVE                                                                                      ST. PETERS          MO         63376
ORR, AIDAN                                                                        1478 MCCORMICK PLACE                                                                                     WHEATON             IL         60189
ORTEGA, FERNANDO                                                                  9804 W 86TH ST APT C                                                                                     OVERLAND PARK       KS         66212
ORTEGA, JOCELYN                                                                   75 HOPE AVENUE APARTMENT 6                    6                                                          PASSAIC             NJ         07055
ORTEGA, MAURO                                                                     13128 W 88TH CIR                              APT 88                                                     LENEXA              KS         66215
ORTEGA, NICOLAS                                                                   12838 WEST 88TH CIRCLE APT 51                                                                            LENEXA              KS         66215
ORTIZ, ANTHONY                                                                    3233 NORWALK AVE                              APT 120                                                    DALLAS              TX         75220
ORTIZ, APRIL                                                                      5838 SUN FARM                                                                                            SAN ANTONIO         TX         78244
ORTIZ, BYRON                                                                      4537 N HARDING                                1                                                          CHICAGO             IL         60625
ORTIZ, ERIKA                                                                      1300 PALISADE AVE                             APT. D2                                                    UNION CITY          NJ         07087
ORTIZ, HORTENSIA                                                                  5524 GILBOW AVE                                                                                          FORT WORTH          TX         76114
ORTIZ, JIANNI                                                                     20 MARION PL                                                                                             BLOOMFIELD          NJ         07003
ORTIZ, JOHN                                                                       2611 FRONTIER DR                                                                                         SAN ANTONIO         TX         78227
ORTIZ, KARINA                                                                     80 ARDMAER DR                                                                                            BRIDGEWATER         NJ         08807
ORTIZ, MARIA                                                                      4 EMERALD LN NORTH                                                                                       AMITYVILLE          NY         11701
ORTIZ, RICARDO                                                                    5524 GILBOW AVE                                                                                          FORT WORTH          TX         76114
ORTIZ, TAINA                                                                      130 6TH STREET                                                                                           RIDGEFIELD PARK     NJ         07660
ORWIG, ELIZABETH                                                                  19395 KNOWLTON PARKWAY APT 302                                                                           STRONGSVILLE        OH         44149
OS Salesco, Inc.                                                                  11030 O Street                                                                                           Omaha               NE         68137
OSBORNE, ROBYN                                                                    57 MARTIN AVENUE                                                                                         CLIFTON             NJ         07012
OSEI, MICHAEL                                                                     1 CEDAR STREET                                                                                           JERSEY CITY         NJ         07305
OSHAUGHNESSY, BRIGID                                                              1254 S 15TH                                                                                              PHILADELPHIA        PA         19146
OSLEBER, MARK                                                                     4417 N. HAMILTON                                                                                         CHICAGO             IL         60625
OSMUN, CHRISTOPHER                                                                171 RESERVOIR ROAD                                                                                       PARSIPPANY          NJ         07054
OSORIO, DANIEL                                                                    8216 SW 163 CT                                                                                           MIAMI               FL         33193
OSORTO, SANDRA                                                                    5318 DANBURY FOREST DR                                                                                   SPRINGFIELD         VA         22151
OSSO, JULIE                                                                       5125 COLUMBIA RD                                                                                         NORTH OLMSTEAD      OH         44070
OSTDIEK, DEBE                                                                     3605 NW 85TH TERR                                                                                        KANSAS CITY         MO         64154
OSTORVA, ANGEL                                                                    340 AVE E                                     APARTMENT 1                                                BAYONNE             NJ         07002
OSUNA, JACQUELINE                                                                 814 CHESTNUT AVE                                                                                         KANSAS CITY         MO         64124
OSWALD, SAMANTHA                                                                  89 MAIN ST                                                                                               BRIDGEPORT          NJ         08014
Oswego Brewing Company LLC                                                        61 S. Main Street                                                                                        Oswego              IL         60543
OSZAJEC, KATARZYNA                                                                3812 PARSONS RD                                                                                          CARPENTERSVILLE     IL         60110
OTERO, ORLANDO                                                                    33 WHIPPANY AVENUE                                                                                       WOODLAND PARK       NJ         07424
OTTE, JESSALYNN                                                                   1716 JOHNSTON ST SE                                                                                      GRAND RAPIDS        MI         49506
OTTE, MADELINE                                                                    4 FIRST STREET                                                                                           WAYNE               NJ         07470
OTTO, EDWARD                                                                      2604 BELLEVUE AVE                             APT E                                                      SAINT LOUIS         MO         63143
OVANDO, RENE                                                                      8144 LARKIN LANE                                                                                         VIENNA              VA         22182
OVERLAND PARK CHAMBER OF COMMERCE
INC                                                                               9001 W 110TH ST #150                                                                                     OVERLAND PARK       KS         66210
OVERLAND PARK FALSE ALARMS                                                        PO BOX 25707                                  DEPARTMENT 201                                             OVERLAND PARK       KS         66225-5707
OVERTON, JAZMINE                                                                  248 BIRCHVIEW DR                              248                                                        PISCATAWAY          NJ         08854
OWENS, ANTAWN                                                                     10590 PEARL RD                                10                                                         STRONGSVILLE        OH         44136


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                 Page 94 of 141
                                                                 Case 19-12416-MFW          Doc 3           Filed 11/14/19                   Page 96 of 142
                                                                                                     Creditor Matrix



                  CreditorName                        CreditorNoticeName                  Address1                                Address2           Address3            City      State       Zip      Country
OWENS, EMELINDA                                                            25 ARTHUR STREET                           APT 1                                     EAST BRUNSWICK    NJ       08816
OWENS, ENRIQUE                                                             16904 CASS BROOK LANE                                                                WOODBRIDGE        VA       22191
OWENS, JANISSA                                                             25 ARTHUR ST                                                                         EAST BRUNSWICK    NJ       08816
OWENS, MALIK                                                               2880 HULL ROAD                             H7                                        CAMDEN            NJ       08104
OWENS, MATTHEW                                                             160 BRUSHY BROOK DR                                                                  OFALLON           MO       63366
OWENS, O.                                                                  239 PROSPECT PLAINS RD                     APT 1                                     MONROE            NJ       08831
PACE, DANIEL                                                               208 N. 9TH STREET                          APT. 715                                  ST.LOUIS          MO       63101
PACHECO, AMBER                                                             3830 OLD DENTON RD.                        3809 CROWN SHORE DR.                      DALLAS            TX       75244
PACHECO, IVANA                                                             285 HERITAGE PLACE                                                                   PATERSON          NJ       07513
PACHECO, LOUIS                                                             285 HERITAGE PLACE                                                                   PATERSON          NJ       07513
PACHECO, RUTH                                                              3480 BOSTON RD                                                                       BRUNSWICK         OH       44212
PACIFIC COMMERCIAL SERVICES, LLC                                           9101 LBJ FRWY #700                                                                   Dallas            TX       75243
PACIFIC COMMERICAL SERVICES LLC DBA
COVERALL                                                                   9101 LYNDON B JOHNSON FWY                  SUITE 550                                 DALLAS            TX       75243
PACKTOR, SAMUEL                                                            6 PARSONAGE RD                                                                       HIGGANUM          CT       06441-4123
PACOCHA JR, THOMAS                                                         8213 W PAULING RD                                                                    MONEE             IL       60449
PADILLA, ADDEN                                                             322 JONES AVE                                                                        WARRENSBURG       MO       64093
PADILLA, KRISTI                                                            1722 JOHNSTON ST                                                                     GRAND RAPIDS      MI       49506
PADRON, CHRISTIAN                                                          246 CLARK TERRACE                                                                    CLIFFSIDE PARK    NJ       07010
PADRON, ISMAEL                                                             1626 KIRKWOOD DR                                                                     GARLAND           TX       75041
PAGANI, TORI                                                               730 PARK AVENUE                                                                      ELLWOOD CITY      PA       16117
PAGANO, ANGELA                                                             30 KNOLL TER                                                                         HAZLET            NJ       07730
PAGE, TYLER                                                                1012 LINCOLN AVE                                                                     LANSING           MI       48910
PAGUNTALAN, KEITH                                                          415 PARKSHIRE PLACE DRIVE                                                            OFALLON           MO       63368
PAHCODDY III, LEE                                                          13541 HOUSER ST APT 106                                                              OVERLAND PARK     KS       66221
PAHL, HANNA                                                                8309 INDIAN BLUFF TRAIL                                                              FORT WORTH        TX       76131
PAINE, ADAM                                                                39 S OAKHURST DRIVE                                                                  AURORA            IL       60504
PAK, TAEJIN                                                                452 GODWIN AVENUE                                                                    MIDLAND PARK      NJ       07432
PALACIO, EPIFANIO                                                          6516 WEST 72 STREET OVERLAND P                                                       OVERLAND PARK     KS       66204
PALACIOWHITE, SIMONE                                                       2250 MARSH LN                              5106                                      CARROLLTON        TX       75006
PALANI, DORNA                                                              14128 CANNONDALE WAY                                                                 GAINESVILLE       VA       20155
PALERMO, ANDREA                                                            760 MIDSTREAMS ROAD                                                                  BRICK             NJ       08724
PALILLERO, JESSICA                                                         26 WYNDALE AVE                             26 WYNDALE AVE                            MAPLE SHADE       NJ       08052
Palladion Signature Import LTD                                             102 N. 5th Street                                                                    Elkton            VA       22827
PALMAI, STEPHEN                                                            76 CHESTER CIRCLE                                                                    NEW BRUNSWICK     NJ       08901
PALO, LEAH                                                                 626 AVONDALE AVE                           ADDRESS 2                                 HADDONFIELD       NJ       08033
PALOMINO SANCHEZ, GUSTAVO                                                  300 MALCOLM AVE                            2                                         GARFIELD          NJ       07026
PANIAHIE, MATTEEN                                                          19 HURON AVE                                                                         LAKE HIAWATHA     NJ       07034
PANTALEON, CARA                                                            15678 KNOLL TRAIL DR #2302                                                           DALLAS            TX       75248
Paper Retriever of Texas                                                   2401 S Laflin                                                                        Chicago           IL       60608
Paper Retriever of Texas                                                   2401 S Laflin St                                                                     Chicago           IL       60608
PAPER RETRIEVER OF TEXAS, LLC                                              7510 GRISSOM RD                                                                      SAN ANTONIO       TX       78251
PAPPAS, CHRISTINE                                                          1431 DEVON AVE                                                                       PARK RIDGE        IL       60068
PARADISE, JACLYN                                                           32 SHERWOOD AVE                                                                      EAST BRUNSWICK    NJ       08816
PARADISE, RICHARD                                                          PO BOX 292                                                                           SHAWNEE MISSION   KS       66201
PARADISO, SARAH                                                            212 WALNUT STREET                                                                    PATERSON          NJ       07544
PARC RITTENHOUSE CONDOMINIUM ASSOC           MANAGEMENT OFFICE             225 S 18TH ST / UNIT 900                                                             PHILADELPHIA      PA       19103
Parc Rittenhouse Condominium Association                                   225 S 18TH ST / UNIT 900                                                             Philadelphia      PA       19103
PARDI, OLIVIA                                                              4070 LYON DRIVE                                                                      COLUMBUS          OH       43220
PARDO, JESSICA                                                             511 56TH STREET                            C                                         WEST NEW YORK     NJ       07093
PARIS, ALANI                                                               3656 WALNUT CREEK DRIVE                                                              COLUMBUS          OH       43224
Park America, Inc.                                                         One Bala Avenue, Suite 500                                                           Bala Cynwyd       PA       19004
PARK PLACE TECHNOLOGIES                                                    8401 CHAGRIN ROAD                                                                    CHAGRIN FALLS     OH       44023
Park Place Technologies LLC                                                PO BOX 78000                               Dept. 781156                              Detroit           MI       48278
Park Ridge Chamber of Commerce                                             720 Garden Street                                                                    Park Ridge        IL       60068
PARKER, BRYRON                                                             2307 EL CAPITAN DR                                                                   DALLAS            TX       75228
PARKER, EARL                                                               401 W WALNUT LANE APT 18                                                             PHILADELPHIA      PA       19144
PARKER, JESSICA                                                            13905 OAK MEADOWS                          4105                                      UNIVERSAL CITY    TX       78148
PARKER, JONATHAN                                                           5565 MANSIONS BLUFF                        APT 4303                                  SAN ANTONIO       TX       78245
PARKER, JORDAN                                                             3109 172ND ST                                                                        HAZEL CREST       IL       60429
PARKER, NATHAN                                                             10010 HARMONY HILL LANE                    2214                                      ROWLETT           TX       75088
PARKER, PHILLIP                                                            5533 NAAMAN FOREST BLV                     APT#1504                                  GARLAND           TX       75044
PARKER, THOR                                                               1229 OLIVETTE DRIVE                                                                  OLIVETTE          MO       63132


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                         Page 95 of 141
                                                                    Case 19-12416-MFW               Doc 3          Filed 11/14/19                   Page 97 of 142
                                                                                                          Creditor Matrix



                   CreditorName                            CreditorNoticeName                   Address1                                 Address2           Address3              City      State       Zip   Country
PARKHURST, CLARK                                                                18 BIRCHWOOD DR                              1                                         HAWTHORNE         NJ         07506
PARKINSON, JOHN                                                                 67 TENBY LANE                                                                          MARLTON           NJ         08053
PARKS, DAMANTE                                                                  107 COOPER AVENUE                                                                      WOODLYNNE         NJ         08107
PARKS, MEGHAN                                                                   16 W 132ND STREET                                                                      KANSAS CITY       MO         64145
PARKS, REBECCA                                                                  510 W HOWE AVE                                                                         LANSING           MI         48906
PARNASSO, ROBERT                                                                15 NORTH RIDGE DR                                                                      CROMWELL          CT         06416
PAROCHELLI, MYA                                                                 468 TALISMON CT                                                                        CRYSTAL LAKE      IL         60012
PARQUETTE, A.                                                                   15951 ASHFORD COURT                                                                    TINLEY PARK       IL         60477
PARRES, CYNTHIA                                                                 3027 W. 84TH PLACE                                                                     LEAWOOD           KS         66206
PARRISH, KAISIE                                                                 513 E. MINOR DR.                             #1                                        KANSAS CITY       MO         64131
PARRY, ADAM                                                                     2211 BEECHNUT TRL                                                                      HOLT              MI         48842
PASCHALL, SHAQUAN                                                               191EDGEWOOD DR.                              191                                       TOMS RIVER        NJ         08753
PASHEN, INC                                                                     9880 E 121ST ST                                                                        FISHERS           IN         46037
Passaic Valley Sewerage Commissioners                                           600 Wilson Ave                                                                         Newark            NJ         07105
PASSINI, JASON                                                                  704 N MAPLE                                                                            SPARTA            IL         62286
PASSLER, TERRY                                                                  9240 RIGGS LANE                              APT. A                                    OVERLAND          KS         66212
PASTOR, RAUL                                                                    6907 GLEN FAIR                                                                         SAN ANTONIO       TX         78239
PASTORE, ANTHONY                                                                2088 DEERPOINT LANE                                                                    YORKVILLE         IL         60560
PASTRANO, KIMBERLY                                                              120 HEATHERCROFT DRIVE                                                                 CRANBERRY TOWNS   PA         16066
PATASHINSKY, ZACK                                                               123 LIBERTY AVE                                                                        HAZLET            NJ         07734
PATEL, JANITA                                                                   6503 DURHAM AVE                                                                        NORTH BERGEN      NJ         07047
PATEL, VICKY                                                                    12 BLOSSOM DRIVE                                                                       EWING             NJ         08638
PATELLA, MATT                                                                   115 NORTH CLARK AVE                                                                    SOMERVILLE        NJ         08876
Patick M Egan                                                                   241 N. Plum Street                                                                     Lancaster         PA         17602
Patrice & Associates Franchising Inc.                                           10020 Southern Maryland Blvd.                Suite 100                                 Dunkirk           MD         20754
Patricia Settineri                           Simon, OBrien, & Knapp P.C.        555 Speedwell Ave                                                                      Morris Plains     NJ         07950
PATRICK, KYLE                                                                   46 EAST 49TH STREET                                                                    BAYONNE           NJ         07002
PATRICK, WILLIAM                                                                2020 ROSE HILL RD                                                                      CARROLLTON        TX         75007
PATSY, HUDSEN                                                                   221 ROBIN HILL LANE                                                                    BALLWIN           MO         63021
PATTERSON, BOBBY                                                                1450 N. SEDGWICK ST                          242                                       CHICAGO           IL         60610
PATTERSON, KATELYN                                                              505 HAIG ST                                                                            ELLWOOD CITY      PA         16117
PATTERSON, PAIGE                                                                1013 BOXER PASS DR.                                                                    SCHERTZ           TX         78154
PATTERSON, ZYKIA                                                                45ELLSWORTH AVE                                                                        TRENTON           NJ         08618
PATTESON JR, DONNIE                                                             2788 GLYNDEBOURNE DR                         2788 GLYNDEBOURNE DR                      FERGUSON          MO         63135
PATTI, JULIANNA                                                                 135 N ELM STREET                                                                       MASSAPEQUA        NY         11758
PATTON, ALLISON                                                                 9927 ESSEX DRIVE                                                                       OMAHA             NE         68114
Paul Downey                                  Attn Robert Pedroli                130 S Bemiston Ave Ste 300                                                             Clayton           MO         63105
Paul H. Von. Petrzelka                                                          7950 Qual Breeze                                                                       San Antonio       TX         78250
PAUL SPERLING, INC.                                                             P.O. BOX 416524                                                                        MIAMII BEACH      FL         33141
PAUL, CAYLIN                                                                    2987 BROOKHAVEN DR                                                                     LEWIS CENTER      OH         43035
PAUL, LEONARD                                                                   25141 PICONE LANE                                                                      BEDFORD HEIGHTS   OH         44146
PAUL, SAMANTHA                                                                  5002 MEADOW LARK CT                                                                    CRYSTAL LAKE      IL         60012
PAULING, CORINNE                                                                997 ALAMO CT.                                                                          CAROL STREAM      IL         60188
PAULING, SAM                                                                    997 ALAMO COURT                                                                        CAROL STREAM      IL         60188
PAULINO, FERNANDO                                                               25N MAIN STREET A2                                                                     GLEN ELLYN        IL         60137
PAULINO, MARK                                                                   325 EASTERN AVE                                                                        AURORA            IL         60505
PAXTON, REBECCA                                                                 5606 RALSTON DRIVE                                                                     PARMA             OH         44129
PAY DAY LOAN STORE OF ILLINOIS                                                  800 JORIE BLVD                                                                         OAKBROOK          IL         60523
PAYFORMANCE CORPORATION (now FIS
Global)                                                                         10550 DEERWOOD PARK BLVD                     BUILDING 300                              JACKSONVILLE      FL         32256
PAYNE, MAXWELL                                                                  9911 CAMPBELL ST                                                                       KANSAS CITY       MO         64131
PAYNE, RAYMOND                                                                  4001 MYRTLE AVE                                                                        CAMDEN            NJ         08105
PAYPAL                                                                          2211 NORTH FIRST STREET                                                                SAN JOSE          CA         95131
PAZ-MARTINEZ, HERIBERTO                                                         55 6TH ST.                                                                             EDISON            NJ         08837
PB Parent LLC                                                                   11605 Haynes Bridge RD                       Suite 350                                 Alpharetta        GA         30009
PEACOCK, M.                                                                     1013 BATES                                                                             GRAND RAPIDS      MI         49506
PEARCE, WILLIAM                                                                 10 NICHOLAS DRIVE                                                                      NEPTUNE           NJ         07753
PEARSON, ALTON                                                                  1030 REVERE AVENUE                                                                     TRENTON           NJ         08629
PEARSON, BLAKE                                                                  1312 ROLLIE MICHAEL                                                                    FORT WORTH        TX         76179
PEARSON, JESSICIA                                                               100 S FIFTH STREET                           3                                         DUPO              IL         62239
PEARSON, TINA                                                                   6 ANGELA PLACE                               8                                         PATERSON          NJ         07502
Pease & Dorio, P. C.                                                            316 Main Street                                                                        Farmington        CT         06032
PEASE, KENNETH                                                                  103 SOMERSET RD                                                                        GLASTONBURY       CT         06033


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                                Page 96 of 141
                                                                   Case 19-12416-MFW              Doc 3           Filed 11/14/19                 Page 98 of 142
                                                                                                           Creditor Matrix



                  CreditorName                           CreditorNoticeName                     Address1                              Address2           Address3            City        State       Zip      Country
PECHENAYA, VLADA                                                              14690 TRAVIS ST.                              APT 27206                               OVERLAND PARK     KS         66223
PECK, RAQUEL                                                                  7 STATE PARK DRIVE                            STREET ADDRESS 2                        TITUSVILLE        NJ         08560
Peerless Beveraage Company                                                    PO Box 4000                                                                           Union             NJ         07083
Peerless Beverage Company                                                     PO Box 4000                                                                           Union             NJ         07083
PEKOSZ, MONICA                                                                110 STONEYBROOK DR                                                                    METUCHEN          NJ         08840
PEMCO                                                                         3208 Wilbur Ave                                                                       Manchester        NJ         08759
Pen Electrical Contractors Inc                                                136 - 12th Street                                                                     West Babylon      NY         11704
PENA DE ERAZO, MARIA                                                          11 MEEKER ST                                  2                                       WEST ORANGE       NJ         07052
PENA, ERNESTO                                                                 380 MECHANIC ST                                                                       ORANGE            NJ         07050
PENA, MARCO                                                                   118 FOREST ST                                                                         EAST HARTFORD     CT         06118
PENN DISTRIBUTORS INC                                                         401 DOMINO LN                                                                         PHILADELPHIA      PA         19128
PENN FIXTURE AND SUPPLY COMPANY.INC.                                          2800 PENN AVENUE                                                                      PITTSBURGH        PA         15222
PENNINGTON, ANGELA                                                            15 SOUTH 78TH ST.                                                                     BELLEVILLE        IL         62223

PENNSYLVANIA DEPARTMENT OF REVENUE                                            1846 BROOKWOOD ST                                                                     HARRISBURG        PA         17104

PENNSYLVANIA DEPARTMENT OF REVENUE          BANKRUPTCY DIVISION               PO BOX 280946                                                                         HARRISBURG        PA         17128-0946
Pennsylvania Dept of Revenue                Attn Compliance & Bankruptcy      Strawberry Square Lobby                                                               Harrisburg        PA         17128-0101
Pennsylvania Power Company                                                    P.O. Box 3687                                                                         Akron             OH         44309-3687
Pennsylvania Power Company                                                    1 East Washington Street New                                                          Castle            PA         16101
PENTOLA, ALEX                                                                 605 N CHERRY ST.                                                                      OLATHE            KS         66061
PEOPLE REPORT                                                                 17304 PRESTON ROAD                            SUITE 430                               DALLAS            TX         75252
PEPE, BRIAN                                                                   195 WORTHINGTON RD.                                                                   GLASTONBURY       CT         06033
PERAL, ESTEBAN                                                                2209 W 98TH ST                                                                        CLEVELAND         OH         44102
PERALTA, JAMILEX                                                              1 RACETRACK RD. APT 2B                                                                EAST BRUNSWICK    NJ         08816
PERALTA, RODRIGO                                                              217 SIEGEL STREET                                                                     WESTBURY          NY         11590
PERDUE, MEAGAN                                                                130 TRUXTON RD                                                                        HUNTINGTON STAT   NY         11746
PEREANEZ, ANDREA                                                              130 OLD RIDGE ROAD                                                                    BLOOMINGDALE      NJ         07403
PEREIRA, EDDIE                                                                4007 OAKLAND AVE                                                                      KANSAS CITY       KS         66104
PEREIRA, KAITLYN                                                              7094 CPO WAY                                                                          NEW BRUNSWICK     NJ         08901
PEREZ DIAZ, KARONLAY                                                          120 WEST 28 ST                                APT.33                                  BAYONNE           NJ         07002
PEREZ REYES, ALEJANDRA Y                                                      5301 SWHERWOOD TER                                                                    PENNSAUKEN        NJ         08109
PEREZ, ALBERTANO                                                              425 67TH STREET                               FLOOR 1                                 WEST NEW YORK     NJ         07093
PEREZ, ALEC                                                                   1772 HENRY RD                                                                         MERRICK           NY         11566
PEREZ, ANALIZA                                                                4306 TOWLE AVE                                                                        HAMMOND           IN         46327
PEREZ, ARELI                                                                  317 N HARVARD APT 1A                                                                  VILLAPARK         IL         60181
PEREZ, ARISTEO                                                                1309 S 32 ST APT 2                                                                    OMAHA             NE         68105
PEREZ, ARTEMIO                                                                4100 N ADAMS ST                                                                       WESTMONT          IL         60559
PEREZ, BRIANDA                                                                84 PROSPECT ST                                                                        PASSAIC           NJ         07055
PEREZ, CARLOS                                                                 5413 MADISON STREET                                                                   WEST NEW YORK     NJ         07093
PEREZ, CELASTINA                                                              2110 N 17TH ST                                                                        KANSAS CITY       KS         66104
PEREZ, ELOY                                                                   18W110 KIRKLAND LN                                                                    VILLA PARK        IL         60181
PEREZ, GUADALUPE                                                              317 N HARVARD AVE                             APT 2G                                  VILLAPARK         IL         60181
PEREZ, JENNIFER                                                               816-22ND                                      2                                       UNION CITY        NJ         07087
PEREZ, JOSHUA                                                                 2272 GARDEN SUN PL                                                                    NEW BRAUNFELS     TX         78130
PEREZ, JUAN                                                                   8831 GLENWOOD STREET APT#18                                                           OVERLAND PARK     KS         66212
PEREZ, LAURA                                                                  58 HUNTINGTON                                                                         NEW BRUNSWICK     NJ         08901
PEREZ, LISSETTE                                                               10 MANVILLE BLVD                              2ND FLOOR                               BRIDGEWATER       NJ         08807
PEREZ, LUIS                                                                   652 AVENUE E                                                                          BAYONNE           NJ         07002
PEREZ, M.                                                                     2110 N 17TH ST                                                                        KANSAS CITY       KS         66104
PEREZ, MARCOS                                                                 1907 JAMESTOWN CIRCLE                                                                 HOFFMAN ESTATES   IL         60169
PEREZ, MAREX RALPH                                                            342 SOUTH PROSPECT AVENUE                                                             BERGENFIELD       NJ         07621
PEREZ, MIGUEL                                                                 513 4TH STREET APT. 3D                        3D                                      UNION CITY        NJ         07087
PEREZ, MIRANDA                                                                9027 BEAUDINE AVE                                                                     SAN ANTONIO       TX         78250
PEREZ, OLGA                                                                   240 SHERBROOKE RD                                                                     LINDENHURST       NY         11757
PEREZ, OLVAN                                                                  457 TOTOWA AVENUE                             APT A                                   PATERSON          NJ         07522
PEREZ, ROSA                                                                   165 CAMBRIDGE AVENUE                          2R                                      JERSEY CITY       NJ         07307
PEREZ, SERGIO                                                                 4834 N KIMBALL                                                                        CHICAGO           IL         60625
PEREZ, SHERRI MEI                                                             170 BETHANY RD                                                                        HAZLET            NJ         07730
PEREZ, VIANKA                                                                 62 W 25TH ST                                                                          BAYONNE           NJ         07002
PEREZ, YOSSELINE                                                              121 43RD                                      1                                       UNION CITY        NJ         07087
PEREZ, YULISSA                                                                270 MAPLE CT                                  270                                     COPIAGUE          NY         11726
PEREZ-RIOS, GUADALUPE                                                         442 MERCY STREET                                                                      PHILADELPHIA      PA         19148


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                                                Page 97 of 141
                                                                Case 19-12416-MFW              Doc 3         Filed 11/14/19                  Page 99 of 142
                                                                                                      Creditor Matrix



                  CreditorName                         CreditorNoticeName                     Address1                            Address2           Address3             City        State       Zip   Country
PEREZ-SOTO, TAYLOR                                                             7031 N BALES AVE                        311                                      GLADSTONE          MO         64119
Perfection Glass & Mirror Inc                                                  13991 SW 144th Ave                      #302                                     Miami              FL         33186
PERKINS, BRANDI                                                                17 SOUTH 88                                                                      BELLEVILLE         IL         62223
PERKINS, KEITH                                                                 7606 MARION COURT                                                                ST LOUIS           MO         63143
PERNAS, VANESSA                                                                45 TENNYSON ST                                                                   CARTERET           NJ         07008
PERNAZZA, ASHLEY                                                               114 RAMBLER DRIVE                                                                SARVER             PA         16055
PEROVIC, BESARD                                                                6208 N HOYNE AVE                        BB                                       CHICAGO            IL         60659
PERRIGO, ERIC                                                                  3775 UTAH RD                                                                     WELLSVILLE         KS         66092
PERROS, ALEXANDER                                                              55 RACAL COURT APT3                                                              STATEN ISLAND      NY         10313
PERROTT, NATALIE                                                               809 WAINWRIGHT DR                                                                PITTSBURGH         PA         15228
PERRY, JOSEPH                                                                  4516 ALPHA AVE                                                                   NEWBURGH HEIGHT    OH         44105
PERSAUD, ALYSSALY                                                              826 WASHINGTON ST                                                                BALDWIN            NY         11510
PESA, NICOLE                                                                   1490 HAMBURG RD SW                                                               LANCASTER          OH         43130
PESTANA, KELLY                                                                 81 HEATHER DR                                                                    EAST HARTFORD      CT         06118
PETCOVIC, BROOKE                                                               1115 HARVEY RUN ROAD                                                             FREEDOM            PA         15042
Pete & Pete Container Service Inc                                              4830 Warner Rd                                                                   Garfield Heights   OH         44125
Peter Lacava                                                                   1140 Esienhowen Drive                                                            Russellton         PA         15076
PETERMILL ENTERPRISES INC                                                      7930 OLD AUCTION ROAD                                                            MANHEIM            PA         17545
PETERS, ASHLEY                                                                 500 WESTMINSTER PL                      APT 1                                    LODI               NJ         07644
PETERS, BROOKLYN                                                               117 RHOADES ST                                                                   AZLE               TX         76020
PETERS, CARSON                                                                 11325 SLATER ST                                                                  OVERLAND PARK      KS         66210
PETERS, CHELSEE                                                                7600 NW 74TH TERRACE                                                             KANSAS CITY        MO         64152
PETERS, KALEIGH                                                                441 64TH ST                             APT 2                                    WEST NEW YORK      NJ         07093
PETERS, LEAH                                                                   325 GREENGLADE AVE                                                               WORTHINGTON        OH         43085
PETERS, SADAE                                                                  1222 EDPAS ROAD                                                                  NEW BRUNSWICK      NJ         08901
PETERS, STACIE                                                                 27068 OAKWOOD DR APT. 212B                                                       OLMSTEAD FALLS     OH         44138
PETERS, TANNER                                                                 1600 SADLE CREEK CRL                    APT 534                                  ARLINGTON          TX         76015
PETERSON, KATHERINE                                                            3 BROMLEY DR                                                                     HAZLET             NJ         07730
PETERSON, LAUREN                                                               13276 FALMOUTH ST                                                                LEAWOOD            KS         66209
PETES CLEANING SERVICE                                                         1629 S MICHIGAN AVE                     APT 108                                  VILLA PARK         IL         60181
PETES CLEANING SERVICES                                                        1629 MICHIGAN AVE                       APT 108                                  VILLA PARK         IL         60181
PETILLO, ANDREW                                                                408 W POPLAR ST.                        APT. H                                   OLATHE             KS         66061
PETKO, JOSHUA                                                                  2020 CHAD COURT                                                                  MONTGOMERY         IL         60538
PETRASEK, MACKENZIE                                                            1035 SWEET BRIER DRIVE                                                           ALIQUIPPA          PA         15001
PETRI, NATALIE                                                                 1545 W.MAIN                             H                                        FESTUS             MO         63028
PETRONE, NICK                                                                  245 WYCKOFF ROAD                                                                 EATONTOWN          NJ         07724
PETTY CASH - 110
PETTY CASH 096                                                                 ATTN GENERAL MANAGER                                                             KANSAS CITY        MO         64112
PETTY CASH 169
PETTY CASH 183
PETTY CASH-182
PETTY, KENDRICK                                                                9 W CRESCENT BLVD                                                                COLLINGWOOD        NJ         08108
PEWEE, JONATHAN                                                                2531 EAST MULFORD CT                                                             GRAND RAPIDS       MI         49546
PFAFF, ASHLEY                                                                  9141 W HAWTHORNE AVE                                                             MILWAUKEE          WI         53226
PFAUTZ, ALLANA                                                                 2401 TROOST AVE.                        518A                                     KANSAS CITY        MO         64108
PFEFFER, ALYSSA                                                                1212 VARSITY BLVD.                      APT. 213                                 DEKALB             IL         60115
PFEIFFLE, KENNEDY                                                              8795 CONSERVATION ST. NE                                                         ADA                MI         49301
PFLUG, JARED                                                                   523 S LAUREL AVE                                                                 KEANSBURG          NJ         07734
PFLUMM, J.                                                                     14227 KINGDOM CT                                                                 FISHERS            IN         46040
PFOTENHAUER, ANDREA                                                            2211 BLACKSMITH DR.                                                              WHEATON            IL         60189
PHAN, KHANG                                                                    4404 N OLIVE ST                                                                  KANSAS CITY        MO         64116
PHEAA                                                                          PO Box 5117                                                                      Buffalo            NY         14240
PHELAN, KELLY                                                                  23 HILLVIEW AVENUE                                                               MORRIS PLAINS      NJ         07950
PHILADELPHIA EXTRACT CO INC                                                    4124 BLANCHE RD                                                                  BENSALEM           PA         19020
PHILADELPHIA EXTRACT COMPANY                                                   6806-10 NORTH FRANKLIN STREET                                                    PHILADELPHIA       PA         19126
PHILADELPHIA GAS WORK                                                          PO BOX 11700                                                                     NEWARK             NJ         07101
Philadelphia Gas Works                                                         P.O. Box 11700                                                                   Newark             NJ         07101
Philadelphia Gas Works                                                         800 W. Montgomery Avenue                                                         Philadelphia       PA         19122
PHILGREN, GRIFFEN                                                              2312 HARTFORD CT.                                                                NAPERVILLE         IL         60565
PHILIPS, LYDIA                                                                 9717 PINEHURST DR                                                                ROWLETT            TX         75089
PHILLIP EDISON AND COMPANY                   ROBERT F MYERS, COO               NAPERVILLE CROSSING STATION, LLC        11501 NORTHLAKE DRIVE                    CINCINNATI         OH         45249
PHILLIP EDISON AND COMPANY                   LEASE ADMINISTRATION DEPARTMENT   PHILLIPS EDISON & COMPANY, LTD          11501 NORTHLAKE DRIVE                    CINCINNATI         OH         45249



           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                          Page 98 of 141
                                                                          Case 19-12416-MFW            Doc 3          Filed 11/14/19                      Page 100 of 142
                                                                                                                Creditor Matrix



                   CreditorName                                 CreditorNoticeName                   Address1                               Address2              Address3          City        State      Zip       Country
PHILLIPS EDISON-ARC SHOPPING CTR OP
PARTNERSHIP, LP                                                                      PO BOX 645414                                                                           PITTSBURGH        PA       15264-5414
Phillips Edison-Arc Shopping Ctr OP Partnership,
LP                                                 Attn Brad Wick                    11501 Northlake Drive                                                                   Cincinnati        OH       45249
PHILLIPS, CHARLES                                                                    138 LEONARD STREET                          APT 3R                                      JERSEY CITY       NJ       07307
PHILLIPS, DANNY                                                                      14818 W 83RD ST                                                                         LENEXA            KS       66215
PHILLIPS, JAMIE                                                                      1830 S 4TH ST.                                                                          PHILADELPHIA      PA       19148
PHILLIPS, KYLE                                                                       253 EAST RIDGE RD                                                                       MIDDLETOWN        CT       06457
PHILLIPS, M.                                                                         6732 W 83RD ST                              APT. 307                                    OVERLAND PARK     KS       66204
PHILLIPS, MYAISHAH                                                                   58 CRAIG AVE                                                                            FREEPORT          NY       11520
PHILLIPS, NICHOLAS                                                                   640 E ARMOUR BLVD                           APT 205                                     KANSAS CITY       MO       64109
PHILLIPS-MUCHA, MADISON                                                              55 E 15TH AVE                                                                           COLUMBUS          OH       43201
PHUNG, CHINDA                                                                        3935 SANDSTONE CIRCLE                                                                   POWELL            OH       43065
PHX Contracting Inc                                                                  7000 Newington Rd Ste. I                                                                Lorton            VA       22079
PI, DAVID                                                                            20851 SW 91CT                                                                           MIAMI             FL       33189
PIASECKI, JASON                                                                      124 HIGHLAND DR                                                                         KINGS PARK        NY       11754
PICARELLI, JOSEPH                                                                    47 W 51 ST                                                                              BAYONNE           NJ       07002
PICCIOLA, NICHOLAS                                                                   17802 BOS DR                                                                            ORLAND PARK       IL       60467
PICKENS, CRAIG                                                                       11817 LAVIDA AVE                                                                        ST LOUIS          MO       63138
PICKERING, M.                                                                        10415 BOND STREET                                                                       OVERLAND PARK     KS       66214
Picture-it Awards Inc                                                                1703 Route 27 Edison NJ 08817                                                           Edison            NJ       08817
PIECH, ANNA                                                                          16200 FIELDCREST DR.                                                                    OAK FOREST        IL       60452
PIECH, JEANNA                                                                        16200 FIELDCREST DR.                                                                    OAK FOREST        IL       60452
PIELA, MARY                                                                          2715 NOTTINGHAM RD                                                                      COLUMBUS          OH       43221
PIERCE, MATTHEW                                                                      11831 FEATHERWOOD DRIVE                                                                 ST. LOUIS         MO       63146
PIERRE LOUIS, JEAN                                                                   25 N. 8TH STREET                                                                        BELLEVILLE        NJ       07109
PIERRE, MEGAN                                                                        310 EVANS AVE                                                                           ELMONT            NY       11003
PIERSON, DALIYAH                                                                     1 WILLOW WOOD COURT                                                                     EAST RUTHERFORD   NJ       07073
PIGEON, KARL                                                                         1417 PATHFINDER LANEM                                                                   MCLEAN            VA       22101
PIGG ENTERPRISES LLC                                                                 86 Valley Dr                                                                            Valley Park       MO       63088
PILTZ, ROBERT                                                                        2228 MURRAY AVE                                                                         SOUTH PLAINFIEL   NJ       07080
PIMENTA, ALEXANDRA                                                                   10358 SW 212 ST APT. 208                                                                CUTLER BAY        FL       33189
PIMENTA, DYLAN                                                                       10358 SW 212 ST APT 208                     APT. 208                                    MIAMI             FL       33189
PIN, TIFFANY                                                                         2534 SAM HOUSTON DR                                                                     GARLAND           TX       75044
PINALES, ALENNY                                                                      521 3RD STREET                              APT 1                                       UNION CITY        NJ       07087
PINEDA DE ARGUETA, ANA                                                               144 ORANGE TURNPIKE                         2                                           SLOATSBURG        NY       10974
PINKNEY, JAKE                                                                        10023 WEST 86TH TERRACE                                                                 OVERLAND PARK     KS       66214
Pinnacle Hills, LLC                                Attn Law Lease Administration     General Growth Properties                   110 North Wacker Drive                      Chicago           IL       60606
PINNER, TERRANCE                                                                     7266 GLEN HOLLOW CT                         2                                           ANNANDALE         VA       22003
PINO, FRANCO                                                                         130TH 40ST                                                                              NEW JERSEY        NJ       07097
PINOS, RODRIGO                                                                       2747 HOOPER AVE APT 6                       BLDG 8                                      BRICK             NJ       08723
PINTO III, JOSEPH                                                                    711 VOORHEES AVE                            APT 3                                       MIDDLESEX         NJ       08846
PIONEER CREDIT RECOVERY, INC                                                         P.O. BOX 158                                                                            ARCADE            NY       14009
PIONEER WINE COMPANY, L.P.                                                           PO Box 207358                                                                           DALLAS            TX       75320
PIPER JAFFRAY & CO                                                                   800 NICOLLETE MALL                          SUITE 1000                                  MINNEAPOLIS       MN       55402
PIPER JAFFRAY & CO.                                                                  800 NICOLLET MALL                           SUITE 1000                                  MINNEAPOLIS       MN       55402
PIPER, ALEXANDRA                                                                     6470 CHESHIRE DR                                                                        DIMONDALE         MI       48821
PIPER, RACHEL                                                                        2371 CORAL COVE                                                                         ELGIN             IL       60123
PIRRO, L.                                                                            28 ESTHER STREET                                                                        CRYSTAL LAKE      IL       60014
PITNEY BOWES CREDIT CORP                                                             PO BOX 371874                                                                           PITTSBURGH        PA       15250-7874
PITNEY BOWES INC                                                                     PO BOX 371887                                                                           PITTSBURGH        PA       15250-7887
PITNEY BOWES, INC                                                                    3001 SUMMER ST                                                                          STAMFORD          CT       06926
PITTENGER, DEREK BRADLEY                                                             892 S.EUREKA AVE COLUMBUS OHIO                                                          COLUMBUS          OH       43204
PITTS, BRION                                                                         4415 FORREST AVE                                                                        KANSAS CITY       MO       64100
PITTS, STEVEN SINCLAIR                                                               2834 WINTON STREET                                                                      PHILADELPHIA      PA       19145
PITTS, TESSA                                                                         3560 W 147TH                                                                            CLEVELAND         OH       44111
PIVAROFF, ERICA                                                                      5137 ALDERSYDE ROAD                                                                     OAK FOREST        IL       60452
PLACEIQ, INC.                                                                        BOX 83380                                                                               WOBURN            MA       01813-3380
PLACIDO, MIGUEL                                                                      224 COLUMBIA STREET                         1                                           PASSAIC           NJ       07055
Plain Easy Solutions LLC                                                             6493 Fernhurst Ave.                                                                     Parma Heights     OH       44130
Plant Trends Inc                                                                     PO Box 603                                                                              North Bellmore    NY       11710
Plantscape Inc                                                                       3101 Liberly Ave                                                                        Pittsburgh        PA       15201
PLANTSCAPE, INC                                                                      3101 LIBERTY AVENUE                                                                     PITTSBURGH        PA       15201


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                  Page 99 of 141
                                                                          Case 19-12416-MFW                      Doc 3         Filed 11/14/19                Page 101 of 142
                                                                                                                         Creditor Matrix



                 CreditorName                                  CreditorNoticeName                          Address1                               Address2               Address3            City      State       Zip       Country
PLATA JIMENEZ, MARIA                                                                         3579 ROUTE 46 WEST                        APT 47A                                      PARSIPPANY        NJ       07054
PLATKO, JUSTIN                                                                               9831 CONNELL DR                                                                        OVERLAND PARK     KS       66212
PLATTE COUNTY COLLECTOR                          SHIELA PALMER, COLLECTOR                    415 3RD STREET, ROOM 212                                                               PLATTE CITY       MO       64079
PLATVOET, ROBERT                                                                             183 ALBERTA DR                                                                         SADDLE BROOK      NJ       07663
PLAYNETWORK INC.                                                                             PO BOX 204515                                                                          DALLAS            TX       75320-4515
Playnetwork Inc.                                                                             PO Box 21550                                                                           New York          NY       10087
PLAYNETWORK, INC                                                                             8727 148TH AVE NE                                                                      REDMOND           WA       98052
PLAYNETWORK, INC.                                                                            PO BOX 21550                                                                           New York          NY       10087-1550
PLEITEZ TOBAR, ROBERTO                                                                       32 EAST SHORE STREET                                                                   KEANSBURG         NJ       07734
PLOHR, JAMES                                                                                 8 FLORAL CT.                                                                           OFALLON           MO       63368
PLUMBING PROS                                                                                116 S WESTGLEN DR                                                                      RAYMORE           MO       64083-9667
PMA NAPERVILLE CROSSING, LLC
                                                 SCHAIN, BURNEY, ROSS, AND CITRON, LTD       ATTN MICHAEL ROSS                         222 NORTH LASALLE STREET   SUITE 1910        CHICAGO           IL       60601
PMA NAPERVILLE CROSSING, LLC                     PMA NAPERVILLE CROSSING LLC                 ATTN MICHASEL FIRSEL                      1110 JORIE BOULEVARD       SUITE 350         OAK BROOK         IL       60523
PMC Design, LLC                                                                              18328 Boyd St.                                                                         Elkhorn           NE       68022
POESL, BRENDA                                                                                157 W 4TH ST                              1F                                           BAYONNE           NJ       07002
Polack Printing                                                                              1050 74th St SW                                                                        Byron Center      MI       49315
POLEC, E.                                                                                    6033 N NAVARRE AVE                                                                     CHICAGO           IL       60631
POLGAR, SIERRA                                                                               53 RIGGS PLACE                                                                         WEST ORANGE       NJ       07052
POLSON, JORDYN                                                                               1612 NW 66TH TER                                                                       KANSAS CITY       MO       64118

Poly-Jaz Realty LLC, Poly C LLC andBRPR II LLC c/o Breslin Realty Development                500 Old Country Road                                                                   Garden City       NY       11530

Poly-Jaz Realty LLC, Poly C LLC andBRPR II LLC Attention Mr. Fred Colin                      Colin Development LLC.                    1520 Northern Blvd.                          Manhasset         NY       11030

Poly-Jaz Realty LLC, Poly C LLC andBRPR II LLC Mr. Louis Ceruzzi                             1720 Post Road                                                                         Fairfield         CT       06824

Poly-Jaz Realty LLC, Poly C LLC andBRPR II LLC Meltzer, Lippe, Goldstein & Breitstone, LLP   Attn Sheldon M. Goldstein, Esq.           190 Willis Avenue                            Mineola           NY       11501
POLZIN, KINLEY                                                                               8104 W. 145TH ST                                                                       OVERLAND PARK     KS       66223
POMEROY, COLLETTE                                                                            7507 MCCOY STREET                                                                      SHAWNEE           KS       66227
POMPEO, DANIEL                                                                               30 LONGBOAT AVE                                                                        BARNEGAT          NJ       08005
PONT HEY, LAURA                                                                              6732 N 31ST ST                                                                         ARLINGTON         VA       22213
POOLE, MARKYSHIARA                                                                           3622 CHERRY HILL AVE                                                                   FLOSSMOOR         IL       60422
POPELKA, JOSEPH                                                                              27571 W ASHLAND AVE                                                                    SPRING GROVE      IL       60081
POPLAWSKI, NICOLE                                                                            839 HAWTHORNE AVE                                                                      BOUND BROOK       NJ       08805
PORNEL, DENNIS                                                                               601 BEERS ST                                                                           HAZLET            NJ       07730
PORTALES, MACARENA                                                                           15781 SW 106 TER                          304                                          MIAMI             FL       33196
PORTER, BRYTTNEY                                                                             27595 I10 W.                              #334                                         BOERNE            TX       78006
PORTER, DAN                                                                                  1201 N 3RD ST #237                                                                     PHILADELPHIA      PA       19122
PORTER, RAVEN                                                                                39 TORI ANN COURT                                                                      ST. PETERS        MO       63376
PORTER, RONALD                                                                               5911 EAST 110TH STREET                                                                 KANSAS CITY       MO       64134
PORTERO, ERIC                                                                                11273 SW 114 TERR                                                                      MIAMI             FL       33176
PORTES, OSCAR                                                                                8911 SW 123 CT APT 108                                                                 MIAMI             FL       33186
PORTIER, LLC, SUBSIDIARY OF UBEREATS
TECHNOLOGIES, INC                                                                            1455 MARKET ST. 4TH FL                                                                 TREVOSE           PA       94103
PORTILLO HERNANDEZ, JOSE                                                                     11 DARLINGTON AVENUE                                                                   RAMSEY            NJ       07446
PORTILLO, BLAS                                                                               11 DARLINGTON AVE                                                                      RAMSEY            NJ       07446
PORTILLO, VILMA                                                                              1406 8TH STREET                           #2                                           NORTH BERGEN      NJ       07047

PORTSWIGGER                                                                                  VICTORIA COURT                            BEXTON RD                                    KNUTSFORD                  WA 16- 0PF UNITED KINGDOM
Positouch, LLC                                                                               491 KILVERT STREET                                                                     WARWICK           RI       02886
Post, Polak, Goodsell & Strauchler P.A                                                       425 Eagle Rock Avenue Ste 200                                                          Roseland          NJ       07068
POSTERNACK, JENNIFER                                                                         6N308C WHITMORE CIRCLE                    C                                            ST CHARLES        IL       60174
POTEET, AARON                                                                                18942 L STREET                                                                         OMAHA             NE       68135
POTTER, CALEB                                                                                11991 TYRA COURT                                                                       MARYLAND HEIGHT   MO       63043
POTTS, ANGELA                                                                                6014 WALNUT ST                                                                         KANSAS CITY       MO       64113
POUDRIER, JORDAN                                                                             77 OLIVER ROAD                                                                         MANCHESTER        CT       06042
POUNCIL, CAREY                                                                               12816 CHARING CROSS ROAD                  4                                            LENEXA            KS       66215
POWELL, CATIE                                                                                402 BELLEMERE RD                                                                       BLUE SPRINGS      MO       64015
POWELL, KENIA                                                                                88 SHERMAN STREET APT 1                   1                                            PASSAIC           NJ       07055
POWELL, MELVIN                                                                               1524 BRAETON PARKWAY APT 203                                                           COLUMBUS          OH       43235
Powermapper Software Limited                                                                 9-10 St Andrew Square                                                                  Edinburgh                  EH2 2AF    United Kingdom
POWLEY, DEANNA                                                                               92 SAUGATUCK                                                                           MONTGOMERY        IL       60538


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                           Page 100 of 141
                                                                      Case 19-12416-MFW                      Doc 3           Filed 11/14/19                 Page 102 of 142
                                                                                                                      Creditor Matrix



             CreditorName                                    CreditorNoticeName                           Address1                              Address2                   Address3                 City       State      Zip       Country
PR MANUAL CHECK - TBYRD
PR MANUAL CHECKS - VG
PR MANUAL CHECKS-AN
PR MANUAL CHECKS-CAR
PR MANUAL CHECKS-CB
PR MANUAL CHECKS-JS
PR MANUAL CHECKS-SANDY
PR MANUAL CHECKS-WG
PR111 MA NAPERVILLE, JV, LLC                                                                                                          ATTN JEAN ZOERNER              ONE PARKVIEW PLAZA,
                                                PM111 MA NAPERVILLE JV LLC               C/O MID-AMERICA ASSET MANAGEMENT             PRINCIPAL/VICE PRESIDENT       9TH FLOOR             OAKBROOK TERRACE   IL       60181
PR111 MA NAPERVILLE, JV, LLC                    PM111 MA NAPERVILLE JV LLC               PGIM REAL ESTATE                             ATTN LEGAL DEPARTMENT          7 GIRALDA FARMS       MADISON            NJ       07940
PR111 MA NAPERVILLE, JV, LLC                    PM111 MA NAPERVILLE JV LLC               PGIM REAL ESTATE                             C/O MS ALISON HALLBERG         7 GIRALDA FARMS       MADISON            NJ       07940
PRADILLA, ANDREA                                                                         1106 27TH STREET                             APARTMENT 5                                          NORTH BERGEN       NJ       07047
PRADO-RODRIGUEZ, YEIMI                                                                   200 BALDWIN ROAD                             APT D29                                              PARSIPPANY         NJ       07054
PRANGE, BRANDON                                                                          326 N HARRISON                                                                                    LITCHFIELD         IL       62056
PRC Partners, LLC                                                                                                                     Two Mid-America Plaza, Third
                                                c/o Mid-America Asset Management, Inc.   Attn Ms. C. Michelle Panovich                Floor                                                Oakbrook Terrace   IL       60801
Precision Kleen INC                                                                      27101 Tungsten RD                                                                                 Euclid             OH       44132
Precision Landscaping Inc                                                                PO Box 3009                                                                                       Wayne              NJ       07474
PRECISION SEWER SERVICES, LLC.                                                           P.O. BOX 247                                                                                      GRADYVILLE         PA       19039
PREMEN, MATTHEW                                                                          2270 GEORGIA DR.                                                                                  WESTLAKE           OH       44145
PREMIER BEVERAGE COMPANY                                                                 P.O. BOX 820410                                                                                   SOUTH FLORIDA      FL       33082
PREMIER PRODUCE INC                                                                      P.O. BOX 5606                                                                                     CAROL STREAM       IL       60197-5606
PREMIUM BEVERAGE SUPPLY, LTD                                                             3701 LACON ROAD                                                                                   HILLIARD           OH       43026
PREMIUM DIST OF VA INC                                                                   15001 NORTHRIDGE DR                                                                               CHANTILLY          VA       20151
PRE-PAID LEGAL SERVICES, INC                                                             ONE PRE-PAID WAY                                                                                  ADA                OK       74820
Presbrey Productions LLC                                                                 63546 Densmore Rd                                                                                 Aurora             IL       60506
PRESSER, ISABELLE                                                                        32 WARREN DRIVE                                                                                   ABERDEEN           NJ       07747
PRESSER, SHANNON                                                                         137 LINNETT ST.                                                                                   BAYONNE            NJ       07002
PRESSEY, ALEX                                                                            201 HOWARD AVENUE                                                                                 ROCHELLE PARK      NJ       07662
Presto Pest Control Inc.                                                                 PO Box 495                                                                                        Sellersville       PA       18960
PRETELL, ADRIAN                                                                          213 BRIAR MILLS DR                                                                                BRICK              NJ       08724
PRETELL, DIEGO                                                                           213 BRIAR MILLS DR                                                                                BRICK              NJ       08724
PRETZANTZIN, JOSE                                                                        911 BROADWAY                                                                                      BAYONNE            NJ       07002
PRICE, DONNA                                                                             4023 WALSH STREET                                                                                 SAINT LOUIS        MO       63116
PRICE, ELIJAH                                                                            2321 FELDER LN                                                                                    FORT WORTH         TX       76112
PRICE, RYAN                                                                              1615 W SPRUCE ST                                                                                  OLATHE             KS       66061

PRIII MA NAPERVILLE JV, LLC                     MID-AMERICA ASSET MANAGEMENT, INC        ONE PARKVIEW PLAZA - 9TH FLOOR                                                                    OAKBROOK TERRACE   IL       60181
PRIII MA Naperville JV, LLC                                                              ONE PARKVIEW PLAZA - 9TH FLOOR                                                                    Oakbrook Terrace   IL       60181
PRIME MECHANICAL SERVICES LLC                                                            1854 N.W. 21ST STREET                                                                             POMPANO BEACH      FL       33069
Prime Motor Inns, Inc                                                                    700 Route 46 East                            PO Box 2700                                          Fairfield          NJ       07007-2700
Prime Motor Inns, Inc                           Taub & Taub, Esqs.                       PO Box 1600                                                                                       Fairfield          NJ       07007-1600
PRIMEAU, KELLY                                                                           444 PIERREPONT AVE.                                                                               MIDDLESEX          NJ       08807
PRINCIPAL LIFE INSURANCE COMPANY                                                         710 9TH STREET                               DES MOINES                                           DES MOINES         IA       50309
PRINCIPAL LIFE INSURANCE COMPANY                                                         710 9TH STREET                                                                                    DES MOINES         IA       50309
PRINE, JAMES                                                                             1116 S 48TH STREET                                                                                OMAHA              NE       68106
Print Globe,Inc.                                                                         5812 Trade Center Drive, Suite 100                                                                Austin             TX       78744
PRINTEKK PRINTING & MAILING                                                              4312 TERRACE                                                                                      KANSAS CITY        MO       64111
Prior to January 18, 2018 Maeburg II LLCAfter
January 18, 2018 Maeburg II LLC                 Maeburg II, LLC                          c/o Wells Fargo Bank, National Association                                                        San Francisco      CA
Prior to January 18, 2018 Maeburg II LLCAfter
January 18, 2018 Maeburg II LLC                 Maeburg II LLC                           PO Box 310680                                                                                     Des Moines         IA       50331
PRITCHARD, CAITLAN                                                                       3241 N WHIPPLE ST                            B                                                    CHICAGO            IL       60618
PRITCHARD, JEROME                                                                        4541 N SHERIDAN                              APT 312                                              CHICAGO            IL       60640
PRITIVINDYA, AMBAR                                                                       126 DEVON AVENUE                                                                                  BELLMAWR           NJ       08031
PRO-CHEM Termite & Pest Control                                                          17 Valley Drive West                                                                              Glenwood           NJ       07418
PROCKNOW, ANDREW                                                                         4750 RIVER ROCK RD                                                                                SAN ANTONIO        TX       78251
PROCTOR II, MICHAEL                                                                      18 VANARD DRIVE                                                                                   BRICK              NJ       08723
PROCTOR, JACKSON                                                                         935 QUAY AVE. UNIT H                                                                              GRANDVIEW          OH       43212
Professional Adjustment Bureau                                                           PO Box 640                                                                                        Springfield        IL       62705
Professional Hygiene, Inc.                                                               777 Merus Court                                                                                   Fenton             MO       63026
Professional Sports Publications Inc                                                     519 8th Avenue, 25th Floor                                                                        New York           NY       10018


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                        Page 101 of 141
                                                       Case 19-12416-MFW                Doc 3           Filed 11/14/19                 Page 103 of 142
                                                                                                  Creditor Matrix



                    CreditorName               CreditorNoticeName                    Address1                               Address2           Address3            City      State       Zip      Country
ProPark America NY LLC                                              1200 Harbor Blvd                                                                      Weehawken         NJ       07086
Pro-Tech Mechanical Services                                        2556 Alamo Drive, Suite 50B                                                           Lansing           MI       48911
Protection One Alarm Monitoring Inc                                 PO Box 219044                                                                         Kansas City       MO       64121
Protection One Alarm Monitoring Inc                                 PO Box 872987                                                                         Kansas City       MO       64187
Protective Measures Security & Fire Systems                         305 Palmer Rd                                                                         Denville          NJ       07834
PROTECTIVE MEASURES SECURITY AND
SYSTEMS, LLC                                                        305 PALMER ROAD                                                                       DANVILLE          NJ       07834
PROVENZANO, LORETTA                                                 208 CLERMONT PL                                                                       STATEN ISLAND     NY       10314
PROVOLT, DAWN                                                       8008 E. 120TH                                                                         GRANDVIEW         MO       64030
PRUCKOWSKI, ALEX                                                    18 W SUSAN ST                                                                         HAZLET            NJ       07730
PRUCKOWSKI, ALICIA                                                  40 7TH ST                                                                             BELFORD           NJ       07718
PRUCKOWSKI, PAUL                                                    18 WEST SUSAN ST                                                                      HAZLET            NJ       07730
PRYOR, KRYSTEN                                                      5400 PRESTON OAKS RD                        4018                                      DALLAS            TX       75254
PSE & G Co                                                          P.O. Box 14444                                                                        New Brunswick     NJ       08906
PSE & G Co                                                          80 Park Plaza                                                                         Newark            NJ       07102
PSEGLI                                                              P.O. Box 9039                                                                         Hicksville        NY       11802-9039
PSEGLI                                                              80 Park Plaza                                                                         Newark            NJ       07102
PTACEK, RICHARD                                                     1306 EAST 110TH STREET                                                                KC                MO       64131
PUBLIC STORAGE INSTITUTIONAL FUND II                                701 WESTERN AVENUE                                                                    GLENDALE          CA       91201
PUBLIC STORAGE MANAGEMENT INC                                       11240 MASTIN STREET                                                                   OVERLAND PARK     KS       66210
PUC, EMILY                                                          906 WILLOW AVENUE                           APARTMENT 3                               HOBOKEN           NJ       07030
PUGLIA, RICHARD                                                     1680 NORTHWEST BLVD.                        APT A                                     COLUMBUS          OH       43212
PULITANO, GIANNA                                                    1407 ONOFRIA DRIVE                                                                    POINT PLEASANT    NJ       08742
PULLIAM, SUMMER                                                     516 E CORRAL DRIVE                                                                    BELTON            MO       64012
PULLING, NENA                                                       605 WEST 86TH STREET.                                                                 KANSAS CITY       MO       64114
PURDY, SAMUEL                                                       11718 PRINCETON AVE                                                                   CLEVELAND         OH       44105
Pure Wine Company                                                   285 83rd St. Suite A                                                                  Burr Ridge        IL       60527
PURKAPILE, BRIANA                                                   5010 INDIAN CREEK PKWY APT 403                                                        OLATHE            KS       66207
PURNELL, MARIAM                                                     5073 LANGCROFT DRIVE                                                                  HILLIARD          OH       43026
PURPLE FEET WINES LLC                                               1040 COTTONWOOD AVE                         SUITE 200                                 HARTLAND          WI       53029
PURVEY, AMANDA                                                      807 NW PARK LANE                            APT 27                                    LEES SUMMIT       MO       64063
PURVIS, PAMELA                                                      600 PULIS AVE                               TRLR 5                                    MAHWAH            NJ       07430
PWSD NO. 2 of St. Charles                                           P.O. Box 956034                                                                       St Louis          MO       63195
PWSD NO. 2 of St. Charles                                           100 Water Dr                                                                          OFallon           MO       63368
PYPNIOWSKI, ELIZABETH                                               828 DOW ROAD                                                                          BRIDGEWATER       NJ       08807
PYROTECH, INC                                                       9483 Dielman Rock Island Industrial Drive                                             St. Louis         MO       63132
PYTEL, KATHARINE                                                    18233 LAKE SHORE DR                                                                   ORLAND PARK       IL       60467
Q Plus Food LLC                                                     3632 NW 16th Street                                                                   Lauderhill        FL       33311
Q Tonic LLC                                                         20 Jay Street                               Suite 630                                 Brooklyn          NY       11201
QAC, LLC                                                            3201 NW 72ND AVE                                                                      MIAMI             FL       33122
QAMAR, COLE                                                         2708 WEST 112TH STREET                                                                LEAWOOD           KS       66211
QASSIS, BRITTANY                                                    8810 CHURCHILL RD                                                                     NORTH BERGEN      NJ       07047
QSR AUTOMATIONS INC.                                                2301 STANLEY GAULT PARKWAY                                                            LOUISVILLE        KY       40223
Quad/Graphics, Inc.                                                 PO Box 644840                                                                         Pittsburgh        PA       15264-4840
QUADIS TECHNOLOGIES, INC (now TrueIT)                               210 GATEWAY                                 SUITE 120                                 LINCOLN           NE       68505
Qualified Industries LLC                                            165 Madison Ave #601                                                                  New York          NY       10016
Quality Beers of Omaha, LLC                                         13255 Centech Road                                                                    Omaha             NE       68138
QUALITY DRAFT SYSTEMS, LLC                                          3876 EAST PARIS AVE. SE UNIT #16                                                      GRAND RAPIDS      MI       49512
Quality Electric, INC                                               PO BOX 406                                                                            Worthington       OH       43085-0406
Quality Kitchen Service, Inc.                                       418 Woodbridge Drive                                                                  Lowell            IN       46356
QUALITY REMOVAL LLC                                                 2660 HWY P                                                                            JACKSON           WI       53037
Quality Seating LLC                                                 110 Concord Road                                                                      MANCHESTER        CT       06042
QUALITY SERVICE LANDSCAPE                                           111 W BROWN ST                                                                        WEST CHICAGO      IL       60185
QUALYS, INC.                                                        PO Box 205858                                                                         Dallas            TX       75320
QUERNER, JORDAN                                                     1504 NE WHITESTONE DRIVE                                                              LEES SUMMIT       MO       64086
QUESEA, FRANCIS                                                     59 MILL POND DR.                                                                      GLENDALE HEIGHT   IL       60139
Quest Mechanical Corp                                               13500 Pearl Rd                              Ste 139-355                               Strongsville      OH       44136
QUICK, STEVEN                                                       3726 DUBLIN ST                                                                        GRAND RAPIDS      MI       49534
QUIJIVIX CHOJOLAN, CESAR                                            551 EMMETT AVE                                                                        TRENTON           NJ       08629
QUILES, DEANNA                                                      1 12TH AVE                                                                            PATERSON          NJ       07501
QUILES, LESLIE                                                      7438 SLIPPERY ELM                                                                     SAN ANTONIO       TX       78240
QUILLIN, ALYSSA                                                     484 LINCOLN AVE                                                                       BEAVER            PA       15009
QUINERLY, JAMES                                                     404 CHESTERFIELD                            JACOBSTOWN RD                             CHESTERFIELD      NJ       08515


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                    Page 102 of 141
                                                                   Case 19-12416-MFW           Doc 3          Filed 11/14/19              Page 104 of 142
                                                                                                      Creditor Matrix



                 CreditorName                             CreditorNoticeName                    Address1                       Address2           Address3             City       State       Zip   Country
QUINLIVAN, S.                                                                  1300 BROPHY AVE                                                               PARK RIDGE        IL         60068
QUINLIVAN, SARAH                                                               1300 BROPHY AVE                                                               PARK RIDGE        IL         60068
QUINN, ANDRE                                                                   276 CHAPEL AVE                                                                JERSEY CITY       NJ         07305
QUINN, ELAJAH                                                                  19 RIVERSIDE DRIVE                                                            NEW BRUNSWICK     NJ         08901
QUINONES, JOSHUA                                                               5746 N SHERIDAN RD                   302                                      CHICAGO           IL         60661
QUINONEZ, RAUL                                                                 93 PATTERSON AVE                                                              HEMPSTEAD         NY         11550
QUINTANA, BRIANNA                                                              149 SOUTH SHORE DR                                                            TOMS RIVER        NJ         08753
QUINTANA, CHRISTIAN                                                            13 LEGION DRIVE                                                               EAST HARTFORD     CT         06118
QUINTERO, RUTH                                                                 2775 HOOPER AVE                      BLD 2 APT 205                            BRICK             NJ         08723
QUINTERO, TARA                                                                 12B ROSE LANE                                                                 UNION BEACH       NJ         07735
QUIROGA, SILVANA                                                               3579 ROUTE 46 WEST                   1 00 00 AM                               PARSIPPANY        NJ         07054
QUISPE, JUAN                                                                   11 AGAR PL.                          1ST FLOOR                                SOUTH HACKENSAC   NJ         07606
QUISPE, RICHARD                                                                148 SILLECK STREET                                                            CLIFTON           NJ         07013
QUISPE, SHEYLA                                                                 148 SILLECK STREET                                                            CLIFTON           NJ         07013
QUIZHPI, FREDDY                                                                3137 N HAMLIN AVE                    1ST                                      CHICAGO           IL         60618
QURESHI, WAHAJUNNISA                                                           4521 SMITH AVE APT 1                                                          NORTH BERGEN      NJ         07047
R & W Lock                                                                     5 South Cedar Ave                                                             Berlin            NJ         08009
R Paul Nordquist                                                               PO BOx 1972                                                                   Grand Rapids      MI         49501
R WHITTINGHAM & SONS INC                                                       4134 W 127TH STREET                                                           ALSIP             IL         60803
R.E. JOHNSEN LLC                                                               10150 W NATIONAL AVE STE 201                                                  WEST ALLIS        WI         53227
R.E. Meyer Companies, LLC                                                      300 Chesterfield Center #190                                                  Chesterfield      MO         63017
R.J. MASE, INC.                                                                10 CROSS STREET                      PO BOX 2032                              NORWALK           CT         06852
RACANELLI, ALESSANDRA                                                          171 BRIDLEWOOD CIRCLE                                                         LAKE IN THE HIL   IL         60156
Racheal Schuckers                            Attn Ken Nunn                     104 S Franklin Rd                                                             Bloomington       IN         47404
RACHEL, JAVON                                                                  6012 MADISON AVE                     C                                        SAINT LOUIS       MO         63130
RADER, MEGAN                                                                   4696 LANCASTER RD                                                             GRANVILLE         OH         43023
Radio Milwaukee Inc                                                            220 E Pittsburgh Ave                                                          Milwaukee         WI         53204
RADOMSKI, KATHLEEN                                                             12131 W 136TH ST                     APT 832                                  OVERLAND PARK     KS         66221
RADWAN, MAGDI                                                                  100 WWHIT HAMPTON LN                 APT 507                                  PITTSBRGH         PA         15236
RAFKY, DAVID                                                                   415 FILLMORE ST                                                               ARLINGTON         VA         22201
RAGE, AWAT                                                                     740 AVONIA DR                                                                 COLMBUS           OH         43228
RAGEL-SANCHEZ, CIRILO                                                          412 CRYSTAL LAKE ROAD                                                         LAKE IN THJE HI   IL         60156
RAGIN, JULIUS                                                                  676 FAIRVIEW STREET                                                           CAMDEN            NJ         08104
RAHAL, F.                                                                      1018 AUSTIN AVENUE                                                            PARK RIDGE        IL         60068
RAITH, TREY                                                                    2718 N BALLAS RD.                                                             ST. LOUIS         MO         63131
Ralph Tunick Inc                             T/A Bardia Plumbing & Heating     PO Box 2152                                                                   Teaneck           NJ         07666
RAMBO, STEVEN D                                                                11840 E 80TH DR                                                               RAYTOWN           MO         64138
RAMIREZ FLORES, VICTOR                                                         22 PROSPECT ST                                                                NEW BRUNSWICK     NJ         08901
RAMIREZ JIRON, JOSE                                                            7378 CIMMARON STATION DR                                                      DUBLIN            OH         43235
RAMIREZ LARREINAGA, ISABEL                                                     64 LINDEN AVE APT. 1E                                                         HEMPSTEAD         NY         11550
RAMIREZ, ABEL                                                                  1614 NOVEL PL                                                                 GARLAND           TX         75040
RAMIREZ, ANGELA                                                                12327 SW 133RD CT                                                             MIAMI             FL         33186
RAMIREZ, CARLOS                                                                11923 BREEZEMONT DR.                                                          MARYLAND HEIGHT   MO         63047
RAMIREZ, DANIEL                                                                33 FIELD POINT                                                                MONTGOMERY        IL         60538
RAMIREZ, EDGAR                                                                 286 TERRACE AVENUE                   APT 1N                                   HASBROUCK HEIGH   NJ         07604
RAMIREZ, EDGARDO                                                               14268 W. 129TH TERR.                                                          OLATHE            KS         66062
RAMIREZ, ERICA                                                                 19 BETSY ROSS COURT                  APT B                                    BOUND BROOK       NJ         08805
RAMIREZ, ERICKA                                                                553 HIGHLAND SE                                                               GRAND RAPIDS      MI         49507
RAMIREZ, GIANCARLOS                                                            1031 MADISON AVE                     1                                        PATERSON          NJ         07501
RAMIREZ, IMANI                                                                 301 CONSTITUTION AVENUE                                                       BAYONNE           NJ         07002
RAMIREZ, JAVIER                                                                151 EUCLID AVENUE                    1                                        HACKENSACK        NJ         07601
RAMIREZ, JAVIER                                                                124 PRAIRIE MOON DR                                                           DAVIS JUNCTION    IL         61020
RAMIREZ, LUIS                                                                  45 EAST CENTURY ROAD                                                          PARAMUS           NJ         07652
RAMIREZ, M.                                                                    5701 MULDOON CT                                                               COLUMBUS          OH         43016
RAMIREZ, MIGUEL                                                                204 SCHENCK AVE                                                               WESTBURY          NY         11550
RAMIREZ, OLIVIA                                                                5725 CARUTH HAVEN LN                 APT #110                                 DALLAS            TX         75206
RAMIREZ, R.                                                                    744 SW WINDSONG PT                                                            LEES SUMMIT       MO         64082
RAMIREZ, RANDALL                                                               269 SHEPHERD AVE                                                              BOUND BROOK       NJ         08805
RAMIREZ, RONAL                                                                 1122 S AVE 68105                                                              OMAHA             NE         68105
RAMIREZ, RONALD                                                                7602 LEDFORD ST                      APT 201                                  FALLS CHURCH      VA         22043
RAMIREZ-CHICO, JOSE                                                            621 SHAW CT                                                                   SCHAUMBURG        IL         60194
RAMIREZ-MARTINEZ, GERONIMO                                                     20 HANCOCK ST                                                                 KEANSBURG         NJ         07734
RAMNARINE, SAVEKA                                                              3200 PLEASANT AVENUE                 APT 10                                   WEEHAWKEN         NJ         07086


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                          Page 103 of 141
                                                                      Case 19-12416-MFW              Doc 3           Filed 11/14/19                Page 105 of 142
                                                                                                               Creditor Matrix



                CreditorName                                 CreditorNoticeName                     Address1                           Address2            Address3           City         State       Zip       Country
RAMOS VENTURA, VERONICA                                                            5521 TOMS AVE.                                                                     PENNSAUKEN        NJ         08109
RAMOS, EFRAIN                                                                      3314 S 20 ST OMAHA NE                                                              OMAHA             NE         68108
RAMOS, FRANCISCO                                                                   2808 HOUSLEY DR                                                                    DALLAS            TX         75228
RAMOS, JENNIFER                                                                    96 N TERRACE PL                                                                    VALLEY STREAM     NY         11580
RAMOS, KAYLA                                                                       138 COUNTY AVE                                                                     SECAUCUS          NJ         07094
RAMOS, SOFIA                                                                       23-03 ROSALIE STREET                                                               FAIRLAWN          NJ         07410
RAMOS, V.                                                                          2808 HOUSLEY DR.                                                                   DALLAS            TX         75228
Ramsey Board of Public Works                                                       33 North Central Ave                                                               Ramsey            NJ         07446
RAMSEY BOROUGH TAX COLLECTOR                                                       33 N CENTRAL AVE                                                                   RAMSEY            NJ         07446
RAMSEY, JAMES                                                                      15 LINCOLN AVE.                                                                    BURGETTSTOWN      PA         15021
RAMSEY, SARA                                                                       114 UNIVERSITY ST.                                                                 CRYSTAL LAKE      IL         60014
RAMSPRING LIMITED PARTNERSHIP                  COAKLEY & WILLIAMS HOTEL MGMT CO    GARY WILLIAMS                             6404 IVY LANE, SUITE 720                 GREENBELT         MD         20770
                                                                                                                             7501 Greenway Center Drive,
Ramspring Limited Partnership                  Gary S. Williams, General Partner   Springfield Hotel Company                 Suite 800                                Greenbelt         MD         20770
RAMUNDO, GINA                                                                      4 HAZEN COURT                             B                                        WAYNE             NJ         07470
RAMZAN, MOHAMMAD                                                                   2901 CHARING CROSS RD.                    APT 10                                   FALLS CHURCH      VA         22042
RANABARGAR, ADAM                                                                   1510 NW NOLAN DR.                                                                  GRAIN VALLEY      MO         64029
RANCHER JR, TOMMY                                                                  490 MARQUETTE AVENUE                                                               CALUMET CITY      IL         60409
RANDALL, LAUREN                                                                    810 MOUNTAIN STREET                                                                PHILADELPHIA      PA         19146
RANDALL, RAVEN                                                                     1612 E. PARK BLVD.                                                                 PLANO             TX         75074
RANDELS, ASHLEY                                                                    4431 BALTIMORE AVE                        APT. 3F                                  PHILADELPHIA      PA         19104
RANDINO, EMANUELA                                                                  28 IROQUOIS AVE                                                                    LINCOLN PARK      NJ         07035
RANDOLPH, CARLOS                                                                   10190 CHAUCER AVE #3                                                               OVERLAND          MO         63114
RANGEL, RUBEN                                                                      573 55TH ST.                              5                                        WEST NEW YORK     NJ         07093
RANK FUSE INTERACTIVE, LLC                                                         11011 KING STREET                                                                  OVERLAND PARK     KS         66210
RANK, EMILY                                                                        9581 PERRY LANE                                                                    OVERLAND PARK     KS         66202
RAPPLEAN, IAN                                                                      5827 OAKWOOD D                            E                                        LISLE             IL         60532
RAREY, BRANDON                                                                     12627 MATEUS DR.                          APT. D                                   MARYLAND HEIGHT   MO         63146
RASO KLUCZNIK, PAYTON                                                              16 WAKEFIELD PLACE                                                                 CALDWELL          NJ         07006
RATCLIFFE, ALEXANDRA                                                               10 WALTERS STREET                                                                  KEANSBURG         NJ         07734
RATHBUN, CARRIE                                                                    314 HURON ST                                                                       LANSING           MI         48915
RAUCCI, ELYSSA                                                                     1640 BULLARD PLACE                                                                 SOUTH PLAINFIEL   NJ         07080
Raul Service General Contractor LLC                                                PO Box 3                                                                           Garfield          NJ         07026
RAULS GENERAL CONTRACTOR                                                           PO Box 3                                                                           GARFIELD          NJ         07026
RAWLS, JENNIFER                                                                    147 NORTH READ AVE                                                                 RUNNEMEDE         NJ         08078
RAY, BRYAN                                                                         7226 RAYTOWN RD. APT. C                                                            RAYTOWN           MO         64133
Raymond Alarcon                                                                    13619 Rodeo Dr.                                                                    San Anotnio       TX         78254
RAYMOND, BEVOWEEN                                                                  1620 HOWARD PL                                                                     BALDWIN           NY         11510
RAYMUNDO, PABLO                                                                    PINE STREET                                                                        BOUND BROOK       NJ         08805
RB ENTERPRISES                                                                     1771 MALLETTE RD                                                                   AURORA            IL         60505
RBR Melville Contractors LLC                                                       434 Old Suffolk Ave                                                                Islandia          NY         11749
RD AMERICA, LLC                                                                    1524 132ND STREET                                                                  COLLEGE POINT     NY         11356-2440
REA, JOHN                                                                          47 KIMBER AVE                                                                      BATTLE CREEK      MI         49037
REAGAN, CAITLIN                                                                    62 COTTONWOOD ST                                                                   JERSEY CITY       NJ         07305
REALVNC LTD                                                                        BETJEMAN HOUSE                            104 HILL ROAD                            CAMBRIDGE                    CB2 1LQ    UNITED KINGDOM
REBOLD, TIMOTHY                                                                    10427 ABBEY RD                                                                     NORTH ROYALTON    OH         44133
RECCA, JOHN                                                                        1217 SADDLEMAKER DR.                                                               SAINT CHARLES     MO         63304
RECTENWALD, RACHEL                                                                 163 BUCKTAIL DRIVE                                                                 CRANBERRY TOWNS   PA         16066
RED BULL PGH                                                                       210 COMMERCE PARK DRIVE                                                            CRANBERRY TWP     PA         16066
RED CARPET SERVICE                                                                 350 S GEOSPACE DRIVE                                                               INDEPENDENCE      MO         64056
REDDI ROOTR INC                                                                    4011 BONNER INDUSTRAIL DRIVE                                                       SHAWNEE           KS         66226
REDDY, MARY                                                                        210 S GLENWOOD PLACE                                                               AURORA            IL         60506
REECE, ERIKA                                                                       5104 GREER AVE                                                                     SAINT LOUIS       MO         63115
REED, ELIZABETH                                                                    1815 ROSE CT.                                                                      WHEATON           IL         60189
REED, JEFFREY                                                                      325 GREENGLADE AVE                                                                 WORTHINGTON       OH         43085
REED, SAMMIE                                                                       340 CUSTER RD                             APT 13                                   RICHARDSON        TX         75080
Reese Services, Inc.                                                               411 Arch St.                                                                       Vassar            MI         48768
Refrigerated Specialist, Inc                                                       3040 East Meadows Blvd                                                             Mesquite          TX         75150
REGALADO, JOSE                                                                     13430 WOODSON ST APT 2428                 2428                                     OVERLAND PARK     KS         66209
REGALADO, RICHARD                                                                  135 UNION ST                                                                       FREEPORT          NY         11520
Regency Enterprises Inc dba Regency Lighting                                       PO Box 102193                                                                      Pasaena           CA         91189-2193
REGIONAL INCOME TAX AGENCY                                                         10107 BRECKSVILLE RD                                                               BRECKSVILLE       OH         44141
REICHERT, MEGHAN                                                                   5542 BOXWOOD COURT SE                                                              KENTWOOD          MI         49512


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                 Page 104 of 141
                                                           Case 19-12416-MFW               Doc 3        Filed 11/14/19                 Page 106 of 142
                                                                                                  Creditor Matrix



                   CreditorName                    CreditorNoticeName                  Address1                             Address2           Address3            City        State       Zip      Country
REICK, JARED                                                            6 ANN COURT                                                                       HAZLET            NJ         07730
REID, DONTE                                                             2559 N. COLORADO ST.                                                              PHILADELPHIA      PA         19132
REILLEY, GRACE                                                          62 N PARK BLVD                                                                    GLEN ELLYN        IL         60137
REILLY, JAMES                                                           100 LINCOLN AVE                                                                   SOMERVILLE        NJ         08876
REILLY, JEANNE                                                          2350 LAMBETH DRIVE                                                                PITTSBURGH        PA         15241
REILLY, JEFFREY                                                         330 SANFORD AVE                                                                   LYNDHURST         NJ         07071
REINHARDT, LINDSAY                                                      717 SE CLAREMONT ST                                                               LEES SUMMIT       MO         64063
REINKING, STEPHANIE                                                     18008 PHILLIP DRIVE                                                               NOBLESVILLE       IN         46060
Reliable Fire Protection                                                20 Meridian Rd                          Ste 1                                     Eatontown         NJ         07724
Reliable Mechanical Services, Inc                                       1025 W Couchman Dr                                                                Kearney           MO         64060
RELIANCE STANDARD INC                                                   PO BOX 3124                                                                       SOUTHEASTERN      PA         19398
RELIANCE STANDARD LIFE INSURANCE CO                                     PO BOX 650804                                                                     Dallas            TX         75265-0804
RELIANCE STANDARD LIFE INSURANCE
COMPANY                                                                 2001 MARKET STREET                      SUITE 1500                                PHILADELPHIA      PA         19103
RELIANT METRO                                                           10817 WEST COUNTY ROAD 60                                                         MIDLAND           TX         79707
RENAE L STANTON                                                         2000 SW 11TH STREET                                                               BLUE SPRINGS      MO         64015
RENAE STANTON                                                           2000 SW 10TH STREET                                                               BLUE SPRINGS      MO         64015
Renaissance                                                             225 South East Street                   Suite 360                                 Indianapolis      IN         46202
RENAISSANCE LIFE & HEALTH INSURANC
COMPANY OF AMERICA                                                      225 S EAST STREET                       PO BOX 1596                               INDIANAPOLIS      IN         46206
RENAUD, SARAH                                                           8042 PRAIRIE COURT                                                                TINLEY PARK       IL         60477
RENDON CANAVERAL, VALERIA                                               61 DAFRACK DRIVE                        APT A                                     LAKE HIAWATHA     NJ         07034
Renewable Marketing Group LLC                                           1009 N. Jackson Street                  Ste 2008                                  Milwaukee         WI         53202
RENEY, RONALD                                                           1921 SUSSEX                                                                       GARLAND           TX         75041
RENGIFO, NATALIE                                                        1000 DIAMOND ST.                        205                                       PHILADELPHIA      PA         19122
RENTAS, MICHAEL                                                         27 VAN BUREN AVE                                                                  METUCHEN          NJ         07008
Rentokil North America Inc                                              PO Box 13848                                                                      Reading           PA         19612
RENTOKIL NORTH AMERICA, INC DBA PRESTO-
X                                                                       PO BOX 13848                                                                      READING           PA         19612
RENZ, ADAM                                                              9438 TENNYSON                                                                     OVERLAND          MO         63114
REPUBLIC NATIONAL DIST CO OF IN LLC                                     700 W MORRIS ST                                                                   INDIANAPOLIS      IN         46225

Republic National Distributing Co., LLC Nebraska                        8648 S. 117th Street                                                              La Vista          NE         68128

REPUBLIC NATIONAL DISTRIBUTION COMPANY                                  441 SW 12TH AVE                                                                   DEERFIELD BEACH   FL         33442
RESOURCE ONE EXECUTIVE SEARCH                                           9401 REEDS RD                                                                     OVERLAND PARK     KS         66207
RESOURCE ONE INC                                                        9401 Reeds Road                                                                   Overland Park     KS         66207
RESTAURANT ASSOC OF METRO
WASHINGTON                                                              1625 K STREET NW                        STE 210                                   WASHINGTON        DC         20006
RESTAURANT DEPOT                                                        3333 FREDRICKSBURG ROAD                                                           SAN ANTONIO       TX         78201
Restaurant Depot                                                        15-24 132nd Street                                                                College Point     NY         11356
RESTAURANT PARTNERS PROCUREMENT                                         1030 N ORANGE AVE                                                                 ORLANDO           FL         32801

RESTAURANT PARTNERS PROCUREMENT LLC                                     3051 EAST LIVINGSTON ST.                2ND FL                                    ORLANDO           FL         32803
RESTAURANT RECRUIT, INC.                                                105 Central Way Suite 206                                                         KIRKLAND          WA         98033
RESTAURANT TECHNOLOGIES, INC                                            3711 KENNEBEC DRIVE                     SUITE 100                                 EAGAN             MN         55122
RESTAURANT TECHNOLOGIES, INC.                                           12962 COLLECTIONS CENTER DR                                                       CHICAGO           IL         60693
RESTREPO, VICTORIA                                                      130 OLD RIDGE RD                                                                  BLOOMINGDALE      NJ         07403
RETANA, PEDRO                                                           1629 S MICHIGAN AVE.                    APT 108                                   VILLA PARK        IL         60181
RETTER, SCOTT                                                           5925 NORTH 14TH STREET                                                            ARLINGTON         VA         22205
RETTEW, OLIVIA                                                          135 JOHNSON AVE                                                                   TEANECK           NJ         07666
RETZLER, ROBERT                                                         1233 LONFORD ST                                                                   WOODRIDGE         IL         60517
Reunion Brewing Company                                                 1001 N Riverfront Blvd                                                            Dallas            TX         75207
REVELLE, KIMBERLY                                                       1330 WILLOWBROOK                                                                  FLORISSANT        MO         63033
REXROAD, A.                                                             10010 FREMONT AVENUE                                                              GRANDVIEW         MO         64134
REYES, ADRIANA                                                          1 SOUTH DOVER AVE                       2ND FL                                    SOMERET           NJ         08873
REYES, BETY                                                             5301 SHERWOOD AVE                                                                 PENNSAUKEN        NJ         08109
REYES, CRISTIAN                                                         700 NEWARK AVE                          APT 1002                                  JERSEY CITY       NJ         07306
REYES, DONALD                                                           1532 MERCHANTVILLE AVENUE                                                         PENNSAUKEN        NJ         08110
REYES, JACOBO                                                           3844 HALSEY PL                                                                    COLUMBUS          OH         43228
REYES, JAVIER                                                           2000 W. ILLINOIS AVE                                                              AURORA            IL         60542
REYES, JORGE                                                            195 MAZZINI AVE                                                                   COPIAGUE          NY         11726
REYES, MARISOL                                                          299 JACKSON ST                          APT 7C                                    HEMPSTEAD         NY         11550


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                    Page 105 of 141
                                                                  Case 19-12416-MFW            Doc 3          Filed 11/14/19                   Page 107 of 142
                                                                                                      Creditor Matrix



                  CreditorName                            CreditorNoticeName                   Address1                         Address2               Address3              City      State       Zip      Country
REYES, MARTA                                                                   3844 HALSEY PL                                                                     COLUMBUS          OH         43228
REYES, MONICA                                                                  5110 BELINDER RD                                                                   WESTWOOD          KS         66205
REYES, RICHARD                                                                 20 RANDALL AVE                       2U                                            FREEPORT          NY         11520
REYES, RUBEN                                                                   2625 KENNEDY BLVD                    APT 1C                                        NORTH BERGEN      NJ         07047
REYES, SALATIEL                                                                8805 KESSLER LN                                                                    OVERLAND PARK     KS         66212
REYNA, LISA                                                                    13342 EL CHARRO                                                                    SAN ANTONIO       TX         78233
REYNA, TRISTAN                                                                 344 COVINGTON                                                                      SAN ANTONIO       TX         78220
REYNOLDS, B.                                                                   3508 ORCHID LN                                                                     ROWLETT           TX         75089
REYNOLDS, BRUCE                                                                1815 TYBURN LANE                                                                   UPPER ST. CLAIR   PA         15241
REYNOLDS, R.                                                                   8337 SOUTH FIREFLY DR                                                              PENDLETON         IN         46064
REYNOLDS, T.                                                                   2814 HAPNER WAY                                                                    BATAVIA           IL         60510
REYNOSO, ROBERTO                                                               778 E 24TH STREET                                                                  PATERSON          NJ         07504
RFJV HOLDING CO., INC.                                                         5440 STATE ROAD 7 #223                                                             FT LAUDERDALE     FL         33319
RHEN, CORY                                                                     1029 NORTH AND SOUTH RD                                                            U-CITY            MO         63130
RHEUPORT, HALEIGH                                                              9008 W 77TH STREET                                                                 OVERLAND PARK     KS         66204
RHINEGEIST LLC                                                                 1910 ELM ST                                                                        CINCINNATI        OH         45202
RHOADES, KODY                                                                  14 LOUISE CT                                                                       FLORISSANT        MO         63031
RHODEN, RACHEL                                                                 195 PARIS DRIVE                                                                    LAWRENCEVILLE     GA         30043
RIBEIRO, AMY YADIRA                                                            8 OPAL COURT                                                                       FRANKLIN PARK     NJ         08823
RIBEIRO, ANTONELLA                                                             10801 N KENDALL DRIVE                APT # 108                                     MIAMI             FL         33176
RICARDO, EMILY                                                                 3000 VISTA ST                                                                      PHILADELPHIA      PA         19152
Ricciardi Roofing Co                                                           84 Frederick St                                                                    Belleville        NJ         07109
RICCIUTI, BRITTANY                                                             498 PLAZA BLVD                                                                     MORRISVILLE       PA         19067
RICE LAKE SQUARE LP                           DIVISION #29                     PO BOX 823523                                                                      PHILADELPHIA      PA         19182-3523
Rice Lake Square LP                           Grosvernor USA                   Attn Asset Manager                   1 California, Suite 2500                      San Francisco     CA         94111
RICE, CHELSEA                                                                  5 NW OBRIEN RD APT 18                                                              LEES SUMMIT       MO         64063
RICE, CHRISTINA                                                                418 FOXGLOVE PATH                                                                  SAN ANTONIO       TX         78245
Richard Mannion                                                                407 Overlook Dr                                                                    Industry          PA         15052
RICHARD UMBERGER                                                               PO BOX 10103                                                                       KANSAS CITY       MO         64171
RICHARD, PAUL                                                                  106 MAIN ST                                                                        SOUTH BOUND BRO   NJ         08880
RICHARDS, JACKSON                                                              708 SW WINTERWALK LANE                                                             LEES SUMMIT       MO         64081
RICHARDS, MIRYA                                                                5604 SARASOTA DRIVE                                                                ARLINGTON         TX         76017
RICHARDSON, CURTIS                                                             11358 GARDENVIEW LANE #4                                                           BRIDGETON         MO         63044
RICHARDSON, DANIEL                                                             218 HOUSEMAN AVE. APT 1                                                            GRAND RAPIDS      MI         49503
RICHARDSON, DONTE                                                              420 EASTERN S.E                                                                    GRAND RAPIDS      MI         49503
RICHARDSON, EZEKIEL                                                            231 GUNNISON APT1                    1                                             GRAND RAPIDS      MI         49504
RICHARDSON, JON ROSS                                                           8912 W 300 S                                                                       LAPEL             IN         46051
RICHARDSON, JUSTIN                                                             105 SNOWBERRY DR                                                                   CIBOLO            TX         78108
RICHARDSON, KENDRA                                                             58 CRAIG AVE                                                                       FREEPORT          NY         11520
RICHARDSON, NATE                                                               818 CANTERBURY ST SW                                                               GRAND RAPIDS      MI         49509
RICHARDSON, RICKY                                                              36 REMSEN AVENUE                                                                   NEW BRUNSWICK     NJ         08901
RICHERT, NICK                                                                  410 COURSE DRIVE                                                                   LAKE IN THE HIL   IL         60156
RICHINGS, BRITTANY                                                             198 WALLACE DR                                                                     BEREA             OH         44017
RICHKO, CHELSEA                                                                930 GLADYS AVE                                                                     PITTSBURGH        PA         15216
RICHMANN, M.                                                                   13248 TANDEM DR.                                                                   SAINT LOUIS       MO         63146
RICHMOND PAPER & INK                                                           120 WINDY MEADOWS                                                                  SCHERTZ           TX         78154
RICHMOND, CEDRIC                                                               904 JAMIE DR                                                                       GRAND PRARIE      TX         75052
RICHTER, J.                                                                    32298 MONACO PLACE                                                                 AVON LAKE         OH         44012
RICK, ZACHARY                                                                  611 COLLEGE AVE.                                                                   WARRENTON         MO         63383
RICO, DANIELLE                                                                 7438 GAMBEL OAK DR                                                                 SAN ANTONIO       TX         78223
RICO, EDGAR                                                                    7917 KESSLER                                                                       OVERLAND PARK     KS         66204
RIDEOUT, RON                                                                   9915 WESTGATE STREET                                                               LENEXA            KS         66215
RIDER, DEVYN                                                                   1525 LENOX RD SE                                                                   GRAND RAPIDS      MI         49506
RIECKS, LIAM                                                                   10 CENTER AVE                                                                      KEANSBURG         NJ         07734
RIELLI, DANIELLE                                                               34 E GERMANTOWN PIKE                                                               PLYMOUTH MEETIN   PA         19462
RIFFER, CAITLIN                                                                5915 W 152ND TER                                                                   OVERLAND PARK     KS         66223
RIFKIN, KAILEY                                                                 929 W HILLCREST DRIVE UNIT 3                                                       DE KALB           IL         60115
RIGGLE, JEFFREY                                                                106 MCDONALD BLVD.                                                                 SWANSEA           IL         62226
RIGGS, HOLLY                                                                   1501 JACKSON                         APT 416                                       OMAHA             NE         68102
RIGGS, TIFFANY                                                                 3425 QUAKERBRIDGE ROAD                                                             HAMILTON          NJ         08619
Righteous Clothing Agency Inc.                                                 11495 SE Hwy. 212                                                                  Clackamas         OR         97015
RIGHTER, KAREN                                                                 5446 ROCKWOOD COURT                                                                COLUMBUS          OH         43229
RILEY, BRENNEN                                                                 6501 E 113TH ST                                                                    KANSAS CITY       MO         64134


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                         Page 106 of 141
                                                                       Case 19-12416-MFW           Doc 3          Filed 11/14/19               Page 108 of 142
                                                                                                         Creditor Matrix



                  CreditorName                                CreditorNoticeName                     Address1                       Address2           Address3             City        State       Zip      Country
RILEY, KAYLA                                                                       191 TIMBER TRAIL                                                               EAST HARTFORD      CT         06118
RINALDI, ALEXANDER                                                                 16225 SW 61 LANE                                                               MIAMI              FL         33193
RINGNESS, L.                                                                       23 EAST SANDSTONE COURT                                                        SOUTH ELGIN        IL         60177
RINI, MICHAEL                                                                      582 MERELINE AVE                     1                                         AVENEL             NJ         07001
RIORDAN, MOLLY                                                                     32 ENGLE ROAD                                                                  PARAMUS            NJ         07652
RIOS SALCIDO, NOHEMI                                                               2922 S 51ST ST                                                                 KANSAS CITY        KS         66106
RIOS, CRISTIAN                                                                     283 EAST 24TH ST                     1                                         PATERSON           NJ         07514
RIOS, LEONARDO                                                                     541 BURNSIDE AVE APT S-1                                                       EAST HARTFORD      CT         06108
RIPP, MOLLY                                                                        52 OLD EAST NECK ROAD                                                          MELVILLE           NY         11747
Ripple Glass LLC                                                                   450 E. 4th St. Ste. 201                                                        Kansas City        MO         64106
RIPPLE GLASS, LLC                                                                  1642 CRYSTAL AVE                                                               KANSAS CITY        MO         64126
RISER FOOD COMPANY                                                                 30664 Detroit Road                                                             Westlake           OH         44145
Ritchie & Page Distributing Co Inc                                                 175 New Canton Way                                                             Robbinsville       NJ         08691
Rito Martinez III                                                                  8423 Windline St                                                               San Antonio        TX         78251
Rittenhouse Regency Affiliates                  Rittenhouse Regency Affiliates     Attn Mr. Norman E. Dimson            340 E 46th Street                         New York           NY         10017
RITTENHOUSE ROW                                                                    1830 CHESTNUT STREET                 SUITE 502                                 PHILADELPHIA       PA         19103
RITTLER, HOLLY                                                                     823 W. LINCOLN HWY                   F3                                        DEKALB             IL         60115
RITTNER, DANIELLE                                                                  121 PAGE ST. NE                                                                GRAND RAPIDS       MI         49505
RIVAS MOLINA, JENNIFER                                                             437 SOUTH OLDEN AVENUE                                                         TRENTON            NJ         08629
RIVAS, DANIELLE                                                                    1505 LUDDINGTON RD                                                             EAST MEADOW        NY         11554
RIVAS, JEANNETH                                                                    849 LYNDALE AVE                                                                TRENTON            NJ         08629
RIVAS, PETER                                                                       2123 MONROE AVE                                                                KANSAS CITY        MO         64127
RIVERA, ALEXIS                                                                     131 LAFAYETTE ST                                                               JERSEY CITY        NJ         07304
RIVERA, ALFREDO                                                                    61 VILLAGE GREEN WAY                                                           HAZLET             NJ         07730
RIVERA, BRYAN                                                                      729 FOX RUN TRL                                                                SAGINAW            TX         76179
RIVERA, DIANA                                                                      11851 W. 95TH ST                                                               OVERLAND PARK      KS         66214
RIVERA, DIXSON                                                                     372 HUDSON DR                                                                  BRICK              NJ         08723
RIVERA, EDWIN                                                                      3603 BARCROFT VIEW TRC               #104                                      FALLS CHURCH       VA         22041
RIVERA, EMELY                                                                      31 WILLIAM STREET                                                              LITTLE FALLS       NJ         07444
RIVERA, JESTIAN                                                                    6600 BROADWAY                        3I                                        WEST NEW YORK      NJ         07093
RIVERA, JIMMY                                                                      701 LORILLARD AVE                                                              UNION BEACH        NJ         07735
RIVERA, LUIS                                                                       54 NORTH FRANKLIN TPKE                                                         RAMSEY             NJ         07446
RIVERA, LUIS                                                                       10 BEAGLE PLACE TINTON FALLS                                                   TINTON FALLS       NJ         07753
RIVERA, MIGUEL                                                                     5542 ASCOT CT #122                                                             ALEXANDRIA         VA         22311
RIVERA, SEBASTIAN                                                                  601 N SCHOOL ST                      8                                         FORTVILLE          IN         46040
RIVERA, VANESSA                                                                    324 AVENUE B                         APT 3                                     BAYONNE            NJ         07002
RIVERA-AULET, DAVID                                                                65 BUTLER ST.                                                                  PATERSON           NJ         07524
RIZOR, SAVANNAH                                                                    1183 S ODEN DR                                                                 GREENFIELD         IN         46140
RL LIPTON DISTRIBUTING CO.                                                         5900 PENNSYLVANIA AVE.                                                         CLEVELAND          OH         44137

RMKC INC                                                                           17W608 14TH STREET                                                             OAKBROOK TERRACE   IL         60181
RMS Mechanical                                                                     2493 Brodhead Rd                                                               Alquippa           PA         15001
RN Acquisition LLC                                                                 400 North Elizabeth Street                                                     Chicago            IL         60610
RNDC TEXAS LLC                                                                     6511 TRI COUNTY PARKWAY                                                        SCHERTZ            TX         78154-3219
ROACH, CONSTANCE                                                                   19417 NEW CASTLE ST                                                            SPRING HILL        KS         66083
ROACHE, STEVEN                                                                     2458 BECKWITH DRIVE                                                            INDIANAPOLIS       IN         46218
ROANOKE VALLEY WINE CO                                                             1250 INTERVALE DRIVE                                                           SALEM              VA         24153
ROBALIN, CHEYANNE                                                                  14742 HILLSIDE RIDGE                                                           SAN ANTONIO        TX         78233
ROBBINS, KAYLA                                                                     1007 W MOUNT HOPE AVE                                                          LANSING            MI         48910
ROBERSON, GERARD                                                                   6726 LANDSDOWNE AVE                                                            ST. LOUIS          MO         63109
Robert A Grimaldi                                                                  39 N 11th St                                                                   Kenilworth         NJ         07033
ROBERT CHICK FRITZ INC                                                             2351 MASCOURTAH AVE                                                            BELLEVILLE         IL         62221
Robert E Duncan II                                                                 212 Sw 8th Ave                       Suite 202                                 Topeka             KS         66603
Robert G. McKeag                                                                   1000 Harker St.                                                                Pittsburgh         PA         15220
Robert Goodman Inc                                                                 8015 A Castor Ave                                                              Philadelphia       PA         19152
ROBERT HALF FINANCE & ACCOUNTING                                                   PO BOX 743295                                                                  LOS ANGELES        CA         90074-3295
ROBERT JAY SZYMANSKI                                                               1409 NE TOOD GEORGE ROAD                                                       LEES SUMMIT        MO         64086
ROBERT JOSEPH PEREZ                                                                935 W SILVERSANDS # 2107                                                       SAN ANTONIO        TX         78216
ROBERT KERRIGAN ASSOC INC                                                          P.O. BOX 212                                                                   WALLINGFORD        PA         19086
Robert Willis Jess                                                                 4704 Cromwell Lane                                                             Loves Park         IL         61111
Roberto Carlos Trinidad Carbajal                                                   244 Tammanny Ln                                                                Romeoville         IL         60446
ROBERTS OXYGEN CO INC                                                              15830 REDLAND RD                     PO BOX 5507                               ROCKVILLE          MD         20855
ROBERTS, CRYSTAL                                                                   513 SE RICHARDSON PL                                                           LEES SUMMIT        MO         64063


              In re HRI Holding Corp., et al.
              Case No. 19-12415                                                                           Page 107 of 141
                                                                  Case 19-12416-MFW          Doc 3         Filed 11/14/19               Page 109 of 142
                                                                                                     Creditor Matrix



                  CreditorName                          CreditorNoticeName                    Address1                       Address2           Address3              City      State       Zip   Country
ROBERTS, DANIEL                                                              43 FALMOUTH RD                                                                YARDVILLE         NJ         08620
Roberts, Daniel                                                              11009 Cernech Ave.                                                            Kansas City       KS         66109
ROBERTS, DAVID                                                               1201 W FOREST LANE                                                            EXCELSIOR SPRINGS MO         64024
ROBERTS, GABREILE                                                            32057 GROVE ST                                                                AVON LAKE         OH         44012
ROBERTS, JEFF                                                                15700 S LONE ELM RD                                                           OLATHE            KS         66061
ROBERTS, RACHEL                                                              8636 NE 110TH STREET                                                          KANSAS CITY       MO         64157
ROBERTS, S.                                                                  711 WEST LOULA ST                                                             OLATHE            KS         66061
ROBERTSON, CANDICE                                                           39 W 34TH ST                                                                  BAYONNE           NJ         07002
ROBERTSON, MELANIE                                                           7 STACY COURT                                                                 JACKSON           NJ         08527
ROBERTSON, NICHOLAS                                                          568 MARBRO AVE                                                                BRICK             NJ         08724
ROBINS, LIZA                                                                 617 W SHIAWASSEE ST                                                           LANSING           MI         48933
ROBINSON, ABBI                                                               4826 SKYLINE DR.                                                              ROELAND PARK      KS         66205
ROBINSON, ANTONIO                                                            3211 ST.LOUIS AVE                                                             SAINT LOUIS       MO         63106
ROBINSON, DAMIEN                                                             127 W.10TH ST.                        616                                     KANSAS CITY       MO         64105
ROBINSON, ISAAC                                                              700 BROWNING RD                       APT # D423                              OAKLYN            NJ         08107
ROBINSON, JAIME                                                              329 PECAN BLUFFS DRIVE                                                        WENTZVILLE        MO         63385
ROBINSON, JOLIE                                                              12411 CRICKET SONG LANE               12703 RAIDERS BLVD                      NOBLESVILLE       IN         46060
ROBINSON, LOUIS                                                              34 A CENTER STREET                    2                                       KEYPORT           NJ         07735
ROBINSON, NEHEMIAH                                                           3741 NORTH 3RD STREET                                                         MILWAUKEE         WI         53212
ROBINSON, S.                                                                 9179 ROBINSON ST APT                  1D                                      OVERLAND PARK     KS         66212
ROBINSON, STEPHANIE                                                          17025 89TH PLACE NORTH                                                        LOXAHATCHEE       FL         33470
ROBLES, CARLOS                                                               2 HOBART CT                                                                   ROCHELLE PARK     NJ         07662
ROBLES, EAN                                                                  25 DARTMOUTH DR                                                               HAZLET            NJ         07730
ROBLES, JENNIFER                                                             357 FRANKLIN ST                                                               BLOOMFIELD        NJ         07003
ROCCO SCONZO, SCPO TRUST ACCOUNT           ROCCO SCONZO, COURT OFFICER       PO BOX 871                                                                    SADDLE BROOK      NJ         07663
ROCHA, ANA                                                                   1500 PRESTON RD                       1607                                    PLANO             TX         75093
ROCHA, ANTONIO                                                               609 E BRISTOL LN                                                              OLATHE            KS         66061
ROCHA, ISMAEL                                                                2815 RANCHO MIRAGE                                                            SAN ANTONIO       TX         78259
ROCHE, JACOB                                                                 4113 HIGH STREET                                                              SOUTH PARK        PA         15129
ROCHE, RANDALL                                                               189 BEECH ST.                                                                 VALLEY STREAM     NY         11580
ROCHE, SARAH                                                                 2270 CANTERBURY RD                                                            WESTLAKE          OH         44145
Rochester Armored Car Co., Inc                                               PO Box 8                                                                      Omaha             NE         68101
ROCKETT, CHANCE                                                              1765 SKYLINE DRIVE                    56                                      PITTSBURGH        PA         15227
Rockland Bakery Inc                                                          94 Demarest Mill Rd                                                           Nanuet            NY         10954
Rockland Electric Co                                                         P.O. Box 1009                                                                 Spring Valley     NY         10977
Rockland Electric Co                                                         390 W. Route 59                                                               Spring Valley     NY         10977
ROCKMILL BREWERY, LLC                                                        5705 LITHOPOLIS RD.                                                           LANCASTER         OH         43130
RODDY, E.                                                                    130 SKYLARK CIRCLE                                                            PITTSBURGH        PA         15234
RODDY, HANNAH                                                                130 SKYLARK CIRCLE                                                            PITTSBURGH        PA         15234
RODEN, BRITTANY                                                              912 EUREKA ST.                        APT B                                   LANSING           MI         48912
RODGERS, ELLEN                                                               205 SW 4TH STREET                                                             LEES SUMMIT       MO         64063
RODGERS, JEROME                                                              5541 CHAMBERLAIN                                                              ST. LOUIS         MO         63112
RODGERS, KRISTEN                                                             5627 CURRY ROAD                                                               PITTSBURGH        PA         15236
Rodolfo Ruiz Molina                        c/o Garces & Grabler              415 Watchung Avenue                                                           Plainfield        NJ         07060
RODRIGUES, VIRGILIO                                                          474 OTTOWA AVENUE                     APT B2                                  HASBROUCK HEIGH   NJ         07604
RODRIGUEZ - AGUERO, GERONIMO                                                 1796 ARROWHEAD DR                                                             COLUMBUS          OH         43223
RODRIGUEZ GOMEZ, MICHAEL                                                     325A                                                                          UNION CITY        NJ         07087
RODRIGUEZ, ALBERTO                                                           415-41ST ST                           1                                       UNION CITY        NJ         07087
RODRIGUEZ, ANTONIO                                                           550 S SPENCER                                                                 AURORA            IL         60505
RODRIGUEZ, ANTONIO                                                           487 DUANE STREET                                                              GLEN ELLYN        IL         60137
RODRIGUEZ, BLANCA                                                            450 CROSS ST                                                                  WESTBURY          NY         11590
RODRIGUEZ, BRANDON                                                           10974 PARK OAK CIR                                                            DALLAS            TX         75228
RODRIGUEZ, BRANDON                                                           82 WEST 20TH STREET                   82 WEST 20TH STREET                     BAYONNE           NJ         07002
RODRIGUEZ, DANIEL                                                            206 CLAY ST                                                                   HACKENSACK        NJ         07601
RODRIGUEZ, GABRIELLE                                                         4134 SOUTH BROAD ST                   APT E15                                 HAMILTON          NJ         08620
RODRIGUEZ, GILBERTO                                                          1795ZOLLINGER RD                                                              COLUMBUS          OH         43221
RODRIGUEZ, HERIBERTO                                                         9032 SW 97 AVE                        5                                       MIAMI             FL         33176
RODRIGUEZ, JAIR                                                              31 COLUMBUS AVE                                                               BRENTWOOD         NY         11717
RODRIGUEZ, JAYLYNN                                                           14614 VANCE JACKSON                                                           SAN ANTONIO       TX         78249
RODRIGUEZ, JENNIFER                                                          842 PLUM TREE RD E                                                            WESTBURY          NY         11590
RODRIGUEZ, JENNIFER                                                          40 JOSEPH DRIVE                                                               FAIRVIEW HEIGHT   IL         62208
RODRIGUEZ, JOHNATHAN                                                         11 LILLIAN AVE                                                                HAMILTON          NJ         08610
RODRIGUEZ, JOSE                                                              3421 GREAT NECK RD                                                            AMITYVILLE        NY         11701


         In re HRI Holding Corp., et al.
         Case No. 19-12415                                                                           Page 108 of 141
                                                                        Case 19-12416-MFW            Doc 3             Filed 11/14/19              Page 110 of 142
                                                                                                             Creditor Matrix



                   CreditorName                              CreditorNoticeName                     Address1                           Address2                 Address3                   City       State       Zip      Country
RODRIGUEZ, JOSEPH                                                                 56 TENAFLY RD                                                                                  ENGLEWOOD         NJ         07631
RODRIGUEZ, JUAN CARLOS                                                            24 JAHN ST.                                                                                    KEANSBURG         NJ         07734
RODRIGUEZ, KATHERINE                                                              7 ROMAINE CT                              A2                                                   HACKENSACK        NJ         07601
RODRIGUEZ, KATIE                                                                  475 GORIA LANE                                                                                 OSWEGO            IL         60543
RODRIGUEZ, MARIA                                                                  912 11TH ST FL 2ND                                                                             WEST BABYLON      NY         11704
RODRIGUEZ, MARISA                                                                 5330 STONESHIRE                                                                                SAN ANTONIO       TX         78218
RODRIGUEZ, MIGUEL                                                                 201 WESTWARD HO DR                                                                             NORTHLAKE         IL         60164
RODRIGUEZ, NICHOLES                                                               2909 HONEYSUCKLE DR                                                                            GARLAND           TX         75041
RODRIGUEZ, NINA                                                                   5 VERANDA AVE                                                                                  LITTLE FALLS      NJ         07424
RODRIGUEZ, PABLO                                                                  9804 W 86TH STREET                        APT D                                                OVERLAND PARK     KS         66212
RODRIGUEZ, RIVER                                                                  1608 MADISON AVE                                                                               TOMS RIVER        NJ         08757
RODRIGUEZ, RODOLFO                                                                10974 PARK OAK CICLE                                                                           DALLAS            TX         75228
RODRIGUEZ, VICTORIA                                                               842 PLUM TREE RD E                                                                             WESTBURY          NY         11590
RODRIGUEZ-PEREZ, ZULEYKA                                                          3465 I ST.                                                                                     PHILADELPHIA      PA         19134
RODRIQUES, IVAN                                                                   2405 WAINWRIGHT STREET                                                                         CAMDEN            NJ         08104
ROELL, J.                                                                         1712 KINGS COURT                                                                               SOUTH PARK        PA         15129
ROELL, MITCHELL                                                                   1712 KINGS COURT                                                                               SOUTH PARK        PA         15129
ROEMER, LAUREN                                                                    12220 AUTUMN DALE CT                                                                           MARYLAND HEIGHT   MO         63043
ROENES, CARLOS                                                                    1055 WEST 77 ST                           210                                                  HIALEAH           FL         33014
Rogers Retail, L.L.C.                          Rogers Retail, L.L.C.              Attn President                            General Growth Properties   110 North Wacker Drive   Chicago           IL         60606
ROGERS RETAIL, LLC                                                                PO BOX 860066                                                                                  MINNEAPOLIS       MN         55486
Rogers Retail, LLC                             Attn Chelsea Davenport             Pinnacle Hills Promenade                  350 N Orleans St, Ste 300                            Chicago           IL         60654-1607
Rogers Services, LLC                                                              8950 J Street                                                                                  Omaha             NE         68127
Rogers Water Utilities                                                            P.O. Box 338                                                                                   Rogers            AR         72757-0338
Rogers Water Utilities                                                            601 S. 2nd Street                                                                              Rogers            AR         72756
ROGERS, BRITTANY                                                                  715 AND HALF W. GENESSEE ST.                                                                   LANSING           MI         48915
ROGERS, CARSON                                                                    2611 JOHN MARSHALL DR                                                                          ARLINGTON         VA         22207
ROGERS, EVELYN                                                                    51 GLENVIEW LANE                                                                               WILLINGBORO       NJ         08046
ROGERS, JUSTIN                                                                    325 COVER PLACE                                                                                COLUMBUS          OH         43235
ROGERS, LUKE                                                                      13727 BELMONT AVE                                                                              GRANDVIEW         MO         64030
ROGERS, TIFFANIE                                                                  81 BARNYARD LN                                                                                 LEVITTOWN         NY         11756
ROGO DISTRIBUTORS                                                                 PO BOX 1558                                                                                    HARTFORD          CT         06144
ROHRBACH, JONATHAN                                                                1226 FEDERAL ST.                                                                               PHILADELPHIA      PA         19147
ROJAS PELAEZ, ISIDRO                                                              460 STEVENSON PL                                                                               PERTH AMBOY       NJ         08861
ROJAS, MANUEL                                                                     1247 SW 67TH AVE                          26                                                   WEST MIAMI        FL         33144
ROJAS, RUBI                                                                       28 COMPTON AVE                                                                                 WEST KEANSBURG    NJ         07734
ROJAS, SIMON                                                                      33 TOWNSEND ST                                                                                 NEW BRUNSWICK     NJ         08901
ROJAS, SOLEDAD                                                                    100 VAIL RD                               P-13                                                 PARSIPPANY        NJ         07054
ROKICKI, DENISE                                                                   81D PHELPS AVE                                                                                 NEW BRUNSWICK     NJ         08901
Rolf Piller                                    c/o Foley & Lardner - Jay Erens    321 North Clark Street, Suite 2800                                                             Chicago           IL         60654-5313
Rolf Piller                                    Attn Jay Erens                     c/o Jay Erens, Foley & Lardner LLP        321 N Clark St, Ste 2800                             Chicago           IL         60654-5313
ROLFES, JOHN                                                                      380 BIRKHEAD RD                                                                                WINFIELD          MO         63389
ROMAN, ALYSSA                                                                     3 DAVID DRIVE                                                                                  EWING             NJ         08638
ROMAN, ASHLEY                                                                     86 CHESNUT STREET                         2                                                    GARFIELD          NJ         07026
ROMAN, ERICK                                                                      701 VERTIN BLVD                                                                                SHOREWOOD         IL         60404
ROMAN, MANUEL                                                                     81 RAND ST                                                                                     CAMDEN            NJ         08105
ROMANCAK, MEGAN                                                                   11818 ARDEN AVE                                                                                CLEVELAND         OH         44111
ROMANO, JOSEPH                                                                    19 KENNEDY AVE                                                                                 NORTH BABYLON     NY         11703
ROMERO DE PALACIOS, MARIA                                                         15 NORTH EMERALD LANE                                                                          AMITYVILLE        NY         11701
ROMERO, CAESAR                                                                    725 WALNUT STREET APT 3D                                                                       PHILADELPHIA      PA         19106
ROMERO, ESTEBAN                                                                   2747 HOOPER AVE                           BLD.12 APT.13                                        BRICK             NJ         08723
ROMERO, FRANCISCO                                                                 796 N. FOREST AVE.                                                                             BATAVIA           IL         60510
ROMERO, ISABELLE                                                                  57 FRANKLIN ST                                                                                 BLOOMFIELD        NJ         07003
ROMERO, ROMULO                                                                    3353 S EMERALD AVE APT 2R                                                                      CHICAGO           IL         60616
ROMERO, STEVEN                                                                    148 RANDOLPH AVENUE                       1                                                    JERSEY CITY       NJ         07305
ROMERO, VICTOR                                                                    929 OLIVER AVE                                                                                 AURORA            IL         60506
ROMO, FRANCO                                                                      1111 VISTA VALET                          505                                                  SAN ANTONIO       TX         78216
ROMZEK, TOBIE                                                                     826 HAZEN ST.                                                                                  GRAND RAPIDS      MI         49507
Ron Vis                                                                           6310 Helen St.                                                                                 South Park        PA         15129
RONAN, P.                                                                         1107 COURTLAND AVENUE                                                                          PARK RIDGE        IL         60068
Ronnoco Coffee Company                                                            PO Box 797029                                                                                  Saint Louis       Mo         63179-7000
ROOKS, MORGAN                                                                     6 WISHNOW WAY                                                                                  BRIDGEWATER       NJ         08807
Roosevelt Field Water Department                                                  1995 Prospect Ave                                                                              East Meadow       NY         11554


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                Page 109 of 141
                                                                       Case 19-12416-MFW         Doc 3         Filed 11/14/19                Page 111 of 142
                                                                                                         Creditor Matrix



                  CreditorName                              CreditorNoticeName                 Address1                          Address2             Address3           City       State       Zip   Country
ROOT, ROBIN                                                                      11437 OAK STREET                      APT 201                                   KANSAS CITY     MO         64114
ROPPELS SERVICES INC.                                                            2410 BROADVIEW ROAD                                                             CLEVELAND       OH         44109
ROSADINO, JILLIAN                                                                11 OLD MAIDS LANE                                                               GLASTONBURY     CT         06073
ROSADO, GENESIS                                                                  68 WEST 23RD ST                       E2                                        BAYONNE         NJ         07002
ROSALES, ALMA                                                                    13605 S SYCAMORE ST                                                             OLATHE          KS         66062
ROSALES, GUDELIA                                                                 8805 KESSLER LN                                                                 OVERLAND PARK   KS         66212
ROSALES, JUAN CARLOS                                                             7610 HAYES ST                                                                   OVERLAND PARK   KS         66204
ROSALES, MIGUEL                                                                  2817 TEAKWOOD DR                                                                GARLAND         TX         75044
ROSALES, PAULINA                                                                 117 W 20TH ST                                                                   BAYONNE         NJ         07002
ROSALES, RUBEN                                                                   13605 S SYCAMORE ST                                                             OLATHE          KS         66062
ROSARIO BELTRE, VENDY                                                            894 VANDERBERG PL                                                               COLUMBUS        OH         43204
ROSARIO, JESUS                                                                   9305 NIEMAN ROAD                                                                OVERLAND PARK   KS         66214
ROSARIO, KEVIN                                                                   70 JEAN TERRACE                                                                 PARSIPPANY      NJ         07054
ROSARIO, MARCUS                                                                  3425 BERGEN AVE                                                                 TOMS RIVER      NJ         08753
ROSAS, ALEX                                                                      13304 WEST 78TH PLC                                                             LENEXA          KS         66216
ROSAS, FERNANDO                                                                  5109 HUDSON AVE                                                                 WEST NEW YORK   NJ         07093
ROSAS, MISAEL                                                                    3113 W NORTHGATE DR                   #2305                                     IRVING          TX         75062
ROSE, BRIAN                                                                      50 RED CLOVER CIRCLE                                                            MIDDLETOWN      CT         06457
ROSE, GUY                                                                        7 WALADA AVE.                                                                   PORT MONMOUTH   NJ         07758
ROSE, ZOE                                                                        7 WALADA AVENUE                                                                 PORT MONMOUTH   NJ         07758
ROSEL, DAVID                                                                     10100 W 126TH TER                                                               OVERLAND PARK   KS         66213
ROSENE, NICHOLAS                                                                 4215 NW 79TH TER APT 5                                                          KANSAS CITY     MO         64151
ROSENKRANZ, ANDREW                                                               15302 JUDSON RD                       421                                       SAN ANTONIO     TX         78247
ROSERO, GLADYS                                                                   1658 E HUNTING PARK AV. 1 FLOO                                                  PHILADELPHIA    PA         19124
ROSIER, SIMON                                                                    725 VALLEY STREET                     APT. 1                                    ORANGE          NJ         07050
ROSS, ANDREW                                                                     8457 FARLEY ST.                                                                 OVERLAND PARK   KS         66212
ROSS, JOHN                                                                       218 NW BIRCH STREET                                                             LEES SUMMIT     MO         64064
ROSSANO, STEPHANIE                                                               553 SOUTH ATLANTIC AVE                HOUSE 3                                   ABERDEEN        NJ         07747
ROSS-LANGE, ALAN                                                                 361 JERSEY AVENUE                     2                                         FAIRVIEW        NJ         07022
ROTELLA BAKERY INC                                                               3351 NE CHOUTEAU TFWY                                                           KANSAS CITY     MO         64117
ROTO ROOTER                                                                      5672 COLLECTION CENTER DR                                                       CHICAGO         IL         60693
ROTON, MEGAN                                                                     2509 CAMBRIDGE DR                                                               ROCKWALL        TX         75032
ROTONDO, MATTHEW                                                                 24 WINDSOR RD                                                                   CLIFTON         NJ         07012
ROUMAS, MELISSA                                                                  508 SW GRAFF WAY                                                                LEES SUMMIT     MO         64081
Rouse Properties, Inc.                                                                                                 1114 Avenue of the Americas,
                                              Rouse Properties, Inc.             Attn General Counsel                  Suite 2800                                New York        NY         10036
ROUSH, MICHEAL                                                                   119 S. DRURY                                                                    KANSAS CITY     MO         64123
ROWELL, AMBER                                                                    633W RITTENHOUSE ST                   B606                                      PHILADELPHIA    PA         19144
ROWELL, CHRISTOPHER                                                              86 AVENUE C                           1ST FLOOR                                 LODI            NJ         07644
ROWLAND, EMILY                                                                   836 BRUCK ST                                                                    COLUMBUS        OH         43206
RoxiSpice                                                                        1885 East Long Street                                                           Carson City     NV         89706
ROY, JULIAN                                                                      1015 S WOODLAND AVE.                                                            INDEPENDENCE    MO         64050
ROY, KRISTY                                                                      249 HIGHLAND AVE.                                                               WORTHINGTON     OH         43085
ROY, SAMANTHA                                                                    70 SEAGRAVES ROAD                                                               COVENTRY        CT         06238
ROYAL, DERRIK                                                                    12077 MONTER DR.                                                                BRIDGETON       MO         63044
ROYER, H.                                                                        739 N SUMAC ST                                                                  OLATHE          KS         66061
ROYSTON, ARO                                                                     6265 PENNYRICH CT                                                               FLORISSANT      MO         63033
ROZARIO, JASHUA                                                                  35 E 49TH ST                          APT 2                                     BAYONNE         NJ         07002
ROZELL, DEZMON                                                                   8610 E 89TH ST                                                                  KANSAS CITY     MO         64138
RP Baking LLC dba Pechters                                                       840 Jersey St                                                                   Harrison        NJ         07029
RSM MECHANICAL SERVICES. INC                                                     2301 DUSS AVE                         SUITE 6                                   AMBRIDGE        PA         15003
RTU LP                                                                           1445 LANGHAM CREEK                                                              HOUSTON         TX         77084
RUBIO, JOEL                                                                      7817 W 95TH TERRACE                                                             OVERLAND PARK   KS         66212
RUBIO, MIGUEL                                                                    11 BROOKSIDE AVE                                                                NEW BRUNSWICK   NJ         08901
Rudolfo Ruiz
RUDOLPH, MARSHALL                                                                10021 NIBLIC                                                                    ST. LOUIS       MO         63114
RUEDISUELI, ROME                                                                 1712 E.GRAND LEDGE HWY                                                          GRAND LEDGE     MI         48837
RUELAS, ALONDRA                                                                  428 76TH STREET                                                                 NORTH BERGEN    NJ         07047
RUETH, MARKO                                                                     350 VONDER LANE                                                                 GENEVA          IL         60134
RUFFIN, NAOMI                                                                    6906 SOUTH INDIANA AVE                                                          CHICAGO         IL         60637
RUFO, GIANNA                                                                     270 MORSE AVE                                                                   WYCKOFF         NJ         07481
RUGGERI, LAURIE                                                                  2949 WILDER STREET                                                              PHILADELPHIA    PA         19146
RUGGIERO, BRENNA                                                                 135 SOUTH 5TH AVE                                                               MANVILLE        NJ         08835


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                            Page 110 of 141
                                                      Case 19-12416-MFW           Doc 3           Filed 11/14/19              Page 112 of 142
                                                                                         Creditor Matrix



                   CreditorName               CreditorNoticeName                     Address1                      Address2           Address3             City       State       Zip   Country
RUIZ CONTRERAS, JONATHAN SAMUEL                                    590 LOWER LONDING RD                UNIT 166                                  BLACKWOOD NJ      NJ         08012
RUIZ FACTOR, ERIK                                                  126 A MAIN STREET                                                             SOMERSET          NJ         08873
RUIZ MOLINA, RODOLFO                                               290 JOYCE KILMER AVE                1ST FL                                    NEW BRUNSWICK     NJ         08901
RUIZ SOLANO, RODRIGO                                               12253 S STRANG LINE RD              407                                       OLATHE            KS         66062
RUIZ, ANTHONY                                                      1823 CHAMBERLAIN DR                                                           CARROLLTON        TX         75007
RUIZ, ANTHONY                                                      5021 OTTAWA ST.                                                               KANSAS CITY       KS         66106
RUIZ, MODESTO                                                      799 ROYAL ST. GEORGE APT 208                                                  NAPERVILLE        IL         60563
RUIZ, SALOME                                                       99 WEINT AV                         99 WEINT AV                               SUFFERN           NY         10901
RUIZ, TIANNA                                                       634 BRAY AVE                                                                  PORT MONMOUTH     NJ         07758
RUMER, JESSICA                                                     408 WESTMONT AVE                                                              HADDON TOWNSHIP   NJ         08108
RUNESTAD, ARNOLD                                                   713 SURREY LANE                                                               FRANKLIN LAKES    NJ         07417
RUNESTAD, CRAIG                                                    701 BARRISTER COURT                                                           FRANKLIN LAKES    NJ         07417
RUNFIDO, INC                                                       5251 WEST 116th PLACE               SUITE 200                                 LEAWOOD           KS         66211
RUPPEL, AMANDA                                                     44 15TH STREET                                                                WEST BABYLON      NY         11704
RUSH, JOHN                                                         9905 CAMPBELL ST                                                              KANSAS CITY       MO         64131
RUSSCO CUSTOM FABRICATIONS INC                                     PO BOX 6811                                                                   LEES SUMMIT       MO         64064
RUSSELL, CLARENCE                                                  5850 BELTLINE RD                                                              DALLAS            TX         75254
RUSSELL, JACQUES                                                   1217 W 168TH ST                                                               CLEVLAND          OH         44110
RUSSELL, JUSTIN                                                    524 MAIN ST                                                                   HARMONY           PA         16037
RUSSELL, JUSTIN                                                    9040 LAKERIDGE DR                                                             LEWIS CENTER      OH         43035
RUSSELL, RICHARD                                                   1027 E 9TH                          APT 315                                   KANSAS CITY       MO         64106
RUSSO, JARROD                                                      346 CRAWFORD ST                                                               EATONTOWN         NJ         07724
RUSSO, KIMBERLY                                                    11 COLLETON ST                                                                LAKEWOOD          NJ         08701
RUTH, KRISTINE                                                     46 AMBASSADOR DR                                                              WAYNE             NJ         07470
Ruthrauff Service, LLC                                             419 East Main Street                                                          Carnegie          PA         15106
RYAN ELECTRICAL SERVICES                                           16308 S. 107TH AVE                  UNIT 5                                    ORLAND PARK       IL         60467
RYAN, BAILEY                                                       1191 TEALWOOD DRIVE                 N/A                                       SAINT CHARLES     MO         63304
RYAN, C.                                                           1191 TEALWOOD DRIVE                                                           SAINT CHARLES     MO         63304
RYAN, JONATHAN                                                     84 N. OHIO AVE                                                                COLUMBUS          OH         43203
RYDZ, MADDY                                                        850 WEDGEWOOD CIRCLE                                                          LAKE IN THE HIL   IL         60156
S & S Real Estate Holding Company, L.C.                            1985 NW 94th Street, Suite B                                                  Clive             IA         50325
S&D COFFEE INC                                                     300 CONCORD PARKWAY SOUTH           PO BOX 1628                               CONCORD           NC         28026
S&K Building Services, Inc.                                        4801 Industrial Parkway                                                       Indianapolis      IN         46226
SA Specialties San Antonio LLC                                     9035 D Aero Dr                                                                San Antonio       TX         78217
SAADEH, HUSSEIN                                                    4276 HIGHWAY 516                                                              MATAWAN           NJ         07747
SAADEH, SAADEH                                                     327 WASHINGTON AVE                  APT. 2                                    ELIZABETH         NJ         07202
SABCO LLC                                                          8526 L ST                                                                     Omaha             NE         68127
SABOURIN, DANIELLE                                                 5046 PAGE                           202                                       SAINT LOUIS       MO         63108
SADOWSKI, MARTIN                                                   21 RIDGEWOOD RD                                                               ELK GROVE VILLA   IL         60007
SAELI, BRITTANY                                                    2214 WHITED STREET                                                            PITTSBURGH        PA         15226
SAENZ, CHARLENE                                                    95 VAN BLARCOM LANE                                                           WYCKOFF           NJ         07481
SAEZ, JOCELYN                                                      15108 SW 143 ST                                                               MIAMI             FL         33196
SAEZ, JULIAN                                                       8951 SW 72ND STREET APT 104                                                   MIAMI             FL         33173
Safari Sunsets, LLC                                                6917 W 76th St                                                                Overland Park     KS         66204
Safe Guard Commercial Services, LLC                                7316 Natural Bridge                                                           St. Louis         MO         63121
SAFETY REMEDY INC                                                  605 STONE CREEK DRIVE               PO BOX 346                                GARDNER           KS         66030
SAIFULLAH, A.                                                      7509 W 97TH STREET                                                            OVERLAND PARK     KS         66212
SAIGER, JACOB                                                      1031 LONGFORD RD                                                              BARTLETT          IL         60103
SAINSON, KIMBERLY                                                  331 SYCAMORE ST                                                               CAMDEN            NJ         08103
SAINTEL, ASHLEY                                                    2430 BAYBERRY CT                    RUTGERS UNIVERSITY                        MAYS LANDING      NJ         08330
SAINTEL, JESSICA                                                   7841 LPO WAY                                                                  PISCATAWAY        NJ         08854
SAINTSULNE, DANNISRA                                               226 CARNEGIE PLACE                                                            VAUXHALL          NJ         07088
SAJCHE, EMANUEL                                                    10007 DEER HOLLOW DR                                                          DALLAS            TX         75249
SAJNIN-CHEVERE, ANDREA                                             280 HARRISON AVE                                                              LODI              NJ         07644
SAK, MARK                                                          1430 HOUSE RD                                                                 WEBBERVILLE       MI         48892
SAKOSITS, CARLY                                                    206 CORNWALL ROAD                                                             GLEN ROCK         NJ         07452
SALAMONE, PETER                                                    429 CRESTVIEW TERRACE                                                         BRICK             NJ         08723
SALAS, DESIRELLE                                                   38 ABERDEEN CT                                                                HALEDON           NJ         07508
SALATA, CHRISTOPHER                                                12935 MCGOWAN AVE                                                             CLEVELAND         OH         44135
SALAZAR GUTIERREZ, JOSE                                            836 WATKINS STREET                                                            PHILADELPHIA      PA         19148
SALAZAR, JULIE                                                     8325 MEADOW RD APT 172              172                                       DALLAS            TX         75231
SALAZAR, LAURA                                                     123 MAPLE AVE                       APT 1                                     WOODLAND PARK     NJ         07424
SALAZAR, MARIA                                                     3617 EDGEWOOD DR                                                              GARLAND           TX         75042


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                            Page 111 of 141
                                                            Case 19-12416-MFW           Doc 3           Filed 11/14/19             Page 113 of 142
                                                                                               Creditor Matrix



                 CreditorName                       CreditorNoticeName                   Address1                       Address2           Address3              City      State       Zip      Country
SALAZAR, NUVIA                                                           321 FAIRVIEW STREET                                                          GARLAND           TX         75040
SALERNO, MICHAEL                                                         368 BRITTANY COURT                  I                                        GENEVA            IL         60134
SALERNO, STEPHANIE                                                       103 COOLIDGE DR                                                              BRICK             NJ         08724
SALESFORCE.COM, INC                        LANDMARK @                    ONE MARKET STREET, SUITE 300                                                 SAN FRANCISCO     CA         94105
SALGADO, DHARMA                                                          126 16TH AVE                                                                 PATERSON          NJ         07501
SALGADO, KEITH                                                           96 MERCER ST                                                                 JERSEY CITY       NJ         07302
SALGADO, PAUL                                                            529 S LASALLE                                                                AURORA            IL         60505
SALGADO-ALTAMIRANO, JOEL                                                 2730 SOUTH 41ST STREET                                                       OMAHA             NE         68105
SALGUERO, JENNIFER                                                       721IN A HALF WHITTAKER AVE.                                                  TRENTON           NJ         08611
SALGUERO, JESSE                                                          14928 LOVELY DOVE LN                                                         NOBLESVILLE       IN         46060
SALIBY, RAMI                                                             149 KINDERKAMACK RD                                                          HILLSDALE         NJ         07642
SALINAS, CIARA                                                           307 E. BANNISTER                                                             KANSAS CITY       MO         64114
SALINAS, JAIME                                                           7470 TREELINE PLACE                                                          INDIANAPOLIS      IN         46256
SALINAS, JIMMY                                                           4312 MEADOWVIEW AVE                 APT 1                                    NORTH BERGEN      NJ         07047
SALINAS, Y.                                                              7470 TREELINE                                                                INDIANAPOLIS      IN         46256
SALINGS, ANDREW                                                          200 E 15TH AVE                                                               COLUMBUS          OH         43201
SALINGS, BRETT                                                           1972 INDIANOLA AVENUE                                                        COLUMBUS          OH         43201
SALLINGER, CHRISTIAN                                                     752 PINE VALLEY DRIVE                                                        PITTSBURGH        PA         15239
SALLOUM, SANDRINE                                                        1 JOHN F KENNEDY BLVD               APT 52B                                  SOMERSET          NJ         08873
SALMON, TROY                                                             660 PRESTON RD #126                                                          PLANO             TX         75024
SALTOS, DARWIN                                                           404 37TH                            APART-#3                                 UNION CITY        NJ         07087
Salvatore J Cangelosi                                                    9S350 Skylane Drive                                                          Naperville        IL         60564
SALVATORE, ANNABELLE                                                     50 DUER PL.                         APT. #4                                  WEEHAWKEN         NJ         07806
SALYER, PHILLIP                                                          17241 S BENTON DR                                                            BELTON            MO         64012
Sams Club                                                                608 SW 8th                                                                   Bentonville       AR         72716
SAMUELS & SON INC                                                        3407 S LAWRENCE ST                                                           PHILADELPHIA      PA         19148
SAMY, FARAH                                                              7 HAWK COURT                                                                 EAST BRUNSWICK    NJ         08816
San Antonio Water System                                                 P.O. Box 2990                                                                San Antonio       TX         78299-2990
San Antonio Water System                                                 2800 US Hwy 281 N                                                            San Antonio       TX         78212
SAN JUAN, MIGUEL                                                         1338 S. 14TH ST                     C2                                       SAINT CHARLES     IL         60174
SANCHEZ RODRIGUEZ, BRENDA                                                240 BROOK ST                                                                 WESTBURY          NY         11590
SANCHEZ, ALEXANDER                                                       7425 FLINT RD                       APT 202                                  SHAWNEE           KS         66203
SANCHEZ, ALYSSA                                                          5601 KENNEDY BLVD E                 APT 10G                                  WEST NEW YORK     NJ         07093
SANCHEZ, BRADLEY                                                         1504 E 97TH ST                      A                                        KANSAS CITY       MO         64131
SANCHEZ, BRIAN                                                           816 22ND ST                         2                                        UNION CITY        NJ         07087
SANCHEZ, CARLOS                                                          214 HANCOCK AVE                                                              JERSEY CITY       NJ         07307
SANCHEZ, DANIEL                                                          100 VAIL RD                         APT P3                                   PARSIPPANY        NJ         07054
SANCHEZ, DAYSHA                                                          86 RARITAN AVE                                                               KEANSBURG         NJ         07734
SANCHEZ, JACINTO                                                         11546 CROCKETT DR                                                            INDIANAPOLIS      IN         46229
SANCHEZ, JAVIER                                                          7575 W. 106TH ST. APT. 361                                                   OVERLAND PARK     KS         66212
SANCHEZ, JAVIER                                                          1210 WEST MAIN ST                   APT. A                                   ST CHARLES        IL         60174
SANCHEZ, JOSE                                                            4144 WOODBRIDGE AVE                                                          CLEVELAND         OH         44102
SANCHEZ, JULIAN                                                          11321 W. 75TH APT210                                                         SHAWNEE           KS         66214
SANCHEZ, KAITLIN                                                         2624 HIGHLAND AVE                                                            BERWYN            IL         60402
SANCHEZ, MARINA                                                          3504 N. COLORADO                                                             INDIANAPOLIS      IN         46218
SANCHEZ, NORBERTA                                                        200 HOFFMAN BLVD                    APT 2E                                   NEW BRUNSWICK     NJ         08901
SANCHEZ, VILMA                                                           816 22ND ST                         2                                        UNION CITY        NJ         07087
SANCHEZ-CARRILLO, STEPHANIE                                              372 MCNAMARA LOOP                                                            LEWIS CENTER      OH         43035
SANCHEZ-HERNANDEZ, MARLENY DEL CAR                                       1140 FRONT ST APT E6                                                         UNIONDALE         NY         11553
SAND, SHELBI                                                             2503 CRANFORD RD                                                             UPPER ARLINGTON   OH         43221
SANDERS JR, DEVIN                                                        1217 CHELSEA CT                                                              VOORHEES          NJ         08043
SANDERS, MAYA                                                            10438 SOUTH CAMPUS DR.              307                                      ALLENDALE         MI         49401
SANDERS, TANYA                                                           5750 STUCKEY RD.                                                             INDIAN HEAD       MD         20640
SANDERS, TOBY                                                            3883 NORTH MARLEON DRIVE            519                                      MUNCIE            IN         47304
SANDOVAL - ESCOBAR, FLOR                                                 11 PLYMOUTH DR                                                               MASSAPEQUA        NY         11758
SANDOVAL, ANTHONY                                                        2842 SOUTH MAPLE AVE                                                         BERWYN            IL         60402
SANFORD, WALTER                                                          6622 PARK STREET                                                             SHAWNEE           KS         66216
SANGUINO-SALAS, BRYAN                                                    379 45TH ST.                                                                 COPIAGUE          NY         11726
SANICHAR, BRIANNA                                                        905 EDLU COURT                                                               VALLEY STREAM     NY         11580
Sani-Jan Cleaning LLC                                                    1166 Dekalb Pike Ste 112                                                     Blue Bell         PA         19422
Sanitary Linen Supply Inc                                                1100 - 6th Ave                                                               Neptune           NJ         07753
SANOK, LAUREN                                                            3 MARTIN ROAD                                                                WEST CALDWELL     NJ         07006
SANSOLO, TARA                                                            37 FARRAGUT AVE                                                              SEASIDE PARK      NJ         08752


         In re HRI Holding Corp., et al.
         Case No. 19-12415                                                                     Page 112 of 141
                                                    Case 19-12416-MFW            Doc 3        Filed 11/14/19                 Page 114 of 142
                                                                                        Creditor Matrix



                  CreditorName              CreditorNoticeName                   Address1                       Address2             Address3            City        State       Zip   Country
SANTA FE GLASS                                                   145 EAST LEXINGTON                                                             INDEPENDENCE      MO         64050
SANTANA, ELVIS                                                   166 WEST 53 ST.                                                                BAYONNE           NJ         07002
SANTANA, ERNESTO                                                 13970 PEYTON DRIVE                   114                                       DALLAS            TX         75240
SANTANA, JOSH                                                    4259 RAYMOND DR                                                                BRUNSWICK         OH         44212
SANTANA, LEANDRA                                                 5686 BROADVIEW RD                    2421                                      PARMA             OH         44134
SANTANA, MANUEL                                                  5850 BELT LINE RD.                   1320                                      DALLAS            TX         75254
SANTANA, MICHELLE                                                184 FINDERNE AVENUE                                                            BRIDGEWATER       NJ         08807
SANTANA, NYASIA                                                  538 KENNEDY BLVD                                                               BAYONNE           NJ         07002
SANTEE FLORAL DESIGNS INC                                        P.O. Box 4117                                                                  Overland Park     KS         66204
SANTELL LINEN SUPPLY, INC                                        1100 SIXTH AVE                                                                 NEPTUNE           NJ         07753
SANTIAGO, RAMON                                                  57 CONDICT ST                        APT 2 UNIT B                              JERSEY CITY       NJ         07306
SANTOBELLO, MICHAEL                                              697 NORTH KINGS AVENUE                                                         LINDENHURST       NY         11757
SANTORO, MIRANDA                                                 1558 GARVIN RD                                                                 CRANBERRY TWP     PA         16066
SANTOS, EMELYN                                                   349 STRAIGHT STREET                                                            PATERSON          NJ         07501
SANTOS, JHONNY                                                   250 CLINTON TERRACE                                                            LYNDHURST         NJ         07071
SANTOS, JOSE                                                     412 DE LA 54 STREET                  APT. 2                                    WEST NEW YORK     NJ         07093
SANTOS, JULIO                                                    1445 NEWMAN AVE                      112                                       LAKEWOOD          OH         44107
SANTOS, OSCAR                                                    567 ST 70                                                                      BERGEN LINE       NJ         07093
SAPP, HANA                                                       9811 WESTMINSTER CT.                 3                                         LENEXA            KS         66215
SAPPENFIELD, TIFFANY                                             3023 HOLMES ST.                                                                KANSAS CITY       MO         64109
SARACENI, MICHELE                                                20 CLEMSON RD                                                                  CHERRY HILL       NJ         08034
Sarah Hauge                                                      7837 Monitor Ave                                                               Burbank           IL         60459
SARAPURA, EDGAR                                                  249 SHERMAN STREET                   1                                         PASSAIC           NJ         07055
SARGEANT, DAQUAN                                                 6543 N 2ND ST                                                                  PHILADELPHIA      PA         19126
SARIC, ZOE                                                       39 PROSPECT ROAD                                                               PARSIPPANY        NJ         07054
SARICH, JENNIFER                                                 30 PARKVIEW DRIVE                                                              HAZLET            NJ         07730
SARICH, MIRANDA                                                  30 PARKVIEW DRIVE                                                              HAZLET            NJ         07730
SARPONG, PAPA                                                    55 STEPHEN TER                                                                 PARSIPPANY        NJ         07054
SASSER, KENNY                                                    10943 COLLEGE LN                     APT 1C                                    KANSAS CITY       MO         64137
SASSMAN, ADAM                                                    1405 ANTELOPE CT                                                               BOLINGBROOK       IL         60490
SAUER, ALEXIS                                                    25727 LAURA LANE                                                               WESTLAKE          OH         44145
SAUMELL, ALAN                                                    1821 SW 123 CT                                                                 MIAMI             FL         33175
SAUNDERS, BIANCA                                                 114 NEW JERSEY RD                                                              BROOKLAWN         NJ         08030
SAUNDERS, TANNER                                                 41W457 FOREST LN                                                               ELBURN            IL         60119
SAVANE, DAOUDA                                                   1812 FEDERAL STREET                                                            CAMDEN            NJ         08105
SAVINON, ABRAHAM                                                 280 AVENUE A                                                                   BAYONNE           NJ         07002
SAVITZ, SHANNON                                                  422 LAVENDER HILL DR                                                           CHERRY HILL       NJ         08003
SAWYER, BRITTANY                                                 37 DELAWARE AVE                                                                WEST LONG BRANC   NJ         07764
SBC GLOBAL SERVICES, DBA AT&T GLOBAL
SERVICES                                                         ONE AT&T PLAZE                                                                 DALLAS            TX         75202
SBS Investments of Dade County INC                               9740 East Evergreen Street                                                     Miami             FL         33157
SCAFE, JORDAN                                                    8633 SCENICVIEW DR.                  #105                                      BROADVIEW HEIGH   OH         44147
SCANNELL, NATALIE                                                748 MERRICK AVE                                                                EAST MEADOW       NY         11554
SCARPA, ANTHONY                                                  74 EAST 24TH STREET                  1                                         BAYONNE           NJ         07002
SCARPATI, BRIAN                                                  241 SOUTH 6TH. STREET APT. 606                                                 PHILADELPHIA      PA         19106
SCAVUZZOS INC                                                    6550 Kansas Ave                                                                KANSAS CITY       KS         66111
SCFS LLC                                                         768 STUMP CT                                                                   DES PERES         MO         63131
SCHAFER, CLAIRE                                                  5313 FRANKLIN BLVD                                                             CLEVELAND         OH         44102
SCHAFFRANEK, KAYLYN                                              1176 GREEN RAVINE DRIVE                                                        WESTERVILLE       OH         43081
SCHAMBERGER BROS INC                                             PO BOX 7440                          101 E HILL ST                             VILLA PARK        IL         60181
SCHAUB, BRITTANY                                                 633 S SAINT MARYS STREET             3401                                      SAN ANTONIO       TX         78205
SCHAUER, MICHAEL                                                 10351 COTTON BLOSSOM                 DRIVE                                     FISHERS           IN         46038
SCHEERER, ALEXIS                                                 8504 W 152ND TERR                                                              OVERLAND PARK     KS         66223
SCHEID, ADAM                                                     2340 INDIAN GRASS ROAD                                                         NAPERVILLE        IL         60564
SCHELL, ANDREW                                                   1915 ZOLLINGER RD                                                              COLUMBUS          OH         43221
SCHENCK, JACOB                                                   4151 CAROLYN DR.                                                               HIGH RIDGE        MO         63049
SCHERTZ CHAMBER OF COMMERCE                                      PO BOX 564                           1730 Schertz Parkway                      SCHERTZ           TX         78154
SCHESSER, DANIEL                                                 17321 EAST 40 HWY                    APT B1                                    INDEPENDENCE      MO         64055
Schiavello Corporation                                           17 S McDade Blvd                                                               Collingdale       PA         19023
SCHIAVONE, SAMANTHA                                              3 BRISCOE TERRACE                                                              HAZLET            NJ         07730
Schindler Refrigeration Company                                  PO Box 967                                                                     Pilot Point       TX         76258
SCHINDLER, AMANDA                                                65 HUDSON ST                                                                   METUCHEN          NJ         08840
SCHINDLER, JACOB                                                 243 SURREY CT                                                                  OFALLON           MO         63366


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                             Page 113 of 141
                                                                      Case 19-12416-MFW           Doc 3         Filed 11/14/19                 Page 115 of 142
                                                                                                         Creditor Matrix



                 CreditorName                               CreditorNoticeName                    Address1                          Address2           Address3              City      State       Zip   Country
SCHIPKOWSKI, ARMANDO                                                             3560 BOULEVARD EAST                    APT L 1                                   WEST NEW YORK     NJ         07093
SCHLEY, GEORGE                                                                   4950 N. LARKIN ST                                                                MILWAUKEE         WI         53217
SCHMANEK, MICHELE                                                                1213 FEDERAL STREET                                                              PHILADELPHIA      PA         19147
SCHMANEK, ZACHARY                                                                1213 FEDERAL STREET                                                              PHILADELPHIA      PA         19147
SCHMID, EVAMARIE                                                                 45 E KRAFT AVE                                                                   OAKLYN            NJ         08107
SCHMIDT, C.                                                                      5618 OUTLOOK ST                                                                  MISSION           KS         66202
SCHNECK, JOSEPH                                                                  4485 2ND STREET                                                                  BETHEL PARK       PA         15102
SCHNEIDER, BRAD                                                                  8 EAGLES GLEN COURT                                                              SAINT PETERS      MO         63376
SCHNEIDER, D.                                                                    6704 W. SCHREIBER AVE.                                                           CHICAGO           IL         60631
SCHNEIDER, MADELYNNE                                                             33471 BAINBRIDGE ROAD                                                            NORTH RIDGEVILL   OH         44039
SCHNEIDER, MICHAEL                                                               453 TELLURIDE DR                                                                 GILBERTS          IL         60136
SCHNEIDER, SONYA                                                                 17603 WHITNEY ROAD                     217                                       STRONGSVILLE      OH         44136
SCHNEIDERS DAIRY INC                                                             726 FRANK STREET                                                                 PITTSBURGH        PA         15227
SCHNELL, CORY                                                                    1007 RUE LA VILLE WALK                                                           ST.LOUIS          MO         63141
SCHNELL, KASSANDRA                                                               5200 W 107TH APT 127                                                             OVERLAND PARK     KS         66211
SCHOBERT, STEVE                                                                  1006 GRAND BLVD #1008                                                            KANSAS CITY       MO         64106
SCHOENBERGER, S.                                                                 4038 RIVERDELL DR.                                                               WENTZVILLE        MO         63385
SCHOLL, NATASHA                                                                  110 POWELTON AVE                                                                 WOODLYNNE         NJ         08107
SCHOLTZ, AMANDA                                                                  356 CAMBRIDGE AVE                                                                ELYRIA            OH         44035
SCHOPP, EMILY                                                                    12345 GAILLARD DR                                                                CREVE COEUR       MO         63141
SCHORR, KATHRYN                                                                  3829 THREE RIVERS DR                                                             GROVEPORT         OH         43125
SCHROEDER, LAUREN                                                                16000 WEST PARK ROAD                                                             CLEVELAND         OH         44111
SCHUBERT, ANDREW                                                                 15737 S SUMMERTREE CT                                                            OLATHE            KS         66062
SCHUCKERS, RACHEAL                                                               5972 S NEW COLUMBUS RD                                                           ANDERSON          IN         46013
SCHULMANN, SARA                                                                  14 HOLLY HILL ROAD                                                               MARLBORO          NJ         07746
SCHULT, LAUREN                                                                   12409 W. 120TH CT. #1825                                                         OVERLAND PARK     KS         66213
SCHULTZ, BENJAMIN                                                                1876 GINGERFIELD WAY                                                             SUNBURY           OH         43074
SCHULTZ, ERICA                                                                   7500 N OVERHILL AVE                                                              CHICAGO           IL         60631
SCHULTZ, NICK                                                                    9904 WEST 121ST TERRACE                                                          OVERLAND PARK     KS         66213
SCHULTZ-BERGIN, DUSTIN                                                           1203 N SUNSET DR                                                                 OLATHE            KS         66061
SCHULZ, JOSHUA                                                                   13248 W PLAYFIELD DR                                                             CRESTWOOD         IL         60418
SCHUMACHER, KATHRINE                                                             8522 CPO WAY                                                                     NEW BRUNSWICK     NJ         08901
SCHUTZ, SHELLBY                                                                  2606 BLUFF RIDGE DR.                                                             SAINT LOUIS       MO         63129
SCHWARTZ, HALEIGH                                                                8452 TRIPLE LAKES RD                                                             DUPO              IL         62239
SCHWENT, AMANDA                                                                  1820 N 3RD STREET                                                                SAINT CHARLES     MO         63301
SCHWESINGER, ANDREA                                                              112 SCENIC HILL DR                                                               CARNEGIE          PA         15106
SCIANNA, A.                                                                      2320 CONEFLOWER LN                                                               ALGONQUIN         IL         60102
SCOFIELD JR, MICHAEL                                                             272 EAST END AVE                                                                 BELFORD           NJ         07718
SCOGNAMIGLIO, ASHLEY                                                             121 HUNTER RIDGE RD                                                              MASSAPEQUA        NY         11758
SCOGNAMIGLIO, BRIANA                                                             121 HUNTER RIDGE RD                                                              MASSAPEQUA        NY         11758
SCONCE, BRAEDON                                                                  4808 EDDLEMAN DR.                                                                KELLER            TX         76244
Scott Anderson                                                                   414 Long Dr.                                                                     Pittsburgh        PA         15241
SCOTT, BRIAN                                                                     412 CIRCLE ROAD                                                                  EAST ST LOUIS     IL         62223
SCOTT, CORNELIUS                                                                 3051 GIDDINGS AVE                                                                GRAND RAPIDS      MI         49508
SCOTT, DWAYNE                                                                    1225 MITCHELL STREET                                                             WOODSTOCK         IL         60098
SCOTT, HALLEY                                                                    3012 E CHESTNUT DRIVE                                                            WONDER LAKE       IL         60097
SCOTT, J.                                                                        14295 W. 359 ST                                                                  PAOLA             KS         66071
SCOTT, JESSICA                                                                   4469 ALEXANDRIA PIKE                                                             ANDERSON          IN         46012
SCOTT, MATTHEW                                                                   8432 MAURER ROAD                                                                 LENEXA            KS         66219
SCOTT, PATRICK                                                                   44 COLBY TERRACE                                                                 PITTSBURGH        PA         15214
SCOTT, ROBERT                                                                    4943 DIXIE COURT                                                                 KANSAS CITY       KS         66106
SCOTT, SHANIA                                                                    449 SCOTCH ROAD                                                                  TITUSVILLE        NJ         08560
SCOTT, SHELDON                                                                   825 COUNTY LINE ROAD                                                             NORTH AMITYVILL   NY         11701
SCOTT, SPARKLE                                                                   2534 BALES AVE                                                                   KANSAS CITY       MO         64127
SCRENCI, ANTHONY                                                                 1800 LAUREL ROAD                       205                                       LINDENWOLD        NJ         08021
SCRIMSHER, DEREK                                                                 11650 S SHANNAN ST.                    1508                                      OLATHE            KS         66062
SCUTT, HALEIGH                                                                   21581 WEST 215TH ST                                                              SPRING HILL       KS         66083
SEABURY, JHURMAHN                                                                8746 CALBERT DR                                                                  INDIANAPOLIS      IN         46219
Seacoast Mushrooms LLC                                                           334 High Street                                                                  Mystic            CT         06355
SeafoodS.com                                                                     101 W Worthington Ave                  Suite 100                                 Charlotte         NC         28203
Sears Holdings Corporation                                                       12670 Collections Dr                                                             Chicago           IL         60693
Sears, Roebuck and Co.                        Sandra K. Cash                     3333 Beverly Road, AC-347A                                                       Hoffman Estates   IL         60179
Sears, Roebuck and Co.                        Attn Vice President, Real Estate   3333 Beverly Road                      Department 824RE                          Hoffman Estates   IL         60179


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                             Page 114 of 141
                                                                     Case 19-12416-MFW                     Doc 3        Filed 11/14/19                 Page 116 of 142
                                                                                                                  Creditor Matrix



                   CreditorName                              CreditorNoticeName                             Address1                      Address2             Address3             City       State       Zip      Country
Sears, Roebuck and Co.                        Attn Assistant General Counsel, Real Estate   3333 Beverly Road                   Department 766                            Hoffman Estates   IL         60179
SEATON, JAROD                                                                               612 HILLTOP CIRCLE                                                            WYLIE             TX         75098
SEATTLE FISH CO INTL                                                                        2800 GUINOTTE AVE                                                             KANSAS CITY       MO         64120
SEAY, KASEY                                                                                 12276 WESTMORLAND DR.                                                         FISHERS           IN         46037
SEBASTIAN, ARAN                                                                             5121 RIVERSHANNON DRIVE                                                       BRUNSWICK HILLS   OH         44212
SEC Heating and AC Mechanical Svc LLC                                                       2331 Drake Lane                                                               Fredericksburg    VA         22408
Secaucus Board of Health                                                                    1203 Paterson Plank Rd                                                        Secaucus          NJ         07094
SECAUCUS OFFICE OF INSPECTIONS                                                              1203 PATERSON PLANK RD                                                        SECAUCUS          NJ         07094
Secretary of State                                                                          P O Box 29525                                                                 Raleigh           NC         27626-0525
SECRETARY OF STATE
Securities & Exchange Commission              Secretary of the Treasury                     100 F St NE                                                                   Washington        DC         20549
Securities & Exchange Commission              G Jeffrey Boujoukos Regional Director         1617 JFK Boulevard Ste 520                                                    Philadelphia      PA         19103
Securities & Exchange Commission NY Office    Andrew Calamari Regional Director             Brookfield Place                    200 Vesey St Ste 400                      New York          NY         10281-1022
SEDERQUIST, B.                                                                              5901 SUNRISE DR                                                               FAIRWAY           KS         66205
SEGREDO, FRANCISCO                                                                          13400 SW 109TH CT                                                             MIAMI             FL         33176
SEGUNDO, VICTOR                                                                             251 ATLANTIC ST                     APT 57                                    KEYPORT           NJ         07735
SEITZ, C.                                                                                   4714 WEST 70TH TERRACE                                                        PRAIRIE VILLAGE   KS         66208
SELECT IMAGING                                                                              2018 EAST PRAIRIE CIRCLE                                                      OLATE             KS         66062
SELECT IMAGING                                                                              2018 EAST PRAIRIE CIRCLE                                                      OLATHE            KS         66062
SELECT WINES INC.                                                                           14000 WILLARD RD STE 3                                                        CHANTILLY         VA         20151
SELIGA, SEAN                                                                                9966 CONSTITUTION DR                                                          ORLAND PARK       IL         60462
SENATORE, NICHOLAS                                                                          1103 MILTON BOULEVARD                                                         RAHWAY            NJ         07065
SENGELMANN, MEGAN                                                                           2590 TREMONT ROAD                                                             COLUMBUS          OH         43221
SENIOR, JEAN CARLOS                                                                         3940 SW 102ND AVE.                  APT. 113                                  MIAMI             FL         33165
Sentinel Fire Control Inc                                                                   9034 Tonnelle Ave                                                             North Bergen      NJ         07047
SEO, YEJIN                                                                                  701 MAPLECREST RD                                                             EDISON            NJ         08820
SEQUOIA RESTAURANT & ENTERTAINMENT                                                          520 NEWPORT CENTER DRIVE, SUITE
GROUP, LLC                                                                                  800                                                                           NEWPORT BEACH     CA         92660
SERNA, JASMINE                                                                              15 REYNOLDS AVENUE                                                            WHIPPANY          NJ         07981
SERRANO, FRANCISCO                                                                          6013 MADISON ST                     #1                                        WEST NEW YORK     NJ         07093
SERRANO, JAZMIN                                                                             148 PASADENA DRIVE                                                            OLATHE            KS         66061
SERRANO, JOANNE                                                                             321 MYSTIC WAY                                                                CIBOLO            TX         78108
SERRANO, JOHNNY                                                                             503 DECATUR AVE                                                               MIDDLESEX         NJ         08846
SERVICE DISTRIBUTING INC                                                                    8397 PARIS ST                                                                 LORTON            VA         22079
SERVICE MANAGEMENT GROUP                                                                    1737 MCGEE ST STE 100                                                         KANSAS CITY       MO         64108-1430
SERVICE MANAGEMENT GROUP, INC                                                               210 W 19TH TERRACE, SUITE 200                                                 KANSAS CITY       MO         64108
Service Specialist, LLC                       C/O Crestmark Bank                            Drawer #2176                        PO BOX 5935                               Troy              MI         48007-5935
Service Wet Grinding Co.                                                                    1867 Prospect Ave.                                                            Cleveland         OH         44115
SERVISOFT OF MIDDLEFIELD INC                                                                PO BOX 174                          14299 KINSMAN ROAD                        BURTON            OH         44021
SERVOS, JUSTIN                                                                              2411 PARKLAND BLVD APT 6                                                      SHILOH            IL         62269
SESAC INC                                                                                   PO BOX 5246                                                                   New York          NY         10008
SETTLES, KEVIN                                                                              234 37TH ST SE                                                                WASHINGTON DC     WA         20019
SEUTTER, ALEXANDREA                                                                         809 CAMBRIDGE AVE                                                             KANSAS CITY       MO         64125
Seven Springs Mountain Resort, Inc.                                                         122 South Main Street                                                         Washington        PA         15301
SEVERSON, KATIE                                                                             6000 ROSS DR                                                                  WOODRIDGE         IL         60517
SEVILLA, YAQUELIN                                                                           2927 CLINTON ST                                                               CAMDEN            NJ         08105
SEWARD, OLIVIA                                                                              16981 BOB WHITE CIR                                                           STRONGSVILLE      OH         44136
SEXTON, JEREMY                                                                              5302 W 119TH TER                    APT 84                                    LEAWOOD           KS         66209
SEYFERTH BLUMENTHAL & HARRIS LLC                                                            4801 MAIN STREET                    SUITE 310                                 KANSAS CITY       MO         64112
SHAFER, ADAM                                                                                5324 MALL DR W                      3B4                                       LANSING           MI         48917
SHAFFER, KAREN                                                                              118 BUNKER HILL DRIVE                                                         MCMURRAY          PA         15317
SHANKEL, MICHELLE                                                                           15838 S. MADISON DRIVE                                                        OLATHE            KS         66062
Shannon Brewing Company LLC                                                                 818 North Main Street                                                         Keller            TX         76248
SHANNON, ROBERT                                                                             17140 CYNTHEANNE ROAD                                                         NOBLESVILLE       IN         44060
SHAPIRO, SYLVIA                                                                             10213 HOWE DRIVE                                                              LEAWOOD           KS         66206
Sharp Knife Co                                                                              3945 Forbes Ave #431                                                          Pittsburgh        PA         15213
SHARP, KENNETH                                                                              121 W KEEFE                                                                   MILWAUKEE         WI         53212
SHARRA, ALEXANDRA                                                                           166 CHARLES ST                      APT 2                                     GARFIELD          NJ         07026
SHASHO, OLIVIA                                                                              856 ALEXANDRIA CT                                                             RAMSEY            NJ         07446
SHAW, BRADLEY                                                                               3535 W 231ST STREET                                                           BUCYRUS           KS         66013
SHAW, CHRISTOPHER                                                                           124 AVENUE C                                                                  BAYONNE           NJ         07002
SHAW-DAH, AUTUMN                                                                            2037 DICKINSON ST.                  APT. 2                                    PHILADELPHIA      PA         19146
SHAWN T HARTIGAN                                                                            PO BOX 87                                                                     COVENTRY          CT         06238


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                                     Page 115 of 141
                                                                    Case 19-12416-MFW        Doc 3           Filed 11/14/19                Page 117 of 142
                                                                                                       Creditor Matrix



                  CreditorName                           CreditorNoticeName                 Address1                            Address2           Address3           City       State       Zip   Country
SHEA, MICHELLE                                                                5402 KNOX AVE .                                                                 MERRIAM           KS       66203
SHEA, WAYNE                                                                   5273 CLAY ST                                                                    OMAHA             NE       68152
SHEAD, LEE                                                                    24-26 HARRISON AVENUE                  APT 2                                    BELLEVILLE        NJ       07109
SHEARON, S.                                                                   1086 WASHINGTON ROAD                                                            PITTSBURGH        PA       15228
SHEEHAN, MARIS                                                                91 CLOVERDALE ROAD                                                              CLIFTON           NJ       07013
SHEEHAN, PATRICK                                                              735 MAYFLOWER AVENUE                                                            LAWRENCEVILLE     NJ       08648
SHEEHAN, TESSA                                                                104 E 41ST STREET                                                               KANSAS CITY       MO       64111
Sheila Caprio
Sheila Caprio                               c/o Schreck & Schreck             575 MLK Blvd                                                                    Newark            NJ       07102
SHEILA M BREECH                                                               PO BOX 304                                                                      LEWIS CENTER      OH       43035
SHELTERPOINT LIFE                                                             PO BOX 9340                                                                     GARDEN CITY       NY       11530
SHELTERPOINT LIFE INSURANCE COMPANY                                           1225 FRANKLINE AVE                     STE 475                                  GARDEN CITY       NY       11530
SHELTON, CHRISTOPHER                                                          1904 SOUTHBROOK DR                                                              WYLIE             TX       75098
SHELTON, DEVYN                                                                1904 SOUTHBROOK DR.                                                             WYLIE             TX       75098
Shenouda Hanna, Inc.                                                          13923 Prospect Rd                                                               Strongsville      OH       44149
SHERRILL, CARREN                                                              7317 WESTWAY DR.                                                                ROWLETT           TX       75089
SHERRY, P.                                                                    5 NE GREEN STREET                                                               LS                MO       64063
SHIELDS, DAVON                                                                148 NORTH 27TH STREET                                                           WYANDANCH         NY       11798
SHIELDS, LAUREN                                                               934 E WILDCAT RUN ST                                                            GARDNER           KS       66030
SHIENKARUK, SARAH                                                             1669 ROBINWOOD AVE                                                              LAKEWOOD          OH       44107
Ship Preintesell                                                              3136 Kingsdale Center                                                           Upper Arlington   OH       43221
SHIPP, JACQUE                                                                 23445 SANDUSKY RD.                                                              MARYSVILLE        OH       43040
Shirin Abvabi                                                                 12115 W. 101st Street                                                           Lenexa            KS       66215
Shore Point Distibuting Co Inc                                                Box 275                                                                         Adelphia          NJ       07710
SHORTS TRAVEL MANAGEMENT, INC                                                 1203 W. Ridgeway Ave.                                                           Waterloo          IA       50701
SHOVE, COREY                                                                  134 BROOKWOOD ST                                                                LANSING           KS       66043
SHREVE, MICHELLE                                                              1817 OLNEY ROAD                                                                 FALLS CHURCH      VA       22043
SHUBAT RESTORATION LLC                                                        479 COVERED BRIDGE                                                              SCHERTZ           TX       78154
SIB Development & Consulting, Inc.                                            PO Box 100199                          Client ID #900004                        Columbia          SC       29202
SIB FIXED COST REDUCTION COMPANY, LLC
                                                                              796 MEETING STREET                                                              CHARLESTON        SC       29403
SICOLI JR, VINCENT                                                            903 MOTOR RD                                                                    PINE BEACH        NJ       08741
SICOLI, ANGELINA                                                              311 LINDEN AVE                                                                  PINE BEACH        NJ       08741
Siddhi 117 LLC                                                                2131 Polaris Parkway                                                            Columbus          OH       43240
SIDEBOTTOM, TRAVIS                                                            8604 HIAWATHA RD                                                                KANSAS CITY       MO       64114
SIEBERT, BILL                                                                 705 INLAND CIRCLE                      APT 102                                  NAPERVILLE        IL       60563
SIEBS, VANESSA                                                                7809 5TH AVENUE                        APT 2                                    NORTH BERGEN      NJ       07047
SIECKOWSKI, JACQUILYN                                                         4196 VALLEY ROAD                                                                CLEVELAND         OH       44109
SIEFKEN, KAYLA                                                                2685 WEST 1000 SOUTH                                                            PENDLETON         IN       46064
SIEGERT, ALEXANDER                                                            1 POPLAR ST                                                                     KEANSBURG         NJ       07734
SIEMBIDA, JACOB                                                               35595 COOLEY RD.                                                                GRAFTON           OH       44044
SIERRA, HERNANDO                                                              3121 LIBERTY                                                                    NORTH BERGEN      NJ       07047
SIERRA, MELINA                                                                79 SHERMAN ST                          APT 4                                    PASSAIC           NJ       07055
Sifel Wei                                                                     601 Pine Street                                                                 Lanoka Harbor     NJ       08734
SIKORA, MAYA                                                                  10086 HOLLY LANE                       APT. GE                                  DES PLAINES       IL       60016
SIKORSKA, EDYTA                                                               276 2ND ST. APT. 4L                                                             JERSEY CITY       NJ       07302
SILAS, MICHELE                                                                5515 N HOPKINS ST                      206                                      MILWAUKEE         WI       53209
SILVA, CHRISTIAN                                                              64 LESTER ST.                          APT 2                                    WALLINGTON        NJ       07057
SILVA, EDUARDO                                                                5413 MADISON STREET                    APT 2                                    WEST NEW YORK     NJ       07093
SILVA, ERIC                                                                   4910 SPRINGTREE LN                                                              SACHSE            TX       75048
SILVA, JUAN                                                                   928 S. RIVER RD                                                                 NAPERVILLE        IL       60540
SILVA, KAYLEEN                                                                51 LABOR CENTER WAY                                                             NEW BRUNSWICK     NJ       08901
SILVA, MANUEL                                                                 145 DONALD DR                                                                   ROCKWELL          TX       75032
SILVA-RATTI, DIANNE                                                           25 DUDLEY ROAD                                                                  WETHERSFIELD      CT       06109
SILVER EAGLE DISTRIBUTORS                                                     4609 NEW HWY 90 W                                                               SAN ANTONIO       TX       78237
SILVER, CHRIS                                                                 12-08 MORLOT AVE                                                                FAIR LAWN         NJ       07410
SILVER, JAY                                                                   1670 CARLEMONT DR                      B                                        CRYSTAL LAKE      IL       60014
SILVER, SYDNEY                                                                611 LILAC LN                                                                    MAHWAH            NJ       07430
SILVERIO, AMANDO                                                              618 ROSEWOOD HILLS                                                              GARLAND           TX       75040
SILVESTRO, J.                                                                 1106 SHIPMAN LANE                                                               MCLEAN            VA       22101
SIMER, JOSHUA                                                                 715 W. KALAMAZOO                       12                                       LANSING           MI       48915
SIMMET, JASON                                                                 12172 HILE ROAD                                                                 RAVENNA           MI       49451
SIMMINS, DANA                                                                 307 HOBART DRIVE                                                                LAUREL SPRINGS    NJ       08021


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                                            Page 116 of 141
                                                                   Case 19-12416-MFW                  Doc 3        Filed 11/14/19                 Page 118 of 142
                                                                                                            Creditor Matrix



                 CreditorName                              CreditorNoticeName                          Address1                       Address2            Address3             City        State       Zip      Country
SIMMONS, DEJUAN                                                                       9508 DRURY AVE                                                                 KANSAS CITY        MO         64137
SIMMONS, JENNIFER                                                                     711 S. 134TH STREET                                                            BONNER SPRINGS     KS         66012
SIMMONS, KHALIF                                                                       1148 LANSDOWNE AVE                                                             CAMDEN             NJ         08104
SIMMONS, NASIR                                                                        297 SAWMILL ROAD                                                               BRICK              NJ         08724
SIMMS, SIERRA                                                                         8310 JAYBROOK DRIVE                                                            CONVERSE           TX         78109
SIMON JR, RONNIE                                                                      409 S LOGAN AVE                                                                TRENTON            NJ         08629
Simon Property Group (Texas), LP             Firewheel Town Center                    PO Box 775750                                                                  Chicago            IL         60677-5750
Simon Property Group (Texas), Lp             Attn Peripheral Development Department   c/o Simon Property Group, Inc.       225 W Washington Street                   Indianapolis       IN         46204
SIMON, IGNACIO                                                                        9340 SW 170TH ST                                                               MIAMI              FL         33157
SIMON, JONATHAN                                                                       3343 PACESETTER DR                                                             DALLAS             TX         75241
SIMON, KELLY                                                                          1005 VIOLET LANE                                                               JACKSON            NJ         08527
SIMOND, RISSA                                                                         427 MINTON PL                                                                  ORANGE             NJ         07050
SIMONELLI, KRISTEN                                                                    54 HOSFORD AVENUE                                                              LEONARDO           NJ         07737
SIMONIC, KARI                                                                         1623 N HICKORY STREET                                                          CREST HILL         IL         60403
SIMPLEX GRINNELL LP                                                                   DEPT. CH 10320                                                                 PALATINE           IL         60055
SIMS, ANTHONY                                                                         3753 DELOR                                                                     ST.LOUIS           MO         63116
SIMS, G.                                                                              6205 E 147TH TERRACE                                                           GRANDVIEW          MO         64030
SIMS, VICTOR                                                                          15306 GRAND SUMMIT DR                204                                       GRANDVIEW          MO         64030
SIMSEK, HAYDAR                                                                        36 PEQUANNOCK AVE                                                              PEQUANNOCK         NJ         07440
SINERA, BALALA                                                                        32 SOUTH MUNN AVE                    APT 204                                   EAST ORANGE        NJ         07018
SINERA, MUHAMADOU                                                                     32 S MUNN AVE                        204                                       EAST ORANGE        NJ         07018
SINGER, NATASHA                                                                       29 BRADFORD LANE                                                               PLAINSBORO         NJ         08536
SINGH, JAMIL                                                                          1645 WEST LEMOYNE ST.                                                          CHICAGO            IL         60622
SINGH, RAJINDER                                                                       13137 SOUTH HAGAN ST                                                           OLATHE             KS         66062
SINGLETON, CAITLIN                                                                    3623 HUMPHREY ST                                                               SAINT LOUIS        MO         63116
SINGLETON, JEREL                                                                      34 E GERMAN TOWN PL                                                            PLYMOUTH MEETING   PA         19462
SINO, SAMUEL                                                                          5550 EVERETT AVE                                                               KANSAS CITY        KS         66102
SIPES, CYNTHIA                                                                        9104 WESTBROOKE DRIVE                                                          OVERLAND PARK      KS         66214
SIRCA, BRYNN                                                                          17800 LAKEWOOD HEIGHTS               BLVD                                      LAKEWOOD           OH         44107
SIRCELY, CINDY                                                                        549 JACKS RUN RD                                                               PITTSBURGH         PA         15202
SIRNA & SONS, INC                                                                     7176 STATE ROUTE 88                                                            RAVENNA            OH         44266
SITKIEWICZ, W.                                                                        531 CEDAR STREET                                                               PARK RIDGE         IL         60068
Six Bees LLC                                 c/o Miller Group                         9904 Clayton Road                                                              St Louis           MO         63124
SKAGGS, HARRY                                                                         12712 HARTMAN AVE.                                                             OMAHA              NE         68164
SKARDA, KATHERYN                                                                      15735 BURT ST                                                                  OMAHA              NE         68118
SKATULSKA, JULITA                                                                     634 LYNN AVE                                                                   ROMEOVILLE         IL         60446
SKAYHAN, ASHLEY                                                                       19 JEFFREY LANE                                                                BRIDGEWATER        NJ         08807
SKEHAN, KARA                                                                          105 STRADDLE HILL                                                              WETHERSFIELD       CT         06109
SKEHAN, MICHAEL                                                                       331 HILLS STREET                                                               EAST HARTFORD      CT         06118
SKENDEROVIC, ADMIRA                                                                   642 ALGER ST. SW                                                               WYOMING            MI         49509
SKILLMAN, FELICIA                                                                     324 MISTY RIVER RUN                                                            BLANCO             TX         78606
SKONIE, JONATHAN                                                                      123 AVON ROAD                                                                  ELMHURST           IL         60126
SKRIPNICHENKO, KARINA                                                                 60 COBBLER LANE                                                                SCHAUMBURG         IL         60173
SKYLIGHT FINANCIAL, INC (now NETSPEND)                                                1455 LINCOLN PARKWAY, SUITE 600                                                ATLANTA            GA         30346
SKYLIGHT FINANCIAL, INC.                                                              Attn Accts Receivable                701 Brazos St. Ste. 1300                  Austin             TX         78701
SLADE, JAMES                                                                          1326 E. WEBER RD                                                               COLUMBUS           OH         43211
SLADKY, DEMETRIUS                                                                     200 UNION STREET                     APT 17A                                   LODI               NJ         07644
SLAGLE, MICHAEL                                                                       3393 W 52                                                                      CLEVELAND          OH         44102
SLATON, GEOFF                                                                         1597 SOUTH 16TH STREET                                                         NOBLESVILLE        IN         46060
SLAUBAUGH, DUANE                                                                      210 W SIERRA DR                                                                RAYMORE            MO         64083
SLAVIN, KELLY                                                                         1104 LAKECREST CIR                                                             RAYMORE            MO         64083
SLAVIN, MICHAEL                                                                       1104 LAKECREST CIRCLE                                                          RAYMORE            MO         64083
SLBS LIMITED PARTNERSHIP                                                              3201 RIDER TRAIL SOUTH                                                         ST LOUIS           MO         63045
Sleepy Monk Coffee Company                                                            PO Box 743                                                                     Cannon Beach       OR         97110
SLEVIN, PATRICK                                                                       318 BELMONT AVE                                                                ASBURY PARK        NJ         07712
SLOCUM & SONS INC                                                                     30 CORPORATE DRIVE                   PO BOX 476                                NORTH HAVEN        CT         06473
SLOSS, TRISTAN                                                                        275 SW POINT SHORE DR                                                          LEES SUMMIT        MO         64082
SMAHI, S.                                                                             1012 PARKWOOD AVE                    1                                         PARK RIDGE         IL         60068
Smart Care Equipment Solutions                                                        PO Box 74008980                                                                CHICAGO            IL         60674-8980
SMERECKY, PAMELA                                                                      3700 GRANT STREET                                                              PITTSBURGH         PA         15234
Smith Ventures LLC                                                                    542 Hopmeadow St #109                                                          Simsbury           CT         06070
SMITH, A.                                                                             1420 RIVERWOOD DRIVE                                                           ALGONQUIN          IL         60102
SMITH, ABIGAIL                                                                        183 CROWN POINT RD                                                             PARSIPPANY         NJ         07054


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                                 Page 117 of 141
                                                                  Case 19-12416-MFW            Doc 3         Filed 11/14/19               Page 119 of 142
                                                                                                      Creditor Matrix



                CreditorName                             CreditorNoticeName                   Address1                         Address2           Address3             City       State       Zip      Country
SMITH, AMBER                                                                  8708 E. 89TH ST.                                                               KANSAS            MO         64138
SMITH, ANDRE                                                                  13792 MERRYBROOK CT.                  APT. 201                                 HERNDON           VA         22171
SMITH, ANTONIO                                                                1624 KENILWORTH AVE NE                202                                      WASHINGTON        VA         20019
SMITH, ASHLEY                                                                 3038 LANGSTON CIRCLE                                                           SAINT CHARLES     IL         60175
SMITH, BAY LEE                                                                503 OFALLON AVE                                                                OFALLON           MO         63366
SMITH, BRIAN                                                                  1424 SE 5TH TERRACE                                                            LEES SUMMIT       MO         64063
SMITH, BRITTNEY                                                               41 MARIE AVENUE                                                                BRIDGEWATER       NJ         08807
SMITH, CATHY                                                                  20 MILKY WAY                                                                   ST. CHARLES       MO         63304
SMITH, CHRISTIAN                                                              4417 MIDDLETON PLACE                                                           LISLE             IL         60532
SMITH, CHRISTINE                                                              1255 GLADSTONE DR SE                                                           GRAND RAPIDS      MI         49506
SMITH, CURTIS                                                                 11 BROOKSIDE AVE                      5A                                       SOMERVILLE        NJ         08876
SMITH, DAMIAN                                                                 7611 LONG ST                                                                   LENEXA            KS         66216
SMITH, DANIEL                                                                 2233 SEARS STREET                                                              PHILADELPHIA      PA         19146
SMITH, DANIELLE                                                               318 SURREY RD                                                                  CHERRY HILL       NJ         08002
SMITH, DAVION                                                                 8246 LOWELL ST                                                                 STL               MO         63147
SMITH, DEONTE                                                                 1792 BENT TWIG DR                                                              ST LOUIS          MO         63138
SMITH, DOUGLAS                                                                2718 SPRINGFIELD RD.                                                           BROOMALL          PA         19008
SMITH, EDMOND                                                                 7005 LAUPHER LANE                                                              HAZELWOOD         MO         63042
SMITH, GERALD                                                                 10362 JUNIPER BREEZE DRIVE                                                     FISHERS           IN         46038
SMITH, HAILEY                                                                 1416 NEVADA DR                                                                 TOMS RIVER        NJ         08753
SMITH, JAMIE                                                                  1545 WARREN RD.                                                                LAKEWOOD          OH         44107
SMITH, JOSHUA                                                                 10055 FRONTAGE RD                     UNIT G                                   SKOKIE            IL         60077
SMITH, JUSTIN                                                                 207 DRAKE CIRCLE                                                               CRANBERRY TOWNS   PA         16066
SMITH, KEITH                                                                  2311 NORTH COLORADO STREET                                                     PHILADELPHIA      PA         19132
SMITH, KENNETH                                                                68 HIDDEN VALLEY DRIVE                                                         FINLEYVILLE       PA         15332
SMITH, KEVIN                                                                  6046 N. MARVINE ST.                                                            PHILADELPHIA      PA         19141
SMITH, KYLE                                                                   1850 APOLLO ROAD APT. 1042                                                     GARLAND           TX         75044
SMITH, KYLE                                                                   320 N 22ND ST.                        #804                                     OMAHA             NE         68102
SMITH, LANGSTON                                                               280 JENA AVE                                                                   WYLIE             TX         75098
SMITH, LEXI                                                                   6915 N EDISON AVENUE                                                           KANSAS CITY       MO         64151
SMITH, LINDSAY                                                                35 28TH STREET SW                                                              GRAND RAPIDS      MI         49548
SMITH, LUKE                                                                   6800 N RIDGE BLVD                                                              CHICAGO           IL         60645
SMITH, MADISON                                                                1 E 34TH ST                           APT 1A                                   KANSAS CITY       MO         64111
SMITH, MARQUIEL                                                               1435 EAST BOULEVARD                   109                                      CLEVELAND OHIO    OH         44106
SMITH, MARYGRACE                                                              23 ROOSEVELT TERRACE                                                           BAYONNE           NJ         07002
SMITH, MATTHEW                                                                2506 WEST OXFORD ST.                                                           PHILADELPHIA      PA         19121
SMITH, MICHELLE                                                               8 POPE ROAD                                                                    PATERSON          NJ         07524
SMITH, PARIS                                                                  4218 W CHERRYWOOD LANE                                                         BROWN DEER        WI         53209
SMITH, PAULA                                                                  19425 W 209TH TERRACE                                                          SPRING HILL       KS         66083
SMITH, RONALD                                                                 8921 INKSTER                                                                   LENEXA            KS         66227
SMITH, RUNEL                                                                  4515 GARDENDALE                       1504                                     SAN ANOTONIO      TX         78240
SMITH, RYAN                                                                   4619 N BROADWAY APT #2                                                         CHICAGO           IL         60640
SMITH, SADIA                                                                  8 CURTIS PLACE                                                                 NEW BRUNSWICK     NJ         08901
SMITH, STACY                                                                  1424 SE 5TH TERR                                                               LEES SUMMIT       MO         64063
SMITH, STEVEN                                                                 3216 W NORRIS ST                                                               PHILADELPHIA      PA         19121
SMITH, TRISTAN                                                                25675 OVERLOOK PARKWAY APT 300                                                 SAN ANTONIO       TX         78260
SMITH, TYSHAUN                                                                2309 HILLCREST AVENUE                                                          PENNSAUKEN        NJ         08110
SMITH, YOLANCE                                                                1361 WIDEFIELDS LN                                                             ST LOUIS          MO         63138
SMITHSON, MIESHA                                                              1253 PINECREST LANE APT E                                                      MANCHESTER        MO         63021
SMS Columbia LLC                                                              8240 Gateway Overlook Drive                                                    Elkridge          MD         21075
SMS Columbia LLC                             Attn Robert Munyon               604 Lake Shore Drive                                                           Pasadena          MD         21122
SMS Crofton LLLP                                                              1407 S. Main Chapel Way, Suite 115                                             Gambrills         MD         21054
SMS Crofton LLLP                             Attn Robert Munyon               604 Lake Shore Drive                                                           Pasadena          MD         21122
SMS VENTURE PARTNERS, LLC                    ROB MUNYON                       604 LAKE SHORT DRIVE                                                           PASADENA          MD         21122
SNAGAJOB                                                                      4851 LAKE BROOK DR                                                             GLEN ALLEN        VA         23060
SNAGAJOB.COM, INC                                                             32978 COLLECTIONS CENTER DRIVE                                                 CHICAGO           IL         60693-0329
SNAKE N ROOTER                                                                3370 N.E. RALPH POWELL RD                                                      LEES SUMMIT       MO         64064
SNEDEKER, CHRISTIAN                                                           10103 NIBLIC DR                                                                OVERLAND          MO         63114
SNEDEKER, HEAVEN                                                              10103 NIBLIC DR                                                                ST. LOUIS         MO         63114
SNYDER, LISA                                                                  1804 S STAGECOACH DRIVE                                                        OLATHE            KS         66062
SOARES, ASHLEY                                                                66 WILLIAM STREET                                                              CLIFTON           NJ         07014
SOCHA, COLBY                                                                  1172 MOTZ ST                                                                   ELBURN            IL         60119
SOFIANE ZAREB                                                                 2286 WHIRLAWAY CT                                                              INDIANAPOLIS      IN         46234


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                          Page 118 of 141
                                                                        Case 19-12416-MFW          Doc 3           Filed 11/14/19               Page 120 of 142
                                                                                                          Creditor Matrix



                   CreditorName                               CreditorNoticeName                   Address1                          Address2           Address3              City      State       Zip      Country
SOINI, ANGELA                                                                      122 TERHUNE AVENUE                    APT A                                     LODI              NJ         07644
Solarwinds Worldwide, LLC                                                          PO BOX 730720                                                                   Dallas            TX         75373-0720
SOLAZZO, VINCENT                                                                   11 DEER TRAIL ROAD                                                              HILLSDALE         NJ         07642
Solcar Electric, INC                                                               13333 SW 135th Ave                                                              Miami             FL         33186
SOLINSKY, CANDIDA                                                                  368 HEMLOCK DRIVE                                                               CORAOPOLIS        PA         15108
SOLIS RUIZ, MILICENT                                                               9832 DELMONICO DRIVE                                                            FORT WORTH        TX         76244
SOLIS, JACK                                                                        877 MADISON AVE                                                                 PATERSON          NJ         07501
SOLIS, MARTIN                                                                      527 CUSTER AVENUE APT G                                                         EVASTON           IL         60202
SOLIS, MARYFER                                                                     323 SOMERSET ST.                      2                                         NEW BRUNSWICK     NJ         08901
SOLOMON, DORION                                                                    3 THOMAS STREET                                                                 BRIDGEWATER       NJ         08807
SOLOMON, SIHIN                                                                     14180 W 115TH TER                                                               OLATHE            KS         66062
SOLORZANO, OSCAR                                                                   229 ELLINGTONRD                       APT. 229-W                                EAST HARTFORD     CT         06108
Sommerset Baseball Partners LLC                                                    1 Patriots Park                                                                 Bridgewater       NJ         08807
SONS PLUMBING INC                                                                  136 ALPINE DRIVE                                                                SCHAUMBURG        IL         60194
SOPKOWSKI, MATTHEW                                                                 1935 SARATOGA AVE                                                               KOKOMO            IN         46902
SORCI, ANTHONY                                                                     6671 N. OLMSTED                                                                 CHICAGO           IL         60631
SORIA, VICENTE                                                                     1710 MARTY AVE                                                                  KANSAS CITY       KS         66103
SORIANO, ANTONIO                                                                   8890 N ROOT APT 6                                                               NILES             IL         60714
SORIANO, GABRIEL                                                                   8250 W. ELIZABETH AVE                 APT. 4                                    NILES             IL         60714
SOROKIN, LEWIS                                                                     1904 ROLLING LN                                                                 CHERRY HILL       NJ         08003
SOTO VILLAR, LUZ                                                                   422 3RD STREET                        APT 2                                     UNION CITY        NJ         07087
SOTO, AARON R.                                                                     7240 ARBORLEE DR                                                                COLUMBUS          OH         43068
SOTO, ERIC                                                                         371 HIGHLAND AVENUE                   FLOOR 1                                   CLIFTON           NJ         07011
SOTO, JAIRO                                                                        107 LINCOLN ST                                                                  FARMINGDALE       NY         11735
SOTO, STEVE                                                                        384 D HAMILTON ST                     D                                         SOMERSET          NJ         08873
SOTO-AREVALO, ESLY                                                                 1807 NORTH BROADWAY STREET                                                      CREST HILL        IL         60403
SOULIDES, PHILIP                                                                   3159 N. SEMINARY AVE.                 210                                       CHICAGO           IL         60657
SOURIYADETH, BRANDEN                                                               12841 BARKLEY ST.                     APT 103                                   OVERLAND PARK     KS         66209
SOURIYADETH, LANDON                                                                12841 BARKLEY ST                      103                                       OVERLAND PARK     KS         66209
Souter, Inc                                                                        1326 W Liberty Ave                                                              Ozark             MO         65721
South Carolina State Disbursement Unit                                             PO Box 100303                                                                   Columbia          SC         29202-3303
South Cove Development                                                             130 Lefante Way                       PO Box 1009                               Bayonne           NJ         07002
South Cove Development, LLC                                                        160 East 22nd Street                  P.O. Box 1009                             Bayonne           NJ         07002
SOUTH, ELMER                                                                       1913 VINE DRIVE                                                                 GARLAND           TX         75040
SOUTHEAST CUTLERY SERVICE INC                                                      407 EAST PROSPECT ROAD                                                          OAKLAND PARK      FL         33334
Southern Glazers of NY Metro                                                       PO Box 3143                                                                     Hicksville        NY         11802
Southern Glazers Wine and Spirits of Nebraska,
LLC                                                                                4433 South 96th Street                                                          Omaha             NE         68127
SOUTHERN WINE & SPIRITS - INDIANA                                                  PO BOX 278350                                                                   MIRAMAR           FL         33027-8350
SOUTHERN WINE & SPIRITS OF IL INC                                                  2971 PAYSPHERE CIRCLE                                                           CHICAGO           IL         60674-2971
SOUTHERN WINE & SPIRITS OF ILLINOIS INC                                            718 SHAWNEE ST                                                                  MT VERNON         IL         62864
SOUTHERN WINE AND SPIRITS MIAMI                                                    5210 SIXTEENTH AVENUE S.                                                        TAMPA             FL         33619
SOUTHPARK MALL, LLC                                                                PO BOX 780135                                                                   PHILADELPHIA      PA         19178-0135
Southpark Mall, LLC                                                                500 SouthPark Center                                                            Strongsville      OH         44136
Southpark Mall, LLC                              Starwood Retail Partners, LLC     Attn Specialty Leasing                1 East Wacker, Suite 3700                 Chicago           IL         60601
Southpark Mall, LLC                              Payment for Licensee Fees         PO Box 780135                                                                   Philadelphia      PA         19178-0135
Southpark Mall, LLC                              Attn Vince Corno                  500 Southpark Center                                                            Strongsville      OH         44136
Southwaste Disposal, LLC                                                           16350 Park Ten Place                  Suite 215                                 Houston           TX         77084
SOWELL, NAILAH                                                                     9508 DRURY AVE                        APT 302                                   KANSAS CITY       MO         64137
SPAHR, RACHEL                                                                      5730 GREAT NORTHERN BLVD              APT D2                                    NORTH OLMSTED     OH         44070
SPALDING, JAMES                                                                    8161 CENTURY CIRCLE E. APT. 4                                                   INDIANAPOLIS      IN         46260
SPANG, ALEXIS                                                                      801 W GLENDALE AVE                                                              GLENDALE          WI         53209
SPANO, ALYSSA                                                                      5 GRANT DRIVE                                                                   NORTH HALEDON     NJ         07508
SPANOLA, ANTHONY                                                                   345 16TH AVENUE                                                                 BRICK             NJ         08724
SPARDEL, MARY                                                                      138 LEONARD STREET                    3R                                        JERSEY CITY       NJ         07307
SPARGUR, KEVIN                                                                     795 S. 11TH ST                                                                  NOBLESVILLE       IN         46060
SPARKS, JULIE                                                                      724 E. DIVISION                                                                 LOMBARD           IL         60148
Sparrow Coffee Company                                                             10330 W Roosevelt Rd                  Ste 200                                   Westchester       IL         60154
SPARTAN COMPUTER SERVICES, INC                                                     350 WEST PHILLIPS ROAD                                                          GREER             SC         29650
SPATUCCI, STEVEN                                                                   37 SANDERS PLACE                                                                POMPTON PLAINS    NJ         07444
SPEARS, TAWANIA                                                                    8441 KESSLER ST                                                                 OVERLAND PARK     KS         66212
SPECIALTY BEVERAGE CONCEPTS INC                                                    145 EDWIN ROAD                                                                  SOUTH WINDSOR     CT         06074
Specialty Development Corporation                                                  4711 Poplar Avenue, Suite 206                                                   Memphis           TN         38117


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                             Page 119 of 141
                                                                     Case 19-12416-MFW                             Doc 3              Filed 11/14/19              Page 121 of 142
                                                                                                                            Creditor Matrix



                   CreditorName                             CreditorNoticeName                                  Address1                               Address2           Address3              City      State       Zip      Country
SPECS FAMILY PARTNERS LTD                                                                      2410 SMITH ST                                                                         HOUSTON           TX         77006
SPECTRUM                                                                                       10300 ORMSBY PARK PL #100                                                             LOUISVILLE        KY         40223
SPECTRUM                                                                                       3179 ERIE BLVD E                                                                      SYRACUSE          NY         13214
SPEEDY, ALLEN                                                                                  105 WEST TICONDEROGA DR                        APT D                                  WESTERVILLE       OH         43081
SPEITEL, KYLIE                                                                                 1033 CHESTNUT STREET                                                                  PHILADELPHIA      PA         19107
SPELTS, SIDNEY                                                                                 6623 WEST 151 PLACE                                                                   OVERLAND PARK     KS         66223
SPENCE, CASSIDY                                                                                5800 PASEO BLVD                                                                       KANSAS CITY       MO         64110
SPENCER, BRACUS                                                                                1682 TERRACECREEK DRIVE                                                               GARLAND           TX         75042
SPENCER, DON                                                                                   7426 COPPER CLF                                                                       CONVERSE          TX         78109
SPENCER, JOHN                                                                                  314 MEDITATION LN                                                                     COLUMBUS          OH         43235
Spenuzza, Inc                                                                                  1128 Sherborn Street                                                                  Corona            CA         92879
Spic & Span Linen Supply                                                                       1228 S. 16th Street                                                                   Omaha             NE         68108
SPICER, DERRICK                                                                                48 CONCORD AVE.                                                                       HAMILTON          NJ         08619
SPIDEROAK INC                                                                                  5920 Nall Ave #200                                                                    Mission           KS         66202
SPILLER, NICOLE                                                                                2620 MIRAGE AVE                                                                       PLAINFIELD        IL         60586
SPIN LINEN MANAGEMENT                                                                          1228 S 16TH ST                                                                        OMAHA             NE         68108
SPINKS, TALLIA                                                                                 8216 FREDRICK STREET                                                                  SAINT LOUIS       MO         63147
SPINNER, KEVIN                                                                                 217 N. SYCAMORE                                                                       LANSING           MI         48933
SPORRER, ZANE                                                                                  117 GRANT AVE                                                                         PITTSBURGH        PA         15202
SPRADLEY, JAY                                                                                  9615 MEADOW LANE                                                                      LEAWOOD           KS         66206
Sprague Operating Resources LLC                                                                P.O. Box 847887                                                                       Boston            MA         02284
Sprague Operating Resources LLC                                                                1800 W Park Dr                                                                        Westborough       MA         01581
Springfield Sign & Graphics                                                                    4825 E. Kearney                                                                       Springfield       MO         65803
SPROAT, CASEY                                                                                  7108 WRIGHT TERRACE                                                                   NILES             IL         60714
SPURGEON, DAIGENAE                                                                             219 BETTE RD                                                                          EAST MEADOW       NY         11554
SQUILLANTE, JESSALYN                                                                           337 AVENUE A                                                                          BAYONNE           NJ         07002
ST CLAIR COUNTY COLLECTOR                      CHARLES SUAREZ                                  PO BOX 23980                                                                          BELLEVILLE        IL         62223-0980
ST JOHN, CHELSEA                                                                               12710 KARENWAY CT                                                                     ST LOUIS          MO         63146
ST LOUIS COUNTY                                                                                41 SOUTH CENTRAL AVE                                                                  CLAYTON           MO         63105
ST LOUIS COUNTY                                                                                100 North 5th Avenue West                                                             Duluth            MN         55802

ST LOUIS COUNTY DEPT OF PUBLIC WORKS                                                           41 S CENTRAL                                   6th FL, PUBLIC WORKS                   CLAYTON           MO         63105
ST LOUIS POST-DISPATCH                         ATTN AD BILLING                                 900 TUCKER RD                                                                         ST LOUIS          MO         63101

St of NJ Dept of Labor & Workforce Develop     Bureau of Boiler & Pressure Vessel Compliance   PO Box 392                                                                            Trenton           NJ         08625
St. Louis Automatic Sprinkler Co, Inc                                                          3928 Clayton Ave                                                                      St. Louis         MO         63110
ST. LUKES HOSPITAL                                                                             PO Box 505252                                                                         St. Louis         MO         63150-5252
STA ANA, THANIA                                                                                2 RADIO AVE APT                                20C                                    SECAUCUS          NJ         07094
STABLEIN, M.                                                                                   39W825 GOLDENROD DR                                                                   SAINT CHARLES     IL         60175
STACK, SANDRA                                                                                  11406 WINGFOOT DRIVE                                                                  KANSAS CITY       KS         66109
STACKHOUSE, TAJERAH                                                                            2083 LAWRENCEVILLE RD                                                                 LAWRENCE TOWNSH   NJ         08648
STACOLE FINE WINES                                                                             1822 SW 2ND STREET                                                                    POMPANO BEACH     FL         33069
STADELMAN, GABRIELLE                                                                           115 WEST BRENTRIDGE AVENUE                                                            PITTSBURGH        PA         15227
STAHL PLUMBING, HEATING AND AIR
CONDITIONING INC                                                                               1924 MCCAGUE STREET                                                                   PITTSBURGH        PA         15218
STAHL, MITCHELL                                                                                3709 DALTON STREET                                                                    FORT WORTH        TX         76244
STAHLMAN, CHERYLL                                                                              10 OAKHILL DR.                                                                        COLLINSVILLE      IL         62234
STAHURSKI, GINA                                                                                9227 ARQUILLA DRIVE                                                                   MOKENA            IL         60448
STALEY, SAM                                                                                    156 W PATTERSON                                                                       COLUMBUS          OH         43202
Stand Energy Corporation                                                                       P.O. Box 632712                                                                       Cincinnati        OH         45263-2712
Stand Energy Corporation                                                                       1077 Celestial St., Suite #110                                                        Cincinnati        OH         45202-1629
STANDARD BEVERAGE CORPORATION                                                                  2416 E. 37TH STREET                                                                   WICHITA           KS         67219
Standard Heating & Air Conditioning, Inc                                                       11746 Portal Road                                                                     La Vista          NE         68128
STANISH, KYRA                                                                                  921 DOVER CENTER RD                                                                   WESTLAKE          OH         44145
STANKO, KAYLA                                                                                  13738 WOODRIDGE LANE                                                                  ORLAND PARK       IL         60462
STANLEY CONVERGENT SECURITY
SOLUTIONS                                                                                      DEPT CH 10651                                                                         PALATINE          IL         60055-0651
Stanley Convergent Security Solutions                                                          Dept Ch 10651                                                                         Palatine          IL         60055
STANLEY CONVERGENT SECURITY
SOLUTIONS, INC.                                                                                8350 SUNLIGHT DRIVE                                                                   FISHERS           IN         46037
STANLEY SECURITY SOLU INC                                                                      DEPT CH 14210                                                                         PALATINE          IL         60055
Stanley Steemer International                                                                  PO BOX 205819                                                                         Dallas            TX         75320
STANLEY, AUSTIN                                                                                3427 SOUTH BROAD ST                            APT B                                  TRENTON           NJ         08610


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                                  Page 120 of 141
                                                                        Case 19-12416-MFW                   Doc 3         Filed 11/14/19                   Page 122 of 142
                                                                                                                  Creditor Matrix



                  CreditorName                              CreditorNoticeName                     Address1                                   Address2              Address3              City      State       Zip      Country
STANLEY, BRYAN                                                                       2946 MARK TWAIN DR.                                                                       FARMERS BRANCH    TX         75234
STANLEY, MARK                                                                        2407 GOLF RIDGE CIRCLE                                                                    NAPERVILLE        IL         60563
STANOWSKI, ANDREW                                                                    1032 RUE LA CHELLE WALK                                                                   SAINT LOUIS       MO         63141
STANS QUALITY PRODUCE                                                                214 REASONER STREET                                                                       LANSING           MI         48906
STANTON, RENAE                                                                       2000 SW 11TH STREET                                                                       BLUE SPRINGS      MO         64015
Staple Advantage                               Dept NY                               PO Box 415256                                                                             Boston            MA         02241
STAPLES                                        DEPT DAL                              PO BOX 83689                                                                              CHICAGO           IL         60696-3689
STAPLES ADVANTAGE                                                                    PO Box 660409                                                                             Dallas            TX         75266-0409
STAPLETON, BRYANT                                                                    8800 CRYSTAL LANE                             APT 3                                       KANSAS CITY       MO         64138
STAPLETON, PATRICK                                                                   4927 HIGHLAND AVENUE                                                                      KANSASCITY        MO         64110
STAPP, JOSHUA                                                                        2101 NE KNOLLBROOK STREET                                                                 LEES SUMMIT       MO         64086
STARKS, GERMANII                                                                     7218 BRADFORD RD.                                                                         UPPER DARBY       PA         19082
STARKS, JUSTIN                                                                       11901 WORNALL RD                                                                          KANSAS CITY       MO         64145
STASA, APRIL                                                                         855 W JEFFERSON ST LOT #138                                                               GRAND LEDGE       MI         48837
STASO, HANNAH                                                                        12411 W 119TH TER                             621                                         OVERLAND PARK     KS         66213
State Corporation Commission                                                         PO Box 7621                                                                               Merrifield        VA         22116
STATE OF FLORIDA - DEPARTMENT OF
REVENUE                                        BANKRUPTCY SECTION                    PO BOX 6668                                                                               Tallahassee       FL         32314-6668
STATE OF INDIANA                               DIVISION OF UNCLAIMED PROPERTY        35 SOUTH PARK BLVD                                                                        GREENWOOD         IN         46143

STATE OF KANSAS - ACCOUNTING SERVICES          BROILER SAFETY                        800 SW JACKSON, SUITE 104                                                                 TOPEKA            KS         66612
STATE OF MICHIGAN                                                                    430 W. Allegan Street                                                                     Lansing           MI         48922
STATE OF MICHIGAN                              LIQUOR CONTROL COMMISSION             P O BOX 30005                                                                             LANSING           MI         48909
                                                                                                                                   3030 W. Grand Blvd., Suite 10-
State of Michigan                              Department of Treasury                Cadillac Place, 10th Floor                    200                                         Detroit           MI         48202
State of New Jersey                            Dept of Labor Workforce Development   PO Box 392                                                                                Trenton           NJ         08625
                                                                                     State of NJ Division of Taxation Bankruptcy
State of New Jersey                            Bankruptcy Dept.                                                                    PO Box 245                                  Trenton           NJ         08695-0245
State of New Jersey                            Department of Treasury                Division of Taxation                          50 Barrack St 1st Fl Lobby                  Trenton           NJ         08695
State of NJ DCA BFCE- DORES                                                          PO Box 663                                                                                Trenton           NJ         08646
STATE OF NJ DEPT OF LABOR AND
WORKFORCE DEVELOPMENT                                                                PO BOX 379                                                                                TRENTON           NJ
                                               DEPARTMENT OF WORKFORCE
STATE OF WISCONSIN                             DEVELOPMENT                           201 E WASHINGTON AVE                                                                      MADISON           WI         53703
Staybridge Suites Grand Rapids                                                       3000 Lake Eastbrook Blvd                                                                  Grand Rapids      MI         49512
STE MARIE, CODY                                                                      65 WOODLAND AVE                                                                           GLEN RIDGE        NJ         07028
STEADHAM, JAYDE                                                                      17811 VAIL STREET                             25314                                       DALLAS            TX         75287
Steam Cleaning Solutions LLC                                                         1330 W. Blanco Rd.                                                                        San Antonio       TX         78232
STEELE, CARA                                                                         149 WILLOW VIEW                                                                           CIBILO            TX         78108
STEELE, CHRISTOPHER                                                                  1100 PARSIPPANY BLVD                          103                                         PARSIPPANY        NJ         07054
STEGALL, MICHAEL                                                                     501 EAST BURGUNDY SQUARE                                                                  EAST LANSING      MI         48823
STEINBACH, KELTON                                                                    1011 THOMAS ST SE                                                                         GRAND RAPIDS      MI         46506
STEINBERG, MAXWELL                                                                   12310 OVERBROOKE COURT                        12217 CHEROKEE LANE                         LEAWOOD           KS         66209
STEPHANY, BRANDON                                                                    2818 COLUMBUS AVE                                                                         ANDERSON          IN         46016
Stephen Weir                                                                         60 Village Place                                                                          Glastonbury       CT         06033
STEPHEN, ABIGAIL                                                                     791 ROUTE 202                                                                             BRIDGEWATER       NJ         08807
STEPHENS, CASSIDY                                                                    17141 JESSICA ST                                                                          GARDNER           KS         66030
STEPHENS-DENSON, AMANDA                                                              7302 BULL CREEK DRIVE                                                                     SAN ANTONIO       TX         78244
Steritech Group Inc                                                                  PO Box 472127                                                                             Charlotte         NC         28247
Sterling Infosystems                                                                 PO Box 35626                                                                              Newark            NJ         07193
STEUTERMAN, JENNIFER                                                                 18736 WEST 164TH ST                                                                       OLATHE            KS         66062
STEVE CONNOLLY SEAFOOD INC                                                           34 NEWMARKET SQUARE                                                                       BOSTON            MA         02118
STEVE LABROVIC                                                                       14 HEATHER RIDGE                                                                          HIGHLAND MILLS    NY         10930
Steve s Rest Appliance & Food Prep Equip                                             PO Box 126                                                                                Mt Braddock       PA         15465
Steven Bradley Steed                                                                 10004 S Monro Rd                                                                          Lone Jack         MO         64070
Steven Curd                                                                          163 Birchwood bay                                                                         San Antonio       TX         78253
Steven Vincent                                                                       1331 White Rd                                                                             Chesterfield      MO         63017
Steven Volkert                                                                       145 Prospect St                                                                           Merchantville     NJ         08109
STEVENS, BRETT                                                                       8013 PERRY ST                                 APT. 117                                    OVERLAND PARK     KS         66204
STEVENS, JULIA                                                                       15637 RIPLEY ST                                                                           BASEHOR           KS         66007
STEVENS, MADELINE                                                                    9810 W GRANTOSA DR                                                                        WAUWATOSA         WI         53222
STEVENS, MELISSA                                                                     11401 FLOYD DR                                APT 1309                                    OVERLAND PARK     KS         66210
STEVENSON, AMARAH                                                                    1517 SHERMAN ST SE                                                                        GRAND RAPIDS      MI         49506


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                    Page 121 of 141
                                                               Case 19-12416-MFW            Doc 3        Filed 11/14/19               Page 123 of 142
                                                                                                   Creditor Matrix



                  CreditorName                         CreditorNoticeName                   Address1                       Address2           Address3            City        State       Zip      Country
STEVENSON, SUSAN                                                            957 N DARIEN ST                                                              PHILADELPHIA      PA         19123
STEVER, JESSICA                                                             657 SW 1501ST RD                                                             HOLDEN            MO         64040
STEWARD, C.                                                                 869 AFTON RD                         6218 APT.B AMBLESIDE DR                 COLUMBUS          OH         43221
STEWARD, CHARLES                                                            1444 LAUREL AVE                                                              ST.LOUIS          MO         63112
STEWART, CHARLES                                                            86 7TH AVENUE NORTH                                                          HUNTINGTON STAT   NY         11746
STEWART, JULIUS                                                             2515 HOOD AVE UP                                                             CLEVELAND         OH         44109
STEWART, MEGAN                                                              12411 WEST 119TH TERRACE             621                                     OVERLAND PARK     KS         66213
STEWART, RALSRON                                                            124 DONOR AVE                                                                ELMWOOD PARK      NJ         07407
STEWART, STEPHEN                                                            14115 COLLEGE BLVD                                                           OLATHE            KS         66215
STICKLER, CRAIG                                                             441 HILLCREST DR                                                             JONESTOWN         PA         17038
STIDHAM, CARMEN                                                             9508 DRURY AVE                       302                                     KANSAS CITY       MO         64137
STIDHAM, S.                                                                 2224 MAKAYLA LANE                                                            GREENWOOD         MO         64034
STIDMON, CHELSEA                                                            1251 FOREST HOME DRIVE                                                       SAINT LOUIS       MO         63137
STIGALL, LAUREN                                                             13713 BOND ST                                                                OVERLAND PARK     KS         66221
STILLWELL, DAVID                                                            16431 RICHARD DRIVE                                                          BROOK PARK        OH         44142
STITH, SALIMAH                                                              518 ASHLAND AVENUE                                                           MAGNOLIA          NJ         08049
STOCKDALE, ARIANA                                                           9020 MILL VALLEY CIRCLE              APT 242                                 FORT WORTH        TX         76120
STOCKYARDS PACKING                                                          72045 EAGLE WAY                                                              CHICAGO           IL         60678-1720
STOFER, VICTORIA                                                            16014 WEST 130TH ST                                                          OLATHE            KS         66062
STOJANOVSKI, LJUPCO                                                         74 WILSON AVE                                                                EDISON            NJ         08817
STOKES, CHRISTIE                                                            1210 KENNEDY BLVD                                                            BAYONNE           NJ         07002
STOKES, ELIZABETH                                                           30 LORD AVE                          345                                     BAYONNE           NJ         07002
STOKES, GREGORY                                                             9042 S PRINCETON                                                             CHICAGO           IL         60620
STOKES, SARA                                                                301 CONSTITUTION AVE                 328                                     BAYONNE           NJ         07002
Stone, Amanda                                                               13991 W. 146th Court                                                         OLATHE            KS         66062
STONE, BLAKE                                                                1022 TREETOP TRAIL DR                                                        MACHESTER         MO         63021
STONE, DUSTIN                                                               74 B MAYNARD STREET                                                          MIDDLETOWN        CT         06457
STOVALL, TEVIN                                                              2941 N 57TH                                                                  MILWAUKEE         WI         53210
STRAFACE, DOMENICO                                                          74 HOWARD PLACE                                                              NUTLEY            NJ         07110
Stranger Industries, Inc                                                    4911 Elmwood Avenue                                                          Kansas City       MO         64130
STRATUS BUILDING SOLUTIONS                                                  601 DRESHER ROAD, STE 250                                                    HORSHAM           PA         19044
STRAUSBAUGH, SHAWN                                                          540 W. ROSCOE ST.                    APT 489                                 CHICAGO           IL         60657
STRAUTMANN, PAUL                                                            135 TARTAN GREEN BLVD                                                        ELLISVILLE        MO         63021
STREETS OF CRANBERRY, LTD                    C/O CONTINENTAL REAL ESTATE
                                             COMPANIES                      150 EAST BROAD STREET, SUITE 800                                             COLUMBUS          OH         43215
STREMPEL, L.                                                                1985 CANTERBURY ROAD                                                         WESTLAKE          OH         44145
STRICKLAND, BRADLEY                                                         141 MISSION PARKWAY                                                          NEW CENTURY       KS         66031
STRINGER, RYAN                                                              81B CARR AVE                         81B CARR AVE                            KEANSBURG         NJ         07734
STROM, L.                                                                   11304 W 99TH PL.                     10006 MELROSE ST.                       OVERLAND PARK     KS         66214
STROUP, KRYSTAL                                                             2355 SAINT PAUL RD                                                           WYLIE             TX         75098
STROUT, NICHOLAS                                                            2117 BELLEVUE AVE                    M                                       SAINT LOUIS       MO         63143
STRUGA, EMINA                                                               512 N 5TH ST                                                                 KANSAS CITY       KS         66101
STRUVER ENTERPRISES                                                         3625 Crossings Drive Ste.C                                                   PRESCOTT          AZ         86305
STUCKEY, KATIE                                                              870 MOTT HILL ROAD                                                           SOUTH GLASTONBU   CT         06073
Studio 1200                                                                 511 Millburn Avenue                                                          Short HIlls       NJ         07078
STUEVER AND SONS BLM, INC.                                                  22WO1O BYRON                                                                 ADDISON           IL         60101
STUMP, DYLAN                                                                5N930 SUNSET ST                                                              VIRGIL            IL         60151
STUMPF, ANNELENE                                                            1752 SUMMIT ST                                                               COLUMBUS          OH         43201
STUPNITSKI, NATASHA                                                         2005 S FINLEY RD                                                             LOMBARD           IL         60148
STURTZ, MIA                                                                 4676 RIVERSIDE DR.                                                           COLUMBUS          OH         43220
STYLES, KYLIE                                                               5526 CHANCERY WAY                                                            LAKE IN THE HIL   IL         60156
SUAREZ, AALIYAH                                                             540 MARSHALL DRIVE                   APT 7 B                                 HOBOKEN           NJ         07030
SUAREZ, ALANA                                                               19 MAPLE AVE                                                                 LINDENHURST       NY         11757
SUBURBAN DOOR CHECK & LOCK INC                                              415 W OGDEN AVE                                                              WESTMONT          IL         60559
SUBURBAN SANITATION SERVICE                                                 PO BOX 307                                                                   CANTON            CT         06019
SUEGART, CHRISTIAN                                                          9113 SW 152ND PATH                                                           MIAMI             FL         33196
SUEGART, MICHAEL                                                            9113 SW 152ND PATH                                                           MIAMI             FL         33196
Suez Water New Jersey                                                       P.O. Box 371804                      Payment Center                          Pittsburgh        PA         15250
Suez Water New Jersey                                                       461 From Road, Suite 400                                                     Paramus           NJ         07652
SUGGS, CORTEZ                                                               31BAL HARBOUR DR                                                             CREVE COUER       MO         63146
SULLIVAN, BLAKE                                                             328 LAUREL RD                                                                SHARON HILL       PA         19079
SULLIVAN, CHASE                                                             835 MAYBERRY CT.                                                             LAKE IN THE HIL   IL         60157
SULLIVAN, COLLEEN                                                           15321 INDIAN BOUNDARY                                                        PLAINFIELD        IL         60544


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                       Page 122 of 141
                                                                      Case 19-12416-MFW              Doc 3          Filed 11/14/19                  Page 124 of 142
                                                                                                              Creditor Matrix



                CreditorName                                 CreditorNoticeName                 Address1                                 Address2                    Address3                 City         State       Zip      Country
SULLIVAN, KRISTIE                                                                 1836 WALLACE ROAD                                                                                  SOUTH PARK         PA         15129
SUMADI, SAM                                                                       1907 WOODRIDGE DR                                                                                  ST.PETERS          MO         63376
SUMMERS, JEREMIAH                                                                 39 WILLIAMS RD                            APT 3                                                    COLUMBUS           OH         43207
SUMMIT LITHO INC                                                                  1807 SW MARKET ST                                                                                  LEES SUMMIT        MO         64082
Summit Media LLC                                                                  PO Box 11407                              Dept.#2409                                               Birmingham         AL         35246-2409
SUNGARD AVANTGARD                              FIS AVANTGARD LLC                  7659 COLLECTION CENTER DR                                                                          CHICAGO            IL         60693
SUNSHINE CLEANING CO INC                                                          PO BOX 220044                                                                                      KIRKWOOD           MO         63122
SUNSHINE LIGHTING COMPANY INC                                                     3300 ROANOKE ROAD                                                                                  KANSAS CITY        MO         64111
SUPERIOR BEVERAGE                                                                 1070 S ORCHARD ROAD                                                                                MONTGOMERY         IL         60538
SUPERIOR BEVERAGE GROUP                                                           425 VICTORIA ROAD                                                                                  AUSTINTOWN         OH         44515

SUPERIOR COURT OF NJ SPECIAL CIVIL PART MICHAEL GUERRA, COURT OFFICER             PO BOX 1130                                                                                        MAYWOOD            NJ         07607
SUPERIOR II SERVICES                                                              PO BOX 323                                                                                         GROVEPORT          OH         43125
SUPERIOR KNIFE CO INC                                                             8120 N CENTRAL PARK AVE                                                                            SKOKIE             IL         60076
SUPERIOR UPHOLSTERY LLC                                                           10005 E 63RD                                                                                       RAYTOWN            MO         64133
Supreme Linen Supply Inc                                                          1100 Sixth Ave                                                                                     Neptune            NJ         07753
Supreme Lobster Co.                                                               220 E. North Ave                                                                                   Villa Park         IL         60181
SURMA, KAMIL                                                                      8140 DANIEL DR                                                                                     JUSTICE            IL         60458
SUSAN A CORP                                                                      1109 S Minton Rd                                                                                   Independence       MO         64056
SUSAN CORP                                                                        1109 S MINTON RD                                                                                   INDEPENDENCE       MO         64056
SUSAN HAMILTON                                                                    3316 W 79TH STREET                                                                                 PRAIRIE VILLIAGE   KS         66208
Susan Hamilton - Reimbursements
Sustainable Solutions Group, LLC                                                  Dept 40299                                PO BOX 740209                                            Atlanta            GA         30374-0209

Sustainable Solutions Group, LLC                                                  3 Dickinson Drive                         Brandywine 4 Building Suite 1300                         Chadds Ford        PA         19317
SUTHERLAND, ADRIAN                                                                12344 SPARROWHAWK CT.                                                                              SAINT LOUIS        MO         63146
SUTTON, A.                                                                        905 BAYVIEW CT                                                                                     CRANBERRY TWP      PA         16066
SUTTON, LAMIAH                                                                    214 RIVERSIDE DR                                                                                   DOLTON             IL         60419
SWANSON, LILLIAN                                                                  914 N SUMAC ST                                                                                     OLATHE             KS         66061
SWANSON, MARGARET                                                                 10639 OCONNELL AVENUE                                                                              MOKENA             IL         60448
Swartz + Associates, Inc.                                                         PO BOX 8566                                                                                        Prairie Village    KS         66208
SWEEDAN, AYMAN                                                                    2407 7TH ST                                                                                        EAST MEADOW        NY         11554
SWEENEY, KRISTEN                                                                  145 KINGFISHER ROAD                                                                                LEVITTOWN          NY         11756
Sweet Grace Distilling Co,LLc                                                     161 Cecil B Moore Ave, unit 103                                                                    Phildelphia        PA         19122
SWEET, ALEXANDER                                                                  2006 WELLFLEET COURT                                                                               FALLS CHURCH       VA         22043
SWIFT FIRST AID SERVICE                                                           P.O. BOX 6221                                                                                      AKRON              OH         44312
SWIFT, JATAVON                                                                    14827 PRESTONWOOD                         306                                                      DALLAS             TX         75254
SWINDELL, MCKAYLA                                                                 3417 MOUNTVIEW RD                                                                                  COLUMBUS           OH         43221
SWOFFORD, MARY                                                                    5900 ERIE STATION ROAD                                                                             BELLEVILLE         IL         62223
SWQ 35/FORUM, LTD                              c/o Cencor Realty Services         3102 Maple Avenue, Suite 500                                                                       Dallas             TX         75201
SWQ 35/FORUM, LTD                                                                                                                                              3102 MAPLE AVE, S UITE
                                               SWQ 35/FORM, LTD                   ATTN GENERAL COUNSEL                      CENCOR REALTY SERVICES             500                    DALLAS            TX         75201
SWQ 35/FORUM, LTD                              CENCOR REALTY SERVICES             ATTN GENERAL COUNSEL                      3102 MAPLE AVE, S UITE 500                                DALLAS            TX         75201
SWQ 35/FORUM, LTD                                                                                                           C/O CENCOR REALTY                  70 NE LOOP 410, SUITE
                                               SWQ 35/FORM, LTD                   ATTN MICHAEL SCHOENBRUN                   SERVICES, INC.                     450                    SAN ANTONIO       TX         78216
SYED, AZAM                                                                        6320 N TALMAN AVE                         2                                                         CHICAGO           IL         60659
SYLVESTER, AMANDA                                                                 643 SILVER STREET                                                                                   PENDLETON         IN         46064
SYPHRETT, BRANDON                                                                 92 W 9TH ST                               2                                                         BAYONNE           NJ         07002
SYSCO BALTIMORE LLC                                                               8000 DORSEY RUN ROAD                                                                                JESSUP            MD         20794
Sysco Baltimore LLC                            Attn Barbara Hartman               8000 Dorsey Run Rd.                                                                                 Jessup            MD         20794
Sysco Food Services LLC - Metro NY                                                20 Theodore Conrad Dr                                                                               Jersey City       NJ         07305
Sysco Food Services LLC - Metro NY             Attn Steven Harris, VP of Sales    20 Theodore Conrad Drive                                                                            Jersey City       NJ         07305-4614
Sysco Metro New York, LLC                                                         20 Theodore Conrad Drive                                                                            Jersey City       NJ         07305
SYSCO METRO NY, LLC                            ATTN LEGAL DEPARTMENT              1390 ENCLAVE PARKWAY                                                                                HOUSTON           TX         77077
SYSCO METRO NY, LLC                            ATTN STEVE HARRIS                  20 THEODORE CONRAD DRIVE                                                                            JERSEY CITY       NJ         07305
SYSCO SOUTH FLORIDA, INC.                                                         P.O. Box 64000-A                                                                                    Miami             FL         33164
Systematic Pest Elimination                                                       PO Box 431                                                                                          Hillsdale         NJ         07642
Systems Integration Group                                                         11732 SW 137 PL                                                                                     Miami             FL         33186
SZARAFINSKI, KAYLA                                                                8707 HILLCREST AVE.                                                                                 CRYSTAL LAKE      IL         60014
SZUDARSKI, JOHN                                                                   403 OAKWOOD STREET                                                                                  HARRISONVILLE     MO         64701
SZYMKOWSKI, JOSEPH                                                                3663 EAST 59TH                                                                                      CLEVELAND         OH         44105
T F PARTS CO & SERVICE INC                                                        15009 MANCHESTER RD #279                                                                            BALLWIN           MO         63011
T REX CARPET CARE & UPHOLSTRY                                                     PO BOX 46622                                                                                        KANSAS CITY       MO         64188


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                Page 123 of 141
                                                      Case 19-12416-MFW                Doc 3          Filed 11/14/19                 Page 125 of 142
                                                                                               Creditor Matrix



                  CreditorName                CreditorNoticeName                 Address1                                 Address2           Address3            City        State       Zip   Country
TABAKU, MARTIN                                                     1682 WILLIAMSBURG CT                       #D                                        WHEATON           IL         60189
Tabels and Chairs Corporation                                      1001 N 3rd St                                                                        Ft Smith          AR         72901
TABLETOP MEDIA, LLC                                                12404 PARK CENTRAL DRIVE                   SUITE 350                                 DALLAS            TX         75251
TADIC, ANNABEL                                                     414 BENSON AVE                             1431                                      GRAND RAPIDS      MI         49503
TAITT, RHEA                                                        967 HOOVER DRIVE                                                                     NORTH BRUNSWICK   NJ         08902
TAJIBOY, EDUARDO                                                   242 HAMILTON AVE                                                                     TRENTON           NJ         08609
TAJIBOY, FRANCISCO                                                 516 S CLINTON AVE                                                                    TRENTON           NJ         08611
TAJIBOY, JOSE                                                      848 QUINTON AVE                                                                      TRENTON           NJ         08629
TALHA, OUSSAMA                                                     332 N 35TH ST                              APT # 3                                   OMAHA             NE         68131
TALLEY, RONALD                                                     452 MAIN STREET                            205                                       EAST HARTFORD     CT         06118
TALX CORPORATION (a provider of Workforce
Solutions)                                                         11432 LACKLAND ROAD                                                                  ST LOUIS          MO         63146
TALX UC EXPRESS                                                    4076 PAYSPHERE CIRCLE                                                                CHICAGO           IL         60674
TAMARGO, YOVANY                                                    30 ROSE STREET                                                                       WOOD RIDGE        NJ         07075
TANCHEV, GEORGE                                                    2206 S SCOTT ST                                                                      DES PLAINES       IL         60018
TANG WEE, IAN                                                      3937 W 151ST PLACE                                                                   MIDLOTHIAN        IL         60445
TANNER, MICAH                                                      902 W 96TH ST                                                                        KANSAS CITY       MO         64114
TANNER, NICHOLAS                                                   130 N 38TH ST.                                                                       OMAHA             NE         68131
TANSKI, JENNIFER                                                   7908 FOX CHASE DRIVE                                                                 FT WORTH          TX         76137
TANSKI, SAMANTHA                                                   92 EAST 21ST                                                                         BAYONNE           NJ         07002
TAPIA, DALVIN                                                      833 EAST 19 STREET                         1                                         PATERSON          NJ         07501
TAPIA, LEONARDO                                                    313 18TH STREET                            1                                         UNION CITY        NJ         07087
Taps Beer Line Cleaning                                            52 Merritt Ave                                                                       Dumont            NJ         07628
TARABOLETTI, ANTHONY                                               780 MAIN ST                                C                                         ROYERSFORD        PA         19468
Target Fire Protection Inc                                         321 Changebridge Rd                        Box 9                                     Pine Brook        NJ         07058
TARNOWSKI, JESSICA                                                 4038 N WEHRMAN                                                                       SCHILLER PARK     IL         60176
TARRANT COUNTY, TEXAS                                              100 E WEATHERFORD                                                                    FORT WORTH        TX         76196
TASAYCO QUISPE, JULIAN                                             75 AUTUMN ST                               SECCOMD FLOOR                             LODI              NJ         07644
TASBY, JORDAN                                                      600 SE 32ND AVENUE                                                                   HOMESTEAD         FL         33033
TATAREK, ALICIA                                                    591 HUTCHINSON ST                                                                    HAMILTON          NJ         08610
TATONE, MATT                                                       4841 N. ALBANY AVE.                        UNIT 3                                    CHICAGO           IL         60625
TAVARES, TANIA                                                     27 CHESTNUT RD                                                                       AMITYVILLE        NY         11701
TAVAREZ, CHRIS                                                     197 PARK AVE                               3RD FLOOR                                 PATERSON          NJ         07501
TAYLOR, ANTHONY                                                    1497 STONEBURY CT                                                                    ST LOUIS          MO         63033
TAYLOR, AUTUMN                                                     113 WOODBURY DRIVE                                                                   BUTLER            PA         16001
TAYLOR, BRYSON                                                     143 ESSEX AVE                                                                        HAZLET            NJ         07730
TAYLOR, CELIA                                                      8710 WEST 93RD TERR                                                                  OVERLAND PARK     KS         66212
TAYLOR, CHRIS                                                      2693 FALCONS WAY                                                                     ST. CHARLES       MO         63303
TAYLOR, JACOB                                                      9227 LICHTENAUER DR.                       APT. #17                                  LENEXA            KS         66219
TAYLOR, JUSTIN                                                     3 STANFORD DRIVE                                                                     HAZLET            NJ         07730
TAYLOR, KENNETH                                                    2 GREEN GROVE AVENUE                                                                 KEYPORT           NJ         07735
TAYLOR, MYRON                                                      9692 MANNING AVENUE                                                                  KANSAS CITY       MO         64134
TAYLOR, NICOLE                                                     2 NOBLE COURT                                                                        JACKSON           NJ         08527
TAYLOR, NIKKI                                                      1323 CUNAT CT                              APT 2G                                    LAKE IN THE HIL   IL         60156
TAYLOR, RUSSELL                                                    6606 DURHAM AVENUE                         1                                         NORTH BERGEN      NJ         07047
TAYLOR, Z.                                                         818 BROCKWELL DR                                                                     OFALLON           MO         63368
TAZZA, PEDRO                                                       425 55TH STREET                            FLOOR 1                                   WEST NEW YORK     NJ         07093
TD Bank                                                            1701 Route 70 East                                                                   Cherry Hill       NJ         08034
TDn2K, LLC                                                         14785 PRESTON RD                           SUITE 290                                 DALLAS            TX         75254
TEA FORTE, INC                                                     5 Mill & Main Place Suite 05-211                                                     Maynard           MA         01754
TEAHL, JACQUELINE                                                  119 MAGNOLIA ST                                                                      HIGHLAND PARK     NJ         08904
TEALE, KELSEY                                                      3710 N PINE GROVE AVE                      APT 310                                   CHICAGO           IL         60613
TECH ELECTRONICS                                                   PO BOX 790379                                                                        ST LOUIS          MO         63179
TECUATL, JAVIER                                                    3S234 BIRCHWOOD DR.                                                                  WARRENVILLE       IL         60555
TEDESCO, BARBARA                                                   4150 GLORIA RD                                                                       BETHPAGE          NY         11714
TEDLOCK, CHRISTOPHER                                               12419 E 43RD ST S                          7                                         INDEPENDENCE      MO         64055
TEELING, CARLY                                                     118 NADEN CT                                                                         YORKVILLE         IL         60560
TEELING, LILY                                                      32 WILLOW SPRINGS LN                                                                 PLANO             IL         60545
TEHUIZEL SORIANO, EDWIN                                            25 IRVINGTON AVENUE                                                                  SOMERSET          NJ         08873
TEIXEIRA, RUI                                                      345 E OHIO ST APT 1012                                                               CHICAGO           IL         60611
TEJADA, JERRY                                                      213 MAPLE STREET                                                                     WEEHAWKEN         NJ         07086
TEJEDA, ANDRI                                                      155 LINDEN AVE                             2                                         ELMWOOD PARK      NJ         07407
TEJERO, ALEX                                                       218 EAST SPOONER ROAD                                                                FOX POINT         WI         53217


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                   Page 124 of 141
                                                                    Case 19-12416-MFW                 Doc 3            Filed 11/14/19                   Page 126 of 142
                                                                                                               Creditor Matrix



                   CreditorName                            CreditorNoticeName                      Address1                                Address2               Address3            City          State       Zip      Country
TELLES, A.                                                                         6224 N MELVINA AVE                                                                        CHICAGO             IL         60646
TEMPERATURE ENGINEERING INC                                                        7475 S. MADISON                                                                           WILLOWBROOK         IL         60527
TEMPERATURE SERVICE CO INC                                                         360 BONNIE LANE                                                                           ELK GROVE VILLAGE   IL         60007
TEMPLE, LANCE                                                                      7522 JOSEPH AVE                                                                           LAVISTA             NE         68128
TEMPLEMAN, JALYIA                                                                  8822 N 83RD STREEET                                                                       OMAHA               NE         68122
TENCZA, ALEXANDRA                                                                  666 GRISWOLD STREET                                                                       GLASTONBURY         CT         06033
TENEZACA, JOHN                                                                     101 PROSPECT AVENUE                          3K                                           HACKENSACK          NJ         07601
TENZING WINE & SPIRITS LLC                                                         165 N MORGAN STREET                                                                       CHICAGO             IL         60607
TEPALE, YORMAN                                                                     6704 PALISADE AVE                                                                         WEST NEW YORK       NJ         07093
TEPANECAL, PEDRO                                                                   1030 CEDAR BRIDGE AVE                        APT 9E                                       BRICK               NJ         08723
TERRANCE A SMITH DISTRIBUTING, INC                                                 2215 N MADISON AVE                                                                        ANDERSON            IN         46011
Terrell Burnett Cotten                                                             6088 Preston Rd                                                                           Denison             TX         75020
TERRELL, HASAN                                                                     2110 HUDSON RD                                                                            DELLWOOD            MO         63136
TERRIGNO, NICOLE                                                                   130 ALBERT STREET                                                                         BRICK               NJ         08724
TERRILL, BROOKLYN                                                                  8720 BIRCH LN                                                                             PRAIRIE VILLAGE     KS         66207
TERRY HARRYMAN                                                                     14650 BRIAR STREET                                                                        LEAWOOD             KS         66224
TERRY, H.                                                                          333 SE BORDNER DRIVE                                                                      LEES SUMMIT         MO         64063
TERRY, NATHAN                                                                      22 GODWIN AVENUE                             3                                            PATERSON            NJ         07501
TERRY, NOEL                                                                        388 GARIBALDI AVE                                                                         LODI                NJ         07644
TERRY, TIARA                                                                       10220 S VANVLISSINGEN RD                                                                  CHICAGO             IL         60617
TESCHON, JACQUELINE                                                                1045 SIOUX LANE                                                                           FRANKLIN LAKES      NJ         07417
TETT, JAMES                                                                        1854 KALAMAZOO AVE. S.E.                                                                  GRAND RAPIDS        MI         49507
TEVASEU, M.                                                                        1923 N 17TH ST                                                                            KANSAS CITY         KS         66104

TEXAS ALCOHOLIC BEVERAGE COMMISSION                                                PO BOX 13127                                                                              AUSTIN              TX         78711

TEXAS COMPTROLLER OF PUBLIC ACCOUNTS                                               PO BOX 13528                                 CAPITAL STATION                              AUSTIN              TX         78711-3528
Texas Comptroller of Public Accounts Attn Bankruptcy Section                       Lyndon B Johnson State Office Building       111 East 17th St                             Austin              TX         78774
TEXAS WORKFORCE COMMISSION                                                         101 E 15TH STREET                                                                         AUSTIN              TX         78778
TEXEIRA-MOREIRA, MAXIMILIANO                                                       15 DELAWARE AVENUE                                                                        PATERSON            NJ         07503
THACKER, A.                                                                        9849 BRIAR DR                                                                             OVERLAND PARK       KS         66207
THACKER, JOSHUA                                                                    10569 SHARON DR                                                                           PARMA               OH         44130
THACKER, TODD                                                                      1705 N RIDGEVIEW RD                          203                                          OLATHE              KS         66061
THARPE, DEATRICK                                                                   3240 SAGE CANYON CIRCLE                      7211                                         FTWORTH             OK         76177
THE 94 CORPORATION                                                                 570 RUDDER RD                                                                             FENTON              MO         63026
THE AMERICAN WORKER                                                                11910 ANDERSON MILL ROAD #401                                                             AUSTIN              TX         78726
The Angell Pension Group, Inc                                                      88 Royd Avenue                                                                            East Providence     RI         02914
The Apple Store                                                                    PO Box 846095                                                                             Dallas              TX         75284-6095
The Bean Doctor, LLC                                                               8218 Exchange Way                                                                         St. Louis           MO         63144
THE CIRCUIT COURT                                                                  300 NORTH SECOND ST.,ROOM 216                                                             ST.CHARLES          MO         63301
The Coca Cola Company                                                              PO Box 1578                                                                               Atlanta             GA         30301
THE COCA COLA COMPANY                                                              PO BOX 102703                                                                             ATLANTA             GA         30368
The Concierge Network, LLC                                                         PO Box 842                                                                                Addison             TX         75001
The Cottage Rose LLC                                                               217 W 19th Terrace                                                                        Kansas City         MO         64108
THE COUNTRY VINTNER INC                                                            213 FREDERICKSBURG AVE                                                                    LOUISE              VA         23093
The Door Company of Ohio, Inc.                                                     3247 E. 11th Ave                                                                          Columbus            OH         43219
THE ELECTRIC CONNECTION                                                            481 SHROCK ROAD                                                                           COLUMBUS            OH         43229
THE EVENT LOUNGE                                                                   850 N DOROTHY DR #504                                                                     RICHARDSON          TX         75081

The Greater San Antonio Chamber of Commerce                                        602 E Commerce                                                                            San Antonio         TX         78205
THE HARTFORD COURANT CO INC                                                        P.O. BOX 416414                                                                           BOSTON              MA         02241-6414
The Hartz Group, Inc                          M & T Bank As Agent-Clearing Acct    400 Plaza Dr                                                                              Secaucus            NJ         07094
The Hartz Group, Inc                          Attn Gus Milano, President and COO   400 Plaza Drive                              P.O.Box 1515                                 Secaucus            NJ         07096-1515
The Hope Valley Farm, LLC                                                          258 Reidy Hill Road                                                                       Amston              CT         06231
THE HOUSE OF LAROSE                                                                4223 E. 49TH STREET                                                                       CUYAHOGA HTS        OH         44125
The Illuminating Company                                                           P.O. Box 3687                                                                             Akron               OH         44309-3638
The Illuminating Company                                                           76 South Main Street                                                                      Akron               OH         44308
The Jayson Company                                                                 2150 Stanley Terrace                                                                      Union               NJ         07083
THE LINCOLN NATIONAL LIFE INSURANCE
COMPANY                                                                            PO BOX 7247-0477                                                                          PHILADELPHIA        PA         19170-0477
THE PLANT PROFESSIONALS INC                                                        16886 TURNER STREET                                                                       LANSING             MI         48906
The Realty Associates Fund IX LP                                                   as agent for The Realty Associates Fund IX
                                              The Wilder Companies, Ltd.           LP                                           800 Boylston Street, Suite 1300              Boston              MA         02199


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                                  Page 125 of 141
                                                                     Case 19-12416-MFW                Doc 3           Filed 11/14/19                Page 127 of 142
                                                                                                              Creditor Matrix



                 CreditorName                                CreditorNoticeName                    Address1                             Address2                     Address3                    City         State      Zip       Country
The Realty Associates Fund IX LP                                                                                             The Realty Associates Fund IX   800 Boylston Street Suite
                                               Susan E. Lucas                     The Wilder Companies, Ltd., as agent for   LP                              1300                        Boston              MA       02199
THE ROASTERIE INC                                                                 P O BOX 790379                                                                                         St. Louis           MO       63179
The Sound Collective, LLC                                                         7402 E. 132nd Terrace                                                                                  Grandview           MO       64030
The Spice Depot                                                                   31W154 91st Street, Ste 121                                                                            Naperville          IL       60564
THE STERITECH GROUP INC                                                           PO BOX 472127                                                                                          CHARLOTTE           NC       28247-2127
THE TAMARKIN COMPANY                                                              101 KAPPA DRIVE                                                                                        PITTSBURGH          PA       15238
THE TRAVELERS INDEMNITY                        C/O BANK OF AMERICA                91287 COLLECTIONS CENTER DRIVE                                                                         CHICAGO             IL       60693-1287
The Trophy King                                                                   309 Queen Anne Rd                                                                                      Teaneck             NJ       07666
The UPS Store                                                                     11650 Olio RD Suite 1000                                                                               Fishers             IL       46037
THE UPS STORE #4279                                                               9218 METCALF                                                                                           OVERLAND PARK       KS       66212
THE VANROY COFFEE COMPANY                                                         4569 SPRING ROAD                                                                                       INDEPENDENCE        OH       44131
THE WALDINGER CORPORATION                                                         PO BOX 1612                                                                                            DES MOINES          IA       50306-1612
THE WALDINGER CORPORATION                                                         1800 LEVEE ROAD                            SUITE 100                                                   NORTH KANSAS CITY   MO       64116
The Window Crew                                                                   334 S. Fillmore Ave.                                                                                   Kirkwood            MO       63122
The Works Service Co                                                              515 N. Interurban St. Suite 105                                                                        Richardson          TX       75081
THE WORKS SERVICE COMPANY                                                         515 INTERURBAN                             SUITE 105                                                   RICHARDSON          TX       75081
THEIS, TIMOTHY                                                                    5901 ROBINSON LANE                                                                                     OVERLAND PARK       KS       66202
THELEN, DANIELLE                                                                  9900 WEST 88TH STREET                                                                                  OVERLAND PARK       KS       66212
THIBEAUX, JACOB                                                                   2101 EST LINWOOD BLVD APT 4D               4D                                                          KANSAS CITY         MO       64109
THIEL, BRANDON                                                                    780 CARMELITA LN                                                                                       FLORISSANT          MO       63031
Thirty-Five Plaza Associates LLC                                                  332 Route 4 East                           South Lobby                                                 Paramus             NJ       07652
Thirty-Five Plaza Associates, L.L.C.           Attn Alvin H. Saure                Thirty-Five Plaza                          East 65 Route 4                                             Paramus             NJ       07652
THITSONE, ERNIE                                                                   8620 MAYRE ROAD                                                                                        PARTOW              VA       22534
Thomas H Possin                                                                   5604 Sarasota Drive                                                                                    Arlington           TX       76017
Thomas Hill
Thomas W McCraw                                                                   3333 Driftwood Rd                                                                                      Norton              OH       44203
THOMAS, A.                                                                        1029 SW CROSSING DR                                                                                    LEES SUMMIT         MO       64081
THOMAS, ABIGAIL                                                                   220 E. 1ST ST                                                                                          TONGANOXIE          KS       66086
THOMAS, ALIA                                                                      1029 EAST 194TH STREET                                                                                 GLENWOOD            IL       60425
THOMAS, COLIN                                                                     10736 W LONGVIEW PARKWAY                                                                               KANSAS CITY         MO       64134
THOMAS, GABRIELLE                                                                 9205 NORWICH COURT                                                                                     ROWLETT             TX       75088
THOMAS, JADE                                                                      402 SW PINE RIDGE DR                                                                                   LEES SUMMIT         MO       64063
THOMAS, KAYLYNN                                                                   2087 KENTWELL RD                                                                                       COLUMBUS            OH       43221
THOMAS, PAUL                                                                      5019 SWITCH GRASS LN                                                                                   NAPERVILLE          IL       60564
THOMAS, STEVEN                                                                    33 BAYVIEW AVE                                                                                         JERSEY CITY         NJ       07305
THOMAS, TAYLOR                                                                    10607 GEIST RIDGE CT                                                                                   FISHERS             IN       46040
Thompson Touch Window Cleaning                                                    59 Glendale Ave                                                                                        Edison              NJ       08817
THOMPSON, ANNA                                                                    409 SUMMER ST                                                                                          PATERSON            NJ       07501
THOMPSON, DIMERE                                                                  2302 N. COLORADO STREET                                                                                PHILADELPHIA        PA       19132
THOMPSON, GRACE                                                                   14211 ATHENS AVENUE                                                                                    LAKEWOOD            OH       44107
THOMPSON, HEATHER                                                                 568 CUMBERLAND DR.                                                                                     ALLEN               TX       75002
THOMPSON, IAN                                                                     3209 ENGLEWOOD TER                                                                                     INDEPENDENCE        MO       64052
THOMPSON, JAVON                                                                   4739 GUADALAJARA                                                                                       SAN ANTONIO         TX       78233
THOMPSON, LYNN                                                                    10040 LAKEMOOR DR                                                                                      SAINT LOUIS         MO       63136
THOMPSON, N.                                                                      12703 7TH STREET GRANDVIEW MO                                                                          KANSAS CITY         MO       64030
THOMPSON-BEY, LETHEM                                                              P O BOX 12484                                                                                          SAINT LOUIS         MO       63132
THOMSEN, KRISTOPHER                                                               2013 W. 47 TERR                                                                                        WESTWOOD            KS       66205
THOMSON REUTERS - WEST                         PAYMENT CENTER                     PO BOX 6292                                                                                            CAROL STREAM        IL       60197-6292
THOMSON, AVERY                                                                    13 ARTHUR PLACE                                                                                        MIDDLETOWN          NJ       07748
THOMSON, KATHLEEN                                                                 9004 WEST 106TH STREET                                                                                 OVERLAND PARK       KS       66212
THORN, DAVID                                                                      9740 RUSSELL                                                                                           OVERLAND PARK       KS       66212
THORSON, LEVI                                                                     8218 SAWGRASS LANE                                                                                     ROWLETT             TX       75089
THUENEMANN, KURT                                                                  8121 FONTANA STREET                                                                                    PRAIRIE VILLAGE     KS       66208
THUROW, RHONDA                                                                    316 BRYAN STREET                                                                                       GRETNA              NE       68028
TICE, SHANNON                                                                     225 MERRICK ROAD                                                                                       FARMINGDALE         NJ       07727
TIEFENAUER, FRANKLIN                                                              3814 MERAMEC ST.                                                                                       SAINT LOUIS         MO       63116
Tiger Inc                                                                         Department 2192                                                                                        Tulsa               OK       74182
TIGER, INC                                                                        PO BOX 702437                                                                                          TULSA               OK       74170
TIGERT, KAYTLIN                                                                   3515 CANYON PARKWAY                                                                                    SAN ANTONIO         TX       78259
TILLEY, NATHAN                                                                    18 CINDY RD                                                                                            ELLINGTON           CT       06029
TIMBERSON, JAMARI                                                                 1632 GAY AVE                               A                                                           EAST ST LOUIS       IL       62207
TIME WARNER CABLE                                                                 P O BOX NO 3237                                                                                        MILWAUKEE           WI       53201-3237


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                Page 126 of 141
                                                                   Case 19-12416-MFW                 Doc 3          Filed 11/14/19                Page 128 of 142
                                                                                                             Creditor Matrix



                CreditorName                              CreditorNoticeName                       Address1                            Address2           Address3              City       State       Zip      Country
Time Warner Cable                                                                  P.O. BOX 0916                                                                     Carol Stream       IL         60132-0916
Time Warner Cable                                                                  P.O. BOX 1104                                                                     Carol Stream       IL         60132-1104
Time Warner Cable                                                                  P.O. Box 4639                                                                     Carol Stream       IL         60197-4639
Time Warner Cable                                                                  P.O. Box 60074                                                                    City of Industry   CA         91716-0074
Time Warner Cable                                                                  13191 Crossroads Parkway North                                                    City of Industry   CA         91746
Time Warner Cable                                                                  60 Columbus Circle                                                                New York           NY         10023
TIME WARNER CABLE                                                                  1015 OLENTANGY RIVER ROAD                                                         COLUMBUS           OH         43212
TIME WARNER CABLE
                                                                                   13840 BALLANTYNE CORPORATE PLACE                                                  CHARLOTTE          NC         28277
TIME WARNER CABLE                                                                  3179 ERIE BOULEVARD EAST                SUITE 230                                 SYRACUSE           NY         13214
TIME WARNER CABLE - NORTHEAST                                                      P.O. BOX 0901                                                                     CAROL STEAM        IL         60132-0901
Time Warner Cable - Northeast                                                      P.O. BOX 0901                                                                     Carol Stream       IL         60132-0901
Time Warner Cable - Northeast                                                      400 Atlantic St                                                                   Stamford           CT         06901-3512
Time Warner Cable - San Antonio                                                    P.O. Box 60074                                                                    City of Industry   CA         91716
Time Warner Cable - San Antonio                                                    13191 Crossroads Parkway North                                                    City of Industry   CA         91746
TIME WARNER CABLE OF KS CITY                                                       PO BOX 2599                                                                       OMAHA              NE         68103
Time Well Wasted LLC                                                               5434 Crown Colony                                                                 Houston            TX         77069
TIMOTHEE, WAGNER                                                                   61 CLEVELAND STREET                     1H                                        ORANGE             NJ         07050
Timothy Unnerstall                                                                 516 Old Moray Pl                                                                  St Charles         MO         63301
TINGLE, LESTER                                                                     234 POWELTON AVE                                                                  WOODLYNNE          NJ         08107
TIPTON, KERI                                                                       6104 PEINE LAKES DR                                                               WENTZVILLE         MO         63385
TISTA CAHUEC, WILLIAM                                                              200 SEAVIEW                             2                                         JERSEY CITY        NJ         07305
TITTLE, NANCY                                                                      7101 W 115TH #4305                                                                OVERLAND PARK      KS         66210
TIWARI, NEERA                                                                      228 FARMSTEAD LN                                                                  LANSING            MI         48917
TIZA, ANTHONY                                                                      386 N 7TH ST                            FL 2                                      PROSPECT PARK      NJ         07508
TJM Electric Inc                                                                   PO Box 1057                                                                       Hewitt             NJ         07421
TLAPA, EFRAIN                                                                      10 HOFFMAN DR                                                                     MONROE             NY         10950
TOBAR PLEITEZ, HUGO                                                                11 SEAWOOD AVE.                                                                   KEANSBURG          NJ         07734
TOCHIMANI, DULCE                                                                   2813 SUMMIT AVE                                                                   UNION CITY         NJ         07087
TODD, ALISHA                                                                       10809 PALMYRA COURT                                                               ST LOUIS           MO         63123
TODD, DAMARIS                                                                      9951 S OAKLEY AVENUE                                                              CHICAGO            IL         60643
TODD, ZACHARY                                                                      141 MISSION PARKWAY                                                               NEW CENTURY        KS         66031
TOELKE, STEPHEN                                                                    4708 WASHINGTON AVE                                                               LORAIN             OH         44052
TOG The O Keefe Group, Inc.                                                        17 Bank St                              PO Box 1240                               Attleboro          MA         02703
TOG The OKeefe Group, Inc.                                                         PO Box 1240                                                                       Attleboro          MA         02703
TOG The OKeefe Group, Inc.                                                         17 Bank St                                                                        Attleboro          MA         02703
TOLAN, NICOLE                                                                      2101 WALNUT PLACE                                                                 CINNAMINSON        NJ         08077
TOLEDO, MARK                                                                       9524 N STREET                                                                     OMAHA              NE         68127
TOLES, NATWANA                                                                     3420 COUNTRY SQUARE DRIVE                                                         CARROLLTON         TX         75006
TOLLEY, BRANDON                                                                    2624 FOREST DR                                                                    HINCKLEY           OH         44233
TOM DAVID INC                                                                      PO BOX 541                                                                        NANTUCKET          MA         02554
TOMALLO, MICHELLE                                                                  9231 INDEPENDENCE BLVD                                                            PARMA              OH         44130
TOMASELLI, CATHERINE                                                               454 PROBASCO ROAD                                                                 EAST WINDSOR       NJ         08520
TOMELLERI, IVY                                                                     7504 DELMAR ST                                                                    PRAIRIE VILLAGE    KS         66208
TOMKO, ADAM                                                                        12712 WEST 130                                                                    STRONGSVILLE       OH         44136
TOMLINSON III, KENNETH                                                             205 VERNON AVENUE                       APT 183                                   VERNON             CT         06066
TONER, MADISON                                                                     1780 N LENNOX STREET                    APT #28A                                  OLATHE             KS         66061
                                             SHARCON HOTEL MGMT & DEVELOPMENT
TONSU, L.C.                                  CO                                    19829 EXECUTIVE PARK CIRCLE                                                       GERMANTOWN         MD         20874
Tonsu, L.C.                                  c/o Tonsu, LLC                        Samuel Rocks & Nicholas P.H. Rocks      1960 Gallows Rd, Suite 300                Vienna             VA         22182
Tony Reep                                                                          79 Dewey Street                                                                   Pittsburgh         PA         15223
Tonya Bright                                 c/o Walker, Feigenbaum & Cantarella   1 Northwestern Dr. Fl 304                                                         Bloomfield         CT         06002
TOOHEY, MOLLY                                                                      2295 OXFORD ROAD                                                                  COLUMBUS           OH         43221
TOOMEY, K.                                                                         2611 ROCKPORT LN                        101                                       NAPERVILLE         IL         60564
TOOMEY, M.                                                                         2611 ROCKPORT LANE                      101                                       NAPERVILLE         IL         60564
Top Seed Landscaping                                                               160 Liberty St                                                                    Metuchen           NJ         08840
TOP SEED LANDSCAPING & GARDENING CO
INC                                                                                160 LIBERTY STREET                      BLDG 3 SUITE B                            METUCHEN           NJ         08840
TOPCHIAN, ELEONORA                                                                 11627 GLEN ARBOR TERR                                                             KANSAS CITY        MO         64114
TOPPING, JAMES                                                                     8453 W. BRODMAN AVE                                                               CHICAGO            IL         60656
TORBERT, EMILY                                                                     4510 DRAKE LN.                          APT. 532                                  FORT WORTH         TX         76137
TORRENCE, DEJA                                                                     6508 NORTH CLAREMONT AVE                APT 4W                                    CHICAGO            IL         60645
TORRES, A.                                                                         1295 BRIARCLIFFE BLVD APT K109                                                    WHEATON            IL         60189


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                                 Page 127 of 141
                                                                    Case 19-12416-MFW             Doc 3              Filed 11/14/19             Page 129 of 142
                                                                                                           Creditor Matrix



                   CreditorName                           CreditorNoticeName                  Address1                               Address2           Address3            City           State       Zip      Country
TORRES, ADRIANNA                                                               208 ARLINGTON AVE                                                                   UNION BEACH          NJ         07735
TORRES, CIRA                                                                   9260 NEWTON                               #2D                                       OVERLAND PARK        KS         66212
TORRES, JHONPIERRE                                                             310 E 32ND STREET                         APT 10                                    PATERSON             NJ         07504
TORRES, JOSE                                                                   394 COMSTOCK ST                                                                     NEW BRUNSWICK        NJ         08901
TORRES, JOSMAR                                                                 6815 SW 105TH CT                                                                    MIAMI                FL         33173
TORRES, MARY                                                                   6719 W 87TH ST                            #306                                      OVERLAND PARK        KS         66212
TORRES, MORGAN                                                                 4511 EAST 112TH TERRACE                                                             KANSAS CITY          MO         64137
TORRES, RAUL                                                                   281 LAFAYETTE AVE                         2                                         PASSAIC              NJ         07055
TORREZ, STEPHANIE                                                              30 GRANT ST                                                                         NEWARK               NJ         07104
TOSCANO, SEAN                                                                  24 LANE AVE                               UNIT 1A                                   CALDWELL             NJ         07006
Total Line Refrigeration                                                       33530 Pin Oak Parkway                                                               Avon Lake            OH         44012
TOTAL SYSTEM CONTROL                                                           1002 OAK STREET                                                                     LARGE                PA         15025
TOTAL SYSTEMS ROOFING INC                                                      111 ERICK STREET                          UNIT 111                                  CRYSTAL LAKE         IL         60014
TOTH, AMANDA                                                                   15537 LOREL AVE.                                                                    OAK FOREST           IL         60452
TOTH, DOREEN                                                                   32207 LAKE RD                                                                       AVON LAKE            OH         44012
TOURAY, EBRAMA                                                                 29 SOUTH MUNN AVE APT 4B                                                            EAST ORANGE          NJ         07018
TOVAR, CHLOE                                                                   2502 BABCOCK RD                           2007                                      SAN ANTONIO          TX         78229
TOWN CENTER REFRIGERATION, HEATING, &
COOLING INC                                                                    PO BOX 2273                                                                         BRIGHTON             MI         48116
Town of Babylon                             Bldg Div./Sign Permits Section     200 East Sunrise Hwy                                                                Lindenhurst          NY         11757
Town of Babylon Solid Waste Management                                         281 Phelps Lane                           Room 19                                   North Babylon        NY         11703
Town of Babylon Solid Waste Management                                         281 Phelps Lane, Room 19                  Room 19                                   North Babylon        NY         11703
TOWN OF GLASTONBURY                                                            P.O. BOX 6523                                                                       GLASTONBURY          CT         06033
TOWN OF HEMPSTEAD                                                              ONE WASHINGTON STREET                                                               HEMPSTEAD            NY         11550
Town of Hempstead                           Dept of Buildings                  1 Washington Street                                                                 Hempstead            NY         11550-4923
TOWN OF HEMPSTEAD DEPT OF WATER                                                1995 PROSPECT AVE                                                                   EAST MEADOW          NY         11554
Town of Secaucus                                                               Municipal Government Center                                                         Secaucus             NJ         07094
TOWNE PARK, LLC                                                                ONE PARK PLACE, SUITE 200                                                           ANNAPOILIS           MD         21401
Towne Park, LTD                                                                One Park Place                            Suite 200                                 Annapolis            MD         21401
Township Of Brick                           Ocean County New Jersey            401 Chambers Bridge Rd                                                              Brick                NJ         08723
Township of Bridgewater                                                        100 Common Way                                                                      Bridgewater          NJ         08807
Township of Cherry Hill - Sewer                                                820 Mercer St Cherry Hill, NJ 08002                                                 Cherry Hill          NJ         08002
Township of Cherry Hill - Sewer                                                820 Mercer St                                                                       Cherry Hill          NJ         08002
Township of Cranberry                                                          P.O. Box 6075                                                                       Hermitage            PA         16148-1075
Township of Cranberry                                                          2525 Rochester Road Suite 400                                                       Cranberry Township   PA         16066-6499
Township of Fairfield                                                          230 Fairfield Road                                                                  Fairfield            NJ         07004
Township of Fairfield Liquor                                                   230 Fairfield Rd                                                                    Fairfield            NJ         07004
Township of Fairfield Tax Office                                               230 Fairfield Rd                                                                    Fairfield            NJ         07004
TOWNSHIP OF GLASTONBURY                                                        2155 MAIN STREET                          PO BOX 6523                               GLASTONBURY          CT         06033
Township of Holmdel                                                            4 Crawfords Corner Rd                     PO Box 410                                Holmdel              NJ         07733
Township of Lawrence                        Office of the Municipal Clerk      2207 Lawrence Rd                                                                    Lawrence Township    NJ         08648
TOWNSHIP OF MILLBURN                                                           375 MILLBURN AVE                                                                    MILLBURN             NJ         07041
Township of Parsippany - License            Troy Hills Health Department       1130 Knoll Rd                                                                       Lake Hiawatha        NJ         07034
Township of Parsippany - Water                                                 1001 Parsippany Blvd                                                                Parsippany           NJ         07054
Township of Parsippany-Troy Hills                                              3339 Route 46                                                                       Parsippany           NJ         07054
Township of Weehawken                                                          Municipal Building                        400 Park Ave                              Weehawken            NJ         07086
Township of West Caldwell                   Health Dept                        30 Clinton Rd                                                                       West Caldwell        NJ         07006
TOWNSHIP OF WOODBRIDGE                                                         1 MAIN STREET                                                                       WOODBRIDGE           NJ         07095
Township of Woodbridge (Police)             Police False Alarm Department      1 Main St                                                                           Woodbridge           NJ         07095
Township of Woodbridge Sewer Utility                                           P.O. Box 1447                                                                       Woodbridge           NJ         07095
Township of Woodbridge Sewer Utility                                           1 Main Street                                                                       Woodbridge           NJ         07095
TRABON PARIS PRINTING CO INC                                                   PO BOX 87-8700                                                                      KANSAS CITY          MO         64187
TRAGIANESE, ANGELA                                                             1355 GARDINA VISTA                                                                  CRYSTAL LAKE         IL         60014
TRAHAN, WILLIAM                                                                214 LOCUST ST SE                          APT 115                                   VIENNA               VA         22180
TRAPAGA, DIMAS                                                                 7813 CARTER DR APARTMENT 2                                                          OVERLAND PARK        KS         66204
Travelers                                                                      485 Lexington Ave.                                                                  New York             NY         10017
TRAVIS, JESSICA                                                                515 MACHELLE DR                                                                     CARY                 IL         60013
TREADWAY, REBECCA                                                              8524 MONROVIA                                                                       LENEXA               KS         66215
TREASURER HAMILTON COUNTY                   COUNTY ADMINISTRATION BUILDING     138 EAST COURT STREET                                                               CINCINNATI           OH         45202
TREASURER OF VIRGINIA                       Manju Ganeriwala                   101 North 14th Street                                                               Richmond             VA         23219
TREASURER STATE OF CONNECTICUT              Shawn T. Wooden                    55 Elm Street                                                                       Hartford             CT         06106
TREJO, STEVEN                                                                  12918 S. BROOKFIELD ST. APT. C                                                      OLATHE               KS         66062
TREVAINS, JONATHAN                                                             511 SCARLETT LN                           APT 804                                   LANSING              MI         48917


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                                                Page 128 of 141
                                                                        Case 19-12416-MFW              Doc 3          Filed 11/14/19                Page 130 of 142
                                                                                                                Creditor Matrix



                  CreditorName                                    CreditorNoticeName                 Address1                            Address2           Address3             City     State       Zip      Country
TREVAINS, LINDSAY                                                                      511 SCARLETT LN                        APT 804                                  LANSING           MI       48917
TREVINO, EDEN                                                                          6933 BORDER BRK                        103                                      SAN ANTONIO       TX       78238
Triad, Inc.                                                                            2929 SW US 40 Highway                                                           Blue Springs      MO       64015
TRIANA, HECTOR                                                                         59 SEABREEZE WAY                                                                KEANSBURG         NJ       07734
Triangle Associates, LLC                            c/o McLean Properties, LLC         P.O. Box 7765                                                                   McLean            VA       22106
Triangle Associates, LLC, successors in interest to
CNL American Properties Fund, Inc.                  Triangle Associates, LLC           c/o McLean Properties, LLC             P.O. Box 7765                            McLean            VA       22106
TRI-COUNTY COOPERATIVE, INC                                                            PO BOX 961032                                                                   FORT WORTH        TX       76161-0032
Tri-County Cooperative, Inc                                                            P.O. Box 961032                                                                 Forth Worth       TX       76161-0032
Tri-County Cooperative, Inc                                                            600 NW Parkway                                                                  Azle              TX       76020
TRIMARK                                                                                PO BOX 3505                                                                     SO ATTLEBORO      MA       02703
TRINGALE ASSOCIATES LLC                                                                PO BOX 7765                            ATTN BOB MONTGOMERY                      MCLEAN            VA       22106
TRINIDAD MEZA, JOSE ANTONIO                                                            8853 BROADMOOR CT                      3401                                     OVERLAND PARK     KS       66212
TRINIDAD, JESSICA                                                                      202 S 32ND ST                                                                   CAMDEN            NJ       08105
TRINIDAD, ROSA                                                                         350 COOPER AVE                                                                  WOODLINE          NJ       08107
TRIPPETT, SADYAH                                                                       115-38 196TH ST.                                                                SAINT ALBANS      NY       11412
Triton Cleaning Coporation                                                             6400 W 110th St Suite 103                                                       Overland Park     KS       66211
Trivia AD LLC                                                                          144 Roosevelt Avenue                                                            Dumont            NJ       07628
TROIANO, TAYLOR                                                                        615 DEMING STREET                                                               SOUTH WINDSOR     CT       06074
TRONCONE, BRITTANY                                                                     50 FARM RD APT 8                                                                HILLSBOROUGH      NJ       08844
TRONCONE, MICHAEL                                                                      1022 SAWMILL ROAD                                                               BRICK             NJ       08723
TrueIT LLC                                                                             745 31st Avenue East                                                            West Fargo        ND       58078
TRUMAN BAR AND GRILL, INC                                                              3304 BROADWAY BUSINESS PARK CT         SUITES D&E                               COLUMBIA          MO       65203
TRUONG, MICHELLE                                                                       730 ROCKLYN DR.                                                                 SAN ANTONIO       TX       78239
Trust Lock & Key                                                                       16502 West Courtside Drive                                                      Lockport          IL       60441
TRUST LOCK AND KEY INC.                                                                7613 W. 162ND PLACE                                                             TINLEY PARK       IL       60477
TRYBAN, MADDYLEN                                                                       12836 FLINT ST                                                                  OVERLAND PARK     KS       66213
TSAKOPOULOS, JAMES                                                                     900 S LINCOLN ST                                                                LOCKPORT          IL       60441
TUCKER, JONATHAN                                                                       602 E 109TH STREET                                                              KANSAS CITY       MO       64131
TUDOR, QAADIR                                                                          435 PROSPECT AVE                                                                UNION BEACH       NJ       07735
TUFARO, JOSEPH                                                                         535 JESSICA LANE                                                                BRICK             NJ       08724
TULAPONA, GYTHA IRENE                                                                  1210 TIMBER PLACE                                                               NEW LENOX         IL       60451
TULU, RAHALE                                                                           10283 CANTER WAY                                                                SAINT LOUIS       MO       63114
TUM MEJIA, ANIBAL                                                                      3363 ADGEBROOK DR                                                               DUBLIN            OH       43017
TUMBERGER, JOHN                                                                        10401 KING ST                                                                   OVERLAND PARK     KS       66214
TUMBERGER, M.                                                                          10401 KING STREET                                                               OVERLAND PARK     KS       66214
TUMBERGER, PHILIP                                                                      10401 KING ST                                                                   OVERLAND PARK     KS       66214-2694
TUNK, ALAYA                                                                            454 RAINTREE DR.                                                                OSWEGO            IL       60543
TUNSTALL, THOMAS                                                                       2534 MALLARD LN                                                                 CARROLLTON        TX       75006
TURANO BAKING CO INC                                                                   36749 EAGLE WAY                                                                 CHICAGO           IL       60678
TURCIOS, VIRGINIA                                                                      20 WEST 50TH STREET                    APT 1                                    BAYONNE           NJ       07002
TURCIOS, YASHIRA                                                                       69 WEST 21ST STREET                                                             BAYONNE           NJ       07002
TURELLO, SARAH                                                                         10204 NOLAND RD                                                                 LENEXA            KS       66215
TURNER, IKEISHA                                                                        17833 WHITNEY ROAD APT                 522                                      STRONGSVILLE      OH       44136
TURNER, KELSEY                                                                         1512 KNOTTY PINE DRIVE                                                          ELGIN             IL       60123
TURNER, NICHOLAS                                                                       7531 W HIGGINS RD.                                                              CHICAGO           IL       60631
TURNEY, LESLIE                                                                         2439 ABBE RD                                                                    SHEFFIELD VILLA   OH       44054
TUROSKY, TREVOR                                                                        11992 COOPERS RUN                                                               STRONGSVILLE      OH       44149
TUSTIN, SUSAN                                                                          915 WOODBOURNE AVENUE                                                           PITTSBURGH        PA       15226
TUTTLE PLUMBING INC                                                                    808 W BYRD                                                                      UNIVERSAL CITY    TX       78148
TUUCI, LLC                                                                             1000 SE 8th                                                                     MIAMI-HIALEAH     FL       33010
TVEDT, RENEE                                                                           313 SHERMAN STREET                                                              BOONTON           NJ       07005
TWC SERVICES                                                                           PO BOX 1612                                                                     DES MOINES        IA       50306-1612
TWEED, BRIANNA                                                                         101 BELSHAW AVENUE                                                              EATONTOWN         NJ       07724
Twenty Four Seven Environmenatl Svcs LLC                                               16040 NE 2 Ave                                                                  Miami             FL       33162
Twin Liquors LP                                                                        5639 Airport Blvd                                                               Austin            TX       78751
TWIN RESTAURANT SAN ANTONIO, LLC                                                       1634 GALLERIA BLVD                                                              BRENTWOOD         TN       37027
Twin Tech LLC                                                                          6830 Elm St.                           Suite 12                                 Mclean            VA       22101
TWITCHELL, AUTUMN                                                                      8822 W 81ST ST                                                                  OVERLAND PARK     KS       66204
TX STATE COMPTROLLER                                UNCLAIMED PROPERTY DIVISION        PO BOX 12019                                                                    AUSTIN            TX       78711-2019
Tyco Fire & Security Management                                                        4700 Exchange Court                    Ste 300                                  Boca Raton        FL       33431
Tyco Fire & Security Management Inc                                                    6600 Congress Avenue                                                            Boca Raton        FL       33487
TYCO INTEGRATED SECURITY                                                               PO BOX 371967                                                                   PITTSBURGH        PA       15250


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                  Page 129 of 141
                                                                    Case 19-12416-MFW           Doc 3        Filed 11/14/19                 Page 131 of 142
                                                                                                       Creditor Matrix



                    CreditorName                           CreditorNoticeName                      Address1                      Address2           Address3              City      State       Zip      Country
TYLER, KATHRYN                                                                  15503 VANCE JACKSON RD. APT. 1                                                 SAN ANTONIO       TX         78249
TYSON, TYRONE                                                                   5828 RIVER RIDGE DRIVE                                                         LANSING           MI         48917
U.S. Department of Education                                                    PO Box 790356                                                                  St Louis          MO         63179-0356
UBALDO ZAVALA, OSCAR                                                            CHERYLBROOK LN                       6364                                      DUBLIN            OH         43017
UBER EATS                                                                       1455 MARKET STREET                   4TH FLOOR                                 TREVOSE           PA         94103
UCHE, DANIEL                                                                    3410 KINGS HWY                                                                 KANSAS CITY       MO         64137-1144
UCROS ROJAS, ULISES                                                             997 EAST 26TH ST                                                               PATERSON          NJ         07513
UDAYKEE, ASHLEY                                                                 10295 48TH AVE                       UNIT D103                                 ALLENDALE         MI         49401
UDDOULLAH, SIFAT                                                                166 JONES AVENUE                                                               NEW BRUNSWICK     NJ         08901
UGI energy Services                                                             P.O. Box 827032                                                                Philadelphia      PA         19182
UGI energy Services                                                             835 Knitting Mills Way                                                         Wyomissing        PA         19610
UGI ENERGY SERVICES, LLC                                                        835 KNITTING MILLS WAY                                                         WYOMISSING        PA         19610
UHLMANSIEK, JOSEPH                                                              14048 S WIDMER ST                                                              OLATHE            KS         66062
UICAB, MIGUEL                                                                   5200 MEADOWCREEK RD #2153                                                      DALLAS            TX         75248
ULINE                                                                           ATTN ACCOUNTS RECEIVABLE             PO BOX 88741                              CHICAGO           IL         60680-1741
ULRICHNY, DANIELLE                                                              2 WEISS DRIVE                                                                  MIDDLESEX         NJ         08846
ULSH, ALEXANDRA                                                                 701 E ARMOUR BLVD                    611                                       KANSAS CITY       MO         64109
UMB BANK                                                                        1010 GRAND BLVD                                                                KANSAS CITY       MO         64106
UMB Bank, N.A.                                                                  1010 Grand Boulevard                                                           Kansas City       MO         64106
UMetime Corp                                                                    1524 11th Street Ste C                                                         Santa Monica      CA         90401
UMPHENOUR, MADISON                                                              114 FLEUR DE LIS DRIVE                                                         WENTZVILLE        MO         63385
Underground Sprinkler Co                                                        10A Great Meadow Lane                                                          East Hanover      NJ         07936
UNDERWOOD, EMILY                                                                276 BRUCE DRIVE                                                                BRUNSWICK         OH         44212
UNDERWOOD, TANEESHA                                                             153 MARINA DR                                                                  EDISON            NJ         08817
Union Beer Distributors                                                         1213-17 Grand St                                                               Brooklyn          NY         11211
UNITED BEVERAGE CO                                                              PO BOX 410618                                                                  KANSAS CITY       MO         64141
United Septic, Inc.                                                             1327 W. Beecher Rd.                                                            Bristol           IL         60512
United States Department of Justice                                             950 Pennsylvania Avenue, NW                                                    Washington        DC         20530-0001
United Water Bayonne                         SUEZ-NA Bayonne                    PO Box 16                                                                      Bayonne           NJ         07002
United Water Bayonne                                                            110 Oak Street                                                                 Bayonne           NJ         07002
UNIVERSAL CARD SOLUTION                                                         1255 HAMILTON PARKWAY                                                          ITASCA            IL         60143
UNLIMITED BUILDING MAINTENANCE                                                  14316 W 100th Street                                                           LENEXA            KS         66215
UNLIMITED VENDING                                                               PO BOX 3445                                                                    ST CHARLES        IL         60174
UNREIN, S.                                                                      10537 FLINT ST                                                                 OVERLAND PARK     KS         66214
Updike Paving Corp                                                              PO Box 860412                                                                  Shawnee           KS         66286
Upland IX, LLC                                                                  P.O. Box 205921                                                                Dallas            TX         75320
UPLAND SOFTWARE, INC                                                            401 CONGRESS AVENUE                  SUITE 1850                                AUSTIN            TX         78701-3788
UPTON, BRYCE                                                                    2901 SE BINGHAM DR                                                             LEES SUMMIT       MO         64063
Uptown Station LLC                           Uptown Station LLC                 11501 Northlake Dr.                                                            Cincinnati        OH         45249
Urban Cleaning Service                                                          PO BOX 623                                                                     Downers Grove     IL         60515
URNER BARRY PUBLICATIONS                                                        PO BOX 389                                                                     TOMS RIVER        NJ         08754
URRA, MORGAN                                                                    7515 TERRACE STREET                                                            KANSAS CITY       MO         64114
US Attorney for Delaware                     David C Weiss c/o Ellen Slights    1007 Orange St Ste 700               PO Box 2046                               Wilmington        DE         19899-2046
US Bank                                      Richard Davis, CEO                 800 Nicollet Mall                                                              Minneapolis       MN         55402
US Bank
US DEPARTMENT OF EDUCATION AWG               NATIONAL PAYMENT CENTER            PO Box 790356                                                                  St. Louis         MO         63179-0356
US DEPT OF TREASURY                          DEBT MANAGEMENT SERVICES           PO BOX 979101                                                                  ST LOUIS          MO         63197-9000
US Dept. of Education                                                           PO BOX 790356                                                                  St Louis          MO         63179-0356
US Foods                                                                        2600 Church Road                                                               Aurora            IL         60502
US FOODS, INC                                                                   9399 WEST HIGGINS ROAD               SUITE 500                                 ROSEMONT          IL         60018
US FOODS, INC.                                                                  PO Box 502059                                                                  St. Louis         MO         63150
US Foods, Inc.                               Attn Lisa Thorne                   9399 Higgins Road                    Suite 800                                 Rosemont          IL         60018
US Toy Co. Inc                                                                  13201 Arrington Road                                                           Grandview         MO         64030
UTT, ASHLEE                                                                     1236 FLINTSHIRE LANE                                                           LAKE ST.LOUIS     MO         63367
UTTER, SHELLY                                                                   15717 W 90TH CT                                                                LENEXA            KS         66219
VACARU, DANIEL                                                                  6234 N FRANCISCO AVE                 APT2                                      CHICAGO           IL         60659
VADO-CRUZ, JASON                                                                12205 S BLACKBOB RD                  204K                                      OLATHE            KS         66062
VALA, JILLIAN                                                                   29920 LAKE ROAD                                                                BAY VILLAGE       OH         44140
VALBRUN, KASSYANA                                                               9 PHILLIP DRIVE                                                                EDISON            NJ         08820
VALDES, DANILO                                                                  7161 SW 5 STREET                                                               MIAMI             FL         33144
VALENCIA, ARMANDO                                                               7309 CHANDLER ACRES DR                                                         OMAHA             NE         68147
VALENTEEN, PAUL                                                                 18909 LLOYD CIRCLE #10212                                                      DALLAS            TX         75252
VALENTIN, MARVIN                                                                34 THROOP AVE                        APT.2                                     NEW BRUNSWICK     NJ         08901


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                           Page 130 of 141
                                                     Case 19-12416-MFW            Doc 3        Filed 11/14/19                 Page 132 of 142
                                                                                         Creditor Matrix



                   CreditorName              CreditorNoticeName                    Address1                        Address2           Address3              City      State       Zip      Country
VALERA, ADAM                                                      36 PALMER ST                                                                   PASSAIC           NJ         07055
VALIENTE, ANGEL                                                   4819 WEBER DR                                                                  ROLLING MEADOWS   IL         60008
VALLADARES LOPEZ, ROSA                                            32 E SHORE STREET                                                              KEANSBURG         NJ         07734
VALLADARES, DORA                                                  26 CHESTNUT ST                       APT 3                                     SUFFERN           NY         10901
VALLADARES, RONAL                                                 26 WEST 38TH ST                      1                                         BAYONNE           NJ         07002
VALLADARES-LOPEZ, ANA                                             11 SEAWOOD AVE.                                                                KEANSBURG         NJ         07734
VALLES, JUAN                                                      2921 W. 44TH PLACE                                                             KANSAS CITY       KS         66103
VALLEY ENTERPRISES, INC                                           640 VARSITY DRIVE                                                              ELGIN             IL         60120
VALLEY PROTEINS INC                                               PO BOX 643393                                                                  CINCINNATI        OH         45264
VALLILEE, JUSTIN                                                  5519 ARAPAHO RD                      471                                       DALLAS            TX         75248
Valpak Franchise Operations, Inc                                  805 Executive Center Dr W, Ste 100                                             St Petersburg     FL         33702
Value Choice, Inc.                                                4800 Keller Hicks Road                                                         Keller            TX         76244-9643
VAN DALL-FRIEDMAN, GWEN                                           4945 LINDENWOOD AVE.                                                           ST. LOUIS         MO         63109
VAN DUYNE, COLLEEN                                                126 ORANGEWOOD DR                                                              BRICK             NJ         08723
VAN DYKE, DEREK                                                   11201 S RENE ST                      UNIT 902                                  LENEXA            KS         66215
VAN GUNDY, JACOB                                                  1518 WALNUT STREET                   6                                         KANSAS CITY       MO         64108
VAN HORN, LISA-MARIE                                              505 RYDER RD                         711                                       LANSING           MI         48917
VAN KEULEN, KEVIN                                                 5424 CUMNOR ROAD                                                               DOWNERS GROVE     IL         60515
VAN LEUVAN, SIERRA                                                193 W HIGH STREET                                                              SOMERVILLE        NJ         08876
VAN PELT, SYDNEY                                                  15012 MISSION SQ                     APT #1212                                 NOBLESVILLE       IN         46060
VAN VOAST, K.                                                     5626 KERRY LN                                                                  GARLAND           TX         75043
VANCE, ERICA                                                      12138 STRATSBURG                                                               SAN ANTONIO       TX         78232
VANDEN BERG, NICK                                                 6137 N 146 ST                                                                  OMAHA             NE         68116
VANDENBURG, BRIAN                                                 1505 PINE STREET                                                               PHILADELPHIA      PA         19102
VANDENHANDEL, MCKAYLA                                             15112 WILLOW LANE                                                              OAK FOREST        IL         60452
VANDERENDE, THEODORE                                              4216 FLAMINGO AVENUE SOUTHWEST                                                 WYOMING           MI         49509
VANDERWOUDE, PATRICIA                                             57 CORK HILL RD                                                                FRANKLIN          NJ         07416
VANEIZENGA, PAUL                                                  1353 44TH ST SE                                                                GRAND RAPIDS      MI         49508
VANGILDER, TABITHA                                                25429 BRIARWOOD LN                                                             COLUMBIA STATIO   OH         44028
VANGUARD ELECTRICAL SERVICES                                      12002 Forestgate Drive                                                         DALLAS            TX         75243
VANKEULEN, ADRIAN                                                 6340 AMERICANA DR                    310                                       WILLOWBROOK       IL         60527
VANTIVE, LLC (now Worldpay)                                       8500 GOVENORS HILL DRIVE                                                       SYMMES TOWNSHIP   OH         45249-1384
VANWALSEN, CARMEN                                                 185 EAST 13TH AVE                    F                                         COLUMBUS          OH         43201
VANWINKLE, SCOTT                                                  5762 WEST PHALIA LN                  APT B                                     ST.LOUIS          MO         63129
VARELA, AMAIRINY                                                  2510 COTTAGE AVE                     APT D                                     NORTH BERGEN      NJ         07047
VARGAS, CHRISTIAN                                                 1735 AUTUMN WOODS CT                                                           ROMEOVILLE        IL         60446
VARGAS, HAROLD                                                    383 MOUNTAIN RD                      APT 2                                     UNION CITY        NJ         07087
VARGAS, VALARIE                                                   190 W 24TH ST. TRL A46                                                         BAYONNE           NJ         07002
VARGAS-GONZALEZ, FRANCISCO                                        1404 RICHARD DR                                                                CAHOKIA           IL         62206
VASQUEZ, ADRIAN                                                   35 CHURCH ST AP 2                    APT 2                                     KEYPORT           NJ         07735
VASQUEZ, CRISTIAN                                                 307 S ROSEDALE CT                                                              ROUND LAKE        IL         60073
VASQUEZ, ILSY                                                     3687 KENNEDY BOULEVARD                                                         JERSEY CITY       NJ         07307
VASQUEZ, ISMAEL                                                   3941 PERSIMMON DR APT 202                                                      FAIRFAX           VA         22031
VASQUEZ, JOSE                                                     3407 PALISADE AVE                    BASEMENT APT                              UNION CITY        NJ         07087
VASQUEZ, JOSEPH                                                   333 SOUTH BETHANY KANSAS CITY                                                  KANSAS CITY       KS         66102
VASQUEZ, JULIO                                                    26 ROBERT STREET                     2                                         PATERSON          NJ         07502
VASQUEZ, NICHOLAS                                                 7934 MADISON AVE                                                               KANSAS CITY       MO         64114
VASSAL, CLIFFORD                                                  9 APPLE HILL DR.                                                               CROMWELL          CT         06416
VASYLECHKO, IRYNA                                                 13961 SW 91ST TERRACE                                                          MIAMI             FL         33186
VAUGHAN, LEYONNA-JASMIN                                           1768 MCNAUGHTEN RD                                                             COLUMBUS          OH         43232
VAUGHN, DERRIK                                                    181 RARITAN STREET                                                             KEYPORT           NJ         07735
VAUGHN, THEODORE                                                  2014 WIRT ST                                                                   OMAHA             NE         68111
VAUGHT, MIA                                                       9830 BRIAR ST                                                                  OVERLAND PARK     KS         66207
VAZQUEZ, FELIX                                                    462 SENATE ROAD                                                                NEW MILFORD       NJ         07646
VAZQUEZ, JORDAN                                                   3241 A WHIPPLE ST                                                              CHICAGO           FL         60618
VAZQUEZ, LAUREN                                                   799 AVE A                            2B                                        BAYONNE           NJ         07002
VAZQUEZ, MARIO                                                    17546 W 161ST ST                                                               OLATHE            KS         66062
Vazquez, Maxine                                                   560 N Maggie Lane                                                              Romeoville        IL         60446
Vectren Energy Delivery                                           P.O. Box 6248                                                                  Indianapolis      IN         46206-6248
Vectren Energy Delivery                                           1 North Main Street                                                            Evansville        IN         47711
VEGA, MATTHEW                                                     2601 DISCOVERY DRIVE                                                           PLAINFIELD        IL         60586
VEGA, MONICA                                                      2601 DISCOVERY DR                                                              PLAINFIELD        IL         60586
VEGA, NICOLAS                                                     4080 ROSEVELT BLVD.                                                            PHILADELPHIA      PA         19124


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                             Page 131 of 141
                                                                Case 19-12416-MFW                Doc 3          Filed 11/14/19             Page 133 of 142
                                                                                                        Creditor Matrix



                  CreditorName                          CreditorNoticeName                         Address1                     Address2           Address3             City      State       Zip      Country
VEGAS, ANDRES                                                                     1515 N MARSHALL STREET                                                      MILWAUKEE        WI         53202
VELA LEIVA, ZAIDA                                                                 7509 GODDARD ST                     #202                                    OVERLAND PARK    KS         66214
VELASCO, JORGE                                                                    14 JEROME DR                                                                CLIFTON          NJ         07011
VELASCO, LAURA                                                                    9280 FOSTER ST                      APT 1F                                  OVERLAND PARK    KS         66212
VELASQUEZ ARCOS, CRISTIAN                                                         11851 W. 95TH ST                    APT. 2D                                 OVERLAND PARK    KS         66214
VELASQUEZ CARDENAS, NELSON                                                        2 HOOVER ST                                                                 AMITYVILLE       NY         11701
VELASQUEZ, CARLOS                                                                 265 N 16TH ST                                                               BLOOMFIELD       NJ         07003
VELASQUEZ, GUILLERMO                                                              265 NORTH 16 ST                                                             BLOOMFIELD       NJ         07003
VELASQUEZ, JOSE                                                                   1603 FRANCIS AVE                                                            GRAND RAPIDS     MI         49503
VELAZCO, ALEJANDRO                                                                152 DUKES PKWY E                                                            HILLSBOROUGH     NJ         08844
VELAZQUEZ, ALEJANDRA                                                              8852 LESLIE LN                      APT 1G                                  DES PLAINES      IL         60016
VELAZQUEZ, ARTURO                                                                 4121 ROANOKE RD #19                                                         KANSAS CITY      MO         64111
VELAZQUEZ, MARIA                                                                  1123 N. 33RD                                                                MELROSE PARK     IL         60164
VELECELA, SILVIA                                                                  90 MYER STREET                      APT 1                                   HACKENSACK       NJ         07601
VELESVILLA, JOSE                                                                  379 ELLISON ST                      2                                       PATERSON         NJ         07501
VELEZ, LOURDES                                                                    2775 HOOPER AVE                     BLD 1 APT.108                           BRICK            NJ         08723
VELEZ, MANUEL                                                                     541 N CLINTON                                                               TRENTON          NJ         08638
VELIZ ESPINOZA, YANETT                                                            122 WOODSTONE LOOP                                                          CIBOLO           TX         78108
VELOZ, FRANCISCO                                                                  1040 BROADWAY                       APT 4                                   BAYONNE          NJ         07002
VENEGAS, ALEGANDO                                                                 34 CARLENTON ST                                                             WESTBURY         NY         11590
VENSON, KEITH                                                                     P O BOX 650142                                                              STERLING         VA         20165
VENTOLA, RYAN                                                                     465 BEACON AVE                                                              LINDENHURST      NY         11757
VENTURA AYALA, PEDRO                                                              2520 WOOD ST                        APT 3                                   LANSING          MI         48912
VENTURA-SANTOS, ANDRES                                                            2549 7TH STREET                                                             PHILADELPHIA     PA         19148
VENTURELLA, DAVID                                                                 6 PERSHING PLACE                                                            PISCATAWAY       NJ         08854
Veolia Energy Philadelphia, Inc.                                                  P.O. Box 5018                                                               New York         NY         10087-5018
Veolia Energy Philadelphia, Inc.                                                  2600 Christian Street                                                       Philadelphia     PA         19146
VERA R, GUIDALUPE                                                                 325 N NELTNOR BLVD                                                          WEST CHICAGO     IL         60185
VERA RODRIGUEZ, JOSE                                                              325 N. NELTNOR BOULEVARD                                                    WEST CHICAGO     IL         60185
VERANO, KARINA                                                                    11 CHESTNUT STREET                  APT 2                                   GARFIELD         NJ         07026
Verbatimsource                                                                    1443 E Washington Blvd #196                                                 Pasedena         CA         91104
VEREECKE, MATTHEW                                                                 4006 S LYNN ST                                                              INDEPENDENCE     MO         64055
VEREECKE, WILLIAM                                                                 16608 E GUDGELL RD.                 APT B                                   INDEPENDENCE     MO         64055
VERGARA, JUANCARLOS                                                               7811 S MAJOR AVE                                                            BURBANK          IL         60459
Verizon                                                                           P.O. Box 15124                                                              Albany           NY         12212
Verizon                                                                           P.O. Box 25505                                                              Lehigh Valley    PA         18002-5505
Verizon                                                                           P.O. Box 4830                                                               Trenton          NJ         08650-4830
Verizon                                                                           1095 Avenue of the Americas                                                 New York         NY         10036
Verizon                                                                           One Verizon Way                                                             Basking Ridge    NJ         07920
Verizon 15124                                                                     P.O. Box 15124                                                              Albany           NY         12212
Verizon 15124                                                                     140 West Street                                                             New York         NY         10007
Verizon 4648                                                                      P.O. Box 4648                                                               Trenton          NJ         08650
Verizon 4648                                                                      1 Verizon Way                                                               Basking Ridge    NJ         07920-1025
Verizon 4833                                                                      P.O. Box 4833                                                               Trenton          NJ         08650
Verizon 4833                                                                      1 Verizon Way                                                               Basking Ridge    NJ         07920-1025
VERIZON WIRELESS                              ATTN GENERAL COUNSEL DENNIS MYERS   1515 E WOODFIELD RD                                                         SCHAUMBURG       IL         60173
VERIZON WIRELESS                              ATTN DIR CONTRACT MGT & ADMIN       30 INDEPENDENCE BLVD                LEGAL DEPARTMENT                        WARREN           NJ         07059
VESPI, RACHELE                                                                    154 18TH AVE                                                                BRICK            NJ         08724
VEVERKA, SARAH                                                                    504 SHEFFIELD COURT                                                         CRANBERRY TWP    PA         16066
VICENCIO, RICHARD                                                                 110 PROSPECT ST                                                             RAMSEY           NJ         07446
VICK, M.                                                                          10400 FLINT STREET                                                          OVERLAND PARK    KS         66214
VICK, MILLS                                                                       10400 FLINT STREET                                                          OVERLAND PARK    MO         66214
VICTOR, CANDICE                                                                   22 FILMORE ST                                                               TRENTON          NJ         08638
VICTOR-JOHNSON, LYNN                                                              427 ELMER STREET                                                            TRENTON          NJ         08611
VIDAL, JUSTO                                                                      35 BETSY ROSS CT APT A                                                      BOUND BROOK      NJ         08805
VIDAL, KIARA                                                                      157 BELMONT AVENUE                                                          GARFIELD         NJ         07026
VIDAL, NAZARIO                                                                    19 BETSY ROSS COURT                 APARTMENT B                             BOUND BROOK      NJ         08805
VIDAL, OSCAR                                                                      7 CODRINGTON DR APT A                                                       BOUND BROOK      NJ         08805
VIDETTO, MARK                                                                     4 PARK AVE                                                                  VERONA           NJ         07044
VIETMEIER, ANDREW                                                                 5122 INTERBORO AVENUE               APT# 1                                  PITTSBURGH       PA         15207
VIETZE, SOPHIA                                                                    1425 NE DALTONS RIDGE DRIVE                                                 LEES SUMMIT      MO         64064
VIEW SIGN & LIGHT                                                                 14515 W. 101ST TERRACE                                                      LENEXA           KS         66215
VIGIL, JAMES                                                                      115 BARRINTON LAKE                                                          OFALLON          MO         63368


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                           Page 132 of 141
                                                                       Case 19-12416-MFW               Doc 3           Filed 11/14/19                Page 134 of 142
                                                                                                                Creditor Matrix



                   CreditorName                                CreditorNoticeName                   Address1                              Address2                  Address3              City      State       Zip      Country
VIGLIANTI, MICHEL                                                                   451 LIDGERWOOD AVE APT.A                                                                   ELIZABETH         NJ         07202
VILCAPOMA ROMAN, MARYSOL                                                            415 NATIONAL BLVD                         5I                                               LONG BEACH        NY         11561
VILCHEZ ALIAGA, MEDALYT                                                             143 BARBOUR STREET                        2                                                HALEDON           NJ         07508
VILLA LIGHTING SUPPLY                                                               2929 CHOUTEAU AVE                                                                          ST LOUIS          MO         63103-2903
VILLA RODRIGUEZ, BRIANA                                                             5015 LAMAR AVE #4                                                                          MISSION           KS         66202
Village of Algonquin                                                                2200 Harnish Dr                                                                            Algonquin         IL         60102-5995
Village of Orland Park                                                              P.O. Box 74713                                                                             Chicago           IL         60694-4713
Village of Orland Park                                                              14700 Ravinia Avenue                                                                       Orland Park       IL         60462
VILLALOBOS, DANTE                                                                   451 WEST HURON ST                         APT. 1307                                        CHICAGO           IL         60654
VILLAMAYOR, ERICA                                                                   749 TURRENTINE TRAIL                                                                       CREVE COEUR       MO         63141
VILLAMIZAR, PRISCILA                                                                39-21 KNOTT TERRACE                                                                        FAIR LAWN         NJ         07410
VILLANUEVA, CHARLES                                                                 464 COLONIAL TERRACE                                                                       HACKENSACK        NJ         07601
VILLANUEVA, ERNESTO                                                                 2228 BENSONIA AVE.                                                                         PITTSBURGH        PA         15216
VILLANUEVA, JESUS                                                                   807 SEBRING AVE                                                                            PITTSBURGH        PA         15216
VILLANUEVA, MAX NATHAN                                                              2864 ROURKE DR.                                                                            AURORA            IL         60503
VILLANUEVA, RENE                                                                    100 MONTGOMERY STREET                                                                      JERSEY CITY       NJ         07302
VILLANUEVA, VIOLETA                                                                 464 COLONIAL TERRACE                                                                       HACKENSACK        NJ         07601
VILLAVICENCIO, MARCO                                                                15 KOSTER BLVD                            APT 1B                                           EDISON            NJ         08837
VILLEGAS, ISAAC                                                                     545 GUNDERSEN DR. APT 103                                                                  CAROL STREAM      IL         60188
VILLEGAS, OCTAVIO                                                                   7616 UPPER SEGUIN RD #15                                                                   CONVERSE          TX         78109
VILORIA, OSVALDO                                                                    6801 NEWKIRK AVENUE                                                                        NORTH BERGEN      NJ         07047
Vin de Terre Imports Inc                                                            10221 Marshall Pond Road                                                                   Burke             VA         22015
Vincent Ling                                                                        104 Tanglewood Drive                                                                       East Hanover      NJ         07936
Vini France Imports                                                                 6623 Iron Place                                                                            Springfield       VA         22151
VINTAGE WINE COMPANY                                                                15420 E. 12 MILE ROAD                                                                      ROSEVILLE         MI         48066
VINTAGE WINE DISTR INC                                                              PO BOX 39248                              30500 CARTER ROAD                                SOLON             OH         44139
VINTAGE WINE DISTRIBUTOR                                                            6555 DAVIS INDUSTRIAL PKWY                                                                 SOLON             OH         44139
VINTEGRITY, LLC                                                                     1689 North Topping Avenue                                                                  Kansas City       MO         64120
VINYL-MEDIC LLC                                                                     1638 TRINITY CIRCLE                                                                        ARNOLD            MO         63010
VIRGILI BEER DIST CO                                                                2834 SOUTH PARK ROAD                                                                       BETHEL PARK       PA         15241
VIRGINIA ABC                                                                        1446 CHAIN BRIDGE RD                                                                       MCCLEAN           VA         22101
Virginia Alcoholic Beverage Conrtol Authority                                       P O Box 27491                                                                              Richmond          VA         23261-7461
VIRGINIA DEPARTMENT OF TAXATION                                                     1957 WESTMORELAND ST                                                                       RICHMOND          VA         23230
VIRGINIA DEPARTMENT OF TAXATION                                                     PO BOX 27407                                                                               RICHMOND          VA         23261
Virginia Department of Taxation                 Virginia Tax                        PO Box 1115                                                                                Richmond          VA         23218-1115

VIRGINIA EAGLE DISTRIBUTING COMPANY LLC                                             P.O. BOX 496                                                                               VERONA            VA         24482
VIRGINIA EMPLOYMENT COMMISSION                                                      703 E MAIN STREET                                                                          RICHMOND          VA         23219
VIRGINIA IMPORTS LTD INC                                                            881 S PICKETT ST                                                                           ALEXANDRIA        VA         22304
Virginia Labor Law Poster Service                                                   7330 Staples Mill Rd #402                                                                  Richmond          VA         23228
VISIT MILWAUKEE                                                                     648 N. PLANKINTON AVE                     SUITE 425                                        MILWAUKEE         WI         53203
VISNER, JULIA                                                                       694 CROSWELL AVE SE                                                                        GRAND RAPIDS      MI         49506
VITALE, DAVID                                                                       959 HAMPSHIRE HEATH                       DRIVE                                            OFALLON           MO         63366
VITE, OLGA                                                                          350 BALDWIN RD                            APT F17                                          PARSIPPANY        NJ         07054
VIVA Italian Coffee Inc                                                             PO Box 149                                                                                 Penns Park        PA         18943
VIVENZIO, JAMES                                                                     344 CANTERWOOD LANE                                                                        GREAT FALLS       VA         22066
VIZCAYA-HERNANDEZ, MARIANA                                                          4140 Y ST                                                                                  OMAHA             NE         68107
VOBORIL, MADYLIEN                                                                   12631 W 121ST TERR                                                                         OVERLAND PARK     KS         66213
VOCKE, CLARK                                                                        205 BURRITT ST                                                                             NEW BRITAIN       CT         06053
Vogel Disposal Service Inc                                                          P.O. Box 847                                                                               Mars              PA         16046-2911
Vogel Disposal Service Inc                                                          121 Brickyard Road                                                                         Mars              PA         16046
VOGEL, STEVEN                                                                       7510B AMHERST DR.                                                                          ROWLETT           TX         75088
VOLKLAND, CHLOE                                                                     7600 LUCILLE ST                           4                                                SHAWNEE           KS         66214
VOLKMANN, KAITLYNN                                                                  1835 ARDMORE DRIVE                                                                         FLORISSANT        MO         63033
VOLLHARDT, KYLE                                                                     2199 DEEWOOD DR.                                                                           COLUMBUS          OH         43229
VOLPATTI, MICHELE                                                                   3322 FOREST RD                                                                             BETHEL PARK       PA         15102
VOLTZ, KARL                                                                         232 E. NORTH ST.                                                                           WORTHINGTON       OH         43085
VON DREHLE, HENRY                                                                   10565 BRADSHAW ST                                                                          OVERLAND PARK     KS         66215
Vos Glass, LLC                                                                      902 Scribner NW                                                                            Grand Rapids      MI         49504
VULETICH, CLARISSA                                                                  2109 PRATHER AVE                                                                           ST. LOUIS         MO         63139
VULETICH, RESHAWN                                                                   3822 CLEVELAND AVE                                                                         ST LOUIS          MO         63110
VV2/Geneva Commons, L.P.                VV2/Geneva Commons, L.P. and VV USA City,
                                        L.P.                                        c/o Invesco Real Estate German, L.P.      1166 Avenue of the Americas   26th Floor         New York          NY         10036


              In re HRI Holding Corp., et al.
              Case No. 19-12415                                                                                 Page 133 of 141
                                                                      Case 19-12416-MFW             Doc 3           Filed 11/14/19               Page 135 of 142
                                                                                                            Creditor Matrix



                   CreditorName                             CreditorNoticeName                   Address1                             Address2                   Address3          City        State      Zip       Country
VV2/Geneva Commons, L.P., successor in interest
to Geneva Retail Company, LLC                   VV2/Geneva Commons, L.P.         c/o Invesco Real Estate German, L.P.      1166 Avenue of the Americas   26th Floor         New York          NY       10036
W B MASON CO INC                                                                 PO BOX 981101                                                                              BROCKTON          MA       02298-1101
W F Nash Plumbing & Heating                                                      PO Box 357                                                                                 Three Bridges     NJ       08887
W.C.&D. ENTERPRISES                                                              PO Box 78489                                                                               ST. LOUIS         MO       63178-8489
W.H. Griffin, Trustee                                                            PO BOX 412573                                                                              Kansas City       MO       64141
WADDY-LOVE, DURAYMUS                                                             1352 N 36TH ST.                                                                            MILWAUKEE         WI       53208
WADE, BRANDON                                                                    3145 SPRINGTIME LANE                      103                                              SAINT LOUIS       MO       63033
WADE, RYAN                                                                       167 SOUTHBROOK SE                                                                          GRAND RAPIDS      MI       49548

Wage Garnishment Unit Bergen Cty Sheriffs Office Two Bergen County Plaza         2nd Floor                                                                                  Hackensack        NJ       07601
WAHE, BRENDAN                                                                    13200 HEIRLOOM COURT                                                                       ST LOUIS          MO       63146
WAKELIN, L.                                                                      5401 EDGEWATER CIR                                                                         ROWLETT           TX       75088
WALDO, CATHY                                                                     8405 SUMMERSET DRIVE                                                                       PRAIRIE VILLAGE   KS       66207
WALKER, ALFREDA                                                                  27W081 CHESTNUT LANE                                                                       WINFIELD          IL       60190
WALKER, DEMETRIUS                                                                4108 PENROSE ST                                                                            ST LOUIS          MO       63115
WALKER, ERIN                                                                     5796 BARONS CT                                                                             DUBLIN            OH       43016
WALKER, HEATHER                                                                  1419 A MCCAUSLAND AVE                                                                      ST. LOUIS         MO       63117
WALKER, KIMBERLY                                                                 10364 CONSER ST                           APT 2A                                           OVERLAND PARK     KS       66212
WALKER, LAMAR                                                                    10229 LENO WAY                                                                             SCHERTZ           TX       78154
WALKER, LESLIE                                                                   9152 STONEMOOR PLACE                                                                       LEWIS CENTER      OH       43035
WALKER, MAKARIOS                                                                 5016 MANCHESTER AVE                                                                        KANSAS CITY       MO       64129
WALKER, RYAN                                                                     233 JUNIPER LANE                                                                           BOLINGBROOK       IL       60440
WALKER, WESLEY                                                                   1332 S BANCROFT STREET                                                                     PHILADELPHIA      PA       19146
WALLACE, MALIK                                                                   2672 N 30TH ST                                                                             MILWAUKEE         WI       53210
WALLS, TYRESE                                                                    4138 NORTH 51ST                                                                            MILWAUKEE         WI       53216
WALMART #5260                                                                    4208 PLEASANT CROSSING BLVD                                                                ROGERS            AR       72758
WALSER, COLLEEN                                                                  1200 MARLTON PIKE EAST                    APT 1505                                         CHERRY HILL       NJ       08034
WALTER, O.                                                                       6289 ROSS BEND                                                                             DUBLIN            OH       43016
WALTER, QAID                                                                     4256 JENNY LAKE TRL                       APT 205                                          FORT WORTH        MN       46244
WALTERS, CORY                                                                    4284 WEST 219TH STREET                                                                     FAIRVIEW PARK     OH       44126
WALTERS, JOSEPH                                                                  5655 UTSA BLVD.                           APT. 223                                         SAN ANTONIO       TX       78249
WALTON, GARY                                                                     8202 SPRING VALLEY RD                                                                      BELTON            MO       64012
WALTON, KENNEDY                                                                  1525 MARC DR                                                                               NORTH BRUNSWICK   NJ       08902
WALTON, TERRY                                                                    230 CHASE DR                                                                               SOMERDALE         NJ       08083
WANAMAKER, MICHAEL                                                               5 2ND ST                                                                                   SLOATSBURG        NY       10974
WANG, BENJAMIN                                                                   774 SPINNAKER CT                                                                           SECAUCUS          NJ       07094
WANG, SHELLEY                                                                    2 RYAN CT                                                                                  MONMOUTH JUNCTI   NJ       08852
WANN, MICHAEL                                                                    40 BYRNE ST                                                                                HACKENSACK        NJ       07601
War Shore Oyster Co LLC                                                          PO Box 8665                                                                                Portland          ME       04104
WARD, CLAUDIA                                                                    8553 WOODLAKE CIRCLE                                                                       FORT WORTH        TX       76179
WARD, DIAMOND                                                                    2809 S. 24TH ST.                                                                           KANSAS CITY       KS       66106
WARD, JACK                                                                       913 LENAWEE                                                                                LANSING           MI       48915
WARD, SUMMER                                                                     795 N MULBERRY ST                                                                          GARDNER           KS       66030
WARDER, ELIJAH                                                                   13017 WINCHESTER AVE                                                                       GRANDVIEW         MO       64030
WARDER, NATHEN                                                                   13017 WINCHESTER AVE.                                                                      GRANDVIEW         MO       64030
WARIS, JACOB                                                                     5002 W 97 STREET                                                                           OVERLAND PARK     KS       66207
WARIS, JOSEPH                                                                    5002 W 97TH ST                                                                             OVERLAND PARK     KS       66207
WARLICK, JENNIFER                                                                4610 REDFIELD CT. APT. 1 A                                                                 SAINT LOUIS       MO       63121
WARMINGHAM, BRIAN                                                                74 MAYNARD STREET                         APT B                                            MIDDLETOWN        CT       06457
WARREN LANE                                                                      4861 SCENIC POINT LOOP BLVD                                                                LOUISVILLE        TN       37777
WARREN, ALEXIS                                                                   113 S 34 STREET                                                                            CAMDEN            NJ       08105
WARREN, ANDRE                                                                    615 FIRST AVENUE                                                                           PITTSBURGH        PA       15219
WARREN, ANTWINE                                                                  238 W WALNUT LANE APT B-110                                                                PHILADELPHIA      PA       19144
WARREN, BIANCA                                                                   531 NORTH 35TH STREET                                                                      CAMDEN            NJ       08105
WARREN, BRIAN                                                                    284 VERMONT DR                                                                             BRICK NJ          NJ       08753
WARREN, DONEIL                                                                   8306 APPLETON                                                                              ST LOUIS          MO       63132
WARREN, KARENINA                                                                 6900 E. 58TH STREET                                                                        KANSAS CITY       MO       64129
Washington Gas                                                                   P.O. Box 37747                                                                             Philadelphia      PA       19101-5047
Washington Gas                                                                   6801 Industrial Road                                                                       Springfield       VA       22151
WASHINGTON, EDWARD                                                               2334 S. 24TH STREET                       203                                              KANSAS CITY       KS       66106
WASHINGTON, JALISA                                                               4212 W LLOYD ST                                                                            MILWAUKEE         WI       53208
WASHINGTON, M.                                                                   10700 OAK POINTE DR.                                                                       SAINT LOUIS       MO       63074


            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                                                Page 134 of 141
                                                                Case 19-12416-MFW             Doc 3           Filed 11/14/19              Page 136 of 142
                                                                                                     Creditor Matrix



                 CreditorName                           CreditorNoticeName                    Address1                         Address2           Address3             City      State       Zip      Country
WASHINGTON, MARIAH                                                           529 MAIER DR                                                                    BELTON           MO         64012
WASHINGTON, TYKE                                                             17130 ROBIN WAY                                                                 SELMA            TX         78154
Waste Connections Lone Star, Inc                                             P.O. Box 162479                                                                 Fort Worth       TX         76161-2479
Waste Connections Lone Star, Inc                                             196 Northwest Industrial Court                                                  Bridgeton        MO         63044
WASTE CONNECTIONS LONE STAR, INC                                             4001 OLD DENTON ROAD                                                            HALTOM CITY      TX         76117
Waste Connections of Missouri                                                196 NW Industrial Court                                                         Bridgeton        MO         63044-1276
WASTE CONNECTIONS OF MISSOURI, INC                                           196 NORTHWEST INDUSTRIAL CT                                                     BRIDGETON        MO         63044
WASTE CORPORATIOIN OF MISSOURI, LLC                                          22820 S STATE ROUTE 291                                                         HARRISONVILLE    MO         64701
Waste Corporation of Missouri LLC                                            P.O. Box 4524                                                                   Houston          TX         77210-4524
Waste Corporation of Missouri LLC                                            1330 Post Oak Blvd, 7th Floor                                                   Houston          TX         77056
Waste Management                                                             P.O. Box 4648                                                                   Carol Stream     IL         60197-4648
Waste Management                                                             P.O. Box 660345                                                                 Dallas           TX         75266-0345
Waste Management                                                             11601 South Austin Avenue                                                       Alsip            IL         60803
Waste Management                                                             3920 Singleton Boulevard 100                                                    Dallas           TX         75212
WASTE MANAGEMENT                                                             4780 S EAST LOOP 410                                                            SAN ANTONIO      TX         78222
Waste Management Illinois METR                                               P.O. Box 55558                                                                  Boston           MA         02205-5558
Waste Management Illinois METR                                               5050 West Pershing Road                                                         Cicero           IL         60804
WASTE MANAGEMENT OF ILLINOIS, INC                                            700 E BUTTERFIELD RD                  4TH FLOOR                                 LOMBARD          IL         60148-6006
WASTE MANAGEMENT OF MICHIGAN, INC                                            48797 ALPHA DR SUTIE 100                                                        WIXOM            MI         48393
Waste Management of New Jersey Inc          Waste Management Northeast       PO BOX 13648                                                                    Philadelphia     PA         19101
Waste Management of New Jersey Inc                                           391 Enterprise Avenue                                                           Trenton          NJ         08638

WASTE MANAGEMENT OF NEW JERSEY, INC                                          847 FLORA STREET                                                                ELIZABETH        NJ         07201
Water Dist #1 Johnson Co                                                     P.O. Box 808007                                                                 Kansas City      MO         64180
Water Dist #1 Johnson Co                                                     10747 Renner Blvd.                                                              Lenexa           KS         66219
WATERS, FEMA                                                                 30 EAST 29TH STREET                   APT. 2                                    BAYONNE          NJ         07002
WATKINS, WILLIAM                                                             105 CARROL GATE RD                                                              WHEATON          IL         60189
WATSON, ALQUAN                                                               52 LAUREL STREET                                                                PATERSON         NJ         07522
WATSON, AMBER                                                                240 SIERRA TRAIL                                                                ROMEOVILLE       IL         60446
WATSON, BAYLEE                                                               2613 HANSEL HEIGHTS                                                             SCHERTZ          TX         78108
WATSON, DEBRA                                                                7901 W. 92ND PLACE                                                              OVERLAND PARK    KS         66212
WATSON, JAN                                                                  511 N BROAD ST                        UNIT 801                                  PHILADELPHIA     PA         19123
WATSON, KATIE                                                                12120 SW 135 TER                                                                MIAMI            FL         33186
WAY, MARISSA                                                                 7230 CANONGATE DR.                                                              DALLAS           TX         75248
WAYLETT, JUSTIN                                                              1301 TWISTING STAR                                                              HASLET           TX         76052
Waynes Firewood INC                                                          8813 84th Street                                                                Nehawka          NE         68413
We Energies                                                                  P.O. Box 90001                                                                  Milwaukee        WI         53290
We Energies                                                                  231 W. Michigan Street, P421                                                    Milwaukee        WI         53203
Weatherman Sprinklers                                                        330 Maplewood Dr                                                                Paramus          NJ         07652
WEAVER, MORGAN                                                               5484 DIAMOND CREEK DR                                                           MEDINA           OH         44256
WEAVER, SARI                                                                 5601 LITLLE BEN CIR                   D                                         COLUMBUS         OH         43230
WEBB, AUTUMN                                                                 8513 FLORA AVE.                                                                 KANSAS CITY      MO         64131
WEBB, RAYSHON                                                                635 NE SWANN CIRLCE                                                             LEES SUMMIT      MO         64086
WEBB, SAMANTHA                                                               6150 WEST MICHIGAN AVE                S10                                       LANSING          MI         48917
WEBBER, CRISTIAN                                                             14810 GOODMAN ST                                                                OVERLAND PARK    KS         66223
WEBERG, MOLLY                                                                4212 ADAMS ST                                                                   KANSAS CITY      KS         66103
WEBSTER POWELL P.C.                                                          320 WEST OHIO                         SUITE 501                                 CHICAGO          IL         60654
WEBSTER, JADE                                                                456 KENNEDY BLVD                                                                BAYONNE          NJ         07002
WEDDINGTON, WALTER                                                           7562 WOODBINE AVE                                                               PHILADELPHIA     PA         19151
WEDDLE, LINDSEY                                                              1402 MIDDLEBURG COURT                                                           NAPERVILLE       IL         60540
WEEKS, LISA                                                                  9100 W 80TH ST                                                                  OVERLAND PARK    KS         66204
WEGERT, PATTY                                                                4511 TRAILS END TRAIL                                                           HOUSE SPRINGS    MO         63051
WEHRMAN, CLARA                                                               7505 FLINT ST.                        J                                         SHAWNEE          KS         66214
WEINGARTEN NOSTAT, INC                      L17426 and C22696                PO BOX 301074                                                                   DALLAS           TX         75303-1074
Weingarten Nostat, Inc                      Attn Donna Gerken                Property Management Office            8268 Mills Dr                             Miami            FL         33183
Weingarten Realty Investors                 Attn Gina Fongyee                PO Box 924133                                                                   Houston          TX         77292
WEINTRAUB, SARA                                                              3901 MANAYUNK AVE                     APT 612                                   PHILADELPHIA     PA         19128
WEIR, ANDREW                                                                 36000 W 103RD ST PO BOX 684                                                     CLEARVIEW CUTY   KS         66019
WEIR, LEAH                                                                   3966 GROVELAND AVE                                                              WYOMING          MI         49519
WEIR, SETH                                                                   3966 GROVELAND AVE SW                                                           WYOMING          MI         49519
WEISBACH, ERIN                                                               7800 MADISON AVE.                                                               KANSAS CITY      MO         64114
WEISSER, MICHAEL                                                             1610 RIDGECOVE DR                                                               WYLIE            TX         75098
WEITNAUER, DENISE                                                            438 RICHARD HILLS DR                  9303                                      SAN ANTONIO      TX         78227


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                                          Page 135 of 141
                                                                     Case 19-12416-MFW          Doc 3        Filed 11/14/19                 Page 137 of 142
                                                                                                      Creditor Matrix



                CreditorName                               CreditorNoticeName                   Address1                         Address2               Address3             City      State       Zip      Country
WELCH, CODY                                                                     25675 OVERLOOK PKWY #3006                                                          SAN ANTONIO       TX        78260
WELCOME WAGON LLC                                                               5830 Coral Ridge Dr                  Suite 240                                     Coral Springs     FL        33076
Welcomemat Services Inc.                                                        PO Box 890665                        STE 1125                                      Charlotte         NC        28289-0665
Welcomemat services TX 180                                                      889 Coyote Run                                                                     New Braunsfels    TX        78132
WELLEVER, EMERY                                                                 666 LAKE DR SE                       0.6                                           GRAND RAPIDS      MI        49503
WELLMEIER, TRISTA                                                               57 HUNTLEIGH PARK COURT                                                            FORISTEL          MO        63348
WELLS, JENNIFER                                                                 3320 PARKVIEW AVE                                                                  LANSING           MI        48910
WELLS, JESSICA                                                                  720 W 37TH ST                        2                                             KANSAS CITY       MO        64111
WELSH, NICOLE                                                                   1314 3RD AVENUE                                                                    BEAVER FALLS      PA        15010
WELSH, TIFFANY                                                                  931 ULRICH STREET                                                                  PITTSBURGH        PA        15234
WENTER, SHANNON                                                                 137 RENAISSANCE DRIVE                                                              CHERRY HILL       NJ        08003
WENTWORTH, ALEXA                                                                7207 BLUE JAY WAY                                                                  WEST WINDSOR      NJ        08550
WENTZ, CHRISTINE                                                                4115 ROANOKE RD                      APARTMENT 9                                   KANSAS CITY       MO        64111
WERNIG, L.                                                                      8012 OAKLAWN CT                                                                    OFALLON           MO        63368
WESSLING, GREGORY                                                               3026 S 20TH                                                                        OMAHA             NE        68132
WEST COUNTY PARCEL, LLC                      CBL & ASSOCIATES MANAGEMENT, INC   CBL CENTER, SUITE 500                2030 HAMILTON PLACE BLVD                      CHATTANOOGA       TN        37241-6000
                                                                                                                     CAPITAL COMPLEX BUILDING
WEST VIRGINIA STATE TREASURERS OFFICE                                           1900 KANAWHA BLVD                    #1                           ROOM E-145       CHARLESTON        WV        25305
WEST, JOHN                                                                      216 RANDOLPH AVENUE                                                                EMERSON           NJ        07630
WESTENDORFF, WHITNEY                                                            14521 S LOCUST ST.                                                                 OLATHE            KS        66062
WESTFIELD, SOPHIE                                                               120 DALLIANCE COURT                                                                CRANBERRY TOWNS   PA        16066
WESTMORELAND, TRENT                                                             3209 ENGLEWOOD TER                                                                 INDEPENDENCE      MO        64052
WESTSHORE HEATING AND AIR
CONDITIONING SERVICES                                                           16850 120TH AVE, SUITE A                                                           NUNICA            MI        49448
WETZEL, DAMARIS                                                                 25314 OSBORNE ROAD                                                                 COLUMBIA STATIO   OH        44028
WETZEL, JAMES                                                                   1209 CRESCENT AVE                                                                  ELLWOOD           PA        16117
WHALEN, IAN                                                                     17 DANIEL DR                                                                       HAZLET            NJ        07730
WHALEY, KARIM                                                                   160 SHADELAND AVE                    306N                                          DREXEL HILL       PA        19026
WHARRY, JACQUELINE                                                              740 S 6TH ST                                                                       LINDENHURST       NY        11757
Wheatstone Restaurant Group, LLC             Attn Lucius L. Fowler              Northcott Company                    18202 Minnetonka Boulevard                    Deephaven         MN        55391
Wheeler Lawn and Landscaping, L.C.                                              PO Box 7137                                                                        Lees Summit       MO        64064
WHEELER, ALAN                                                                   3863 GRAPE AVE NE                                                                  GRAND RAPIDS      MI        49525
WHEELER, BRANDEN                                                                12002 LAS NUBES                                                                    SAN ANTONIO       TX        78233
WHEELER, PATRICK                                                                3863 GRAPE NE                                                                      GRAND RAPIDS      MI        49525
WHISLER, AUSTIN                                                                 5877 SPRUCE FOREST DR.                                                             DUBLIN            OH        43016
WHISLER, JOSEPH                                                                 1245 MOUNT VERNON AVE                UNIT 2J                                       COLUMBUS          OH        43203
WHITE, ADAM                                                                     7714 HALSEY APT. M                                                                 LENEXA            KS        66216
WHITE, ALYSSA                                                                   38 CITATION STREET                                                                 HOWELL            NJ        07731
WHITE, ANGELA                                                                   191 MARSHALL DR                                                                    WENTZVILLE        MO        63385
WHITE, ANTWAIN                                                                  121 WASHINGTON STREET                                                              HARTFORD CT       CT        06106
WHITE, ASHLEY                                                                   4943 DIXIE CT.                                                                     KANSAS CITY       KS        66106
WHITE, BRITTANY                                                                 1730 ASCHINGER BLVD                                                                COLUMBUS          OH        43212
WHITE, CAELI-ROSE                                                               832 CRESCENT BLVD                                                                  GLEN ELLYN        IL        60137
WHITE, CARLY                                                                    12490 QUIVIRA RD APT 611                                                           OVERLAND PARK     KS        66213
WHITE, CHRISTI                                                                  623 S. LAKEHURST DR.                                                               OLATHE            KS        66061
WHITE, EMILY                                                                    3209 ENGLEWOOD TER                                                                 INDEPENDENCE      MO        64052
WHITE, JAMES                                                                    1604 PAGE INDUSTRIAL APT C                                                         STLOUIS           MO        63132
WHITE, JESSICA                                                                  4317 FLETCHER DR                                                                   LAFAYETTE         IN        47909
WHITE, JESSICA                                                                  8800 PENROSE LANE                    APT 447                                       LENEXA            KS        66219
WHITE, LINDSEY                                                                  6113 CALLEJO RD                                                                    GARLAND           TX        75044
WHITE, MADISON                                                                  1419 E 125TH TER                     UNIT B                                        OLATHE            KS        66061
WHITE, MARK                                                                     680 N PINE                                                                         OLATHE            KS        66061
WHITE, NEIL                                                                     12720 HIGH DR                                                                      LEAWOOD           KS        66209
WHITE, NICOLE                                                                   1276 BROOKLINE COURT                                                               NAPERVILLE        IL        60563
WHITE, RAYVIN                                                                   8400 WEDD ST                         D                                             OVERLAND PARK     KS        66212
WHITE, TIA                                                                      628 CHERRY ST.                                                                     WOODBURY          NJ        08096
WHITEHEAD, ASHLEY                                                               1861 BROWN BLVD #217-608                                                           ARLINGTON         TX        76006
WHITFIELD, STEVEN                                                               8234 FLORA AVE                                                                     ST LOUIS          MO        63114
WHITNEY, COURTNEY                                                               7205 GOODMAN ST                                                                    OVERLAND PARK     KS        66204
Whitnye Cathey                                                                  10201 Dallan Lane                                                                  Fort Worth        TX        76108
WHYATT, AMANDA                                                                  3091 CREEK DR                        APT. 3D                                       GRAND RAPIDS      MI        49512
WI SCTF                                                                         PO BOX 74400                                                                       MILWAUKEE         WI        53274
WIAS, CHARLES                                                                   10 DEEPDALE DR                                                                     HUNTINGTON STAT   NY        11746


           In re HRI Holding Corp., et al.
           Case No. 19-12415                                                                           Page 136 of 141
                                                       Case 19-12416-MFW           Doc 3        Filed 11/14/19               Page 138 of 142
                                                                                         Creditor Matrix



                   CreditorName                CreditorNoticeName                  Address1                       Address2           Address3            City        State       Zip   Country
WIBLE, MICHAEL                                                      7330 VIA LURIA                                                              LAKE WORTH        FL         33467
WICK, JOSH                                                          14928 KILBOURN AVE                                                          MIDLOTHIAN        IL         60445
WICKHAM, CONNER                                                     109 W AVENUE G                                                              GARLAND           TX         75040
WIDDER, JOHN JAY                                                    8615 TURNING LEAF                                                           FAIR OAKS RANCH   TX         78015
WIDMAN, JAYDEN                                                      14816 EAST 48TH STREET                                                      KANSAS CITY       MO         64136
WIEDWALD, BRANDON                                                   153 LEWISHAM                                                                CRANBERRY TWP     PA         16066
WIERCKZ, SHAUNDA                                                    2248 BRETON RD                                                              GRAND RAPIDS      MI         49546
WIEST, MATTHEW                                                      10200 VIRGINIA AVE.                                                         KANSAS CITY       MO         64131
WIGFALL JR, RODNEY                                                  226 UNION STREET                                                            JERSEY CITY       NJ         07305
WIGGINS, JOSEPH                                                     676 FAIRVIEW STREET                                                         CAMDEN            NJ         08104
WIGGLESWORTH, JOSEPH                                                4916 LEMANS DR #V06                                                         INDIANAPOLIS      IN         46205
WILBURN, K.                                                         10200 W 53RD ST                                                             MERRIAM           KS         66203
WILCOXEN & WILCOXEN INC                                             7835 MANCHESTER                                                             ST LOUIS          MO         63143
WILD HIBISCUS FLOWER CO.                                            PO BOX 246                                                                  RICHFORD          VT         05476
WILDFONG, ZACHARY                                                   1027 35TH ST SW                                                             WYOMING           MI         49508
WILDMAN, WILLA                                                      2800 WEST 121ST TERRACE                                                     LEAWOOD           KS         66209
WILEY, LLOYD                                                        1012 PROVIDENCE POINT                                                       WENTZVILLE        MO         63385
WILEY, TY                                                           7024 WEST PARKHAVEN DRIVE          #635                                     FORT WORTH        TX         76137
WILEY, Z.                                                           116 POPAGO LN                                                               LAKE WINNEBAGO    MO         64034
WILHITE, CHRISTIAN                                                  1922 SW 2ND ST                                                              LEES SUMMIT       MO         64081
WILKERSON, SARA                                                     5010 W. 96TH TERRACE                                                        OVERLAND PARK     KS         66207
WILKINS, DAKOTA                                                     5879 IVY KNOLL COURT               APT. C                                   INDIANAPOLIS      IN         46250
WILKINS, SEMAJ                                                      1312 WOODCUTTER LN B                                                        WHEATON           IL         60189
WILKINS, TAYLOR                                                     1700 SIXTH STREET                                                           EWING             NJ         08638
WILKS, KEVIN                                                        11013 WHITE SANDS                                                           LIVE OAK          TX         78233
WILLAUER, DAVID                                                     1379 COTTONWOOD DR                                                          LEWIS CENTER      OH         43035
WILLCUTT, JACE                                                      1006 GRAND BOULEVARD               APT. 908                                 KANSAS CITY       MO         64106
WILLE, KATE                                                         10672 MILLERS WAY                                                           ORLAND PARK       IL         60467
WILLETT, CARMA                                                      2307 W 74TH ST                                                              PRAIRIE VILLAGE   KS         66208
WILLHITE, MARC                                                      137 COTTAGE ST                                                              MERIDEN           CT         06450
WILLIAM BOCK                                                        117 HERBERT PLACE                                                           EDWARDSVILLE      IL         62025
William Buccellato                                                  653 Glenwood Ave                                                            Joliet            IL         60435
William J. Toms                                                     776 Lindsay Rd                                                              Carnegie          PA         15106
WILLIAM LEIBENGOOD                                                  16104 REEDER STREET                                                         OVERLAND PARK     KS         66221
William R Taylor III                                                121 Hemlock Ct                                                              Oakdale           PA         15107
WILLIAM SCOTT SIMON                                                 37 WEST BROAD ST STE 1140                                                   COLUMBUS          OH         43215
WILLIAMS, AMINA                                                     1040 S 51ST STREET                                                          PHILADELPHIA      PA         19143
WILLIAMS, ANDRE                                                     1749 W PETERSON AVE                APT 1F                                   CHICAGO           IL         60640
WILLIAMS, ANTHONY                                                   227 E. BRADY ST                    J                                        BUTLER            PA         16002
WILLIAMS, ANTHONY                                                   605 RESERVOIR ST                                                            BALTIMORE         MD         21217
WILLIAMS, ARZANIA                                                   155 BLACKBERRY DR.                                                          BOLINGBROOK       IL         60440
WILLIAMS, CHRISTOPHER                                               808 WEST 59TH TERRACE                                                       KANSAS CITY       MO         64113
WILLIAMS, CHYAN                                                     18 S KINGSHIGHWAY BLVD             14N                                      ST LOUIS          MO         63108
WILLIAMS, CONNOR                                                    300 FORD AVE                       P2                                       FORDS             NJ         08863
WILLIAMS, DELREISS                                                  301 ELMWOOD                                                                 EVANSTON          IL         60202
WILLIAMS, DEMIR                                                     125 W 51ST                                                                  BAYONNE           NJ         07002
WILLIAMS, DEXTER                                                    1713 WILLOW CREEK                                                           MESQUITE          TX         75181
WILLIAMS, DOMONICK                                                  8627 E. 106TH ST.                                                           KANSAS CITY       MO         64134
WILLIAMS, EMMA                                                      16604 W 143RD TERR                                                          OLATHE            KS         66062
WILLIAMS, FELICIA                                                   6 PAM PLACE                                                                 SICKLERVILLE      NJ         08081
WILLIAMS, GREGORY                                                   18 NATIONAL AVE SW                 APT 1                                    GRAND RAPIDS      MI         49504
WILLIAMS, JONATHAN                                                  6309 N PRESIDENT BUSH HWY          #10306                                   GARLAND           TX         75044
WILLIAMS, KAQUAN                                                    6 STRATHMORE WAY                   APT 210                                  MELVILLE          NY         11747
WILLIAMS, KIARA                                                     2015 HILLVIEW ROAD                                                          LAWRENCE          KS         66046
WILLIAMS, KURTISS                                                   219 SOMERSET DRIVE                                                          WILLINGBORO       NJ         08046
WILLIAMS, KYLE                                                      2554 BRIAR TRAIL ROAD                                                       SCHAUMBURG        IL         60173
WILLIAMS, KYRAH                                                     204 E RUDDEROW AVENUE                                                       MAPLE SHADE       NJ         08052
WILLIAMS, L.                                                        1604 WESTSHYRE DR                                                           STLOUIS           MO         63367
WILLIAMS, MADISON                                                   11701 W 53RD ST                                                             SHAWNEE           KS         66203
WILLIAMS, MAGGIE                                                    102 N 52ND ST                                                               OMAHA             NE         68132
WILLIAMS, MARK                                                      300SAWMILL RD                                                               BRICK             NJ         08724
WILLIAMS, MICHAEL                                                   5929 QUANTRELL AVE                 APT 204                                  ALEXANDRIA        VA         22312
WILLIAMS, NICHOLAS                                                  2064 LICK CREEK DRIVE                                                       WENTZVILLE        MO         63385


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                           Page 137 of 141
                                                                    Case 19-12416-MFW                  Doc 3           Filed 11/14/19               Page 139 of 142
                                                                                                               Creditor Matrix



                  CreditorName                             CreditorNoticeName                        Address1                           Address2              Address3            City        State       Zip      Country
WILLIAMS, PATRICK                                                                   8200 HENRY AVE APT. A-5                   A-5                                        PHILADELPHIA      PA         19128
WILLIAMS, RAHEEM                                                                    1808A W MEINECKE AVE                      A                                          MILWAUKEE         WI         53206
WILLIAMS, ROBERT                                                                    251 OCEAN AVE                                                                        BEACHWOOD         NJ         08722
WILLIAMS, ROSHANDA                                                                  1321 FERNWOOD CT                                                                     NEW BRUNSWICK     NJ         08901
WILLIAMS, SHARITA                                                                   2101 NORTH 12TH STREET                                                               PHILADELPHIA      PA         19122
WILLIAMS, SHONTEL                                                                   1715 NE WHITE DR.                         APT B                                      LEES SUMMIT       MO         64086
WILLIAMS, SYDNEY                                                                    11315 GRANDVIEW RD                        A118                                       KANSAS CITY       MO         64137
WILLIAMS, TANNER                                                                    8915 HORTON DR                                                                       OVERLAND PARK     KS         66207
WILLIAMS, TERENCE                                                                   8229 PAGE AVE                                                                        SAINT LOUIS       MO         63130
WILLIAMS, TYLER                                                                     219 EMERSON STREET                                                                   GRAND LEDGE       MI         48837
WILLIAMS, VIVIEN                                                                    7907 JONES AVE.                                                                      STLOUIS           MO         63117
WILLIAMS, YAKUB                                                                     7389 RIDGEHAVEN                           4                                          SAINT LOUIS       MO         63121
WILLIAMSON, RAYVON                                                                  287 BLOOMFIELD AVE                                                                   PATERSON          NJ         07044
WILLIAMS-RAHMING, MALIK                                                             6 STRATHMORE WAY                          210                                        MELVILLE          NY         11747
WILLIS, ELISABETH                                                                   9651 WINDSOR STREET                                                                  OVERLAND PARK     KS         66206
WILLIS, HEAVEN                                                                      9332 SOUTH HARPER AVE                                                                CHICAGO           IL         60619
WILLIS, MICOLETTA                                                                   1984 W CONGRESS                           APT 2                                      MILWAUKEE         WI         53209
WILLIS, SAMUEL                                                                      9651 WINDSOR                                                                         LEAWOOD           KS         66206
WILLMS, ANDERSON                                                                    823 WALNUT APT. 1203                                                                 KANSAS CITY       MO         64106
WILLOUGHBY, TYLOR                                                                   17234 CHESTNUT DR                                                                    BELTON            MO         64012
WILSON, BRANDON                                                                     3043 IMPRESSIONS DRIVE                                                               LAKE IN THE HIL   IL         60156
WILSON, BRYAN                                                                       5409 SLAY DRIVE                                                                      THE COLONY        TX         75056
WILSON, DANIEL                                                                      10103 NIBLIC DRIVE                                                                   OVERLAND          MO         63314
WILSON, JACQUELYN                                                                   407 GOLFVIEW DR                                                                      PLEASANT HILL     MO         64080
WILSON, JALEN                                                                       212 EASTBURY HILL RD                                                                 GLASTONBURY       CT         06033
WILSON, JESSE                                                                       4873 MARSHALL DR APT 212                                                             OMAHA             NE         68137
WILSON, JON                                                                         4428 LLOYD                                                                           KANSAS CITY       KS         66103
WILSON, KYLA                                                                        139 PARKER AVE                                                                       WOODLYNNE         NJ         08107
WILSON, L.                                                                          624 SE JONATHON AVE                                                                  LEE SUMMIT        MO         64063
WILSON, NICHOLAS                                                                    6601 W. 62ND ST.                                                                     MISSION           KS         66202
WILSON, NICOLE                                                                      133 MARMORA RD                                                                       PARSIPPANY        NJ         07054
WILSON, ROBERT                                                                      35 MAPLE LANE                                                                        PARSIPPANY        NJ         07034
WILSON, STEPHANIE                                                                   8222 NOLAND RD                                                                       LENEXA            KS         66215
WILSON, STEVEN                                                                      2420 EAST DUBLIN GRANVILLE RD                                                        COLUMBUS          OH         43229
WILSON, STEVEN                                                                      6301 STATE AVE LOT 91                     LOT 91                                     KANSAS CITY       KS         66102
WILSON, SUNYANA                                                                     300 WEST BARNES AVE                                                                  LANSING           MI         48910
WIMSATT, CHARLIE                                                                    7417 HIAWATHA                                                                        ST LOUIS          MO         63117
Winch Plumbing Heating & Mechanical Inc                                             WPO Box 4678                                                                         Toms River        NJ         08754
WINDEN, ALEC                                                                        831 CHIPPEWA DR SE                                                                   GRAND RAPIDS      MI         49506
WINDLE, ALEXIS                                                                      16 DEERPARK DRIVE                         912                                        MONMOUTH JUNCTI   NJ         08852
WINDLE, ANNA                                                                        3606 WILLOWOOD DR.                                                                   GARLAND           TX         75040
WINDOW KING INC.                                                                    6510 STATE ROAD                                                                      PARMA             OH         44134
Windy City Distributing                                                             1103 Butterfield                                                                     Aurora            IL         60502
WINDY CITY DITIBUTION COMPANY                                                       30W315 CALUMENT AVENUE                                                               WARRENVILLE       IL         60555
WINE TRENDS INC                                                                     2479 EDISON BLVD #C                                                                  TWINSBURG         OH         44087
Winebow                                                                             62709 Collection Center DR                                                           Chicago           IL         60693-0627
                                                                                                                                                                         SAN JAUN
WINEDOGGYBAG.COM                                                                    31103 RANCHO VIEJO ROAD                   #2138                                      CAPISTRANO        CA         92675
WINER, DOUG                                                                         1753 LIMETREE LA                                                                     SAINT LOUIS       MO         63146
Winghaven Restaurant Partners, L.L.C.                                                                                         1001 Boardwalk Springs Place,
                                               WingHaven Restaurant Partners, LLC   Attention Paul J. McKee, Jr.              Suite 200                                  OFallon           MO         63366
WingHaven Restaurant Partners, LLC             Attn Mr. Paul J. McKee, Jr.          1001 Boardwalk Springs Place, Suite 200                                              OFallon           MO         63366
WingHaven Restaurant Partners, LLC             Attention Paul J. McKee, Jr.         1001 Boardwalk Springs Place, Suite 200                                              OFallon           MO         63366
WINKLER, ANDREW                                                                     9324 W. 49TH TERRACE                                                                 MERRIAM           KS         66203
WINKLER, JOSEPH                                                                     3960 MILLERS CROSSING                                                                ST. CHARLES       MO         63304
WINKLHOFER, TOMMY                                                                   6221 GLENFIELD DR                                                                    FAIRWAY           KS         66205
WINN, O.                                                                            3572 NE AUSTIN DR.                                                                   LEES SUMMIT       MO         64064
WINSTON ELECTRIC INC                                                                5000 MARTIN STREET                                                                   FORT WORTH        TX         76119
WINSTON, WILLIAM                                                                    486 TOWNSEND AVE                                                                     COLUMBUS          OH         43223
WINTER, JOHN                                                                        1812 VILLAGE RD                                                                      GLENSHAW          PA         15116
Wireworks Inc.                                                                      1232 Burton SE                                                                       Grand Rapids      MI         49507
WIRSCHING, NICHOLAS                                                                 522 BELLEVIEW AVE                                                                    WEST CHICAGO      IL         60185
WIRT, CAROLINE                                                                      11232 EBY STREET                                                                     OVERLAND PARK     KS         66210


             In re HRI Holding Corp., et al.
             Case No. 19-12415                                                                                  Page 138 of 141
                                                                      Case 19-12416-MFW                     Doc 3          Filed 11/14/19                 Page 140 of 142
                                                                                                                   Creditor Matrix



                CreditorName                             CreditorNoticeName                                Address1                            Address2                    Address3           City         State       Zip      Country
WIRT, S.                                                                                    11232 EBY ST                                                                              OVERLAND PARK     KS         66210
WIRTZ BEVERAGE ILLINOIS, LLC                                                                PO BOX 463                                                                                BELLEVILLE        IL         62222
WISCONSIN DEPARTMENT OF REVENUE                                                             2135 RIMROCK RD                                                                           MADISON           WI         53708
WISCONSIN DEPARTMENT OF REVENUE                                                             PO BOX 8960                                                                               MADISON           WI         53708-8960
WISCONSIN DEPARTMENT OF REVENUE                                                             PO BOX 930208                                                                             MILWAUKEE         WI         53293-0208
Wisconsin Department of Revenue             Special Procedures Unit                         PO Box 8906                                                                               Madison           WI         53708-8906
Wisconsin Department of Revenue             Special Procedures Unit                         PO Box 8901                                                                               Madison           WI         53708-8901
WISKOWSKI, THOMAS                                                                           1315 W 104TH ST                                                                           CLEVELAND         OH         44102
WISSING, ANDREW                                                                             20931 W 116TH STREET                                                                      OLATHE            KS         66061
WITHEY, ISABEL                                                                              1063 EASTWOOD AVE SE                                                                      GRAND RAPIDS      MI         49506
WITKOWSKI, AUSTIN                                                                           173 NORTH HILL ROAD                                                                       COLONIA           NJ         07067
WITTER, NIYAH                                                                               501 BENSEL DR. #72                                                                        LANDING           NJ         07850
WITTKOPF, MARY                                                                              8727 MALLARD CIRCLE                                                                       NORTH RIDGEVILL   OH         44039
WITTSCHEN, LAUREN                                                                           3389 SPRUCE COURT                                                                         AVON              OH         44011
WM INC OF FLORIDA                                                                           2700 WILES ROAD                                                                           POMPANO BEACH     FL         33073
WO S. ARLINGTON, LLC                        ATTN JOSHUA ALLEN                               4415-66TH STREET                       SUITE 101                                          LUBBOCK           TX         79414
WODZINSKI, SAMUEL                                                                           1653 BRIARCIFFE BLVD APT M.                                                               WHEATON           IL         60189
WOETZEL, MELISSA                                                                            7833 MAIN STREET                                                                          KANSAS CITY       MO         64114
WOL, HILINI                                                                                 16990 W. 127TH ST                      APT. # H                                           OLATHE            KS         66062
WOLF, ADAM                                                                                  2253 MONTGOMERY RD                                                                        SEWICKLEY         PA         15143
WOLF, EMILY                                                                                 457 N NORTHWEST HWY                                                                       PARK RIDGE        IL         60068
WOLF, MICHAEL                                                                               7871 KIOWA WAY                                                                            WORTHINGTON       OH         43085
WOLF, RAINER                                                                                2482 BILLINGSLEY ROAD                                                                     COLUMBUS          OH         43235
WOOD, DANIEL                                                                                2361 N 18 ST                                                                              PHILADELPHIA      PA         19132
WOOD, KEENAN                                                                                47 BAY AVE                                                                                ATLANTIC HIGHLA   NJ         07716
WOOD, MEGAN                                                                                 2212 TULLER STREET                     APARTMENT B                                        COLUMBUS          OH         43201
WOOD, STEVEN                                                                                1018 COLLEGE RD                                                                           LEBANON           IL         62254

Woodbridge Township                         Woodbridge Township Memorial Municipal Bldg     One Main St                                                                               Woodbridge        NJ         07095
WOODRIDGE, BRITTANY                                                                         65 MORRELL ST                          209 FRED ALLEN DRIVE                               NEW BRUNSWICK     NJ         08901
WOODROW, LORIE                                                                              7514 MAPLE AVE                         APT C                                              PENNSAUKEN        NJ         08109
WOODS, DEAN                                                                                 4 W. 66 TERRACE                                                                           KANSAS CITY       MO         64113
WOODS, RALPH                                                                                1034 FONTAINE PLACE                                                                       SAINT LOUIS       MO         63137
WOODS, SHERRY                                                                               373 E MAIN ST                                                                             SOMERVILLE        NJ         08876
WOODS, TAYLOR                                                                               8017 PARK STREET                                                                          LENEXA            KS         66215
WOODS, TERRY                                                                                3716 LONG DR                                                                              ST ANN            MO         63074
WOODSON, ELMORE                                                                             1170 FLORA LANE                                                                           FLORISSANT        MO         63031
WOOLLEY, BROCK                                                                              2145 WHITETAIL DRIVE                                                                      AURORA            IL         60503
WORKPLACE ESSENTIALS                                                                        13 LINNELL CIRCLE                                                                         BILLERICA         MA         01821
WORLDPAY                                                                                    8500 GOVERNORS HILL DR                                                                    CINCINNATI        OH         45249
WORLFS RIDGE BREWING LLC                                                                    215 N. 4TH STREET                                                                         COLUMBUS          OH         43215
WORMSBAKER, ABBY                                                                            13245 MOONLAKE WAY                     8649 LARIAT CIRCLE                                 HASLET            TX         76052
WORRALL, EALION                                                                             1712 4TH AVE                                                                              BEAVER FALLS      PA         15010
WORRALL, MARK                                                                               418 11TH STREET                        APT 1                                              BEAVER FALLS      PA         15010
WRC Properties, Inc.                        Attn Real state Asset Management, Global Real
                                            Estate, Property #3116, The Palms at Town &
                                            Country                                         c/o TIAA-CREF                          8500 Andrew Carnegie Boulevard                     Charlotte         NC         28262
WRIGHT, ANTONIO                                                                             3820 MCREE 2W                                                                             SAINT LOUIS       MO         63118
WRIGHT, ANTONIO                                                                             8605 NE 75TH TERRACE                                                                      KANSAS CITY       MO         64158
WRIGHT, JOE                                                                                 12119 W101ST STREET                                                                       LENEXA            KS         66215
WRIGHT, ROGER                                                                               3501 JERREE                                                                               LANSING           MI         48911
WROBLEWSKI, C.                                                                              406 LINCOLNSHIRE DR                                                                       CRANBERRY         PA         16066
WURTZ, ANDREW                                                                               5022 N MAJOR AVE                       1                                                  CHICAGO           IL         60630
WXIII/PWM REAL ESTATE LIMITED
PARTNERSHIP                                 C/O ARCHON GROUP, LP                            ATTN ASSET MANAGER                     600 EAST LAS COLINAS BLVD        SUITE 400         IRVING            TX         75039
WXIII/PWM REAL ESTATE LIMITED                                                               ATTN GENERAL COUNSEL-
PARTNERSHIP                                 C/O ARCHON GROUP, LP                            PRESTONWOOD                            600 EAST LAS COLINAS BLVD        SUITE 400         IRVING            TX         75039
WXIII/PWM REAL ESTATE LIMITED                                                               C/O INVENTRUST PROPERTY
PARTNERSHIP                                 IA DALLAS PRESTONWOOD LP                        MANAGEMENT LLC                         3025 HIGHLAND PARKWAY            STE 350           DOWNERS GROVE     IL         60515
WYATT, BLAKE                                                                                436 WILD OAK DR                                                                           DARDENNE PRAIRI   MO         63368
WYATTS                                                                                      PO BOX 230                                                                                PLANO             IL         60545
WYCKOFF, ASHLEE                                                                             41474 OBERLIN ELYRIA RD                                                                   ELYRIA            OH         44035
WYLIE, CHLOE                                                                                2709 SARATOGA STREET                                                                      GRANITE CITY      IL         62040


          In re HRI Holding Corp., et al.
          Case No. 19-12415                                                                                          Page 139 of 141
                                                                     Case 19-12416-MFW                       Doc 3          Filed 11/14/19               Page 141 of 142
                                                                                                                     Creditor Matrix



                 CreditorName                                CreditorNoticeName                           Address1                            Address2           Address3             City      State       Zip      Country
WYMS, KAMERON                                                                             11163 PRITCHARD DR                                                                SAINT LOUIS      MO         63136
WYNN, ERIK                                                                                4800 CANTERBURY RD                                                                ROELAND PARK     KS         66205
WYNNE, THOMAS                                                                             300 W. 110TH STREET                                                               KANSAS CITY      MO         64114
WYRICK, JADE                                                                              56 BROWNSTONE RD.                                                                 EAST WINDSOR     NJ         08520
WYSOCKI, KATIE                                                                            2569 S. SUPERIOR ST.                                                              MILWAUKEE        WI         53207
XIQUE, CLICERIO                                                                           4639 DEAN STREET                                                                  INDIANAPOLIS     IN         46226
XO Communication LLC                                                                      P.O. Box 15043                           Verizon                                  Albany           NY         12212
XO Communication LLC                                                                      13865 Sunrise Valley Dr.                                                          Herndon          VA         20171
YACKO, ALEXANDRIA                                                                         1007 SOUTH 3RD STREET                                                             BURLINGTON       IA         52601
YADAICELA, ELVIA                                                                          238 S OGDEN AVE                                                                   COLUMBUS         OH         43204
YANNIELLO, COLT                                                                           1102 GLADYS                              APT 2                                    PITTSBURGH       PA         15216
YAQOOBI, SABRIA                                                                           100 VAIL ROAD                            APT R3                                   PARSIPPANY       NJ         07054
YARBROUGH, JORDAN                                                                         10505 W 70TH TERR APT 203                                                         SHAWNEE          KS         66203
YATES, FATIMAH                                                                            5006 DAVENPORT ST                                                                 OMAHA            NE         68132
YAVORNITZKY, JOHN                                                                         401 N. PINON                                                                      OLATHE           KS         66061
YELLICK, MICHAEL                                                                          4221 N NEWHALL ST.                                                                MILWAUKEE        WI         53211
YELLOCK, LUTHER                                                                           676 FAIRVIEW ST                                                                   CAMDEN           NJ         08104
YELO LUXURY ICE, LLC                                                                      3728 NW 43 ST                                                                     MIAMI            FL         33142
YELP                                                                                      140 NEW MONTGOMERY ST                                                             SAN FRANCISCO    CA         94105
YELP, INC.                                                                                PO BOX 204393                                                                     Dallas           TX         75320-4393
YENERER, HALIL                                                                            140 LUDDINGTON AVE                                                                CLIFTON          NJ         07011
YENNELLA, JOSEPH                                                                          10 THORNE PLACE                                                                   MIDDLETOWN       NJ         07748
YEYE, KAILAH                                                                              20 VANADA DRIVE                                                                   NEPTUNE          NJ         07753
YLLATOPA, DORIAN                                                                          357 SANFORD AVE                                                                   LYNDHURST        NJ         07071
YONICK, RAYMOND                                                                           24 MILLER CIR                                                                     HICKSVILLE       NY         11801
YONKERS, ALYSSA                                                                           610 MARCIA ST SW                                                                  WYOMING          MI         49509
YORATH, WILLIAM                                                                           1 EAST SCOTT STREET                      APT 1805                                 CHICAGO          IL         60610
York Special Opportunities Fund II-A, L.P.      York Capital Management                   767 5TH AVENUE                                                                    NEW YORK         NY         10153
York Special Opportunities Fund II-B, L.P.      York Capital Management                   767 5TH AVENUE                                                                    NEW YORK         NY         10153
York Special Opportunities Fund II-C, L.P.      York Capital Management                   767 5TH AVENUE                                                                    NEW YORK         NY         10153
York Special Opportunities Fund II-D, L.P.      York Capital Management                   767 5TH AVENUE                                                                    NEW YORK         NY         10153
Young Conaway Stargatt & Taylor, LLP            Attn Sean Beach and Jaime Luton Chapman   Rodney Square, 1000 North King Street                                             Wilmington       DE         19801
YOUNG, DALE                                                                               8206 W.MURIEL PL.                                                                 MILWAUKEE        WI         53218
YOUNG, GEORGE                                                                             404 CHAPELWAY                                                                     CRANBERRY        PA         16066
YOUNG, JOHN                                                                               5903 W 131ST ST                                                                   OVERLAND PARK    KS         66209
YOUNG, MARCEL                                                                             3805 BRIGHTON COURT                      APT 605                                  ALEXANDRIA       VA         22305
YOUNG, REBECCA                                                                            10741 EMERALD PARK LN                                                             HASLET           TX         76052
Youre Covered Upholstery                                                                  PO Box 121572                                                                     Arlington        TX         76012
YOUSSEF, BRIAN                                                                            231 TERRACE AVE                                                                   JERSEY CITY      NJ         07307
YP Service, LLC                                                                           1316 College Ave                                                                  Columbus         OH         43209
YRC, INC                                                                                  10990 ROE AVE                                                                     OVERLAND PARK    KS         66211
ZABOR, DESTINY                                                                            128 FOX HILL LANE                        F                                        ELYRIA           OH         44035
ZACHARIAS, HOLDEN                                                                         536 W EVERGREEN ST                                                                WHEATON          IL         60187
Zachary Wurtz                                   Attn Jacob Mark                           6700 Squibb Rd #103                                                               Mission          KS         66202
ZAHEER, LARAIB                                                                            240 MOUNT VERNON PLACE                   8J                                       NEWARK           NJ         07106
ZAHID, ARSLAN                                                                             124 PATRICK ST SE                        268 APT                                  VIENNA           VA         22180
ZALDIVAR, NOE                                                                             380 PARK AVE APT. A-2                                                             EAST HARTFORD    CT         06108
ZAMACONA, SANTIAGO                                                                        1655 FAIRWAY VALLE DR                                                             WENTZVILLE       MO         63385
ZAMMIT, THOMAS                                                                            17345 W 158TH PL                                                                  OLATHE           KS         66062
ZAMORANO, EDUARDO                                                                         3441A EAST ARMOUR AVE                    A                                        CUDAHY           WI         53110
ZANOW, ALLAN                                                                              5813 N 40TH ST                                                                    MILWAUKEE        WI         53209
ZANTI, CHASE                                                                              254 CHESTNUT HILL DR.                                                             OFALLON          MO         63368
ZANTI, CHLOE                                                                              254 CHESTNUT HILL DRIVE                                                           OFALLON          MO         63368
ZAPIEN, S.                                                                                3262 HARRISON ST                                                                  OMAHA            NE         68147
ZARDAHI, CHERKI                                                                           14041 PRESTON ROAD                       APT 608E                                 DALLAS           TX         75254
ZARKIE, KAYLA                                                                             1560 ASCOT TER                                                                    FLORISSANT       MO         63033
ZARZUELA, MILTON                                                                          37 PIAGET AVE                                                                     CLIFTON          NJ         07011
ZARZYCKI, BLAKE                                                                           136 IRONWOOD CT                                                                   MIDDLETOWN       NJ         07748
ZAVERI, JENNIFER                                                                          100 STATE STREET                         APT 131                                  HACKENSACK       NJ         07601
ZAVODNIK, MICHAEL                                                                         3118 N. LAUREL RDG CR.                                                            BRIDGEVILLE      PA         15017
ZAYAS MONTERO, YAIMA                                                                      14204 SW 163 TERR                                                                 MIAMI            FL         33177
ZEDENO, ELIAS                                                                             711 LIBERTY AVE                                                                   NORTH BERGEN     NJ         07047
ZEE MEDICAL SERVICE CO INC                                                                PO BOX 45761                                                                      OMAHA            NE         68145


              In re HRI Holding Corp., et al.
              Case No. 19-12415                                                                                      Page 140 of 141
                                                      Case 19-12416-MFW          Doc 3        Filed 11/14/19                 Page 142 of 142
                                                                                       Creditor Matrix



                  CreditorName                CreditorNoticeName                  Address1                        Address2           Address3            City        State       Zip   Country
ZEILER, B.                                                         2325 LOWENSTEIN DRIVE                                                        LEES SUMMIT       MO         64081
ZEILSDORFF, BRITTANY                                               383 CHESTERFIELD JACOBSTOWN RD                                               WRIGHTSTOWN       NJ         08562
ZEKAVAT, LILY                                                      4031 LOCUST STREET                 2                                         PHILADELPHIA      PA         19104
ZENCHUK, DAVID                                                     4101 N 11TH STREET                                                           CARTER LAKE       IA         51510
ZEPEDA CHAVEZ, JAQUELINE                                           15 FULLERTON DRIVE                                                           BRICK             NJ         08723
ZICKEL, TODD                                                       9102 FOX ESTATES DRIVE                                                       ST LOUIS          MO         63127
ZIEGLER, A.                                                        1060 MISSISSIPPI AVENUE                                                      PITTSBURGH        PA         15216
ZIEGLER, ADRIANE                                                   1622 LAKEWOOD AVE                  #5                                        LAKEWOOD          OH         44107
ZIEGLER, PATRICK                                                   118 GREENLEE AVE.                                                            PITTSBURGH        PA         15227
ZIEGLER, ZOE                                                       5220 N. LYDELL AVE                                                           WHITEFISH BAY     WI         53217
ZIHALA, JONATHAN                                                   75 ROCK ROAD                                                                 WAYNE             NJ         07470
ZIMMERMAN, ANGELA                                                  12141 WEST 136 STREET              APT # 526                                 OVERLAND PARK     KS         66221
ZINK, ERICH                                                        1116 MAPLE ST                                                                LAKE IN THE HIL   IL         60156
ZIVIC, NICHOLAS                                                    4245 W JOLLY RD                    LOT 218                                   LANSING           MI         48911
ZOLLICOFFER, ELCID                                                 18917 BERNADINE                                                              LANSING           IL         60438
ZOUAKI, MYRIAM                                                     161 GARIBALDI AVENUE               7                                         LODI              NJ         07644
ZUBIK, JEFFREY                                                     4323 CHAMPION ROAD                                                           NAPERVILLE        IL         60564
ZUFAN, JENNIFER                                                    16828 SOUTH HAVEN AVE                                                        ORLAND HILLS      IL         60487
ZUNIGA, ARTURO                                                     139 BROAD ST                       APT 4                                     KEYPORT           NJ         07735
ZUNIGA, GABRIEL                                                    1S118 HOLYOKE LN.                                                            VILLA PARK        IL         60181
ZUNIGA, GIANCARLOS                                                 142 LIBERTY STREET                 3RD FLOOR                                 PATERSON          NJ         07502
ZUNIGA, REYNALDO                                                   530 N MILL RD APT IN                                                         ADDISON           IL         60101
ZUPPA, ANTHONY                                                     37 LEATHER STOCKING PATH           2                                         LINCOLN PARK      NJ         07035
Zurich American Insurance Co.                                      2945 Towngate Rd. Ste 200                                                    Westlake          CA         91361
Zurich North America                                               1400 American Lane                                                           Schaumburg        IL         60196




            In re HRI Holding Corp., et al.
            Case No. 19-12415                                                           Page 141 of 141
